ACCEPTED
                                                                                     01-15-00867-CV
                                                                          FIRST COURT OF APPEALS
                                                                                  HOUSTON, TEXAS
                                                                              11/24/2015 10:18:56 AM
                                                                               CHRISTOPHER PRINE
                                                                                              CLERK

                              NO. 01-15-00867-CV

                                                                    FILED IN
                                                             1st COURT OF APPEALS
                                                                 HOUSTON, TEXAS
                         FIRST COURT OF APPEALS
                                                            11/24/2015 10:18:56 AM
                              HOUSTON, TEXAS                 CHRISTOPHER A. PRINE
                                                                     Clerk


 PENN VIRGINIA OIL & GAS GP, L.L.C. & PENN VIRGINIA OIL AND
                             GAS L.P., Appellants.
                                        V.
ALFREDO DE LA GARZA, INDIVIDUALLY AND AS NEXT OF FRIEND
   FOR XXXXXX XX XX XXXXX AND XXXXXXXX XX XX XXXXX,
                        MINORS
                           &
JOHN PAUL ADAME, INDIVIDUALLY AND AS NEXT OF FRIEND OF
  XXXXXXXXX XXXXXX XXXXX, XXXX XXXX XXXXX, XXX, AND
            XXXX XXXXXXXX XXXXX, MINORS,
                        Appellees.


              On Appeal from the 215TH Judicial District Court,
                           Harris County, Texas
                           Cause No. 2014-42519


                     APPELLANTS’ RESPONSE TO APPELLEE’S
                             MOTION TO DISMISS


To the Honorable Justices of the First Court of Appeals:

      Appellants, Penn Virginia Oil & Gas GP, LLC and Penn Virginia Oil & Gas,

L.P. (collectively “Penn Virginia”) file this Response to Appellee Alfredo De La
Garza’s Motion to Dismiss. In support thereof, Penn Virginia would respectfully

show this Honorable Court as follows:

      1.     In his Motion at paragraphs 5 and 6, Appellee argues that Penn

Virginia’s appeal should be dismissed because Penn Virginia filed its Notice of

Appeal outside of the 20 day deadline to do so under Texas Rule of Appellate

Procedure 28.1, and that Penn Virginia failed to “reasonably explain the need for

an extension” in its Motion for Extension of Time to File Notice of Appeal. (See

Penn Virginia’s Motion for Extension of Time to File, attached as Exhibit A, and

Penn Virginia’s Reply to Appellees’ Objection, attached as Exhibit B.)

      2.     Rather than reiterate all of the arguments made and facts asserted in

Penn Virginia’s underlying Motion for Extension of Time to File and Penn

Virginia’s Reply to Appellees’ Objection to same, Penn Virginia would simply

direct this Court to those Motions and the affidavits submitted in support of same,

all of which are attached to this Response as Exhibits A and B, and which are on

file with this Court. Penn Virginia would show further that this Court has not

denied Penn Virginia’s Motion for Extension, therefore, there has been no judicial

determination that the Court lacks jurisdiction as a result of the date of filing. That

is to say, if this Court grants Penn Virginia’s Motion for Extension to File, then

Penn Virginia’s Notice of Appeal filed on October 13, 2015 will be considered

timely filed and there will be no question as to jurisdiction.
                               CONCLUSION & PRAYER

      In light of the foregoing, Appellants, Penn Virginia Oil & Gas GP, LLC and

Penn Virginia Oil & Gas, L.P. pray that this Court deny Appellee’s Motion to

Dismiss. Penn Virginia further prays for such other and further relief, both special and

general, at law and in equity, to which it may be justly entitled.


                                                Respectfully submitted,

                                                GALLOWAY, JOHNSON, TOMPKINS
                                                 BURR & SMITH

                                                /s/ Thomas J. Smith
                                                Thomas J. Smith
                                                  State Bar No. 00788934
                                                  tsmith@gallowayjohnson.com
                                                Kelly C. Hartmann
                                                  State Bar No. 24055631
                                                  khartmann@gallowayjohnson.com
                                                Alexis B. Hester
                                                  State Bar No. 24072807
                                                  ahester@gallowayjohnson.com
                                                1301 McKinney, Suite 1400
                                                Houston, Texas 77010
                                                (713) 599-0700
                                                (713) 599-0777 – facsimile

                                                ATTORNEYS FOR APPELLANTS, PENN
                                                VIRGINIA OIL & GAS GP, LLC AND
                                                PENN VIRGINIA OIL & GAS, L.P.
                        CERTIFICATE OF SERVICE

       I hereby certify that, in accordance with Rule 9.5 of the Texas Rules of
Appellate Procedure, I have served the foregoing document upon the following
attorneys by electronic service, personal mail, by commercial delivery service or
by fax on November 24th, 2015:

John David Hart                         J. Javier Gutierrez
LAW OFFICES OF JOHN DAVID HART          Ana Laura Gutierrez
Wells Fargo Tower                       THE GUTIERREZ LAW FIRM, INC.
201 Main Street, Suite 1720             700 East Third Street
Fort Worth, Texas 76102                 Alice, Texas 78332
Phone       817-870-2102                Phone 361-664-7377
Fax 817-332-5858                        Fax 361-664-7245
Counsel for Appellee, Alfredo           Counsel for Appellee, John Paul
De La Garza and his minor children      Adame and his minor children


                                           /s/ Kelly C. Hartmann
                                           Kelly C. Hartmann
                                                                                           ACCEPTED
                                                                                       01-15-00867-CV
                                                                            FIRST COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                 10/14/2015 4:27:54 PM
                                                                                 CHRISTOPHER PRINE
                                                                                                CLERK



                              NO. 01-15-00867-CV



                         FIRST COURT OF APPEALS
                              HOUSTON, TEXAS


 PENN VIRGINIA OIL & GAS GP, L.L.C. & PENN VIRGINIA OIL AND
                             GAS L.P., Appellants.
                                        V.
ALFREDO DE LA GARZA, INDIVIDUALLY AND AS NEXT OF FRIEND
   FOR XXXXXX XX XX XXXXX AND XXXXXXXX XX XX XXXXX,
                        MINORS
                           &
JOHN PAUL ADAME, INDIVIDUALLY AND AS NEXT OF FRIEND OF
  XXXXXXXXX XXXXXX XXXXX, XXXX XXXX XXXXX, XXX, AND
            XXXX XXXXXXXX XXXXX, MINORS,
                        Appellees.


              On Appeal from the 215TH Judicial District Court,
                           Harris County, Texas
                           Cause No. 2014-42519


           MOTION FOR EXTENSION OF TIME TO FILE NOTICE OF APPEAL


To the Honorable Justices of the First Court of Appeals:

      Appellants, Penn Virginia Oil & Gas GP, LLC and Penn Virginia Oil & Gas,

L.P. (collectively “Penn Virginia”) file this Motion for Extension of Time to File




                                 EXHIBIT "A"
Notice of Appeal pursuant to Rules 26.3 and 10.5(b)(2). In support thereof, Penn

Virginia would respectfully show this Honorable Court as follows:

                                   I. FACTUAL SUMMARY

         1.     This appeal arises out of a September 11, 2015 Order denying

Appellant’s Motion to Compel Arbitration and to Abate, which was filed in the

215th Judicial District Court of Harris County, Texas.1 The underlying litigation,

which is currently set for trial on May 31, 2016, involves an April 29, 2014 oilfield

incident near Shiner, Texas, in which two employees of Nabors Completion &

Productions Services Co. (“NCPS”) were injured when an improperly constructed

high pressure flow line parted and caused the sudden release of pressurized gas.

The two employees (now, Appellees) were standing near the flow line when the

line separated. NCPS was a well site contractor that had been hired by Penn

Virginia, the operator, to perform workover operations. Both Appellees were

members of the NCPS day crew.

         2.     Nabors Industries, Inc. (“Nabors”) and its subsidiaries, one of which

is NCPS, have a valid arbitration program (known as the Nabors Dispute

Resolution Program or “DRP”) which requires that disputes involving injuries to

employees that are incurred during the course and scope of employment be


1
    See Exhibit “A,” Order Denying Motion to Compel Arbitration.
submitted to final and binding arbitration. Appellees acknowledged and accepted

the terms of the DRP as a condition of their employment with NCPS.

         3.     The DRP applies to all direct and indirect subsidiaries of Nabors, all

current and former employees of the aforementioned subsidiaries, and any

“Electing Entity” that has agreed to be bound by the terms of the agreement. Penn

Virginia is an “Electing Entity” and agreed on more than one occasion to be bound

by the terms of the DRP, first in a 2008 drilling contract and later in a 2010 drilling

contract. In Penn Virginia’s Motion to Compel Arbitration and Abate, Penn

Virginia argued that Appellee’s individual claims fall within the scope of the DRP,

as both were employees of NCPS at the time of the incident and both allege that

their injuries occurred while in the course and scope of their employment.2

Because Penn Virginia is an Electing Entity to the Nabors DRP, Appellees’ claims

against Penn Virginia fall within the scope of the arbitration provisions set forth in

the DRP.

         4.     On June 18, 2015, Penn Virginia filed its Motion to Compel

Arbitration and Abate. The matter was set for hearing on July 31, 2015 but was

reset for September 11, 2015 after counsel for Appellee’s made requests for

various depositions and additional discovery relating to the arbitration agreement.


2
    See “Exhibit B,” Motion to Compel Arbitration.
Following the hearing and on September 11, 2015, the trial court issued an Order

denying Penn Virginia’s Motion to Compel Arbitration.

       5.     On October 1, 2015, Penn Virginia filed a Motion for Reconsideration

of the Court’s Order, and with it attached an Affidavit from Mr. Ernest Nelson,

Vice President of Contracts for Nabors, to address a latent ambiguity raised by the

Court during the hearing. The trial court heard the Motion for Reconsideration on

October 12, 2015, and denied the Reconsideration on that same day.

                            II. ARGUMENTS & AUTHORITIES

       6.     Penn Virginia now moves this Court of Appeals for an extension of

time to file its Notice of Appeal in light of the Motion for Reconsideration that was

presented to the Court and denied on October 12, 2015.3

       7.     Texas Rule of Appellate Procedure 26.3 states that “the appellate

court may extend the time to file the notice of appeal if, within 15 days after the

deadline for filing the notice of appeal, the party: “(a) files in the trial court the

notice of appeal; and (b) files in the appellate court a motion complying with Rule

10.5(b).”4 Rule 10.5(b)(2) provides the pleading requirements for a motion to

extend time to file a Notice of Appeal. Under Rule 10.5(b)(2), appellant must

3
  See “Exhibit C,” Motion for Reconsideration and “Exhibit D,” Order Denying Motion for
Reconsideration.
4
  See Exhibit “E,” a File Stamped Copy of Penn Virginia’s Notice of Appeal, which was filed
with the trial court on October 13, 2015.
provide the deadline for filing “the item in question;” (in this case, the Notice of

Appeal); “the facts relied on to reasonably explain the need for an extension;”

identification of the trial court, “the date of the trial court’s judgment or appealable

order, and the case number and style of the case in trial court.”

       8.      In this instance, Penn Virginia’s deadline to file the Notice of Appeal

would have been twenty days from September 11, 2015, pursuant to Texas Rule of

Appellate Procedure 28.1. Twenty days from September 11, 2015 was October 1,

2015. If this Motion is granted, the extended deadline will fall on October 16,

2015. There have been no other requests for extension of time to file this Notice of

Appeal. The trial court’s judgment or appealable order was entered on September

11, 2015, and the case number and style of the case in the trial court is as follows:

Cause No. 2014-42519, Alfredo De La Garza, Individually and as Next Friend for

xxxxxx xx xx xxxxx and xxxxxxxx xx xx xxxxx, minors v. Penn Virginia Oil & Gas,

L.P., Penn Virginia Oil & Gas GP, L.L.C., Mike Ferguson, Trifecta Oilfield

Services, L.L.C., Cudd Pressure Control, Inc., Roywell Services, Inc., and Oaks

Personnel Services, Inc. d/b/a The Oaks Group.5

       9.      The facts relied on to explain the need for an extension include the

following:

5
 It is relevant to note that Appellees non-suited all defendants but for Penn Virginia and the
Penn Virginia Company Man, Mike Ferguson.
- At the September 11, 2015 hearing, the Court noted that it would deny

   the Motion to Compel Arbitration and to Abate because the contracts

   entered into between Penn Virginia and Nabors in which Penn Virginia

   became an Electing Entity to the Nabors DRP contemplated application

   to “past and present” employees. The trial court reasoned that because

   neither of the Appellees were past or present employees of NCPS at the

   time the contracts were entered into, Penn Virginia’s status as an Electing

   Entity did not apply to the dispute between Appellees and Penn Virginia,

   and therefore the DRP did not apply.

- On October 1, 2015, Penn Virginia filed a Motion for Reconsideration in

   which it presented the Affidavit of Ernest Nelson who, as set forth above,

   is the Vice President of Contracts for Nabors. Mr. Nelson entered into

   one of the contracts with Penn Virginia on behalf of Nabors and has

   personal knowledge as to the intent of Nabors when it prepared the

   agreements.

- In the Motion for Reconsideration, Penn Virginia argues that the

   language providing that “Penn Virginia is an Electing Entity as to all

   disputes with ‘present and former employees and applicants of Nabors,’”

   must be read to mean that Penn Virginia is an Electing Entity “as to all
   disputes involving present and former employees at the time the dispute

   arises,” and not at the time the contract was entered into. In other words,

   “Penn Virginia’s status as an Electing Entity is not limited to present and

   former employees as of 2008 or 2010” (the time the underlying contracts

   were entered into) but instead “applies as to all persons who are present

   Nabors employees or former Nabors employees at the time of the

   dispute.”

- In this case, the dispute arose between Penn Virginia and Appellees on

   April 29, 2014, at which time both injured parties were NCPS employees.

   Because Penn Virginia became an Electing Entity to the Nabors Dispute

   Resolution Program in 2008 and again in 2010, the DRP applies as to the

   dispute between Penn Virginia and Appellees.

- Counsel for Penn Virginia mistakenly believed that the deadline to file its

   Notice of Appeal from the Order denying the Motion to Compel

   Arbitration was thirty days from September 11, 2015. Counsel

   determined after the actual deadline had passed that the appealable Order

   was an accelerated appeal and that Penn Virginia in fact had twenty days

   from the date of the September 11, 2015 Order. Penn Virginia now files
            its Notice of Appeal and this Motion to Extend the Deadline to file its

            Notice of Appeal by fifteen days from October 1, 2015.

      10.      The failure to file a Notice of Appeal on October 1, 2015 was not

deliberate or done in attempt to circumvent the Texas Rules. Counsel for Penn

Virginia had a good faith belief that the deadline to file its Notice of Appeal of the

Order denying the Motion to Compel Arbitration fell thirty days from the date of

the September 11, 2015 Order, pursuant to Rule 26.1. Thus, counsel believed that

the deadline to file was October 12, 2015 (as October 11, 2015 fell on a Sunday).

In light of counsel’s erroneous understanding of the deadline, it was Penn

Virginia’s belief that it could file the Motion for Reconsideration, proceed to oral

argument on the morning of October 12, 2015, and immediately and timely file the

Notice of Appeal from the original September 11, 2015 judgment if the Court then

denied the Motion for Reconsideration.

      11.      In actuality, an appeal from an Order denying a Motion to Compel

Arbitration is, pursuant to Rule 28.1(a), an accelerated appeal, which permits only

twenty days to file the Notice of Appeal. Following counsel’s research as to

available remedies, Penn Virginia has made all available and good faith efforts to

seek an extension under Rule 10.5(b)(2) to file its Notice of Appeal.
      12.    Before counsel became aware of the actual and correct deadline,

counsel believed it was in Penn Virginia’s best interest to allow the trial court to

consider the Affidavit of Ernest Nelson and evaluate the Motion for

Reconsideration before the Notice of Appeal was filed. Counsel further believed

(in error) that the “thirty day deadline” would permit the trial court to review the

Motion for Reconsideration and evaluate the Affidavit presented prior to divesting

the trial court of its jurisdiction. Given the trial court’s expression of concern at the

September 11, 2015 hearing as to the “ambiguity” set forth above, Penn Virginia

believed that the Motion for Reconsideration might resolve the issues the trial

court took with the Motion to Compel Arbitration and that, if not, the Notice of

Appeal could be timely filed immediately following the October 12 hearing.

      13.    Penn Virginia should be permitted to pursue its appeal and would

request that this Court of Appeals exercise its discretionary authority to allow Penn

Virginia to file its Notice of Appeal within fifteen days after the October 1, 2015

deadline. As this Court is no doubt aware, there is a strong presumption in Texas

favoring arbitration. See Circuit City Stores, Inc. v. Adams, 121 S. Ct. 1302 (2001);

Cantella & Co. v. Goodwin, 924 S.W.2d 943 (Tex. 1996); Jack B. Anglin v. Tipps,

842 S.W.2d 266, 268 (Tex. 1992). If a valid arbitration agreement exists, and the

claims are within the agreement’s scope, a trial court has no discretion and must
compel arbitration. Cantella, 924 S.W.2d at 944; Shearson Lehman Bros., Inc. v.

Kilgore, 871 S.W.2d 925, 928 (Tex. App.—Corpus Christi, 1994, orig.

proceeding).

      14.      Penn Virginia did not deliberately, strategically, or intentionally delay

in filing its Notice of Appeal in an effort to subvert the Texas Rules of Appellate

Procedure or engage in any gamesmanship with the trial court. Instead, counsel for

Penn Virginia mistakenly believed the deadline to file its Notice of Appeal fell on

October 12, 2015 rather than October 1, 2015. Penn Virginia believed that, with

the thirty-day deadline, it would have the opportunity to address the trial court’s

specific concerns as to a particular and nuanced ambiguity in the contracts between

Penn Virginia and Nabors. Penn Virginia should not be penalized for the errors

made by its counsel and would request the opportunity to litigate the issues set

forth in its Motion to Compel Arbitration, particularly the application of the

arbitration provisions set forth in the Nabors DRP.

                                       PRAYER

      Accordingly, Appellants, Penn Virginia Oil & Gas GP, LLC and Penn

Virginia Oil & Gas, L.P. pray that this Court grant this Motion to Extend the

Deadline to File a Notice of Appeal and permit Penn Virginia to present to this Court

its arguments and authorities in support of arbitration. Penn Virginia further prays for
such other and further relief, both special and general, at law and in equity, to which it

may be justly entitled.


                                                Respectfully submitted,

                                                /s/ Thomas J. Smith
                                                Thomas J. Smith
                                                  State Bar No. 00788934
                                                  tsmith@gallowayjohnson.com
                                                Kelly C. Hartmann
                                                  State Bar No. 24055631
                                                  khartmann@gallowayjohnson.com
                                                Alexis B. Hester
                                                  State Bar No. 24072807
                                                  ahester@gallowayjohnson.com
                                                GALLOWAY, JOHNSON, TOMPKINS
                                                  BURR & SMITH
                                                1301 McKinney, Suite 1400
                                                Houston, Texas 77010
                                                (713) 599-0700
                                                (713) 599-0777 – facsimile

                                                ATTORNEYS FOR APPELLANTS, PENN
                                                VIRGINIA OIL & GAS GP, LLC AND
                                                PENN VIRGINIA OIL & GAS, L.P.



                          CERTIFICATE OF CONFERENCE

      As required by Tex. R. App. P. 10.1(a)(5), I certify that I have conferred
with counsel for Appellees, both of whom indicated that they are opposed to this
Motion.

                                                /s/ Kelly C. Hartmann__________
                                                Kelly C. Hartmann
                        CERTIFICATE OF SERVICE

       I hereby certify that, in accordance with Rule 9.5 of the Texas Rules of
Appellate Procedure, I have served the foregoing document upon the following
attorneys by electronic service, personal mail, by commercial delivery service or
by fax on October 14, 2015:

John David Hart                         J. Javier Gutierrez
LAW OFFICES OF JOHN DAVID HART          Ana Laura Gutierrez
Wells Fargo Tower                       THE GUTIERREZ LAW FIRM, INC.
201 Main Street, Suite 1720             700 East Third Street
Fort Worth, Texas 76102                 Alice, Texas 78332
Phone       817-870-2102                Phone 361-664-7377
Fax 817-332-5858                        Fax 361-664-7245
Counsel for Appellee, Alfredo           Counsel for Appellee, John Paul
De La Garza and his minor children      Adame and his minor children,
                                        and Intervenor, Ernesto Gonzalez, Jr.




                                           /s/ Kelly C. Hartmann
                                           Kelly C. Hartmann
                                     NO.



                                         COURT OF APPEALS
                                    HOUSTON' TEXAS


 PENN VIRGINIA OIL & GAS GP, L.L.C. & PENN VIRGINIA OIL AND
                                   GAS L.P., Appellants.
                                              v.
ALF'REDO DE LA GARZA, INDIVIDUALLY AND AS NEXT OF' F'RIEND
                                                  MINORS
                                               &
 JOHN PAUL AD                     INDIVIDUALLY AND AS NEXT OF FRIEND OF
                                                                                AND
                                                        MTNORS,
                                          Appellees.


                 On Appeal from the 215rH Judicial District Court,
                              Harris County, Texas
                              Cause No. 2014-42519


                          Vnnrrrc¡,TroN oF Tnonn¿,s J. Snnrrn



STATE OF TEXAS                $
                              $
COUNTY OF HARRIS              $


       BEFORE ME, the undersigned authority on this day personally appeared Thomas        J.


Smith, who after being duly swom upon his oath stated as f'ollows:

       1.      "My name is Thomas J. Smith. I am over twenty-one (21) years of age. I arn of

sound mind and in all ways competent to make this affidavit and verification,
        2.      I   am one of the attomeys of record for Defendants, Perur Virginia   Oil & Gas, L.P.

and Penn Virginia      Oil & Gas GP, LLC. I have personal knowledge of the facts stated in this

affidavit and those facts are true and correct.

        3.      I   have reviewed the foregoing Motion for Extension of Time to Fil                    of

Appeal. In my personal knowledge, the Motion truly and correctly recites                      allegations

set forth in the pleading,"




                                                                  Smifh


        STIBSCRIBED AND SWORN TO before me a notary public, which witness my hand
                      ffiuV of October, 201 5
and seal of this office this



                                                                     1n   and for the State     Texas
                                    ROSYN S, MORGAN
                                NolÕry Puþlic, Slole ol lexos
                                  Mv Cornmrssron Explres
                                       JulY 30, 20.l I
                                                                                                                      r-l
                                                      CAUSE NO. 2014-42519
                                                                                                                       tfn'ç
                                                                                                                             Pfrlt   tl
              ALFREDO DE LA GARZA,                                             $          IN TIIE DISTRICT COURT OX'
                              ASNEXT Ì'RIEND                                   $
              FOR                   and                                        $
                                   tnlnors                                     $
                                                                               $
              v                                                                $          IIARRIS COUNTY,TEXAS
                                                                               $
              PEI\N VIRGINIA OIL & cAS, L.P., PEI\N                            $
              yIRGTNIA OIL & cAS cP LLC,
                                                                               $
              MIKE X'DRGUSON, TRIX'ECTA OILFIELn                               $
              SERVICES, LLC, CUDD PRESSURE                                     $
              CONTROL,INC., ROYWELL                                            $          215th   JUDICIAL DISTRICT
              SERVICES, INC., and OAKS PERSOII¡IEL                             $
              SERVICES, INC. d/b/a TIIE OAKS GROUP                             $



                  ORDER DEI\¡-YING DEFENDA¡ITS, PENN VIRGINIA OIL & GAS, L.P. AND PENN
                  VIRGIMA OIL &  GA.S GP LLC'S MOTION TO COIVIPEL ARBITRATION AND TO
                                                                ABATE



                      On ll#           day   of STt^!               .2015, came to be considered Defendants, Penn

              Virginia Oil & Gas, L,P. and Penn Virginia Oil & Gas GP.LLC's Motion to Compel A¡bitration

              and to Abate. After considering the motion and hearing the arguments of counsel, this Court is                  of
              the opinionthatthe Motion shouldbe           DENIE?

              Fe¡g$cen
                         "ttd
                                nefgtrdurt.Qgj
   ãËt
                   SEP I
   #
   ry6

   Få'ff:                                                       H.
   ELEEì                                                   JUDGE,   2 I 5TI{   DISTRICT COURT
   ffie
   HEE
' Ë<8
  cr: rú
  6E
   ôG
    rË
    'Ë
              order Denying Defendants, Penn virginia oil & Gaq L.P. and Penn Virginia oil & Gas Gp LLC's         Page   I   ofl
     O¡       Motion to Compel Arbiüation and to Abate
    U
                                                            EXHIBIT "A"
               oç




     I, Chris Daniel, District Clerk of Harris
     County, Texas certify that this ís a true and
     correct copy ofthe original record filed and or
     recorded in my office, elechonically or hard
     copy, as it appears on this date.
     'Witness
              my official hand and seal of office
      this October 13.2015


     Certified Document   Number:       66994917 Totp! Pages:   I




     t^Lø¿r¿
     Chris Daniel, DISTRICT CLERK
     IIARRIS COUNÏY, TEXAS




In accordance with Texas Govcrnment Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validify of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                                                                      6/1 8/2015 4:58:00 PM
                                                                                 Chris Daniel - District Clerk Harris County
                                                                                                     Envelope No. 5739243
                                                                                                              By: <>
                                                                                               Filed: 6/1 8/201 5 4:58:00 PM

                                    CAUSE NO. 2014-42519

ALFREDO DE LA GARZA,                                 $            IN THE DISTRICT COURT OF
INDIVIDUALLY and AS NEXT FRIEND                      $
FOR                  A and                           $
                              , mlnors               $
                                                     $
v                                                    $               HARRIS COUNTY, TEXAS
                                                     $
PENN VIRGINIA OIL & GAS, L.P.,                       $
PENN VIRGINIA OIL & GAS GP, LLC,                     $
MIKE FERGUSON, TRIFECTA                              $
OILFIELD SERVICES, LLC, CITDD                        $
PRES SURE CONTROL, [NIC.,                            $
ROYWELL SERVICES,INC. and OAKS                       $
PERSONNEL SERVICES, INC. d/b/A                       $
THE OAKS GROUP                                       $                281ST   ruDICIAL DISTRICT


DEFENDANTS, PENN VIRGINIA OIL & GAS, L.P. AND PENN VIRGINIA OIL & GAS
      GP. LLC'S MOTION TO COMPEI , ARRITRATION AND TO ARATE

       Defendants, Penn Virginia    Oil &     Gas, L.P. and Penn Virginia     Oil & Gas GP, LLC

(collectively referred to hereinafter as "Penn Virginia" unless individual reference is necessary)

file this Motion to Compel Arbitration and to Abate pending such arbitration. In support thereof,

Penn Virginia would show as follows:

                                     I.INTRODUCTION

       l.      Plaintiff, Alfredo "Freddie" De La Garza ("Plaintiff' or "De La Garza"),

Individually and as Next Friend     of                          and                                 ,   and

Intervenor, John Paul "J.P." Adame ("Adame"), Individually and as Next Friend             of

                                                                  , (collectively "the parties") filed

personal injury claims against Penn Virginia on Jruly 24, 2014 and, November                   6,   2014,

respectively. Their claims arise out of an   April 29,2014 incident, which occurred at a well site




                                         EXHIBIT "B''
located near Shiner, Texas while De La Garua and Adame were working in the course and scope

of their employment with Nabors Completion & Production Co. ("NCPS").

         2.        Nabors Industries, Inc. ("Nabors") and its subsidiaries, one of which is NCPS,

have a valid arbitration agreement which requires that disputes involving injuries to employees

that are incurred during the course and scope of employment be submitted to final and binding

arbitration. De La Garza and Adame both acknowledged and accepted the terms                                   of   the

arbitration agreement.

         3.        The arbitration agreement applies to all direct and indirect subsidiaries of Nabors,

all current and former employees of the aforementioned subsidiaries, and any "Electing Entity"

that has agreed to be bound by the terms of the agreement.r Penn Virginia is an "Electing Entity"

and has agreed on more than one occasion to be bound by the terms of the agreement.2 De La

Garza's and Adame's individual claims fall within the scope of the arbitration agreement as both

were employees of NCPS at the time of the incident and allege that their injuries occurred while

in the course and scope of their employment. De La Garza and Adame also filed claims                               as


representatives     of their minor children. The minors' claims are also subject to the arbitration

agreement as they are derivative of De            La Garza and Adame's claims. Consequently, De La

Garza and Adame's individual claims against Penn Virginia and the claims filed on behalf                           of

their minor children all fall within the scope of the arbitration agreement.

         4.        Therefore, Penn Virginia's Motion to Compel Arbitration should be granted, and

this case should be abated or dismissed and compelled to final and binding arbitration.

I See Nabors Dispute Resolution Program      ("DRP'), a true and correct copy of which is attached as Exhibit l-4.
2
  See 2008 Penn Virginia Oil & Gas, LP IADC Contract, a true and correct copy of which is attached as Exhibit 1-
B; see also Contractors Special Proyisions, a true and correct copy of which is attached as Exhibit 1-C, at I 16
"Operator, its parent, subsidiary and affiliated corporations, as well as the employees, officers and directors ofeach
(collectively, "Operator") is cognizant of the Nabors Dispute Resolution Program and wishes to become an Electing
Entity, as defined in that Program." See also 2010 Penn Virginia MC Energy, LLC IADC Contract, a true and
correct copy of which is attached as Exhibit l-D; see also Contractors Specíøl Provisions, a true and correct copy of
which is attached as Exhibit 1-E, at fl 16.
                                                  II.I.INDISPUTED FACTS

             5.         Nabors is the "Sponsor" of the Nabors Dispute Resolution Program (ooDRP"),                  as


that term is defined by the DRP.3

             6.         The DRP is subject to the Federal Arbitration Act ("FA"{").4

             7.         By its terms, the Nabors DRP is designed to provide a means for the resolution of

disputes between the "Company" and the Company's present and former employees that are

related to or that arise out of a current or former employment relationship with the Company.s

             8.         The DRP is intended to create an exclusive procedural mechanism for the final

resolution of all disputes falling within its terms.6 Consequently, the DRP requires that all

disputes between De La Garza, Adame and the Company are subject to binding arbitration.T

             9.         The DRP defines "Dispute" to include personal injuries that are incurred at the

worþlace or in the course and scope of employment.s

             10.        The DRP defines "Company" as "Sponsor and every direct and indirect

subsidiary...ofSponsor,@',,9Aspreviouslymentioned,Naborsisthe



3 Al/idavit of Keith Nicholson ("Nicholson Alf."), a true and coraect copy of which is attached as Exhibit 1, atl4;
see also Exhibit I -4, at fl 2(L).
a SeeExhibit 1-A at
                      fl fl 2(C) and 8. The Federal Arbitration Act, 9 U.S.C. $ 2, applies in state courts and preempts
state anti-arbitration laws to the contrary. Circuit City Stores, Inc. v. Adams, 121 S. Ct. 1302; Southland Corp v.
Keating, 465 U.S. 1, 16 (1984); see also Palm Harbor Homes v. McCoy, 944 S.W.2d 716, 721 (Tex. App.-Fort
Worth 1997) (holding that FAA preempted Texas Arbitratìon Act's requirement that party's attorney sign
agreement). Although the FAA preempts state arbitration laws, courts still must resort to general state law contract
principles to determine whether an arbitration agreement will be enforced.
5,Se¿ Exhibit l-4, at fl L
6 See Exhibit l-4, at fl l.
7.See Exhibit l-4.
8 "Dispute" means all legal and equitable claims, demand and controversies, of whatever nature or kind, whether in
contract, tort, under statute or regulation, or some other law, between persons bound by the Program or by an
agreement to resolve Disputes under the Program, or between a person bound by the Program and a person or entity
otherwise entitled to its benefits, including, but not limited to, any matters with respect to...6. any personal ínjury
allegedly incurred in or about a Company l{orkpløce or ìn the course and scope oføn Employee's employment.
See Exhibit 1-A at tf 2(E) (emphasis added).
e
    See   Exhibit l-A   at !f   2(D) (emphasis added).
"Sponsor" of the DRP. NCPS, De La Garza and Adame's employer at the time of the worþlace

incident, is a subsidiary of Nabors.r0 The DRP extends to and includes employees of NCPS.Ir

              11.     Further, Penn Virginia is an "Electing Entity" and agreed to be bound by the

terms of the DRP in two IADC Conhacts between it and Nabors.l2 As an "Electing Entity," Penn

Virginia is required to resolve disputes with any past or present employee(s) or applicants of

Nabors in accordance with the DRP.I3

              12.     On January 2, 2013, Adame executed a document entitled "Application For

Hourly And Daily Employment," as well as another document entitled "Notice to Applicants

Regarding Dispute Resolution Program."l4 Likewise, on July 16,2013, De                                  La   Garza executed

the "Application For Hourly And Daily Employment" and the "Notice to Applicants Regarding

Dispute Resolution Program."l5 De La Gana and Adame, by their signatures, acknowledged and

agreed that they would                be "required to adhere to the Dispute Resolution Program and its

requirement for submission of all claims to...arbitration."l6

              13.     On January 7,2013, Adame also executed a document entitled "Employee

Acknowledgement Concerning Nabors Dispute Resolution Program."lT The document

specifically states,         "I   have received a copy of the Nabors Dispute Resolution Program."l8 De La

Garza executed the same document on July                            22, 20l3.re De La Garza and Adame, by their




to See     Nicholson Aff.   atl 6.
tt   See   Nicholson Aff.   atl6; see also Affidavit   oJ   Katherine Ryan, a true and corect copy of which attached as
Exhibit 2.
t2 See Nicholson Aff, at\l7 through 9; see ølso Exhibits 1-B and l-D; see a/so Exhibits 1-C and 1-E, at t[ 16.
t3 See Nicholson Af,f. atl 10; see also Exhibits 1-B - I -G.
ta See Nicholson Aff. atl 12; see also Exhibit 1-F.
ts See Nicholson Aff. at\ 16; see also Exhibit 1-G.
t6 See Nicholson Aff. atll 12 and 16; see also Exhibit I -F and 1 -G.
t7 Nicholson Aff. at\ 13; see also Exhibit I -H.
ts Nicholson Aff. at
                     fl 13; see also Exhibit l-H.
te NicholsonAff. atllT;see also Exhibit 1-I.
signatures, again acknowledged and agreed that they would be "required to adhere to the Dispute

Resolution Program and its requirement for submission of all claims to...arbitration."2O

            14.     On April 29,2003, Adame was hired by Nabors Well Services, Ltd. as a crew

worker.2l On January 7 ,2013, as a result of a business reorganization, he became a crew worker

for NCPS when Nabors V/ell Services, Ltd. liquidated into Nabors V/ell Services, Co., which

liquidated and dissolved into NCPS.22 As a crew worker, Adame's job duties and responsibilities

included the operation of hand and power tools to perform maintenance and repairs to oil or gas

wells and related equipment. Adame's job duties also involved activities associated with rigging-

up and rigging-down workover rigs, pulling levers or turning handles to extend hydraulic or

screw-type jacks to support and level the rig, laying steel production rods, tubing, and casing,

and other tasks necessary to support operations.23 Adame's job duties and responsibilities did not

include the movement of goods in interstate commerce.2a While employed by NCPS, Adame was

never employed as a commercial truck driver or transportation worker.25

            15.     On July 22,2013, De La Garza was hired by NCPS as a crew worker.26 As a crew

worker, De La Garza'sjob duties and responsibilities included the operation of hand and power

tools to perform maintenance and repairs to oil or gas wells and related equipment. De La

Garza's      job duties also involved activities associated with rigging-up and rigging-down
workover rigs, pulling levers or turning handles to extend hydraulic or screw-type jacks to

support and level the          rig, laying steel production rods, tubing, and casing, and other tasks

necessary to support operations.2T          DeLaGarza'sjob duties and responsibilities did not include

20
     Nicholson Alf. atll 13 and,17; see also Exhibit l-E.
2t   Nicholson Aff. at \ 14.
22
   NicholsonAff. atfl 14.
23
   Nicholson Aff. at fl 14.
24
   Id.
2s Id.
26
   Nicholson Aff, at tf 18.
27
   Nicholson Aff atl 18.
the movement of goods in interstate commerce.2s While employed by NCPS, De La Garza was

never employed as a commercial truck driver or transportation worker.2e

            L6.     On July 24, 2014, De La Garza filed his Original Petition, and on September 8,

2014 and October           l,   2014, De    La   Garza filed his First and Second Amended Petitions.30

Likewise, on November 6, 2014 and February 19, 2015, Adame filed his Original and First

Amended Petitions          in Intervention.3l A copy of        all   pleadings are maintained      in the Court's

records. De       La Garza and Adame allege that on April 29, 2014 and while working for NCPS,

they were injured when a piece of NCPS line pipe parted, causing both to be thrown back as a

result ofthe released pressurized gas.32

                                   III. SUMMARY OF'THE ARGUMENT
            17.     The Company (defined to include Nabors, its subsidiaries, and any "Electing

Entity") has a valid arbitration agreement, which both De La Garza and Adame acknowledged

and accepted. Because Penn Virginia is an "Electing Entity," the parties' claims against Penn

Virginia fall within the scope of the arbitration agreement. Consequently, the parties' claims

must be submitted to final and binding arbitration in accordance with the DRP. Therefore, Penn

Virginia's Motion to Compel Arbitration should be granted and this case should be abated.

                                     IV. ARGUMENT & AUTHORITIES

            18.     Pursuant to the DRP, the parties' lawsuit must be submitted to binding arbitration.

It is undisputed         that Texas courts recognize that arbitration agreements in an "at-will"

employment setting apply to personal injury claims.                  In fact, there is a strong presumption in

Texas favoring arbitration. See Circuit City Stores, Inc. v. Adams, 121 S. Ct. 1302 (2001);

28
     Id.
2e
     Id.
30   Plaintiffls Original Petition, First Amended Petition, and Second Amended Petition.
3rAdame's Original Petition in Intervention and First Amended Petition in Intervention.
32SeePlaintifls Original Petition and First Amended Petition, as well as Adame's Original Petition in Intervention
and First Amended Petition in Intervention.
Cantella      &   Co. v. Goodwin, 924 S.W.2d,943 (Tex. 1996); Jack B. Anglin v. Tipps,842 S.W.2d
266, 268 (Tex. 1992).             If a valid arbitration     agreement exists, and the claims are within the

agreement's scope,           atrial cout     has no discretion and must compel arbitration. Cantella,924

S.V/.2d at 944; Shearson Lehman Bros., Inc. v. Kilgore, 871 S.V/.2d 925,928 (Tex.                     App.-
Corpus Christi, 1994, orig. proceeding).

            19.      The clear language of the DRP states that the Federal Arbitration Act,9 U.S.C.         $


1, et. seq. ("FAJA.") controls.33 The Texas Supreme Court has held that in cases where the FAA

is stated in the agreement as the controlling law, the FAA prevails. EZ Pawn Corp. v. Mancias,

934 S.W.2d 87,91 (Tex. 1996). In adjudicating a motion to compel arbitration under the FAA,

courts generally try to determine whether the parties agreed to arbitrate the dispute in question.

Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 626 (1985); Folse                  v.


Richard Wolf Medical Instruments Corp., 56 F.3d 603, 605 (5th Cir. 1995); R.M. Perez &

Assocs., Inc. v. Welch, 960F.2d 534, 538 (5th Cir. 1992).

            20.      Under the FAA, the court applies ordinary state contract law principles in order to

decide whether a valid arbitration agreement exists. See In re            D. Wilson Constr. Co., 196 S.V/.3d

774,781 (Tex. 2006) (citing First Options of Chicago, Inc. v. Kaplan, 514 U.S. 938, 944

(1995)); 9 U.S.C.A.           $   1 et seq.; Crv. Pnec.      & R¡v. Coon $     171.001 et   seq. Once a valid

arbitration agreement             is   established,   a   presumption attaches favoring arbitration. Dallas

Cardiologt Assoc., P.A. v. Mallick,978 S.V/.2d 209,212 (Tex. App.-Dallas, 1998, pet. denied).

Then Court must then determine whether the arbitration agreement covers the non-movant's

claims. In re Jim Walter Homes, lnc.,207 S.W.3d 888 (Tex. App.-Houston [14th Dist.] 2006).

In doing so,      a court must focus on the complaint's factual allegations rather than the legal causes

of action asserted. Id.

33 S¿¿   Exhibit l-A at !f fl 2(C) and   8
         21.    Thus, two questions guide the determination of whether Penn Virginia's Motion

to Compel should be granted: 1) is there a valid agreement to arbitrate; and2) does the dispute in

question fall within the scope of the agreement? Associated Glass, Ltd. v. Eye Ten Oaks Invs.,

Ltd., 147 S.W.3d 507,511 (Tex. App.-San Antonio 2004,no pet.).

A.       Valid Agreement to Arbitrate

         22.    An "at-will" employee who receives notice of an employer's arbitration policy

and continues or commences employment accepts the terms of the agreement as a matter of law.

See   In re Halliburton,   S0 S.W.3d 566 (Tex. 2002);      In re Dallas Peterbilt, Ltd., L.L.P., 1.96

S.\M.3d 761, 162 (Tex. 2006). In Halliburton, the employer created a dispute resolution program

which obligated both employees and the employer to arbitrate all disputes between them.          See


Halliburton, 80 S.W.3d at 566. The Texas Supreme Court held that the employer was justified

in giving notice to all employees of the program and informing them that by continuing to work

after the adoption of the program, employees would be considered to have accepted the program.

See id at 569-71.

         23.    Four years later, the San Antonio Court of Appeals extended Halliburton even

further. Relying on Halliburton, the Fourth Court of Appeals compelled arbitration where the

employee expressly refused      to sign an arbitration     agreement   but continued to work    after

receivingnoticeofthearbit¡ationrequirement. InrefuRGT,Inc.,2006WL622736 (Tex.App.-

San   Antonio 2006, orig. proceeding).

         24. It should also be noted that the San Antonio Court of Appeals has specifically
considered the Nabors DRP and held that    it is valid   and enforceable on multiple occasions. See

NDUSA USA, LP v. Pena, 385 S.V/.3d 103 (Tex. App.-San Antonio 2012, pet. denied);

NDUSA USA, LP v. Carpenter, 198 S.V/.3d 240,249 (Tex. App.-San Antonio 2006, orig.
proceeding). Furthermore,               in October 2013 and, then again in        December 2013, the Texas

Supreme Court denied the family of a deceased Nabors' employee's petition for review when the

family sought to reverse the Fourth Court of Appeals' determination that the DRP was valid and

enforceable.        See    Pena,385 S.ïi/.3d 103

            25.       De La Garza and Adame executed documents on several occasions that clearly

express both parties' agreement to the terms of the DRP.3a The documents specifically state that

De La Garza and Adame acknowledged receiving, reviewing, understanding, and accepting the

DRP's requirement to submit disputes to arbitration.3s De LaGarza and Adame's signatures on

the aforementioned documents is strong evidence of their actual acknowledgment and agreement

that they are required to adhere to the DRP. See In re Bunzl USA,l55 S.W.3d 202 (Tex.               App.-
El Paso 2004, orig. proceeding).

            26.       De La Garza and Adame accepted the terms of the DRP as a matter of law.

Therefore, a valid and enforceable agreement                     to arbitrate was formed. In re Pqlm Harbor
Homes,       Inc.,l95 S.V/.3d 672,676 (Tex. 2006).

B.          The Dispute Falls Within the Scope of the Aereement

            21.       The parties' claims fall within the scope of the DRP. The DRP requires that

disputes between the Company (defined as Nabors, its subsidiaries, and any "Electing Entity")

and its current or former employees be submitted to arbitration. According to the parties'

Petitions, De La Gana and Adame were both employees of a Nabors' subsidiary (NCPS) and

both were allegedly injured while in the course and scope of their employment. Consequently,

this dispute, which is between NCPS employees and Penn Virginia (an "Electing Entity"), falls

within the scope of the agreement.

3a   SeeNicholsonAff.       atfl\12, 13,16,andl7;see also Exhibits 1-F- 1-I.
35
     Nichols on Aff. at   I I 12, 13, I 6, and 17 ; see also Exhibits -F - 1-I.
                                                                  1
            28.     Whether a claim falls within the scope of an arbitration agreement depends on the

factual allegations of the complaint rather than the legal causes of action asserted. Prudential

Secs.,     Inc. v. Marshall,909 S.V/.2d 896, 899 (Tex. 1995); Ikon Of/ìce Solutions, Inc. v. Eifert,2

S.W.3d 688, 697 (Tex. App.-Houston [14th Dist.] 1999, orig. proceeding); Prudentiøl-Bache

Secs.,     Inc. v. Garza, 848 S.V/.2d 803, 807 (Tex. App.-Corpus Christi 1993). Based on the

factual allegations contained in the parlies' pleadings, the parties' claims fall squarely within the

scope of the DRP.

            29.     It is undisputed that De La Garza and Adame were employed by NCPS, which                   is

a Nabors subsidiary.36            It is undisputed that La   Garza and Adame both alleged that they were

injured at the worþlace and/or in the course and scope of their employment.3T

            30.     De La Garza and Adame signed an acknowledgement that specifically states,                  "I
have received a copy of the Nabors Dispute Resolution Program...and understand that                        I   am

required to adhere to the Dispute Resolution Program and its requirement for submission                        of

disputes to...arbitration."38          All of these terms are clearly defined in the DRP.

            31.     The DRP clearly and unequivocally states that             it   "applies to and binds the

Company, each Employee and Applicant."3e The DRP defines "Dispute" to include any personal

injury that is incurred at the worþlace or in the course and scope of employment.aO According

to the DRP, "Company" means "Sponsor and every direct and indirect subsidiary...of Sponsor,

(and) any Electing Entity."al




36 Nicholson Aff. atl T 6, 11 through 151, see also Plaintiffs Original Petition and First Amended Petition, and
Adame's Original Petition in Intervention and First Amended Petition in Intervention.
37 ,See Plaintiffs Original Petition and First Amended Petition and Adame's Original Petition in Intervention and

First Amended Petition in Intervention.
38
   Nicholson Aff atll l3 and l6; see also Exhibits l-H and l-I (emphasis added).
3e,S¿e  Exhibit l-4, at !f l.
ao      Exhibit 1-A at tf 2(E).
     See
ar ,See Exhibit l-A at 2(D).
                       !f
         32.     Nabors is the "sponsor" of the DRP.a2 NCPS is a subsidiary of Nabors.a3 Penn

Virginia is an "Electing Entity" and agreed that it is bound by the terms of the DRP.44 Therefore,

Penn Virginia falls within the scope of the "Company."

         33.      The parties' claims clearly fall within the scope of the arbitration agreement.

Consequently, Penn Virginia's Motion to Compel Arbitration should be granted and this case

should be abated or dismissed and compelled to final and binding arbitration.

                                              V. CONCLUSION

         34.     Nabors has instituted a comprehensive dispute resolution program, which requires

arbitration of disputes between the Company (which is defined as Nabors Industries, Inc., its

subsidiaries, and any "Electing Entity") and current or former employees. De La Garza and

Adame unequivocally agreed to adhere to the DRP and its requirement to submit all claims to

arbitration. The DRP applies to personal injuries that occur at the workplace or while the

employee is     in the course and scope of his employment.                Therefore, the parties' claims,        as


asserted   in this lawsuit, are subject to the terms of the DRP.              Consequently, Penn Virginia's

Motion to Compel Arbitration should be granted and this case should be abated or dismissed and

compelled to final and binding arbitration.

                                                   PRAYER

         For the foregoing reasons, PENN VIRGINIA OIL & GAS, L.P. and PENN VIRGINIA

OIL & GAS GP, LLC request that the Court grant this Motion, abate or dismiss this action, and

order that the claims asserted by Alfredo De La Garza,Individually and as Next Friend of

                                               a, and Intervenor, John Paul Adame, Individually and as

Next Friend    of                                                                                                be


a2
  Nicholson Aff, at\ 4; see also Exhibit l-4, at !J 2(L).
43Nicholson Aff. atl 6.
4 See Nicholson Aff. atll7 through l0; see also Exhibits l-C and l-F,, at Contractors Special Provisions,fllí.
compelled   to final and binding arbitration. PENN VIRGINIA OIL & GAS, L.P. and PENN

VIRGINIA OIL & GAS GP, LLC further request all other relief to which they are entitled.


                                                  Respectfully submitted,

                                                  /s/ Thomas J. Smith
                                                  Thomas J. Smith
                                                    State Bar No. 00788934
                                                    tsmith@gallowayj ohnson. com
                                                  Kelly C. Hartmann
                                                    State Bar No. 24055631
                                                    khartmarn@gall owayj ohn son. com
                                                  Alexis B. Hester
                                                    State Bar No.24072807
                                                     ahester @gallowayj ohnson. com
                                                  Ge[owey,     JoFTNSoN, Tolr¿prrNs
                                                   Bunn & SurrH
                                                  l30l McKinney, Suite 1400
                                                  Houston, Texas 77010
                                                  (713) s99-0700
                                                  (7 1 3) 599-07 77 - facsimile


                                                  Attorneys for Defendants, Penn VirgÍnÍa
                                                  OÍ1& Gaso L.P. and Penn VÍrgÍnÍa OÍI8t
                                                  Gas GP,   LLC
                                 CERTIFICATE OF SERVICE

          I hereby certi$ that a true and correct copy of the foregoing document has been served
electronically, by and through the Court approved electronic filing manager, to participating
parties on this 18th day of June 2015, as follows:

John David Hart                                      J. Javier Gutierrez
L.rw Ornrcns OF JonN D¿,vrn H¿,nr                    Ana Laura Gutierrez
Wells Fargo Tower                                    Tnn GurrrRREz LAw Frnu,Inc.
201 Main Street, Suite 1720                          700 East Third Street
Fort Worth, Texas 76102                              Alice, Texas 78332
Phone 817-870-2102                                   Phone 361-664-7377
Fax 817-332-5858                                     Fax     361-664-7245
Coanselfor Plaintiff, Individaally and as            Counselfor Intervenor,
Nert Fríend of I                                     John Pøul Adøme, Indivíduølly and øs Next
                      , Minor Children               Fríend of

Benjamin A. Escobar, Jr.
Brit T. Brown
BEIRNE, M.lvNnRn & PlnsoNo L.L.P.
1300 Post Oak Blvd., Suite 2500
Houston, Texas 77056
Phone 713-623-0887
Fax     713-960-1527
Counsel  for Defendønt, Cudd Pressure
Control, Inc.




                                              /s/ Thomas J. Smith
                                              Thomas J. Smith
                                         CAUSE NO. 2014-42519

ALFREDO DE LA GARZA,                                  $              IN THE DISTRICT COURT OF
INDIVIDUALLY        aTTcl   AS NE,XT FRIEND           $
FOR                                                   $
                                      mlnoïs          ç
                                                      $
                                                      $                 HARRIS COI'NTY, TEXAS
                                                      $
PENN VIRGINIA OlL & GAS, LP,                          $
PENN VIRGINIA OIL & GAS GP, LLC,                      $
MII(E FERGUSON, TRIFECTA                              $
OILFIELD SERVICES, LLC, CUDD                          $
PRESSURE CONTROL, INC.,                               $
ROYWELL SERVICES,INC. and OAI(S                       6

PERSONNEL SERVICES, lNC, cllb/a                       $
                                                                                  ST
THE OAKS GROUP                                        $                  28   1        JUDICIAL DISTRICT

                                               VERIFICATION

S'|ATE OF TEXAS                  {j

                                 $
COUNTY OF HARRIS                 $


       BEFORE ME, the undersigned authority on this day personally appeared Thornas                       J.


Smith, who after being cluly sworn upon his oath stated as follows:

1.     "My narne is Thomas J. Srnith. I am over twenty-one (21) years of age. i am of                 sound

rnind and in all ways competent to make this verification.

2.     I    am one of the attorneys of record for Dcfcndants, Penn Virginia Oil            &   Gas, L,P, and

Penn Virginia    Oil & Gas GP, LLC. I have personal knowledge of the facts stated in this affidavit

and those facts are true and correct.

3.      I   have revicwcd the foregoing Motion to Compel Arbitration and to Abate this case

pcnding such arbitration. In my personal knowledge, the Motion truly and correctly recites the

fäctual allegations set fortir in the pleadings ancl the evidence in the trial court record."
                                                   J




       SUBSCRIBED AND SWOI{N TO before me a notary public, which witness my hand
and seal of this office this/ l*day of June, 2015.


                                           Notary Public in and for    ofTexas
                nHoND^ SCHNltZ
           Notory Publlc, Stole ol Toxqs
             MyCommlsslon Fxplr€!
              Docembor     lt,2013
                                          CAUSE NO. 2014-42519

ALFREDO DE LA GARZA,                                 $           IN THE DISTRICT COURT OF
                Y andAs NEXTFRIEND                   $
                                    and              $
                                                     $
                                                     $
                                                     $             HARRIS COLINTY, TEXAS
                                                     $
PENN VIRGINIA OTL &. GAS, LP,                        $
PENN VIRGINIA OIL & GAS GP, LLC,                     $
MIKE FERGUSON, TRIFECTA                              $
OILFIELD SERVICES, LLC, CUDD                         $
PRESSURE CONTROL, INC.,                              $
ROYV/ELL SERVICES, INC. and OAKS                     $
PERSONNEL SERVTCES, INC. d/b/A                       $
                                                                             ST
THE OAKS GROUP                                       $              28   1        JUDICIAL DISTRICT


                            AFFIDAVIT OF KNITH NICHOLSON

STATE OF'TEXAS                 $
                               $
COUNTY OF HARRIS               $


         Before me, the unclersigned notary, on this day personally appeared Keith Nicholson, the
afftan6 a person whose identity is known to me. After I administered an oath to affiant, the
affiant testified:

I      "My name is Keith Nicholson. I am over l8 years of age, of sound mind, and capable of
       making this affidavit. The facts stated in this affidavit are within my personal knowledge
       and are true and correct.

2.     I am Assistant General Counsel for Nabors Corporate Services, Inc.

J     In my capacity as Assistant General Counsel, I am required to be familiar with Nabors
      Industries, Inc.'s corporate structure and the relationship of its various subsidiaries and
       affiliated companies.    I    am also required to be familiar with the Nabors Dispute
      Resolution Program ("DIUt"¡.

4     Nabors Industries, Inc. is the "Sponsor" of the Nabors DRP as that tem is defined by the
      DRP. A true and correct copy of the DRP is attached to my affìdavit as Exhibit 1-4.

5     The DRP provides that it applies to all direct and indirect subsidiaries of Nabors
      Inclustries, Inc., as well as all "Electing Entities" that have agreed to be bound by same.

6.    Nabors Completion     &      Production Services Co. ("NCPS") was a subsidiary of Nabors




                                            EXHIBIT "1"
         Industries, Inc. at the time of the April 29,2014 incident which makes the basis of the
         lawsuit.

7        On Septembet 23,2008, Penn Virginia Oil & Gas, LP agreed to be bound by the DRP as
         an "Electing Entity" in the "Contractors Special Provisions" contained in the International
         Association of Drilling Contractors ("IADC") Drilling Contract between it and Nabors
         Drilling USA LP. A true and correct copy of the IADC Contract is attached in its entirety
         to my affidavit as Exhibit l-8. The Contractors Special Provisions portion has been
         pulled out for reference and is attached as Exhibit 1-C.

8.       The Contractors Special Provisions page states at paragraph 16 that "Operator, its parent,
         subsidiary, and affiliated corporations,..(collectively "Operator")   is   cognizant   of   the
         Nabors Dispute Resolution Program and wishes to become an Electing Entity, as defined
         in that Program. Accordingly, Operator and Nabors Industries, Inc. ("Nabors") hereby
         agree that Operator is an Electing Entity..."

9        In addition, on September 8, 2010, Penn Virginia MC Energy, LLC agreed to be bound
         by the DRP as an "Electing Entity" in the "Contractors Special Provisions" contained in
         the International Association of Drilling Contractors ("IADC") Drilling Contract between
         it and Nabors Drilling USA LP. A true and conect copy of the IADC Contract is attached
         in its entirety to my affidavit as Exhibit 1-D. The Contractors Special Provisions portion
         has been pulled out for reference and is attached as Exhibit 1-8. lt is my understanding
         that Penn Virginia MC Energy, LLC is a subsidiary or affiliated corporation of Penn
         Virginia Oil & Gas, LP andlor Penn Virginia Oil & Gas GP, LLC.

10.      As an "Electing Entity," Defendants, Penn Virginia Oil & Gas, LP and Penn Virginia Oil
         & Gas GP, LLC are required to resolve disputes with any past or present employee(s) or
         applicant(s) of Nabors Industries, Inc. or its subsidiaries in accordance with the DRP.

I   l.   Based upon my review of the personnel file of Mr. Adame, I can confirm that Mr. Adame
         was employed by NCPS, and that he executed various documents that acknowledged that
         he received, reviewed, and accepted the terms and conditions of the DRP.

t2,      Specifically, my review of the relevant documents confirms that on January 2,2013,Mr.
         Adame executed a document entitled "Application For Hourly And Daily Employment,"
         a true and correct copy of which is attached as Exhibit 1-F. Mr. Adame acknowledged
         and agreed by his signature that he is "required to adhere to the Dispute Resolution
         Program and its requirement for submission of all claims to..,arbitration."

l3       Further, on January 7,2013, Mr. Adame executed a document entitled "Employee
         Acknowledgement Concerning Nabors Dispute Resolution Program," a true and correct
         copy of which is attached as Exhibit l-H. The document specifically states, "I have
         received a copy of the Nabors Dispute Resolution Ptogram." Mr, Adame acknowledged
         and agreed by his signature that he is "required to adhere to the Dispute Resolution
         Program and its requirement for submission of all claims to...arbitration."
t4    Mr. Adame was employed by NCPS as a crew worker. As a crew worker, Mr. Adame's
      job duties and responsibilities included the operation of hand and power tools to perform
      maintenance and repairs to oil or gas wells and related equipment. Mr. Adame's job
       duties also involved activities associated with rigging-up and rigging-down work over
      rigs, pulling levers or turning handles to extend hydraulic or screw-type jacks to support
      and level the rig, laying steel production rods, tubing, and casing, and other tasks
      necessary to support operations. 'While employed by NCPS, Mr. Adame was never a
      commercial truck driver or transportation worker.

15.   Based upon my review of the personnel file of Mr. Alfredo De La Garza,I can confirm
      that Mr'. De La Gana was employed by NCPS, ancl that he executed various documents
      that acknowledged that he received, reviewed, and accepted the terms and conditions of
      the DRP.

16.   Specifically, my review of the relevant documents confirms that on July 16, 2013, Mr. De
      La Gana executed a       document entitled "Application For Hourly And Daily
      Employment," a true and coüect copy of which is attached as Exhibit l-G. By his
      signature, Mr. De LaGarza acknowledged and agreed that he is "required to adhere to the
      Dispute Resolution Program and its requirement for submission of all claims
      to. .. arbitration."

17.   Further, on July 22,2013, Mr, De La Garza executed a document entitled "Employee
      Acknowledgement Concerning Nabors Dispute Resolution Program," a true and correct
      copy of which is attached as Exhibit 1-I. The document specifically states, "I have
      received  a copy of the Nabors Dispute Resolution Program." Mr. De La Garza
      acknowledged and agreed by his signature that he is "required to adhere to the Dispute
      Resolution Program and its requirement for submission of all claims to...arbitration."

18    Mr. De LaGarua was employed by NCPS as a crew worker. As a crew worker, Mr. De
      La Garza's job duties and responsibilities included the operation of hand and power tools
      to perform maintenance and repairs to oil or gas wells and related equipment. Mr. De La
      Garza's job duties also involved activities associated with rigging-up and rigging-down
      work over rigs, pulling levers or turning handles to extend hydraulic or screw-type jacks
      to support and level the rig, laying steel production rods, tubing, and casing, and other
      tasks necessary to support operations. Mr. De La Garza'sjob duties and responsibilities
      did not include the movement of goods in interstate commerce. While employed by
      NCPS, Mr. De LaGarza was never a commercial truck driver or transportation worker.

t9.   At all times relevant to this matter, NCPS was engaged in interstate commerce as it was
      in the business of providing services for the development of oil and gas resourÇes that are
      placed into commerce in both Texas and other states of the United States.

20.   On information and belie{ Penn Virginia is also engaged in interstate commerce as it is
      in the business of producing oil and gas resources that are placed into commerce in both
      Texas and other states of the United States.
21    Attached as Exhibit 1-A to my affidavit is a true and correct copy of Nabors Industries,
      Inc.'s DRP booklet, in English and Spanish, respectively. These records are kept by
      Nabors Industries, Inc. in the regular course and scope of business, and it was the regular
      course of business of Nabors Industries,Ino, for an employee or representative of Nabors
      Industries, Inc., with knowledge of the act or event that was recorded, to make these
      records or to transmit the information to be included in these records. These records were
      made at or near the time or reasonably soon after the act or event that was recorded.

22    Attached as Exhibit i -B to my affrdavit is a true and correct copy of the 2008 IADC
      Drilling Contract between Nabors and Penn Virginia Oil & Gas, LP, and attached as
      Exhibit l-C is a true and correct copy of the portion of the IADC contract titled
      "Contractors Special Provisions." These records are kept by Nabors Industries, Inc. in the
      regular course and scope of business, and it was the regular course of business of Nabors
      Industries, Inc. for an employee or representative of Nabors Industries, Inc., with
      knowledge of the act or event that was recorded, to make these records or to transmit the
      information to be included in these records. These records werc madc at or near the time
      or reasonably soon after the act or event that was recorded.

23    Attached as Exhibit  l-D to my affidavit is a true and conect copy of the 2010 IADC
      Drilling Contract between Nabors and Penn Virginia MC Energy, LLC, and attached as
      Exhibit l-E is a true and correct copy of the portion of the IADC contract titled
      "Contractors Special Provisions." These records are kept by Nabors Industries, Inc. in the
      regular course and scope ofbusiness, and it was the regular course ofbusiness ofNabors
      Industries, Inc. for an employee or representative of Nabors Industries, Inc., with
      knowledge of the act or event that was recorded, to make these records or to transmit the
      information to be included in these records. These records were made at or near the time
      or reasonably soon after the act or event that was recorded.

24.   The records attached as Exhibits 1-F, 1-G, l-H, and 1-I are true and correct copies of
      records that are kept by NCPS in the regular course and scope of business, and it was the
      regular course of business of NCPS for an employee or representative of NCPS, with
      knowledge of the act or event that was recorded, to make these records or to transmit the
      information to be included in these records. These records were made at or near the time
      the act or event that was recorded."




      Sworn to and subscribed before me by                      on the   Éã*of     June, 2015.

                                                            ú
                                           Notary         in and for the         ofTexas
         MAny D. Hotstilcroil              My Commission expires
       Notory Publlc, Stote of T6xos
         My Commtsrlon Expkês
             Moy 05,   20tt
   NABORS DISPUTE RESOLUTION
       PROGRAM and RULES




Copies      thís pamphlet are availahle in S¡sanish, upon
           o,.f
    rer|u.e st, .fi' o m anj, J$a b or,v s u b s i d i a ry' s Hu il1.c¿lt
                       Resouvees Deparfinent.

Copías de eslefall.eto esldtt dispontble en espafiol con
   solo requeriúas al Depa{lamenfo de Recurso^r
    tr,,   *   "..n n   nu
                             ^   Ê;¡HlþlT'¡*fl[ri.,'1.         t,
                                                                    ^".
                                                         ^t^
 THE    Ì     BORS DISPUTE RESOLUTION              P}   GRAM

1.   Purpose and Construction

     The Prograrn is designed to pt'ol'ide a means for the quick,
     fair, accessible, and inexpensive resolufion of Disputes
     between the Company and the Company's
     present a¡d fornrer Employees and Applicants for
     enrployment , ñated to or arising out of a cürrcnt, forrne¡
     or potsntial employment relationship with the Company.
     The Prograrn is intended to öreatÉ an exclusive procedural
     mechanism for the final ¡esolution of all Disputes falling
     within its terms. It is not inlended eitler to abridge or
     enlarge substantive rights available under applicable law,
     The Program contractually modifies the "at-wili" employ-
     mÉnf' relafiunship'"'betq'eet''tlte Company -'and its
     Employees, but only to the extent expressly stated in the
     Program. The Program should be interpreted in accor-
     dance with fhese putposes.

2,   I)efïnítions

     A.     '¿AAA" rüeaüs the Arnerican Arbitration Assosiation,

     B.     '!JAN{S" means Judiciai Arbitration and Mediation
            Servises.

     C. The 'oAct"       meåns the Federal Arbit¡ation Aot,
            9 U.S.C.$1, et seq., as amended frc¡m time to time'

     D.   "Company" means Sponsor and every direct ot
          indiresl subsidiary (wbether a corpotation, lirnited
          liability cornpâny, company partnership or other legal
          entity) of Sponsor, any Electing Eniity, any entity oi
          person alleged to have joint and several liability
          concerning aly Dispute, and all of their ditectors,
          officers, employees, and agents, every plan ofbene'
          fìts, whether or not tax-exempt, established or main-
          tained by any such entity, the fiduciaries, agents and
          employees of all suct¡ plans, and thç successors and
          assigns ofall such entities, plans and persons; provÍd-
          ed, however, that in the case of an Electing Entity,
          "Company" shall include the Electing Entity oúly tc
          the exlent provided in the Electing Entity's agrcement
          to Lre borurd by the Prograrn.

     E.     "Dispute" means     ali legal   arrd equitable elaims,
          demands, a¡d controversies, of whalever nature or
          kind, whether in contract, tort, under statufe or regu-
          Iation, or sóme other law, between persons bound by
          tlre Program or by an agrcement to resolve Disputes
        ler the Ptogtam, or between a person i nd by the
     Program and a person or entity otherwise entitled to
     its benefits, including, but not lirnited to,          any
     matters wilh respect to:

      l.   this Program;

     2.    the employment or polential reemployment of an
           Employee, including the terms, conditions, or
           termination     of   such employment with        the
           Company;

     3.    employee benefits     or incidents of employrnent
           with the Company;

     4:    any 'ofher"matter reiated -to- or çoncerníng^the        '-   '-
           relationship between the Employee and the
           Company includÍng, by way of example and
           wifhout limitati on, allegations ofi discri¡nination
           based on race, sex, religion, national origin, age,
           veteran status or disability; sexual or olher kinds
           of harassment; workers' compensafion retalia-
           tiorr; defanratiorr; infliction of emotional disüess,
           ârtitrust claim concenring wages or otherwiso, or
           status, claim or membership with regard to any
           employee benefit plan;

     5.    arr Applicant's application   for employment    and
           the Company's actions and decisions regarding
           such application; and

     6.    any personal injury allegedly incuned in or about
           a Company worþlace or in the coulse and scope
           of an Employee's employmenl

     "Dispute" includes all such mattcrs regatdless of
     when the çvents on which they are based occurred,
     including mattel:s based on events oceurring before
     the Employee became subject to this Program (so
     long as such disputes were not previously asserted in
     a judioial forum) or affer termination of the employ-
     ment ¡elationship"

F.   "Electing Entity" mearis any legal entity that         has
     agreed ts be bound by the Program as provided herein.

G.   "Etnployee" rneans ¿üy person who is or has been in
     the employment of tbe Comparry on or afer the effec-
     tive date of this Prograrn, rvhether ot not empltyed af
     the rime a claim is brought with respect to a Dispute,
     residirrg in the United States, or otherwise subject to
                 lau,s of the United States or any   statÊ,   ricipality,
           or other polilical subdivision of the Uniteo States,

     if,   "Applicant" llreâns any person u'ho is seekirrg or has
           sought employmont u'ith the Company affer the effec-
           tive date of this Program.

     I.    "Parly" meills, with respect to ¿ patticular Dispute,
           affecled pe1'solls a¡dlor' enlities bounci try this
           Prograrn,

     .1. "Progrårn" lrealls this        Nabors Dispute Rcsolurion
           Program, as anrended ftotn time to time.

     K.    "Rules" rneans the Nsbors Dispute Resolution Rttles,
     .     .as arnencle     F       twifhstsnding any other provisiou      ;   eof,   any
          court with jurisdiction over the Parties may issue any
          injunctive o¡ders (including preliminary injunctÍ orm)
          if the neaessary legal and equitable requirements
          under applicable law are met pending the institution
          of prooeedings under the Program. Furthermore, an
          action under The Liruitalion of Ship Owners Liability
           Ac\ 46 U.S.C. $$181-189, shall not be subjecf to lhis
          Program.

4.   Resolution of Disputes

     All Disputes not otherwise  settled by the Pa¡ties shall be
     fìnally and conclusively resoived uude¡ this Program and
     the Rules.

5.   No Retaliation

     No employee shall be subject to âny form of discipline or
     retaliation for initiating or pariicipaling in gooc{ faith in
     any process or proceeding uuder this Program'

6.   Amendment

     A.   This Program may be amended by Sponsor at any
          time by giving at least I0 days' notice to crurent
          Ëmployees, Horvevet, no amendment shall apply to a
          Díspute lbr which a proceeding has been initiated
          pursuanl to the Rules, unless otherwi.se agreed.

     B.   Sponsor may amend ihe Rules at any time by serving
          notice of the amendmetrts on AAA and JAMS.
          However, no amendment of the Rules shall apply to a
          Dispute for which a proceeding has been initiated
          pursuant to the Rules unless otherwise agreed.

7.   Termlnation

     This Progmnr may be terminated by Sponsor at any time
     by giving at least i0 days'notice of termination to surrent
     Employees. However, temrination shall not be effective
     as to Disputes for which a proceeding has been initiatcd
     pursuant to the Ruies prior to the date of termination
     unless olherwise agreed.

8.   Appllcable Law

     A. The A,ct shall appl¡, to this Program, the Rules, and
          any proccedings under the Program or the Rules,
          including any actions to compel, enfotce, vâcate or
          confirm proceedings, awards, orders of an arbitator,
          ot settlements under the Program or the Rules,
     B.   ,   I.
                   a¡bitrations held pursuant to this   Pro¡ n shali be
          corvened as near as possible to the worksite where
          the events in dispute occurred if Nabors continues to
          perfonn wo¡k at that location. Otherwise the
          arbitration will occur at the place rnost convenient for
          the majority of the witresses,

     C.   Other thari a.s expressly provided herein, or in the
          Rules, the subsl¿ntive legal rights, rernedies, and
          defenses of all Parties are preserved. In the case of
          arbitration, the a¡bitrator shall have the authority to
          determine the applicable law and to order any and all
          relief, legal or equitable, whic.h a Party could obtain
          from a couf of competerlt jurisdiction on the basis of
          the claims made in the proceeding.

     D.   Other than as exptessly provided herein, o¡ in the
          Rules, the Program shall not be construed to gralt
          additional substantive, legal, or conlractual rights,
          remedies o¡ defenses which would not be applied by
          a court of competent jurisdiction inthe absence of the
          Program.

     E,   Notwíthstanding the provisions of the prececling sub-
          section, in any proceeding before an arbitrator, the
          arbit¡ato¿ in his or her discretion, may allow a
          prevailing Employee or Applicant a reasonable
          attomey's fee as part of the awa¡d, The dise¡efion to
          allow an award of fe¿s under this subsection is in
          addition 10 any disoretion, right or power which the
          arbitralor may have under applicable law, If the
          arbitrator awa¡ds âttorney fcos without authorízadon
          for such an âward by statute or conlract, such award
          will be iimited to $2,500.00.

9,   AdministrativeProceedings

     A.   This Program shall apply to a Dispute pending before
          any local, stâte ü federal adminislrative body or court
          ur:less prohibited by     law

     B.   Parlioipation       in any adminisüative or judicial
          proceeding by thc Company shall not alïect the
          applícability ofthe Program to any such Dispute upon
       . termination of the adrninistrative or. judiciai
         proceedings. A finding, recommendation or decision
         by an adrninistrative body on the merits of a Dispute
         shall have the same legal weight or effect unde¡ thç
         Program as it wouid in a coufi of competent jurisdíc-
         tion.
10.   Exr      ive Remedy

      Proceedings under the Program shall be the exclusive,
      final a¡d bindine method by which Disputes are resolved.

Il.   Electing Entiúies

      A. Corporations      ot other legal entities, not    otherwise
            Paflies, may elect to be bound by this Program by
            written agreement wíth Sponsor.

      B. Election may be made only as 1o some types of
            Disputes, or only a.s to sornp persons, in the disolction
            of Ë,lecting Entity.

12. Effecfive Drtc

      The Effective Date of this Program shall be April           15,
      204r.

13. SeverabilÍty

      The terms of this Program and the Rules are severable.
      Thc invalidity or unenforceability of any provision there-
      in shall not affect the applicalion of any other provision,
      'Where possible, consistenf with the purposes of the
      Program, any otherwise invalid provision of the Prograrn
      or the Rules may be reformed and, as refotmed, enfo¡eed.

14. .{ssent

      Employment or sontinued empþment after the Effective
      Date of tbis Program constitutes consent by both the
      Ernployee and tlhe Company to be bound by this Program,
      both during the employment and after tennination of
      employment, Submission of,an application, regardless of
      form, for employment constitutes consent by both the
      Applioant and the Company to be bound by this Program.

     NABORS DISPUTE RESOLUTION RULES

l.    Definitions

      Alldefinitions included in the Nabors Dispute Resolution
      Program apply fo these Rules.

2.    Àpplication

      A. lf different rules are applicable to a specific class of
            Disputes, and have been adopted by Sponsor and
            served on AAA or JAMS, tlese llules shall not apply
            to such class of Disputes,
      B. i     :se Rules apply in the forn¡ existingi the time
            proceedings are initiated under 1'hem,

      C, To the extent consistent r¡'ith these Rules,            the
            Ernployment Dispute Resolution Rules        of AAA or
            JAMS also apply to all proceedings governed by these
            Rdes.

3.    ïnitiation of the Process

      A.    A Party may initiate proceedings under these Rules at
            any time, subject to any defenses including those
        .   appiicable to the timeliness of the claim, including
            limitations a¡rd laches.

 --   Ê.'   A Pä'rymay-inifiatc proceedings by servirrg a u'r'it1cn -- -
            requgst to initiate proceedings on AAAor JAMS, and
            tenderit:g the appropriate admini strative lee.

      C,    Copies of the request shail be served on all othe¡
            Parties to the Dispute by AAAor JAMS. The request
            shall describe the nature of the Dispute, the amount
            involved, if any, the remedy soughq and the proceeding
            locale requested.

      D.    Proceedings may also bc initíated by an Employee or
            Applicant by serving a writtcn request to initiate pro-
            ceedings on the Compauy's Dispuæ Resolution
            Propçram Adminislrator. In such a oase? the Company
            shall promptly forward arry properly served request it
            has received to   AAA or JAMS.

      E.    Parties against wirom a claim is asselted shall flle an
            answering statement within 21 days of receiving
            notice of intent to a¡bitrate or a specification of
            claims, which shall include any counterclaims and
            any request thatthe arbil¡ator (ifany) prçpare a stâte-
            ment of reasons for thç awæd,

4,    Administrative Conference

      AAA or JAMS shall convene      an administrative conference
      as soon as possible after rcceiþt of the answe.ling state'
      ment or after expiration of the time for filing an alswering
      statement if one. has not been filed. The conferenoê mây
      be held in person or by telephone. At the conferetlce,
      AAA        Pæ     have prêviously attempted and    failed¡    ¿solve the
       Þispute by mediation ór alolher nonbinding      mechanisut,
       the Dispute shall be arbitrate.d under these Rr¡les.

5.     ^A.ppointment of   Ärbitrator

         Immediately after payment of th€ arbitration fee, AAA or
         JAMS shall sinult¿neously send. each Party an identical
        list of names of persons chosen from a panel of qualified
        arbitrators which,{AAor JAMS shall select and maintain.
        Each Pafy to the Þispute shall. have fou¡teen (14) d¿ys
        from the tmnsmittal date to sftike any irames objected to,
      , number the remaining names in ordsr of preference, and
        return the list to AAAor JAMS. If a Party does not Teïilrn
        the list witbin the iime specified, ail persons therein shall
"   -- be deemed-ar,ræptablu-Fl'om'åmoûg the-persons who "'- ---'
        have been apptoved on botb lists, and in accorda¡roe with
        the order of mutual pteference, AAAor JAMS shali invite
        the acceptance ofthe arbit¡ator or arbitrators to serve. In
        those cases where more than $2,000,000 is in controversy,
      either Pa*y shall have the right to require that the
      a¡bitration proceed before a tbreo member patrel rather
      than a single arbitator. The Party who elects fcrr a panel
      in these circumstances shal.l noti$ the other Parties during
      the adminishative conference described ir Section 4 of
      the Program. Any Party shatl have tbe right to strike one
      list of arbitralors in ifs entirety, lVhen a Party exercises
      this right, AAA or JAMS shall issue a new list of
      arbitrators consistent with the above procedures.

6.    Qualifications of the Arbitrator

      No person shall ssrve as an arbitrafor in any matter irr
      which that person has any financial or persortal interest.
      I'rior to accepting appointment, the prospective arbiÍ¡ator
      shall disclose any circumstance likely to provent a prompl
      hearing or create a presumption of bias. Upon receipt of
      such infor¡nation from the a¡bitrator ot any other source,
      AAA o¡ JAMS will either replace tlrat person            or
      cornmunicate the inform¿tion to the P¿*ics fo¡ comment.
      Thereafter, AAAor JAMS may disqualify that persor¡ and
      its decision shallbe conclusive.

7,    Vacancies

      If a vacarrey occurs for any reason or if an appointcd
      arbitrator is unablc to serve promptly, the appointment
      procedure in Section 5 shall apply to the selection of a
      substitute arbiüatol
L Da¡       Time and Place of Hearings

     A. The arbitralor shall set the date, tine and place of any
          proceeding puxsuânt to lhe requirements      of   Section
          88 of the Program.

     B. Notiee of any hearing shall be given at least ten (10)
          days in advance, unlcss the arbitrator detemilies or
          the P¿¡ties agree that a shorter time is neeessaxy,

     C.   Ihe axbitrator shall make every effort, without undu-
          ly incuning expense! to accommodate the Ërnployee
          or Applicant in the selection of a proceeding,location.

9.   Confcvcnc¿s

     At the request of AAA or JAMS, or of a Party or on the
     initiative of the arbitr¿tor,lhe arbitator or AAA or JAMS
     may notioe and hold conferenoes for the discussion urd
     determination of any matter rvhich will expedtte the
     proceeding, including:

     A.   veaue,

     B.   clarification of issues,

     C.   determination of prelín:inaty issues, including sum-
          mary determination of dispositive legal issues,

     D.   discovery,

     E.   thç time and location of proceedings or conferences,

     F.   interim legal orequitable reliefauthorized by applica-
          ble law

     G.   pre- or postùearing memoranda.

     H.   stipulations; andlor

     I.   any other m¿fer of substance or procedure    ,




10. Mode of Hearings and Conferences

     In the discretion of the arbitrator or by agreement of the
     Parties, conferences and hearings ruay be conduded by
     telephone or by written submission, as well as in person.
11.   Pre,    aring Discovery

      À.   On any sohedule determined by tle a¡bitrato¡, each
           Parly shall submit in advance the names and address-
           es of the witnesses it intends to produce and arry doc'
           uments it intends to present.

      B.   The a¡bitrator shall have discretion to determine the
           fonn, amount and frequency of discovery by the
           Parties.

      C.. Discovery may take any form pernútted by the
        " Federal Rules of Civil Procedurc, as amended from
          time to time, subject 1o any restrictions imposed by
           the arbitrator.

12. Representafion

      Any Parry may be represented by coulsel or by any otlrer
      authorized representative.

13. Attendance at Hearings

      The arbitrator shall maintain the privacy of the procoedings
      to the extent permitted by law. Any person having a direct
      interest in the matter is entitled to attend the proceedings.

      The arbitrator shall otherwise have the power to exclude
      any witness, other than a Party or other essential person,
      during the testimony of any otiier witness. The a¡bitrator
      shall determine whether any other pcrson may attend the
      proceeding. Upon the request of any Party, the arbitrator
      shall exclude any witness during the testimony of any
      othçr wibress.

14, Postponement

      A.   The arbitrator, for good cause shown by a Party, or on
           agleement of the Parties, may postporre any proceed-
           ing or confererrce.

      B.   The pendency of court proceedings related to        the
           same matter is not good cause for postponement.

15. Oaths

      Befcre proceeding with the firsl hearing, each atbitrator
      rnay take an oath of office and, if requiled by law, shall do
      so. The albitrator may requÍre witnesses to testifr under
      oath administered by any duly qualifïecl person and, if
      required by law or requested by any Party, slrall do so.
16,   Rec     I of Proceedings

      There shall be no stenograpiric, audio, or video record of
      the proceedings unless either requested by one of the
      Parties or specifìed b)' the arbilrator The Party requesting
      tl:e record shall bear tbe entire cost of producing the same'
      Copies of the record shall be fuurished to all other Parlies
      upon request ancl upon pâyrìlent ofthc cost of reproduc-
      tion,

17. Proccdurc

      The proceedings shall be conducfed by the a¡birator in
      whatever order and Ìrariller will nrost expeditiously
      permit full presentaliou of tlts evidenee anci arguments of
      the Panies.

18. Ar.bitration in the Absence of       a   Party

      The arbitrator nlây proceed in the absence of Parties or
      represeutativcs whÒ! after due notice" fail to be present or
      fail to obtain a postponemenl. A¡r award shall not be made
      solel5, e¡ the default o{i a Party. Tlre arbibatôr shall
      roquire aly Part¡ who is present to submit such evidetrce
      as the arbiftalor lr1ûy require for the making of an award.

19. Evidencc

      A.   'i hc a¡bitrator shall be the sole judge af the relev"ancy,
           materialíty, ard admissibility of evidencc offeled.
           Conformity to legal rulcs of cvidence shall rrot be
           necessar)'.

      B.   The arbi.trator may subpoena witrresses or docuntents
           al the requesi of a Parly ol on the arbilrator's own
           initiative..

      C.   'llbe arbílrator may consider the evidence of rvilnesses.
           by affidavit or declâratio¡, but shall give it only such
           rveiglrt as the artritrator deems appropriate after con-
           side¡ation of anv objectiol n:ade to its aclmission.

20. Post-Hearing Submissions

      All clocumentarl, evidence to be considered by the a:'ilitralor
      shall be filed $ rhe hearing rnless flre arbirator finds good
      cause fo peruit a post-hearitig submis.sion. All Pallies
      sh¿ll be a{Tor¿led an opportrurity fo exarnine and com¡nent
      on any ¡rostJrealirtg evidence. 'llhe arbilr¿tor shall penttit
      the tiJing of posl-ltcaring briefs at the requesl of a Putl'
      an 21.   Cla    g and Reopening of Froceedlngs

       A,   When the arbilrator     is satisfied that the record is
            complete,  inctuding the submission of any post-hcaring
            briefb or dooume¡ls    pennifted  by the arbitrator, the
            arbitrator shall declare the p¡oceeding  closed'

       B.   "lhe proceeding may be reopened on the arbitrator's
            initiative or upon application of a Pafy at any tfuie
            before the award is madc.

 22. Wúver of Proeedures

       Any Party rryhç fails to objecl in rvriting. after knowledge
       that sûy provision or requirements e¡f these procedures and
" -    Rule.s l1¿y8,.¡61-,þean..cornplied rvith, slrnll   ..be.   clecrned .to.
       have waived the right to otrject.

23. Servicc of Notices and PaPers

       Any papers, notices, ôr process necessary or proper for the
       irritiation or continuation of any proceeding under these
       Rules (ineluding the auard of the arbitrator' any court
       action in connection therewith, or the entry of judgment
       on an award made under these procedures) may be served
       on a Party by mail addrcssod to the Parry ot his or her
       representative at the last knqwn address or by personal
       service. A\rQ{, JA}{S, the Partieq, and dre arbitlator may
       also use facsimile transmission, telex, telegrarn, or other
       written forms of elecbonis communication to give any
       notices required bY these Rules.

24. Communications with the AAA, JAMS, and the
Company

       A. Any Party may noticæ, servê or communicate                     with
            AAAby contactingr

                      Regional Adminishator
                      Amerioan Arbitation Association
                      1001 Fannin St,, Suite 1005
                      Houston, Texas77A02
                      Q13) 739-t342
                      Fax: (713) 739-1142

       B, Any Pa¡ty may notice,         serve or comrnunicate with
            JÂMS by conlaoting:

                      JAMS
                      345 Park Avenue" 8th F'loor
                      NewYork,NY        10154
                      (212) 7st-2700
                      Føx: Q12)75ï-4099
         c.       .y notice, serviÇe or cotnÍlunicâtii with         the
              Connpany   will be to:

                         Legal Department
                         Nabors lndustries, lnc.
                       515 West Greens Road, Suite 1200
                       Houston, Texas 7 7 067 - 4525
                       (281) 874"0035
                       Fax: (281) 775-8431

25. Comnunicetion rvith the A.rbitrator

         lhere shall be no çommunication between the Parlies       arrd
         the arbifrator other than at any oral hearings or confer-
         ences. Any other oral or written communications fro¡n the
  ..-,   parties .to-tire..arbitator shall .be directed. tolhe-AAA..or
         JAMS (and copied to the Parties) for transmission to the
         arbittator, unless the Par¿ies and the atbitrator agree other'
         wise.

26. Timc of .{ward

         The award shail bc prômptly made by the arbitrato¡
         rurless otherwise agreed by the Pa¡tiss or specified by
         applicable law. no later than thirty (30) days from the dats
         of the closing of the proceeding or,      if   applicable, the
         closing ofa reopened proceeding.

2?. Forúr of Award

         the award shall be in wriling and shall be sìgned by the
         arbìtrator. The a¡bitrator sliall write a statement of reasons
         fo¡ the award if   requested to do so in the request to
         initiate proceedings or in the zurswering statament. The
         award shall be exe¿uted in any manner required by appli-
         cable   law

28. Modification of Atvard

         On order of a courf of competent jurisdiotion' or ol1 agreet
         ment of the Palties, the arbihator shall rnodify any award.
         The arbìtrator Dlây modify an award on the motion of a
         Party if the arbihalor finds that lire award, as rendered, is
         ambiguous or defective in form, or if the award requires
         an.illegal or irnpossible act. .These are the only ciroum-
         stanses under which an arbitrator shall have ju¡isdiction to
         withdr¡iw or modify an award.
29.   Set     nent

      Iftbe Parties setfle tlreir Dispute during the course of the
      a¡bitration, the arbitrator may set out the terms of the
      settiement in a consent award.

30.   Scope of   Ärbitrator's Authority

      The a¡bitrator's authority shali be limited to llle resolution
      of legal   Disputes between the Farties. As such, the
      arbitrato¡ shail be bourd by and shall apply applicable law,
      including that related to the allocation of tlie bu¡den of
      proof; as weil as subst¿ntive law, The a¡bitratsr shall ncf
       have the authority either fo abridge or enlarge substantive
    'rights
              available under applicable lau¿ 'fhe arbitrator may
-     'also graut eme¡gency-or-temporary relief tlrat is'or would
                               law. The a¡bitrator shali be
      be authorizcd by applicable
      bound by and shall comply with the provisions of the
      Progrâm and Rules.

31, Judicial Procccdings and Exclusion of Liabilify

      A. Neither AAA, JAMS, nor any arbitratot is â nesesssty
           Party in aly judiciai proceedings relating to proceed-
           ings under these Rules,

      B.   Neither AAA, JAMS, nor any a¡bit¡alor shall be liable
           to any Party for any ac-t or omission in corurection
           with any proceedings within the scope of these Rules.

      C, A:ry court with jurisdiction over the Pæties            may
           oompel a Party to proceed unde¡ these Rules at any
           place and may enforce any award made.

      D.   Parties   to   these Rules shali be deemed       to   havç
           consented that judgrnent upon the award of thc
           arbitrator may be entcred and enforted in any federal
           or state court having jwisdiction of the Partjes.

    E.     Initiation of, p'aficipation in, or removal of a legal
           proceeding shall not constitute waiver of the right to
           proceed under these Rulss.

    F.     Any court with jurisdiction over fhe Pañ.ies nray issue
           any injrurctive . orders. (iucluding prelinrinarl, injunc-
           tions) if the necessary legal and equitable require-
           ments under applicable law are met. pending thc
           institution of procee32.   Fee     rd Expenses

      A,   'Ibc expenses of rvitnesses shall be borne by the ParÇ
           producing such rvitnesses' exoept as otherwise
           provided by larv or in tlte ar¡¿ald of the a¡bitlator,

      B,   .A.ll attomeys' fees sl:all be borne by the Party
           incutriug them exc.cpl as othenvise provided by larv.
           by the Proglam, or in the award of úc arbit¡ator.

      C.   Discovery costs (e.g., court reportcr fees for origirral
           t'anscrþts) shall be borne by thc Party iniliating lhe
           discovery. Thc cost of copies of deposition transcr:ipts
           or ofher discovery shall be borne by the Party ordering
           the copy.

      D.   The fees and expenses of experts. consulfallts and oth'
           ers retained or consulted b¡' a Party shall he borne by
           the Parly utilizing drose selises.

      E.   The Ernployee or Applicant shail pay a $150 fec      if   he
           or shc initíates arbjtrafiol or uredjation' Olhelrvise,
           Employee/Applicanl Partjes shall not tre responsible
           for payment of lbes atd expenses of ptcecrlings
           under tlese Rules, including reqlriled lravel of a¡r
           arùitrator or a mediator' expenses ol'an arbilrafo¡
           nrediator. AAÂ or "IAMS, and the cost of any ploof
           ¡:roduccd at the discretion ofan a¡bit¡ator.

      F'. If'the denland fo:: ¡nediation or arbit¡ation is ir:itiated
          by the Contpany, such fees q'il1 ì:e paid by the
           Conrpany.

      G,   l?xcept as olherwise pror4cled by law or in the arryar:d
           of'thc arbitrator, all other expenses, fccs and costs of
           proceedings under these Rules shall be borrrc equally
           by tlio Parties who are not Ernployees/Applicants.

33. fnter¡retafion anrl A¡rplication of Thcsc ltulos

      llhe arbitrator shall ititerpret and apply these Rules insofar
      as ttrcy relate to thc arbitrator's poltlrs antl tluties. All
      othsr rules shall l¡e in intcrpreted and appliecf by the AA,,\
      or JAMS.

34. Applicable Larv

      A.   Proeeeditrgs under thesc R,Llles ald ally iudicíal
           review of au,irrds shall bs govetned b)' lhe Act.
    9¿   t  cept wherc otherwise exprcssly provi' I in these
         Kules, tlre substantíve law applied $hâll be st¿te or
         federal substarúivç law which would be applied by a
         Uniæd States District Court sitting at the place of the
         proceedÍng

35. Medi¡tion

   At any time bçfore the procecdìng is closed, the Pa¡ties
   may agree to mediate their dÍspute by notifring AAA or
   JAMS. .4,{.4. or JAMS shall deter¡sine wtat procedures
   apply tc any such mediation,

36. Spanish
Nabors lndustries, lnc.
      April2001
{llr
           January 11,2017
                                                                              '
           TO;     All   Employees of Nabors Industries,Ino. a¡d Subsidiaries

           RE:     Nabor¡ Dispuæ Resolution Program

           Dear Employee:

           Effective tan (10) days after he date of tbis notico, prlrsuånt æ Sectiol 6 of the Nabors Dispute
           Rrsotution Progar4 Nabors ludushies; Inc. ('Nabon') gãd its sr¡bsidieries are arnending the
           Nabors Þirpute Resolution Prograrn and Rules for the determination of all. dispuæs between
           employees and Nabors or ous of its suhsidia¡iãs.

           f¡e aûcndmentc æ ttre Piogra;          *¿ frrl* *"
                                                         u*lol.¿ oo't!" baok of this fage. Nabots is
           amending ono (I) sectíon of the N¿box Ðisputc Resolution Progr¡m and one (1) section of the
           Nabors Dinpute Resolutiou Rulas. You should already bave a copy of the cu¡rest Program and
           Rulcsn or they mey be found on the Nabors Intranet under policy number 200.80.1 at
           hüo y'/sqgrsf)abt.uaba$.co$/C I OlHil &ao %Z0ReÈou¡rooç/dof iu li. a¡fä

           As before, the Nabors Ðispute Resolutiou Program. as arrcndcd, gives you.fle most effective
           .and effrcient m€ãns of-rosolving any dispulies you may have through s process which encourages
            resotution at fte sarliest opportunity, Enployecs do not waive any substantive iegal rights under
            the Prograo- Ra&er, tåe Frograo, as aurendcd, provides that any substaative legal issues you
           may htve witl be resolved oir'a¡i individual basis il mediafion or befors a neukal a¡bíEator,
           whose deoision will bo ûnal and binding on you and the Compauy. Under the Program, as
           ame¡ded, however,.you waive any procedural rights you may bave to briug e cotrt acfion, on an
           individu¿1 or on,t,qtass, orillcolirre or ropresenlative basÍs; and you waive your right to a jury friai
           coaoeming any {ispute you mey bave with the Cotpany or ary Electing Eotity (ae defi¡cd in the
       .   Program), inoludbg auy personal iqiury claims or cl¿ims of disorimination based ou race,
           n¡tional origrn, geuder, rcligion, ago o'r disability under any federal or shþ oivil rights statutE.

           Every individual who worla fo¡ N¿bors Indus*ies, Inc. or a subsidiary is subject to tho Program,
           as amended" exccpt that the amonded provísions will affect only disputes initiated after the
           effective date of ihe arieadments, and not my matters pendinè before tbe efÊctive date. Your
           continued emplo5'ment afrer the date you teceive this notice will constituüc your acce,ptance of
           tåe amendureats to the Program, both during and aflpr your emploltrent with thb Company.

           We look fontr¿rd to continuing to rvork together. tf you have any questions about the
           ¿glendments to tho Program and Rules or aûy other lerrn of yoúr employmont please do not
           hesitate to contacttre Human Resources Departrnent of your employer.

           Sinceroly,

           NABORS INDUSTRIES, INC.


                                    *,1 øpy olthls nol'æe ís avollable in lpanßIa upon rcqbesg
                                  fram aty Nabars suisldlaqt!* IIaudn Resoarces DE atTtacn¿
                              + Unø copb 4c ega noticíø cill dlqtonÍhle en español con solo re4ucrirlø
                            al Ðeparfouenlo de Rs¿ur¡os lltttnanos ðe caolqrl¿r sabsldìa¡la ú¿ Nøúors,
                 ,4qendm ept f s    TIII   N.a'ß OBS ÐISJLTTE        R$QOI,UTION PRQ CB.dM              I

4,   Re¡olution of Disputes

     ¿-. All       Dispuæs not othenpise se$led by the Palies shail be finally end coaclusively regolved r¡nder
              tlis Progmm and the Rulcs.    The Parties forego arry right either rray bave to a jrny frial on claims
              relating in any way to any Dirpute.

     8. Eacb Diçute shall be arbitxated oa an individual basis, The Parties forego and waive any rigbt to
        join çr consolidate claime in a¡bitation with others or to m¿ke olains in arbitation æ a
      ' ropresentative or as ¡ mcmber ola class or in a private attomey general or similar capacity, unless
             zucÉ'prooedures are agtccd to by all Parties. Ncither thc Company nor ¿ny Employee or
             Appücant may pursue any Di¡pute on ¿ class action, collectivo action oi consolidated basis or in a
             re,proseffativa capacity ø behalf of ofåer porsorls or cntities who a¡e claimed io be similarly
         "   dituated; of pãifðiþÉilc i¡'s I okss menr?tðr j¡ súch a. prtíceèding. üõ, iÍrltiuafôr rä ariy proceedlng
     "       under tlis }rogram sh¿Il have no autlority to conduct th'e mattcr as ¿ consolidated, clæs,
             collective or represênt¿tive action.

     C. If the procedural           ümiution in Paragraph B of thìs ,Section is held unenforcoable by * cotnt in a
               procecding ín rvhioh a party seeks úo pursue a consolidated, class or colleotive action or others¡ise
               aot in a røpresenfative capacity, then flis Program shall apply to such ptqce€ding only to tJre
             . following exte¡rl The cou¡t will deoidç whefhor the Disputo should prooæd on a consolidatd

               cla¡s, colloctivc or other re¡:ræentative basis sJ¡{ if sq will definc tbe ncopo of the slass. None
               of tbe forogobrg detcrø.iuatiot¡ sb¿ll be submited tq thc drbitraør, and in no ovent shall tle
               a¡bitator have the power to detennine class, Çollective ot re,pfesentativo action certificetion. Tho
               court's decisions will bo subject to appeal purÉuaüt to tåe applicable rules of procedure. If the
               court certifies a olaôs, colleotive oÍ other representative action, then all other detemdnatíons in or
               relaæd to the Díspute shall be mado by the arbitator. The a¡bi$¿tor shall detersrino questions of
               liabitity to or'of tåe clæs ¿s a wbole and romedies available to or fròm tle olass as a whole. The
               afb¡!:ètor sh¿ll also decidç the reliet if Ðy, to wbioh a patty or class me¡nbcr may be entitled
               iadividualty. If the court, however, ultímafely denies a parly's request úo proceed o.n a
               consolidated, class, oolleoüive or ropresentative baeis, thon that party's individual claím(s) shall
               sti1l be subject to this Program and referable to ¡rbiüation püJsuâût to itÁ tsrbs.



                                                                                                 :


30. Scope of Arbftrator'¡ Authority

     A.      Thc a¡bitrator's authority shall be liflited to the resolutlon of legal Disputes between the Parties.
             As suc\ the a¡titatsr shall be bound by and shalt apply applicable iaw, including that related ûo
             the allocation of the bu¡deu of proof, as well as substantive law. The arbitrator sball not have the
             authority either to abridge or enlarge subs{¿utive rights available under applicable law. The
             arbitator may also gtâût eürergsncy of te.mporary relief that is or would be authorized by
             applicable law. fhe arbitrator ¡hall be bound by and shall oomply with tl¡e pmvisious of the
             Program aad R¡les.

     B.
     '       Tbe arbihator shall not h¿ve thc powor to hear a.uy cl¿ims in arbihation as a class or collective
             action, or in aprivate atioiney general or simila¡ capaciþ, or on any other represontativc capacity
             basis, or, absent fhe consent of all parfies, on a consolidafed basis. Thp arbitaûor shall be
             authorized to decide only the dirputed claims bçtwcçn tle i¡dívidual parties.
 PROGRAMA DE RESOLUCIÓN DE
   CONFLICTOS DE NABORS




Copies of thß pamphlet are available in Spanish, upon
    request,from any Nabors subsidiary's Human
               Resources Department.

Copias de este þlleto estan disponible en español con
   solo requerirlas al Departamento de Recursos
          Huttanos    cuolQu yr subs           Nahors
                   ¿U                rdyry ,lU
PROGRAMA DE RESOLUCIÓN DE CONFLICTOS DE
NABORS

l.    I. Propósito y Diseño

     El Plogranra está diseñado con el fin de proporcionar un
     medio parc   la resolución rápida, justa, accesible y
     económica de conflictos entre la Compañía y los Empleados
     actuales y anteriores de la Cornpañfa y los Aspirantes para
     puestos de empleo, con respecto a o corno consecuencia de
     una relación de empleo actual, anterior o potencial con la
     Compañía.     EI Progratna está diseäado para facilitar       un
     proceso para la resolución definitiva de todas los Conflictos
     descriptos en los términos del misnlo. No está diseñada para
     linitar o aumentar los derechos fundamentales disponibles
     bajo las leyes aplicablos. El Programa modifica eu forma
     contractual la relación de empleo efectuado entre la
     Compañla y sus Empleados, pero sólo en la medida en que
     esté expresamente establecido en el Programa, El Prograrna
     deberá ser interpretado de acuerdo con esta intención.


2.    Definiciones

      A.   UAAA" significará la Asociación Americana de
           Arbitraje (the American Arbritration Association)

      B.    "JAMS" significará los Servicios de Mediación y
           Arbitraje Judiciales (Judicial Arbilration             and
           Mediation Services)

      C,   La "Ley" significará la Ley Federal de Arbitraje (the
           Federal Arbitlation Act)

      D. La      "Compañía" significará        el   paÛocinador del
           Programa y las filiales directas o indirectas (ya sean una
           corporación, una compañla de responsabilidad limitada,
           una sociedad u otra entidad legal) del patrocinador, la
           Entidad que Selecciona      el   Programa,   la   entidad   o
           persona que se alega tiene responsabilidad asociada o
           separada con respecto a cualquier Conflicto, y todos sus
           directores, funcionarios, empleados y agentes, plan de
           beneficios, ya sea exento o no-exento de impuestos,
           establecido   o   rnantenido     por dicha entidad,     los
           fìduciarios, agentes y empleados de dichos planes, y los
           sucesorcs y beneficiarios de dichas entidades, planes y
           personas; siempre y cuando, en el caso de la Entidad
           que selecciona ei Programa, "La Compañía" deberá
           incluir la Entidad que Selecciona el Programa
           solamente en la medida establecida en e! contrato de
           dicha Entidad en la que estará obligada por el
           Programa.
E. "Conflicto" signifrcará todas las    denrandas legales y
   justas, los reclamos y controversias, de cualquier lndole
    o tipo, ya fueren contractuales, o de responsabilidad
    extracontractual, de acuerdo con el derecho escrito o las
   regulaciones o alguna otra ley, entre las pattes
   obligadas por el Programa o por un contrato para
   resolver los Conflictos de acuerdo al Programa, o entre
   urìa persona obligada por el Programa y una persona o
   entidad con derecho a recibir sus benefìcios, incluyendo
   pero sin limitarse a lo siguiente:


   1             este Programa;


   L             la contratación o la posible recontraiaciÓn de   un
                 Empleado, incluyendo los términos, condiciones o
                 el cese de dicho empleo con la Compañla;

   J             los beneficios o incidentes de ernpleo con la
                 Compañia;

   4.         todo asunto relacionado con la relación entre el
             Empleado y la Compañla incluyendo, por ejemplo
             pero sin limitarse a: la discriminación basada en la
             raza,    el sexo, la religión, el origen nacional, la
             edad,     la condición de veterano de guerra o
             cualquier incapacidad; el acuso sexual u cualquier
             otro tipo de acoso; las represalias por concepto de
             compensación laboral; la difamación, la imposición
             de un agravio emoçional, la reclamación de
             antimonopolio relacionado con sueldos o el estado
             de, una reclamación por            o una membresía
             relacionado con los planes de beneficios para
             ernpleados;


    5.           la solicitud de un Aspirante para un puesto de
                 empleo    y las acciones y       decisiones     de   la
                 Cornpañía con respecto a dicha solicitud; y


    6.            cualquier lesión personal supuestamente incurrida
                 en o alrededor del sitio de trabajo de una Compafiia
                 o durante el término y alcance de las actividades
                 laborales de un Empleado,

    El "Conflicto" incluye todo lo anteriormente men-
    cionado, independientemente del momento en que
    hayan ocurrido los eventos en los cuales estén basados,
     incluyendo los asuntos basados en eventos que hayan
    sucedido antes de que el Empleado estuviera sujeto a
     este Programa (siempre y cuando dichos conflictos no
     fueren establecidos con anterioridad en un tribunal
    juridico) o después de la termiuación de la releción de
       ernpleo
   t'. La "Bntidad     que Selecciona el Programa" significará
         toda entidad legal que hubicra acordado una obligación
         por medìo el Programa de acuerdo a las disposiciones
         de este documenlo.

   C. El "Empleado" significará toda persona que estuviera o
      hubiera sido empleada por la Compañía a la fecha o
      después de la fecha de vigencia de este Programa,
      incluso si estuviera o no estuviera empleado por la
      Compañía en el mornento en que una demanda fuera
         presentada en relación con un Conflicto, y que residiera
         en los Estados Unidos de América, o que estuviera
         sujeto a las leyes de los Estados Unidos o de cualquier
         estado, municipalidad u otra subdivisión polftica de los
         Estados Unidos.

   H. El "Aspirante" significará toda persona que           estuviera
         buscando o que haya buscado empleo con la Compañia
         después de la fecha de vigencia de este Proglama.

         Las "Partes" significarán, las personas perjudicadas en
          relaciólr con un Conflicto particular, y/o las entidades
          que obligadas y vinculadas por estc Pt'ograma.


   J.    El "Programa" significará este Programa de ResoluciÓn
          de Conflictos de Nabors, y como f'uere modifïcado de
          tiempo en tiempo.

    K.   Las "Reglas" significarán las Reglas para la Resolución
         de Conflictos de Nabors, según fueran modificadas de
         tiempo en tiempo, que seBn aplicables a Ia rnediación y
         el arbitraie.

    L. El "Patrocinador"      signifrcará Nabors Industries, Inc.,
          una corporación del estado de Delaware.

3. Nombre, Aplicacién y Cobertura

    A.   El   Programa será denominado           el    "Programa de
         Resolución de Conflictos de Nabors". De forma alter-
         nativa, podrá ser referido como          el   "Programa de
         Resolución de Confl ictos".


    B.   Hasta que sea revocado por la entidad Patrocinadora de
         acuerdo con     lo   dispuesto en este Programa, dicho
         Programa se aplica        y   obliga   la Compañla" cada
         Empleado y cada Aspirante y sus herederos, ios bene-
         fìciarios y los cesionarios de dicha persona o entidad;
         siempre que este Programa no se aplique a un
         Empleado que sea parte de un grupo de Empleados
         representados pol'una organización laboral o a la
         Compañía relacionada con dichos empleados, excepto
          en la medida permitida en un convenio de negociación
          colectiva (entre patronos y sindicatos obreros) o
          legalmente impuesto por la Compañía cuando ningún
          convenio de ncgociación colectiva estuviera vigente.

     C.   Este Programa se aplica a todo Conflicto, salvo se
          estipule lo contlario en este documento.

     D.    Sin perjuicio de lo estipulado en este Programa, el
          mismo no se aplica a las reclarnaciones por concepto de
          indemnización    o   compensación    de beneficios   para
          obreros o de beneficios por concepto de desempleo,

     E,    La rnediación y el arbitraje estátr solamente disponibles
           para los Conflictos que involucren derechos           que
           estuvieren protegidos legalmente.

     F.    Sin perjuicio cle otras disposiciones establecidas     en
          este documento, todo tribunal conjurisdicción sobre las
          Partes puede emitir órdenes judiciales (incluyendo
          requerimientos judiciales preliminares) si los requer-
          imientos legales y equitativos de acuerdo a las leyes
          aplicables se cumplieran durante la institución de las
          demandas bajo el Programa. Adicionalmente, una
          demanda bajo la Ley denominada The Limitation of
          Ship Owners Liability Act, 46 U.S.S $$l8l-189, no
          estará sujeta a este Programa.


4,   Resolución de Conllictos

     Los conflictos que no fueren resueltos por las Pafies serán
     definitivamente resueltos de acuerdo con este Programa y
     sus Reglas.


5.   Artículo referente a Represalias

     No se podrá imponer ninguna forma de disciplina, ni          se
     deberá tolnar represalias con los ernpleados por haber ini-
     ciado   o   pafticipado de buena      fe en un proceso o    una
     demanda de acuerdo con este Programa,

6.   Enmienda

     A. Este Programa puede     ser modifrcado   por el Patrocinador
          en cualquier momento rnediaute una notificación previa
          a los empleados actuales de por lo menos l0 dlas. Sin
          embargo, no se deberá aplicar ninguna enmienda a un
          Conflicto por el cual una demanda haya sido iniciada de
                           R"*l"t t"lvo    conven8a    cõnrar¡o
          acuerdo cån las               se          lo
     B. El Patrocinador puede modificar las Reglas en cualquier
          momento por medio de la notilicación de las enmiendas
          en AAAy JAMS. Sin embargo, ninguna entnienda de
           las Reglas deberá aplicar a un Conflicto por el cual una
           demanda haya sido iniciada de acuerdo con las Reglas,
           salvo se acuerde lo contrario.

7.   Terminación del Programa

     Este Programa podrá ser ter¡ninado por el Patrocinador en
     cualquier momento mediante           la   notificación   a   los
     Empleados actuales en un plazo no mayor de l0 días previo
     a la terminación antedicha. Sin embargo, la terminación no
     entrará en vigencia para los Conflictos para los cuales una
     demanda haya sido iniciada de acuerdo con las Reglas antes
     de la fecha de terminación, salvo se acuerde lo contrario.

8.   Ley Aplicable

     A. La Ley se aplicará a este Programa, las Reglas y
           cualquier demanda realizada de acuerdo al Programa o
           lds Reglas, incluyendo Ias demahdas para obligar, hacer
           cumplir, anular o confirmar demandas, adjudicaciones,
           órdenes de un árbitro, o resoluciones de acuerdo al
           Programa o las Reglas,

      B. Todos los arbitrajes    efectuados de acuerdo con este
           Programa deberán sel convocados tan cerca como fuera
           posibte del sitio de trabajo donde sucedieton los eventos
           en disputa, en caso que Nabors continrie realizando
           labores en esa ubicación. De lo contrario, el arbitraje
           tomará lugar en el sitio más conveniente para la mayor
           parte de los testigos.


      C. Salvo     se establezca de manera expresa en las Reglas
           contenidas en este documento, se cons€rvan los dere-
           chos legales fundamentales, los recursos y los mecan-
           ismos de defensa de todas la Partes. En caso de arbi-
           traje, el árbitro tendrá la autoridad para determinar las
           leyes aplicables y de ordenar las compensaciones
           legales o equitativas, que una Parte pudiera obtener de
           un tribunal de jurisdicción competente en base a las
           reclamaciones presentadas en Ia demanda.


      D.   Salvo se estipule de forma expresa en este documento, o
           en las Reglas del mismo, no se deberá interpretar el
           Programa con el propósito de otorgar derechos, recursos
           o  mecanismos de defensa fundamentales, legales o
           contractuales adicionales, los cuales no podrfan ser
           aplicados por un tribunal de unajurisdic-
             ción competeûte en ausencia del Programa.

      E. Sin perjuicio de las disposiciones establecidas en       la
           subcláusula anterior, en toda demanda presentada ante
           un árbitro, el árbitro, a su total discreción, podrá per-
           mitir que un Empleado o Aspirante prevalcciente reciba
           los honoralios para el pago de abogados como parte del
           fallo dictado. La discreción para permitir la concesión
           de una asignación de honorarios de acuerdo a         esta
           subcláusula será adiciotral a toda discreción, derecho o
           autolidad que el árbitro pudiera tener de acuerdo a las
           leyes aplicables. Si el árbitro concede los honorarios de
           abogado sin la autorización para dicha asignación pot
           derecho escrito o contrato, dicha asignación estará
           limitada a $2,500.00.

9. Procesos Administrativos

      A.   Este Programa se deberá aplicar a un Conlìicto que
           e$tuviera pendiente ante toda entidad administrativa o
           tribunal local, estatal o federal, a menos que estuviera
           prohibido por la ley.

      B. La participación en todo proceso administrativo o
           judicial por la Compaäía no deberá afectar la aplica-
           bilidad del Programa a dicho Conflicto una vez que
           fuere terminado el proceso administrativo o judicial. Un
           fallo, una recolnendacién o una decisión efectuada por
           una entidad administrativa en base a los mél'itos de un
           Conflicto deberá tener el tnismo peso o efecto legal de
           acuerdo al Programa como si hubieran sido dictados por
           un tribunal de una jurisdicción cotnpetente.

10. Recurso Exclusivo

      Los procesos efectuados de acuerdo al Programa deberán
      ser el método exclusivo, inapelable y vinculante por medio
      de los cuales se resolverán los Conflictos.


Il.   Las Entidades que Seleccionen el Programa

       A. Las   Corporaciones u otras entidades legales, qu€ no
           fuesen Partes del mismo, tienen la opción de decidir si
           quisieren esfar vinculadas y obligadas por este
           Programa mediante un contrato escrito con el
           Patrocinador.

       B. Dicha opción     para parlicipar en este Progtama puede
           ser efectuada en relación con algunos tipos            de
           Conflictos, o en relación con algunas personas, a dis-
           creción de la Entidad que Seleccione el Programa.
12. La Fecha de Vigencia

     La Fecha de Vigencia de este Prograrna será e1 I 5 de abril de
     200 1.

13. A,tribución   de Separación

     Los términos de este Prograrna y las Reglas son separables.
     La falta de validez o de la        obligación para que      se
     cumplieran algunas de las disposiciones en este documento
     no afectará la aplicación de las otras disposiciones. Donde
     fuere posible, y en forma consistente con los propósitos del
     Programa, toda disposición que fuera invalidada en el
     Programa o en las Reglas se podrá modihcar y después de
     modificada, se podrá obligar su cumplirniento.

14. Asentimiento

     El empleo o la continuación del empleo        después de la
     Fecha en Vigencia de este Programa constituyen el con-
     sentimiento por parte del Empleado y la Compaflfa para
     estar obligados por las disposiciones de este Programa,
     durante la duración del empleo y después del cese del
     mismo. La presentación de una solicitud de empleo, inde-
     pendientemente del fonnulario utilizado, constituye el
     consentimiento por parte del Aspilante y la Compañla para
     estar obligados por las disposiciones de este Programa.


          REGLAS PARALA RtrSOLUCIÓN
           DE CONFLICTOS DE NABORS

1.   Definiciones

     Todas las definiciones incluidas en         el   Programa de
     Resolución de Conflictos de Nabors se aplicarán a estas
     Reglas.

2.   Aplicación

     A.   Si hubieran reglas diferentes que fueran aplicables a una
          determinada clase específica de Conflicto, y éstas
          lrubieran sido adoptadas por el Patrocinador y notifi-
          cadas a AAA y JAMS, estas Reglas no se aplicarán a
          dicha clase de Conflictos.

     B.   Estas Reglas se aplican de la forma en que existieran en
           el  morngnto    cn  que se iniciatan los procesos
           establecidos de acuerdo con las mismas.



                    En la medida que fuera consistente con estas
           L
          las Reglas de Resolución de Conflictos Laborales de
          AAAo JAMS también se aplicarán a todos los pt'ocesos
          reglamentados por estas Reglas.

3.   El Inicio del Proceso

     A. Una    Parte puede iniciar la demanda de acuerdo con lo
          establecido por estas Reglas en cualquier momento,
          sujeto a los mecanismos de defensa e incluyendo
          aquellos que apliquen en el tiempo oportuno de la
          reclamación, incluyendo las limitaciones y demoras
          indebidas.


     B.   Una Pafe puede iniciar la demanda mediante Ia entrega
          de una solicitud escrita para iniciar 1a demanda en
          AAAo JAMS y después del pago de cargo adminis-
          trativo correspondiente.

     C. Las copias de la solicitud deberán ser entregadas a todas
        las otras Partes del Conflicto por AAAo JAMS. La
        solicitud deberá describir la índole del Conflicto, el
          monto involucrado, si !o hubiese, el recurso que          se
          solicita y el sitio solicitado para el proceso.

     D. Las demandas también pueden ser iniciadas pot               un
          Empleaclo    o   Aspirante mediante     la   entrega de una
          solicitud escrita para iniciar los procesos                al
          Administrador      del Programa de           Resolución   de
          Conflicfos de la Compaflía. En dicho caso, la Compañía
          deberá entregar en la brevedad posible a AAA o JAMS
          toda solicitud que hubiera recibido y que hubiera sido
          entregada en forma apropiada.


     E. Las Partes contra quienes se haya presentado una
        demanda deberán presentar una declaración en
          respuesta a dicha demanda dentro del plazo de 2l días
          de la fecha a partir de la que se recibió la notificación
          de la intención dc arbitraro la descripción de las
          reclamaciones, Ia cual deberá incluir las contrade-
          mandas y las solicitudes para que el árbitro (si lo
          hubiera) prepare una declaración fundamentando las
          razones por las cuales se concede la indemnización.


4.   JuntaAdministrativa

     AAA o JAMS deberán convocar una junta administrativa
     tan pronto como sea posible después de haber recibido la
     declaración de respuesta o después del vencimiento del
     plazo para la presentación de la declaraciÓn de respuesta, si
dicha declaración no hubiera sido presentada. La junta
puede ser sostenida en persona o por teléfono. En lajunta,




               En la medida que fuera consisteute con estas
      * .
     AAAo JAMS determinarán si las Partes han acordado          un
     método para resolver el Conflicto. Si las Panes estuvieran
     de acuerdo, AAA o JAMS implementarán el proceso de
     acuerdo con sus reglas una vez que se haya efectuado el
     pago del cargo conespondiente. Si las Partes no pueden lle-
     gar a un acuerdo, o si las Partes hubieran intentado llegar a
     un acuerdo y no pudieron resolver el Conflicto por medio
     de la mediación u otro mecanismo que no fuera vinculante u
     obligatorio, el Conflicto deberá ser arbitrado de acuerdo
     con estas Reglas.


5.   El Nombramiento de un Árbitro

     Inmediatamente después del pago del cargo por concepto
     de arbitraje, AAA o JAMS deberán enviar sirnultállearnente
     a cada Parte involucrada una lista idéntica de los nombres
     de las personas que Íìreron escogidas de un panel de árbitros
     calificados que AAA o JAMS cleberá seleccionar y
     mantener. Cada una de las Partes del Conflicto tendrá
     catorce (14) días a partir de ia fecha del comunicado para
     tachar los nombres que no prefiere, numerar en orden de
     preferencia los nombres restantes y devolver la lista a AAA
     o JAMS. Si una de las Partes no regresara la lista dentro del
     plazo especificado, todas las personas en la misma serán
     consideradas como aceptables. Entre las personas que
     hayan sido aprobadas en ambas listas, y de acuerdo con el
     orden de preferencia mutua, AAAo JAMS deberán invitar a
     que uno de ellos o más de uno ejerza./n de árbitro/s. En los
     casos en los cuales más de $2,000,000 esté en controversia,
     cualquiera de las pafies tendrá el derecho de solicitar que el
     arbitraje proceda delante de un panel de tres miembros en
     vez de un solo árbitro. La Parte que escoja un panel en
     estas circunstancias deberá notificar a las otras Partes
     durante lajunta adlninistrativa descrita en la Cláusula 4 del
     Plograma. Cualquiera de las Partes tendrá el delecho de
     tachar una lista de árbitros en su totalidad. Cuando una de
     las Partes ejercita este derecho, AAAo JAMS deberá emitir
     una nueva lista de árbitros de manera consistente con los
     procesos anteriormente mencionados.



6.   Requisitos para la designación dc un Árbitro

     Ninguna persona deberá ejercer como árbitro en ningún
     caso en el cual dicha persona tuviera un interés financiero o
     personal. Antes de aceptar el nombramiento, el posible
     candidato deberá revelar cualquier circunstancia que posi-
     blemente pudiera impedir una audiencia oporluna o crear la
     presunción de parcialidad. Una vez recibida dicha infor'-
     mación por parte del árbitro o de cualquier otra fuente,
     AAA o JAMS tendrá que sustiluir esa persona o çomu-
     nicar la información a las Partes involucradas para que
                                 A partir de entonces,
    puedan formular sus comentarios.
    AAA o JAMS podrán descalificar dicha persona y su
    decisión será concluyente.

7. Vacantes

    Si hubiera una vacante pol cualquier raz6n o si un árbitro
    designado no pudiera ejercer en forma oportuna, se deberá
    aplicar el proceso para determinar nombramientos descripto
    en la Cláusula 5 para la selección de un árbitro substituto.


8. Fecha, Hora y Sitio para las Audiencias

    A.   El árbitro deberá frjar Ia fecha, hora y sitio de cualquier
         proceso efectuado dç acuerdo con las disposiciones de
         la Cláusula 88 del Programa.


    B.    Se proporcionará la nofificación de la audiencia con un
         plazo no mayor de diez (10) dlas de anticipación, salvo
         que cl árbitro determinara o que las Partes convengan
         que un periodo más corto fuera necesario.


    C.    El árbitro deberá realizar su labor, sin incurrir en gas-
         tos indebidos, para acomodar el Empleado              o   el
         Aspirante en la selección de un sitio para el proceso.

9. Juntas

    A pedido de AAA o JAMS, o de una de las Partes o por
    iniciativa del árbitro, el árbitro de AAA o JAMS podrá
    convocar a juntas previa notificación para la discusión y la
    determinación de cualquier asunto que agilice el proceso,
    incluyendo:

    A.    la   jurisdicción,

    B,    la aclaración de asuntos de especial interés

    C.    la determinación de asuntos preliminares, incluyendo
          el sumario de Ias consideraciones y disposiciones
          legales

    D.    la   junta prevía a la audiencia

    E,    el tiempo y sitio para los procesos o juntas de arbitraje

    F.    los recursos equitativos o legales interinos autorizados
          por las leyes aplicables
    C.    los memorandums anteriores o posteriores a la audi-
          encia
    H.   las disposiciones, y/o

    I.   cualquier otro asunto o proceso fundamental

10. La modalidad para realizarAudiencias y Juntas

    A  discreción del árbitro o por común acuerdo entre las
    Partes, se podrán realizarjuntas y audiencias por leléfono o
    por escrito, así como en persona.


11. La Junta previa a la A.udiencia

    A.   En un horario que será determinaclo por el ár'bitro, cada
         una de las partes deberá entregar por adelatttado los
         nombres y direcciones de los testigos que se pro-pone
         presentar y también los documentos que tiene planeado
         presentar.


    B. El árbitro   tendrá la discreción para determinar el for-
          mato, la cantidad y la frecuencia de las juntas con las
          Partes involucradas.

    C.   Las juntas antedichas podrán tomar el formato permi-
         tido por las Reglas Federales para Procesos Civiles, ser
         modificadas de tiempo en tiempo, y estar sujetas a las
         restricciones impuestas por el árbitro.


12. Representación

    Cualquiera de las Paúes podrá ser representada por un
    abogado o por cualquier otro representante autorizado

13. La Asistencia a las Audiencias

    El árbitro deberá guardar la privacidad de los procesos hasta
    donde fuera permitido por la ley. Todas aquellas persoltas
    que tienen un interés personal en el caso a ser tratado ten-
    drán el derecho de asistir a los procesos de arbitraje.


    El árbitro deberá tener la autoridad de excluir a cualquier
    testigo que no fueta una de las Partes u otra persona esen-
    cial, durante del testimonio de otros testigos. El árbitro
    deberá determinar si alguna otra persona podrá asistir al
    proceso. A pedido de cualquiera de las Partes, el árbitro
    deberá excluir cualquier testigo durante el testimonio do
    otros testigos.

14. Aplazamiento de los procesos o juntas          de   arbitraje

    A. El árbitro, dcbido a una causa justificada demostrada
         por una de las Paftes, o de común acuerdo con las
         Partes, podrá postergar cualquier proceso o junta de
         arbitraje.

      B. La realización de procesos judiciales pendientes y
          relacionados con el mismo asunto no constituye una
          causa   justificada para su aplazamiento.

I5.   Declaración Jurada

      Antes do proseguìr con la primera audiencia, cada árbitro
      podrá tomar eì juramento para el ejercicio de su cargo y así
      lo hará si fi¡era requerido por la ley. El árbitro puede
      requerir que los testigos tcstifiquel bajo juramento con-
      ducido por una persona debidamente calificada y así lo hará
      si fuera requerido por la ley o requerido por alguna de las
      Partes,


16. Registro de los Procesos de Arbitraje

      No habrá ningún registro estenográfico, de audio o video de
      los procesos de arbitraje salvo que fueran solicitados por
      alguna de las Partes o determinado por el árbitro. La Parte
      que solicite el Íegistro deberá pagar el costo total de su
      producción. Se suministrarán copias del registro a pedido
      de las otras Partes y \na vez que se haya pagado el costo de
      la reproducción.


17. Proceso

      El Proceso deberá ser dirigido por el árbitro en el orden y
      de la manera que permita la más rápida preseniación de la
      evidencia y de los argumentos de las Partes.

18. El Arbitraje en Ausencia de una de las Partes

      El árbitro podrá proseguir en ausencia de una de las Partes o
      ropresentant€s que, después de la debida notificación, no se
      presentaran o no obtuvieran un aplazamiento. No se
      alcanzarâ un fallo solamente en base a la falta de asistencia
      de una de las Partes. El árbitlo deberá requerir que
      cualquiera de las Partes presentes presente toda la evidencia
      que el árbitro requiriera con el ftn de alcanzar un fallo o
      conceder una asignación.

19. Evidencia

      A. El árbitro será el único que juzgará la relevancia,     la
          importancia,   y la admisibilidad   de la evidenciaque
          fuera presentada. La conformidad con las reglas legales
          referentes a evidencia no se¡á necesaria.

      B. El ár'bitro puede citar con una orden de comparecencia a
           testigos o documentos a pedido de una de las Partes o
         por Ia inicìativa propia del árbitro.

   C. El árbitro puede considerar la evidencia de los     testigos
         mediante una declaración jurada o una declaración, pero
         le deberá dar el peso que el árbitro considere apropiado
         después de haber considerado cualquiel objeción hecha
         para su admisión al proceso de arbitraje.


 20. Presentación de la Evidencia después de la Audiencia

   La evidencia documentada a ser considerada por el árbitro
   deberá ser presentada en la audiencia salvo que el árbitro
   encuentre una justifìcación pala que se perrnita una pre-
    sentación posterior a dicha audiencia. Se les deberá propor-
    cionar a todas las Partes la oportunidad para examinar y
    comentar sobre cualquier evidencia que fuera presentada
    posteriormente a la audiencia. El árbitro deberá permitir la
    presentación de expedientes a pcdido de una de las Partes y
    deberá determinar el proceso y el momento oportutro de
    dicha presentación.


 21. El Cierre y Ia Reapertura de los Procesos de Arbitraje

    A.   Cuando el árbitro esté satisfecho que el registro está
         completo, incluyendo los expedientes que hayan sido
         presentados con su permiso después de la audiencia, el
         árbitro deberá declarar el cierre del proceso.

    B.   Se podrá reabrir  el proceso por iniciativa del árbitro o
          mediante la solicitud de una de las Partes en cualquier
          momento anterior al fallo del árbitro.

22. Renuncia al Derecho de Objetar en el Proceso de
    Arbitraje

    Después de haber tenido conocimiento de gue no se hubiera
    cumplido      con las      disposiciones     o   requerimientos
    relacionados con estos procesos y reglas de arbitraje,
    cualquiera de las Partes que no se oponga por escrito será
    considerada como que hubiera renunciado al derecho de
    objetar,
23. Notificacioncs

    Cualquier comunicado, notificaciones o procesos necesar-
   ios o apropiados para la iniciación o la continuación de
   cualquier proceso de arbitraje efectuado de acuerdo con
   estas Reglâs (incluyendo el fallo del árbitro, cualquier
   demanda judicial en relación con el mismo, o la adjudi-
   cación de una indemnización efectuada de acuerdo con estos
   procesos) puede ser enviado por correo dirigido a la Parte o
   su representante a la dirccción más reciente cle la cual se
  tuviera conocimiento o entregado mediante un servicio de
  mensajeria. AAAo JAMS, las Partes, y el árbitto también
  podrán usar la fransmisión por facsímile, telex, telegrama, u
  cualquier otra forma escrita de comunicación electrónica
  con el fin de entregar cualquier notificación tequerida por
   esta Reglas.


24, Lz Comunicación con AAA, JAMS y la Compañfa

   A    Cualquìera de las Partes podrá notificar o comunicarse
        con    AAA, comunicándose con:
                   Regional Administrador
                    (Adrnilistrador Regional)
                   American Arbitration Association
                   (Asociación Amsricana de Arbitraj e)
                   1001 Fannin St, Suite 1005
                   Houston, Texas 77002
                   (7 t3) 739-13022
                   Fax: (71 3) 739-1702

   B.   Cualquiera de las Par-tes podrá notificar o comunicarse
        con JAMS, comunicándose con:

                   JAMS
                   345 Park Avenue, 8th Floor
                   NewYork,NY     10154
                   (212)751-2700
                   Fax: (212) 751-4499

   C.    Cualquier notificación o comunicado con la Compañla
         deberá ser dirigido a:

                   Legal Department (Departamento Legal)
                   Nabors Industries, lnc.
                   515 West Greens Road, Suite 1200
                   Houston, T exas 7 7 061 -4525
                   (28r) 874-0035
                   Fax: (281) 775-8431

25. Conrunlcación con el .Árbitro

    No habrá ninguna comunicación con Ias Partes y el árbitro
    aparte de la comunicación en las audiencias o juntas de
    arbitraje. Cualquier otra forma de comunicación ya sea oral
    o esuita de las paftes al árbitro deberán ser dirigidas a
    AAA o JAMS (y su copia enviada a las Partes) para ser
    transmitidas al árbitro, salvo que las Paftes y el árbitro
    acuerden 1o contrario.

26. Plazo para efectuar el Fallo   de   Arbitraje

    El fallose efectuará rápidamente por el árbitro, salvo que
    se hubiera acordado lo contrario por las Partes o que estu-
    viera estipulado por las leycs aplicables, en un plazo no
    mayor de treinta (30) días a partir de la fecha del ciene de
    los procesos o, si fuera aplicable, del ciere de un proceso
    de arbitraje que haya sido reabierto.

27. El Formato del Fallo de Arbitraje

    El fallo del arbitraje deberá ser por escrito y deberá ser fir-
    mado por     el   árbitro.   El   árbitro deberá redactar   una
    declaración de las razones para el fallo, si fuera requerido
    en Ia solicitud para iniciar los procesos o en la declaración de
    respuesta que se hubieran presentado, El fallo del árbi - tro
    deberá ser ejecutado de la manera requerida por las leyes
    aplicables.

28. Modificaciones del Falto del .{rbitro

    Como consecuencia de un mandato de un tribunal de juris-
    dicción competente, o por común acuerdo entre las Pafes, el
    árbitro deberá modificar cualquiêr fallo que se hubiera
    dictado. El árbitro podrá modificar un fallo rnediante la
    moción de alguna de las Partes si el árbitro considera que el
    fallo fuera ambiguo o presentara algún defecto, o si el fallo
    requiriera un acto ilegal o imposible de realizar. Estas son
    las únicas circunstancias por medio de las cuales un árbitlo
    tendrá jurisdicción para retirar o modificar un dictarnen o
    fallo.

29. Resolución

    Si las Partes resuelven su Disputa durante el transcurso del
    arbitraje, el árbitro podrá describir los términos de la res-
    olución en un fallo de consentimiento.

30. Alcance de la Autoridad det Árbitro

 La autoridad del árbitro deberá estar limitada a la resolución de
                 Conflictos iegales entre las Partes. Como tal, el
    árbitro deberá estar obligado por y deberá aplicar las leyes
   aplicables, incluyendo las que estén relacionadas con la
   determinación del peso de la prueba, así como las leyes
   fundamentales. El árbitro tendrá la autoridad para limitar o
   extender los derechos fundamentales protegidos por las
   ieyes aplicables. El árbitro podrá tarnbién conceder un
   recurso de emergencia o provisional que esté o que podrfa
   estar autorizado por las leyes aplicables. El árbitro deberá
   estar obligado a cumplir con las disposiciones del Programa
   y las Reglas.

31. Los Procesos Judiciales y la Exclusión de
    Responsabilidad

    A. Ni AAA, JAMS o ningún árbitro            deberán constituir
      ninguna de las Partes de ningún proceso judicial en
      relación con los procesos de arbitraje efectuados de
       acuerdo con estas Reglas.

   B. Ni AAA, JAMS o ningrln árbitro       será responsable ante
       ninguna de las Partes por ningún acto de ornisión en
       relación con cualquier proceso que se encuentre dentro
       del alcance de estas Reglas.

   C. Cualquier tribunal con jurisdicción sobre las Pattes
      podrá obligar a alguna de las Partes a proceder de
       acuerdo con estas Reglas en cualquier lugar        y   podrá
       hacer cumplir cualquier fallo que se haya dictado.

   D. Se considerará que las Partes bajo estas Reglas       con-
       sienten en que el fallo del árbitro podrá ser admitido y
       que dicho fallo se podrá hacer cumplir en cualquier
       tribunal federal o estatal que tuviera jurisdicción sobre
       las Partes.

   E. La iniciación de, la participación en, o la eliminación de
        un proceso legal no constituirá una renuncia al derecho
        a procoder de acuerdo con estas Reglas.

    F. Cualquier tribunal con jurisdicción sobre las          Partes
       podrá presentar órdenes judiciaìes (incluyendo órdenes
       preliminares) si se cumplieran los requisitos legales
       necesarios y equitativos de acuerdo con las leyes
       aplicables, en espera de la institución de los procesos de
       arbitraje efectuados de acuerdo con estas Reglas.

32. Honorarios y Gastos

   A. Los gastos de los testigos deberán ser pagados por          la
       Parte que presenta dichos testigos, salvo se indique lo
       contrario en las leyes aplicables o en el fallo del árbitro,
    B. Todos los honorarios de los abogados deberán              ser
       pagados por la Parte que los contrató, salvo se indique
       lo contrario en las leyes aplicables, en el Programa o en
       el fallo del árbitro.

    C. Los costos de las juntas a realizarse (por ejemplo; los
       honorarios del relator para la transcripción original)
       deberán ser pagados por la Parte que inicia lajunta. El
       costo de las copias de la transcripción de la declaración
       jurada y cualquier otro costo deberá ser pagado por la
       Pa¡te que solicite la copia.


    D. Los  honorarios y los gastos de los peritos, asesores y
       demás que fueren presentados o consultados por una de
       las Partes, deberán ser pagados por la Parte que utilice
       dichos servicios.
   E. El Empleado o Aspirante deberá pagar un cargo               de
         $150 si él o ella inicia el arbitraje o mediación. Aparte
         de dicho cargo, el Empleado        /   Aspirante no    será
         responsable de pagar los honorarios y gastos del pro-
         ceso efectuado de acuerdo a estas Reglas, incluyendo
         los viáticos rcqueridos de un árbitro o mediador, AAA o
         JAMS, y el costo de cualquier evidencia que fuere
         presentada a la discreción del árbitro.


    F.   Si la demanda para mediación o arbitraje es iniciada por
          la Compañia, dichos honorarios serán pagados por la
          Compañía.

    G. Salvo se indique lo contrario en las leyes vigentes o en
         el fallo del árbitro, todos los otros gastos, honorarios y
         costos del proceso efectuado de acuerdo a estas Rcglas
         serán pagados de manera equitativa por las Partes que
         no son Empleados/Aspirantes

33. Interpretacién y Aplicación     de Estas Reglas

    El árbitro deberá interpretar y aplicar estas Reglas en lo que
    respecta a los poderes y deberes del árbitro, Todas las otras
    reglas deberán ser interpretadas y aplicadas por AAA o
    JAMS.

34. Ley Aplicable

    A.    Los Procesos efectuados de acuerdo a estas Reglas y la
          revisiónjudicial de los fallos deberán   ser regidos por la
          Ley.

    B.    Salvo se indique lo contrario de forma expresa en estas
          Reglas, las leyes fundamentales aplicadas
         deberán ser leyes estatales o leyes federales funda-
         mentales que serían aplicadas por un Tribunal de
         Distrito de los Estados Unidos que tomara el lugar del
         proceso de arbitraje.


35. Mediación

    En cualquier momento después de que el proceso de arbi-
    traje haya concluido, las Partes podrán acordar la
    mediación de su disputa por medio de la notificación de
    AAAo JAMS. AAAo JAMS deberán determinar que pro-
    cesos se aplican a dicha mediación.


36. Español

    Este Programa de Resolución de Conflictos se €ncuentl'a
    disponible en inglés y en español
Nabors lndustries, lnc.
      April 2001
{lll)
        17 de enero de2007

        A:     Todos los Empleados de Nabors Industries, Inc. y Subsidiarias

        REF:   Programa de Resolución de Disputa de Nabors

        Estimado Empleado:

        A partir de diez (10) días después de la fecha de este aviso, de conformidad con la Sección 6 del
        Programa de Resolución de Disputa de Nabors de Nabors Industries, Inc. ("Nabors") y sus subsidiarias
        están enmendando el Programa y Reglamentos de Resolución de Disputa de Nabors panla
        determinación de todas las disputas entre los empleados y Nabors o una de sus subsidiarias.

        Las enmiendas al Programa y Reglamentos están anexas en la parte posterior de esta página. Nabors
        estás enmendando una (1) sección del Programa de Resolución de Disputa de Nabors y una (l) sección
        de los Reglamentos de Resolución de Disputa de Nabors. Usted debe ya tener una copia del programa y
        los reglamentos actuales o pueden encontrarse en la Intranet de Nabors, de acuerdo a la política número
        200.80.1, en http:lisharepoint.nabo                                               .


        Como antes, el Programa de Resolución de Disputa de Nabors, incluyendo sus enmiendas, le da los
        medios más efectivos y eficientes para resolver cualquier disputa que pueda tener, a través del proceso
        que estimula la resolución a la oportunidad más inmediata. Los empleados no renuncian a algún derecho
        legal sustantivo de acuerdo al Programa. En su lugar, el programa, incluyendo sus enmiendas, estipula
        que cualquier asunto legal sustantivo que pueda tener, sea resuelto sobre una base individual por
        mediación o ante un árbitro neutral, cuya decisión será final y que lo obliga a usted y a la Compañía. De
        acuerdo al programa. incluyendo sus enmiendas, sin embargo, usted renuncia a todo derecho de
        procedimiento que pueda tener para iniciar una acción judicial en base individual, colectiva, de clase o
        representativa; yusted renuncia al derecho de unjuicio antejurado en relación con alguna disputa que
        pueda tener con la Compañía o alguna Entidad Electora (como es definida en el Programa), que incluye
        alguna reclamación de lesión o reclamación de discriminación en base ataza, origen nacional, género,
        religión, edad o discapacidad ,de acuerdo con cualquier estatuto de derechos civiles federales o estatales.

        Cada individuo que trabaja para Nabors Industries, Inc. o una subsidiaria está sujeto al Programa,
        incluyendo sus enmiendas, excepto que las disposiciones enmendadas afecten solamente a las disputas
        iniciadas después de la fecha efectiva de la enmiendas y sin asuntos pendientes antes de la fecha
        efectiva. Su empleo continuado después de la fecha en que reciba este aviso constituirá su aceptación de
        las enmiendas al Programa, tanto durante y después de su empleo con la Compañía.

        Esperamos continuar trabajando juntos. Si tiene alguna pregunta acerca de estas enmiendas al Programa
        y a los Reglamentos o a cualquier otro término de su empleo, por favor, no dude en comunicarse con el
        Departamento de Recursos Humanos de su empleador.

        Atentamente,

        NABORS INDUSTRIES, INC.


                                            *Unø copía de este aviso está disponible en espøñol,
                       sí la solicitø al Departamento de Recursos Humanos de cualquìer subsidiørìa de Nabors.
4lll)
                      Enmienda al PROGRAMA DE RESOLUCION DE DISPUTA DE NABORS:

        4.   Resolución de disputas

             A.   Todas las disputas que no sean de otro modo establecidas por las Partes serán finales y resueltas de
                  manera concluyente, de acuerdo a este Programay a los Reglamentos. Las partes renuncian a todo
                  derecho que puedan tener a unjuicio antejurado sobre reclamaciones relacionadas de alguna manera a
                  cualquier disputa.

             B.   Cada disputa será arbitrada sobre una base individual. Las Partes preceden y renuncian a cualquier
                  derecho para unirse o consolidar reclamaciones en arbitraje çono otros o para hacer reclamaciones al
                  arbitraje como un representante o como un miembro de una clase o en capacidad de abogado particular o
                  similar, a menos que tales procedimientos sean convenidos por todas las partes. Ni la Compañía ni algún
                  Empleado o Solicitante puede continuar alguna Disputa sobre una base de acción de clase, de acción
                  colectiva o consolidada o en capacidad de representación de otras personas o entidades que hayan
                  reclamado estar situados similarmente o participado como un miembro de clase en tal demanda. El árbitro
                  en alguna demanda de acuerdo a este Programa no tendrá autoridad para conducir el asunto como una
                  acción consolidada, de clase colectiva o de representación.

             C.   Si la limitación del procedimiento en el Párrafo B de esta Sección no puede hacerse cumplir por un
                  tribunal en una demanda en la cual una parte busca ejercer una acción consolidada, de clase o colectiva, o
                  actuar de otra manera en una capacidad de representación, entonces este pt'ograma aplicará a tal demanda
                  sólo al siguiente alcance. El tribunal decidirá si la Disputa debe proceder sobre una base consolidada, de
                  clase, colectiva u otra de representación y, si es así, definirá el alcance de la clase. Ninguna de las
                  determinaciones anteriores será remitida al árbitro y en ningún caso el árbitro tendrá el poder para
                  determinar la certificación de acción de clase, colectiva o de representación. Las decisiones del tribunal
                  estarán sujetas a apelación en conformidad a las reglas de procedimiento aplicables. Si el tribunal cedifica
                  una acción de clase, colectiva u otra representación, entonces todas las otras determinaciones, dentro o
                  relacionadas con la Disputa, serán hechas por el árbitro. El árbitro determinará las preguntas de
                  responsabilidadpara, o de la clase, como un todo y los remedios disponibles para o de la clase, como un
                  todo. En árbitro también decidirá el desagravio, si lo hay, al cual una parte o miembro de clase puede
                  tener derecho individualmente. Si el tribunal, no obstante, niega en última instancia una solicitud de una
                  parte para proceder sobre una base consolidada, de clase, colectiva o de representación, entonces esa
                  reclamación individual de la parte estará todavía sujeta a este Programa y referible al arbitraje en
                  conformidad a sus términos.


        Enmienda a |os REGLAMENTOS DE RESOLUCIÓN DE DISPUTA DE NABORS:

        30. Alcance de la Autoridad del Árbitro

             A.   La autoridad del árbitro será limitada a la resolución de Disputas legales entre las Partes. Como tal, el
                  árbitro estará obligado y aplicará la ley pertinente, que incluye aquello relacionado con la ubicación de la
                  carga de la prueba, así como la ley sustantiva. El árbitro no tendrá la autoridad, ya sea de abreviar o
                  aumentar, los derechos sustantivos disponibles de acuerdo con la ley aplicable. El árbitro también puede
                  otorgar desagravio de emergencia o temporal que sea o sería autorizado por la ley aplicable. El árbitro
                  estará obligado y cumplirá con las disposiciones del Programa y los Reglamentos.

             B.   El árbitro no tendrá el poder de escuchar reclamaciones en el arbitraje como una acción de clase o
                  colectiva, o en capacidad de abogado particular o similar o sobre otra base de capacidad de
                  representación, o ausente el consentimiento de todas las partes, sobre una base consolidada. El árbitro
                  estará autorizado a decidir solamente las reclamaciones disputadas entre las partes individuales.
        {lll)                              APPLICATION FOR HOURLY AND DAILY EMPLOVIIETI'T
                                                                                                            PAGE 3




                             Applic ant Must Read And Verl                Wíth          rg
I declare that the statemênts conlalnod ln this application are correct and undarsland that wllhholdlng inlormatlon
o:. making a false staternent ln this application and lnformalion submitted thêrowilh or ai any timê duTlng lhe
appllcatloi and pre-employmênl procÐss wlll be the basls lor my applicallon nol to be oonsidered and/or
dismissal, I authorlze all omployars, oducators and other firms or pereon named hereln lo prov¡de the Company
wnh lnformal¡on tega¡dfng my educaiion, êmploymsnt and medlcal hlstory and release all such individuals or
entitiBs.   fronl all [åþlllty fot any damages lhat may .resuft trom furnishing         inlorrn.allon regardlng me.
  Aà\cr
      J
                      -   tNtflALs

I understand thãt thls appllcation doês not obligalô thë company lo ofler me employment or to hire rne. I {urlher
understand thal if I ani employod by the Company, my employment will be on an "al wlll" basie and may be
termlnaled by the Company at àny timo with or wìthout cause or notice, lf I am omployed.I undorsland lhåt I w¡ll
weåt the prescrlbed personal ptôtective equlpment arld,wlll ablde by all Federal, State ånd Company procedures
artd regulalions while working for the Compaty,    - Ad H            ' INITIALS
                                                                   ---.
I acknowledge thal a copy of the Company's Dispute Flosolulion Program wås avallable for rny       re_vlew at thê
locallon whe¡e I submitled this application, I acknowledge and understanci fhaÌ I am required to adhëre to the
t¡spute Resolullon Program and lts roquirements for subrnisslon ol all clalnls to a proÐoss that may include
rnei1latlon and/or arbllrãllon and lhal if I refuso lo sign below that my appllcatlon wlll not be consldered lor
employment. I furlher underÉland that my erïploymônl applloâllon eubmission wiih the Company constitutes my
jrÄ.\\j "      tT ,:liïr",ltlrls provision as a condlllon of employment consideratlon.

ll I am  hlred, I hereby agree to parllclpale in the Company's Payroll Direcl Deposlt Slrstem for payrnant of
salariedlhourly emptoybeiand coñrpþr{ fho Payroll Direc¡ Doposl! Authorizalion Form to lmplement the Pâyroll
Direct Doporli sysieni for my pay.              . ,-." lNlTlALs
                                     -i\d\1-
Thls application will be considered active for lh¡rty (30) days,


    *{rffik;h$.,þr-                                                1*lu*\3       Date




H8.105 í0r/07/1'l)
                                     NO'f ¡çF, To     QÁN:¡S nECilI!ÞI l\ç
                                                ^PPLI
                                       DTSPUTE RESOLUTIÓN    PROGRÅM
                                                         g                                                              lt¡¡
ûpl)licfinti or               ancl lhe Company.   ïhls                                omplrryê03 tho rrpst              eud ofiden(
moans                  sny d lsputos they mây ha                                    üfâge¡ o tsJ olulion   Ðt   tho afliosl possiblB


A óopy ol 1¡r€ Dlsputo Rosolu(on Progßm i$ ¡€ing provìded for your r€vl9w. lf sny appl¡cant lBlls to ocknowl€dgo ârìd q0.60
totfiðProü¡rm.thoywlll rìolbomñ6idsrsdfffomploymonl.'¡þescknowlodgomonllsprov¡dedbélowloryourslgnelure.

I    I   hâv€ þ€e n âllowod th€ olÌgxtunity to revls\r lho Nâbörs Dlip(lie RBsolill¡or Program.

2.   Ey my slgnaturo bolow, I âcl(ìc¡vrlodgo ând undót$lrnd lh6( I eln roquirod lo sdhefo lo ths DlsÉute Resotut¡on Pfogfârn
                                                                                       mod¡Àtiôn ând/or 4rbl(fât¡on. lùrlhðt
                                                                                      ß{l{u Lâ9 fny â cce ptance ol th (eilns ol




                                                  Qv aCs,




                         -\3                                         hi$'eåo Tlr La, Go,

¡lyl.SfLll¿\ll^û ,lSpl rl^N'l'lr:S        l)li   l.:i\{ltr.nS l.Ur:!ir¡r;çlj(¿.i\1. l¡rt()t;¡t¿\M-ô-uUJIU,Cl}üÍ;|l;t¡J
                                                        nrr.   cQNnL¡c'rr}s

en(ro ssptrqnls8 o ompleâdos y l¡ Oorrlt)alllÊ. Ësl€ prû+rranÉ lê propor(ronâ s t¡rpkûnlos y omploâdoð 0l modþ mált
otBctÍvo y sl-¡çtsn(s pârâ ro6olvor crltrlquiôf eoflflistoqu6 pudlsrsn lãnsr 0 ltâVós dô un proct¡soquo fonìontt una rotcr¡uclón
do lä mismâ å lâ môxlrnû br6vodsd pÕElÞ10.

Junlacc/n ãt f¡¡esonts âv¡so ss 16 Êstá propôrdonândo uRûdolPtogtäarsds Råsoluc{ón do confllclos petâ su rôvlôlôn.sl un
å.qpir0nl€ rì un fl¡aãto d9 lfâbajo no acuss racibo y no oslá d0 ,rcuûrdo (bn ol PlofJfâmá. no sêrA cqrs¡dorsdo pârå el
omploo- so lo prnpotclon0 os[s lonilulârlode scuso(o rogbo d0 ogts nollliotción æn fospécto al programâ do re soluciótl
cfo æntllctot pâtâ qus ustsd k) firms orl u)nforrnidad a ûxl¿ÍntlûL'iÕ'l.

3.   so ms h¿ pornftldo reviror sl ProoramA       €19   Rssoluc¡ón de conllictos dB Nâbof3.

{    Oor¡ rrìi l¡trila a cörttiruâc¡ón, acù$o rocibo clo ls hformâcién ân{0f¡olmontg moncl.inadå y q)Ínprsndo qu0 i0 rto
     ra.JU¡0ro üUmÍr¡ir con    al Programa ds Råsoluc¡útr do Conlllctosy eu requisllorie 3r{¡otorl{¡os {os f€clsÍr¡os a un
     Droc6so qus puodo lflclulf ¡ne                                I.)M PLOYIIE ÂCKNOW I,ND G UI,IIIN'I'
                       coNCËRNING NABORS DISI¡UI'E IIESCILUTTON.,r',lloçtì^.n/{
I have tcccived a copy olthe Nnbors Dis¡rute Ilcsoiutio:t lrogratn.

I ack¡                                                                                                                                                                                                                    R.vhed   Arttl2æ3
                                                                 IIIÍERNANONAL ASgOCIANOH OF DRILLINC COI{IRACTORS
                                                                                  ORILLING BID PROPOSAL
                                                                                           ANO
                                                                             DAYWORK DRILLING CONTRACT - U,S.

TO:

pbs¡s ñbr¡it bb m thlr dtilii! øbrct &m toryo¡flrmlng                               tn€    rori     4dinsd        b€tü   upo¡   l¡a   lrro    âñd   fs   lhé      s!ù!êdhl sl               füth.   ril¡   ûE und6trtá¡rtnQ thâl
,l tho þld is   .e¿dôd        by
lht¡   ln¡nffit      rri{                                btlwn        un          ud                                                                                         P.M @
þ llËtollüing sdd@:


                                             THIS CONTRACT CONTAINS PROVISIONS RELATING 10 INITEIIINITY,
                                                    RELEASE OF LIABIL¡TY, AND ALLOCATION OF RISK                                                                                      -
                                                        SËË ÞARAGRAPH$ 4,9, 6.3{c}, t0. 12, ANO 14
lhb            Gdo rnd dÌlsrsd lnlo s $e drto hetoì¡rfia
        Côntr¡cl lr                                                                       æ{ lortlr by    rId bolffiff be p.dþc h.nln dssi0Mled .Ð'O!a@¡¡'8rd'Conlmds.'
         OPËRA1ÖR: PønVlrll¡hOl¡G¡r,LF
         Add6!:                    ¡{¡ €$rñr 4üd,            S0llú     tûû                                   _                            .              .   ,

                                   ïôwþ¡,Ì¡E! ?021 .
         COtl¡ttACÌORr             NAOORSDRILUa{SUSA¡L.P                                                   ...
         AddHli                    515W.     CHnr        Rold, guh¡        tû{0

INCONSIDERAIIOI{                   oftEm¡turlpronhã,ørdrùm.hdrgffiblËlhøhlnldandùolprdlhârloruendEp€cþlpov¡glstrtlorthlrÊrn¡bit'A'lndÉ)ôllñ
'å'    Éfl¡lnod hsæla arìd          mdc ¡ p¡rt hoEof (he 'Cgnfåcu, Opôrslø ei0ao0s Cøtrstpr ¡a 9n lnd€poîdst æotrrctq lo drill tl€ llrdnlnér dê8¡gncled Hll q vdle                                                                        ln
ôagÉlr 9l ollorgå8 on a             Oâysrt 8ælt.

f ø purpgsr ho.æf, lhê Þrn 'ortw{k' or 'O6tNrt õs!¡¡'ærn$ Csþãlbl .l$ll llrml¡h equ¡pmnt, l6bç. ånd pafom eßlcð t¡ hgrh p.dld¿d, lor t t9êclfi€d m
p.r dry undq lhr d¡ædq, tup¡EÉloo !0d @[Íol ol Opsrator (¡r¡duslß sl üry dfrdolæ, å0st. Mûltân{ q uh(ð!úcld qgsged by Otaratò. ìô di¡æl d.il¡nt
op¿r.l¡orr)- lt¡4 opþúlg Ø ã D.fwrh â¿.¡a, CoÌataôlû ,ha{ h. luly Ftlù el lha ,r{,g¿blc .tlß ot p.jf,mt fid sws                    üV lhô otít'doß .ut
Itbil¡ilæ sáasd hq.lo, Êxc.pa lol ruh orrlqltloñt tnd lteblÍl¡êt ap*tletly sssw.4 by Cô,tktclot, Op.ãlOi rrt r, åt ro¡êry Gpoorlôlo rnd F.ufrË
lLblß¡y lor tlt ton..qñcú o, orñtfor¡ ôy ùóth pat'llr. (hllÒ Ø . Ðrwnù &¿sls, lîctudlig n'ult, .nd tll olhat ¡tßlta or ¡tabllll¡.s lncuï.d h ú lñldql to
ttoà ôpcäflors,
1.       LOCÀlrOñ           OÊlirÉt¡r
         W¿{    NaD
         ál!    l.lumber
         Fâdôå/
         cM9;                                                                61¿16.       Texao                                 l{¡rc:
         Wo¡
         lànd
         1.J Addlüo¡sl        W.ll Loc¡tlonr or AElr;
                                                                                                                                                                                              luN.y
þas,
2.       COTIMÉHcEMEIÙÞA1E;
                                                                                                          lo{ úre drifr¡{ ol    ltþ rell b}]ùq                                                                               ¡ag


                         Confrãctor chal!                                   thÊ                                                        Cortttôcf ünlo3s                                                    payê
                                              f¡om suoh                                                            tho locrl¡on ls lo¡dv,                                  fi                               BO    tcrm¡natæ, tho
                                         be dâomrd to                 ber                                    åt OpGrator's olectlon, ánd                                    tht       provlslonÊ af Sub-paragrapb

         !.lwi|loâpth¡ThÈs.ll(.)¡h¡l¡bedll.dlqrdoplholâPP{qimt.ly-10'|00.Fæl,#tù¡h€-
fg{qdien3rhh$¡&¡+dsþø, brJ{ lhè Cool¡ador ¡hell mt þa rèqlired h{ændê¡ lo drill !¿il Kll(i) balfl R ñrytmD deplh of                                                                                                          f€0[   unL$
Cillrslor ¡nd Oporatd nñ¡lly åe tÉ lo drif lo ¡ ¡rslâr d$th. - llol to .¡c.td c¡f.c¡ly ol rt! ¡¡ d*rlb¡d on tha rlg lnvútot .tlæh.d hifrlo.
,I,      ÞAYWORKRAfÉg:
         Conlrâctôr   ùrll bð psld !t ltþ lollqln0 rsls fd lng Frk pelom¡d hoHndcr.
        ¡1.1   t obllttllqo: opårlor ¡half Þây cmÍe&r ôeùíaeàoâ{oec{                                                                                         c ð mb¡lhrlhr d.tmþ d¡                                 19,000'
       dây. fhis     m             bo   d!ôå¡d               ¡[ lul                    lhè r¡g ¡!    €ú¡d    ;tõiæiÏñõãffi1ñïTiËr6dy                                   ro spud.   Meblìtåliù rltô{ }E¡u.Jc.



         ¡.¿   óowblllr.t¡on: Op€ratq CFf pry Coltßcltr¡¡mul&a{o¡Jr#l                                                                                                             *   r dmbltl¿.tþû       dåy ÞÞ cl{ê|"ì.*{e{ß{t
i                 19,000'              ær dry, þñvir€d hffiver tlEt rc denotfil¿rjo16 ¡tull                                              bE payabh ll            ür!   Cñlact b       iarm¡ml¿d      dw lo ltE loltl lN q d.rlrudkn
                     ¡.d!do: Rig down ãnd remove ¡lg from ths linãl wel I lôcrtlon and, it appllcåblê, movs thô
0l thû r'ls. alêftobill¡dtJm shåll
rig to tho noat€st sultâble stack out looatlon.
tPlus âclual co6ts of trucks, cranes ¡nd permits and $4,500 for rfian-lllls, llght lovÍer6 arrd strlng down
se¡vlces-
               ¡a9146g{d.¡€gd{ðS.{ß-lhsit¡ h{aF.$.lcH.iqÉdr¡lt{Iqqåeffi{d{.eilft,€m¡då0s                                                                                                                               áfffiÐr+¡¡àl¡+.v
Csl¡do(+m{ll
-4¡                                                               eaf{#ry{eqf.(9{}lr{,{.1Ê
                        --.-
         {4 Opêrädnfl ory n¡!r: fq ßrt pífümd                                                                                                 Ftva l5l                                              cw                             ¡hdl
                                                                           pôt lwÞnl}Llour (2,{)       hd¡ dsy witl¡                                                                        mn             lh6 Bp¿ßùtE dsy Ete            ba:

                             Deplh       l0tflåla
               Frñ                                          Io                                               t{llieql odll Plp.                                                                      wlttt Dr¡llPlpt
                 0                                  Rlo RêlêâB€                               ¡_____3LÉ!9__p".ó"y                                                                     s                21.000               ærdsy
                                                                                                                                                    dây                               ¡--                                   P!Ì dåY
                                                                                                                                                    ddl                                                                     Þs dry

Uc¡n¡Opetàlq'Èddltpl!ôt                   r?!99L-!errtry.                                                                                                                                                                                       I

T¡ro r¿1. will begìn wtÉn lhe drllli¡C unlt ie rlog€d oÞ qt {hÉ                   d((lro læsùm, q p€¡ügrcd oEr ho loBlìo¡                            dur¡ng        mrìæ wrf, a^d Édy to @nruG opïûüon!; ¡rd wlll
æ¡$e whon ttE rl0            ¡s r@dy lo bô     mv€d oi tl¡o       lqtion

                                                             Us.qW^Wá'Pry1)                                                                                                        Fm pGvidôd byFoms OtrA.Dirk
                                        Copyri¡ht   !   2003 lnlqnsl¡orôl       A&¿lrlim            ol Orilll¡g   C6lffi¡                                                         {214) 34044æ FomsooÂDi!¡(.s
                                                                                                                                                                                               .



                                                                                         EXHIBIT ''I.B''
                                                                             o                                                                                           o
[ lnds th!       obçvè           æbm 'Wü!            Drif Plæ" m            6læ ¿6          6pécjdêd, tlÉ Þle           ,er lwñly.tôuf tuer diy whm 6fill ,i!ê It                rn   us    3¡rllbo lhr 6pplk¡bl! 610 ¡p€dfud lo fio
@iumn ,Wilhoul Orlll PlÞc"                  pt!! æhpan.rtion torany ddli                        p¡pô   rdu.lt u$ó arûË n(ø lpddsd                         bÇjs,, @ñpuled        ú   th€    b$¡s olthe m[loum drlll dp€            In   !* ll   âry

ûme dunô'       eåchlËrly'6u' hwr                    dây'                                                        pÞE RAfÊ pEFza.r{ouRoAy
                                                                                                       DRrLr-
                                                                                                                                                           tlúcüontl ot
               3ùrlght Holo                                                 Sla                         cr¡dÒ                                                                                                 Stra                     Ond.
     r..              NlA                   prrL                                                                                      s-l.|lA--p.,                                    ft

     ¡                NlÀ .                 pon.                                                                                      s      NJA                                ær À
     t                NIA                   pern.                                                                                     ¡                   ..NlA                 par   TL


okêctlmtt g vôæ^kolled ddi¡tod hdc will                               bc dæmad {o               êxlll vdþn drrletlon       lÌ6ds                                  dêg&ú d wtEn the cha¡ge dl dôgl€ qcô€dl
d.grær pôrôþ hund€d læ1,
         Orillplp€     sh.ll bgændëied in @ nûtonì¿                              wn        in   ¡qtwl uw        Þul slso wtrl¡6 ¡l   l! b€lrg pkl6d !p orl¡ld dM. Wr€n drlllpipE                       i9   slrnding h ú€ de.tck, il shållnot

b€ðf,riddrdhu¡ô,fÌüided,hffiw,thrtllCslrælotturirhñâped¡ìúrìrî|Êoldrillp¡pe,driltæ¡bF.¿ñdhrndlfngløl¡¡sfñvidèdtori4E                                                                                                    {blt'A',t*$m0shtl
                                  rl ¡ll Ure¡ {jì6                                                                           - shrll trfltigi¡ ða¿¡ het                                                                      -      tru ddll
bs M!¡derad ln u!è                                          fi    toëùm          I    untit     æles.d     by   op.htq, h rc d.¡t                                                b€ æn:id3red ln            cmrothg ìtß åruil0a
Þlps ¡s in     uq     bùt   8uó tlru shlll        bê     cd¡p0l6d to lhe             nÉ6i         hwr. wllh tiìily mlnutcs tr         ffiô     br¡rE      cflìdê¡ld r   lull hN. åñd ì€r! 1ù8n thlrty n]nul,qs not to            b. qntod.
         +6 ¡l.F¡lr 1lûe: ln lie.6ìt                             ¡t   l. Ëæry                   to   ¡lÌd dM         Conltsdg/i rig ûx tepâirr. eldudiñg                        rwlæ lh EDlclr{,                  CØÙdc,ttr shâtl ùa       dh$d
trpe¡letionãilbospp¡iøòbrolsføæhrh(tdqdnllmistoåmxlm¡mof--jqÀl1!lL-lprßÉqa¡yon€rigrEprk¡ob.br¡lroltôoxæ.daw¿otv.io$l?¡lhoutr                                                                                                                             |
ol iu.t¡   ffip.üsls               tor   lrry €loñd¡r runül. ThseâR€r, Cüu¡clor shåll                               bê   q¡óûiai¡d            ãl â râle of   ¡-------¡&0-¡!L-                   Êsr   twrly-ler       (24) houl dÁy.     Rdliæ      n{   |
owljng         ¿hall ¡ndùdo, bvl               mt ùr llñlled          tq,    dning ¿nd .llpfttrg dritliig thô, a¡unilrlg Êsñp ú Nied â¡(prf,d¡bla. b¡lirg BOP àquípwnl, ¡ub¡€tlng /ig, ¡od


         4.0   8lln¡lbt l¡n. Rtlfi                                                                                       glrfidüt     offi ¡h¡tl     þô   dèfi¡ld lo lñald!     tlü whs         ItE ¡g l¡ 3huì       diln !Ítþ{4,i   h   mrdrßr
to ¡êg¡n    tr æsuru .pa.rüo¡s üit                   Cfrùffi           ir ø¡{ng        on     qdétr of opGrâbror on mlsñrls, t€ñk¡! 6 olÀq it!ru þ                               bo tum¡rh€d by        Opórah.
         4-? Oillllng Flulrl             R¡tr!!   \4¡hen    drfll¡g nvidr ol å tpp ?nd clârudrristu làsl índaÉs.6 totfÊdo/r @sl of þdom€nø teßu0de¡, l¡cludjrg, but no{ lldr¡tdf tô,
ojlba$d md ot potâslun diorldê, 6rq in uæ, Op€rator g¡all                                            Þay   Cmtñctü        In   .ddhbn     þ   the   c9€6õl{ ¡de ipedî!{ oboro:
            tå, S---10-.-.-* fâ ñ€n por dry for conrdq's rlo.EÞ pmúml                                                                                                                                                                                    I
           lb) ¡__ll!_          pôr dry 0dd¡lkrÞt oprrrtinq r8te: ûnd                                                                                                                                                                                    I
            (c) Coetofálllabor,nhlariôlrndrcrttur- Mfity'|trlllt__hfircop€6üngr¡l€{oclsånrioendGt¡t€d6qilipmnr.                                                                                                                                          I

      4.8 foÉøilr.loúBR.lert-f-l---J---j-jÑì;rs$.|ùrtra)lerd.ylo'¡nyffilin66pqlodih.t¡dñ!openbm¡öslrÞq¡todcÉf,mlb.                                                                                                                                       I
*r¡.d ñ du9 lo þódillmô ol Fo@ Måþ.. !s &fi¡ed ln Pâqfr+h l? håræf lt ìs, htrEr, s^d€Ftögd ttu{ Nbiect to SúbpaÞg.¡Þh 6.3 bÇ|oû, Opgô|ff
æ¡ rel¡a!6 ths ,10 ¡n a@llsnæ wilh OpoEt¡16 rlqht lo d¡€ct 3lopp¡û. ot tiåwrl, åfælìw wicr s¡dÍ{s will Þ{dl¡ {þ ril to bo mùod lmthá lo@llm.
      4.9 Folmhon.bla co!b: Opmtq !àJl r€imb@e ó0.!âcþ, lq ltÞ ø¡k ol frrdkt, tquìpmt, {gt q ffidr wtidì ¡E to b¡ lmi¡hed ¡y Operaþt r¡
provldodbrh6Gì0h¡tûhìr¡td@nwnènæ@.ctul¡yfumllhedbyCmt-ætortOper¡rol3oq$d,tlw tân¡l0l tflænlfdrochcoilo¡hrnd,io.t?,rÐ.                                                                                                                                    I
.t Opônlor'i¡.qswlrnd úlh con'ado,tt                     ahø Conlñtior amlêfgr or9øü.o¡tnak lot @tàln liñt ot aüvlô.. wltlctt opcalat tô ftqulr..l har.ln
                                           'glúmonl
to prcvlds, l6t pweoa¿s ôl aò. húqâlty ând frtes. prâvLtont ol trút eontnca æld kñt ot tail,cç               ha dffi.d aø ba Opñú íqûlahql ltqîç ôî
                                                                                                                                                                            ',6U
6avtcø6, Áñy            ôub.ontacþn ôô hlftd zhail                           bG      ú@ød ,o bâ Ofçatû,t çoîtsctot,                            Ðûd    Aps.tpr sh.ll nol bc totlte¿ of                  arry   ot lte [obtftlû ln æñiqa,qa
thrÙwflh. Nol*llhs¡andlng lht lotogc¡ng, âontncbt $hall nol ba þàtlgtd to pæh.$ ,ny lÍma aî bah.lt                                                                         Ol   Ap@þL                                                                    I
         1.10 Rav¡llotlñRatð;ThÞrâlêsâ¡d,/orpâyftôlshæinsettorftdsloOq¡trcldlMôparålørhtllù?wiledþEltðtl¡€chsrEah6t!ilt't@tûôaôn!
ot lhe¡trm h¿rciæflor lilted lhal wry ry M6 ûån
                                                                                     -_gg¡IqL_
                                                                                                                psænl     fn        ltE æsls lhssf           6   ttE dôtc of lhis     ConlÉl rr       by    tl8   sm pe(fiÌ     otls     the däle   ol   I

snyrlvi¡lo¡ ,utru.r( tq {blc Subp¡EgEphi
                            L¡bor @!ß, lældin0 âll b€l€ltlÂ. olConlreroó                                   pr¡d¡d;
                            Conllqclo/g cod ot ¡nwãnæ prcn{um;
                            ContEclor's6!tolluel,lndudingtrlltrþrrr{lsilheø!tpêr9ÉllonfMcFbohg¡                                                                  NrA            lOpðlld¡hgltFov¡dô.llfu.l.

                                                                                                                   'E

                 {gll0      ltthm b rny ttrângts                                      ot                   ln        su        io                                      d   qlh.r    urfoÉHn, utu.ual eÉnt lhÍ ¡llêlt Cst¡åclD/¡
                            llnend!lbqdd.
6.       TtrtE oF       PÀy$E{f
         P¿yræñl is due tty Operstgr                 b    Can(Eclor          6   folleÂ:
         6.1   Ptyffil ftr m¡l¡¡êi6, irill¡r{                         ârld   oh3r      Frk p.fomd                 al ¡odk5bls ral6s, ârd sll ôt¡w ¡pd¡c.bl! dtrr!Ês ehall bo                                dÉ, upff p.€i6bfón o¡ lnvo{.e
lh€Étd, upón 6mplctlor                    of   rp¡Uai¡of,, lômtiùrdbn,                      rig   rel.e¡e olål ür. Ê¡d ol the         Îtrf1 h r.dt6 t@h t¡st( wls grldrpd or othd c{ôrgd árq l¡ÉrGd. qi¡ðws
tholl ñrol @ur,             Al   lnvoloeF      nât   b€   Nllod       to   Opor.td al û¡q eddEg! hcElRbow                           !hm, un1.9s Opomta dæ9 iqÇbt dH¡0mlâóàt luch lnwlcs rhsll bg milod âE
lollows;-                                                             .-..-                                                                                                                 .                                                        -
         5.?Dl¡put dlnYolcÈ.ndLrbP.lmdtiOper¿to.alr¡llÊryalltrc¡e!wiüh____-g!!gltûLd¡yô                                                                                 ¡ñq        eEp! thtt if Opqâbr dispülôâ e lnwlæ
                                                                                                                                                                                reæipl
or ony     pd{ t¡orool OÞsrbr !h.ll wilhh li.en d6y¡ sier r@lpt o, br lnvo{Ö, ño{tty CoôlFdor                                                             ol the ltw dilp0ted, .pocltlng th€ rèÉrm llseld, and payrÉ^t ol1tþ

dþP!Ì€d  tlm ruy bo w¡Ûlnab unül ætü€mqf af lhå dirpulê, þl lh¡aly pryffiîl ilr¡l bG mdr of any undlrgsl€( pô{ton Any sms (¡N¡|ldhg ¿mu¡t! ulllmatov poid
wilhr6.psdtoâdilpdcdhrcþs¡&tpãldûlhhlMðbo€spôdfieddryssbållb€rlntge3tat¡hérd¡oc, 11n                                 lsænt or lhc mrúrum 169Âl r01.,
wlìic,+tær ß le!s, per mnth lron lhc d@ .táte unilt pãid ll op€Etq dG æl pây dndrSÈJld [ñs wiltrln thB ahK 6tat€d ùN, Co¡ùadÖr my 6!lfÞ¡d opôr¿üN {
lêñìmG         thi9   CoitËcl       s     Épacl¡ed lnder SÞbpldordph 6 3

6.       ¡ÊRM:
      8.'l O!ñtloñ ol CoúFal¡ lhls ContÉd sà¡ll r€msln ¡n tu!¡ fse and efæ1 unu¡ drll¡rg opât6ìonB ah æmplÊlad ú                                                                                 lho   mll s-Æ¡¡6 sp€cltiçd l4 Pa€û6!ì
1   abo6,{rlo.i{€añof--...-flme!ìd¡g                 On lho dd6 tfcclttôd ¡n FâfrCGOh Z Ðbd?

      8,1 6¡$slæ'+omr€ç€+ãæ}.€rls¡d-iho.{d@tlt'bçmtGct.ff                  -_---------fi[{6}*{..¿?o*rd€L=

         6.t     Eârly      Tcmfñrdotri
         lål     Ëy Elùór          p.rty: Upq            givlnq ol     ùlnë¡ noíæ, 6¡thsr p.rty my tmiñiê lhir Cøród wtH loì¡l los                                               or dgltvCtlo¡ ol th€ r¡€. or           r @jd b@kdM ffi
lDdefñìlè      cpr¡. ümc ñ¡s.fiå¡e 6þ0ftng op66UÐ3 howndcr,



                                          Cópyrighl
                                                                      (u.8   uwícôñd-Pry2)
                                                         q 2003 lobôÊì¡on6l Asrd.tbn ol Orilliog CØ16õ{ü3                                                                                  (ii,r¿ffii:ïjî:Ëftå-"sr                           Ñ
        lb)
                                                                to
                By Oporâtoi iloMth¡rônót¡g thc ÞroviôlN of prEgEph 3 w{th                                 6pêct    fo EÉ dðþah l0 bc dlillêd,        Orfi¡þr lhall haÉ
                                                                                                                                     evd lhdúgh cøtåclor
                                                                                                                                                                               lrìà .lcñl lo

                                                                                                                                                                                æ dêl¡u{ hdend6f'
                                                                                                                                                                                                    dltld
                                                                                                                                                                                                              Fù,Èad
                                                                                                                                                                                                            llr
                                                                                                                                                                                                                   l¡ sch w€nl
                                                                                                                                                                                                                               fæJ
                                                                                                                                                                                                                        ^4r,ol lho
                                                                                                                                                                                                                  ¡loppagc

woft to   bö   po|lsrEd        by   Cmtrdp. tls¡€M!. rl         eñy     tiru lxhr lo Éåchlûg thê gp€clft           d daplh, s¡d                                    h¿ô mådâ


Opgâtoi     lh¡ll rríûurs Oo¡l¡¡dd t! æl b.lh                 ¡¡\   Subpd¡OEph      I a hs.eoL
        {c)     By   cont€cto(ì Nottilh¡hdi^g t}Ìq ptolill@ ol P¡Ìd€ÈPh ð vfrlh t€aPæt to fÉ d8Þfh lo b€ dritèd' ¡n $t       ol€Glù 9¡Úl bsfl ln¡olvilt' q bÊ
                                                                                                                       '6i
                     q  fte. bt &y ot ¡êUlton o. ¡ñ¡H, d!btor/6      p€llio¡ d  ôlhe.        skin0   adiglmo¡l   ol Opemtoa¡ d¿bh. undtl âny ðahkÚpkil s dob{Ódr
adJ&tB(ed 6 b¡rtrugt                                         a                        d¿ldho
                                                                                                                         q OpelÀlol3 propêrty. or AÛy trtt lhtteoL d
ßäôÌ t w3 nü ol hc.6¡t.. ptsvrf ing. or ¡l årìy âucI bô úted sgatñt Op$tor, d h ds ¡ Mlvor bG ¡ppointcJ ol OFBId
opqâlots åf5h5 be plåæd ¡n the ñ€rúr ôt a crodltoat comûiíæ, o.. follflirrg lh$ buJmsr drys pri{r wrlun .oliþ lo Ópe¿br ¡l oaäèlor @e9 nol Þay cailtrdd
wilhin the (me ¡prclfâd i0 gubprÉgEph 5.2åÍ lDdtsü/lld                          l!trÉ due end wlno, c€ntñclor rsy, åttts ôp{ld, (l} 6l6cl lo bmln¡letutulpclorruø of Ùy ffft Ùnd6
th¡!   Cfftr¡d ÊM Coñltsctods.þhl þ enFensïqñ !h8f                            bo  rs æl fodh h SubparagGÈr 0.4 h.¡Nl. s (4 !6psÍ !pe.âÙ!ñ¡ w¡ þâtffil is m* ry Op8Élr ¡n nhld¡
avqt frF slandþy trm r¡(ê ¿¡il¿¡ned In Svbpðßgnph 4.6 rha[ ôpply u¡t|l pi]¡l|Hrl ir rude                                      by   Opdalor ônd opeßtions       .Þ ÉrumBd           ,r¡   tddl.,ol to Cottlðffilt tlriaa
lo sut¡fid oge?iloni qt tffiútgß ptrlafrlanca und{lhtt Peagnpl4 Opffi]g ttgâbf qlntsly åg.M                                                  ,rolsc(r dtlúd and lftrenlty Conñcao|lrcïl aßd
                                                                                                                                                      {û

                  dø.a& ,nd Ècttæ øt ac?lon, lñclo.flig att catF, o( d.fe..,
.g¿tott any cll¡ûs,                                                                                                    tn l¿vw ol Oqmtor, OFFIúb ÞveÍ/@, ersH             ud]or,ttt om./¡, fr

any                    ottt tl ary ddiltdg CñmÍîn.nli ar obtlgrl4oñ ñþlÃçl
        otht petltæ.tltl^t                                                                                              ln   ú, ìsra,letfrgul,g'!e6¡                Ot o¡hú     ,grffitl,             eltlht ñt! ba ai'.d.d
by iuçh sutp.n loq ol op.ñllòñ orleñ¡ûllon ol pôttlmtncG h*ødv.
     8.1 Êrrly Tmln.non cmËdatþn:
        (s)     prlo. to Commr¡cm.nti ,n $Ê dsnt Opr¡tûr fsn{nâts                                  thlÀ   Ç6lrâc,t     pid   lô   ffinclma¡{         ôl   qpetathrl lrwnde( Opô8br lhËll pry CmlGClû                              ¡t
tiqv¡datø d6må¡6 {nd rct               as   ! FônElt å.M{qsdlo{ào{tsdåy{ks€{è{$t¡bÈ*aï¡Éh43}rs{+€.1€d{a::dstÈs                                                                  ê {uûÞ sum ol           ¡-J!í!qq-.
      (b¡ Prþ.toSpr¡ddlng¡llqcñirr*r.fón@rßðfkr$mlmnloloË6tfi!bltÞhlblh.sptrdd¡go{fhowell,OpeÞltstÉlp.ybContrad6ìlrsa
ot                                                                                          lôM ôllhe Cmlftt ä¡d ôy mffi ol ttË Þroñâtule lgmlmliil
      thêlÞllMlìg: (l) dll oxp€n*r rerrilrt{y rnd n!æEsttlt'loarred 3rd Þ bô incúrêd W Cm!ådg ry
oa lhe war, hdud¡nÊ üre expêM of dr¡fl¡g 6{'ütêr ffi mmhð ¿ßd ¡úlrlis¡on díæüy 0!6hfËd lo lho d0; (2} lfl p8rc$t {10y.) ol lhê rmunl of sæ}l reknh¡ðåbl¡
!¡pá¡s6s; ånd (3) s sum €lcuhtd ¡t tla útárúby tiæ .¡å lq rll tiË fÞñ th€ ltåtó ùpø $ld Co¡tråclo{ ðmæ        6ny opc6lhñ! hô@ndd dffi to uh dø18

Bubs€q4nllolhsd.t¡of(dmiÆlffi.rwill.f'ordconlrôdofteâsmabl.lfl€todlsron0ôitsn8andrqu¡pÑnl@o
th*æ srt| I lét å p¡rtid qf lime, O-åÞþr slËlt-pry4aôutrrlå-odd¿f¡oà-*r-lår4ùoerlåô+sæ t'l4*4-¡ql€r]¡*{fly.úyffift-lêb0+*eÈth.gtl¡
süGtod{eJo.nraliF.¡90ô r¡lr¡å49.{.-!ior mclffi c¡a.8ûüiñg lE ai¡ and fl!¡lfod{c&¡fi+o$91{àðldü q-


         (cl    Stbtequant t0 apûddln0l tl iuch ìelmi¡álþ¡ @.s 6119r ths sFiddiôq ol tlr6 Hll Opd6lor 6hðll piy Conü'ðclor (!) làe snmun( lo¡ dl ¡Þplbtbls
ôteð      rld åÍ               ild @imbuMffits duô tô Conldtø btt ir ú ær{ lhrll 3úd1 *m. dduliw ôl r€lmbq,ffitg dvô, ¡€ l4t rf¡cn wosld túvt
                     ohar ctutlpe
bÈ¡ esh.d tor              fleê (61            dây3 et UË lppllÉblé Ete "lvìlhod Olll FlÞa" ond lhe åclùtl sæu¡l dus l0r drll plpê lFd    e@rd¿M w{ü lhè abcw
                                                                                                                                       'ô
rstes: d (2ì et ths 6le¿tion dl Cfflr$ctd ånd ¡ñ l¡ry ol tho {(egd¡g, OpcFis !h¡11 ply ôo[trætor lo¡ ãll srç€n¡cl M¡wbly ând resñV ¡ßtnãd .rú lo
boìnd1Èdbyro¡sdoflhi8cor¡ld.l'dbvræqol3uchprerulñler*[|ioôplü.sksp$F{¿¡Æ
to-{q+4m-d-ffilhÐqe-{¡+s-{or-á-ça¡iodd-tìH}.-€peret*-eho$'pary'.Geilrwkf-h-€d*l&Õ-ló-tu¡iãö4ì}r¡ð"}l¡ló¡,ñ-ååla lé...tly{årggl'
lôbq.toî¡$Òdola 0l]ûnhôtbwìl¡.lho$d{$[ lim* il l¡@ldnaú drnrqð ¡cd M ¡r soltv. r lum. run rou¡l lo llYo 16l rllr $ ûó &¡tdbv fknô R¡l{-


?.       CASING PROoRAÄI

                                                          ¡t ulr,ch *qg ûf bê Þt &tl fth qamtr ot $tliñg, cñ!ù!^g and l4Únt
         Opdstar èhcil háw lll€ rhht to dálenalg th€ pâdvils    c$tEdq of ¡ry rob{ulaw wldltmô, g gb€uldìm
                                                                        fo                       (hdüdhÛ,    h(    noi lmièd
                                                                                                                                  Rt#áAt rul
                                                                               þi tdmq awns, Jñl holor, ttÇtñ, tifElinÉ' pæ ilru !fÉ
                                                                                                                                         ctu'a I
ffiunbôtffi flÉ) wdllch C$lrucior mhht euntt whlþ s mls to üts l@0ú q d6¡¡g oÈeBbbn! hslôunds, ,l lào ffi/t        $b¡üìl*'    SndlllØt
                                             lt sqb.d cùdluñt ,M6 qßaííLcaory ft          supPotl tho da arÚdnl  ma,ln  opea¡oîõ   hq$rtfl,,  Çnd
 cßtêd,lg or thûtng ol aâe ,ocatld rodrc¿ or                                      PrcþHty
                                                                                                                       o1 lhlc coilacl, lo'loút'd
 tô.. or drBgr to aht ,tç a. tt trtoct ad .$rlpñd1l M¡tlã thartlqñj optraor tttttl, wilhgû rafF'd to otbq Pryl.lóiê
                                                                                                     pÒyûÒtrt ot Fsrca ltry¿ut' Aô1¡ d6lîg lo,.L
sirùp€ÞgEftr i1,l h@1, talñbúF. Cohtñ¡tor îa. s| tvh lús ot .ttø.gñ lnahtdlng nmovâl ol .lnds .nd
.ndlû d.moblltølloî               ¡l   .PPllarU¿
at.      ÊoutPMÉr¡l cAPÂclfy
         oporalim¡ shsÍ nd bâ 1ttêñpl9d                     undGr sny      as¡idms whlch oKæd thê øteily of thê equlPftnl sp€dlad to be usd hsetnds                                    s+*s6€c6l'És!Ði{ôtlh6
                                                                                         jfrËù vìrifet p.ejdÉe to tha provi¡þð5 ot Pr4Eph                    I hsGuridü, Cøfsdot           .à8¡l   tFw tE dol¡t l¡o nrka
ælrffi            o{-:-                                                                                                                                  1



ùo n¡€t dæt.ld ¡6 b yôer 6( opEouoô                          I     .[qfpl€d op.latkh @ld âxdd               lhÇ   c¡paclv ol spidlþd eqÚlpMl

a2.      fERMlNArlol¡ OF LOCÀ¡loN Lf.ABllttvr
      wiw caiand|w hta cotctúdoú op&t,oÆ a( th6 sf,t toc.tton. optrftr th.1ì ah...ú!s b6lttþle lot dlnag.Ia e&Fan/, eßMtt titqy ot Mt
ol ,ny pwo¡ wr¡fclt o.6ul¡ €ç ! t6 Y4 tt tordlüonÊ 9l lhe tcailai añd Conl,cçlot ahrll bt rf//kv'l ol iwh t/Àillltn pmvtdëö' ttoew' 'l Coilnçlgrchttl
 tuhs.gei{y ¡.qlor upon lhs tolrúon tv fiy twoi, ¡øÊludlng Movd ol tha ttñ, .ny lom ot lh¿ coñat¿cl t tøltqg ro tÊh n6þy oal|try tl¡ll bacoffi
epplrc.blo dw{ng 3ßh pctlø.I'
r3.      lr.tguRAlloË
         Dgñm 0Ë llle otf|lr chhåcl, cdttr'lpr ghåll åt kììrætoa3 ê¡pfls mhtåln, rfh añ lnsurorÖ @ñP¡tly or coñpdnht ¡uthorl¡ed b óo bu¡ltlos Io thg
gl¡le ùþre thê        b lo tô p€lormd d thrd¡9h 9ìl.ín!ùr¡næ Frog6n hluEÞ @vs.9.6 ol tha ki¡d !ñd h lhe tmu¡l !êt tmh iñ Êrhttt 'A'' ¡n4tlû0 lh'
                        ffi
ltâbJt{iôs 6peciÍ4Íy å*uñÉd by contsadot h pâßgÉph t4 0f th¡s cmkåct. chlwtq 3hall pøre lrÕm lha m¡any r ørranisE $l1itrE sld
                                                                                                                                     ln¡ufg@ à t tlilì6Þ
q ærtilhdes thÉt ùâd In3!r!@ i9 h lull loM r¡d llact atd ùel lhs Ëaru ¡nâll @1 ¡e ancêléd ol tul€rlålly dEô9êd *llhoùt lfl (t0) d¡ys pflof rtitts þíd ìo
OÞtñtoi FOr ¡¡blnier a#úôd hHeqndd by Corùrdq.lt¡r ¡4su6M Bhsll bo .rtdßâd to provld. úrt th€ und€erilÐ wå¡E lhôil.lohtOleb¡oo¡llon ôg¡in¡t Opel¡lW
Op€ñlof wiil.         tr w[, 6u*              i(s   ln¡ut    to wetw lu¡rÞlplþo âgdnst Controctü                  ,il   l¡aHity lt   ¡rtows   nnd   lhåll ffilnf¡iî, ¡t OÞtñtoft e¡pa¡B.              ã    ¡t¡¡¡l æll   hge.
jnrqa¡æ ô0ærå!É               I   3et torlh ln       Ê¡nlbit'A' ol úE        sm                     üos ¡ffiun( ds lr r9quited ot Contrrc{q, ¡nsqi¡g th¿ llåbifl¡fi Enêcj6€lly å$ÙtÊd 0y Oþêrld
                                                                                      kl¡d ¡rld in tlË

¡n   psE    .ô0h 14 ol        ü6 Conúad             Opêrabr'     ùgü    Flwc lód         $e   øñlsny d ønþtniÈ wilõg sld i¡ruråffi t ærlitcåh d ætlificdê$ üþ1.¡id lÉvlam ll h hll l0û
 sñdellGclrñdthstthrpñe Éãsilnôlba!ânrã3dormlelalyc¡örgedwlthouitil{10}dst"pfiqyitenrcliætoCmtfflol                                                                     OpsråtorEndCmhadorlhdlðlstM¡
 @Þôcttvs !ñdwfsE lô Mm t ìs oüs ¡dd[b¡rly iñwnd blt oñlf lo lhe ortend d lhe |rdffiirdál¡on oubadonÉ a$rud                                                           he te   ió,

 I4.     RÊSÞOHAIEILITY                FOR LO$g OR I'AXAQE, IilOET*{ITY. RELÊ¡SË OF LIåBILITY A¡IO AI.LOCÂIIOH OF RISK:

         1t.1 coitñc|lels s.tt d Eq$wtt                               Õo,4ûqrlot ohef       Ërló     f¡Àüry 9{ r¡l &rÈr Ér ôøa0â lo           s   drsù¡rcrm       d Cfitteclo/, awle !4¡r{mdfl, dÛiltf& of
 wltln o¡ hov auch                ûNgè        ør dürüctltn             ecußt         tat! Conhc1ôr thút røl*ta Opd.lor                ú ,1y   Ìþbtllq lot .ny tu¡h log,      ur.pl ros o¡ úmgtr r¡tfu ttt.
 pñvli¡ons       ô1   Fàñg?ph to              õ1    Stbpngdph            11,3.

          't1.2 Cú¡/rctof, ttû.lota Eqdlnat Opttor shú                                  asøa lþbry al d ,!nß f!¡ a&ryr                 lo   d &¡¡diø         od   Cörbdqt       ù¡trolo l,|ilqnq¡1, lncl$dl¡¡9, bul no?

 llûttad lo,     drill pl¡a, &ltl iotlet& ,Dd loot                    10lñ16.   snd opca,'oÍ sltll m!ûbur* cø¡rlñêlo' lër ot! v¡I& ol ¡¡y 5slr toti or dtmgti lãê                                  vtlú   lo   ht dtlqûl'ßd
                                                                                                                                                                                                          tÍPnql úèftuwd
       tya.ñúa                         Corfñôtq ¡fd                                  auñl   ßpâ!. úslt or    ----!lþ--Fqcqt .l clffil 4w n$tcøøl                                    corf ol rlcrr
                       belweel                                   Opa¡¡to t      as                                                                                                                  ôg                         I
 by
 to tht ffilt
               'lla,
          la,t ?Åfitc.¡o/. Eqtøvt . Efiitrffi¿Àl Le q OdÉfi: íorìitúrsod¡g dt ø.vhlois ot sôÞÀrrgnph ,1,1 .b9! Off.rú ,ltùl .!rlm ¡úrl¡Ì
 rl rÍ   ú¡ð   rbr ùrE!ú fo x d#úrddt ol Cdù{1ø/a ¡,ulr,tÈ/. Mûtlg løî ùb g$fid oaírs, COr s dtu @ru|# aË4tút ,M sraü,ûo ltñin'¡úlorgl
                                                                               oo
        to trcga¡ty. ogal€t ffianry n¡rç t b Pþctrþlt .fr ôó *fü4t nFd ,p &d ,uùoú
                                                                                               gr,lgtt ao cdrnló|doî iw dy hw
 cûnuac!ü pß@ú ¡o paâgìi{,tt ß í n k pdtcw éalqî/llj, th.t th. trßtlÛ¡ry þî¡6 or þr',ffiê n$ùlEd tmffidê.ø
                                                                                                                                         û#ht'd hy
                                                                                                            dr lòe kdôNildeâ vôltwÙ Únú mæ
                                                                                                                                                                                                                         M           Àtr,2ô03



                                                                                                                      ||rrßh ltê htlfr l8 ûo        d
su6Ã.rr9rpà u,e Nlrfit Çdûtctú ñ otr ofw t¡qEôy ¡!É *!t¿ b s!4pøtß &êt by tt¡6rõl.lttÚw l.ffiæ, llttdo¡                                        'lgn
tt ôðgptb¡ .gc¡rrr dþ &dbrñüñ, ø hllrlfr.fy r.,f.¡¡r@ad ltt Fl w *t*) dóaid rr ¡ilrñø ¡¡{ir, fgnúh¿ ø* ¿æ*ah
                                                                                                                               b{. ll ß ã'/tú itl 8'{'
 lntunncø rcqúQú.nlÊ o/ lñ6en1üß rlptl a]¿/.oñ.íatty h. .múdâdlo Mloñ lo l¡É fr.xlñM tnaltry ttñrlt þqmlllod uñdû aùêh lew,
                                         b6 üàk lo t alp c& aî EgfrE Ørtot ot mF ûdd rr4 € *d{e lot tô*0a ffiv.l d Útl dtò.tJ *td c€r
      ta.lo usuw l$rfidw*                                                                                                                    o{p.opeg
                                                       øar¡lra¡trl
                                                                                      t                                                   Conñc/¡t ùti fü tupp¿æ colù¡dm Úd                          slffi                  ol crY   d'( lÑñ
ffiúathò úd ee{@t lrd                                OpqE{¡o¡ ¡rta¿ dr€a                   \   plo¡M, d.lfrE         aûd   lddomntly

tnd t9ôlñii âoy tlâbllÍ¡l lör rp.h cota.
     ,1lt poþùdôi o, Coit ûtñ.ltort tlott¡thraanúng.nß¡ttll to                                                         ¡l|a.oiñry.ooLtdt4            harelî, orcøþl aha 9þv!s1o46 ol                     F.ngßrht        1A and       lZ   ¡l   15


úidøtsl.od     ,gßtd by ôod 6at'ffi contñciq atd O''xelôl lhtt dta ì,alflalb{W llt poltuøon gt coìlâñ,l.âllØ th.ll b6 âs rólfnw9:
                   Dãd

    lr) cr¡øctç. sfE/t erírs ,l rr¡poßI,nfrù lor. l¡.i{r./¡rC cffùo, md Bno€t ú, aîd dlsff Noftrr'., daû/,d ñO tntuüy O,tûW tgm
                                                                                                                                  rnd ,fpihrl C d¡,rq,

 dØûd| àN aw ol ,aûú o! ecry ,¡ñtt gd.,rtçlrr {*tl¡rg /rffi p0d¡/ûb, ü corûn*¡dlo.r, úúct o¡lÉþfr¡ .àwê lrg rrãc . d tÃ ¡eó 6 ñÊ fun .# al
lwb, tttbí6rr& nolot tla¡¡pç øpc p¡*¡rr, sorÊnß, âda4 ù't. drd !F ôrgc, dt4 6tü¡o¡.hô,t po¡t¡tr t l @ Grêfl. 9¡a' wûolly ,n ca.fatfÛl¡ posHlø
nd lorltol .ûd dlñlty dsscJ¡ t6d dtà CØlÞ c,ot¿3 ,gulpmql old t.cll¡[t
     f}, Opr¡lp/5lÞdM.dtÉpdËñ¡ïy br. ¡ñir¡¡dtl toiat,/ uí dwd ol, axf¡n {t d!4 d..W!rd lodffilÍ&,¡,dd0t.rd                                                                                                t¿l   ll4oþ¡çr¡   øúfttw rd
t.úçú¡Érætú ot tny t/f,r tø qd |¡ú¡t !* .Lir¡4 ttqúradt, ød qsrB af .r{ôa ol aYW tlnd .4d çheêlq ad¿lng llBlty                                                                                            ør    lndíftrtl ldh dl           oah*

Þoltudoî        ar cgnttnlnútØ whlôi ñ.1 æçw tu¡htg lrtç SndtÉl                                                Otfdlon+ lqsüóa4 lrÊlúûtg, M Nî ,Ñêtt lô, thd ú1¿.h ßy tú ,tw ,tq ôtow4(
                                                                                                                Ot

ctttdlra,       wa            w   ey ú8 vtrontrdûd lrw                          ol   od,   06f,   F{*    di¡dtr &óebrBa 6 [tJ * frt e tr dópotlrofl ol ú d.ltnøíúd+ hclu*tg b.t dlffi fo, ot

eûr,ßtûî, ôt! b6e             ú     cløtheily t&/f,d               ùìW         thlrdf't    úûñn ¡¡{!d cúr¡s ff                cí'rtngs,   trl   clrÍlodor .¡d   r&tr   NEy Dlbrtú                  ¡¡d tMds Op6fþ¡ ¡tu,                 ælãt
coìtú1q           and   tB   s!P'llß, ¿drùrfrr ed¡sô¿ølñçtas                                      Dl   tylk    ol    ú1fl¿W      lb¡dÉ    rbñfor,$
         lcl ht   íú wl t               lrhn    tly        cøwttú       U       æ1ú dtr¡sdo4 tdtkrt rt¡¡rfr ¡n                   poXst/þn   û cOtêt¡ffiû ,úrwlüt.ilhd ?Aiffia ú OPæ&,lüÚtm nd,
p.ñy ls ¡trt¡on',t wt(,                   ,i    àgld    art   tr   ,rrqfy ¿þ¡fq úlr Þspo¡rt¿rí îÊtt/''ot .rr,lt                       h            s ¡.ôØ Csrffir úd O@ú, to ùô d¡á ffi u lÍ dÐ
                                                                                                                                           qryprd.Ed,

Fùlf ,i. wrtú ttþ wrl< w pølamú hâd pqlond.d iþ ws {rd ¡JV ot d,! rùntúù,ûß lËpsrútg PEkÈr¡, dt¡æq tuoãntly ed l&nlilo0 ol tßP4t¿W
ãn.ttLôll¡ty,.r 6ct lotth ln (tt tnd lbt a6ow, thall ta spñiliñlty âpprloó,
            Cqsq@ñat thùÉ!Ér sr4¡Êclto ïd *üldrt onh.it¡g ü¡o p,Dyrdo¡s ott& eonû*f rü0.rú¡g lñ I
         11,12                                                                                           rlghA aú o¡lçúont ol lia        q Ita tW
                                                                                                  '4yowt                           'eltß
olIô3å,  .gle$ Irdfrdanûlttrfdts¿rdoá{il{qsorltrp¡,1¿ì, dp.ny¡rÞ¡ût.trtrE
                                                                                                                                'thi!{rlløañ
eg6r.¡l ß ffi 6pËcAl, frdrel o¡ øs.qrãidr, dañ&* ùd ôr psdc¡ ryË ôf gpacþl l4dtËt d amngúdöl d¡Fçr sôd, ôc erï.ft lo ,rc¡¡di ${re.t
I,frtÞdaã" t c íO$ow1ng: lw ol pßln q ñú6ì côlts ¡nd a.rpdrq ßrÌùA nw }laårBl tfgúqlonr: lñ ol d d&y ll ptodtM; lw al ù ÉtüjÞ ft drd

,s¡Gr¡or4.       þg oltrd.&f             ,fl dtüog         s     qr+ilr(, r¡ddf.¿t ¡ndryvrc¡(, trerattt lÍdþ elffit0tgr{ Fvvlü by
                                                                oqøa¡'' ngìrþtc€l otsþrs ota. otpgpg&
cqrtræt@ r¡{¡ôcøfrr                     cæ Ene Optw ltA tr* úìg ¡ó rspqt¡rüro løand tro*, þ¡n¡s frr trdønly CofËcfo. dd å¡ tr1tptþ6,
                                                 ot @sy         íd    ú by tltú
cootlftfoÉ àrd ¡¡¡ôffioÊ ot Nyús!rcm ùí.g.lnü.{ d¿hÉt døütú qd dß d.a',il d Nf tM and clúañ lû øñsôbD tldr r¡¡dt t¡.cÈr, hil¡tct
øcorrrg@tl¡, dr.figñ ¡¡rltcdôy Ore{qf,6 c@$æ¡t, Þãfqvì ælat 6t lÁrnq'. ltñ,    pall& ütd W w.
         11,13    lõd.ûntty Ohltgcløa: E                       qopt   .¿ olh.rvlta uryattty lrnhad Iû lil6 Corù!.( ,f ,5 tÀe ldfÈt sl pflJú haûao lhta tll ñ¡Þ5r¡, fÍdffirfy oðr8åloñs
andlo. llâhllílú dsaumed òy ,ftrt Êrlll6 !û& r loms olliìt Co¡dßca, tr.ludlnv, vrlhôtta ttñfl.dû, 3úhpiñgñþhs 1,9 .nd 6,3(C), P.øtõP¡ß l0 nd ¡2, Soal
SsòF¡dgõp¡9                  11,4  heñ|, bô tdlhoul t,nlt añd úhottl npttt to th. c!r. o¡ Èßs lhqet hclûdlng, bul noa llmftcd ,o, FlÉklltg
                                    (1bugh           14.12

condtdaqs, daL.l ot nttn êl fltfr/6$ d lq.rrpffie *nct úetlltl$ E ul{low o. slrlvtêty tleMltly, pftducß li:bl¡¡¡f, bwlt of ,ePNslúJú q wway

laxpæ ot lñpt¡.óL þMh ol ddy (*lta+w *iJþtf, @rú.ctât ü ol|tt*tu) W úsy al aeí ¡,wh d .oÌtñ, ,.rL tE rñdlgwo ol .n, d(,s û crt$c''.
Irrúrldf,ß o, *i.drrech nqlgqèè b *, þm d wË(               ra4,Vq¡ p¡ss¡v! t tt6l d úl 4ltly ü !*l,É, ktdulagüæ ø1V r..lú¡g ûtô ¡a¡{tf of ¿à! trh.¡q

 ,'dñotly ot *tøFføt ol htl'fy, v t y ôlrtslhsl dt?rrfþö¡¡ry- fttô ¡ilrmt^iq. a¡ìd nlr4¡ç ild ß¡¡nÞCoß of¿åtlrfy.'lcdrd bï A. pula hq* u'dc¡ ln


pEMa hotdlng tûd ,tlll¡.têó @npônh6 tñd rtr. olLcàtt, dhxloß, ifætnodarr. patlÛr& ñrn gu., ð¡rull(¡ft s, qqloyæg co8utl'nf! edult,
rêMtß     ôñd /¿sfrda ot Écá, EÆapl.¡ otttfwls. prcvttgd hanln, sßh ¡ndffittta.tloñ ânl àiØll/órt ol llúItly th7¡l ûot b.la@ad to ¿taL úy tlotfas

to tndffiñlllcrllo1 ln any peão¡ ç¡ .dfty nøt a paâf lA ahþ c,sntùcl, .,ahq 8. lhtrd pottt búaûclary ar öy rûron ot tDy agr&Nnl o( l¡dffin¡ry bM
 ono ol       dt. p.t1l.ô h.t lo e.d Anolh.r                       Þ&û         or   4W         aol   . !Ûttl to dllt Conancl
,1s. auDtl
         tf   ¡ny psymflt pðvidsd hr het@ndd h ruúc                                        d ll8 ¡Çûr         oi Cmtraçtöt's     ølB, O!ætg rhåll hrw tha rìghl to aølt ConlRcto¡'J bðkg 8id Hrtd¡ rohllng
to rucS ø1.. Contsãc(d tgræ! to Eintain !!dl bæk! aùl rgd¡                                                          far s ¡Mod    t, fM {2} }9å6 ûm ûF dâb irrdl øß we lñßEd ånd b m¡tê ÈfJ| òoolq
 rrd lwdo e&ift .vol¿bl€ to Opôr¿tor tl âny 6¡Måbþ tlm s l¡n*                                                       wìthln lha pt¡lod.

 tS.     NOWAIVER EXCEPT IiIWRITINô
         ( lr futV !¡doúþod                   9pd sqH¿ ù¡t ¡o.Þ ol th. rcq\¡r€mlt ol lhie Cøh.d ÈhùÍ b! stldsd 6 waved                                                        ÞT       ê¡th6 p¡íy unþaa 1ñê                 ¡am l!      úon.     ¡n

 triti¡g. and lh.n mty            bry   thc   psr4N €r@1i10 h¡a Cqtsd, d olÌÉ1 dlly âdhdi¿od aoónt t ÞFe!e^lâül¿! ol ttç p¡rty.
 t?.     FORCÊ MAJEURE

         Exæpt €s pmvi¡ed Ín                   lhit Pårgñph l?             lnl       rlhöut prê|niÉ to ùE rÈÌ ol lør,                  ßles lrd      indomnily obligaüoB ûnde lhls Conlnd,                      eÉll   P¡rty lo |tl¡3   Cslrä{t
 shðìt bs      exc!6td        úm        rmÞlyi¡q silh the !6m! ot lhl! Õo¡træ.|,                              qepl     lor lne   plymnl ol mnles $rc¡ du!. if           eñd lor    s    lo¡g       al    9r,eð æ¡Þ!"Êôæ        i¡ hlø.rtd        t
 ptêvônlêd by           ¡   Fot& túajdura Ëwnt. As ugód in th¡i conlÞçt.                                  'Fffi      Mûjrutå Ev90r hdld€sr rqls o! G9d. ætrm af the el8æn{s.                             e6      {dédafed     Û uñdæ[¡têd),
 lôrurrd¡en, rovolutifi. r6bðtllôn. o, clvil st¡Io, dreey. õvil war d àolti¡€ æîm, lsffiist sd6, rþl¡, 8bket, dltlstsMs wiÙ¡ wkß. ¿cL3 of Brblic e0et¡$, lâd€Bl 4
 strt€ |ffi, rdôr. reguhliqs ókpositkn! or sdrr of a¡y gowrnme¡tål rutl$tüq¡ ¡svì¡ç juriodrclbn fn the pr€mirÉ ü ol ?ny oüs g.tup. s0å¡l¡¡liln ff lnføml
 r!3*¡qUoñ (wi!ùs q no{ lsmlly io€onl¿nd år e qov.m@nl). Imblfly to p@r¡ rutdt¿|, ôquipmnl, l$l or nM¡ery lsbq                                                                                ln   lhð   opü ruûrl, æ!t€ ¡lìd un$usl
 tâb¿r   r     ñtedât, êquipment                or   Jud shot¡gÊc,             û    ¡oy ôüar      6uw loÞpt             ltÈn bl) bryüd the @ntrol of eilhs p¿rly, NeiUH Opelatd                          t Celr¿dt           shâi be ßqúlÞd

 againrt      its wilf to    qdjult arv        laÞor   ü      simll¡r dis$rles        ârefl in 9ødå¡æ wilh eppli{åôla lðd. ln tbê eyent üât èlt}s pãty heæio ¡3 r€ndeEd umþle, htþlly q h p?rl, by
 any of       û\ôs 6uæs lo cårry oul itr obllgrlron unde!                             {hlÉ 6skicl, it k åersd th.t sß p¿dt dÉ1| ghæ mllG erd d€hll. ol Fo@ Mársare ¡n riìr€ tô lhs olhd F6lty !s

 rcûlþllly ås      p6!iuê         âRÊr    ¡b    æruten6. h sudt øs. lhr obl¡(FtioGr ol lhs t¡ry Cñin0lhg ællÞ rharl bo sqpendcd dudñ!                                                   lhe    sÙnusE             ol my ¡n¡Hl¡lyto 4usåd

 oræpt lñat Oprrgtar sh¡l| bo obllgålod               þ p¡y b Cfitrciis lt8 Fqæ lrlareure Rnto þldlded lat ln SubpsFgsù ,{.8 abve,
 .I8.    GÔVERNING LÂWI

         tfil¡ Cdrf¡.ct rtE¡ bi cñüuod, goffiad, lîlrrpntÉrt, rtlorçad md l¡lg¡bd, md th. ildoú brtrEo¡ th. prti.r dsbmlnod                                                                                 ln æætdac6 r¡n'l üB


                                                                      lg   i   e)@Å            coffi - ãcr      5J                                                            Fóm provided b!               Fqæ on4.Dl3k
                                         coÞyflght         e   2003    l¡leru{úâl Aaspdrt9n ol Dfillì[g                     cqldlds                                          {21   {}   3,10'0¡129 .       FdNOnADirk.m
                                                         o                                                                        o
r9.     TNFORHÂïöN CONFIDEI,¡tI^I:
        upon      {rlddn rcqoær by Op.{.ttr, inlomatior ôbbln€d ry Cøhâct6 h                     l¡, ÐdKt ot dr¡lìiô! oæEllms ø lhh wll, hdvdhg, bùt trot llmilcd to, {epï1,
fmrtio¡!          p.trkat¿d, lñß räuls ol ølrE, ta6{o9         ud seying,           ehâlì be   d¡ldtrÊd mfidenlil rnd rhall nol b€ dlw¡o3d by Co¡træ1ot fr lb mpk'teeÊ, lo
¡ny   pepn. 1ro, d         @lD¿,¡llon ofnar   thü O!é.rt¿i! derloftlsC rcprdqûbliv6s.
20.     SUBCONÍ¡ACIS|
        Elthor    plru m¡y am¡{dy    rts   @lraçtffi b    p.fúÌ    srry o¡ l,bc   qperaliñ.    t   FNleô     to bo ,ovldgd or pstþfr¡ad bt it ræordlng to E¡hlbH   'A'.
2I.     AÍTORNETSFÊEs
        It lhl!   Cql€cl     ls plg6d h lhe hand8 ot ,n Díotnay for cclle(,id of a¡t ¡uß dm hqgüod* tr rull lr broogbl on 9are. d &m dß hêrdndí                                  tr       ¿dLct€d

lhmugh banl{ruplcy         d rròikã16 pr@Gdhqr, lt!€tr lhr p.evading prrv shâf Þr al{e{t lo ECôVF r€ôtonÉUÉ stbrmy't t6! of,d 6t,.
2r. ctAll¡$ailoLtÊ¡{sl
        ConLâdtr âOiH to pry âil @ld ds¡m                lq   trþor, @þr¡¡1,      tñiF.        Btrd   slpplþ8 tô bê tu.ni6hôd by coñretoi hæunde¡, 8nd ¡gres               1o   dq    ¡o f¡rn bt
ruó     lhlr! p¡ní.¡   þ   bs ñ¡õd upqr ürc   lcg. tp   rell, d oûËr prÞrrny ollhð oporil$ ü thô hod updr w'tlþh s¡!              KI     lr locsled

1¡.     AssloNÍrrEilT:
                       rsD¡ trh oonlród w¡lhoul *ìe prlor wi[s æ¡lcnl ó1 lhe oüu, srld poúpt mllce ol ff] such l¡lant lq ßslgn eh¡ll bë gl€n lo th¿
        Neil¡er pârty nEy
oth6r psrt h lho eeni ol sch Nsignmanl. lrc aslgní¡0 pgrty sh¡ll Emh llsblo lo lhe oths p¡rty a! r g@6ntú{ ol lhc pSfoma@ bf üo aæíCe ol ltë
tgtm! ol $lr Qølrrçt. l, å¡y ass¡g¡ñút b mâdè lhát matdi¿lty ¡ll@ conu¡c{o/e lit¡Ml hFl€n. cøbrclú/r ømtnglio¡ Ji.li bê adjßl6d lo glvê ctlËcl
lortyltúessüdø€6661nçqntBÉlo/sopêrâl¡no @fr.
2¡I.    NOÍICES AIiD PI.ACE OF          PAYilEilI:
        i¡or¡c$,    ßt6tt,     rnd o|hrr Fnmunbâtionr rcquked tr p.øl(ed Þy lhb Cont€cl to Þe                        tivq a   ærìì b,   üê   pirly io ûÞ ôlñô¡ riì.¡Ì ba dâlireËd by håM,
üiled.    dlgllalfy t rremlttêd or   lehæf led lo tiâ dddN h€Èln¡bovr Ehff, All luml tåy¡!ê h.revnde¡ þ CáûlËdoÌ shr¡¡ te pry¡blo sl lb åddm¡ h€ElnrÔdo                                     rtìM

2¡,     COrílñUtr¡6 0su6AîoNs:
        Notwittril¡ndl¡o {lF ùBm¡ætþ¡ ot lhiè         Cdlr.ct   tho Fâdic! åhåll      dtjnuc       tÒ bo   bilnd ùf lùe provilion6 of lì¡9 Ctnlmct ûul .ëå!mbv Éq¡¡rs           qls       ss!ún   q
lorù¿ðf¡m eft{t au(lr knúrdbr.
¡r,     ÊMTlnÊaoRÊÊttEr¡t;
        f¡lÉ Cü|.ágl @nrtlld6 ths luü uñddtâidlng ol thã prdú.                      and e   Mptete 9id ardug¡w 3bfomt               or lhê tôm ol lhdr å!rerH¡l ¡¡d rhal excluslvÙ
ænlral .nd        gwn lll ffiil      palomed hrðndd, Al          Epnwl¡dor,             offer!, ¿M ùndertãt¡ms of hG         p¡.ti! mda prba b iÉ .tbdw dâè h?Ët c/trtfrar or¡l
qt ¡n r¡ünE tæ mlgrd heGtn, .nd m o{her çq{@tr, rgrctrenlo                              d wk 0dæ, eæatBd                pr¡or þ úa cr@ì6 ol this ÕanlÉd, ti¡ll ln rny My modlçy,
åffind. altoror ctungÈ 8îyol lhç tsrß øændifiônr sêl oul              hÇ/êìn,

27,     SPECIALFROV|SI0t{3¡

,7.1 E¡hlblt ¡C'- 99nlr!Êlllrj¡Itd¡l:fqtÈ!¡ft l. rlhhed h.roto .nd ñrde . prrl hô@f.
¡7.2 ln rh6 æent ol .ny dkDrts ¡dllù dl ot d nLl.d to thh Contr¡d tlþ orltr mma ú[l lurl¡dldlon w¡ll ll0 .xclu.tv.lv wttt ür qlrlo ud lbdrôl qoúrtr
     lÞ Ho6fon, H.rdi Coünty, l.16; OFfltor mNr ¡nd cmtarlt¡ lò ll|aludrdlctñr d llrr-.t¡b rnd t dñl rqilr ln Hõu¡lon, H¡rl! Cdt*y, frnt, .nd
     Btvát rny obþction thåL.(ch 4ourti aE .r lhitrqp.. ø lnoqnv{¡ñl vroþ or|oûñ l0r !!slr dl¡Ful¡l
17,! Fof Þ9rldô ot d.l¡y durln¡ df mq6, c.uæd by clßunËrcË bcydtd cfflmlør con¡ol, lmltdlne , but not l,mh¡d to, lncl.mút wot(hrt, læt ol
     avålftHllty ot D.d.;læ.don, tñn¡poûllon squlftnont or Þ.ñ[r, Opèñtorrhrll pry conlrôcloft Col¡ynteol 1r9,000 Pef dôy,
?'.{ Epfth tlolr qôMc!¡, lhgj ("€poch'}¡ ¡o rfnlllto ot Coñt6cllt r¡óll lorôla Opr6(ô,, ånd opcr¡lô..h¡ll p.y Epoch ¡¿t0 par d.y lEpud to æþ!s) lot
     Nnl¡lollho Epæû Rlg Wllch¡ylbn,
     Tho emoh Rto Wttoh 8s(m EûulrmrÍt tNludr¡ ths Íolldlnor OdlHt Èrt(.t¡lroo, Conmrymrn aoñÞst'r qorlrt¡dm, f@lpuhtr ømÈrtor
     rcrtrlúoñ. dõ¡0ìrùlt lñd*jnn ¡nbñ. hook lffdtùlt wrlq¡t rdrù lo|W. rotld RPlrl ofirD ffiiun, Mt alto¡r cwtf,¡ (2 punp| lnc{urtedl,               plt
     volunlt Drcùo¡ ü pFb6 lnclúdút wlllí odlo¡ tor 6 .dd¡Uõr¡l Þobã¡), tiip r¡nt v'olum. pìlba'r ll nEbo |tidud.d wtth oÞÙer lor I rdd¡üaml p.où.l, .¡d
     atum niry plldh,




2T,     ACCEPIAI{CE OF CONIFACI;

        Th. lôtÒg'lng ôonlaaL lnctudlag llto p.avlr,onr ßJ.r]ng                     b   tñúffibBh r6løs. ol ltabtllq tnd tllo¡.l/þû ¿l            116l .l sobÞofrgñpht          1g    .it &t(ê),
Pañgñphô 10 tnd rZ.ndgaÞpttugnph.                     la,l thnull-    14,1?,lt tcloott.dg.d, €gt .d ta t.rd sè..Olod ty                 ôpffir"r,, ?, 3 aoy ø S€f                     '2ol$

                                                          OPERÂÍOR:                                                              \
                                                                     8y¡

                                                                   Ìlüô:



thr     loßOolñq Conurca frclûdiûg dr. pðvrcbft                 ..l.dn, ,o lnlcnnlry, rè,ltts ol ,l.ttrry .r.t             ailoçallor ol .lal cf SgùF¡åÍÉÞrt¡        ,.9   6,4Ct,    Pmwpht
,A and     11 thd Ssùprrtgßptt. t1.l dtþsgth 1a.12, It aakîowdÛad, o916û to                           ¡Ìd¡Êct H !y      Cm   hrclq   thls 2I-L,            al
                                                                                                      -Z¡L*.!â!        -iiâgløþg,-
||'r/,ñh t9                                                                           tffi r¡d !vov¡$,øs, vlttt ,ùø uú¿ElÇnttlot
              ¡io e,ficûve dr'¡r oltåls ôdltfacl ruùJÉt lô tlg.w(tutÍly, sdtt tu6jæa ¡o ,¡l ol tlt                               llrl ,t will ñ1ba
blndln| uprr Oqqaw @lll Oþdñlst hat îoLd L. ace.?lrna., tñd wljh,io fuahû lndxtlatdldt rh.l unle6¡ srld Cøhq{ ,s tâ6 .x.cûad by Qpffir

vflhln ¿ã!43/û:øL dtyt cl lha rbow .laL Coãlnclot shlll b. lñ no Ntne beanû by llt slgîalufr ¡hq.'.o,

                                                        col¡TR^010R:



                                                                   fttL:




                                                    (U,i, O.Wh Mêll . PW 6)                                                                    Fm pdildd Þy FomÉ Ön-ÀDlsk
                                 Copyrlght O   :{03 lnt€rEtonsl Aesisltm of Ddlllru Cmlr¿dß                                                   (2la) 340.942S. FoñO[AOiek.æm
                                                                           a                                                                                     o                                           R.*d   Aù{,   2@3


                                                                                                             EXHIBIT "A''
To DayÉ¡k Cont ec{            dalêd 9.st6br¡ 22                              . 20
                                                                                    -l¡l-
OpoEld                                                                                                                                        N.i^e      ñdll¡Àð llqÁ I Þ

W€ll   l{mo rrtr liuFbø                  lã ha rddúl                  hv   ôBótô¡

                                                                                           spÈcrFtcAnoNS Aô/o 3PËcraL                       PRovlslolls

L gÂSlNô PRoGRAt'l ls.o Prnlr¡ph                            tl
                                  llôtÊ                              C¡¡lng                             W.lght                              Gñde                     A9!ro¡'n¡te                      Walt on   ccmt
                                  Slro                                Slre                                                                                          s.dlng O.pth                             Tlna

  Cond!Êlor                                         in.                              ¡ñ                               lbslll                                                           IL                                   hE

  Suúco                                             in                               ln.                              lbo/t                                                            n                                    trrS

  Protællon                                                                          lo.                              þ.rn.                                                            Ir.                                  hB
                                                    'l
                                                    ¡n.                              ln                               lbs/ô                                                            tl.                                  hÊ

  Productld                                         ¡n,                              lr.                              lbe/i                                                            It                                   tE
  Lln¡r                                             ln.                              i¡,                              b6rn.                                                            Ir.                                  hË
                                                    ln                               ln,                              lblrn                                                            It                                   ¡ß

¡, MUD coiltnoL P¡ooRAi¡ (98 6ubp¡R0nph a.2)

                       O¡Þlh     lnl.r.l
                                (11)
                                                                                                                                  W¡lght                                vt.cotil                         Wlt¡r   Lsr
                                                                                                                                 {lbt,srlì                                {3s)                                t*l
             Frffi                                   to                                     Typo       Íud




Olher nìdd        !pæif6liw;




3. IXSURANCE (3€e              PrrrgÉÞù         ll¡
       f   .1     Adéquale     Wdkerô'CoôoôôStlo¡ l¡.u,ânæ @mplt¡nt uith Slâtt                                    lM      óppllebh d Émpbyéß' LiEt lE lMùrqnø wilh lìn¡A ot t--3$ll.!!!l&4---
                  øvsr¡¡o allof con(l¡ctoÍs ñploygo! wr¡¡ng lnder lhlgCmlact.
        t,2       Comffi.clâl (or cmpchsNl$) co¡a€l lirlility                                      liluE@,       indudin!      qu&ctul          au¡gttioß      s    r6pèd! thlr Cdbel áñd prepo. @vflgê lor sll
                  othd ouloåtmg 3.ruftad íî üìþ Cqùact. Ihö t¡¡îl 6tst¡ m                                    $_-gløU)-00¡ltþ!--                                                      ffi
                                                                                                                                                                   @rtütrþd ingl€ lln¡t ps     td Bod¡V ln¡oçM
                  ProFerty Orm0O.
        s.3       Auloûþtir€     Fub{rê       uq&rry      t6umw         $.rì   tðib        ol   f-j!lltl&¡l!þt-                llr    tho   delh or hlury    or êocn   prrs    rnd   ç--¡ELl1l-ûll!Þ¡t-]ôr                      æcþ

        æilml;        6rld   A¡tlorctiþ Publìc Ll¡tillty Pnporty Otm!ô lnt(¡næ wilrr lmlt¡ !l                                  r----eê9"llL¡dl!þ4-                              hf   t .fi ¡cddMr
        1,4 lqlbs¡l-opa€dañ¡.{ô-Õre¡4dtrr-e*þdeHlt€1r4¡ryiHd(¡fe¡-t€-$c
        t€t¡trúty{¡rirå.-UÞfffg.hetæ'.+l{flùd-f                              rdl6E-êsE?¡flrtkh¡pli¡¿$lcÍÐl¡ibùd}{oqLd¡âCfihþ/¡ffi$¡fs.+gt{F*e¿¡*æ
                              d lrûrFe€EtlH{sd¡:#
        'eFô¡*-dørlt
        3.6       OU¡er   l¡¡u€îço; Gxcor ll¡bllltY lnr                                                                                        âËto.¡l ot ?.1.    f.?.nd 3,r1, P|.r¡tor wlll qrtl[tL9EÉ lnl$r6sa
        tn   ¡n   rmo.t      ¡ot h¡¡ th.n SIO m¡lllqÊ.doll¡ô l¡&rlngllh. í¡t{lfilôr.r¡run¡d                                     lr{   th. Ofrll!il      qn   Lr tltl. Cooltæl                                .


4. EAUIPMEtIT¡ tilÂTeRIALS                    tNÞ        SËRVICE8       fO sE FUnNßHEO lY COÙlRAcloRi
        Th€ reh'rcry, €qulÞmôrìì" lOó&, mðterlals, !uppli¿3, l$lrümnl9,                                               rfllços.nd            lebor   hslÉfnr        lì3ìod, ¡ndùdìn{ ãfly     Itusporltllm roqulÈd      fù       rudl
¡tsmr, sh¡ll bo prwldcd ¿l lha                þìl   l@liûo rt         U!ô axpâmÉ ot             Co¡lrtld     unlggü   oìtÉrrtE roGd by üìk Ò$ttåci
        .t,,      Ddlllng Rlg'SüÈr.ètlo     rwlhbll¡ly
        compleß d¡jlìin0         &. då.lan¡bd bt Cmlrdd 9! ¡tr Rb                                No.             11?¡                  t¡9   na¡t l@         o¡ Gquiprftnt b€l¡g:

ô,ffiksi           Mak6      and¡lodal    Far ir l^sd.p ¡trÈhd




 PunF: ño, I          Maks. Slzâ. ãnd          Põrci
              !¡0. 2 Måte,     sl!r,    E¡d    Pmr
 Mod túi¡lnç Púmpr Mâke. SLê.                  ,îd Fw-
 B.il.r¡i Nunber, tltðka,         H.P. ¡nd W P

 D€tlc¡ or M6t MskF. SiÌe, âd Ctpadly

 súb6lruçlu,ê: S¡6 rnd Cap€dv_*_--_
 Robr/ Drivg:  T!!€-
 Or{l prpej Sjæ *    - I ta2'- ln @lqhtt !¡d                                        gndE !g mcdrld lgltl'lrhln l0Q0ü                            lbq   oveßùll I ; SÞr: *.-                      in   .----                  i
 Dil¡ Õdh6r          iluñÞ.ônd         Sl¡D




                                                                                                                                                                                                                                @
                                                                 -
                                                          l!.g hr*ú Wd . ç\M À' ' Pòú It                                                                                       Fm p{ovided by Førc on.A.D¡6¡(
                                       Coþyrighl O 2003        lólrnrtiml Àlsodrüo¡ ôl Dr¡nir{ ConGqtqrt                                                                      (¡1¿) 3¡0.r42s . FomsoßDísk.ffi
                                                                      o                                                                o
!low{l     PEvenlersl

           .         Sllq                                           Sede! or    ldaPr,                           l¡l¡k.   t   ¡rod.l                            Nuñbct




     g.O,P- Clos¡ng Uniil
     B O.P. Aæumulalof,

        4,2      oâricl l¡oþ8.
        {.s      $omâ¡      GlringÂ ðf   ddl    p{p¿ Erd drllÍ     øll¡ñ   ðpêdüed    ¿bdê.
        4.{      Corvóìiñ¡l dril indÈ4lor
        4,5      Cnculating nqd plr.
        LA       Næsr$3ry plpô 16*3 âõd rigÍh!   uÈ h8Ìqial.
        4.7      l*ml     ô{erâ¡e¡oç¡iÞd¡¡{talFnbð¡F
         4.8     Shále   Sþker.
        4,9
         4.10
         a3t
        t,12,
        4,1!
        4,14
         ¿.16
         4,t0
         4,1?

5.   €qutPfiÊMf, M tERtaLS AllÞ gÊRVTCES tO BÉ FURñ|SHED AY OPERÁTOR;
        T¡e machhcry, squlpme.l toots, tuleflâls, âuppliæ, lßtruMb. ècNis aîd tabd heæin¡ltêr lirl6d. including                        âny   Íãffpoît¡tlor ËquiÞd lor ¡udl lirilü. 3lÉll þð
pmldBd st $e          Rll l$1'þn         Bl   th¡   tìç6ffi   ol   Ôpdå8 unlos olheNlæ tuted bf rlls Cont/6ct
         â.1     Furnith and ru¡nhin ad€qvÈlo mdway.ndtry 6n9ltoloc¿tioo, riChl{tHy, ¡reludiîq dg¡lÊ€,.mylor iÆlônd                          mltr liñff. riwrøo¡s¡nor,l¡f¡hw?y
                 cGd¡rgâ,0¿lså ôrd éld€ ootú.
         5,2     Slak€ l€tion. ch6r úõ çÉdo l@tiaß. snd providê tumend, rnduding surfsci^g$i*n næssry
         5.t     Tô9( b¡k6 wirh plpoâM ñlün!9.
         aÅ      Mld ttoEgê l¿nk¡ wû! plpo rnd       ffli¡gi.
         5,6     Sepa.ator willr  llpr ând litlings.
         5.6     tçbor rnd     EþlÊls lo @¡ned.nd dl¡enÉÈt                      mvC   þnt, test {¡nk. ànd wd g¡! 4p¡r¿lor.
         5.7
         5.4     Drilll^Í oud, Êhem'üle, lo.t ckillrtlon mstdis¡.                 gnd other   ¡dditlm.
         5,0
                               ond dws oil ciEùhtino l¡€g
         6.t0 Lgbor t0 lay, blry
                         re¿ñùr. eilèrdttGF, lbbiUrß €nd lF.cjrltgols
         6.11 orilllng bils,
         á.1? Cmtr¡¿ì n$inû t@lH¡6sãßd lool Gffil.
         5,17 W¡Þ l¡n6 cre bltrøh€adr, côÉ hârolr and w¡E liñe @ro êldl€6 f requkéd.
         5-14 ConvenlÌaîql çore bils, cqe stÈlÞlÉ ånd                      øe   b€rels.
         ô.r5 oiãrcnd øre bsrn¡ s'fl¡ h6åd.
         5.t6 Caftrl ând comnl¡¡O 9+rvlce.
         6.t? Éþctr@l wlrBlinê lôtghg wkô¡,
         5.tú Oìedi$sl. ølìper. or othq spe¡lal                     !m
                 orjel pêlôråtíq æFþe!.
         6,'t9 Gùñ
         5.10 Erd6iYes ¡nd shoolir! dov¡æ!-
         5,21    Fm¡l¡m        l'e¡{rç, hdraul¡C ftðcþrlñg, åcìdÞjn0 snd oth€r roþlod Srylær
         ã.22 Équlp¡ænl         fq drill len t6fñ€,
         ß.27 Mrd kx9lng          lcN¡øs
         5,24 Sldfrall dlng oefr¿ê
         t.2ö Wddiôg æßìe for *ldrng bôllon lcinF ol æt¡ng, gvdè 6h*,íìoat *w.lto!t ølhr.nd r[ @nrgtioî rirlì ìngbtlìôg ol Kfi tlecd equipmeñ llteqllæd.
         5.26 Caling. tuling, lins, gæn, llælaa¡hñ, euldÈ.¡d lìoalsho* 6íd a3sJ¡lod oqultf,dL
         6-21 Csrng sralchg.s ãfij ænbðl¡rñ.
         9.28 Well h€¿al ønedFns åôd ãllèqdprmnl lo b€ Inglâlled ¡n o.mwelloron lhE FcmlJaå rff ocêln cún€çlionwilh {êiliog, amFþlion åñ opcrslÐn o, wall
         519 Sp€clal or ¡dded storåge aor rud â¡d chèmb¡ls.
         5.t0 C¿s¡nghêâd, API 6e/ÉÀ,lo øûrmþ úðl iho*r ld lhe blñdpovil1e6 sp*ifad in Sub0ðh!ÉÊh 4 1 sboy€.
         5,31 8þwoulprèv€¡ld lsl,n9 Þácldf 8nd teltrnq 4rytæ5
         9.32 Aeplâeañntot BOP rubhß, obMú ôf,d *elô.Iquhed. dtlår inilbltesl
         5.3¡ C¡s¡nO lhHd Pro(ecloß ård Csho luÞrløñts
         6.14 HrS taìnìn! ánd .qljF¡át ¡t             å5 Equlred by hf.
              Sle sgptrc !F.t.ma,
                                            'tsery 9r
         5.t6
         5,3t    _     thhd Edv          BOP        trllm snlcq.
         t.3e
         5.t9
         6.al
         3,di
         6,42
         5,43
         É.'44
         6.46
         5-46
         5,lt
         5.48
         t.ae
         3.50




                                              (U S úfn\   Coù.ct -'ErM A'. Pqs 4                                                              Fqm Þrüdled   by   Foms On.A.fxsk
                                   copy.lght0 2003 l¡lsarþ¡¡l A!w¡rtion ol Drillino                  cmfå                                                                      a                                                                          o
6.   EOUIPI¡ENI, ¡¡IA'ERIALS              ÁTIO SERVICES                     IO DÊ fURNISHED AY DESIôNATED PÂfi'IY:
     Thê msch¡n€ry, 6qu¡pmnt. loots. Nledats, gùtptigs,                                  l¡¡rurc¡tt, $rv1.6, sM letry li¡led s6 thr lol¡owlng nursffed il€nr, ¡Klüdlng å¡y ù'eo¡poltåthn
ßquìr€d    lq !€h lens unlði otFrhlss                      gp€dñsd. shall b€ proltd€d âl lhs           ffill þ@ljlm and At ÛE ltpeos 0l lh€ pdrly ¡eæ{o ss deag¡ôl€d bt á^ X mú in lhÛ
sPProtdâìô   6lum
                                                                                                                                                  To Bc P.ovlded 9y e¡d
                                                                                                                                                     il
                                                                                                                                                      Tho ErP.nsÈ Ol
                                                                            tlofi                                                     oporÍor                                   Conlróctor
     6.t      Coliá.¿Íd      RurcË.,....                                                                                                 x
     6.2      oílchqc ånd s!mP.. .--,,          ,
                                                                                                                                         X
     6.t      Fuel (lffitêd at                                                                                                           x
     6.4      Êue¡ Uôrs (l€nslh       ____gUlC3úL-J                                                                                                                                 x,
     6,5      W¡t€r ?t    qræ.l¡ciud¡rq rEqujmd F¡m¡18.. .                                                                               x
     6,6      Wat€r     wll, iñludii! E{ulÊdFmils-..,.,. ,,..                       ..
     6.f      WálÉ¡ l¡neô, induól^9 r€qrired                    æm¡b
                                                      qpscity (Pêr.lg ¡osntôall. .'
     6.8      l/9alersìo€os lånts                                                    --
     6.S      Pctrl'lôslfi rnú Þôltlid wlt r,.-...,......,..-.....,....
     ô.10     l.þor toop€rale waleÍwlldwð14 pump iRlg c(wøly). ....,,'-,-......,.,. . . .                                                                                           x
     6.11     MôintoËnæ otvrater well. il relúÌGd..-. ., .., ,                                                                           x
     6.12                                                                                                                                x
     6.13                                                                                                                                x
                                     -
                      to. êno¡nes and ùoilft. ot nËló6 a^d ñud pùmPs                                          ...
     6.1a     Mals                                                                             . ..   -,'--         .   -.   ,


     6,rð     'f6trlponqtþn of ConlGctof! pmp.dy:
                                                                                                                                  sæ P¡mhoh a.l
                                                                                                                                  SB P¡dçmPh,{.2
     G.t6                                       rig ald         dillok       -
                                                                                                                                                                                    N'A
     6.lt
                                                                                                                                         x

     6.lt
               d.ill pipå                                                                                                                J(
     6.19      Ddlr p¡p€  probclùr rù Xdry þlnt sd €c¡ jolñl
               ûfdr;lf plpô rurn¡ñg insld€ of SrrJðæ Csslng o¡ rflufr.d,
               lot u& $h ftmal €llñf â Ol dtiìl dpê..- ,,,.,,.,..,...,
     t,20      Drillplpq trct*tdg lot Ksllyþlnl¡rd dr¡lldpe runolô!
               I6idê ól ptateclion c¡tns. ....,...,...,,....,.,.., . ..,-....,._,...
     8.2t      R¿te   o(Fê¡dmtþn recûdin! devÞ (epoch llæùo¡lcl.,...,..,                                                                                                             )t

     Q,22      Êxks labor  fd runnìng âod 6|mllng e¡ñt (Ca¡ltg qtr¡).,.,.-.... ............,.,..
     6.23      Cêrirolær9.,                                                                                                               x
     6,24      Pffir 4eln9 lógr                                                                                                           x
     6,2ð      LatdM.nd!ìck!pmaa¡in€ .,.. ......- -..
     6,26                                                                                                                                 x
     6.21
     8.rs      Crd sú6.                                                                                                                  ¡r,A
     E.l9      S€re         6o¡!È..                                                                                                      ItfA                                       NJÀ

     6.10      s¿ry¡@       t!9 86l                                                                                                      MA
     0,¡t
     6-¡?      irouk     Hole                                                                                                             t
     ttJ                                                                                                                                  t
     6J{       l.Jpp€r l(ol¡y   Cæk... .......       .
                                                                                                                                                                                      t(
     e.¡5      LMr      }(ellt Vaþe."...,       ,.
                                                                                                                                                                                      )(
     8.35      Dri[ Pipo     Safory Velve-
     8,3?           élarcd PrÊvs¡tet., ..,.,... .-.,...,,, .,
               lñsldo
     6,38                  ld or dríving lù ændudor úp4.,...,....
               o¡illin0 hole                                                                                                                 x
     g,3s      C}ìã196, æslof bondi fü 9uulc roôdg,,.,-. ..., ,...,.,-                                                                       x
     6.r0      Porbblê llilel.,. .,                                                                                                          t
     6.41      TrâôhRæphl6,                                                                                                                  t
     â,a2      Ur*ilolþrsnof6   Shâkq {PerlC                                lnwn{dil
     8.4t      Sh.le Shokq ScrëÞ3,. ,                                                                                            _x
      6,14     Mud Cloanor.. ...,                                                                                                            x
     6.¡15     Mu.rcas Sep€rølq-.....
     ¡-{6       De$ôd€r,                                                                                                                                                                x
     6-¡¡7
      8.¡0      Dogåssq..-..-., -,-..,.,,,. ,,.,         .,,, .....,
      t,{o      Ce¡tlu!€ ...... .-.. ..
      0,50
      6.sl      RotstiÍg H€ad Rrbbeß                 ,.,.,..     . ,.....
      6.62      HydmulióAdjuslâuê cho(s...,                       ..,,,,,.
      6.5:      PitVêfûm Toãli¡sr. . -...                 .,.

      ô,õ{      Conmwiø1i6.lypô@.                                                                                       ,.
      ô.66      Forkliff. €Þâcjly                                                                                        .                   x
      8.69      ClNioñ lihibjld           lor   fratetint          dril¡strlng-                                                               x
      6,57
      8.58
      6.¡9
      6.S4




                                      -
                                                         ¿uS    g.Ft cdrd-'átuÁ'-Bæ                           3)                                           Forc pðvísod    by    Fom On.A-Dlrk
                                 Cofr}'iJh(     ô 2003 lnlsndlorol AFw¡.1i6 olDdñ¡9 Cûltrâclo6                                                            {214} 34û,9¡20
                                                                                                                                                                           .   fom6ÕnÁOlrk tr
                                               o                                      o                            tuüñ     Apú,M3
7.   O¡HERPROVíS|OT.¡S:




                                     (u.S OÛNû ôoñnd -'Ethlú A'. P6F 4)                    Fmøov¡ded b, Fm¡ On.A.Dlgk
                     Coplrloh1   I   2003 l¡t€matton¿l Assdollon olOdlllng conrÉlaE       (214t 3{0-9429 . FomsO^ADlsk-æ0
       uß'latoworuol | ¡ztt'tttt      (¡t)                                         soF¡ÌuOl   ôr¡ß||¡O ¡o   uoetlærdl ßrôS8uqu      eOO¿   O   l(ô$doC
        {rlo{Éuo   MJ   ¡lq Pa?þrrd   wJ                                                       ft rtrd -.úxefl¡+ -F¡t¡¡oc    teø     gnl




                                                                          'oe¡ ! !Jâ 0t ul Þ¡llrcrold w1 Fluuml4u¡ qn muqduoo ¡o uo$È¡pr3               eq¡               (tl
                                                                                   u¡tc ¡t { ÞcltÞlod ¡.ÌJm t€ddÞlpu¡rl ¡q .!mt9 uoFy qlî¡lt¡v          Tl!
                                                                        .t'tt¿.oo
                                                                                                                                                                          le)
                                           's   uruFl^ e$   ,o   ¡u3jiarr   Þua   t{uqe     ¡r4pJrôo   t ¡,ltt !Þ uJc rr ut p¡                             a                                                    o
                                   coNTRÂCrORs SPECTAL            P   ROVtÊlOgS

1.     conlrâctor 6hâll fumlsh iÕltial têslêd annular prsv€rllar elêrrent. lf lhs olement is damagod dus to dsglruc{ve
       elem6nts introduc€d lo ths mud, Etripping. or excessiy€ lesting, the Operalor agre€s to fumi6h a new elomênl.

2,     Chémìcal Addltives to thê mud lor preventing orídetion of the drlll slring eñd hydrogen súllids scávêûg¡ng
       d¡emicelo to trest the mud of drllllng fuid as ne¿€ssâry tô remove all hac€ô of H2S gnd to conlrol oxygsn
       coÍosion to bs fumished by the Operâtor.

3.     Opèråtor sh6ll furn¡sh ðll lâbor, €quÍpfienl and måtedâls to cleân flg åñerus6 of oll bàôe mud and/ot cômplêlion
       fluld.

4,     Êxtra caEt ta rlg up for drilling with oll þasê mud ¡ncluding, bul nol llm¡ted to, lhå cogt         of p¡t cov6r9, stsam
       cleaneas, drip !'ans, mud vac6 ând cleÊn¡ng materialr shall be at Operalo/e expens¿.

5.     hft¡al lnspÉcl¡on of all Conlrsclof's drill plpe, d¡ill collars, kelly, kètly ioints, valv6s, ôubs ánd I{WDP ôhâll bs at
       Cöntmdofs exp€nse. All repâir6, rêplâc€ment3 and haul¡ng for ropairs wilf be st Contracto/s 6xpçn6s. (ths
       lnspec,lion will bè to T.H, Hilf, Ds1, CÉtêgory 3 ör lts €quiv€lent.)

6.     Subsequent inspeclionô (including the lnspecllon al th6 6nd of lhe job) of sll drill pipe, drlll collao, k6lly, kelly
       Joints, valvas, subs end IIWOP shall be al tho Opgrâto/B expeñ6s. All repairs, rsplacements á0d hâullng lor
       repairs will be at Operelofs êxpens€. fthe ínspeclion wlll bE to T,H. H¡lt, DSl, Celêgory 3 ôr its equivâlent,)

7.     Opõralorshall furnish all êcreens tor shale shakers.

8.     operalor shall lurnish sll polable'¿al6r for Operalor and Conlractor psrúonnâ|.

å.     Oparator, Ope¡alor'e repr€F€ntalives and Opel-ålo/s sub-conlraclors shall supporl Contrec{o/s Sølety Policies
       ond Procêdures in gensrå' ând in parliculer, wlll comply wllh åll Contraclois pgr€onal proleclive equipment
       requhÉment6,

10.    Operslor will be r€spondiblê fôr ths pror'ì8lon 8nd mâ¡nlenancÉ of any site seplic systams.

I t.   Conlråô,ior w¡ll prov¡de only on€ size ot mud pump ¡iners. Any addilional sizes required by OpôIs(or w¡ll bè
       prov¡ded by Opêrator at Operâtor's cóst.

12.    All thlrd party eq0ipm6nl required lo n¡pple up/îipple down BOP equlpment will b6 provided ând pâld for by
       Opsr¡tor,

13,    Thè lâtos contaln6d in thls Contrãct àre b€sed on the f¡g lnv€nlory attached hereto. Any modilìsgtion ol addltlofl
       to lhe rig ¡equegted by Opsràtôr will b6 at Operalo/c expen8Ê.

14.    Qperator shall    tel
                         BOP åqu¡pm6nt al ¡nlðwal8 as spøcilìed ¡n federal, stats or locål regulålion3, API
       Rêcommended Praclic€ or âvery twênty-one (21) dâys whichever intêrval ìs more stríngsnt. All tosting wlll bo
       psdomsd by ân ¡ndep€ndent lesling company prcvlded and pald fóf by Operalor.

15.    ln sll cqses whðre Conkactor'e employeas (includlng Conlråctor's direct, borrowêd, Bpeciâl or slålulory
       employegs) âre covered by the Louisìsnå Wôrkeis comp€nsâlion Act, La. R. S. 23:1021 et saq., Operator and
       Contraclor âgreè lhãl âll work and opBmt¡ons perfom€d by Contrãdor and ¡ls emplôy6ca put8uanl 10 (his
       sgroement are sn lnlegral pårl of and arâ essèntiel to thê âb¡l¡V ôf Op€ralor 10 generale Operato/s gþods.
       productg and eerv¡cea. Êurlhemore, Operalor ånd Côr¡taclof âgIèè that Operator 16 å gtalutory €mployêr of
       Conlractols €mployôe$ for purposes of La. R. S. 23:10€l (A) (3). Notwilhstãnding Opêrator's Etatus os a
       statulory employer or rpèôiâl employãr (6s defingd in La. R. S. 23:1031 (C)) ol Conlrgcrols €mployÞes,
       Conlraslor shall remalh pdmar¡ly rðspônslble for the paymont of Loulsians Worke/t CompensBtion benèlitg to ils
       èmploye6s, ând thåll not be enlilled lo seek contrlbullÖn for ány such paymenls lfom OPôrator.

16.    opêrâto/, lts pärenl. subsldlary rnd afflliâted corporãtiôns, âs w6ll as ths omployo€s, offceÍs aod dlreclors of
       each (eollectively, "OpÊralol) is cognlzånt ofth€ Nabôrs Dlspüte R€solutlon Program and w¡shee tÕ beçome an
       ElsÇ,tlng Enlily, á6 dennôd ln thâl Prógram. Accordingly, Opêrqtor aíd Naborc lnduslries, lnc. CNaboß") heroby
       agree that Operator is sn Electing Enlity as to all Dlsputes bgtween Operalor and thÉ present and tolmer
       Employeês ând Appl¡cants of Nabors pursuant lo lhâ Nabor OfBpute Resolution Ptográm as it cunènlly exists
       and as may be amgnded from t¡m6 to limo. ln the ôvenl tho Program ie amended, Nâbor8 âgæea to prôvidè a
       copy of lhe amsndment(6) lo Operalor, OpêÞtor may w¡lhdrew this eleclion to part¡cìpÊle in the Pr09.âm at ãny
       timé by g¡v¡ng noùce of sueh wilhdrawal lo Nâbors, sûÇh revocatlon lo Þe ?tlodivo w¡lh ¡esp6çt to any clsims not
       yet ínstltul€d as of the datê ôf rovo6at¡on. Operatol undêrstands that ¡t 16 bound by the l€m6 of lhe Progrâm wilh
       respôêl ló âll D¡sputos wlth Nêbor6 omploy6ss, regardless ofrt/holh€r suctì Dispute is lolllat€d by lhe omployê€ or
       by Opôratôr, Op6ËlÕr end Naboß acknoulsdgê thst fhe Progrsm does not apply to dispules between Operator
       and Nabors ond lhal ìhe Program doos not aller lhe tems ol ány ¡ndomnifc€tiori agrBemðnt bêtwe€n them.

17     ln the event Opsråtof elêcls to drill s subslilute well il shall bo Operator's obl¡gatloh to 8dvlse Contractor ¡n writing
       of such changs, NofwÌthslanding Opérelor'6 lallurè to notify Conlrectôr ôl such dlångê, lhe tetms of lhís
       côntrad 6hall apply lo €uch substilule well âs ifsudr substitute w€ll w€re the wàll speêlfied In Paragraph 1 oflhe
       Contrad,




                                                                                                 Exhibit
                                .ll
                                   NABORS DRTLLING USA,                         tP
                                                  Rlg No.712
                                            Dlerel Electrlc tand ftlg

DRAVIWORKS:        Mld - Conünent u7l2 E , wlth ân lnput raung of 1,000 horsepower, Baylor 6032 Dynãmaüc bral(€'
                   cfown-ùmaüc and Fogter câúìeads. Dnrm ls lebus grooved for a 1 1/4" drilllng line'

PRIMARY POWER:     Three caterplllar Þ399 englnes rated       ât   1,215 horsepower eãdl, drlving three KATo 1030 lfl\l
                   generators wlth å Ross Hlll SCR system.

MAST:              Dreco 136' cantile /er, 136' clear helght x 21' bäse at   floor.   API stôtlc hook load of 571,000 lbs'   V   10
                   lines süung.

SURçIRUCIURGl      Dreco "slingshof', wlth a 22'f,oor helght and 18'clear height under the rotåry b€ams' SubÊtucture ls
                   deslgned for a 600,000 lbs. caslng load slmufr?neous with a setbæk load of 350,000 lb6.

1"1üD PUMPS!       TWo GaËne¡ Denver Pz-10 tsiplo< mud pumps rated at 1,300 horsepower each, drlven by one 1000
                   horsepower GE 752 motors eðdr.

MUDTANIG:          Two tanlç 970 banel systêm wlth a 75 baÍel slugg¡ng compartment in the suction tânk' Mud sìFbm ls
                   equlpped wlth stlÌring guns and clean outgates. Mud mlxlng ând 10 HP mud agitãtors'

SOLTDSCONTROLI     12 cone desllter.
                   2 cone desander,
                   Two linear motlon shale shakers.

WATCR STORÂGE:     One 500 barrcl tank,

FUEL SÍORAGE:      One 12,000 gallon bnk.

HOOK/BTOCK:        Ð   5350 Hook ånd Nauonal 545G Block, both rated at 350 tons,

stìÄvEL:           cE LB ¡100. 400 toû,

ROTARY!            Go27 U2".

ACCUMUIåTOR.       Koomey, 180 gallon, eight stauon, wlth an elecbic powered triplex pump, two alr ope+ãted pumps,
                   reguladng valves and e¡ght stadon remote control,

stowout            one 11'x 5,000 psl, Annular, H2S Trlm,
PREI'EilTERS:      one 11" x 5,000 psl, Slngle ram, H2S Trlm.
                   One 11" x 5,000 psl, Double nm, H2S Trlm.
                   one 3 118 x 5,000 psl, choke nnnlfold, H2S Trlm.

DRII.L P¡PË!       As per con$act

DR¡LL COLI-ARS:    As per ænbact

M¡SC, EQUIPMENTI   Automadc drlller                            One alr hoist
                   Wrellne unlt                                0-7 degree ddll lndlcator
                   4 Pen drlll¡m recorder                      Lower Kelly valve
                   upper Kelly vôlve                           Inslde BOP
                   Full opening safety vålve                   5 %" x ,10' Hex Kelly
                   Vapor pþof llghting system                  Kelly spinner
                   Splnnhg wrendr
                             a                     EXHIBIT TCT
                                                                                   o
                                   CONTRACTORS SPECIAL PROVISIONS

l.     Contra¿lôr 6hall fumlsh ¡nitlal tssled annulâr preventcr elênEnt. lf lh€ slemsnt l¡ damaged duô to d€slruct¡vs
       elomentB ¡nlroduced lo thð mud, stfipp¡ng, or excÊs8iv6 tosling, ìho operator aglêes io fumish a 6ew elam6nl.

2,     Chemìcal Addllìves to thê mud for proventing oxidation ol the dflll stñng and lrydrogen sulfids sc6veng¡ng
       chemlcålâ lo tfsat the m0d of dr¡lllng luld as nacessary tô rêmov€ all traces of HrS and to conlrol oxygon
       coñoslon to bs fum¡shed by lh6 operâlot.

3,     Opèrator sh6ll fumísh all låbor. €quiprnent and malerlâls tð clsãn rlg añer usÊ of oll Þase mud and/ol cûmpþlìon
       f,uid.

4,     E¡lÍâ cost lo rig up lor drilllng with ofl base mud lncluding, but nol limìted to, lhè cost óf p¡t ooverg, 9ls8m
       cfeaners, driÞ pans, mud vacs and cl€anino mal€tials shall be at Ope¡ato¡'s expense.

õ.     lr'tttial lnspect¡on ot sll Contrâctols dril¡ plpe, drill collars, kélly, k6lly ioints, valves, 6ub8 snd I-IWOP 6hâll bB at
       Contradols expense. All repalrs, rcplacements ãnd hâulirrg for repairÉ wlll bg ât Cont.aclol's exPon6ô. (th8
       lospêôt¡on will be lo T.H, H¡ll, DS1, CåtêgÒry 3 or ltß êqulvslenl.)

6.     Subsequent lnspec-llons (lôclud¡ng he lñspôcllon åt ths snd of lhc Job) ôf åll drill pipe, drlll oollars, k€lly, kelly
       ,ol0lE, valvo6, subs ând l.lWDP shall be st lhs Operâtols exp€nsg. All repairs, ¡Bplac€ments snd haullng for
       repaín wlll be at Ope¡ato/s oxpenso. [¡ho inÊpêcl¡on w¡ll bã to T,H. Hlll, DS1, Category 3 or its Equivalenl.)

7,     Op€rslo¡ shåll furnish all 6cre€ns for 6hâle ¡h6kers.

8.     Opéråtor $hall furn¡sh all potâblô wÂt€r for Opørator åñd Conlraclor personnel.

9.     Opsratof, Operaiods rep$senúallves and Operåtois sub-conlrsclors shsll suppo{ Contraclo/s SÊloly Pol¡ôiâs
       and Procedur8s ln goneral and In psrticulår, wlll æmply wlth âll Conlrâctor'B porSônsl proteclivö squlpment
       requlñmenls,
'10,   Operalor w¡ll be r€sponslble for the provislon snd mâinlenanct of any s¡te sêptjc sysloms,

11,    0ontr6c,tor w¡lt provìde only ons size of mud pump llners. Any ådd¡t¡onål sizêe tequked þy Op€retôf                wfl   bs
       prov¡dgd by Op€rato. åt Operâto/3 cosl.

12.    All thlrd party êquipment ¡equùed lo nippl€ up/nipple down BOP equìpment will b€ provlded and paid for by
       Opórâlor,

13,    Thâ rates conta¡nod ln lhis Contract âre bEsed ôn lhe rlg lnventory attached herêto. Any modifcation or addltlon
       to the fig requested by Ope¡Êlor will bs €t Operâto/6 exp€nse-

14.    Operator shall test BOP êqú¡pment åt inl€¡vål¡ as speclflad ln fed6ral, stató or locål rsgulâl¡ôns, API
       Recomm€nded Pr6cl¡ce or evêry twonty4ne (21) dãy6 whlÖhevár ¡ntefval ¡3 mora slríngênt. All testhtg wlll b€
       pe¡lomed by ån iñdependsnt l€gling company pþvidêd 8nd Þald for by Operalor,

15.    ln all cåses wh€rè Contrador's employsêg (includlng Contrâctofs d¡rect, borrowed, speciâl or slalutory
       employsês) a¡e covered by lhe Loulslanå WÒrke/s compsnsgtion Ac1, La. R. S' 23:1021 et seq', OPerslor ãnd
       ContraAor agreo lhåt all work and opomtions pgrlom€d by Conlraclor and its employss$ pufsuanl to lfifs
       ågrosmênt aie an intogral psrt ol ând are egsent¡al to the áb¡llv of Operalor lo ganorate Operalot'g.gqods,
       prôductô ând services. Furthemorê, Operator and Contraclor agr€e that Operalor is a åtâlutory omployrsr of
       Contrqclois employaæ lor purposeà of L6. R. S. 23:1061 (A) (3). Notwithslanding Opêratof€ 6tatus ã€ a
       6tåtutory omploie¡ or spèciâl àmployer (âó dolìned ¡n La. R. S. 23:1031 (C)) of Contrado/s êmploy€Ês,
       Contraitor stiatliemain primarily responsÌbie for thê pâym€nt o{ Louis¡ána Workeis Compenaation benells to ils
       èmploy€ês, ârìd shall nol be enllllgd to sðêk conlflbutlon for any such peyrñênts trom Operâtor.

18.    Operâtor, ìts pårenì, subsidiary and afll¡âted corpor¿lions, ââ well aE lho employeg6, officee and dlreÇlqrs of
       eách (colectiúely, 'Ops¡ator) is cognizant ol tlre Nrbors D¡spute Rûlolutlon Program and wiahet lÕ bocom€ an
       EbctiÀg EntÌly, áá Oenneo ln'1hàt Piogram, Árcordinoly, Opårstorand Nsboo lndusltiss. lna fNabo¡e') hereby
       agreo ihat Opelalor is ån Elscl¡ng Entlty ao lo rll D¡Bpulss betw€ðn Oporalor ånd lho prt60nl and fofmâl
       E-mployeos and Apptiësnlg of NaboJs puriuant lo tho Ndboß DiBputo Rosolullon Progmm as il cuflånlly o,(lsl¡
       and aó rnay be arirànded from time to timo. ln ih6 6vent lho Program is âlnênded, Nabors egrees lo provide a
       copy of the amendment(Ë) to Operalor. Operalor may wilhdrâw th¡s elecl¡on to psnìcipote ¡n the Plogrom Êl any
       timé by giv¡ng notÈe ol iúcf¡ w¡ilrdrawal to Nabols, such revocãl¡on to be 6ff96,l¡vo wilh resp6cl. lo 6ny clslms not
       yet ¡nsiit-uted;â ot the dâtê of mvoc¿tlon, Oper¡tgr undgßtands that ll i€ bound by tht lerms of lhs Prô0râm wílh
       iespoct to aI Disputes wirh Nabors omplôyoôq, tçgårdle6å olwhelher such Disputê i6 lnlllsled by lhe tmployã€ ol
       by õperator. Opsrâtor and Nâbore actnoøedgolhet lhe Progråm doos not €pply lo dispulos between Op€rôlof
       and Nabors and thal lh€ Program doos not âltea lhe lefins of any ¡ndomnilcât¡on agreement bctweên thëm.

 17.                                                                  Oparttois obligat¡on to advlse Contractor ln wrltl0!
        ln lhe çvent Operâlo. etèõts to drill a subsl¡tuts well it shall bs
       olauch chenle, Notwìthstãnding Op6rator'6 fállurê to not¡ty Contreclôr ol such drengô, lhê te¡ms ôt lh¡ê
       Gontracl shallipply to 6uch subsstule w€ll as il such subslìtutê wêll wers lhe wôll rpêclfied ¡n Peragrâph 1 of lho
       Conlrad,




                                                                                                   Exhib¡t C 0

                                        EXHIBIT "l-G"
l{OlE: 'lhl,      fm                 l¡¡                              {¡rd uÊô     d ltr¡
ol thg lom MlrÈsl ot                           ôa                           Eú
o{ llE plfllðr ¡nd                                1,Ê
ÍÍmusöllhe fm                         oa   !¡rlom 0t                 th.ml, eompubl
                                                                                                                                                                                   Revlsed Apríl, 2Ct03
                                                            ¡NTERNATIONAL             ASSOCIAIION OF DRILLING COI,TTRACTORS
                                                                          DRILLING BID PROPOSAL
                                                                                    AND
                                                                      DAYWORK DRILLING CONTRACT. U.S.

TOi                                          LP

pleasesubm¡t bìd on lhls drllljno mtractlqm fotpelqmlnolhe wqk gulllned bslw, upoß lhe leme                                ald lo, theæns¡deBtlon sål forlh, wlth ths undoßta¡ding thsl
lf the bid ¡r a@pted by
lhis lnslrumênl w¡tl @nElllute q Conkgcl betwæ¡ us Your bld should be msiled o¡ delivêred not lal6r                        than                  P M on                                      20

lo lhB lollot.lng ðddEss:



                                           THIS CONTRACT CONTAINS PROVISIONS REIåT¡NG TO INDEMNITY,
                                                  RELEASE OF LIABILITY, AND ALLOCATION OF RISK                                                       -
                                                      SEE PARAGRAPHS 4,9,6.3(c), 10, 12, AND'14
Thlt Contrâ¿tls mâdê and enler€d lnlo       on thedale herèinaferætlodh by afd belween lhe part¡es hereln deslgn8led $'Oper¿bf€nd'Contraclôi'
      OPERA'ORI               PennV¡rolnlr Mc Énrrûy, LLc
      Add.oô6:                llo vÍBt tô, sullr          !000                                                                         _
                                                         f4t
         CONTRACTOR:          NÂêôÞß    net I ttrê ils¡ r p
         Add¡o¡s:             l'ltl¡Y. O¡@! Rqd. 8ull0 !000
                               Houttor. T9r¡¡ ?7087
lN CONSI0ERAÎ           þN                   6nditio¡6 and ågræmeñts hsel¡ æntalned and th€ sp€cll'Ëlion! añd speclal provlrlgn! sol lolh ln Erhlblt 'A' s¡d Exhlblt
                              of thÊ nuluel promls€s,
'B' âlâched her€to snd mado s part hereol (the 'Co¡Lacf), Operátor en0sges Conltsctor as ôn lndgpsndent conlretw lo drill lho hor€lngior d€slonated well o¡ w¡19 ¡n
gearch oloil or gás on å Dala!¡k Be3¡9,


Fq purp@E heræf, the term'Dayworlr'or'Oqy{qlk                         ga¡lB'mse¡s Conlmclor shall tumlsh equlpmenl, lsbor, and pelom 6eMcEs rsheBln p.ovlded, lor arpeclned oum
per day und€r lhø dkecllon, supery¡slon ånd æntrc! of Operat9r {inclls¡ve ot any €mployæ, agenl, ængultool or gubwlråclgr engaoed by Oæßtor lo dk€cl dlillino
op€tatfong)- ¡l4to¡ sp¿nllñg od t Ozwotlt B€slst Contnctot shot, ba luil! psld .a lho .ppltcabla ntos ol qtyûont and s6ùø8 onfy lho oþilgaügnt and
Itrbttfite' statad henli. Excopl lot âuch obttrâIons ond Í'É,hlttttos Ep.ciltcally assw¿d by Cüfr',ctot, Opaôlof shrlt bo Eololy fat ontlb¡e and ætuø*
ilobtllly lor .lt conar{,uancos ol op.ñttons by bot¡t Ntitas whtta an ¿ Dayw,* 8,tsls, lncludlng ßtui¡a .nó tll o(her isk6 ot tlabll¡llos lncwßd lA or lnctdal ao
such opanllons.
1.       LOCATIO'{
         W€ll    Nåru
         Ead Numbex
                        OF   WELLI
                                                                                                          Ft     -sotl                      lê-
         Pad€å/

         W6ll
                                                                       staro: Oklahoma                                                       ,lL
                                To bs
                                                  Þr    Àmlt:
                                      iÞ
lsas€.
         COI¡IMENCEilENT DATË¡
         Coni€dor agræs to !æ reårdãble effo¡to10                    @mrere                     lor lhe dñlling ol lh6 w€ll by{ào
                                                                                                                                                                                             's-          .


                                                                                                                                                                           untll the

                     fhe wôll(6) lball be drillsd lo â depth ol approlml€ly
         3,1 Woll Dop!¡:                                                              TBA              Fæ1.#
þ$atloft{hhhs€Fi9¡€€Ê€r,      but t¡e Conlractq shall nol be l€quirEd he.eundor lo dlll Fld rel¡(s} b€low E ruxlmun deplh of                                                                  leol. unleôo
 Cooltaclq and Opetaþr mulually agræ lo drill to ¡ greater d€püì " Not to êxcegd cspoclty gt r¡! a! dqsf lbgd o¡ tlo rlg lownlory âtttoh€d heEln,
 4,      OAYWORKRATES:
         Cfitrsclorshôllb€ paid ôt lhô lollowinq Íôl€9lor lhô rctk polomed hseunder"
         ,l.l liloblllrrtlon: O9Ê€lor        gholl psy    ConkgÇtori{¡ôù¡l¡.úonJe{t¡                                                 sã mobÌ[atlon      dey Þlo ol    t             17'000'
            Thb rum                                       rn full.ltiqUMlho rìg i! rigg8d u-iiffiäiÌõñEliìEãGGG                     moy    Ìo spud, li¡obll¡ætlon $hql¡ lncluds:




         4.2    Þomoblll¿tlon: OpéÈlor 6hâll             pay Conbactor      t{€Ðb{t¡¡!ü{oe{td                                                       q   a demoullz8don       day rate   dsr¡Fg¡ËrdryNt
¡          17.000r          perdsy, provld€d howver thst no denob¡llzallon læ ehell be p"yãblo ll lh€ Co[traçl ¡s teminstêd dse to lhe tolrl ¡o!ë ordoetruc{ion
orrlãii'õããtiìjãìõiäãäÏãl¿ur !þ down end remove rlg from the flnalwsll loçation and,.if applicablÊ, move the
rlo to the nearest sultable
'Èlua actual costs of trucks, cianss and permits and $4,500 for manl¡fts, light towers and strlng dõffh
aorvicoÉ.
-----.tåfrülîg.R¡t l0c.irtû{E{.mlhör¡glÞ|l|liss{.1ôonlr0msdr{¡iil4+þo¡{ffi¡r'!dl*rffies                                                                                                 rgpeÉlo¡{àâl+rây
esl€€lwt{
         ¡1.4   Opo6tlng Dôy R.lei Fs Wrk perlofmod p€t lw€nty.fNr (2{) hour                      day w¡lh                 Flvg (5)                           man   ddth6    opðratlf,g dey Þt€ shallb6:
                           D€pth lntoryr16
                Froil                                     TO                                      Wlthour Ori¡l Plpo
                 0                                R¡o Rèleasê                         ¡              20.000-                perdãy                      s                                    pet day

                              -._ps+påV4os-{¡4)à€cr-de}4 $                                                                  pgrday                      t                                    P€r dåY
                                                         I                                                                  Ps dey                      ¡                                    por day


 Usln! oper.lor'B       dr¡ll p¡ps   5            20'000"             pêr   dsy.   -th€ oprmtlng o¡y       R¡to lñclúdos   . cânr¡g lop drivo.
 Th9 rat6 will b€o¡n when the drill¡ng unit iô r¡ggêd           !p   at lhe d¡llling l@tion. or poslt¡omd ovor lhe      l@llm dulng marim wo*,              and rcady lo   ænrenæ gpetsllonr;      and will

 ceaso when lhe rig       i! oady to       b€ mov€d     ollhô l@t¡on.




                                                           (u.S.Oâred'on æt-ftoe            t                                                        Form prgv¡dEd
                                     Copyrighl O 2003 lntmallonal           Assialion ol    Drìllhg Contraç1oE                                      12141340-8{2s

                                                                                   EXHIBIT                        "l-D"
                                                                                                                                                                                                              Raúú \Pfl.2003
ll undóf lh€ ôbovo ælum'W¡lh Ddll PlpE ôq Eles 9r€ spæ¡lled, lhe rats pel twenly"lour hour dôy *ioñ dlll plps                                             19   h uge ôhtìl bo tho tpplløble rato 6pælf€d ln thg
@lumn 'll/ithout Drill P¡po' pluE æmpensallgn lor 6ny dr¡ll                       lipo aclually us€d âl lhe râl€s sp€cìlied belw. æmplt€d on lio basls of lhÊ maxlnun drill                                  plPa in u6ô 8t aôy

tlreduing           each twenty'lour       hwrd¡y
                                                                                       DR.LL prFE         RA'E FER z4+rouR oAy
                                                                                                                                    OlBlloÍ!l       or
                  str.lghtHolo                                        slro               gfrdà                             unco¡Ùolhblo Dêvhlod               Hol!                        Slre                         Gr.de
     $                   NrA              !ôr ll"                                                                                   N/A                    per n,

     $                   NrA              per ñ                                                                                     NIA                           n.

     ¡                   Nl¡d             p€r   fr                                                                                  N'A                    p€r    ll.

Dl@üonål or uôæôfolled dêvlalêd hofe                        wll¡   bedsêm6d to exl6trhoodôvtâlÌon           êxæeds--                      d!9rces orwhen the çhange ol ¡ngle                     0xæ€d8-
Cagræ! p€r oor hund..d lcat.
         Orlll plpô .hãìl be ænsldor€d ln use not onu when                     h sclual ßâ but als whll€          It lE bolng plcked up or lold   dw¡         Whe¡ dr¡ll     Þ¡pe ¡8 et¡ndlng        h lho derrtcf, ll 8b¡ll rct
be @nsidered ln             uF.   provld€d,     hffivs,       th6t If ContBclor lumlshes spæiðl sblngs of ddll pipo. drlll øllar3, and ¡andllng tmle a8 prov¡dod {or ln Exhlb[ "Æ, tho same shall

bs congldeed ln uss st all llmes whon                      o¡ lo@{lon or !¡l¡l releEsed by Op€Elar, ln no gyenl rhell frsql¡ong qf sn hgur                    be æns¡detôd l0         æmpul¡î€ the smunt ot llme drìll
plp€    ¡e   in   6e butsuch       l¡me ghgllbesmpuled               tgihe resrest hour, wllh   th¡rty   n¡rutes or mr6    b¿¡ng   ø¡Àidèrêd    a   tuìlholr.nd lêss than lhlrlv nlnulos notto                   b€   øunted.
         õ.6 R.p¡lr frm€r ln thc ev€nl                        ll   lô næesrary lo shut down                                               exduoi4s routlnð               rls sÊdl.lng,
                                                                      "^rÍ::Jltll*liÞr6,                                       """n"fl3'.fi1f_"åOlit)
@mpensstlil 6l lh€ ¡ppilebl9 ¡¡l9fo¡ 6uch shût down üne up to amaximum ol':É!El$_:_ hdrs lor E1y on€ lg reparrJoÞ. bul nol to exæd -!ÈgÞÈitL houß
olsoch @npsnsallon lor any elsd¡r noôlh. lhoßatlôr. Cs¡lôclor âhall bÞ Mp€netod et â rgle ol S------lgle.ll0l-     per twÊnty.l@r (24) hour day. Rollno tlo
                                                                                                                                                                                                                                          ø
3eryldno shslt lndude, bul noì be llmll€d to, cufi¡ng gnd gllttlng drill¡no l¡no, changlng pump or swlvol 6xpeôdôble3,                                                  t6llm   BOP oqulpmnl, ¡ubrl€Ung                     lg,   and

norln¡l rlû         rrdlfr      ddvo $î¡l¡tr         nfnco.   Whon lwo t1)     nsd puñs oÉ rñulrud lo br úod rlmulþlterlv. tho llm! ¡æol ch¡Mlnr crmnd¡blo                                                   flño orttl rhôll             I

                                                      oóFofllie      Oæ                                                                                                                                                                   l
         a.6      sta¡dby       nN     F¡to;    ¡-¿___-___-_- p.¡h€ily.fN,(?4) dry                         Sbndby   0m   ?h¡ll bÇ donrEd lo llrcludo       !N        wlFtr lho ¡g lr shul      dM       sltt$U0h ln        cs¡fnEs        I

to bs0ln or¡osumgoæcllons                      bul Conlrdclor lr w¡ltl¡g on ordeß otOperÊtor or or malodrß,                $Nlæs or oth6rit€mr lo b€ tumlghed                   by Opôralo¿

         4.7 Dllllng Flúld Ratog: Whm drlll¡no Íulds ol s type and chs.scterì01¡c lha( inqease$ Contrâclq's cosl of pelormanæ hgrcwd€r, l¡dudh8, but nol llfllted to,
qil.bæed nud orpotasôirm ciloride, sre in ü6e, OpeElorshall pãy Conl¡eclorin áddition lo $Ê opoÉt¡no rale 8pæifod above:

             (el t-10--            pcr ffi pàr loy fs cô¡büchl¡ rlg€ltô p€r6on¡â1.                                                                                                                                                        I
             (bl l_!ll--            p€. doy odditlo¡lr opor6ling r¡tçi end                                                                                                                                                                I
             (c) Cøl sl åll lsbor. mlË¡rl Ëñd ewi69 plur _Jbdt0$llggrliS[I_        hours oFrall.€ rale b claen rlg ano rolrted equlpm€nl                                                                                                  I
                                           ot tn" o*tdnd
         n.a ao*o *40u. *.., r-tTn                                              ay tor any æôunuous fE iod lhot nomst opemtlon, ,. ru"p"no"o                                                                          o,   *nnot   t"     i
É¡r¡ed on           dle to ændlllon8 ol Foræ                  Majeure as dofûed      in PaEgr6ph 17 heEol ¡t ls. however, ùndeGtood thst rübject lo Subp¿ragEph 9.3 bôld, Op€rator
€ñ      rcìeôso lha d9lñ          ÊødaÉ              with Opèrâlo.'3 right to diêctôtoppâgê olthe           rcrk,9f€ctlve when conditione       wfll   lsmlt      the rig lo bo     rcved fiom th. loc.lbn.
         4.9        Ralmbunable          Co¡l¡: Ope€to¡ lhEll reimb!ße tontr¿clor lor lh. @slr of                      mâl9riå|,   oqoipre¡|, work gr r8rylæe whlçh are Ia b€ fumlrhed                           by   Operalry os
provided for h6rê¡n brt whlch for ønvsnienæ ars rdually fumßhed by Confrclor 9t Opgrstols Gqu€91, pllg                                                                       p€@nt lor suc}r æðt ol handllng.                Wârr,        I
                                       agt.eñona lho Conbdclor lun¡shos ot aohconañclt lot codaln
El OpoÉlar's aeqesa and wllh Canl'ñclot'6                                                         tloñs or sovlces vñlclt Opñlo. ls roqukod hq.ln
                                                                                            ---:!!99Àt!!L
,o !ÆvUl lot putgæas ol tha lndomn¡ly tnd ?ÞÍ@s€ pßøcfors o( ahts Conuaal, sëld ttems gr serylcæ ehall ba deÛilad lo bo Opffilo. ¡uñlrhú tloms g(
tarylc.', Any tubcûlraclo6 so hlred âhall ba dwod ,o bo Opañtols coîtøctor, and Opsnlo.                                                     Eha¡l noa ba relhvød               ol   tty   o¡   ¡16   ilabilnlF   h     conîocllon
lhercwlth, Nof¡*/lh.ltnd¡ng lho ¡ontalng, Coilncao. shal, ôol bo oblgaó lo putclràso any lløms on bêhaí ol                                                Oponlù.                                                                         I

         4,10 RgvlBlon ln Rrtsl lho r.ls¡ and/or p¡ymnt! h€Ein !6t forih duå lo Co¡lraclor ftom OpeÞtor shãll                                       bo rov¡6od lq         rellæt th6 rtrrngô ln æils ll lho           sl3     ot åny

o! lhe llðms hère¡nEller lllled shall vary by morå                     th€n ðrö l0l             o€Þnt ltom lh€ costs tlFEof on the dale ol thls Cof,tract or þy lho s¡re pø€nl slter he dåt€                                        ot    I
rny.ovlslon puFus¡t               to   thl! Subps60râph:
                            Labor æ5ts, lnclud¡ng all bôn€l¡ts, of Cont€c1or'6 perôøn€lì
                            ConfgdoiE @sl gf insuEnæ pÞmlumg;
                            Cgnkeclor's æ91 qf fuol, inc¡udlño â¡l l8x€s and fæq the ærl por gâllo¡rMof b€ing                        ¡-_.j¡!lA__;             Opåntor lhôll povlde gll tuol.
                            Contaclo/B ó.t oløl€rìng, wh€n gppllÉblo;
                                                Contraçlor tg lße06è grdecÞ6æ lhe number qf Conlóclgr'g pepnne';




                    þl{Q ll th€ra lâ âny chango in legìslatlon or rÊgulatlons !n lh6 a/êa                    ¡n                        rc*¡ng     or olh6r        !¡loroæ€n. unusual event thgt alters Conl6lor'8
                            Ínanc¡al bu¡d9n-

6.       IIME OF PAYI/IENI
         Paymônl lSduã by Operalor to Conl6ctor¿s follows:

         6,1      Paynflt lor mblllzallon.              d,ilì¡.lg snd other work porlormôd et            ¡pp¡l€ble €lss, snd åll other ûpplloble chÉrges shâll be dûs, upon prê86n1ållon of lîvokê
th€r€lor,         lpff   @rpl6tlgn o¡mobll¡¿ôl¡on, demobiliral¡on, rio Êleelo or at thè and ol lhe                    mn$     in witich sucù work was          pôlormd of olher drargrs                qrô   lndrôd, wlìlchevor
lhall    frrt     oqi       All lnvolæs mc/ b9 mslled lo Operator rt {ho gddrals hrßlnôbovo                       6hiln,   unleôr   Op6r¡lords6 h6ßby doslgnatê thrt suc¡ Invol6s shdllb€ mólled                                    ñ
,-lJ*

         6,2 Dl.puled           hvglco. !¡d          Llt   Pryhônt      OpGEtor ôhqll pay åll lnvolæs        sthin ______lå14¿lìt9L dãys sns¡ rc6¡pt ox6pt thal lf Olgråtor dllpul€! rô ¡nvolæ
o. any pad ther€ol Opgralor ghgll, Mthh lilleen days åfier aeælpt oÍ lhg invo¡æ, noti,y                       Conl&lor ot lhe itsm dleputed, speclMng the rêesgn therðlql and payrent ol lhe
d¡spçled llÊm            my     be wil¡held untll sãltlemênt ol thÉ disput€, but          tlrely psymonl shall b€ m8de ol a¡y undþpuled portlon. Any gums (including amout6 ulllmately pald
wjlh respeol t0 ¿ dlsput€d Involæ) nol p8ld wilhl¡                      l¡e above Epeclfied dsys shåll berr lnterest sl lhe rrte 0f .       .             I    li2        _ perenl or lhs              rux¡mum lsgsl rele.
whichever is les6, por             nùlh fron          the due dat€ unlil pald, ¡f OpeEtor does not pãy und¡sputed ltemg within               llE sbov€ staled llne. Conl¡âctor may sosperd operstions or
temlnsle lhlr Conltôcl               âs Bp€clñ€d undâr Sobp¿ragraph6.3,

6,       TERM:

         6.1        Ountlon ot Canlöct: Th¡r ConlÉcl !h6ll Eruln ¡n tull lore and elocl úntìl ddlling òp€ratìfr¡ arc @mplot€d on th6 wôll o*êtl6 spodlied ln PôrEg¡dph
I   above,{Ê10É{€m€l:-rsmmnc¡ng                                                     on the dato specìf åd in P¡raor¿ph 2 above,

         8.2 EJdmaloãd-fo.Ðlopæto¡flt                                €¡lsnd{a lrm{fiùbco¡lndJc-.".....-..-"...--..'...-...-$¡{0t           fi.loq        p{¡od     o¡-


         6.9        Er.ly    lemln.lloni                                                ol                                a                                             /c
                                                                                                                                                                                                                                              b
         (a)        By    Etller PrÉy:                                             e¡thÈr p¿rty may        l€mi¡Dte thls Co.(Þcl whê¡ tol¡l loss              d   dèslruciioñ of lhe rl0, or Ê          mjor breoÌdom              wlth

¡ndofn¡le         Ep¡h llme nêæg3¡lale stopping oporåtlons hereundst


                                                         (u.& æretk CØkd - Pqo 2)                                                                                        Fom pþvided by roms             on{.Dlok /-.
                                        Copy.lght O 2003 lnlsrnal¡onal A¡ggclallo. ot Orllling              ContÞdo6                                                    (2r4) 340.e420,    Fmso"no**
                                                                                                                                                                                                                            (*l¡$Ð
                                                                                                                                                                                                                             R?irrë ApN,2&3
                                                                                                                 wilh r6pad       {o tho deplh to bô ddlled, Op€tålor 3hôll hgve                lh¡ rloht to dlt6l lhe sloppôÛê of lho
          lrrÌ    Ay    Oporôtoí f¡olwithltô¡dtôO thB provlrtons of Parrgñph                                 A

erk      ¡o be   polorÊd            by   C6û¡c1q healndq 9t sny U@ pdor kt rcæhl^0 lhè ap&lñGd d€pth, lnd .v.n lhouÍh Cdlrsdd h9¡ m.do rc                                                               dedt      h¿NndÊL ln luch Evgnl

Oþeßtd rhall           n¡ftilre           Conlt*tor          * st fsth h Sub0sngrâph               9.4     ¡lræl
          (cl     By    con ffi:                 lto¡rìhd¿rldi¡|0 th¿ provtthm of Pår¡gtsph a wtl¡                           ß.pðd to $e eplh lo             b€ dr¡lled, in lhô       .vfrt op€€H ihrll b@ma ¡^rohrnt d                        bo

gdJudixtsd        .    bankrupl, orft6, by my ol p€tlïon or                     ¡¡.w,    a dÞbloCr pôlÌlion           q      olh6r pleadiÍg       ækhg adjuilm¡l          ot OPeElo/s dBbts. uôdü sny bðnl(tupæl ol dsblol,6

tell€l   jow n@         or   hlrolltsr pmslllng, or tl sny 3udl bo flêd ¡gal¡61opcrãtor, ø in e¡o a                                     @lvfi k           åppolnled ol   OP€r¿lds OPomþfs properly' 0rôny pûrl lh6æf,                          d
Opsålo/3 ?lakr bô plõcad ln tho ho¡dr ol a Orodl{odg Comnlttæ,                                             q, tolldln! thrs h/!iÈr3 d¡y! prlfi wllnen rcìle                        to OP€rålor      f   OPsfatd ¡toó3 ¡ol pây CfftlÐc1or

wit¡in lhe tiñâ spgcifiod l^ Subp.Bgraph 5 2 aì uñdt¡p[rted lt6me                                   d4      and   ryjìo, Cshsclor            mry.   ¡l iF optio¡,   (1¡ olect   t0lmìMÌe fulher pslormans                   at 8ny   þrt    undôr

lhÍs   Cqtrad sñd CølredotÉ rjoht lo wrþô¡sltn âhaìl bð                                  $ $t         fqlh ln Subp¿EOEph               6.4    heßd. q      (2)   tus!€rìd op€€l¡tjnÉ Mt¡l      p¡rmt        l¡ rud€ bt OtoQlq          in   whltt
                      a6ta æntdned ln Subpsrsgnph (.6 rhail rpply u¡ll p3ymnt i9 mds by Op€r¿for 8¡d opqatron! âro l6!md ,, rddllot lo Coîl¡araol/9
                                                                                                                                                    dghlE
cwnt lfté ståndB t¡m
to cAp.Dd opo6{oÍs or a.ñtÃüt ,ay'¡omañco unedvi¡o ConlÞotor ot ôny lubsut¡6 onddtons. o. obtlruclÞ¡! (hclud¡n!, bul @l llûlted to. nfñs, 4vèrnê, Ê¡ôk hô|e.,                                                                       6lrl.hs pl!"ll*, ff'ßdlflg H;
conmlntËl¡gn ì¡res) whlJl cdl¡aclq ñight endntd wl¡le eñ roulê tô fh€                                                lmlid     oI duríng op€rÊtlonô ñore¡Jndt..               lr ô0 avgf 3¡,LeÛ.tote tÓnd,l¡óß oJ6€ a
cmtôd¡g      tt    ltt¡tltng    ol th. loctlat suñlc., o, ll t€bèd coütilanr e¡ovs uhqalÊltclory ao pñpedy auppod lh.                                                         ttg du,løg ñtñ¡a oPcfzalont hafruií't oÑ

lqs ot üm.gP to                 lho rtg 0t l¡s .ßoct.&r êgulpnúl rcs¡lt lhéElññ, o¡ñ'o( êhail, *flhout agt/d la olhè' PtovblØt 9I lh¡ô cotlf'tæl'
                                                                                                                                                      /mclt'llîl
subptñgâþh            11.1     h.teþr, rclmbwè çonçrëao( tof til auÊh 106¿ o( d.magè lnclsdtñg rcûovrl ol dgi{]ts trd ?ôyilsnl ol Forco wtu¡. Raa. dwlag repah
andlot d.mobllballon rl.Fpllc.þ16,
1I,    EqUIPMENICAPACIÌY
       Operaltong 6hal{             rcl be ettsfiplod un&r ãny rydilìds whld¡                        æed          l¡o dpàclty ol l¡e equlFmr{ lp€dfi€d ts                  be uÀed     heßlndèr    Éulr¡s¡F!ålåt¡r                {lêplrE

                                                                                                                  Ëqudi6     to tho prevtrlone ol          Pan0r6pb 1{ hereondú(          cqtßd6      6hôllhaç lh€ righltô mkô

lho nnål   d.*ìon        os   b wlEn rn opêntìt d eüsmpld op.ßlûf &uld aræed the 6pådlt d tæciÍed oqulpm¡l-
1'.    fERMTNANOI               OF I.OCAT¡OII LIABILITY¡

       w,ton contñctw ùa6 concludgd opaft¡lonÊ qt (he                                        ffi|l   tocatloÍ, opsntoa thslt ahetsl/]t bê lttbla lol d¿ffigo                            t,   PrcPuly. poÊanâl tt{uty ol alølh
aI sby Føfton         wùtch oúc¿râ os               r arll           q/ co ndhtún'     ol    ah6   toellgn       End CÞnløc{or tha¡|          bs    ratlÆvûd al such ll.hnvi P¡ovldod, hg6var, ll Conl¡lclol ahall
Euiéaquú(y           t@te.           ueon l,|e lÒ6¡tôn ¡o.              ut ,wan,            lnclod¡Ãg tffiovâl        ol th. ilg, .ny         lø      õl lh. Conlrsca nlalng tg sß¡. ßqlry .ÊlMty ttëll b$oma

spþtkrbL úudng súh P.ilod.
t1.    I{SURANCE
                                     Cøta6ld tòôtl sl Oonl@lo/g dpHso mlnta¡¡, wñh ån lnsumru mpony or mponlB authq¡rød (o óô bügmtÊ ìn lhe
         Ogrl¡e thê tite ol lh¡r Cglì.¡ca,
strtê r.elEro lho wor* ¡s to be pstorìÁéd or lhraugh É æll.¡nsúmre progrm. ¡nsußne ævsr¿o€! ol  fts ldnd qnd l¡ tho amwnl sl lolh in Exhlblt ''¡t, hslring $ê
|hbltniôE spwillÉlty ssùd€d by Cülttclor h PâÉlDph 14 ollhlB Conkscl. Cdùaclor 3h¡ll pr@É lm thó cmprny ø @mpsnl€s wdün€ 8ld lnsu€n€
                                                                                                                                                   a ærülæ1o

                                                                                                                               (10) d.tt Fiof witloñ ßi6 (o
or ædirEdæ thát sald i¡$6¡@ í3 ln tuß l4û ând 6íñl âñd ltÉf lhe lsm ¡háll ml be eGÞd fr ruldiâly ch¡n!€d riÛþlJt ton
O¡o@1or. Fs l¡¡bìtiüos rsrmrod h€rsundêt by Contrôdor, il. inFr9rc slE[ be endoß& to pulds lhát lhê lnd*ritffi w9¡ß ttnk riohl Ol Eub{O{ðUo sgnlNl
                                                                                                                                                     ÛpeFts-

Opôßlø       s[,    e6   *il ø!æ              tfe   hilcr       to   ktw      rubDgÁlon åg¡lnll Ctrtracw                ld   liebf¡ly    f   üsu@ô ¡nd thqll mlnta¡n, €l Oper€üri'! 6¡pons,                      t   3hâll   ¡€ll lnruÞ.

inlumnæ @v€úgê                 s3   ¡dt lorth ln E¡hiut.A of lho              nñ      klnd and       t¡ ths sme ãmnt          E$   Ìr loquhld ol       cØfgctd, l^lurlng         lho lì€Þlllü€e spacjt¡{ålly   ssrured       by   opdôtof

i¡ p¿úgaàoh t4 ol thir Conlracl                     OpÊÞtot shail        peure lrcm {hs øñpany of óopåñl€s w¡lihg srid inSurâM                                    å   ødjllcâts o¡ ærtlllcats lhrt Éld in6urån6 Ir h lull lolæ

ánd sffscl ¡nd       ìh¡t     ü16   lrre      ðh.[ ml      be   ø¡c¿þd or m¡t.rhlly dranged wiúþlt len (10] dáys pfld                              rM¡lten   nôt'Þ te cmLðrtor opêrtld             ¡fif co¡tfacttr ¡irll €u3i        lhalr

r$pasliyo undâütÍtffi                b oåm tlÊ        olhor rddt-(rolly ingured but only lo th€                   €¡lmd ol lhe indomnif øtm obli!øÜoß ¿âguncd lerrin
.ra,     RESPONSISIUIY FOR LOSS OR DAIIAOS, ll¡DE á¡,llÎY, nÊLE"A9E OF LIABIUW At{o ALLOCATIOil                                                                       OF RISK:

         la,, Conffi                  âsr*a E(¡.tpflpû cwhætú                         sàd,   ,¡ffir     thôd¡ry     J ¡r fus       to¡   útrgô        10   ol   dßl¡edot ol Co¡ûralq¡b Ãtltct rqdprtr{                   ñ!$lcë         ol
 ||hen    o¡ how ôuêh           damagø Ðt           dættu.llon ôæurê, and coî|dâdat õhall ßtxso Opaâlü ol âny ltaþlltly ilot ,ny súch loss, srcepf                                                     los     or d¿mrgt      ddof ttô
 pnvlôlôns ol Paãgñplt r0 ot Subp.ngâFh t4,3,

         l4.t Cod/âc¿û¡t¿¡.lo¡cEq.lpaailôpa*rilaI&m[ùlltlydúdûæfüdaffig.tqqdêits{AqolCanrúforãhrho|lqüpne¿d,þtôttdlrrg'bu,nol
 ItñÍod    ao,    drlil plpq úilt aõil.û,             ûd        tort lo¡ttt, tnd clpætol .h¿il              rotñhulo Carltcloa lor lha vâle of aty tuch lo* ot dtñale; lha wtus ao b. d.ffilníd
by øgMent h.awaeÍ                     CorarÐatot aûd             OFñaú a. cuQÍa nptb co.ß                      ot ---:!gg-    r¡qcùl ol cw.nt ñø ßP1{]¿.ñoia tort al sach tquÞñúa dottvsad I
fD fDo    mrl sll..
          11,t CortñtOla Eqrlpnûl                      .   etfrkonûâÞ¡l          Ls q          õanuúpr           íot*rtàú¡dr¡ I ahs Frútdús ol Sritprr4replr fl,í rôorq Op..úga lt¡rl UW ,k¡¿ty
 tl.ll tkw 1ú &mâgø                  lo   ú   dçþItCüø ol Cwna(J¡ôft rgttgñed                         NuldîgLú           4r€ p¡rryco otâ¡S¡ COr f oús¿qtE¡v€ €¡rtrrt¡ Ût l ülx ah. ú$ùtClddt lM

!¡¡ôsw&crlD¡rud4 qdro 6ö o,cøe5trq deafirtdvo t¡ùrdsþÈ¡dddv$                                                 t         ltE   ûüdngtuM-
         la.a     Wt                 Eqltpfiqt: Otrãfroâ.d                    ñffi      Àhô¡*ly      ñ.tntn6tq          &npg.      to or     do¡(¡lffi          olQp.r¡g¡ls      qt't owtûÆi cù¡sõ'øJoád ouF'
  aqrtpmt hÊtsdnf. btt¡ nût fuitú ao, ¿støg, Jübtìtt ßlt hqd equtpüeît, ¿id Flâlom ll trpllcshla, rcg.rdlots ot whef, ot hoú tuch úú.ge or cßbucttq
 oacþtâ, ,nd Opwþ. âltáll ¡tlútë Caûlßclor gl ¿ny urblltly lor an! auqh lcsa or ùffigô'

       u.f ñß tlolq tn gt wt úre ,þJá ¡rplrd ôe ¡oct o t dffi.gd, o¡aalot clut ¡! ¡oréry æpøsr¡rté fb¡ ¡¡ßrt da.egE fo ø þs d ù9 hú' fÉI¿ttktg lha üW
 trsCn Opsâ&rqrpfr¡e¡soCq¡Ê*trüdns3¡pp{¡rcdonlrrcfoaüdsô¿dhcloüølúy{a.otúyltaô*íy,brdtm$iodþsottFùo¡d,od3r'¡!p¡!fk{
 ('*qú Mat hdúr'tù Qorr¡ôctor d¡d,6 &pp¡b!, confacfoE ,nd luócor ]GcloE ol ffiy lv ¡aw ând ngrÍnl, ary aîd âtl ck.l,ns, llatlfif, tîd oxqürt Êr!/¡g fo
 auch öaNCe to or logs olVto hg|.,
      1a,6 ,tn /ætg@d D6rag.l Ops#srnf ,Þreè$ Cdf¡clø ed 16 sppÁ,srr, aútu16ß sñtt sltbôø11taclots ol a1y fu ú 8y WW lbt' .Id srt tl prÑ,
 .ffÐd 4l lúeffitf Cotrffior nt tb ¡¡4pp,t,g @t! cl6 úd a/bcútñcleñ ú ûy tlq lþfi e n sE tttl ry ¡td r{ dr¡¿tô áþ¡¡rÙ' ød spc.F ßl¡rÛbg /m
 opæroßødorûkCqffitúftaôqúottnløyto,desú4t4úot,útot qtiùp,/.inûtoliryCn¡qtflglrb,ùXtoll,gøtúothsmLÛl.IóGñôùffi,11'l
 ¡hê dffi otdÂ ad û oñ¡s¡rd a¡!}¡grucÍr Jtt ry, dÇtfittcf]a',tos,
                                                                  q tm4ñq( rald¡íôglaæc,Pdætôasn rcdrodlo p¡yt 6¡lp66rlo.t aborctlþ 6.tltca ollho
 $nÀ, üd ,b. ily los ø dilllt0! b rt¡yfïoador, SrE dNioLôradt Ûß aslaca al ahø qdh'
       11.7 lñ59cclo4 ot Halglals Fuñlshod hy OFUatot! Conl¡ac1}t igÌoet lO vttntly l^tqotl âll mâlAl.as luuilâhâd bf O¡qlo, balorô at¡ng 4no øid lo

 noþ Ory¡far o, ûf .gptrqt ffi¡ tlã'r¡[ Coffifor arÉt b. |/sble ]d ùy þ$ q órF0e ,tqv.¡g tø lrts @ cf t ltrh¡ô fuir¿.lål V W*oL Ùú
                                                                                                      ^oa
 Opsrfot ¡i¡tt           Étso         C o^tfector      lrcn , tnó thttl Natæt, dltú., en ! lndñntly Conhoclat                                  lM       and agolBl, any tach llâùiltly,

        t¡.û Cgrfradwb ¡rrdoilDlìcrøq d OË.br Coûllacfot shdt .g,æø Opqa4s ol ey rþbw Iú, antt tlttlt Fmøc1 dalqd uú ktdanry Wv           ftfr ú.t
 â¡''l¡r¿t cJúnq d.,E ndt, úd 6w o! ã.40r olwoty xlad ød.hrnclt *trhoralt¡tûlctdwr¡hoúragldtot!ßq@ú 4ß6lhsw¡vd8a€dlgffiøl úy Pdty
 o¡ prt €5, ekiÐ rtr Moclfi twa'¿tùlt li twot ol C@b"clû,¡ úployw ot Cdth.cTot" s¡¡òfi4ûrclts oltry frÈ (//'{r'/ßfwol afl Ûql ú cñuøíqgûd       tl
  Cerû"ctol ü thsk øpto¡ru, ü M.ctots hy,l6óa ø ,cr¡ød ol òút ItMy, Mt 6 ù,wa ao F¡paty' C¡¡/¡¡cþfÍ ,ildqfrW wjot ttÈ Púûtoph
 rlÊ¡l ô. ldttnf ¡rs1t fo erd Éit ro¡d ånl rtga þ cøtlôtôf, îFm úy tntwm neiobtnfd by Opazla. pÆwdl to FaÞr"{lt 13 ll il b þdcry thtqntñd
 tqa ths Nnottry tlûtiÊ oa /nm       rgqdrld ,rwFd¡¡ ot ol 6e ¿¡'da.nn¡tl9s vot ttbrfy e4t d uL. slrùps¡íqPå 1a,6 lwilch Coatrcagt ú.1 OÑ    huúy
 ¡gft rdl b. cuppollÞd élûs ô/ ¡Étl¡ûre ,''trt¿dy tN@M útdd ||rtkh tr. ,ðúffi ,râ¡ Do t&lh I o! .nbngtttú a9òì14 làa tadatnilt)a. ú                                                                            vêL$f,rly rCÊhr4t4

 !õ fid ú wnot, âx'd aÊ ñututttt w3 p{r¡i'tø etdq ¿{,plktbte law, ¡l         t slod ¿tÊl sid ¡n¡Æmt tw¡'tÐfi6 ü                                                                                                 sht't tl¡foilrd6¡ty ôe
                                                                                                                              '5                                                                  'id'ür¡l¿¡
 aûeôded lo         conlø  úütûuñ nonattry tlñllt þ2tñfl41 under 6æh tav
                                     lo lñø
          ii.g OÞd#t },ù¿nññciltlon d Cot ùtdqt Op.t*r sà¡lt rdor$ Codffil                                                         at   8ry /âNW lît, ad tfpl               p6la<1. dúottd      ùtd ¡llt6anã#, (Ãnb*w              ltw qd

  pañy     ot psdtest .dtlng ln ôon¡ætloo hsetth                                 lî    lavor       ol Opeatof. .úFloy... ot opoûtoa's crffiloß o, aûy ¡lt qûc¡ßtfr ol ,1ty .gal dF¡¡bna tr
  sub@nùdclú qgilCpd þy Ophto1                             ú,,'olrfl&yês, orc¡î#laft l4vtlß,                   olh* frl{ t,66 p¡rf,¡Ár ldø lf,6d tt Suùpangnph 1Lô M ffiqll0' bow hütty' (Wt w

                                                                      (u.s.   æñk cdt* - P4                 4l                                                                     Fqm prwldeo by Foru Oo.A.Di¡k
                                          CopldghtO 2003 ìnlemåUon8l Asss¡sllon of Dl¡ll¡no CøtrscloÞ                                                                             (2r4) 3.{0.0429' Fo.ßOn^ohk.øm


                                                                                                                                                                                                                                    Q.Þ
                                                                                                                                                                                                     Fæ¡dþa,ml
dflnag6 ao polqfy. Orøtúb ln.t*Ìtilty unda. thtt Puaúâpt ttÊtt ôo wldû,n rf{añ tõ
                                                                                                qd vlttþtn ary ,þfú þ $atíib{tbtt hq ery kBM Ûr.ltblaed hy
grÞrÞ#p@Þñao pù¿gr¿ ph tI i ¡tßltdl&ty &*tl¿lff t,f/.tþNn6ry $ñr8 er ¡rsffio Dq¡*tdárud.. úoltßhúùn 06 votsÑw ÑÛnodutd..
StÞñf'¡prr t,l,a (tttkh Cøù.elü úd Opqdq úgrôy a0|* wlll bo ,opponú *fs by ry¡/&,ue þòlfv lnôim4 ødtr vilrh lh6 krlÆ htt N ,tltld ôl
!{órofúr ¡a¡irr¡a f¡o f¿dán rrit6. ù yokttuty t.,l+sqú, h pan q ythote) qc.l,l tu ñhtw IñlB p¿¡ømr¡.    tr¿FoRlra'tl0NcoNFt0EilIlaL:
       Upor     si(.t     $q&åt by Ope€tq. hlqdlìoq oblrinod by Ca¡tÞclor in llÊ æôdrct of dtlllho opeclio.s on thlr wll,                                          ¡ôoludln4, bul       not lld¡{.d b.      @¡'
lorullons     ponôtr¿l€d,       the rqgulls of ørlng, t¡slìrg rnd sûNsylñg, ôhtìl b9 øn6¡d€Ied ænldêntlBl                         ¡¡d   sh¡ll rcl bê d¡volged by Cfit¡actq or               [.    !rîploy@,       tq

ary   per$, fm.     or   dpomüon other th¿n opèr¡lol¡ d€s¡gÉled rop{6snlåfvÔ3.
20.    suacoNtRAcTS:
       Ëitñ.r perty ruy eñptoy gl¡er           eßlncþß lq p€rlom         sûy af ttE    ops6[mà or snls! lo þ€ ptttâd q Þeûræd Ð                      ¡t   rcrd¡ng    10   Erftlblt   'A'.


       ll th¡i C6thd is ptâæd ¡n tho ha.d! ol â¡ aildnoy lor cdtoctÌon ol rny                    !uñ d6      hððurdot.           q   8u¡l ¡! b¡ooûhl on   æíts, ol   tuß         dÙ6 lEr.unde¡      (E   ælþc{êd

¡hrough bô0kruplcy 0r       9óI.!tþr prwcdirÍò,            thqr {hó pEvaillng püty ¡h¡ll bc enùtlcd to     rwvrt       rgEsnsblQ altonet/o læ9 0nd            ætlg

22. ôLAltlS^ilÞLl€lt$l
                                                                                                                                                   qllqir m lle¡ Ël
        Contñdot    a!@           to psy sl vet¡d riälm3 ftr lõbo¡. mþr¡å|, sory{oss. and 3uppl¡¡¡ lo Þe turolrhod by ColBclor h¿@ndsr, gnd sOM to
iwh 0ì¡d Pafþs          lo b€   lråd upon Úc leeæ' ltc H¡l, s oltrer propeûy olüE oFenlq q t¡ô hld lpa¡ bôhh uld wtl lr lo6lêd'
21.    A8s|GI{MENtr

              Frty my BÊglgn thls Cøttod wilhoul llG priot w.ttton øFnl ol lhe othÊf, ând prúmpt rcÙæ ol ¡ñy iúdl inlrnt lo assign 3ñ¡ll
        N€ither                                                                                                                              ba givsn ìô lhê

oû\or pårt. l¡ lh6 svoût of ôrch asôlg¡nmt. ttre Ê¡s¡g¡¡¡¡ p6tty $all r6mr,n l¡6Uê lo lhq ath€r p¡rty ûs. glarsnlor of tho pglqrûôncê by Û¡a ¡æl9nÑ ol tho

bms of thl! Conkel f .ny astgnm.rt ¡¡ rod6 that maßrlllly åltèrr godr¡cb/9 linsnclål bordor, Cml¡åctor'Ê compênsålim Êiall ba aqulled to glv€ €ñei
lo my   iwcq       or   ddd$        ln   &ntraclq/r opateÛ¡g      ffiþ
24.     NO''ICESÂND PIAÕÉOF                   PAYilEilI:
        Nole¡, r!po.l!,  ând oligr Bwnun¡cåliro roqu¡ted ot Þgrmltttd bt Uli Cstþs{ lo bâ giyln tr snl by one p¡ry to $ô oth€r 3hål bø doltvèrèd by håñd.
ma¡þd, d¡{il¿Iy    ¡r¡Nmtíod ø !6toøÞt€d to tho eddro¡¡ hêrÞinab.6 !hdn, All sùm! paFb¡ó h.rounder to Cql¡aclff shêl¡ bo psyabl€ al it¡ ôddËô h!Ëìæbovq ôlwn


2ð. cor{ÍNUlN6 ogLIGAT|ONS;
        Notwilhstañing lhó         tern¡ælìfl of thi! Cml¡ad. lhs pãrlle! sh¡ll            mil¡(.   to b€ bq¡nd by thê Povisims ol             l¡fs Coilncl thsl feã3ffibly ßqoit3                m        ¡cl¡on   tr
ldbôai¡e rlla           rucrt   bmr¡ùon
16.     Êl{nRg    Ao¡lÊÊtlEt{tl
      lht6 Coot eç,t @nslíuter b€ tuil u¡doFlãndtng ot fE pårti6, arH s øÞ¡61ê and ox4{udw 6!¡trm¡t ol lttê lem 9l (hek 8grærunL .od ahalt exdullvêlt
ænlßt ônd lovor¡ eil wí( p€lo.mod hdcu¡dr All ßpra¡gnl¡tion¡, olor!. ard urøed¡kiñgs ol [ìo psdios nsdo prior lo the oíectvd d.t¿ hôlót, Vrhôüt* oEl
or in wrlllno, are ru10!d hereln. €ñd oo otà6r utrsctg, sg6mnl! o. wt gldeÊ, e¡acuted pdq 1o ItB exæll¡on ol lh¡s Cdfrrcl ¡htll ln 8ry üoy modtt,
soEûd, rller or chång€ aîy o, ihB lems q ód¡tiono sot oul hóßl¡.
27.     SPEeTALPROV|S|OñS:

27.1 Exhlut 'C"    - C!¡!f!9tOI!jÞË9hlP-tOtEþ!! l. ruôohcd ht lo .nd nedo s prrl hoHr'
-27.2- tn thr ¡v.nt ot .d dtsDut .iltlnr out ol o( ñhlûd !o t¡la Codtdc.t. tfie târtlg! ¡qmo ttt.t ludtdlct on w¡ll ll. orclu¡lvlly wtth tho rt te ¡nd ledgnl çOuü
       ü iì;""il;l H;ií 6;-ñù. i;;;ì: õñàör ¡-åËr ln¿ lom-onu ro ttie lurt¡àicuón òt t¡oitâte end lodorcl çourta l¡ Hôurton, HtrF county' loxr' rnd
        w¡iviã ¡ni'ó¡hctlonlhóüuctt cou¡i ¡ru                   ¿n   l¡ñFÞ9dor lnconwnlr¡lvdnuo            or lorum tor ¡uch           dlapub¡.
27-¡ Fôr dddÈ ol dôlw dltht rlo mvot. c¡6ed bv clrcumtbnco brvond CmÛaclar't ccntÞI, lncludlnc, but rct llnllcd to, lnclêmont wrlhf,
---                                                                                                                                                                                                          l'ck ot
     lv¡lli¡¡ittioi.oil¡itócìUo-n,tËn¡porti0moqulp'mtøpemttr,oórrutorlh¡llp.yColfnctorsdélryñt.ol¡17,000perdty.
Zl,¡a C¡nrio Drllllng Tech¡ology Ltd, 1"6ånrig',, ¡n                  rlilt.to    of   Contdfq¡ lh¡ll inwlcr Op€olorr ¡nd                Opo¡¡tor   .h.lt   p9y   C.¡dg 3280 0s d¡y (!pud to n¡g.tsl
      for Mtll olthc Cudg RIg W.tch rÞlom.
        Th  Crndð f,tù W¡&h 8r¡t m EdulDmont ¡ñlud.s lhr tollowloqt D¡illd'! wrkBtrllon, Compånymr¡ øhputs woftGlôdon, -lælÊU¡hlr.conPxter
        þrfat'floñ, dúrfn&t üritlno rv.lari, hook lordrtlt w.l0ht, ñtrrv lorque, El¡ty RPM, punp potsur€, pump d¡oko æùntm lz pumps lrcluqw)' pr
        v6lum. po6r. l0 prcbr hclutrtil),trlp t¡nÌ voluhe ptob.i la proba lncluded),.nd r¡tum now Ftddlo'




 ¿8,    ACCEPIANCEOFCONIRACI:

         r¡he   lapgolng CoÐbact, tî.|útttng tfo pmvklo¡6 tot¿aiq ao ladanîtty, nlo.z. o( t¡rbÍtu and ollsc.{on al tßh ol Subrydtñlhr a.9                                                              sd     0.3¡'c),   I
                                                                                                                                                                                                                         I
 põr.!âphtlo.ndt2,tndsohpangñphttl,lthrc'4j¿tttl2,ttacrnowtodlp4agro.drorñd¿otøpredbyotñtôtthts.îfl*r" lTÍ.20J2.

                                                                OPEFIATOR:
                                                                                                                                                                                            /"¿
                                                                             slr
                                                                          fh¡e:



 Íhê ,orcgoth, Contñci tûcludlng lhG ptavlêtØe ralsilng tO l¡t/',ûitty, úlaâta ot illþl¡W .õd ,lloctltoñ ot d6* ol SúPàttodplta a,g' A3þ)'                                                             F.ilgûph.
 lo âûd t2, ef,d Subpañgrtpttt                la.l   thrcugh ,1.12, ts rcknoul.dgtd,        agñdao tnd acc.plol             by   elnvaclot lhl,                             ol   --:tgtløþ3f--              20Jl!-
                                                                                                                                                    --{--lay
 whlch    ts the o'aaltvø dâta oI thl. ContBç¿ çpbtöc1                 ao   dg êvatltbìltty, snl tuyeçl      b   ¿il   ol   tls la¡ñE and Pþvttlont, v¡Ù, lìta uillqaltndll?/g                   ,htl ,l wlfi ml    &
 bhrdtñg      upú Opñtot úttt Openlot h8 noþd L.                         .cccpaonce,      tâd wih   Jho   la,lhot undqç¡rndlng th€l ulrers æld Co¡arr6t ,6 fâus qæúad                                 iy    OPaFlot

 wllhtõ   ---¿ttgt!!L.ray.               ol   aho âhovo   dttë Coùvaclot tlratl bè ld ûo,n.nns bound by l(. slgnâualharclo.

                                                             cOtJTR      cmRr
                                                                              Byl

                                                                            lltle:




                                                          lú.s.ùw*h@.Pry6)                                                                                  Fqm provlded by          Fom on'n.orlr,
                                                                                                                                                                                                              /*"'--ì'ji;
                                                                                                                                                                                                              ¡                  I
                                   CoF}{hhl O 2003 ¡ntônslirulAa3ldâü,or of Ddllino CônÍadqs                                                              (214)310-e{20.FrymsOôAOGk.M
                                                                                                                                                                                                              Y_             /
                                                                                                                                                                                                                            Rúd    aøt,200X


                                                                                                       EXHIBIT              "A'
To D5ywþrt Cqtract dqìôd                     gsDtmbarS                  .20     t0

opehtor                                                                                                             contrætor             @
Woll   tlrw     û[d     t{úóls

                                                                                     gpECtFlcAnOl¡S ANO SPECùÀt P'ROVISIONE

f. CASlt{6 PROORAII (8æ P.ßgEpb                        ?}

                                  Hglr                          CÍlng                          Wr¡ght                               ondo                        Appto{m.te                                       W¡Ìt on      c.mnt
                                   Sl¿o                          8l¡s                                                                                           3ct[ng 0eÞ1tt                                              flm€

  ôooductor                                    ¡¡. _rr.                                                         lbs,ill                                                                                                                 hrs

  S!''oco                                      lñ                              in,                              rbdt                                                                       n.                                           hrs

  PFtecUofl                                    ln.                             ìn,                              rbsltt.                                                                    It                                            hr8

                                               ln                              i¡                               lbs/tl                                                                     Ít.                                           h6
     Poducllga                                 ln                              n                                br/n.                                                                      n.                                            hF
     Lln.t                                     r0                                                               lbs{ì.                                                                     R                                             ir3
                                                                               'n,                                                                                                                                                       hrE
                                               ¡n,                                                              lbrñf.                                                                     Â,


2. ttluD ÖOiIIROL PROGRA$ {seo                       SuþFtngnph 8.2}

                         D¡pth    htoml
                                 (í,
                                                                                                                                 We¡9ht                                Vl¡c6lty                                        W.t r Lq
                                                                                                                                (lbrJgal.t                              lS.c8l                                               l*l
             Faoñ                               1o                                    lyp¡ Hud




Oúø mud lpec¡føtbnd:




3, INSURANCÊ (Sæ                P¡ngdpì ttl
        t.l     Adeqsto         Work*' Cotrpe.¡¡l¡on lÐ!!E¡æ                   æmpty¡ne       wlh S(¿t€ LsH ¡ppllcât              e or   Ënployeß Liqbiììly          hlutrræ    w1fi f¡mìts of      ¡-i¡S.11ì-Oll![9!-                           |

                ovol¡oo      ?li ol                        liir Cmlr6cl.
                                       Conloclolè snployæE Nd(lrig undor
        3.¿ Cgfrmarci.l {or Compfehooslvó} Gôrcnl Llâlil¡ty lÍ!u.åm, l¡Eludirg çonlEclutl obli¡¡tionr ¡t fspêct9 lhls                                                                 Cantúc{       6rd propd mv€6gê fd åll
                otþr obügstþñs ðúumod ln th¡¡ C¡[mcl. Th{                            l¡mrt rh¿ll bê   ¡-_û!!l1¡dl¡¡t¡-_'-                                      Mbl¡ed      dngì€      llfill per   GurèM                   lot åod¡V lnlùry.nd

                Pfopeny      O¡mo¿.
        3,1     A¡¡tqNbrtr Psbt¡c Llsbllily ln3ursM wlth l{m¡t¡ of                     5__ø9.,j1lnlllþA_                   tor   hc d6dlh q ojury        ot   êrc¡   psm    rnd      ¡           ono   f I   I   ñllllotr            J$ o¿cfi
        ræìdonl: rnd AutoruUls Publþ Usbility Propo¡ly Oàmgo                               lnwønÉ       wllh l¡mlts       ol9            om llì      ñllllon                    fø eacÍ soci('enl
         3.4    kt.     l¡$.#laFe.¡{e¡¿ rn-*F{t5É-€str€6ts                                             aßy-lFld¿ìùon             þ fio     Slålutory Wq*erc'          Cæ"ons0.o-¡q$M¡{ãccEoM{Þdode0
         l¡ab$¡{y   unl#lhs Lsgrher¡mn'3 & Hátur Wdlqe Carpffial¡or A4¡{qd+¡a¡l¡rþ.l'

         f,6 (¡hof¡n¡úÉn6l Erc.¡tlhbllltyhßr¡¡o¡lnthcmdnlott¡mlll¡ondollrsth¡Ûfrol!.i.!.1¡nd?.!l.Omntôawlßo[ñhrloOËÊln!{n¡*
         lr rn gmount ro[ la¡ llr.r 310 mllllqlr doll¡[ lnaslm lhr lltbtllllrt !¡tum.{ !v tb¡ Olldot ùûd.r lhl¡ Cðntl!¿L


..   ÊOUIPMENT, T¡IAfERIALS AHO SERVICË6                           10 6E FURÑISHED BY OOflTRACIOR;
         Thé ffi(¡ln!ry. nqulpmnl, {mtÉ,                    m[iâ{¡,           sspplier.     t¡itrmnts,          ârry,EJ ¡nd låbo. herehanq l¡slsd. includin0 sny lÞßporlalion tsqulæd lor lucÍ
ilèmr, shell    be pravldôd 6t lhe wo¡l        þcál¡q ¡l thè Êrpè¡gs ol Cmtredd unlear othgrwiô3 nôþd                                   by thls   Cilú¿ct.
         ,l,i orllllrg Rlg'súblÞ!tto¡v!llåblllty
                                                                                                                                                                                                                   -
         Coñpl€to drillim tlg, d6¡þütd bl Cøt æ1s                        ðs its Rt€ No.                                            üe    Diq      ¡lcmô ql   equlpîml bein€:
DEWrtr:             Ltåkú   únd¡{hdsl         Perilô lnveñpttl¡ê¡ed                      hefr rnd m¡de. drlh.fulþ
                                                                                           ---læ:_*.*,
              No. on Brg
Pumpsj No I Måk¿.           Pwr S¡ze. añd

              llg   2       Pm.
                        M.k€, S¡¡e. snd
Mud M¡xing Puñp: MôkG, Siæ. and Pffir                                                             ..                                                                                                                   .
BöjlBN; Nmbor, Mâko. H.P. snd W.F
                                      -
Ostrick      ø Ma¡t l'{eke, Sizg, ard Capôcity

Sub.toclurc: Slæ Erd Cspa€lty                               -
Rolåry Oriw: Ty9c           _                                                                                   _                                                                                -.........*
Di¡ll P¡pe: Sq6                                         mloht. rnd oñdos ar                  r.l6¡aF tôjr.lnlòt[ '100,000                    lbr owroull lt; Slzq:
                                                                                                                                                                         -.-.   .   ----




                                                   tU   s-upû ùaãd.'EM                         a'-    P4   1)                                                              Fom pq¡ded
                                       Copyright O 2003         l¡tehrlloõålA3ulålion ol Drill¡¡t C6trãdo6                                                                {2i4) 310-942r
BlMul      Pruvenlèô:

                Shè                                          $ods8 or    lolt   Pr,                                U!k6 & Hod€l                                       NuntÞr




 8.O.P. Clo6¡n9 Unil:
 8.O P Aeuñulâtorl

     4:       OèrÌick l¡mbèß
     .r.t     Nñ¡l      9u¡ngs   oldrill   p{p€   tnddrill   co{{ãts 6Þêc¡ned a¡ov€.
     ,4.{     Cøve¡lionsl dift ìndkþlø
     4.5      C¡rculeung mø iÌt.
     4.8      N*66åry píps 6cks r¡d rl09it0 !pml9daì,
     1.1      ltùml     ltoreoå.f 8.õ¡ed¡¡ddstldh,
     4.6      Shatr shãkor.
     4.9
     4.r0
     a.tt
      r.lz
     4.13
      4.11
      4.15
      4.$
      1.lt
5. EqUIPMSRT, MÁIERIALS ANO SÉRVICÊS TO BE FURNISHEÛ SY OPERÀIORi

      Thê mâÇhlnsry, eQuìÈreôt. loots,              mlsi.¡ti,    suptrlio$,   l¡strùlwfs. ætui(ær nnd l€bor hgglnôtlg lislôd. a¡duding ânytânspolrt6 têqu,rd lor su{ll             lþß.   shå¡l þs

prov¡dêd    st the   wll lo{€lkh   at thê 6xpenæ of Operâbrun¡ðs olh€N¡ss roted bylhls Conlacl

      õ.1     Fu¡nl3hsndmaÌnt¡inrdæueterædwaysrd/ot€nrllolølion,rlght{f-way.indldlnÍr¡ghlÀ.ol.Myto.fr.laridwðl€rllnas,rivorm¡¡logl.hl0lM6y
              crogrhgs, gal6s s¡d etl,€ gugd8.
      6.2     Stsk6 lMtifl, dêar snd trådo l€tbn, Bnd pm!+dd luroþuñd. ìÕc'uding Eutle¡ng wton næEPry'
      5,t letlt¡¡ks          wúh rtp€ snd f{$ngs-
      8,4 Mùd 3ba0o l,anfiô w¡li pl!€ lrd fltìngr
      6.5 seÞ€lêlgrwith pip€ snd li0ngs.
      6.4 tabr¡nd ro{odåls to onneqtând dieonnscl dud lâni. t6!l t¿nk, ând mud 0å6æFfðtoi
      6.7 Labot tôdr9ønnacl a¡d dôan {ñt bnks ånd mud oag æo¡¡alø
      6,8 OrÍhg mud. c¡€mi€ll.lostckcul¡llo0 reG¡iá19 ând olheroddìliv*
      5,9 Pipe snd rôætio¡! ld ailçlrcuìáting lines,
      5.10 l¡bor ta lay, b!.y a¡d reov€r o¡l drcul¡ting linê3.
      6.f I Orillin! bls fèad$. æåmrdlterg, stâbili¿ss and ¡pecjrl l@ls.
      5.'12 Cqlkl flhirg t@l3êry1æs rnd tælr€nÞ|,
      6.1! Wm lhê ære tiis ø hô8d., ø9 b¿relô Þnd wiß lìne æro qldûs lf mquhod.
      ã,14 ôonvenl¡on8i @r€ bllâ, cqê æt€heN gnd ærð barolr
      5.15 Dlsmñd (æ bar€ldlh hegd
      5.,l8 Cem€nt ð¡d æml¡nç erykr.
      5,1? Eleclriel wiæll¡e logqhg süm.
      S,10 Þireclional. ülip€r, or oftqôpec¡ål lHvic€s
      6.19 Gu¡ d Jet p€rloÞling æd'm!,
      ã.¿0 E¡plss¡v€s qnd shæ009 d¿viæ8,
      t.2{ Êornglioñ testin0. hydr¡ul¡c fßcl!rìng,               ôcld¡z¡ng å^d qthêr rel6ted    seryiæs.
      5,22 Equlpw¡t lor d¡lll$tðn t€3ting.
      t,2!     Múd¡oooing3eñts
      6,ll     Sid#sllco.hg6erv¡æ.
      5,25     W6ldirgsfl¡celorweldingbollmroht!olÉsin0,gu-ldetbæ,l6trhoo,lþål€{l¡roód¡nðnneclionuÍlhlßì¡llingolE¡lho¡dsqûlpMillæqu¡Þd
      6.26 Cs3iñ9. iubing, li¡eE, 6dqeô, lìoål @ll8r¡, 9uld6 !nd                   noEl   ¡hæs ¡nd    sswiåtd      ¡qülp.mnf
      5,at Cãsiñg sdetc¡€¡s and ænlrgÌ¡eF
      5.2ô Welt       heBd   ønneçtiitn! ånd all ðqu¡pdsn( to          Þê InstAlL6d   i¡ or oû rel'   Or On   ltþ IEni!æ lor ute    ¡n   øn¡æUð   Wilh lôsÙ¡g,   æmp¡ot$ end opaatìd ol wll.
      t,29 SpqÀt         o¡ ¿dded stomo€ lor nud ¡nd chgnic¡ls
      6.30 CdiñOhedd. API s€199, to qlom tothãt 6hün lor úe bìMUl prov€nteß lp€cJfÉd                                    itr   subpeßgBph ¡l.l abovê.
      6.31 gio@t prgvenler ìeôlin0 psckolnnd t6slin0 Boryì68.
      6.32 ReplðæMt of 8OP robbß¡¡, €leßnl! gnd *.1r, if Equìr€d, altr ¡nilisllesl
      6.JS Casing Thr.ad           Prcl.                                                                                                                                                                                                                            Re!íø   AFå,   N3
O,   EAUIPME'.IT,                        ÂNO SÊñVICÉS TÕ BE FURNI8HËO gY OESIGNATÉO PARW:
                         'IAIERÍALS                                                                                                                                                                     ltsru. lndldinq ã^y tranrPolãllø
     Th? msdjinery, equipme¡|, tqote. mstqri€ts, sup9ìiss,                                            inslrurenls, $d¡c66, a¡d låbor l¡6led as the fo{lryin!                                humbere¿

rqsíÞd lor 6ucl¡ ìl€m unbss otiÉùisa                              õpæined. ôh¡fl bè provijod ãt thq                       wtl l@tis                    ênd al lhe erpence of      ll€   par{y horslo ð6 de6Í¡n!1ed by án X     rutk    lo the

ôppröÞaiale collmn.
                                                                                                                                                                                      Tq Bo Pþvlded BY rnd
                                                                                                                                                                                        At Thú Expin¡3 ol
                                                                                Itsm                                                                                   op€frtor                                   contrårlo'
     6.1      C6lì¡r and Ruf,wåys ..              .

     6.2                                                                                                                                                                  x
     5.1      F6l {locetod ãl                                                                                                                                             x
     6.4      F@l ¿i¡Es      {onqth !f!lq!!X , -,,
     t.0      Wsl¿r      ¿13Érø, indùdirg                  aoquit8d           p€rÞl!,       .,.-.

     8.å      Water trll, inc¡udin! rsquitd p€rmls
     a.7      Wãter liæ9, indudrng r€qqirêd pernits-...                                                                                                                   x
     6.8      Watôr      tloraqoSnk6_-                $pâcity {Pot ilg hvôntory}...                                                .    ..,
     6.t      Pohbte mtá and bofr lod w¡tdr......,.....
              lqbq ts operôle Flor wellor walor                                                                                   .                                                                                   x
     0.t0                                        pump   {Rig cßw only}.., .. .....,. ,                                                 .. ,..
     6.lt     Mâtnten¡næ ol&tôr mlt. il rgquìred.,.                               ..-   .                                                                                 x
     6,12     Wat{ Pump, ,.- .... --                                                                                                                                   _---x      _
     s,t¡     Fuèl fq wl6¡ pump....,..                                                                                                                                    x
     6.11     M€ts ld è¡gises ôod þole,s, d ñtoft s¡d ftud pumps.....,...,. ,, ,.,,,.                                             .               -.

     6,tð     Tránsportslion ot Cq¡t ãclo/6 prop€r\,-
              i¡ove ro...                                                                                                                                      sie P¡¡e,loh           4l
              Move oul.,.. ..                                                                                                                             _            P¡r¡0ruth 4.2
     6,'i¡    M€r€dals lo¡"boxiry i0".ig 6nd d€rlck. ,.
                                                                                                                                                               "sg€,
                                                                                                                                                                         N'A               ...                        r¡/A
     6,'!?    Spód¿l strinosof dr¡llpip€ ãnd dnltællar6 6s                                    fol¡M;
              4ñv tmrilÞd                                                                                                                                                 x

     6.ts     lþ¡ly jalnls, subs, él€Efo.r, tongs, slips ånd 8OP rsús lø usewlh speajðl
              dn[iæ ....., .......,-..                                                                                                                                    x
     a.'t9    Díll plps pro{6¿tds for Kettyloint ano eacrr¡oìni
              ol dlÌl dp€ ruonlng i¡lide ol 6!da@ Caoing ås roquited,
              Íor uqe wilh ¡omôl glrinor ol drll dp€..                                                                                                                     x
     0.20     Drill pìpe proìæloro aor Këllyþñl ånd drilf plpo runn¡rig
              insdo ot Proleúioñ Cas¡nC         .. .. .   ..     .,, ...         .. ...                                                                                    x
     6.21     Â¿le ot p€mlÉtion          refrdiîg                     dêviæ    {Cinñf oþotMlc).                 ..... ..,,,, , .-... . ... . ...
     a.22     CxtÉ ¡åbq lq runôñg and                       æ¡û¡g               Ësinq {Çasi¡0             ffi}.,-.,.......,.             ., ....                           x
     9.25     eðling l@ls,,,....                                                                                                                                           t
     e.24     PderqBinû longs ...                          ...                                                                                                             x
              l"aydffñ and plchup ruch¡¡o.. .. .,,.. ..,...                             ..., ,...,,                                                                        x
     €.26     Tublf,g l90ls,. ,.
     8,21     Pffir      lublng t¡crg . .., ..
     6.28     Cr# Bæls,                                                                                                                                                   t'lrA                                       llra
     5,28     SEMCê       B¡.ge ..,          ..                                                                                                                                                                       t¿tA

     6.t0     SeMæ Tug Boal                                                                                                                                                                                           iltA
     3.31
     6,t2     Mouß Hole
     6.t!     Reôorve P¡15..... ., .,                                                                                                                                      x
     5,34     Upp€r Kelly Cæk                                                                                                                                                                                          x
     6.36     I   oftr   Ke|yVatue      ..                                                                                                                                                                             x
     0.¡6     Dírll Pipe SoleÌyValve.
     ø,31      l¡sìd6    Bl@t Pre€nlo.., ..,                           ,


     t.l8      Drill¡ng hole lor or drivlng lor@Muclor plÞe
     6.39     ChErges.      øsl   o, bond! for publìc roadg                                                                                                                 x
     0.10      PorlBble f ct1e1.,.,,.....,..
     6.,1t    Tr¿3¡l     R*pt8çle, .                      ... ,   .                                                                                                         x
     é,12      Litw¡-l¡o¡lo+Shåfc Stlðkor (Por rlE l¡voñÌo.yl, .. ..                                      ...                                                                                                           t
     6,4!      Sh0le Shaker       Ssæns                                                                                                                                       x
     6.44      Mud Clea¡er.,..                                                                                                                                                x
     6.45      Mud/Gas Sepõrator".                                                                                                                                            x
     6.{8      Oesendê1...,.,, ......
      q.47     Desilter,...,.-                    ..-..,..
     0,48                                                                                                                                                                                                                 :(
      6.{9     CeðìJifuge. .,.. , .. ,                                                                                                                                        x
      6.a0     Rolrt¡ng lloåd .......                                                                                                                                         x
     6.6t      Rottlih€     H*d Rlbb€rs               -                                                                                                                       x
      6,õ:     Hyd¡svllc Adjvgtabþ Choke -..
     6.63      P;tVolúme ToÞli?er                                                                                                                                             x
      6.64     óommunlølion,  trF€ lc€llllar phonc lor rlo uro o¡lvl                                                                  ,,.,.....,...
      6.55     Fdlln,Épôq'ty@
               JLc cl0ó64 110.000 lb lll!'a¿lth outdoocõl wltl ! Shr lnduetdeB                                                        Ou¡ck.Teh
               Truse booh f,todel 1302-JLG                                                                                                .   .


      8,õ6     Cqr$igo l¡bibiltr fff proìedìng drill 9tñ09.
      6.6?
      6.56
      8.51t
      t.60




                                                          ¿vs         æWk bþd          -'E^rtu A' ' PsF 3l                                                                                        Form providd þy Fqru Or.A Drs\
                                coÞynqhl O 2003                            ¡ntmaúrÉl Ass¡ðl¡otr of Orìling Cútrâclos                                                                             (?r1l M0 9428 FêrmronADisk øti

                                                                                                                                                                                                                                       \
( . .t . .'l¡#rfi¡wor¡r¡oJ lg*slr {'r)
                         ,               a,oþt $¡oc 6üil¡O F ¡ro0rpoarv tiloiauJewt 00tt¿ g ¡qöp&b¡
\ ':       1 )frûtuo ruoJ {q ¡¡¡rol u¿              þà,.¿-,vtëttr¿ -å.iôj tarE S',t,




                                                                                                 lgNdSt   ou¿u¡Hro   '¿

    îffi'fdlr,pirQ
                                                                                                                                       R..AI AsI,   200:t

                                                                              EXftãtT'ð"
                                                                         {S!r Sub!8trc6ptr 0.1}

Tlþ lbaþlrlng chu$, wtH mqtlrÊd bt bf, m ¡upoftt4d h $! o$ttæl ¡y llk*rnca rr f fulty €t sd:
{f}       rh. Ëqull otportrn¡ty clsm pnsnbd, lr 41 CFå æ-1.1.
l¿l       Tta           Ac{otr Cþvþ pþslbad ln 4l CFR ô0't60,4 cgddl¡g Þ((6r! ond rctø6 of $e Vleln.m   m'
                ^ttlml€                  b                  wt!tr   p(oúlùod h al CFR 80-741.'l
{¡}       Tho   Altlñâürô Adhn Chus          lË¡tdlcsf¡id
(al       Ths Crrüfirâtlm   dcmplir¡Ë*lth ErMrcíml¡llmr pGsil¡€d               ln   {0 CFR 1t.¿0.




                                       (tt.S ,.ñ, tuXle.'Extü E. *ea I                                       Fm prûk   €d by   Fms On*obh
                          Copyíeht   c 20or hlr¡rlhnrl Aå!ðddh. o, Drll¡h9 Cdt sdm                       (21t' 340+,12¡   .   ¡omoflAolÍr.   m t.
                                                                                                                                               \
                                                                                                                                                \'
                                                EXHIBIT "C"

                                CONTRACTORS SPECIAL PROVISIONS

      Conkåctor shâll fum¡sh inilial lested annu¡ar preventér elemenl, lf lhe sl8mÊnl is demag€d due lo de¡trudive
      Þtêmsnls lrlroduced to lhe mud, gtdpp¡ng, or sxcêsslve tssling, the Opårãtsr â9ræs to lufn¡gh å nêw êþmént.

2.    Chemical Add¡tìveg to ths mud for pr€yenting o)ddat¡on of lho drlll strhg and hydrog6n sulfid€ scev€nglng
      chem¡cåls to lreat the mud or drilling lluid ae nooessary to r€mov€ ell k¿c€s ol H¡S and lo control oxygen
      caroåìon to bå furn¡Ëhed by lhe Oper¿lor.

3,    operåtor ehatt tumish åll lsbor, ôquipment and mater¡als lo olean f¡g âief use of oil base mud e¡d1or complol¡on
      fiuìd.

4,    Ëxtr¿ qo6l to rig up lôr drlll¡ng with oil þase mud ¡ncludíng, but fiot llmitÉd lo, Ih€ cosl ot pìl çoveË, steam
      ôl6snôrs, dr¡p pans, mud vass and cleaning malerials shall be al Op€rator's expenso.

5,    lfr¡tial inspecl¡on of all Contråclo/6 drill pipe, drill õo¡lårs, kslly, kelly jo¡t¡tê, velv€s, subs and |{WDP êhalt be at
      Contractóis sxpengo. All rspalr6, replacenedte rnd heulìng for repa¡rs will be åt Contraclol'ð expense. (The
      ¡nsÞêGllon w¡ll b6 lo T.H. Hill, DS1, Category 3 or its equÌvalent).

0.    Subsequent lnspe€tions (hclud¡ng the in$pectìon 6t lhô end of tho Job) Õf all ddll plp€, d?lt collårË, kelly, kelly
      jolnts, velvas, subs snd HWDP shall be åt lhe Operalofs expêôsê. All rèpglrs, rôplsc6monte and hauling lor
       ¡epalrs wlll be ãt Op€rator's êxpense. (lh6 inspedlon will b€ to T.H. lllll, DS1, Cglsgory 3 0r its equlvalent).

7.    Opsråtor shåll lum¡sh åll screÊns for Bh¿le shakeB.

t.    Oporotor shqll fumi8h all potabls wslsr for Op€rátot and Conlr¿clor personnel.

9.    Op€rator, op€ralolg rêpregent¡t¡v€s snd Opsraloas suÞcontactors shâll support Contrâc'tofs s8fBty Policles
      and Procêdurqs ln genaral and in parl¡culä., w¡ll comply wlh âll Gonlråclols pBrsonal prolsclive equipment
      requlremsnl6.

10.   Op€ralor will be reBponsible lor the provis¡on and mâ¡otenance of any sile saptlc systems.

11.   Qontrector will prov¡dê o¡ly one sizê of mud pump liners. Añy addlt¡onal s¡z€s ßqul.3d by Op€Ëtor w¡ll be
      provlded by Op€råtor åt Opeleto/€ cost.

12.   All thkd party êquìpmðnt requ¡rsd lo nipple uplnippl8 down BOP êqsipment will bè prov¡dèd and pald lor by
      Operåtor,

13.   Thè r6te6 containod in this Contract arè ttãsèd on the rig lnventory attached hereto. Any modlficåtion ofadd¡tlon
      lo the rig requested by Op€rrtor will b€ ât Opårstor'8 expen*.

14.   Operator shsll (€st BOP equlpment at lntervals âs 6péc¡l¡êd in foderal, 6tale or loc¿l rÊgulåtlon6, API
      Reçlmmènded Prâctica ôr ev6ry twanty-ôns (21) doys whichavÉr inl€rysl ¡s more 6tr{ng6nt All testing will be
      performed by an ¡ndèpåndent tssllng compsny plovldêd and p8¡d fot Þy Operator.

15.   ln sll oâtôg whoro Contrâctor's      employees (¡nclqd¡ng Conlrâclor'ß dir€cl, boffowêd, speciál or sts('ltory
      êmp¡oy.6o8)  ¡fo cov8rôd by lh8 Louislona Wort(e/o Compsnsat¡on Acl, la. R. S. 23:1021 e, 909., Op€rãlo¡ ånd
      Cofltrdçtor ågr¿ð llrat åll work and operalionô pelomed by Co¡trdclor sld its efiployees purEuant to lh¡s
      agrå€menl 8re an ¡nt€gral parl of ând ar6 êssênt¡al to the ablllty ó¡ Operstor to genotelo Operatqfs 9ood9,
      producls and services. Funhcmore, Operâtor and Contratlor sgleé lhêl Op€rstor ¡s a slsiutory employer ol
      Conlråcto/É employeee for purpo$es ot LË. R- S. 23:1061 (A) (3), Notwfhstand¡ôg Opðrstodc status as å
      Bfetutory êmployer or speciâl employ€r (ås def¡ned ¡n La, R. 8. 23:1031 (C)) of Contraclor's employæs,
      Oonttâctor shsll rernsin primarily re6ponslblé lor thê payment of Loulsiana Wo(e/s Compên6atlon bånsfta lo
      ils employees, and sball not be €ntitled to Eeek oontdbut¡on for any such payments ftom opôrator.

18.   OÞ6t'ålot, it3 p8r6nl, subsidlary ûnd dlìliåtdd corporallom, 0! $ell       I
                                                                              lh{ ëmptoyês!, olûærs snd dkêctorr ol
      aôch {6ollesüvålyl "Opetåtoft is cognhrnt óf tho Nottsrg Dl$pulo 8ênôlutlon Proofam and w¡Bhas la b€com6 an
      Elåstlng Eñtlty. ;s dohn6d h ihst P;ogråm, Ac¿¡rglngly, Operú&r aod Nåbors lndu6ldss, lnc. fNabors") hor6¡y
      agee lhol Oþrator ie ßn Elecling Enlily as to all D¡sputê$ bet$/è6n Oporator ànd the prosent and tômtl
      Employsås ånd Appllmnts ol Nsbors puEurnl to lhs Nsbm ùspute R€solutlon Pmgrom as il c{rrBnuy exlst¡
      ônd åâ mây be âmånded kom t¡me lo l¡me, ln lhe event lhe Prog¡am ls ãmended, Nãbors sgrges to p¡ovida a
      copy ol lhg êmêôdm6n(s) lo Opèralor, Opsrâtôr may w¡lhdrâw lhis B16c1ion to partislpat€ ¡n thË Prôgrârn ât sny
      l¡me by giving no(ico ol such wlthdrawal lo Nabol6, such r€vocal¡on lo be etfâctive wlth rêsp6d to any clg¡ms nol
      yet insl¡luted ås ol lhe dals of ævocalion. Op9rator understands thal it is bound by the terms of lhe Program
      wlh rèspôct to all Di8pules w¡lh Nabors employees, regardleso of whelher suoh Oisput€ ls inÌliated by the
      employ€s or by Operalor. Operator and Nâbor6 áclmowlèdgê lhat ths Plogram doó8 not apÞly to dlsputes
      Þelffion Op€?ator ênd NåborÊ and thât ths Ptogrâm does not allar thê leñnE ol any indèññificâtion aqreeñeñl
      Þéh,,¿€Ên thêm.

17.   ln thô event Operãto¡ ålêcþ to drill ã subsl¡tute wéll lt shåll bê Operålol,s obligslion to ådvlso Conlråctor ln
      wr¡t¡ng of such change. Notwlthstanding Operator'ð fållure to nóllfy Contreclor of such chango, the terms of thls
      coñlract shall epply to such subslitote w€ll as if ouch subslìtute well werè ihe wê¡¡ spec¡l¡ed ln Pårâgfáph 1 oflhs
      Conlráct.




                                                                                          Ex¡¡blt-C_0 l_Oklaho¡na_Mây04
                                     NABORS DRILLING USA, LP

    4lll)                                 PACE 15OO             -    RIG F26
                                                                                                                     fllll)
                          Programmable AC Electric f500                                    HP Rig
DRAWWORI(S:           1,500 horsepower AC drawworks featuÌ¡ng regeneËtive AC braklng. Drawworlts ls drlven by two (2)
                      800 horsepower AC motors. Autodrill functlonality utllizing ÀC motor.

POWÊR GEflERÂTIOT{:   Three (3) - Caterpillar 35128 eng¡nes rated at 1,476 horsepower each, driving one (1) tGto 1365 lM
                      generator, for a totâl of 4,428 horsepower, AC power generatlon, Varlable Frequency Drlve (VFD) and
                      MCC unltlzêd in a single houæ,

l¡lASlr               Pynrnld Fa* Movlng Land Rlg 152'three sectlon mast manufactured to AP¡4F spec¡Rcðtlon. Statlc
                      hook load of 1,000,000 lbs. on 12 ¡lnes. Mast ls ralsed and lowered uullzlng hydrâulic cyllnders. Mast
                      has lnbe{rated top drlve ralls (enablei bp drlve to travel ln mast during rig move)'

SUBSTRUCTURE:         Pyramld hydraulically elevaM substructure wlth 30'Roor height and 26' clear helght under robry
                      bisms, Sûb*rucurè     ls rated for 1,000,000 lbs rotary load simult¿neous wlth a 600,000 lbs setback
                      load.

OnILLER.S COilTROLI   Cltmðte controlled d¡lllert cabin provides integrated Joystick control utlllzlng PLC technology. Touch
                      screen controls provlde state-of-the-art monitoring, control of flg equlpment ¿nd drllllng pan¡meters.

HUD PUIiIPS!          Two (2) f,600 horsepower mud pumps. Eåch powered by one (1) 1600 horsepower AC motor¡ pumps
                      are equ¡pped wlth hydraullc liner retentlon and purnp rod slstems,

MIIDIANKS:            Three (3) tank system total côpadry ðpproximately 1,500 BBL; four (4) 6"               x S" centrifugal   pumps
                      powered by 100 horsepower eþctric motors. 100 BBL tr¡p bnk.

souos coilTRot:       Three (3) Swaco Mongoose shale shakers
                      One (l) swð€o mud cleaner witfi desander      /   desllter,

WATERSTORAGE:         One (1) 500 BBL water tank,

FUELSTORAGE¡          One (1) 20,000 gallon dlesel tuel tank,

TRAVEUNG BTOCK        500 ton travel¡ng block, grooved for   I 3/8' drlll line,
TOP DR¡VE             Canrig 1250 AC, 500 ton integrally mounted top dr¡ve system,

ROTARYT               37-112" rotary lable, lndependently drlven by AC motor'

ACCUHUI-ATORI         slx (6) statlon accumulator unlt wlth one (1) electric dplex ônd two (2) air ôperated pumps. Unlt wlll be
                      designed ¡n accordance w¡th API 160. Remote panel wlll be mounted at drlll floor'

BLOWOUT               Annular:    13-5/8" x 5000 psi.
PREVENTER,S:          Double Ram: 13-5/8"x 10,000 psl.
                      Slngle Ram: 13-5/8" x 10,000 psl.
                      Manltuld: 4-V16" x 3-U16" 10,000 psl.
DRILL PIPE.           As per contfact,

DRILL COLLARS:        As per contract,

AOD. EQUIPilENT:      Dedicated man-rlde¡ wlnch                                     Automated cãtwalk / plpe handllng system
                      Varoo ST-80 lron Roughneck                                    Two (2) âir operat€d hoists
                      BOP Handl¡ng system                                           Air operated sllps
                      Rohting mousehole                                             Camera system
                      lntercom system                                               Vacuum degasser




Revlslon 0                                                                                                          August
                                                                                                                                tu
                                                   EXHIBIT "C"

                                  cotllRAcToRs sPEclAL               PROVISION9

       Conlrâctor êhall fum¡sh ¡ôìt¡al tested anûul8r preventer €lement, lf lhå elêmenl ls demaged due to destruciivs
       ;t;manls iñtroduæd tó lh8 mud, strìpp¡ng, or sxcesslve tssling, the Opsrator agfees tO iutôl$h a new €lomenl

2,     Chem¡osl Addit¡ves to tha mud for pr€venl¡ng qxidation of thè drlll slrìng and hydloqen sulfide êcâvènging
       ã¡u.¡*ls to beât the mud or drillin'g fluid as- neceseary to mmov€ Ell trac€s o{ HrS and lo clntrol orygen
       codosion lo bE furnished þy lhè Operâtor.

3,     Operâlor shall furnish all labor, equipmert Bnd maleriål3 to cleân rig eftef usê o¡oil batg mud and/or cÆmpletion
       fuid.

4,     Ëxlû cost lo rig up lor drllling wilh oil baså mud including, þut not lím¡tgd to, the cosl Ol plt covers, steam
       cleaners, dr¡p pans, mud vacs ånd cleaníng malerlðls thall b€ at opårator'â exp€nse'

5.     lnitiâl inEp€6'tlon of âll ContrectoCs drill Þips, drill côllEß, kelly, kelly iointô, vâlvês, suþs and l-fWDP shall b6 ål
                                                                                                                  gxpense- (Tha
       Contractó/ô ôxpensô. All rêpallË, rêplaæñènG snd haullng for repË¡rs will be ãt Contrac¡o!'s
       ¡nspêc,tion will bs to T.H. Hill.   DSl, Cstegory   3 Õr ils equivalent).

6.     subsequeot lnspections (lncludlng the in6p6ctiôn at Ìhe end of the Job) of åll ddll plpo, drlÍ mll8n. *elly, kelly
       ¡onìã,  iâiuãt,      ina HWop siatl be at rhe operatocs expense. All repars,. r6plåcôrn6nls ary l!!lr¡9 for
       'repalrs        "L¡e
                wl¡ bé at Operator's expense, (The inspect¡on r¡rlll b€ to T-H, Hlll, DS1, Calsggry 3 or ll3 öqulvslenq.

7,     Operator shall fumish all screens for shsle shåkêß'

8.     operôlor shall tum¡Êh all potable water fór Operstor and Contrsclo[ personnel.

9.     Op€rator, OpôrEtor's feprË3éntâtiveâ €nd Opetâtôis sub-contraclofs 3hå¡l âupporl Contradofs S€fety Fol¡alBs
       qi¿ Pto;di,rus in gen'eraf end in particular, will comply wfh all contrsclo/8 p€rsonal proloclive equipment
       requiremênts.

't0.   Op€rator will be respons¡blé for the prov¡sion añd mâinten6næ ol any sitå 6ePllc aystóms

11.    Contrêctor will provide only one sÞe of mud pump l¡ners. Any additionsl slzes rEquired by Opêrator wíll be
       próv¡ded by Operator âl Opetatois co6t.

12.    Âll third párty equ¡pmónl rêquirêd to tripple up/fiipple down BOP equ¡pment w¡ll be provided ánd pa'rd for by
       Opgrâlor.

13.    The ratos conteined in this Contract ore based on lho r¡9 lnventory âttached herèto. Any modlfioatlon or addil¡qn
       to lhê rlg rsquestód by Operator will bô at op€rator's €xpens€.

,t1.    Op€ralor shall t€st BOp €quipment at íntervals as ôp€cifie¡ ¡¡ foderal, Êlate or ¡oc€l r€gulal¡ons,..APl
        Räcommended Pradica or eúary twenty-one (21) days whrcheyar interval is more stringént. Al¡ test¡ng will bê
        pêrfomêd by ån indêpendent tesll¡g compsny provldêd ånd psid lor by Operatof.

 15.    ln all cases wherB tonlmctqr'Ê employeeE (¡nclud¡ng Conlrâctor'ô dke(;t, boíowÊd.8p€ciål or 8tátutory
        €¡¡ptoy6€â) ere coverâd by the Louislana-Wor*eis Com¡Bnsât¡qn Aç1, La. R. S. 23:1021 ot soq., Operalor ånd
        Çoirtridor'agree lhat ðll work and ôperåt¡o¡s perlormàd by Contfoôtor and itr employôes pur6uant to this
        agreemônt a7o an integrat parl of and are essintial to thê êbll¡ty of Operâtor to ge¡êråtè OPeraior'9.900ds'
        pioduas anO se&¡cês. Fuàhermoæ, Operator ¿nd Confac{or sgrêe that Opãntor ¡s a-slålulory employor of
        bontactor,s emptoyæs tor purposes of La. R. S. 23:1061 (A) (3). Notw¡thstând¡ng-Op€fâto¡'8 slãtus as s
        stôtutory €mptoiof'or speciäl åmployer (as delined ¡n L¡. R. S,23:1031 (C))of_Conkaalo/s €mplôyæs,
        donirÀcioi sËalt'renain irimarily rc¡pinslùte for ths psym€nl of Louigiena Worl(e/s Componsation b€neftÊ to
        its employeos, and €häll not bê éntitled to 6eek cBntr¡butlon for any 6uch psymsnls from Opêrstor'

 10.    Op€rôtof, ilr paßnl, 6ub5idlÞry snd DtftlrÊlsd coeorallonr. æ iloll Ér lhe employèêã, ofl¡col8 and dlrÈclor! ol
        iác¡ tcãilocftva¡y.,óporüto|-l i6 cognr¡ânl of lhå Ñabors D¡spulo Remlut¡on Plo¡r€m€nd wlsic¡ lo h"oorne 6n
        eisc{irg EnÍry, ós øirnø In ìnat piog¡¡rn. Aocordhgly. Op€ralor and Nsbors lnduslrler, lno. fNsþors') hor€by
        Joioo íttit ôipritor to añ Etecl¡ng Éntity ao ro alt Olgpùtea belwoân Operator.and lhc PrE_sent and fotmt¡
        ÊñriroyaàE EiU Àp¡¡¡csnt¡ of Nsbõn puóuont to lhe Náboru Diepute Roroldllon Plagråm rs ¡l cunsnl¡y ex¡Ets
        end' ad may þe arilånded from üma lo timo. ln lhs evedl ths Prooram le ¡mon                                           APPLTCAnoN FoR HOURLY AN,r DATLY EMPLOVïïåËI
        'ltll)
                                          Must Read And Verily With Signature




I acknowledge lhâl a copy ol the Company's CIlspule Resolutlon Program was available for rny review al lhe
l00all0n whors I submlttsd this appllcallon. I scknowlodge and undsrstand that I sm requlred lo adhore lo thê
Dlspute Rseolutlon Progrâm arrd'its requkemsnb lor sùbmts$lon of all clalms to a proðess that may lnclude
modistlon and/or arbltratlon and thal ll I rofuss lo slgn below that my appllcatlon wlll not be consldered lor
omploymenl, I further underslend that my omploymsnl appllcat¡on submlsslon wfth the Company conetllutes my
jryeïTo     ot th: t:lfrïriÅßt provision ag a condlllon ol employmentconsldara{lon.


lf I am hlred, I hereby agree lo parliclpate ln lhe Company's Payroll Dlrect Deposit System for payment ol
salariedlhourly omployees and comp           Payroll Dlrocl Deposil Authorlzation Form lo implement lho Payroll
Dlrect Deposlt System lor my                       .INITIALS

'Ihls appllcatlon wlll bê considered actlve for lhirly (30) days.


                                                                      J"/'l
             Appllcant's




HR-l05 (01/07/r1)




                                               EXHIBIT              "l-F"
                                                                      ,t




1i   ilrovoiuoon nlli¡þ¡g:¡ ¡'é ol4)ortuntty lo   ror¡l   ow:tt¡o Nal¡.o¡i
;




                                  t',1   , '
         {lllr                              APPLTcATION FOR HOURLY ANO DAILY EMPLOVTiå¿:



                               Applicant Must ßead And Vor             wIh
I   dsclare lhat the statoments conlalnod in thls applicalion are corect and undersland thal withholding lnlormalion
or making a lalse slalemenl in this application and lnformalion subrnitted thêrowith or at âny lime durlng lhe
applicatlon and pre-employment procêss wlìl be the basls lor my åpplioatlon not lo be considered and/or
dismlssal, I authorlze all omployers, educators and othorfirms or person named hsreln lo providë the Company
w1h ¡ntormåtlon regarding rny education, employment and medlcal history and rslease all such individuals or
enlit¡eB"   lronl all lìablllty lor any damages thal may resull from furnishing informalíon regardlng            me.
     Aà\oJ             -   ttltrtlus
I understand that lhis applicalion does not obligale the company lo offer mo empioyment or l0 hire me.. I lutlhor
understand thal if I ani emplqyed by the Company, my employment will be on an "al will" basls and may be
terminaledbytheCompany'atãnyliirewithorwithoutcaussornotice,                 lf lamomployod.l undorslandthatlwill
w€ar the preðcribed peisorial proteclive equipment arprwill abide by all Fedoral, Slate and Company procedures
and rogulalions while working for the Company, - Ad                  ' INITIALS
                                                           Y-
I acknowleclgs thål å copy of the Cornpany's Dlspulo Rssolution Prograt¡ wãö åvallablo for my revlow at lhe
locâllon whsJe I submlttdd this applìcation.. I acknowlodgs and undorgtand that I am roquired to adhsre lo lho
Dlspulo Resolutlon Program ancj ìts roquirenìsnts     lor eubmission of all claims lo a process lhat may inckrla
                                          'l
rnei1lallon and/or arbilratlon and lhat lf feluse to sign bolol lhat my applicatlon will not bo coneldsrsd for
enìploymont. I lurthsr undetôtand ihât nry omployment apþlcatlon submlsslon wlth the Company çon$llluteo nly
acçopia¡ce ol lhe tgrms of thls provision as a oonditlon of employment consldefatlon.
    At\ \e
         -J
                      -lNlrrAls
lf I am hlred, I hereby agree to parliclpale in th6 Company's Payroll Direct Deposit System lor paymont ol
salaried/hourly emptoy'eedand compþtq lho Payroll Dirocl Deposit Authorization Fûrm to ¡mplement the Payroll
Direet Deposit System for my pay.                  - INITIALS
                                       -Éì.i\íl
This application will be considcred active lot thirty (30) days.


      ârl{. J.vt" -V,.r! tar*
         \J Appllcant's Signaìúie      'l                                     Dale




HR-105 (0r/07/!1)




                                            EXHlBlr "l-G"
                                                   NoTICE To i\PPLtcÂNTs REGÄRD.ING
                                                       DISTJT ITT.]       RI-JSOI,Uf'ION PROGRÂM

               QI            903 erìrl lhe CÕmpâny. This progrâm                                                                                  rffodlvo ând ofllclenI
                            rny dlsputos thoy mây                 hâ VO   thror{th      á                                                         lho otì liosl porslbl
qrpolunlly.

AcoÞVofttr6Dtspr(0nogolu(ionProgramisboiogprov¡dedloryourr6vl0w.                                                   llBnyspplicântlsllsloscktlowl€dg0Drxlsgr8s
i.ìñóþreiiãr.tiiàywffinornemngiäeredfnrorñ¡ìtoymor,t.                                       tlieact                           EM PLOYEE ACKN OlV,lr,EpGEME¡lT
                  coNcERNINGNÁBOBSDISPUTE.RES.9.L-pTIoNPROGRAM
I have rec¿ived   a copy   of the Nabors Dispute Resolution hogram,

I  acknowledge that the Employee Dispute Resolution Program is not n oontûct of amployment between tl¡e
Conpany    -rä    *. for any specifïc time period ond does not altor the employmont-at.will relationship' The
ornployment relationship bätwbn the Company and all cmployses is based on mututl consent and can be torminated
at any time, either by myselfor the Conrpany, wiihout notice or tequirentent of causo.

I understand tlrat no{hing containe,il in the Ernployec Dispute Resolution Program    is intended to violate or restrict
any rights of employees grraranhed by st¡le or lederal laws.

By my signotwe below, I acknowledgo and understand that           I am required to adhero to the Dþute l{esolt¡tion
p-gã*    alnd  its ¡equirement for submiision of disputes to a process that may include mediation and/or arbitetion. I
frx'tñer underst¿nO Urat my crnployrnent of continusd emp¡oymont with thc Compony constitutss ny ûçcoptoncc of
the terms of this prcvision as a condition of my employment or continucd employment.


..1-2,4-z^4Án,,-,
úamo o f Bmployee (l?rint)
                                                                .kØz
                                                                ffit    *"fEmpt"y*

    /- 7-rs
Dato

             FORMUI ÀRIO ACUSANDO BECIBO POR PÄRTE DEL EMPLEADO
                               DEL TEðTO DE-L
                PRoGRAMA pE AESOLUCTÔN pE DISPUTÀS pE NABORË
Por la presente declaro que ho rccibido una copia del texto del Þogroma de Resoluoión de Disputas de Nabors.

Yo sntiendo que ol Ptograma de Resolución de Disputas de Nabots f¡o fepresenta r¡r¡ contråto de emploo enke la
Compaf,:fa y mi persono por un periodo do tiempo ospeoffico y no modifioa la ¡elación de empleo a voluntad. La
relación de empleo ent¡s la Compaffla y todos los omplcados estó bmoda en un consontimicnto mutuo y puede
quedar cesante en cualquier momento, ya sca por mi parto o por perte do la Compo$la, sin oviso previo o
prosentaciónde c*usa.

Yo comprendo que ninguna parte del contenido del Progranra de Rosolución de Dspulas liene la intención expresa
de violar o limitn¡ los derechos de los cmpleados garantizodos por eI cstado o las loycs fsde¡ales.

Con mi fitma reconozco y ontìendo quo se requiere que yo ournplo oon el Prograrna de Resolución dc Disputas y ol
requisito de someter cualquicr disputa a un proooso quo pudiera inolui¡ lo mediación y/o el arbitraje.
Adicionalmonte, comprendo que mi ønpleo pfcser¡te o ñ¡truo con la ÇompaffIa repesenta mi ¡cconocimier¡to
expreso de los términos de esta disposición conro condiciôn do rni empleo prasente o fi¡ûro.




Nombre del Empleado (Leba do Imprentarlvfolde)                   Fimra del Empleado



Fecha
                                           IRB'I'AIN ¡N EMPLOYEE ST.RVICE FILEì

                       IESTE FORMULARIO DEBF,RÂ SER COLOCADO EN EL ARCHIVO DDI, EMPLEADO]




                                               EXHIBIT ''I.H''
                                      IIMPL      O,Y   pE     A      CKN     O   wl, EI! G ItI\{lf L'IÍ
                  c-- oNC ErìN       IÑ{ì   NA.BOR S DISP UTIü Iì E S O LUl't OIJ Pll O GllAl\4

I have received n copy of fhc Nabors f)isputc Rssolutiot¡ Progrntn,

I   acknowledge th¿ìt fhe Ernp{oyee Dìsputc Rcsolutiou &'ogranr                  is nof a eortttilcl of cmirlcyrnenl bet'"vccn tlte
Compn¡y on".l     ,n" lbr nuy.p""in. timc pcriorl                aud                                           CAUSE NO. 2014-42519

ALFREDO DE LA GARZA,                                     $             IN THE DISTRICT COURT OF
INDIVIDUALLY ANd AS NEXT FRIEND                          $
FOR                                   and                $
                                      mrnot's            $
                                                         $
v                                                        $               HARRIS COUNTY, TEXAS
                                                         $
PENN VIRGINIA OIL           & GAS, L.P.,                 $
PENN VIRGINIA OIL & GAS GP, LLC,                         $
                                                         ç
MIKE FERGUSON, TRIFECTA                                  S
OILFIELD SERVICES, LLC, CUDD                             $
PRESSURE CONTROL, f¡TC.,                                 $
ROYWELL SERVICES,INC. and OAKS                           $
PERSONNEL SERVICES, INC. dIb/A                           $
TFIE OAKS GROUP                                          $               281ST   ruDICIAL DISTRiCT


                                 AFFIDAVTT OF                TNtr,   RY,AN

STATE OF TEXAS                    $
                                  $
COUNTY OX'HARRIS                  $

        Before me, the undersignecl notary, on this day personally appeared Katherine Ryan, the
affiant, a petson whose identity is knovvn to me. After I aclministered an oath to affìant, the
affTant testified:

1       'My    name is KathelineRyan. t am ovel 18 years of age, of sound rnind, and capable of
        making this affidavit. The facts stated in this afficlavit are within nry personal knowledge
        and are true and correct.

2       I   arn an   in house attorney for Penn Virginia Corporation, Penn Virginia Corporation is
         the parent cornpany to Penn Vitginia    Oil & Gas, L.P. and Penn Virginia Oif & Gas GP,
        LLC   (collectively, *'Penn Virginia").

3       In my capacity as in house attomeyo          I
                                                    am familiar with Penn Virginia's corporate
        structurc and the relationship of its various strbsidiaries and affiliatecl companies. I am
         also farnilial with the Nabors Dispute Resolution Pïogram ('ÐRP").

4.        As evidence of Penn Virginia's intent that it participate in the DRP, on September 23,
          2008, Ponn Virginia Oit & Gas, L.P., on behalf of itself, its parcnt, subsidiary, ancl
          afliliated corpomtions agreed to be bound by the DRP as an "Electing Entity" pnlsuant to
          the "Contractors Special Provisions" containecl in the Intemational Association of
          Dtilling Contmctors ("IADC") Drilling Contract between it and Nabors Drilling USA LP.
       '. Atnre and cor:rect copy of the IADC Contlact is attached in its entirety to my afficlavit as




                                                EXHIBIT "2"
    Exhibit i-B. The.Contractors Special Provisions portion has been pulled out for'refelence
    and is attached as Exhibit 1-C.

5   As further evidence of Penn Virginia's intent that it participate in the DRP, on Septenrber
    8, 2010, Penn Virgiuia MC Energ¡ LLC, on behalf of itself, its parent, sutrsidiary, and
    affrliatecl cotporations agteed to be bound by tire DRP as an "Electing Entity" purcuant to
    tlre "Co¡rtractors Special Provisions" contaitted in the International Association of
    Drilling Contractors ("IADC") Dlillirig Contract between it and Nabors Drilling USA LP.
    A true and correct copy of the IADC Contract is attachecl in its entircty to my afnidavit as
    Exhibit 1-D. The Colrtractols Special Provisions portion lias been pulled out for reference
    ancl is attached as   Exiribit 1-8,

6   As an "Electing Entity," Penn Virginia is recluired to resolve disputes rvittr any past ol
    present ernployee(s) or applicant(s) of Nabors Inclustries, Lrc. ot its strbsidiaries in
    accorclance with the DRP,

7   At all times relevant to this matter, Penn Virginia was engaged in interstate conlmerce as
    it is in the business of producing oil and gas resorrces in both Texas anci other states of
    the United States."



                                                 FURTHER AFFIANT SAYETH NOT




    Swom to ancl subscribed before me by Katherine Ryan on the i           l   day of Jtrne, 2015




               VIROINIA F SILVËR

    ffi       HOTARY PUI¡HO,
                 HY
                                07 ld Or ?ÉXÀt
                      oOltf¡losl0N BxPlREs
                   SEFT. 3,2016
                                                             in anci for
                                                 My Commission expires:
                                                                               State ofTexas
                                      CAUSE NO. 2014-42519

ALFREDO DE LA GARZA,                                    $             IN THE DISTRICT COURT OF
INDIVIDUALLY       ANd AS   NEXT FRIEND                 $
FoR                                                     $
                                 , minors               $
                                                        $
v                                                       $                HARRIS COUNTY, TEXAS
                                                        $
PENN VIRGINIA OIL & GAS, L.P.,                          $
PENN VIRGINIA OIL & GAS GP, LLC,                        $
MIKE FERGUSON, TRIFECTA                                 $
OILFIELD SERVICES, LLC, CIIDD                           $
PRESSURE CONTROL, [NIC.,                                $
ROYWELL SERVICES,INC. and OAKS                          $
PERSONNEL SERVICES, INC. d/b/A                          $
THE OAKS GROUP                                          $                28IST   ruDICIAL DISTRICT


ORDER ON DEFENDANTS, PENN VIRGINIA OIL & GAS, L.P. AND PENN VIRGINIA
  OIL & GAS GP. LLC'S MOTION TO COMPEL ARBITRATION AND TO ABATE

       On   the       day   of                          2015, the Court considered Defendants Penn

Virginia Oil & Gas, L.P. and Penn Virginia Oil & Gas GP, LLC's Motion to Compel Arbitration

and to Abate, pending such arbitration. After considering the motion, the Court GRANTS

Defendants Penn Virginia     Oil & Gas, L.P. and Penn Virginia Oil & Gas GP, LLC's Motion           to

Compel Arbitration and to Abate.

       Therefore, Plaintiff, Alfredo "Freddie" De La Garza,Individually and as Next Friend          of

                                                         ,   and Intervenor, John Paul "J.P." Adame,

Individually and as Next Friend of

                  , are ORDERED to arbitrate their claims against Penn Virginia Oil      &   Gas, L.P.

and Penn Virginia    Oil &   Gas GP,        LLC in   accordance   with the Nabors Dispute Resolution

Program.
        It is further ORDERED that this case shall be ABATED until the resolution of   such

arbitration.


                                                PRESIDING ruDGE
                                                                                                                10/1/20154:56:31 PM
                                                                                          Chris Daniel - District Clerk Harris County
                                                                                                               Envelope No. 7196090
                                                                                                                  By: GAYLE FULLER
                                                                                                        F iled: 1 Ol 1 l2o'l 5 4:56:31 PM



                                         CAUSE NO.20t4-42519

ALFREDO DE LA GARZA,                                      $               IN THE DISTRICT COURT OF
INDIVIDUALLY and AS NEXT FRIEND                           $
FoR                                                       $
                                  , minors                $
                                                          $
                                                          $                   HARRIS COUNTY, TEXAS
                                                          $
PENN VIRGINIA OIL & GAS, LP,                              $
PENN VIRGINIA OIL & GAS GP, LLC,                          $
MIKE FERGUSON, TRIFECTA                                   $
OILFIELD SERVICES, LLC, CUDD                              $
PRESSURE CONTROL, INC.,                                   $
ROYWELL SERVICES,INC. and OAKS                            $
PERSONNEL SERVICES, INC. d/b/A                            $
THE OAKS GROUP                                            $                   215TH   JUDICIAL DISTRICT


  PENN VIRGINIA OIL & GAS GPO LLC' AND PENN VIRGINIA OIL & GAS, L'P''S
 MOTION FOR RECONSIDERATION OF ORDER DENYING MOTION TO COMPEL
                            ARBITRATION

        Defendants Penn Virginia          Oil & Gas GP, LLC, Penn Virginia Oil & Gas, L.P.
(collectively "Penn Virginia") file this Motion for Reconsideration of this Court's denial of Penn

Virginia's Motion to Compel Arbitration and to Abate.l                   In   support   of this Motion            for

Reconsideration, Penn Virginia would respectfully show as follows:

         1.      On June 18, 2015, Penn Virginia timely filed its Motion to Compel Arbitration

and to Abate (hereinafter the "Motion"). An oral hearing was conducted on September 11,2015,

at which time, this Court issued an Order denying Penn Virginia's Motion.

        2.       As set forth in the Motion, Nabors Industries, Inc. ("Nabors") and its subsidiaries,

one of which is Plaintiff and Intervenor's former employer NCPS, have a valid arbitration

agreement which requires that disputes involving injuries to employees that are incurred during

the course and scope        of employment be submitted to final               and binding arbitration. The

t S¿¿ Exhibit A, Penn Virginia's Motion to Compel Arbihation and to Abate, and Exhibit B, Court's Order Denying
Penn Virginia's Motion to Compel Arbitration and to Abate.




                                             EXHIBIT "C"
arbitration agreement applies to all direct and indirect subsidiaries of Nabors, all current and

former employees of the aforementioned subsidiaries, and any "Electing Entity" that has agreed

to be bound by the terms of the agreement.2 Per the language found in the 2008 Penn Virginia

Oil & Gas LP IADC Contract and the 2010 Penn Virginia MC Energy, LLC IADC Contract (the

"Contracts"), Penn Virginia has agreed on more than one occasion to be bound by the terms of

the arbitration agreement and to become an "Electing Entity."3 Thus, the claims asserted by

Plaintiff and Intervenor against Penn Virginia are subject to arbitration,             as set   forth in the Nabors

Dispute Resolution Program.

          3.        For the reasons set forth in the Motion, Penn Virginia's Joint Reply to Plaintiff

and Intervenor's Response to the Motion, and Penn Virginia's separate Reply to Intervenor's

Response, Penn         Virginia respectfully requests that the Court reconsider the pleadings,                    the

evidence set forth therein, and the arguments made by Penn Virginia.

          4.        To the extent that the basis for the Court's denial was certain language contained

in the Contracts, which provides that Penn Virginia is an Electing Entity as to all disputes with

"present and former employees and applicants of Nabors," Penn Virginia would show that                           it   is

an Electing Entity as to all disputes involving present and former employees at the time the

dispute arises, and not necessarily at the time the contract was entered into.a That is, Penn

Virginia's status as an Electing Entity is not limited to present and former employees as of 2008

or 2010.5 Instead, Penn Virginia is an Electing Entity to the Nabors Dispute Resolution Program

2
      Nabors Dispute Resolution Program ("DRP"), a true and conect copy of which is attached as Exhibit C.
    See
3 See 2008 Penn Virginia Oil & Gas, LP IADC Contract, a true and correct copy of which is attached as Exhibit D;
see also Contractors Special Provisions, a true and correct copy of which is attached as Exhibit lD-1, at ![ 16
"Operator, its parent, subsidiary and affiliated corporations, as well as the employees, officers and di¡ectors ofeach
(collectively, "Operator") is cognizant of the Nabors Dispute Resolution Program and wishes to become an Electing
Entity, as defined in that Program." See also 2010 Penn Virginia MC Energ¡¡ LLC IADC Contract, a true and
correct copy ofwhich is attached as Exhibit E; see also Contractors Special Provisions, a true and correct copy of
which is attached as Exhibit E- 1, at fl I 6.
a,S¿e Exhibit D-l and E-1, both at
                                    tf 16.
such that arbitration applies as       to all   persons who are present Nabors employees              or former

Nabors employees at the time of the dispute.6 In support of its position, Penn Virginia provides

the affidavit of Mr. Ernie Nelson, Vice President of Contracts for Nabors, who executed the 2010

Contract on behalf of Nabors.

                                                  PRAYER

        For the foregoing reasons, Penn Virginia would urge this Court to reconsider its order

denying Penn Virginia's Motion to Compel Arbitration and to Abate. Should this Court grant

Penn Virginia's Motion for Reconsideration, Penn Virginia would urge the Court to reverse its

decision and issue an order granting Penn Virginia's to Compel Arbitration and to Abate.T Penn

Virginia also requests all other and further relief, both special and general, at law and in equity,

to which it may be justly entitled.




5      Exhibit F, Affidavit of Mr. Emie Nelson.
  ^lee
6
  Id.
? Exhibit G, Penn Virginia's Proposed Order granting its Motion to Compel Arbitration and to Abate.
Respectfu   lly submitted,

/s/ Kellv C. Hartmann
Thomas J. Smith
   State Bar No. 00788934
   tsmith@gallowayj ohnson. com
Kelly C. Hartmann
   State Bar No. 24055631
   khartmann@gallowayj ohnson. com
Alexis B. Hester
   State Bar No. 24072807
   ahester@gallowayj ohnson. com
Genowev, JoFrNSoN, TovprrNis
 Bunn&Svrrn
1301 McKinney, Suite 1400
Houston, Texas 77010
(713) s99-0700
(7 1 3) 599-07 7 7 - facsimile


Arronnnvs FoR DEFExDANTS, PENN
Vrncn{raOrl & Gns GP, LLC lNoPBNx
VrRcn¡r¡ Orr, & Grs,L.P
                               CERTIFICATE OF SERVICE

         I hereby certiff that a true and correct copy of the foregoing document has been served
electronically, by and through the Court approved electronic filing manager, to participating
parties on this 1't day of October 2015, as follows:

John David Hart                                  J. Javier Gutierrez
Llw OprrcES OF JonN Davrn      H,lnr             Ana Laura Gutierrez
V/ells Fargo Tower                               Tnn GurrnnRnz LAw Frnu, INc.
201 Main Street, Suite 1720                      700 East Third Street
Fort Worth, Texas76102                           Alice, Texas 78332
Phone 817-870-2102                               Phone 361-664-7377
Fax    817-332-5858                              Fax 36I-664-7245
Counselfor Plaintffi                             Counsel for Intervenor,
                                                 John Psul Adame
Benjamin A. Escobar, Jr.
Brit T. Brown                                    J. J.   Knauff
BETRNE, M¡ylunn & PansoN, L.L.P.                 The     Miller Law Firm
1300 Post Oak Blvd., Suite 2500                  Turtle Creek Centre
Houston, Texas77056                              381I Turtle Creek Blvd., Suite 1950
Phone 713-623-0887                               Dallas, Texas 75219
Fax 713-960-1527                                 Phone 469-916-2552
Counsel for Defendant, Cudd Pressure             Fax        469-916-2555
Control, Inc.                                    Coanselfor Defendønt,
                                                 Penn Virgínia MC Energy, LLC


                                            /s/ Kelllt C. Hartmann
                                            Kelly C. Hartmann
                                                                                                     6/18/2015 4:58:00 PM
                                                                                Chris Daniel - District Clerk Harr¡s County
                                                                                                   Envelope No. 5739243
                                                                                                           BY: <>
                                                                                             Filed: 6/18/2015 4:58:00 PM

                                    CAUSE NO. 2014-42519

ALFREDO DE LA GARZA,                               $             IN THE DISTRICT COURT OF
INDIVIDUALLY      ANd   AS NEXT FRIEND             $
FoR                                                $
                              , minors             $
                                                   $
                                                   $                HARRIS COUNTY, TEXAS
                                                   $
PENN VIRGINIA OIL & GAS, L.P.,                     $
PENN VIRGINIA OIL & GAS GP, LLC,                   s
MIKE FERGUSON, TRIFECTA                            $
OILFIELD SERVICES, LLC, CUDD                       $
PRESSURE CONTROL, INC.,                            $
ROYWELL SERVICES, INC. and OAKS                    $
PERSONNEL SERVICES, INC. d/b/A                     ö
THE OAKS GROUP                                     $                28IST   ruDICIAL DISTRICT


DEFENDANTS, PENN VIRGINIA OIL & GAS, L.P. AND PENN VIRGINIA OIL & GAS
      GP. LLC'S MOTION TO COMPEL ARBITRATION AND TO ABATE

       Defendants, Penn Virginia    Oil &   Gas, L.P. and Penn Virginia     Oil & Gas GP, LLC

(collectively referred to hereinafter as "Penn Virginia" unless individual reference is necessary)

file this Motion to Compel Arbitration and to Abate pending such arbitration. In support thereof,

Penn Virginia would show as follows:

                                      I.INTRODUCTION

       1.      Plaintiff, Alfredo "Freddie" De La Garza ("Plaintiff'or "De La Garza"),

Individually and as Next Friend     of                                                             ,   and


Intervenor, John Paul "J.P." Adame ("Adame"), Individually and as Next Friend of

                                                                 , (collectively "the parties") filed

personal injury claims against Penn Virginia on July 24, 2014 and Novembet                    6,   2014,

respectively. Their claims arise out of an April 29,2014 incident, which occurred at a well site




                                         EXHIBIT "A''
located near Shiner, Texas while De La Garza and Adame were working in the course and scope

of their employment with Nabors Completion & Production Co. ("NCPS").

         2.       Nabors Industries, Inc. ("Nabors") and its subsidiaries, one of which is NCPS,

have a valid arbitration agreement which requires that disputes involving injuries to employees

that are incurred during the course and scope of employment be submitted to final and binding

arbitration. De     La   Garza and Adame both acknowledged and accepted the terms                            of   the

arbitration agreement.

         3.       The arbitration agreement applies to all direct and indirect subsidiaries of Nabors,

all current and former employees of the aforementioned subsidiaries, and any "Electing Entity"

that has agreed to be bound by the terms of the agreement.r Penn Virginia is an "Electing Entity"

and has agreed on more than one occasion to be bound by the terms of the agreement.z De La

Garza's and Adame's individual claims fall within the scope of the arbitration agreement as both

were employees of NCPS at the time of the incident and allege that their injuries occurred while

in the course and scope of their employment. De La                   Garza and Adame also filed claims as

representatives    of their minor children. The minors' claims are also subject to the arbitration

agreement as they are derivative          of De La Garza and Adame's claims. Consequently, De La

Garza and Adame's individual claims against Penn Virginia and the claims filed on behalf                           of

their minor children all fall within the scope of the arbitration agreement.

         4.       Therefore, Penn Virginia's Motion to Compel Arbitration should be granted, and

this case should be abated or dismissed and compelled to final and binding arbitration.

I See Nabors Dispute Resolution Program ("DRP'), a true and correct copy of which is attached as Exhibit 1-4.
2 See 2008 Penn Virginia Oil & Gas, LP IADC Contract, a true and correct copy of which is attached as Exhibit l-
B; see also Contractors Special Provisions, a true and correct copy of which is attached as Exhibit 1-C, at fl 16
"Operator, its parent, subsidiary and affiliated corporations, as well as the employees, officers and directors ofeach
(collectively, "Operator") is cognizant of the Nabors Dispute Resolution Program and wishes to become an Electing
Entity, as defined in that Program." See also 2010 Penn Virginia MC Energlt, LLC IADC Contract, a true and
correct copy of which is attached as Exhibit l-D; see also Contractors Special Provisions, a true and correct copy of
which is attached as Exhibit l-E, at fl 16.
                                              II. I]NDISPUTED FACTS

              5.        Nabors is the "Sponsor" of the Nabors Dispute Resolution Program ("DRP"),                    as


that term is defined by the DRP.3

              6.        The DRP is subject to the Federal Arbitration Act ("FAA").4

              7.        By its terms, the Nabors DRP is designed to provide         a means    for the resolution of

disputes between the "Company" and the Company's present and former employees that are

related to or that arise out of a current or former employment relationship with the Company.s

               8.       The DRP is intended to create an exclusive procedural mechanism for the final

resolution of all disputes falling within its terms.6 Consequently, the DRP requires that all

disputes between De La Garza, Adame and the Company are subject to binding arbitration.T

               9.       The DRP defines "Dispute" to include personal injuries that arc incurred at the

worþlace or in the course and scope of employment.s

               10.      The DRP defines "Company" as "Sponsor and every direct and indirect

subsidiary...ofSponsor,@.',9Aspreviouslymentioned,Naborsisthe



3 Afiidavit oJ' Keith Nicholson ("Nicholson Afn "), a true and conect copy of which is attached as Exhibit I, at I 4;
see also Exhibit I -4, at fl 2(L).
                       fl fl 2(C) and 8. The Federal Arbitration Act, 9 U.S.C. $ 2, applies in state courts and preempts
a See Exhibit 1-A at

state anti-arbitration laws to the contrary. Circuit City Stores, Inc. v. Adams, 121 S. Ct. 1302;' Southland Corp v.
Keating,465U.S. 1, 16(1984); seealsoPalmHarborHomesv.McCoy,944S.W.2dT16,T2l (Tex.App.-Fort
Worth 1997) (holding that FAA preempted Texas Arbitration Act's requirement that party's attomey sign
agreement). Although the FAA preempts state arbitration laws, courts still must resort to general state law contract
principles to determine whether an arbitration agreement will be enforced.
5 ,Se¿     Exhibit l-4, at fl l.
6
    See    Exhibit l-4, at 'lf l.
7
    See    Exhibit l-4.
8 "Dispute" means all legal and equitable claims, demand and controversies, of whatever nature or kind, whether in
contract, tort, under statute or regulation, or some other law, between persons bound by the Program or by an
agreement to resolve Disputes under the Program, or between a person bound by the Program and a person or entity
otherwise entitled to its benefits, including, but not limited to, any matters with respect to...6. any personal injary
allegedly incuned ín or about a Company Workplace or ín the course and scope of an Employee's employment.
.See Exhibit 1-A at tf 2(E) (emphasis added).
e   ,!¿¿   Exhibit l-A at !f 2(D) (emphasis added).
"Sponsor" of the DRP. NCPS, De La Garza and Adame's employer at the time of the workplace

incident, is a subsidiary of Nabors.r0 The DRP extends to and includes employees ofNCPS.rr

             11.      Further, Penn Virginia is an "Electing Entity" and agreed to be bound by the

terms of the DRP in two IADC Contracts between it and Nabors.l2 As an "Electing Entity," Penn

Virginia is required to resolve disputes with any past or present employee(s) or applicants of

Nabors in accordance with the DRP.I3

              12.     On January 2, 2013, Adame executed a document entitled "Application For

Hourly And Daily Employment," as well as another document entitled "Notice to Applicants

Regarding Dispute Resolution Program."l4 Likewise, on July 16,2013, De                                   La Garza executed

the "Application For Hourly And Daily Employment" and the "Notice to Applicants Regarding

Dispute Resolution Program."l5 De La Garza and Adame, by their signatures, acknowledged and

agreed that they would be "required                       to   adhere   to the Dispute Resolution Program and                its

requirement for submission of all claims to...arbitration."16

              13.     On January 7,2013, Adame also executed a document entitled "Employee

Acknowledgement Concerning Nabors Dispute Resolution Program."17                                             The   document

specifically states, "I have received a copy of the Nabors Dispute Resolution Progtam."l8 De La

Garza executed the same document                        on   J:uly   22, 2013.1e De La Garza and Adame, by their




to See     Nicholson Aff.   at\6.
tt   See   Nicholson Aff.   atl 6; see also Affidavit   ol Katherine Ryan, a true and correct copy   ofwhich attached   as
Exhibit 2.
t2     Nicholson Aff. at\l7 through 9; see also Exhibits 1-B and 1-D; see a/so Exhibits 1-C and l-E, at fl 16.
     See
t3 See Nicholson Aff. at \ l0; see als o Exhibits I -B - I -G.
ta See Nicholson Aff. atl L2; see also Exhibit I -F.
ts See Nicholson Aff. atl L6; see also Exhibit I -G.
t6 See Nicholson Aff. atll 12 and 16; see also Exhibit 1-F and l-G.
t7 Nicholson Aff. atl 13; see also Exhibit I -H.

                     fl 13; see also Exhibit l-H.
t8 Nicholson Aff. at
te Nicholson Aff. atl 17; see also Exhibit I -I.
signatures, again acknowledged and agreed that they would be "required to adhere to the Dispute

Resolution Program and its requirement for submission of all claims to. . . arbitration."2O

            14.        On April 29,2003, Adame was hired by Nabors V/ell Services, Ltd. as a crew

worker.2l On January 7,2013, as a result of a business reorganization, he became a crew worker

for NCPS when Nabors Well Services, Ltd. liquidated into Nabors Well Services, Co., which

liquidated and dissolved into NCPS                .22   As a crew worker, Adame's job duties and responsibilities

included the operation of hand and power tools to perform maintenance and repairs to oil or gas

wells and related equipment. Adame's job duties also involved activities associated with rigging-

up and rigging-down workover rigs, pulling levers or tuming handles to extend hydraulic or

screw-type jacks to support and level the rig, laying steel production rods, tubing, and casing,

and other tasks necessary to support operations.23 Adame's                     job duties and responsibilities did not

include the movement of goods in interstate commerce.2a While employed by NCPS, Adame was

never employed as a commercial truck driver or transportation worker.25

            15.         On July 22,2013, De La Garzawas hired by NCPS as a crew worker.26 As a crew

worker, De La Garza'sjob duties and responsibilities included the operation of hand and power

tools to perform maintenance and repairs to oil or gas wells and related equipment. De La

Garza's       job duties also involved activities                 associated   with rigging-up and      rigging-down

workover rigs, pulling levers or turning handles to extend hydraulic or screw-type jacks to

support and level the                  rig, laying steel production rods, tubing, and casing, and other tasks

necessary to support operations.21               DeLa Garza'sjob duties          and responsibilities did not include

20
   Nicholson    Aff,, at flfl 13 and 17; see also Exhibit I -E.
2t Nicholson    Aff.   atnÁ.
22
   Nicholson    Aff    at   fl   14.
23
   Nicholson    Aff.   atl       14.
24
   Id.
25
   Id.
26
   Nicholson  Aff. at tf 18.
21
     NicholsonAff. attf 18.
the movement of goods in interstate commerce.2s While employed by NCPS, De La Garza was

never employed as a commercial truck driver or transportation worker.2e

            16.     On July 24, 2014, De La Garua filed his Original Petition, and on September 8,

2014 and October         I,   2014, De   La      Garza filed his First and Second Amended Petitions.30

Likewise, on November 6, 2014 and February 19, 2015, Adame filed his Original and First

Amended Petitions        in Intervention.3l A copy of        all   pleadings are maintained        in the Court's

records. De       La Garza and Adame allege that on April 29,2014 and while working for NCPS,

they were injured when a piece of NCPS line pipe parted, causing both to be thrown back as a

result ofthe released pressurized       gas.32


                                III. SUMMARY          OF THE ARGUMENT

            17.     The Company (defined to include Nabors, its subsidiaries, and any "Electing

Entity") has a valid arbitration agreement, which both De La Gana and Adame acknowledged

and accepted. Because Penn Virginia is an "Electing Entity," the parties' claims against Penn

Virginia fall within the scope of the arbitration agreement. Consequently, the parties' claims

must be submitted to final and binding arbitration in accordance with the DRP. Therefore, Penn

Virginia's Motion to Compel Arbitration should be granted and this case should be abated.

                                  IV. ARGUMENT & AUTHORITIES

            18.     Pursuant to the DRP, the parties' lawsuit must be submitted to binding arbitration.

It is undisputed that Texas           courts recognize that arbitration agreements in an "at-will"

employment setting apply to personal injury claims.                In fact, there is a strong presumption in

Texas favoring arbitration. See Circuit City Stores, Inc. v. Adams,                   l2l   S. Ct. 1302 (2001);
28
     Id.
2e
     Id.
30         s Original Petition, First Amended Petition, and Second Amended Petition.
     Plaintiff
3rAdame's Original Petition in Intervention and First Amended Petition in Intervention.
32 SeePlaintifls Original Petition and First Amended Petition, as well as Adame's Original Petition in Intervention

and First Amended Petition in Intervention.
Cantella       &   Co. v. Goodwin,924 S.W.2d 943 (Tex. 1996); Jack B. Anglin v. Tipps,842 S.V/.2d

266, 268 (Tex. 1992).             If   a valid arbitration agreement exists, and the claims are within the

agreement's scope,            atrial court   has no discretion and must compel arbitration. Cantella,924

S.W.2d at 944; Shearson Lehman Bros., Inc. v. Kilgore, 871 S.W.2d 925, 928 (Tex.                      App.-
Corpus Christi, 1994, orig. proceeding).

             19.      The clear language of the DRP states that the Federal Arbitration Act, 9 U.S.C.        $


1, et. seq.     ("FAA") controls.33 The Texas Supreme Court has held that in            cases where the   FAA

is stated in the agreement as the controlling law, the FAA prevails. EZ Pawn Corp. v. Mancias,

934 S.V/.2d 87,91 (Tex. 1996). In adjudicating a motion to compel arbitration under the FAA,

courts generally try to determine whether the parties agreed to arbitrate the dispute in question.

Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 626 (1985); Folse                   v.


Richard Wolf Medical Instruments Corp., 56 F.3d 603, 605 (5th Cir. 1995); R.M. Perez &

Assocs., Inc. v. IIlelch, 960F.2d,534, 538 (5th Cir. 1992).

             20.      Under the FAA, the court applies ordinary state contract law principles in order to

decide whether a valid arbitration agreement exists. See             In re D. ll'ilson Constr. Co., 196 S.W.3d
774, 781 (Tex. 2006) (citing First Options of Chicago, Inc. v. Kaplan, 514 U.S. 938, 944

(1995)); 9 U.S.C.A.            $ I et seq.; Ctv. Pnec. & REn¿. Cone $          171.001 et   seq. Once a valid

arbitration agreement             is   established,   a   presumption attaches favoring arbitration. Dallas

Cardiology Assoc., P.A. v. Mallick,978 S.W.2d 209,212 (Tex. App.-Dallas, 1998, pet. denied).

Then Court must then determine whether the arbitration agreement covers the non-movant's

claims. In re Jim Walter Homes, lnc.,207 S.W.3d 888 (Tex. App.-Houston [14th Dist.] 2006).

In doing so, a court must focus on the complaint's factual allegations rather than the legal causes

of action asserted. Id.

33 .S¿e   Exhibit 1-A at fl !f 2(C) and 8.
        21.    Thus, two questions guide the determination of whether Penn Virginia's Motion

to Compel should be granted: 1) is there   a   valid agreement to arbitrate; and 2) does the dispute in

question fall within the scope of the agreement? Associated Glass, Ltd. v. Eye Ten Oaks Invs.,

Ltd., 147 S.W.3d 507,511 (Tex. App.-San Antonio 2004, no pet.).

A.      Valid Aereement to Arbitrate

        22.    An "at-will" employee who receives notice of an employer's arbitration policy

and continues or commences employment accepts the terms of the agreement as a matter of law.

See   In re Halliburton, 80 S.V/.3d 566 (Tex.        2002);    In re Dallqs Peterbilt, Ltd., L.L.P.,   196
S.W.3d 16l, 162 (Tex. 2006)   .   In Halliburton, the employer created a dispute resolution program

which obligated both employees and the employer to arbitrate all disputes between them. See

Halliburton, 80 S.V/.3d at 566. The Texas Supreme Court held that the employer was justified

in giving notice to all employees of the program and informing them that by continuing to work

after the adoption of the program, employees would be considered to have accepted the program.

See id at569-71.

        23.    Four years later, the San Antonio Court of Appeals extended Halliburton even

further. Relying on Halliburton, lhe Fourth Court of Appeals compelled arbitration where the

employee expressly refused        to sign an arbitration       agreement   but continued to work   after

receiving notice of the arbitration requirement. In re &RGT, Inc.,2006WL 622736 (Tex.           App.-
San Antonio 2006, orig. proceeding).

        24. It should also be noted that the San Antonio              Court of Appeals has specifically

considered the Nabors DRP and held that        it is valid   and enforceable on multiple occasions. S¿e

NDUSA USA, LP v. Pena,385 S.W.3d 103 (Tex. App.-San Antonio 2012, pet. denied);

NDUSA USA, LP v. Carpenter, 198 S.V/.3d 240,249 (Tex. App.-San Antonio 2006, orig.
proceeding). Furthermore,            in October 2013 and, then again in        December 2013, the Texas

Supreme Court denied the family of a deceased Nabors' employee's petition for review when the

family sought to reverse the Fourth Court of Appeals' determination that the DRP was valid and

enforceable.       See   Pena,385 S.W.3d 103

            25.     De La Garza and Adame executed documents on several occasions that clearly

express both parties' agreement to the terms of the DRP.3a The documents specifically state that

De La Gana and Adame acknowledged receiving, reviewing, understanding, and accepting the

DRP's requirement to submit disputes to arbitration.3s De La Garza and Adame's signatures on

the aforementioned documents is strong evidence of their actual acknowledgment and agreement

that they are required to adhere to the DRP. See In re Bunzl USA, 155 S.V/.3d 202 (Tex.          App.-
El Paso 2004, orig. proceeding).

            26.     De La Garza and Adame accepted the terms of the DRP as a maller of law.

Therefore, a valid and enforceable agreement                  to arbitrate was formed. In re Palm Harbor

Homes, Inc., 195 S.W.3d 672,676 (Tex. 2006).

B.         The Disnute Falls Within the Scope of the Asreement

           27.      The parties' claims fall within the scope of the DRP. The DRP requires that

disputes between the Company (defined as Nabors, its subsidiaries, and any "Electing Entity")

and its current or former employees be submitted to arbitration. According to the parties'

Petitions, De La Garza and Adame were both employees of a Nabors' subsidiary (NCPS) and

both were allegedly injured while in the course and scope of their employment. Consequently,

this dispute, which is between NCPS employees and Penn Virginia (an "Electing Entity"), falls

within the scope of the agreement.

3a
     See Nicholson Aff, atfl\ 12,73,16, and l7; see also Exhibits 1-F - l-I.
3s
     NicholsonAff. at!ffl 12, 13, 16, and l7;see also Exhibits l-F - 1-I.
          28.      Whether a claim falls within the scope of an arbitration agreement depends on the

factual allegations of the complaint rather than the legal causes of action asserled. Prudential

Secs.,   Inc. v. Marshall, 909 S.W.2d 896, 899 (Tex. 1995) ; Ikon Office Solutions, Inc. v. Eifert, 2

S.W.3d 688,697 (Tex. App.-Houston                    !4th Dist.l   1999, orig. proceeding); Prudential-Bache

Secs.,   Inc. v. Garza,848 S.V/.2d 803, 807 (Tex. App.-Cotpus Christi 1993). Based on the

factual allegations contained in the parties' pleadings, the parties' claims fall squarely within the

scope of the DRP.

          29.      It is undisputed that De La Garza         and Adame were employed by NCPS, which is

a Nabors subsidiary.36           It is undisputed that La    Garza and Adame both alleged that they were

injured at the worþlace and/or in the course and scope of their employment.3T

          30.      De La Garza and Adame signed an acknowledgement that specifically states,                   "I

have received a copy             of the Nabors Dispute Resolution Program...and          understand that   I   am

required to adhere to the Dispute Resolution Program and its requirement for submission of

disputes to...arbitration."38         All of these   terms are clearly defined in the DRP.

          31.      The DRP clearly and unequivocally states that               it   "applies to and binds the

Company, each Employee and Applicant."3e The DRP defines "Dispute" to include any personal

injury that is incurred at the worþlace or in the course and scope of employment.a0 According

to the DRP, "Company" means "Sponsor and every direct and indirect subsidiary...of Sponsor,

(and) any Electing Entity."+t




36 Nicholson Aff.atn T 6, ll through 15; see a/so Plaintiffs Original Petition and First Amended Petition, and
Adame's Original Petition in Intervention and First Amended Petition in Intervention.
37 S¿e Plaintifls Original Petition and First Amended Petition and Adame's Original Petition in Intervention and

First Amended Petition in Intervention.
38
   NicholsonAlf. atfltf 13 and 16; see also Exhibits l-H and 1-I (emphasis added).
3e,S¿e Exhibit 1-4, at rlf l.
ao,S¿¿ Exhibit 1-A at !f 2(E).
al See Exhibit 1-A at 2(D).
                      !f
              32.      Nabors is the "Sponsor" of the DRP.a2 NCPS is a subsidiary of Nabors.a3 Penn

Virginia is an "Electing Entify" and agreed that it is bound by the terms of the DRP.44 Therefore,

Penn Virginia falls within the scope of the "Company."

              33.      The parties' claims clearly fall within the scope of the arbitration agreement.

Consequently, Penn Virginia's Motion to Compel Arbitration should be granted and this case

should be abated or dismissed and compelled to final and binding arbitration.

                                                           V. CONCLUSION

              34.      Nabors has instituted a comprehensive dispute resolution program, which requires

arbitration       of   disputes between the Company (which                  is defined   as Nabors Industries, Inc., its

subsidiaries, and any "Electing Entity") and current or former employees. De La Garza and

Adame unequivocally agreed to adhere to the DRP and its requirement to submit all claims to

arbitration. The DRP applies to personal injuries that occur at the worþlace or while the

employee         is in the course and scope of his employment. Therefore, the parties' claims, as

asserted       in this lawsuit, are subject to the terms of the DRP. Consequently, Penn Virginia's

Motion to Compel Arbitration should be granted and this case should be abated or dismissed and

compelled to final and binding arbitration.

                                                                 PRAYER

             For the foregoing reasons, PENN VIRGINIA OIL                        &   GAS, L.P. and PENN VIRGINIA

OIL & GAS GP, LLC request that the Court grant this Motion, abate or dismiss this action, and

order that the claims asserted by Alfredo De La Garza,Individually and as Next Friend of                              I

                                                              , and Intervenor, John Paul Adame, Individually and as

Next Friend          of                                                                                                    , be

42
     Nicholson Aff.    atl4;      see also   Exhibit 1-4, at fl 2(L).
43
     NicholsonAff.     atl   6.
4    See   Nicholson Aff.    at\l7     through L0; see also Exhibits l-C and 7-8, at Contractors Special Provisions,llí.
compelled to final and binding arbitration. PENN VIRGINIA       OIL & GAS, L.P, and PENN

VIRGINIA OIL & GAS GP, LLC further request all other relief to which they are entitled.


                                                  Respectfully submitted,

                                                  /s/ Thomas J. Smith
                                                  Thomas J. Smith
                                                    State Bar No. 00788934
                                                    tsmith@gallowayj ohnson. com
                                                  Kelly C. Hartmann
                                                    State Bar No. 24055631
                                                    khartmann@gall owayj ohn son. c om
                                                  Alexis B. Hester
                                                    State Bar No. 24072807
                                                    ahester @gall owayj ohns on. com
                                                  G¡nowev, JoFrNSoN, TotuprrNs
                                                   Bunn &   Svnn
                                                  1301 McKinney, Suite 1400
                                                  Houston, Texas 77010
                                                  (713) s99-0700
                                                  (7 I 3) 599-07 77 - facsimile


                                                  Attorneys for Defendants, Penn VÍrgÍnia
                                                  OÍI8t Gas, L.P. and Penn VirgÍnÍa OiI &
                                                  Gas GP,   LLC
                                   CERTIFICATE OF SERVICE

         I hereby certiff that a true and correct copy of the foregoing document has been served
electronically, by and through the Court approved electronic filing manager, to participating
parties on this 18th day of June 2015, as follows:

John David Hart                                      J. Javier Gutierrez
Llw Orrrcns  OF    Jorn   D.nvrn   Hlnr              Ana Laura Gutierrez
Wells Fargo Tower                                    Tun GurrnRnnzLtw Fmvr, Inc.
201 Main Street, Suite 1720                          700 East Third Street
Fort V/orth, T exas 7 6102                           Alice, Texas 78332
Phone 817-870-2102                                   Phone 361-664-7377
Fax 817-332-5858                                     Fax     361-664-7245
Counsel for Plaintiff, Individually and as           Counsel for fntervenor,
Next Friend of                                       .fohn Paul Adøme, Indìvìdually and øs Next
                        Minor Chíldren               Friend of

Benjamin A. Escobar, Jr.
Brit T. Brown
BEIRNE' M¡yll,lRn & Plnson, L.L.P.
1300 Post Oak Blvd., Suite 2500
Houston, Texas 77056
Phone 713-623-0887
Fax    713-960-1527
Coansel  for Defendant, Cudd Pressure
Control, Inc.




                                              /s/ Thomas.I. Smith
                                              Thomas J. Smith
                                        CAUSE NO. 2014-42519

ALFREDO DE LA GARZA,                                  $             IN THE DISTRICT COURT OF
INDIVIDUALLY ANC1 AS NEXT FRIEND                      $
FOR                                                   $
                                    mlnoïs            $
                                                      $
                                                      ç                 HARRIS COLINTY, TEXAS
                                                      $
PENN VIRGINIA OlL & GAS, LP,                          0
PENN VIRGINIA OIL & GAS GP, LLC,                      $
MIKE FERGUSON, TRIFECTA                               0
OILFiËLD SERVICES, LLC, CUDD                          $
PRESSURE CONTROL, INC.,                               $
ROYWELL SERVICES,INC. and OAI(S                       Ò


PERSONNEL SERVICES, lNC. cllb/a                       $
                                                                                 ST
THE OAI(S GROUP                                       a                 28   1        JUDICIAL DISTRICT

                                             VE,RIFICATION

STATE OF TEXAS                  $
                                $
COUNTY OF HARRIS                $


       BEFORE ME, the undersignecl authority on this day personally appeared Thomas                      J.


Smith, who after being cluly sworn upon his oath stated as follows:

1.     "My narne is Thomas J. Smith. I am over twenty-one (21) years of age. I am of                 sound

mincl anct in all ways competent to make this verification,

2.      I   am one of the attomeys of record for Dcfendants, Penn Virginia Oil            &   Gas, L.P. and

Penn Virginia    Oil & Gas GP, LLC. I have personal knowledge of the facts stated in this affidavit

and those facts are truc and correct.

3.      I   have revicwcd the foregoing Motion to Compel Arbitration and to Abate this case

pcnding such arbitration. In nly personal knowledge, the Motion truly and correctly recites the

factual allegations set forth in tire pleadings ancl the evidence in the trial court record,"
                                                   J




       SUBSCRIBED ÀND,SWORN TO before me a notary public, which witness mY hand
and seal of this office this/fday of June, 2015.


                                           Notary Public in and for   ofTexas
                THoNDA SÇilMrZ
           Nolory Publlc, Slote of Texqs
             MyCommlsslon Êxpkcs
              Dacrmber 13,2018
                                      CAUSE NO. 2014-42519

ALFREDO DE LA GARZA,                                $           IN THE DISTRICT COURT OF
INDIVIDUALLY ANd AS NEXT FRIEND                     $
FOR                                                 $
                              , minors              $
                                                    $
                                                    $               HARRIS COLINTY, TEXAS
                                                    $
PENN VIRGINIA OTL &, GAS, LP,                       $
PENN VIRGINIA OTL & GAS GP, LLC,                    $
MIKE FERGUSON, TRIFECTA                             $
OILFIELD SERVICES, LLC, CUDD                        $
PRESSURE CONTROL, INC.,                             $
ROYV/ELL SERVICES, INC. and OAKS                    $
PERSONNEL SERVICES, INC. d/b/A                      $
                                                                           ST
THE OAKS GROUP                                      $               28 I        JUDICIAL DISTRICT


                             AFFIDAVIT OF KEITH NICHOLSON

STATE OF'TEXAS                $
                              $
                              ,*
COLINTY OF HARzuS             Y


         Before me, the undersigned notaryo on this day personally appeared Keith Nicholson, the
affrant, a person whose identity is known to me. After I administered an oath to affiant, the
affiant testified:

I      "My name is Keith Nicholson. I am over 18 years of age, of sound mind, and capable of
       making this affidavit. The facts stated in this affrdavit are within my personal knowledge
       and are true and correat.

2.     I am Assistant General Counsel for Nabors Corporate Services, Inc.
a
J      In my capacity as Assistant General Counsel, I am required to be familiar with Nabors
       Industries, Inc.'s corporate structure and the relationship of its various subsidiaries and
       affiliated companies. I am also required to be familiar with the Nabors Dispute
       Resolution Program ("DIUt"¡.

4      Nabors Industries, Inc. is the "Sponsor" of the Nabors DRP as that term is defined by the
       DRP. A true and correct copy of the DRP is attached to my affrdavit as Exhibit 1-4.

5      The DRP provides that it applies to all direct and indirect subsidiaries of Nabors
       Inclustries, Inc., as well as all "Electing Entities" that have agreed to be bound by same.

6.     Nabors Completion    &      Production Services Co. ("NCPS") was a subsidiary of Nabors




                                         EXHIBIT        "I"
      Industries, Inc. at the time of the Aprl|29,2014 incident which makes the basis of the
      lawsuit.

7     On September 23,2008, Penn Virginia Oil & Gas, LP agreed to be bound by the DRP as
      an "Electing Entity" in the "Contractors Special Provisions" containsd in the International
      Association of Drilling Contractors ("IADC") Drilling Contract between it and Nabors
      Drilling USA LP. A true and correct copy of the IADC Contract is attached in its entirety
      to my affidavit as Exhibit 1-8. The Contractors Special Provisions portion has been
      putled out for reference and is attached as Exhibit 1-C.

I     The Contractors Special Provisions page states at paragraph l6 that "Operator, its parent,
      subsidiary, and affiliated corporations,..(collectively "Operator") is cognizant of the
      Nabors Dispute Resolution Program and wishes to become an Electing Entity, as defined
      in that Program. Accordingly, Operator and Nabors Industries, Inc. ("Nabors") hereby
      agree that Operator is an Electing Entity..."

9     In addition, on September 8,2010, Perur Virginia MC Energy, LLC agreed to be bound
      by the DRP as an "Electing Entity" in the "Contractors Special Provisions" contained in
      the International Association of Drilling Contractors ("IADC") Drilling Contract between
      it and Nabors Drilling USA LP. A true and correct copy of the IADC Contract is attached
      in its entirety to my affidavit as Exhibit I -D. The Contractors Special Provisions portion
      has been pulled out for reference and is attached as Exhibit l-E. It is my understanding
      that Penn Virginia MC Energy, LLC is a subsidiary or affiliated corporation of Penn
      Virginia Oil & Gas, LP andlor Penn Virginia Oil & Gas GP, LLC,

l0    As an "Electing Entity," Defendants, Penn Virginia Oil & Gas, LP and Penn Virginia Oil
      & Gas GP, LLC are required to resolve disputes with any past or present employee(s) or
      applicant(s) of Nabors Industries, Inc. or its subsidiaries in accordance with the DRP.

l1    Based upon my review of the personnel file of Mr. Adame, I can confirm that Mr. Adame
      was employed by NCPS, and that he executed various documents that acknowledged that
      he received, reviewed, and accepted the terms and conditions of the DRP.

12,   Specifically, my review of the relevant documents confirms that on January 2,2013,Mr.
      Adame executed a document entitled "Application For Hourly And Daily Employment,"
      ahue and correct copy of which is attached as Exhibit 1-F. Mr. Adame acknowledged
      and agreed by his signature that he is "required to adhere to the Dispute Resolution
      Program and its requirement for submission of all claims to...arbitration."

13    Further, on January 7,2013, Mr. Adame executed a document entitled "Employee
      Acknowledgement Concerning Nabors Dispute Resolution Progtam," a true and correct
      copy of which is attached as Exhibit l-H. The document specif,rcally states, "I have
      received a copy of the Nabors Dispute Resolution Program." Mr. Adame acknowledged
      and agreed by his signature that he is "required to adhere to the Dispute Resolution
      Program and its requirement for submission of all claims to.,.arbitration."
t4.   Mr. Adame was employed by NCPS as a crew worker. As a crew worker, Mr. Adame's
      job duties and responsibitities included the operation of hand and power tools to perform
      maintenance and repairs to oil or gas wells and related equipment. Mr. Adame's job
       duties also involved activities associated with rigging-up and rigging-down work over
      rigs, pulling levers or turning handles to extend hydraulic or screw-type jacks to support
      and level the rig, laying steel production rods, tubing, and casing, and other tasks
      necessary to support operations. While employed by NCPS, Mr. Adame was never a
      commercial truck driver or transportation worker.

l5    Based upon my review of the personnel frle of Mr, Alfredo De La Gatza,I can confirm
      that Mr. De La Garza was employed by NCPS, and that he executed various documents
      that acknowledged that he received, reviewed, and accepted the terms and conditions of
      the DRP.

16    Specifically, my review of the relevant documents confir'ms that on July 16, 2013, Mr. De
      La   Garza executed     a document entitled "Application For Hourly And Daily
      Employment," a true and correct copy of which is attached as Exhibit 1-G. By his
      signature, Mr. De La Garza acknowledged and agreed that he is "required to adhere to the
      Dispute Resolution Program and its requirement for submission of all claims
      to. ..arbitration,"

17.   Further, on July 22,2013, Mr. De La Garza executed a document entitled "Employee
      Aoknowledgement Concerning Nabors Dispute Resolution Program," a true and conect
      copy of which is attached as Exhibit 1-I. The document specifically states, "I have
      received    a oopy of the Nabors Dispute      Resolution Program."     Mr. De La     Garua
      acknowledged and agreed by his signature that he is "required to adhere to the Dispute
      Resolution Program and its requirement for submission of all claims to. . . arbitration."

18    Mr. De LaGarua was employed by NCPS as a crew worker. As a crew worker, Mr. De
      La Garza'sjob duties and responsibilities included the operation of hand and power tools
      to perform maintenance and repairs to oil or gas wells and related equipment. Mr. De La
       Garza's job duties also involved activities associated with rigging-up and rigging-down
      work over rigs, pulling levers or turning handles to extend hydraulic or screw-type jacks
      to support and level the rig, laying steel production rods, tubing, and casing, and other
      tasks necessary to support operations. Mr. De La Garza'sjob duties and responsibilities
      did not include the movement of goods in interstate commerce. While employed by
      NCPS, Mr. De LaGarza was never a commercial truck driver or transportation worker.

19.   At all times relevant to this matter, NCPS was engaged in interstate commerce as it was
      in the business of providing services for the development of oil and gas resources that are
      placed into commerce in both Texas and other states of the United States.

20.   On information and beliet Penn Virginia is also engaged in interstate commorce as it is
      in the business of producing oil and gas resources that are placed into commerce in both
      Texas and other states of the United States.
21    Attached as Exhibitl-A to my affidavit is a true and correct copy of Nabors Industries,
      Inc.'s DRP booklet, in English and Spanish, respectively. These records are kept by
      Nabors Industries, Inc. in the regular course and scope of business, and it was the regular
      course of business of Nabors Industries,Inc. for an employee or representative of Nabors
      Industries, Inc,, with knowledge of the act ot event that was recorded, to make these
      rçcords or to transmit the information to be included in these records. These records were
      made at or near the time or reasonably soon after the act or event that was recorded.

22.   Attached as Exhibit 1-B to my affidavit is a true and correct copy of the 2008 IADC
      Drilling Contract between Nabors and Penn Virginia Oil & Gas, LP, and attached as
      Exhibit l-C is a true and correct copy of the portion of the IADC contract titled
      "Contractors Special Provisions." These records are kept by Nabors Industries, Inc. in the
      regular course and scope of business, and it was the regular course of business of Nabors
      Industries, Inc. for an employee or representative of Nabors Industries, Inc., with
      knowledge of the act or event that was recorded, to make these records or to transmit the
      information to be included in these records. These records werc made at or near the time
      or reasonably soon after the act or event that was recorded.

23    Attached as Exhibit  l-D to my affidavit is a true and correct copy of the 2010 IADC
      Drilling Contract between Nabors and Penn Virginia MC Energy, LLC, and attached as
      Exhibit 1-E is a true and correct copy of the portion of the IADC contract titled
      "Contractors Special Provisions." These records are kept by Nabors Industries, Inc. in the
      regular course and scope ofbusiness, and it was the regular course ofbusiness ofNabors
      Industries, Inc. for an employee or representative of Nabors Industries, Inc., with
      knowledge of the act or event that was recorded, to make these records or to transmit the
      information to be included in these records. These records were made at or near the time
      or reasonably soon after the act or event that was recorded.

24.   The records attached as Exhibits 1-F, 1-G, 1-H, and 1-I are true and correct copies of
      records that are kept by NCPS in the regular course and scope of business, and it was the
      regular course of business of NCPS for an employee or representative of NCPS, with
      knowledge of the act or event that was recorded, to make these records or to transmit the
      information to be included in these records. These records were made at or near the time
      the act or event that was recorded."

                                           FUR




      Sworn to and subscribed before me by                      on the   dâ*   ofJune,20l5

                                                            ú                  -l-
                                                                               (.>-
                                           Notary         in and for the       ofTexas
          MAnY D.   HotstiletoN
       Notory Publlc, Slole ot fetos
                                           My Commission expires
         My CommlErlon Explre8
              Moy 05,   20tt
   NABORS DISPUTE RESOLUTION
       PROGRAM and RULES




Copies of this patnphlel are avqilahle in S¡tanislt, upon
     vç.q'u   e S   t, .fr"rs   m   a   nj'   Jtl6   b or'ç s u Í¡ s i d i a 4t' s Hu ntcut
                                Re s out'ce          s D eP arl m e nt.


C.opías de este             folleîo           e   sl:Qtt   disponible en español, con
    sal.o requer'ùlas al Depa.rlamettîo de Recursos
    t"t,, * -.,n a n r-         ¡"'f¡A*,'t ñ t, ^..^
                                 EX}fl BI T'                                   ^t^
 TIIE   I.   BORS DISPUTE RESOLUTION                  P}   GRAM

1.   Purpose and Construction

     The Prograrn is designed to plovide &means for the quick,
     fair, accessible, and inexpensive resôluti.on of Disputes
     between        Company and the Company's
                    the
     present and formei Employees and Applicants for
     enrploynrent, related fo or arising out of a current fo¡mer
     or potenlial employment relationship with the Company.
     The Program is intended to oreatÉ a¡r exclusive procedural
     mechanisnr for the filal resolution of all Disputes falling
     within its tenns. It is not inteuded either to abridge or
     enlarge zubstantive rights available under applieäblë lãw
     The Program contractually modifi es the'oat-wilf ' ernploy-
     ilreûf relatiorrship" "bellÀ'eelí the Com¡rany "and its -'
     Employees, but only to the extent expressly stated in the
     Program. The Program should be interpreted in accor-
     dance with these PutPoses.

2,   I)cfÏnitions

     A,   '¿AAA" meâns the A¡nerican Arbitration Association'

     B.   "JAMS' means Judíoial Arbitration and Mediation
          Servises,

     C. The 'oAcÎ"        meâns the Federal Arbi'ration Act,
          9 U.S.C.ô1, et seq., as a¡rended from time to time'

     D.   "Coflipâny" means Sponsor and every direct or
          indirect suhsidiary (whether a co¡poration, limited
          liability company, courpany partnership or other legai
          entity) of Sponsor, any Eiecting Entity, any entity or
          psrson alleged to have joint and several liability
          concerning aly Dispute, and all of their directors,
          officers, employees, and agents, every plan ofbene-
          fits, whether or not tax-exempt, establishcd o¡ main-
          tained by any such entity, the fiduciaries, agents and
          employees ofall suoh plans, and thç successors and
          assÍgns   ofall such entities, plans and   persons; provicl-
          ed, howcver, rhat in the case of an Electing Entity,
          "Company" shall inolude the Electing Entity only to
          the extent provided in the Electing Entity's agreement
          to Lre borurd bY the Program.

     E.   "Dispute" means ali legal ald equitable elaims,
          demands, a¡d controversies, of whatever nature or
          kind, whether in contrac! tort, under staûite or regu'
          lation, or sôme other law, between persons bound by
          tlre Program or by an agleement to resolve Ðisputes
         ler the Program, or between a person I nd by the
      Program and a person or entity otberwise e¡titled to
      its benefits, including, but not litnited to,         any
      matlers wilh respect tol

       1.   this Program;

      2.    the employmenl or potential reemployment of an
            Employee, including the terms, conditions, or
            terrnination    of   such employment with úe
            Company;

      3.    employee'benefits or incidents of employment
            with the Company;

-'   ' 4;                             or concerning"'dre - '
            any-"ul'her'matter rslated -to-
            relationship between the Employee and tire
            Company including, by way of example and
            without limitatio4 allegations ofi discrimination
            based on raoe, sex, religion, national origin, age'
            veteraü status or disabifity; sexual or olher kinds
            of   harassment; workers' ccirnpensafion retalia-
            tiou; defanration; infliction of emotional distress,
            antitrust claim conoeming wages or othorwise, or
            stâtus, claim or membership with regard to any
            employee benefit plan;

      5.    an Applicant's application for employment       and
            the Company's actions and decisions regarding
            such application; and

      6.    any personøJ injury allegedly incurred iu or about
            a Company workplace or in the course and scope
            of   an Employee's employmenl


      "Dispute" includes all such matters regatdless of
      when the events on whioh they are based occurred,
      including nlatters based on events occurrirrg before
      the Ernployee became subject to this Program (so
      long as such disputes were not previously asserted in
      a judicial forurn) or after termination of the employ-
      ment relationship.

F. "Electing       Entity" means arry legal entity that      has
      agreed ts bc bound by the Program as provided herein,

G. "Enployee"       rneans ¡uly person who is or has been in
      the employment of the Company on or afer the effec-
      tive date of this Prograni, rvhether o¡ not ernployed at
      the time a olaim is brought with respecl to a Dispufe,
      residing in the lJnited States, or oflerwise subject to
             laq,s of the Uniied States or any state, ricipality'
          or other polilical subdivision of the Uniteo States,

     t'1. "Applicant"   rneâns âny persôn u'ho is seeking or has
          sought employmont u'ith thp Compary affer the effec'
          tive date of fhis Program.

     I.   "Parly" tì1ealls, with respect to a panicular Dispute'
          afiectcd petsons n¡d/ol enfities bouncl by this
          Prograrn,

     J.   '?rogratn" meatts this l{abols Dispure Rcsolution
          Program, as amelrded fioln time to tirne.

     K. "Rules" means the Nabors Dispute Resolution Rules,
     . .¿s amende     $.,      twithstanding arJy other provision i eot any
           court with juisdiction ovel the Parties may issue any
           injunctive o¡ders (including preliminary ir:juncti olrs)
           if the necessary legal and equitable requirements
           under applicable law are met pending the institution
           of proceodings under the Program. Furthermore, an
           aotion unde¡ The Lirnitation of Ship Owners Liability
            Aal.46 U,S.C. $$181-189, shall not be subject to fhis
           Program.

4.   Resolution of Disputes

     A1l Disputes not otlerwise selfled by the Parties shall be
     furally and conclusively resolved under this Program and
     the Ruies.

5.   No Retaliation

     No employee shall be subject tCI auy form of discipline or
     retaliation for initiating or participating in gooc{ faith in
     any process or proceeding utlder this Program.

6.   Amendment

     L.    This Program may be amended by Sponsor at any
           time by givipg at least l0 days' notice to cuüç¡rt
           Employees, Howevet, no amendmsnt sh¿ll apply to a
           Disprf:e 1'br which a proceeding has been initiated
           pursuant to the Rules, unless olherwi.se agreed.

     B.    Sponsor may amend tbe Rules at any time by sen'ing
           notice of the amendments on AAA ånd JAMS.
           Howevet, no amendment of the Rules shall apply to a
           Dispute for which a proceeding has been initiated
           pursuant to the Rules unless otherwise agreed.

7.   Termlnation

     This Program may be terminated by Sponsor at any time
     by giving at least 10 days'notice of termination to current
     Employees. However, termination shall not be effective
     as to Disputes for which a proceeding has been initiated
     pursuant to the Rules prior to the date of te¡mination
     unless o{herwise agreed,

8.   Appllcable Law

     A.    The Äct shall apply to this Program, the Rules, and
           any proceedings urder the Program or the Rules,
           ineluding any actions to compel, enfotce, \'âcate or
           confirm prrceedings, awârds, orders of an arbitator,
           ot seflements under the Program or the Rules,
     8.,                                         Pro¡
              t arbitrations held pursuant to this       n shall be
           convened as near as possible to the worksite where
           the events in dispute occurred if Nabors continues to
           perform work at that location. Otherwise the
           arbitration will oscur at dre place vnost convenienl for
           the r:rajority of the wit¡esses,

     C.    Other than a.s expressly provided herein, or in the
           Rules, the subsl¿ntive legal rights, remedies, and
           defenses of all Patties are preserved. In the case of
           arbitration, the arbitrator shall have the aulhority to
           determine the applicable law and to order any and all
           reiie{ legal or equitable, which a Party could obtain
           from a court of competent jurisdiction on the basis of
           the claims made in the þroceeding.

     D.    Other than as exptessly provided herein, or in the
           Rules, the Program shall not be construed to grant
           additional substantive, legal, or conlractual rights,
           remedies o¡ defenses which would not be applied by
           a cou¡t of competent jurisdiction inthe absence of the
           Program.

     E,    Notwithstanding the provisions of the prececling sub-
           section, in any proceeding irefore an arbihator, the
                     in his or her discretion, may allow a
           arbilrator,
           prevailing Employee or Applicant a reasonable
           attorney's fee as parl of the award. The discrelion to
           allow an award of fe¿s under this subsection is in
           addition to any disoretion, right or power which the
           arbitrator may have under applicable law, If the
           a¡bitrator awa¡ds attorney fces without authorization
           for such an award by statute or conlract, such award
           will be limited to $2,500.00,

9.   AdminisfrativeProceedings

     A.    This Program shall apply to aDispute pending before
           any local, st¿te or federal administrative body or couft
           unless prohibited by iaw.

     B.  Parficipation in any administrative or judicial
         proceeding by thc Company shall not af.fect fhe
         applicability ofthe Program to any such Dispute upon
       . terminalion of the administrative or. judicial
         proceedings, A finding, recommendation or decision
         by an ad:ninislrative body on the merits of a Dispute
         shall have the same iegal weight or effect unde¡ the
         Program as it would in a cou¡t of competent jurisdic-
         tion.
10.   Exr       ivc Remedy

      Prooeedings under the Program shall be the exclusive,
      final and binding method by which Disputes a¡e resolved'

11. Electing Ðntlties

      A.   Co¡porations or other legal entities, not otherwise
           Pafies, rnay elect to be bound by this Program by
           written agreement wíth SPonsor.

      B.   Election may be rnade only as to some types of
           Disputes, or only ås to sômp persons, in the disoretion
           of Eleeting Entity.

Í2,

      The Efiective Date of this Program shall be April       15,
      2001.

13. Severability

      The tsrms of this Program and the Rules a¡e severable.
      The invalidity or unenforceability of any provision there'
      in shall not affect the applicalion ofany other provision,
      Where possible, consistent with the purposes of the
      Program, any otherwise invalid provision of the Progrart
      or the R.ules may be relÌ¡rned and, as refotmed, enforeed.

14.   A.ssent

      Ëmployment or cotltinued employment after the Effeotive
      Date of tbis Program constitutes consent by both the
      Ernployee and t'he Company to be bound by this Program,
      both during the employment and after tennination of
      employment. Submission of,an application, regardless of
      form, for employment constitutes conssnt by both the
      Applioant and the Company to bc bound by this Prograrn.

  NABORS DISPUTE RESOLUTION RULES

1,.   Definitions

      All definitions included in the Nabors Dispute Resolulíon
      Program apply to these Rules.

2.    Application

      A. If differerlt rules ate appiicable to a specific class of
           Disputes, and have been adopted by Sponsor and
           servsd on AAA or JAMS, these llules shall not apply
           to such class of DisPutes.
      B, i     :se Rules apply iu the form existing the time
            proceedings are initiated under them,

      C. To the extent consistent '¡'ith these Rules,           the
            Employmenl Dispute Resolution Rules of AAA or
            JAMS also apply to all proceedings governed by tùese
            Rules.

3.    Initiation ofthe Process

      A.    A Party may initiate proceedings under tliese Rules at
            any time, subjeot to any defenses including those
        .   applicable to the timeliness of the claim, inciuding
            limitations a¡rd laches,

     - ts. 'A Farty may"inilialc proceedings'by servíng a wlit"tcn     -

            requçsl1o initiate proceedings on AAAor JAIvlS, and
            tenderir:g the appropliate administrative fee.

      C.    Copies of the request shall be served on all othe¡
            Parties 1o the Dispute by AAAor JAMS, The request
            shall describe the nalure of the Dispute, the amôûrt
            involved, if any, the remedy soughg and the proceeding
            locale requested.

      D.    Proceedings may also bc initiated by an Employee or
            Applicant by serving a written request to iuitiate pro-
            ceedings on the Compauy's Dispute Resolution
            Prograrn Adminislrato¡. In such a oase, the Company
            shall promptly forward any properly served request it
            has received to   AAA or JAMS.

      E.    Parties against wirom a claim is asseñed shall file an
            answering statement u'Ìthin 21 days of receiving
            notice of intent to arbitrate or a specification of
            claims, wl¡ich shall include any counterclaims ând
            any request that the arbitrator (ifany) prçpare a state-
            meni of reasons fot the award,

4,    Ädministrative Confcrence

      A,A.A or JAMS shall convene an administ¡ative conference
      as soon as possible after receiþt of the answering state-
      ment or after expiration of the tirne for filing an answering
      statemênt if one. has not been filed. The conference may
      be held in person or by telephone. At the conference,
      AAA or JAMS will detennine whether the Parties arc in
      agfeement on a method to resolve tle l)ispute, If tire
      Pailies are in agreement, AAA or JAMS will implement
      theprocedure in accordance with theirrulss upon payment
      of any applicable fee, If the Pa¡tíes cannot agree, or if the
         Pa¡      have previously attempted and failed   ¡   ¡solve the
         Díspute by rnediation or another nonbinding mechanislr,
         fhe Dispute shall be a¡bitrated under these Rules.

    5.   Appointment of Arbitrator

        Immediately after payrnent of the a¡bitration fee, AAA or
        JAMS shall simult¿neously send, each Party an identical
        list of names of persons chosen from a panel of qualifred
        a¡bitrators which AAA.or JAMS shall select and maintain.
        Each Party to the Þispute shail. have fourteen (14) d¿ys
        fiom the tmnsmittal date to stike any irames objected to,
      ' number the remaining names in order of prefercnceo and
        retur¡r the list to AAAor JAMS. If a Party doêS not relurn
        the list within the iime specified, all persons therein shall
'   -- be døem*ed-acrrcpable;-Fl'om'åmoûg the-persons who'' .;-'-         -'

        have been approved on botb lists, and in accordarrce with
        the order of mutual preference, AAAot JAMS shali invite
        the accepiance ofthe arbitrator or arbitrators to serve. In
        those cases where more than $2,000,000 is in eonkoversy,
         either Party shall have the right to require that the
         arbitÞtion proceed before a tlueo member panel rather
         than a single arbitator The Party who elects for a panel
         in these ci¡cumstances shall noti$ the other Parties during
         the administrative conference described in Secti.on 4 of
         rhe Program. Any Pa¡ty shall have the right to strike one
         list of arbitrators in its entirety, When a Party exercises
         this righ! AAA or JAMS shall issue a new list of
         arbitrators consistent with the above procedures.

6.       Qualifications of the Ärbifrator

         No person shall serve as a¡r arbitrator in any matter i-u
         which that person has any financial or persortal interest.
         I'rior 1o accepting appointment, the prospective arbil¡ator
         shall dis¿lose any circumstanse likely to prcvent a prompt
         hearing or creâte a presumption of bias, Upon receipt of
         such irrforrnation from the a¡bitrator or any other source,
         ÀAA or JAMS will either repiace that person or
         communicate the information to the Parties for conmenl,
         Thereafter, AAAor JAMS may disqualify that person, and
         its decision shali be conclusive.

7,       Vacancies

         If a vacarrcy occurs for any reason or if an appointcd
         arbit¡ator is unablc to serve promptly, the appoinknent
         prooedure in Section 5 shall apply to the selection of a
         substitute arbitrator,
L Dai       Time and Place of Hearings

     A. The arbitrator shall set the date, time and place of an¡'
          proceeding pursuant to lhe requirements       of Seclion
          88 of the Program.

     B,   Notice of any hearing shall be given at least ten (10)
          days in advance, unlcss the a¡bitrator detetmines or
          the Parties agree that a shorler time is nec€ssa¡'y.

     C.   The a-rbitrator shall rnake every effort, without undu*
          ly incuning expense, to accornmodate the Employee
          or Ä.pplicant in the selection of a proceeding'location.

9,   Confcvcne¿s

     At the request of AAA or JAMS, or of a Party or on the
     initiativc of the arbitrator, the arbitator or AAA or JAMS
     may notice and bold conferenoes for the discussion a¡rd
     determination of any matter rvhich will expedite the
     proceeding, including:

     A. venue,
     B.   clarification of issues,

     C.   determination of prelín:inaty issues, including sum-
          mary deûermination of dispositive legal issues,

     D.   discovery,

     E.   thc time and location of proceedings or conferences,

     F.   interim legal or equitable relief authorized by applica-
          ble law

     G.   pre- or pôst-ltearing memomnd4

     H,   stipulaticns; andlor

     I.   aly other matter of substance or procedure,

10. Mode of Hearings and Conferences

     In the discretion qf the arbiirator or by agreement of the
     Parties, conferences and hearings fl1ay be conducted by
     telephone or by written submission, as well as in person.
11, Pre.; aring Discovery

   À.     On any sohedule determi¡ed by the arbifrator, each
          Farg shali submit     i¡   advance the names and address-
          es of the wilnesses   it intends to produce and any doc'
          uments it intends to Present.

   B,     The a¡bitrator shall have discretion to determine the
          foun, amount and &equency of discovery by             the
          Parties.

   C. Discovery may take any form pernútted by                  the
      '   Fedcral Rules of Civil Procedure! as amended fro¡r
          time to time, subject to any restricfions imposed by
          the arbitrator,

12. Replesentafion

   Any Parry may be represented by coulsel or by any other
   authorizod representative.

13, Attend¡nce       aú   Hearings

   The arbitator shall maintain the privacy of the proceedings
   to the extent permitted by law. Any person having a direct
   interest in the matter is entitled to attend the proceedings.

   The arbitrator shall otherwisc have the pou/er to exclude
   any witness, olher than a Party or other essential person,
   during the festimony of any other witress. The arbitrator
   shall determine whether arry other person may attend the
   proceeding. Upon the request of any Party, tho arbitrator
   shall exclude any witness during the testimony of any
   otbcr wibress.

14. Postponement

   A. The arbitrator, for good cause showrt by a Party, or on
          agreement of the Parties, may postporre any proceed-
          ing or conference.

   B,     The pendency of court proceedings relatsd to the
          same matter is not good cause fo¡ postponement'

15. Oaths

   Before proceeding with the firsl hearing, each arbitrator
   may take an oath of office and, if r:equil'ed by law, shall do
   so, The albitrator may require witnesses to testi$r under
   oafh administered by any duly qualified person and, if
   lequired by law or requested by any Party, shall do so.
16.   Rec        I of Proceedings

      There shall be no stenographic, audio, or video record of
      ihe proceedings unJess either requested by one ôf the
      Parties or specifìed b)' the arbilraior The Parly requesting
      tlre record sirall bear the entite cost of produeing the satt:e'
      Copies of the record shall be furnished to all othel Parties
      upon request altcl upon paylìlent of thc cost of reproduc-
      tion,

17. P¡'occdurc

      The ptoceedings shall be conducted by the arbihator in
      whalevor order and rnariller will nlost expcditiously
      permit full presentaliou of the evidence anci argumenls of
      lte PaÍies

18. A¡:bitration in thû Absence of          a   Party

      The arbitrator ï¡my proceed irr the absence of Parlies or
      representativcs who, after due notice, fail to be presenú or
      fail to obtain a postponeme¡rt. An award shall not l¡e made
      solel5. s¡ the default o1Ì a Farty' Tlre arbil¡ator shall
      roquire aly Part¡ who is present to submit such evidence
      as the arbifralor mâ)r require fc¡r the making of an award.

19. Evidence

      A.      'i'he arbitrator shall be the sole judge of thc relevancy,
              muteriality, and admissibilily of evidence offeïsd.
              Conformity to legal rules of evidence shall rrot tre
              necessaÐ'.

      B,      The arbi.trat21.   Clc    g and Reopening of ProceedÍngs

      A.   When dre arbitrator     is satisfied that the reco¡d   is
           complete, including the submission of any post-heariug
           brief's or documents penr:itted by the arbifrator, the
           arbitrator shall decla¡e the proceeding closed'

      B.   'l'lre proceeding may be reopened on the arbitrator's
           initiative or upon application of a Parlry at any tirne
           before the award is made.

22. Wsiver of Procedures

      Any Pa*y rtho fails to objest in rvriting, after knowledge
      that any provision or requirements ofthese procedures and
 .    Rule-s lave,nol beorr. cornplied lvilh, shåll .be rieemed to
      have waived the right to otrject.

23. Service of Notices and PaPers

      Any papers, notices, oi plocess neaessery or proper for the
      initiation or continuation of any proceeding under these
      Rules (including the award of the arbitrator, aûy court
      action in connection therewith, or the entry of judgmenl
      on an award made under these procedures) may be served
      on a Party by mail addressed to the Party ot his or her
      representative at the last knqwn address or by personal
      servicc. AAA, JAMS, the Pariieq, and the arbitrator may
      also use facsimile transmission, telex' telegram, or other
      written fbrms of electonis communication to give any
      notices required by these Rules.

24. Cr¡mmunícations with the AAA, JAMS, and the
Company

      A.   Any Party may notice, servt or cor¡municatç with
           AAAby contactingl

                    Regional Adminislrator
                    Amerioan Arbitation Associa.tion
                    1001 Fa¡nin St., Suite 1005
                    Houston, TexasTTAA2
                    Q13) 739-1342
                    Fax: (713) ?39-1'702

      B. Any Pa¡ty may notice,        serve or communicate with
           .l¡,MS by contacting:

                    JAMS
                    345 Park Avenue. 8th Irloor
                    NewYork,NY 10154
                    (2r2) 7sr-2700
                    Fax: Q12)'15ï-4099
             C.     ,v notice, service or communicatii with             the
                  Company will be to:

                           Legal Department
                           Nabors lndustries, lnc.
                           5l-5 West Greens Roâd, Suite 1200
                           Houston, Texas 77 067 -4525
                           (281) 874-0035
                           Fax: (281) 775-8431

25. Communic¿tian rvith the Á'rbitrator

             there shall be no communication between the Parties atd
             the arbitrator other than at any oral hearings or confer-
             ences. Aly other oral or r¡nitten commudcations fro¡n t]re
...   ..-"   parties fo-the-.arbitator shall.be dirccted to the-AA,A...or
             JAMS (and copied to the Parlies) for transmission to the
             arbitrator, u¡rless the Parties and the atbitrator agree other-
             wise.

26. Timo of .Award

             The awa¡d shail bc prûmptly made by the arbitrator,
             rurless otherwise agreed by the Partics or specified by
             applicable lawo no Iater thaa thirty (30) days from the date
             of the closing of tlte proceeding or, if applicable, the
             closing ofa rcopened proceeding.

2?. Forúr of Award

             J.he award shall be in wriling and shall be signed by the
             ¿rbitrator. The a¡bitrator sliall write a statement of reasons
             for the award if requested to do so in the request to
             initiate proceedings or in the zuuwering statsment. The
             award shall be exe¿uted in any manner requíred by appli'
             cable l¿w.

28. Modification of Ärvard

             On order of a court of competent jurisdiotion, or otl agree'
             ment of the Parties, the arbifuator shallmodify any award.
             The arbitratrr may modify an award on the motion of a
             Party if the arbikator linds that the award, as rendered, is
             ambiguous or defective in fonn, or if the awa¡d requires
             an.illegal or irrpossible act..These are the only ci¡cum-
             stances under which an arbitrator shail have jurisdiction to
             wilhdr¡iw or nrodify an award.
29.   Set     nent

      Iftbe Pa¡1ies softle their Dispute during the course of the
      arbitratiorç the a¡bitratcr may set out the terms of ths
      settlernent in a con¡ent award.

30,   Scope of   .{rbitrator's Authority

      The arbitrator's authority shall be limited to the resolution
      of legal Disputes between the Farties. As such, the
      a¡bitrator shail be bound by and shall apply applicable law,
      including that related to the allocation of the bu¡deu of
      proof; as well as subskntive law, The a¡bihator shall not
      have fhe authority either to abridge or enlarge substa¡tive
      rights avaitable under applicable law. The arbitrator may
 '   "also graut emergency-or tetnporary relief that is or would
      be authorized by applicable law. The a¡bitrator shall be
      bound by ând shall conlpiy with the provisions of the
      Program and Rules.

31, Judicial Procccdings and Exclusion of Liabilily

      A.   Neilher AA,A., JAMS, nor any arbitratot is anecessary
           Party in aly judicial proceedings rclating to proceed-
           ings undø these Rules,

      B.   Neither AAA, JAMS, nor any a¡bitrator shall be liable
           fo any Party for any aoÏ or omission in conncction
           with any proceedings withirr the scope of these Rules.

      C, Any court with jurisdiction over the Parties may
           oompel a Parry, to proceed under these Rules at any
           plaoe and may enforce any award made.

      D.   Parties to these Rules shall be deetned to have
           consented that judgment upon the award of thç
           arbitrator may be entcred and enforced in any federal
           or state court having jurisdiction of the Partjes.

     E.    Initiation of, palicipation in, or removal of a legal
           proceeding shall not constitute waiver of the right to
           proceed under these Rules.

     F.    Any court with judsdiction over the Parf.ies nray issue
           any injunctive, orders. (including preliminary injunc-
           tions) if the necessary legal and equitable require-
           ments under applicable law are met. pending thc
           institution of proceeclings under thcse Rules.
32.   Fee         td Expcnses

      A. 'llc      expenses olrvitnesses shail be borne by the Parly
            producing such rvilnesses, except as otherwise
            provided by larv or i¡r the au'a¡d of fire arbifi'ator.

      B. Alt     attomeys' fees shall be borne by the Party
            iilcuriug them except as otlienvise provided by latv.
            by the Pt'ogt:am, or in the award of 1be albitratar.

      C,    I)iscovery cosls (e.g., court reportor f.ees for origirral
            1r'anscrþts) slull be borne by thc Party initiating the
            discovery. Thc cost of copies of deposition transcr:ipts
            or other discoverl' shall be borne by the Party oldering
            the eopy.

      D.    The fees and expenses of experts. consul{a¡rls and c¡th-
            ers retaineci or consulted b1' a Party shall he borne by
            the   Pafy utilizíng   those servioes-


      E.    The Ernployee or Applicant shall pay a $I 50 fec if he
            or she initiates arbj.tration or tnedjation. Olherrvise,
            Enrployee/Appìicanl Partjes shall not be responsible
            for payment of lbes attd expenses of prooecdings
            under these Rules, including required travel of a¡r
            albitralor or a mediator' expenses of an arbilrafor,
            rrediator. AA,4 or .IAMS, and the cost of any ploof
            produccd at the discretion of an arbitrator.

      Ìr.   lf'lhe denand fo:: mediation or aråit¡ation is irritiated
            by the Contpany, such fees will be paid by the
            Company.

      G.    )ixce¡rt as odrerwise prordcled by larv or ir: the au'ar:d
            of'thc at'biTtator, all olhel expenses, f'ees and costs of
            proceedings under thcse Rules shall be borne equally
            b,v tho Parties who are not Ernployees/Applicants'


33. Inter¡rretalion and Application of Thcsc lìuk:s

      llhe arbit¡:ator shall ilterpret ar:d apply thesc Rules insofar
      as they relatc to thc albilrotor's pûwers and duties. All
      olher rules shall be in itterpreled and appliec{ by the AAA
      or JAMS.

34. ApplicableLarv

      A.    Procecditrgs under thesc R.ttles and ally iudicíal
            review of ar¡'atds shail be govetned b,v the Act.
    B.   ;   cept where otherwise expressly   provl I in these
         Kules, the substantÍve law applied shall be state or
         fcderal substantive law which would be applied by a
         United States Ðistrict Court sitting at the place of the
         proceeding.

35. Modiation

   At any time bcfo¡e the prooeedlng is closed, the Parties
   may agree úo mediate their dispute by notiSing AAA or
   JAIi,IS. AAA or JAMS shall dcter¡ine wh¿t procedures
   apply to any such medíation.

36. Spanish
Nabors lndustries, lnc.
      Aprit2001
 January 17,2017
                                                                                     '
TO:        All   Emptoyees of Nabors Industries, I¡rc. and Subsidiaries

RE:        Nabor¡ Dispute Resolutiou Program

Dear Errployee:

Effective ten (10) days afrer he d¿te of this notico, Filrsuâßt to Section 6 of the Nabors Disputo
Bpsolution Fro$âff, Nsbors Indushies; Inc. ('Nabon') ¿nd its subsidie¡ies a¡e amending the
N¿bors Dispute Resolulion Prograrn and Rules fcr the detrninatiot of all.dispuæs botweetr
employeee ard Nabors or one of its subsidiaries.

Thc ämendmont¡ ø ths fiogrÁ *¿ n                     ti*
                                           **".oo¡or.¿ oo ,t" back of this page Nabors is
amending one (l) section of fhe N¿bors Dispute Rcsolufioo Program aûd one (i) section of the
N¿bors Diepute Resolution Rulss. You should already bave a copy of the cur¡est Program and
Rulcs, or tbey may be found on the Nabors InÍanet under policy number 200.80.i at
b!1!¡   ://shareno¡it.naboff .con/Cl 0/Huþå&%204€çoutþog/(l ofau lt.asqr(

As before, thc Nabors Dispute Resolution Program. as amcuded, gives you.the most effective
.and efiîcient mÊans of.rcsolving any dispuües you may have through a process which encorrragæ
 ¡esolution at the oa¡liest opportunity, Ernployeas do not waive any substantive iegal rights under
the Progum- Ra&er, tåe Progtaü, æ süe¡ded, provides that any substaùtive legal issues you
may hrve will bc rcsolveû on ari indivirlual b¡sis in mediafion or beforo a neukal arbiþato¿
whose dooision witl ba fi¡al aud binding on you snd ths Compauy. Under ûe Program, as
anrended, however, you rvaive any proccdural righæ you ray have to briug a court action, on an
indiviau¿l or on, fl ,qlacs, orillcclivc or ropresenfative basis; and you waive yow right t,o a jury frial
coaoerning any {ispute you may bave with the Compaüy or any Eleoting Entity (as defined i:o the
Program), inotudbg any personal injury claims o¡ claims of disorimination based on tacel
mtional oligrn, gender, roligioq age or disability under a¡y federal or state oivil riglts shtute.

Every individual who worls for N¿bors Industies. lac. or a subsidiary is subject to the Prograq
as ameuded" excôpt that tÍe amsnded provisions will affect orly disputos initiated aftor the
effective date of the adendmêntãr and not my matùers peodisà before tbo effective date. Your
continuod employnont after the date you receive this notice will constituto your acceptance of
tbe amendme,nts to tho Program, both during and afler your e,mploynent with the Company.

We look fon¡y¿rd to continuing to rvork together. If you have any questions about tbe
amendme,rts tô tho Progråm and Rules or âûy other tenn of yoúr employmoet, please do not
hesitaæ to contacttre Human Resources Departrnent of your employer.

Sinceroly,

NABORS INDUSIT{IES, INC.


                             *A øp! s¡iltìs no.lice ft avcllaûle ln Spanlsla upon rcgbesg
                           lrom auJ Nators sutslllaqtls IIuuøn ß¿sources Depaflmenl-
                      + (lnø   coplt óe eflø notìcìa asñ dlqtonÍhlc en espøñol   cott solo requerÛrla
                    d Dqnrlonanlo       de Ra¿wsos   llilnanos   ðe cualquÍ¿r sab¡ldìarla de Nø6or*
                 Amcndment to THE NABORS ÐISPUTE RtrSOLUTION PROGB-AM:

4,       Re¡olutlon of Disputes

     A. All Disputes       not otherwise senled by tho Pa¡ties shall be finally and conclusively resolved usdër
             this Program and the Rules. The Partics forego any right eilber may bave to a jwy hial os clsims
             relating in auy way ûo any Dispute.

     8. Each Dispute shall be arbit¡ated on an individual basis, The Parties forego and waive any right to
        join 9r consolidate olaim¡ in arbiû¿tion v¡ith othert or to make olai-as iu ¡¡bi8atio¡ as a
      ' representåtÍve or as a mcmber oña cl¡ss or in a privaûe atûomey genoral or similar capacity, unless
             zuc,b'procedures are agrccd to by all Parties. Neither the Company Ãor aûy Employee or
             Applicant may ptusue any Dþute on a class actron, colleclivs aotion or consolidated basis or in ¿
             rcpresontative capacity on behalf of of[er poñons or cntities who are claimed to be similarly
         -   ðiluated, oÍ pãrûðiiiâtc äb d slass men*iéi in sùch a. prÖceèding. Tbe ¡rliibalor í[ a¡iy procixldÍ¡g
     '       i¡nder this lrogram shall have no autlority to conduct the matter as ¿ coasolidated, class,
             collective or representetive action.

     C. If the procedural limitation         in Paragraph B of this .Section is held une¡forcoable by a cottrt in a
             procecding in which a pa$y seok.q úo pursue a consolidated, olass or oollective action or otherwise
             act in a represertative capacity, then fhis Progra:n shall apply to such proceeding only to tle
             following extonL The oouf witl decide whether the Dþute should procçd on a consolid¿ted,
             cla¡s, collectivc or othor røpresentative basis a¡4 if so, will dcfiuc the rcope of the gkss. None
             of llo forogoing determiaationr sball be submi$ed tq the a¡bitrator, and in no ovent shall tbc
             a¡bitator have the power to deterrrine cl¿ss, collective or representalive action ce¡tification. Thc
                      decisions will be subject ûo appeal purxuant to the applicable nrles of procedure. If the
             "butt'.
             court certifies a olass, collsctive or other representative action, then all other deteffrinotions in or
             relatËd to the'Dispufe shall be uads by the arbitator. Ile arbihator shall detennine questions of
             liabili¿y to or of the class ss a wbole and ramedies available to or fiòm the olass as a whole. Ibe
             a¡bitr¿tor sb¿ll also decide the relie{ if u}, t0 wbich a party or olass membcr may be entitled
             iadividually. If tåe court, bowever, ultinafely denies a pafy's roquest to ¡nocæd oa a
             consolidated, olass, colloolive or rcprcsentative basis, than that party's iadividual clain(s) shall
             still be subject to this Program and referable to æbitration pursuâût to ih terins.


                                                                                                 :


30. Scope of Arbltr¿tor's Authority

     A.      The artihator's authority shall be limited to the resolutlon of legal Disputes between the Parties.
             As sucb. the a¡bitratsr shall be bound by and shalt apply applicable laq including th¿t ¡platpd fo
             the allocation of the bu¡den of proof, as well as substantive law. The arbitrator shall not have the
             authority either to abrídge or enlarge substâûtive rights available under applicable law. The
             arbiüator nmy also glaût ernergênry of ternporary relief that is or would be authorized by
             applicable law. fho arbitrator shall be bound by and shal.l comply wilh thc pmvisions of the
             Progrem and R¡les.

     B.
     '       The arbitator shall uot have thc powor to hear aay cl¿ims in a¡bihatiol as a clas¡ or collective
             aotion, or in a privaæ attoiney general or simila¡ capaciþ, or on any otåe,r represontative capacity
             basis, or, absent lbe consent of all parties, on a consolidated basie. The a¡bitaüo¡ shall be
             authorized {,0 decide only tbe dirputed claims bçfwecn tåe indívidual partios.
 PRoGRAMA DE RESoLUCTóN nB
   CONFLICTOS DE NABORS




Copies of this pamphlet qre available in Spanish, upon
    request,from any Nabors subsidiary's Humqn
                Resources Department.

Copias de este folleto estan disponible en español eon
   solo reauerirlas al Deoartamento de Recursos
          lluuono'    cuøluu    .uús           Nahon
                   ¿u        fr      ¡1yr I ¿u
PROGRAMA DE RESOLUCIÓN DE CONFLICTOS DE
NABORS

1.   1. Propósito y Diseño

     El Programa     está diseñado con el    fin de proporcionar un
     medio parc      la   resolución rápida, justa, accesible y
     económica de conflictos entre la Compañía y los Empleados
     actuales y anteriores de la Compañía y los Aspirantes para
     puestos de empleo, con respecto a o como consecuencia de
     una relación de empleo actual, anterior o potencial con la
     Compañfa. El Prograrna está diseñado para facilitar un
     proceso para la resolución definitiva de todas los Conflictos
     desøiptos en los términos del misno. No está diseñada para
     limitar o aumentar los derechos fundamentales disponibles
     bajo las leyes aplicables. El Programa modifica en forma
     conlractual la relación de empleo efectuado entre la
     Compafila y sus Empleados, pero sólo en la medida en que
     esté expresamente establecido en el Programa. El Programa
     deberá ser interpretado de acuetdo con esta intenciÓn.


2.    Definiciones

      A. "AAA" significará      la Asociación Americana de
           Arbitraje (the American Arbritration Association)'

      B.   "JAMSU significará los Servicios de Mediación y
           Arbitraje Judiciales (Judicial Arbitration             and
           Mediation Services)

      C.   La "Ley" significará la Ley Federal de Arbitraje (the
           Federal Arbitration Act)

      D. La      "Compañla" significará        el   patrocinador del
           Programa y las filialcs directas o indirectas (ya sean una
           corporación, una compañla de responsabilidad limitada,
           una sociedad u otra entidad legal) del patrocinador, la
           Entidad que Selecciona      el   Programa,   la   entidad   o
           persona que se alega tiene responsabilidad asociada o
           separada con respecto a cualquier Conflicto, y todos sus
           directores, funcionarios, empleados y agentes, plan de
           beneficios, ya sea exento o no-exento de impuestos,
           establecido    o   mantenido     por dicha entidad,     los
           fiduciarios, agentes y empleados de dichos planes, y Ios
           sucesorcs y beneficiarios de dichas entidades, planes y
           personas; siempre y cuando, en el caso de la Entidad
           que selecciona el Programa, "La Compañía" deberá
           incluir la Entidad que Selecciona el Programa
           solamente en la medida establecida en el contrato de
           dicha Entidad er la que estará obligada por el
           Programa.
E. "Conflicto" significará todas las    demandas legales y
   justas, los reclamos y controversias, de cualquier fndole
    o tipo, ya fueren contractuales, o de responsabilidad
    extracontractual, de acuerdo con el derecho escrito o las
   regulaciones o alguna otra ley, entre las paltes
   obligadas pol el Programa o por un contrato para
   resolver los Conflictos de acuerdo al Programa, o entre
   una persona obligada por el Programa y una persona o
   entidad con derecho a recibir sus beneficios, incluyendo
   pero sin limitarse a lo siguiente:


   1,        este Programa;


   2         la contratación o la posible recontratación de un
             Empleado, incluyendo los términos, condiciones o
             el cese de dicho empleo con la Compañía;

   3             los beneficios o incidentes de ernpleo con la
                 CompañÍa;

   4.        todo asunto relacionado con la relación entre el
            Empleado y la Compañla incluyendo, pol ejemplo
            pero sin lirnitarse a: la discriminación basada en la
             raza, el sexo, la religión, el origen nacional, la
            edad,      la   condición   de veterano de guerra         o
            cualquier incapacidad; el acuso sexual u cualquier
            otro tipo de acoso; las represalias por concepto de
            compensación laboral; la difamación, la imposición
             de un agravio emocional, 1a reclamación                  de
             antimonopolio relacionado con sueldos o el estado
             de, una reclamación por            o una membresía
             relacionado con los planes de benefìcios para
             ernpleados;


    5            la solicitud de un Aspirante para un puesto de
                 empleo     y   las acciones   y   decisiones    de   la
                 Conrpañia con respecto a dicha solicitud; y


    6.        cualquier lesión personal supuestatnente incurrida
             en o alrededor del sitio de trabajo de una Compañía
             o durante el término y alcance de las actividades
             laborales de un Empleado,

    El  "Conflicto" incluye todo             lo anteriormente men-
    cionado, independientemente              del momento en que
    hayan ocumido los eventos en los cuales estétr basados,
    incluyendo los asuntos basados en eventos que hayan
    sucedido antes de que el Empleado estuviera sujeto a
    este Programa (siempre y cuando dichos conflictos no
    fueren establecidos con anterioridad en un tribunal
    juridico) o después de la terminación de ¡u reraciôn ¿.
       etnpleo
   F. La "Entidad que Selecciona el Programa" signiftcará
         toda entidad legal que hubicra acordado una obligación
         por medio el Programa de acuerdo a las disposiciones
         de este documento.

   G. El "Empleado" significará toda persona que estuviera o
      hubiera sido empleada por la Compañía a la fecha o
      después de la fècha de vigencia de este Pt'ograma,
      incluso si estuviera o no estuviera empleado por la
      Compañía en el momento en que una demanda fuera
         presentada en relación con un Conflicto, y que residiera
         en los Estados Unidos de América, o que estuviera
         sujeto a las leyes de los Estados Unidos o de cualquier
         estado, municipalidad u otra subdivisión política de los
         Estados Unidos.

   H. El "Aspirante" significará toda persona que          estuviera
         buscando o que haya buscado empleo con la Compañ¡a
         después de la fecha de vigencia de este Progt'ama.

   L     Las "Partes" significarán, las personas perjudicadas en
          relación con un Conflicto particular, y/o las entidades
          que obligadas y vinculadas por este Programa.


   J.    El "Programa" significará este Programa de Resolución
          de Conflictos de Nabors, y como f'uere modificado de
          tiempo en tietnpo.

    K.   Las "Reglas" significarán las Reglas para la ResoluciÓn
         de Conflictos de Nabors, según fueran modificadas de
         tiempo en tiempo, que sean aplicables a Ia mediación y
         el arbitraje.

    L. El "Patrocinador"      significaráNabors Industries, Inc.,
          una corporación del estado de Delaware,

3. Nombre, Aplicación y Cobertura

    A,   El   Programa será denominado           el    "Programa de
         Resolución de Conflictos de Nabors". De forma alter-
         nativa, podrá ser referido como          el   "Programa de
         Resolución de Conflictos".


    B,   Hasta que sea revocado por la entidad Patrocinadora de
         acuerdo con     lo   dispuesto en este Programa, dicho
         Programa se aplica        y   obliga   la Compañia, cada
         Empleado y cada Aspirante y sus herederos, Ios bene-
         ficiarios y los cesionarios de dicha persona o entidad;
          siempre que este Programa no se aplique a un
          Empleado que sea parte de un grupo de Empleados
          representados por una organización laboral o a la
          Compañ{a relacionada con dichos empleados, excepto
          en la medida permitida en un convenio de negociación
          colectiva (entre patronos y sindicatos obreros) o
          legalmente impuesto por la Compañía cuando ningún
          convenio de ncgociación colectiva estuviera vigente.

     C.   Este Programa se aplica a todo Conflicto, salvo se
          estipule lo contrario en este doculnento.

     D.    Sin perjuicio de lo estipulado en este Programa, el
          mismo no se aplica a las reclamaciones por concepto de
          indemnizacién   o   compensación     de beneficios   para
          obreros o de beneficios por concepto de desempleo.


     E,    La rnediación y el arbitraje están solamente disponibles
           para los Conflictos que involucren derechos           que
           estuvieren protegidos legalmente.

     F.    Sin perjuicio de otras disposiciones establecidas      en
          este documento, todo tribunal conjurisdicción sobre las
          Parles puede emitir órdenes judiciales (incluyendo
          requerimientos judiciales preliminares) si los requer-
          imientos legales y equitativos de acuerdo a las leyes
          aplicables se cumplieran dt¡rante la instifución de las
          demandas bajo el Programa. Adicionalmente, una
          demanda bajo la Ley denominada The Limitation of
          Ship Owners Liability Act,46 U.S.S $$181-189, no
          esfará sujeta a este Programa.


4.   Resolución de Conflictos

     Los conflictos que no fueren t'esueltos por las Partes serán
     definitivarnente resueltos de acuerdo con este Programa y
     sus Reglas.


5.   Artlculo referente    a Represalias

     No se podrá imponer ninguna forma de disciplina, ni          se
     deberá tornar represalias con los ernpleados por haber      ini'
     ciado    o   pafticipado de buena     fe en un proceso o    uûa
     demanda de acuerdo con este Programa.

6.   Enmienda

     A. Este Programa puede ser modificado por el Patrocinador
          en cualquier momento mediante una notificación previa
          a los empleados actuales de por lo menos l0 días. Sin
          embargo, no se deberá aplicar ninguna enmienda a un
          Conflicto por el cual u¡ra detnanda haya sido iniciada de
                           *t*'u"tlvo    cotrven8fl    cðn'.ario
          acuefdo      las            se            lo
                    "ån
     B. El Patrocinador puede modificar las Reglas en cualquiet
           momento por medio de la notificación de las enmiendas
           en AAAy JAMS. Sin embargo, ninguna enrnienda de
         las Reglas deberá aplicar a un Conflicto por el cual una
         dernanda haya sido iniciada de acuerdo con las Reglas,
         salvo se acuerde lo contrario.

7.   Terminación del Programa

     Este Programa podrá ser terminado por el Patlocinador en
     cualquier momento mediante          la   notificación   a   los
     Enpleados actuales en un plazo no mayor de l0 dlas previo
     a la terminación antedicha. Sin embargo, la terminación no
     entrará en vigencia para los Conflictos para los cuales una
     demanda haya sido iniciada de acuerdo con las Reglas antes
     de la fecha de terminación, salvo se acuerde lo confrario.

8.   Ley Aplicable

     A. La Ley se aplicará a este Programa, las Reglas y
         cualquier demanda realizada de acueldo al Programa o
         lds Reglas, incluyendo las demairdas para obligar, hacer
         cumplir, anular o confirmar demandas, adjudicaciones,
         órdenes de un árbitro, o resoluciones de acuerdo al
         Programa o las Reglas.

      B. Todos los arbitrajes    efectuados de acuerdo con este
         Programa deberán ser convocados tan cerca como fuera
         posible del sitio de ûabajo dondc sucedieron los eventos
         en disputa, en caso que Nabors continúe realizando
         labores en esa ubicación. De lo contrario, el arbitraje
         tomará lugar en el sitio más conveniente para la mayor
         parte de los testigos.


      C. Salvo se establezca de     manera expresa en las Reglas
         contenidas en este documettto, se consel'valì los dere-
         chos legales fundamentales, los recursos y los mecan-
         ismos de defensa de todas la Pa¡tes. En caso de arbi-
         traje, el árbitro tendrá la auto¡idad para determinar las
         leyes apiicables y de ordenar las compensaciones
         legales o equitativas, que una Parte pudiera obtener de
         un tribunal de jurisdicciÓn competente en base a las
         reclamaciones presentadas en la demanda,


      D. Salvo se estipule   de forma expresa en este documento, o
         en las Reglas del mismo, no se deberá intetpretar el
         Programa con el propósito dê otorgar derechos, recursos
         o  mecanismos de defensa fundamentales, legales o
          contractuales adicionales, los cuales no podrían ser
          aplicados por un tribunal de una jurisdic-
          ción conpetente en ausencia del Programa.

   E. Sin perjuicio de las      disposiciones establecidas en la
        subcláusula anterior, en toda demanda presentada ante
        un á¡bitro, el árbitro, a su total discreción, podrá per'
        mitir que un Empleado o Aspirante prcvalcciente reciba
        los honoralios para el pago de abogados como parte del
        fallo dictado. La discreción para permitir la concesión
        de una asignación de honorarios de acuerdo a         esta
        subcláusula se¡á adicional a toda discreción, derecho o
        autoridad que el árbitro pudiera tener de acuerdo a las
        leyes aplicables. Si el árbitro concede los honorarios de
        abogado sin la autorización para dicha asignación pot
        derecho escrito o contrato, dicha asignación estará
        limitada a $2,5û0.00.

9. Procesos Administrativos

   A.   Este Programa se deberá riplicar a un Conflicto que
        estuvi€ra pendiente ante toda entidad administrativa o
        tribunal local, estatal o federal, a n:enos que estuviera
        prohibido por la ley.

   B. La participación en todo proceso administrativo o
        judicial por la Compañ{a no deberá afectar la aplica'
        bilidad del Programa a dicho Conflicto una vez que
        fuere terminado el proceso administrativo o judicial. Un
        fallo, una recornendación o una decisión efectuada pol
        una entidad admi¡ristrativa en basç a los mél'itos de un
        Conflicto deberá tener el mismo peso o efecto legal de
        acuerdo al Programa como si hubieran sido dictados por
        un tribunal de unajurisdicción cotnpetente.

10. Recurso Exctusivo

    Los procesos efectuados de acuerdo al Programa deberán
    ser el métoclo exclusivo, irrapelable y vinculante por medio
    de los cuales se resolverán los Conflictos.


11. Las Entidades que Seleccionen el Programa

    A, Las    Corporaciones u otras entidades legales, que no
         fuesen Partes del mismo, tienen la opción de decidir si
         quisieren estar vinculadas y obligadas por este
         Programa mediante un contrato escrito con el
         Patrocinador.

    B. Dicha opción para participar en      este Progtama puede
         ser efectuada en relación con algunos tipos            de
         Conflictos, o en relación con algunas personas, a dis-
         creción de la Entidad que Seleccione el Programa.
12. La Fecha de Vigencia

     La Fecha de Vigencia de este Progratlta será el I5 de abril de
     2001.

13. Atribución de Separación

     Los tér'minos de este Prograltla y las Reglas son separables.
     La falta de validez o de la obligación para que             se
     cumplieran algunas de las disposiciones en este documento
     no afectará la aplicación de las otras disposiciones. Donde
     fuere posible, y en forma consistente con los propósitos del
     Programa, toda disposición que fuera invalidada en el
     Programa o en las Reglas se podrá modificar y después de
     modificada, se podrá obligar su cumplirniento,

14. Asentimiento

     El empleo o la continuación del empieo    después de la
     Fecha en Vlgencia de este Programa constituyen el con-
     sentimiento por parte del Empleado y la Compafila para
     estar obligados por las disposiciones de este Programa,
     durante la duración del empleo y después del cese del
     mismo. La presentación de una solicitud de empleo, inde-
     pendientemente      del formulario utilizado, constituye     el
     consentimiento por pafte del Aspirante y la Compañla para
     estar obligados por ¡as disposiciones de este Programa.


           REGLAS PARALA RESOLUCIÓN
            DE CONF'LICTOS DE NABORS

1.   Definiciones

     Todas las definiciones incluidas en         el   Prograna   de
     Resolución de Conflìctos de Nabors se aplicarán a estas
     Reglas.

2.   Aplicación

     A.    Sì hubieran reglas diferentes que fueran aplicables a una
           deferminada clase específica de Confliclo, y éstas
           hubieran sido adoptadas por el Patrocinador y notifi-
           cadas a AAA y JAMS, estas Reglas no se aplicaún a
           dicha clase de Conflictos.

      B.   Estas Reglas se aplican de la forma en que existieran en
            el  momento     çn  que se iniciaran los procesos
            establecidos de acuet'do con las mismas,


                     En la medida que fuera consistente con estas
            f ,
          las Reglas de Resolución de Conflictos Laborales de
          AAAo JAMS también se aplicarán a todos los procesos
          reglamentados por estas Reglas.

3.   El Inicio del Proceso

     A. Una    Par"te puede iniciar la demanda de acuerdo con lo
          establecido por €stas Reglas en cualquier momento,
          sujeto a los mecanismos de defensa e incluyendo
          aquellos que apliquen en el tiempo oportuno de la
          reclamación, incluyendo las limitaciones y demoras
          indebidas.


     B.   Una Pale puede iniciar la demanda mediantc la entrega
          de una solicitud escrita para iniciar la demanda en
          AAAo JAMS y después del pago de cargo admínis-
          trativo correspondiente.

     C. Las copias de la solicitud dsberán ser entregadas a todas
        las otras Partes del Conflicto por AAAo JAMS. La
        solicitud deberá describir la índole del Conflicto, el
          monto involucrado, si lo hubiese, el recurso que        se
          solicita y el sitio solicitado para el ploceso.

     D. Las demandas también pueden ser iniciadas por un
        Empleado o Aspirante mediante Ia entrega de una
        solicitud escrita pa¡a iniciar los procesos al
        Administrador del Programa de Resolución de
          Conflictos de la Compañla. En dicho caso, la Compañía
          deberá entregar en la brevedad posible a AAA o JAMS
          toda solicitud que hubiera recibido y que hubiera sido
          entregada en forma apropiada.


     E. Las Partes contra quienes se haya presentado una
          demanda deberán presentar            una declal'ación   en
          respuesta a dicha demanda dentro del plazo de 2l dlas
          de la fecha a partir de la que se recibió la notificación
          de la intención de a¡bitrar o la descripción de las
          reclamaciones, la cual deberá incluir las contrade-
          mandas y las solicitudes para que el árbitro (si lo
          hubiera) prepare una declaración fundamentando las
          razones por las cuales se concede la indemnizacíón.


4,   JuntaAdministrativa

     AAA o JAMS deberán convocar una junta adnrinistrativa
     tan pronto como sea posible después de haber recibido la
     declaración de respuesta o después del vencimiento del
      plazo para la presentación de la declaración de respuesta, si
dicha declaración no hubiera sido presentada. La junta
puede ser sostenida en persona o por teléfono. En la junta,




               En la medida que fuera consistente con estas
      * ,
     AAAo JAMS determinarán si las Partes han acordado un
     método para rcsolver el Conflicto. Si las Panes estuvierau
     de acuerdo, AAA o JAMS implemental'án el proceso de
     acuerdo con sus reglas una vez que se haya efectuado el
     pago del cargo correspondiente. Si las Partes no pueden lle-
     gar a un acuerdo, o si las Partes hubieran intentado llegar a
     un acuerdo y no pudieron resolver el Conflicto por medio
     de Ja mediación u otro mecanismo que no fuera vinculante u
     obligatorio, el Conflicto debe¡á ser arbitrado de acuerdo
     con estas Reglas.


5.   El Nombramiento de un Árbitro

     Inmediatamente después del pago del cargo por concepto
     de arbitraje, AAA o JAMS deberán envia¡ sirnultáneamente
     a cada Parte involucrada una lista idéntica de los nombres
     de las personas que fueron escogidas de un panel de árbitros
     calificados que   AAA o JAMS deberá seleccionar y
     mantener. Cada una de las Partes del Conflicto tendrá
     catorce (14) días a partir de Ia fecha del comunicado para
     tachar los nombres que no prefiere, numerar en orden de
     preferencia los nombres restantes y devolver la lista a AAA
     o JAMS. Si una de las Partes no regresara la lista dentro del
     plazo especificado, todas las personas en la misma serán
     consideradas como aceptables. Entre las personas que
     hayan sido aprobadas en ambas listas, y de acuerdo con el
     orden de preferencia mutua, AAAo JAMS deberán invitar a
     que uno de ellos o más de uno ejerzaln de árbitro/s. En los
     casos en los cuales más de $2,000,000 esté en controversia,
     cualquiera de las partes tendrá el derecho de solicitar que el
     arbitraje proceda delante de un panel de tres miembros en
     vez de un solo árbitro. La Parte que escoja un panel en
     estas circunstancias deberá notifiÇar     a las otras Partes
     durante lajunta adrninistrativa descrita en la Cìáusula 4 del
     Programa. Cualquiera de las PaÉes tendrá el derecho de
     tachar una lista de árbitros en su totalidad. Cuando una de
     las Partes ejercita este derecho, AAAo JAMS deberá emitir
     una nueva lista de árbitros de manera çonsistente con los
     procesos anteriormente mencionados.



6.   Requisitos para la designación dc un Árbitro

     Ninguna persona deberá ejercer como árbitro en ningún
     caso en el cual dicha persona tuviera un interés financiero o
     personal. Antes de aceptar el nombramiento, el posible
     candidato deberá revelar cualqu¡er circunstancia que posi-
     blemente pudiera impedir una audiencia oportuna o crear la
     ptesunción de parcialidad. lJna vez recibida dicha infor-
     mación por parte del árbitro o de cualquier otra fuente,
     AAA o JAMS      tendrá que sustituir esa persona o comu-

     nicar la información a las Partes involucradas para que
    puedan formular sus comentarios. A partir de entonces,
    AAA o JAMS podrán descalifìcar dicha persona y su
    decisión será concluyente.

7. Vacantes

    Si hubiera una vacante por cualquier razôn o si un árbitro
    designado no pudiera ejercer en forma oportuna, se deberá
    aplicar el proceso para determinar nombramientos descripto
    en la Cláusula 5 para la seleccién de un árbitro substituto.


8. Fecha, Hora y Sitio para las Âudiencias

    A.    El árbitro deberá frjar la fecha, hora y sitio de cualquier
          proceso efectuado de acuerdo con las disposiciones de
          la Cláusula 8B del Programa.


    B.    Se proporcionará la notifrcación de la audiencia con un
         plazo no mayor de diez (10) dlas de anticipación, salvo
         que el árbitro determinara o que las Partes convengan
         que un periodo más corto fuera necesario.


    C.    El árbitro deberá realizar su labor, sin incurrir en gas-
          tos indebidos, para acomodar el Empleado o                el
          Aspirante en la selección de un sitio para el proceso,

9. Juntas

    A pedido   de AAA o JAMS, o de una de las Pafies o por
    iniciativa del árbitro, el árbitro de AAA o JAMS podrá
    collvocar a juntas previa notificación para la discusión y la
    determinación de cualquier asunto que agilice el proceso,
    incluyendo:

    A.    la.iurisdicción,

    B,    la aclaración de asuntos de especial interés

    C.      la determinación de asuntos preliminares, incluyendo
          el      sumario de las consideraciones     y   disposiciones
            legales

     D.     la   junta previa a la audiencia

     E.     el tiempo y sitio para los procesos o juntas de arbitraje

     F.     los rçcursos equitativos o legales interinos autol'izados
            por las leyes aplicables
     G.     los memorandums anteriores o posteriores a la audi-
            encia
    H.   las disposiciones, y/o

    l.   cualquier otro asunto o proceso fundamental

10. La modalidad para realizarAudiencias y Juntas

    A  discreción del árbitro o por común acuerdo entre las
    Partes, se podrán realizarjuntas y audiencias por teléfono o
    por escrito, asi como en persona.


11. La Junta previa a la Audiencia

    A.   En un horario que será determinado por el árbitro, cada
         una de las partes deberá entregar por adelantado los
         nombres y direcciones de los testigos que se pro-pone
         presentar y también los documentos que tiene planeado
         presentar.


    B. El árbitro   tendrá la discreción para determinar el for-
          mato, Ia cantidad y la frecuencia de las juntas con las
          Partes involucradas,

    C.   Las juntas antedichas podrán tomar el formato permi-
         tido por las Reglas Federales para Procesos Civiles, ser
         modificadas de tiernpo en tiempo, y estar sujetas a las
         restricciones impuestas por el árbitro.

12. Representación

    Cualquiera de las Pa¡tes podrá ser representada por un
    abogado o por cualquier otro representante autorizado.

13. La Asistencia a las Audiencias

    El árbitro deberá guardar la privacidad de los procesos hasta
    donde fuera permitido por la ley. Todas aquellas personas
    que tienen un interés personal en el caso a ser tratado ten-
    drán el derecho de asistir a los procesos de arbitraje.


    El árbitro deberá tener la autoridad de excluir a cualquier
    testigo que lro fuera una de las Partes u otra persona esen-
    cial, durante del testimonio de otros testigos. El árbitro
    deberá determinar si alguna otra persona podrá asistir al
    proceso. A pedido de cualquiera de las Paltes, el árbitro
    deberá excluir cualquier testigo durante el testimonio de
    otros testigos.

14. Aplazamiento de los procesos       o   juntas de arbitraje

    A. El árbitro, debido a una      causa   justificada demostrada
         por una de las Paftes, o de común acuerdo con las
         Parles, podrá postergar cualquier pl'oceso o junta de
         arbitraje.

      B. La realización de procesos judiciales pendientes y
          relacionados con el mismo asunto no constituye una
          causa   justificada para su aplazamiento.

15. Declaración Jurada

      Antes de proseguìr con Ia ptimera audiencia, cada árbitro
      podrá tomar el juramento para el ejercicio de su cargo y así
      lo hará si fi¡era requerido por la ley. El árbitro puede
      requerir que los testigos tcstifiquen bajo juramento con-
      ducido por una persona debidamente calificada y así lo hará
      si fuera requerido por la ley o requerido por alguna de las
      Partes.


ló.   Rcgistro de los Procesos de Arbitraje

      No habrá ningún registro estenográfico, de audio o video de
      los procesos de arbitraje salvo que f,reran solicitados por
      alguna de las Partes o determinado por el árbitro. La Parte
      que solicite el ïegistro deberá pagar el costo total de su
      producción. Se suministrarán copias del registro a pedido
      de las otras Partes y una vez que se haya pagado el costo de
      la reproducción.


17. Proceso

      El Proceso deberá ser dirigido por el árbitro en el orden y
      de la manera que permita la más rápida presentación de la
      evidencia y de los argumentos de las Partes.

18. EI Arbitraje      en Ausencia de una de las Partes


      El árbitro podrá proseguir en ausencia de una de las Partes o
      representantes que, después de la debida notificación, no se
      presentaran o no obtuvieran un aplazamiento, No se
      alcanzarâ un fallo solamente en base a la falta de asistencia
      de una de las Partes. El árbitro deberá requelir que
      cualquiera de las Partes presentes presente toda la evidencia
      que el árbitro requiriera con el f,in de alcanzar un fallo o
      conceder una asignación.

19. Evidencia

      A. El árbitro será el único que juzgará la relevancia, la
         importancia, y la adrnisibilidad de la evidencia que
          fuera presentada. La conformidad con las reglas legales
          referentes a evidencia no será necesaria.

      B. El árbitrc puede  citar con una orden de comparecencia a
           testigos o docurnentos a pedido de una de las Partes o
         por la inicìativa propia del árbitro.

   C. El árbitro   puede considorar la evidencia de los testigos
         mediante una declaración jurada o una declaraciÓn, pero
         le deberá dar el peso que el árbitro considere apropiado
         después de haber considerado cualquiel objeción hecha
         para su admisión al proceso de arbitraje.


 20. Presentación de la Evidencia después de la Audiencia

   I-a evidencia documentada a ser considerada por el árbitro
   deberá ser presentada çn la audiencia salvo que el árbitro
   encuentre una justificación para que se perrnita una pre-
   sentación posterior a dicha audiencia. Se les deberá propor-
   cionar a todas las Partes la opoÉunidad para examinar y
   comentar sobre cualquier evidencia que fuera presentada
   posteriormente a la audiencia. El árbitro deberá permitir la
   presentación de expedientes a pcdido de una de las Partes y
   deberá deierminar el proceso y el momento oportuno de
   dicha presentación.


 21. El Cierre y Ia Reapertura de los Procesos de Arbitraje

    A. Cuando el árbitro esté satisfecho que el registro       está
         completo, incluyendo los expedientes que hayan sido
         presentados con su permiso después de la audiencia, el
         árbitro deberá declarar el cierre del proceso.

    B.   Se podrá reabrir  el proceso por iniciativa del árbitro o
          mediante Ia solicitud de una de las Partes en cualquier
          momento anterior al fallo del árbitro.

22. Renuncia al Derecho de Objetar en el Proceso                 de
    Arbitraje

    Después de haber tenido conoci¡niento de gue no se hubiera
    cumplido      con las      disposiciones     o   requerimientos
    relacionados con estos procesos y reglas de arbitraje,
    cualquiera de las Partes que no se oponga por escrito será
    considerada como que hubiera renunciado al derecho de
    objetar.
23. Notifïcacioncs

    Cualquier comunicado, notificaciones o procesos necesar-
   ios o apropiados para la iniciación o la continuación de
   cualquier proceso de arbitraje elèctuado de acuerdo con
   estas Reglas (incluyendo el fallo del árbitro, cualquier
   demanda judicial en relación con el mismo, o la adjudi-
   cación de una indemnización efectuada de acuerdo con estos
   procesos) puede ser enviado por correo dirigido a la Parte o
   su representante a la dirccción más reciente de la cual se
  tuviera conocimiento o entregado mediante un servicio de
  mensajeria. AAAo JAMS, las Partes, y el árbitro también
  podrán usar la transmisión por facsímile, telex, telegrama, u
  cualquier otra forma esc¡ita de comunicación elect¡ónica
  con el fin de cntregar cualquier notificación requerida por
  esta Reglas.


24, La Comunicación con AAA, JAMS y la Compañla

  A.    Cualquiera de las Partes podrá notificar o comunicarse
        con AAA, comunicálrdose con:

                 Regional Administrador
                  (Administrador Regional)
                 American Arbitration Association
                 (Asociación Americana de Arbitraj e)
                 1001 Fannin St. Suite 1005
                 Houston, Texas 77002
                 (7t3)73e-ß422
                 Fax: (713) 739-1702

   B.   Cualquiera de las Partes podrá notificar o comunicarse
        con JAMS, comt¡nicândose con:

                 JAMS
                 345 Park Avenue, 8th Floor
                 NewYork,NY     10154
                 (212)751-2700
                 Fax: (212) 751-4099

   C.   Cualquiet notificación o comunicado con la Compaäla
        deberá ser dirigido a;

                 Legal Department (Departamento Legat)
                 Nabors Industries, lnc.
                 515 West Greens Road, Suite 1200
                 Houston, T exas 7 7 067 -4525
                 (281) 874-0035
                 Fax: (281) 775-8431

25. Comunicación con     et   Árbitro

    No habrá ninguna comunicación con las Partes y el árbitro
    aparle de la comunicación en las audiencias o juntas de
    arbitraje. Cualquier otra forma de comunicación ya sea oral
    o escrita de las partes al ár'bitro deberán ser dirigidas a
    AAA o JAMS (y su copia enviada a las Partes) para ser
    transmitidas al á¡bitro, salvo que las Partes y el árbitro
    acuerden lo contrario.

26. Plazo para efectuar el Fallo    de   Àrbitraje

    El fallo se efectuará rápidamente por el árbitro, salvo que
    se hubiera acordado lo contrario por las Partes o que estu-
    viera estipulado por Ias leycs aplicables, ctì un plazo no
    mayor de treinta (30) días a partir de la lecha del ciene de
    los procesos o, si fuera aplicable, del cierre de un proceso
    de arbitraje que haya sido reabieno.

27. El Formato del Fallo      de   Arbitraje

    El fallo del arbitraje deberá ser por escrito y deberá ser fir-
    mado por el árbitro. El árbitro deberá redactar una
    declaración de las razones para el fallo, si fuera requerido
    en la solicitud para iniciar los procesos o en la declaración de
    respuesta que se hubieran presentado, El fallo del árbi - tro
    deberá ser ejecutado de la manera requerida por las leyes
    aplicables.

28. Modificaciones del Fallo det Árbitro

    Como consecuencia de un mandato de un tribunal de juris-
    dicción competente, o por común acuerdo enhe Ias Pârtes, €l
    árbitro deberá modificar cualquier fallo que se hubiera
    dictado. El árbitro podrá modificar un fallo mediante la
    moción de alguna de las Partes si el árbitro considera que el
    fallo fuera ambiguo o presentara algún defecto, o si el fallo
    requiriera un acto ilegal o imposible de realizar. Estas son
    las únicas circunstancias por medio de las cuales un árbitro
    tendrá jurisdicción para retirar o modificar un dictarnen o
    fallo.

29. Resolución

    Si las Partes resuelven su Disputa durante el transcurso del
    arbitraje, el álbitro podrá describir los términos de la res-
    olución en un fallo de consentimiento.

30. Alcance de     ta   Autoridad del Árbitro

 La autoridad del árbitro deberá estar limitada a la resolución de
                 Conflictos legales entre las Partes. Como tal, el
    árbitro deberá estar obligado por y deberá aplicar las leyes
   aplicables, incluyendo las que estén relacionadas con la
   determinacióu del peso de la prueba, así como las leyes
   fundamentales. El árbitro tendrá la autoridad para limitar o
   extender los derechos fundamenfales protegidos por las
   leyes aplicables. El ár'bitro podrá tarnbién conceder un
   recurso de emergencia o provisional que esté o que podría
   estar autorizado por las leyes aplicables. El árbitro deberá
   estar obligado a cumplir con las disposiciones del Programa
   y las Reglas.

31. Los Procesos Judiciales y la Exclusión de
    Responsabilidad

    A. Ni AAA, JAMS o ningún árbitro             deberán constituit
      ninguna de las Partes de ningún proceso judicial en
      relación con los procesos de arbitraje efectuados de
      acuerdo con estas Reglas.

   B. Ni AAA, JAMS o ningún árbitro        será responsable ante
      ninguna de las Partes por ningún acto de omisión en
      relación con cualquier proceso que se encuentre dentro
      del alcance de estas Reglas.

   C. Cualquier tribunal con jurisdicción sobre las Partes
      podrá obligar a alguna de las Partes a proceder de
      acuerdo con estas Reglas en cualquier lugar        y   podrá
      hacer cumplir cualquier fallo que se haya dictado.

   D. Se considerará que las Partcs bajo     estas Reglas con-
      sienten en que el fallo del árbitro podrá ser admitido y
      que dicho fallo se podrá hacer cumplir en cualquier
      tribunal federal o estatal que tuviera jurisdicción sobre
       las Partes.

   E. La iniciación de,la participación en, o la eliminación de
       un proceso legal no constituirá una renuncia al derecho
       a proceder de acuerdo con estas Reglas,


   F, Cualquier tribunal con jurisdicción sobre las Paftes
       podrá presentar órdenes judiciales (incluyendo órdenes
       preliminares)     si se cumplieran los requisitos     legales
       necesarios    y equitativos de acuerdo con las leyes
       aplicables, en espera de la institución de los protesos de
       arbitraje efectuados de acuerdo con estas Reglas.

32. Honorarios y Gastos

   A. Los gastos de los testigos dcberán     ser pagados por la
       Parte que presenta dichos testigos, salvo se indique lo
       contrario en las leyes aplicables o en el fallo del árbitro.
    B. Todos los honorarios de los abogados dcberán              ser
       pagados por la Parte que los contrató, salvo se indique
       lo contrario en las leyes aplicables, en el Programa o en
       el fallo del árbitro.

    C. Los costos de las juntas a realizarse (por ejemplo: los
       honorarios del relator para la transcripciÓn original)
       deberán ser pagados por la Parte que inicia la junta. El
       costo de las copias de la transcripción de la declaración
       jurada y cualquier otro costo deberá ser pagado por la
       Pafte que so'licite la copia.


    D. Los  honorarios y los gastos de los peritos, asesores y
       demás que fueren presentados o consuitados por una de
       las Partes, deberán ser pagados por la Parte que utilice
       dichos servicios.
   E. El Empleado o Aspirante          deberá pagar un cargo de
         $150 si él o ella inicia el arbitraje o mediación. Aparte
         de dicho cargo, el Empleado        /   Aspirante no   será
         responsable de pagar los honorarios y gastos del pro-
         ceso efectuado de acuerdo a estas Reglas, incluyendo
         los viáticos rcqueridos de un árbitro o mediador, AAA o
         JAMS, y el costo de cualquier evidencia que fuere
         presentada a la discreción del árbitro.


    F.   Si la demanda para mediación o arbitraje es iniciada por
          la Compañía, dichos honorarios serán pagados por la
          Compaflla.

    G. Salvo   se indique lo contrario en las leyes vigentes o en
         el fallo del árbitro, todos los otros gastos, honorarios y
         costos del proceso efcctuado de acuerdo a estas Reglas
         serán pagados de manera equitativa por las Partes que
         no son Empleados/Aspirantes

33. Interpretación y Aplicación     de Estas Reglas

    El árbitro deberá interpretar y aplicar estas Reglas en lo que
    respecta a los poderes y deberes del árbitro, Todas las otras
    reglas deberárl ser interpretadas y aplicadas por AAA o
    JAMS.

34. Ley Aplicable

    A.    Los Procesos efectuados de acuerdo a estas Reglas y la
          revisión judicial de los fallos deberán ser regidos por la
          Ley.

    B.    Salvo se indique lo contrario de forma expresa en estas
          Reglas, las leyes fundamentales aplicadas

         deberán ser leyes estatales o leyes federales ñ¡nda-
         mentales que serían aplicadas por un Tribunal de
         Distlito de los Estados Unidos que tomara el lugar del
         proceso de arbitraje.


35. Mediación

    En cualquier monento después de que el proceso de arbi-
    traje haya concluido, las Partes podrán acordar               la
    mediación de su disputa por medio de la notificación de
    AAAo JAMS. AAAo JAMS deberán determinar que pro'
    cesos se aplican a dicha mediación.


36. Español

    Este Programa de Resolt¡ción de Conflictos se encuentl'a
    disponible en inglés y en español
Nabors lndustries, lnc.
      April 2001
4lll)
        17 de enero de2007

        A:     Todos los Empleados de Nabors Industries, Inc. y Subsidiarias

        REtr': Programa de Resolución      de Disputa de Nabors

        Estimado Empleado:

        A partir de diez (10) días después de la fecha de este aviso, de conformidad con la Sección 6 del
        Programa de Resolución de Disputa de Nabors de Nabors Industries, Inc. ("Nabors") y sus subsidiarias
        están enmendando el Programa y Reglamentos de Resolución de Disputa de Nabors parala
        determinación de todas las disputas entre los empleados y Nabors o una de sus subsidiarias.

        Las enmiendas al Programa y Reglamentos están anexas en la parte posterior de esta página. Nabors
        estás enmendando una (1) sección del Programa de Resolución de Disputa de Nabors y una (1) sección
        de los Reglamentos de Resolución de Disputa de Nabors. Usted debe ya tener una copia del programa y
        los reglamentos actuales o pueden encontrarse en la Intranet de Nabors, de acuerdo a la política número
        200.80.1, en http:/lsharepoint.nabors.com/C 10/Humano/o20Resources/default.aspx.

        Como antes, el Programa de Resolución de Disputa de Nabors, incluyendo sus enmiendas, le da los
        medios más efectivos y eficientes para resolver cualquier disputa que pueda tener, a través del proceso
        que estimula la resolución a la oportunidad más inmediata. Los empleados no renuncian a algún derecho
        legal sustantivo de acuerdo al Programa. En su lugar, el programa, incluyendo sus enmiendas, estþula
        que cualquier asunto legal sustantivo que pueda tener, sea resuelto sobre una base individual por
        mediación o ante un árbitro neutral, cuya decisión será final y que lo obliga a usted y a la Compañía. De
        acuerdo al programa. incluyendo sus enmiendas, sin embargo, usted renuncia a todo derecho de
        procedimiento que pueda tener para iniciar una acción judicial en base individual, colectiva, de clase o
        representativa; y usted renuncia al derecho de unjuicio antejurado en relación con alguna disputa que
        pueda tener con la Compañía o alguna Entidad Electora (como es definida en el Programa), que incluye
        alguna reclamación de lesión o reclamación de discriminación en base araza, origen nacional, género,
        religión, edad o discapacidad ,de acuerdo con cualquier estatuto de derechos civiles federales o estatales.

        Cada individuo que trabaja para Nabors Industries, Inc. o una subsidiaria está sujeto al Programa,
        incluyendo sus enmiendas, excepto que las disposiciones enmendadas afecten solamente a las disputas
        iniciadas después de la fecha efectiva de la enmiendas y sin asuntos pendientes antes de la fecha
        efectiva. Su empleo continuado después de la fecha en que reciba este aviso constituirá su aceptación de
        las enmiendas al Programa,tanlo durante y después de su empleo con la Compañía.

        Esperamos continuar trabajando juntos. Si tiene alguna pregunta acerca de estas enmiendas al Programa
        y a los Reglamentos o a cualquier otro término de su empleo, por favor, no dude en comunicarse con el
        Departamento de Recursos Humanos de su empleador.

        Atentamente,

        NABORS INDUSTRMS,INC.


                                            *(Jnø copìa de este øviso estd dísponible en español,
                       si la solìcítø øl Departamento de Recursos Humanos de cuølquier subsidìaúa de Nabors.
4lllr
                      Enmienda al PROGRAMA DE RESOLUCION DE DISPUTA DE NABORS:

        4.   Resolución de disputas

             A.   Todas las disputas que no sean de otro modo establecidas por las Partes serán finales y resueltas de
                  manera concluyente, de acuerdo a este Programay a los Reglamentos. Las partes renuncian a todo
                  derecho que puedan tener a un juicio ante jurado sobre reclamaciones relacionadas de alguna maîera a
                  cualquier disputa.

             B.   Cada disputa será arbitrada sobre una base individual. Las Pattes preceden y renuncian a cualquier
                  derecho para unirse o consolidar reclamaciones en arbitraje cono otros o para hacer reclamaciones al
                  arbitraje como un representante o como un miembro de una clase o en capacidad de abogado particular o
                  similar, a menos que tales procedimientos sean convenidos por todas las partes. Ni la Compañía ni algún
                  Empleado o Solicitante puede continuar alguna Disputa sobre una base de acción de clase, de acción
                  colectiva o consolidada o en capacidad de representación de otras personas o entidades que hayan
                  reclamado estar situados similarmente o participado como un miembro de clase en tal demanda. El árbitro
                  en alguna demanda de acuerdo a este Programa no tendrá autoridad para conducir el asunto como una
                  acción consolidada, de clase colectiva o de representación.

             C.   Si la limitación del procedimiento en el Párrafo B de esta Sección no puede hacerse cumplir por un
                  tribunal en una demanda en la cual una parte busca ejercer una acción consolidada, de clase o colectiva, o
                  actuar de otra manera en una capacidad de representación, entonces este programa aplicará a tal demanda
                  sólo al siguiente alcance. El tribunal decidirá si la Disputa debe proceder sobre una base consolidada, de
                  clase, colectiva u otra de representación y, si es así, definirá el alcance de la clase. Ninguna de las
                  determinaciones anteriores será remitida al árbitro y en ningún caso el árbitro tendrá el poder para
                  determinar la certificación de acción de clase, colectiva o de representación. Las decisiones del tribunal
                  estarán sujetas a apelación en conformidad a las reglas de procedimiento aplicables. Si el tribunal certif,tca
                  una acción de clase, colectiva u otra reprssentación, entonces todas las otras determinaciones, dentro o
                  relacionadas con la Disputa, serán hechas por el árbitro. El árbitro determinará las preguntas de
                  responsabilidadpara, o de la clase, como un todo y los remedios disponibles para o de la clase, como un
                  todo. En árbitro también decidirá el desagravio, si lo hay, al cual una parte o miembro de clase puede
                  tener derecho individualmente. Si el tribunal, no obstante, niega en última instancia una solicitud de una
                  parte para proceder sobre una base consolidada, de clase, colectiva o de representación, entonces esa
                  reclamación individual de la parte estará todavía sujeta a este Programa y referible al arbitraje en
                  conformidad a sus términos.


        Enmienda a los              ,AMENTOS DE RESOLUCIóN DE                           TTA DR NARORS

        30. Alcance de ta Autoridad del Árbitro

             A.   La autoridad del árbitro será limitada a la resolución de Disputas legales entre las Partes. Como tal, el
                  árbitro estará obligado y aplicará la ley pertinente, que incluye aquello relacionado con la ubicación de la
                  carga de la prueba, así como la ley sustantiva. El árbitro no tendrá la autoridad, ya sea de abreviar o
                  aumentar, los derechos sustantivos disponibles de acuerdo con la ley aplicable. El árbitro también puede
                  otorgar desagravio de emergencia o temporal qr¡e sea o sería autorizado por la ley aplicable. El árbitro
                  estará obligado y cumplirá con las disposiciones del Programa y los Reglamentos.

             B.   El ¡írbitro no tendrá el poder de escuchar reclamaciones en el arbitraje como una acción de clase o
                  colectiva, o en capacidad de abogado particular o similar o sobre otra base de capacidad de
                  representación, o ausente el conscntimiento de todas las partes, sobre una base consolidada. El árbitro
                  estará autorizado a decidir solamente las reclamaciones disputadas entre las partes individuales.
         {ll)                               APPLICATION FOR HOURLY AND DAILY EMPLOVTIÉtIT



                                       nt,Must Read And Vet             Wíth          nature
I   declare that lh6 statements contalnod in lhis application are correct and undersland thât wllhholdlng inlormatlon
or making a f alse slatement ln thls applicatiori'and lnformation submitted ihêrowilh or ai any time durlng the
appl6atioi and pre-employment proiess wlll þe the baele lor my applicalion nol to be oonsidered and/or
dis'mlssst, I auth'orlze all employers, educators and olher firm$ or person named hereln lo provldê the Company
wnh lnformå¡on regardlng my educalion, êmpfoyment and medlcal hlsloty and release all such individuals or
enlìtiqs. fronl     all Íaþlllty loi any damages that may .result lrom furnishing         intôrrYlãtfÖn regarding me.
     Aà\o.)             .lNrrlALS

I urrderstand that thls appt¡cation doês not obligale thê company t0 ofler me employment qr lg hire me,. I furlher
                          'employed
uÀderstand that il I ani              by the Company, my employment will þe on an "at wlll" basis and may bq
terminated by the Company'at bny time wlth or wlthout cause or notice, lf I am employed.l undsrsiand lhåt I will
wear the oreiorlbed nersorìal protectlve equlpm€nt-ar\d¡rulll abide by all Federal, State and Company procedures
                                                                        INITIALS
and rogulätions while working for the Company' -. Ad
                                                            Y      - -,'
I acknowledge thåì å oopy of the Company's Dispute Fesolulion ProgÍsm wås avallable lor my rê-vlew ãt thê
tocâ¡ón whoie I submittdrí this application, I acknowledgê ând understand that I am required to adhore to the
ó1j,.-óufà Recqiut¡on Program anci lts requirements for submisslon ol all claims to a process lhat may include
rnããiafion and/or arbfiràtion and that it'l refuse to sign below that rny applicalion will not be consldered for
emplovmen(. I further undêrsland that my erïlployrnont applltallon aubmlssion wilh the Company conslllutes my
               t ,* ,:tfrt     Þrovision as a condlllon of emplovment consideration'
"tÄå|\i                      ",lthis

lf I am hlred, I  hereby agree 10 parllclpate in the Company's Payroll Direcl Doposll Syslem îÔf paymonl of
ruiaäé¿¡f.'ouify employäes-and conrpþrr{ lhc Payroll Dirool D_eposlt Authoriza'lion Forrn lo implement lhe Payroll
Direct Dopoali sysiem tor my pay.      ,Jìd\1 ,..  - ' lNlTlALs

This applicaÏion will be considered active for thirty (30) days,


      âd{4Á"r/[i-["!  [*ro.                                                Ira*\3
           U    Slgndltäe
               Appllcanl's             V                                       Dale




HF-l05 (01/07/1f)
                                      NQ',nC    F,.   Tp      prJ-gNJ.s SEc^ Ilptbrq
                                                  ^p
                                         Ð¡SPUTH RESOLUTIÕN PROGRIM
                                                a
spl)licÂn1s or onrployosi ûnd lhe compâny. Thls pro$â m glvðs sppllcânls ûnd 0mpl.ryêo3 lhs Íp5¿        end öfidon{
mosns €l lerolvlng âny drsputas thoy may hãvo throwh s ptocoss lhât ânlnuråge3 o rs$olulien st lho Òar¡¡0$l possibl€
opportunllY.

A coÍry of {he Dlepr¡to Rosolu{¡on Progrâm is baiog providod fô¡ your Í€vl3w. ll any âppl¡eân(laìl$ to åckrrcw}sdoo orìd sgl.öo
tothö'Prooi"8m,thoywlll rÉ{t,ôü)nsidersdfo¡omploymont.'ìneåcknowlodgomonllspfovkJûdbslowlo.yôurslgnelure.

f    ,   hâvs b€e n âllow€rj ltrs o!ìpülunily lû rsvlåw   l¡o Nâbol3 Olsputs   Rð3olul¡on P.Dgrarn.

2.                                                                                                                         Pfogrâm
                                                                                                                              lù¡lhot
                                                                                                                            telms ol



                                                  QV      ¿,Cà




                          -\3                                         þ*keÅo                    T¡e           La, G û(

,\ltlS().Jt,Ur'l ,1Sl¡ll{-4N'l'llS l)Ij l{Sjl}Lr{Õ ltESl¡Ji{;I.'!l,\l.l'lt(Xilt¡\tvtr\ l)U;talts(}l{|lJll(iN
                                                       Df?.   coNFrJc'r()s
                                                                        lo proPôfc¡on      â            y örnploãdos slmodb lnás
                                                                        lanor   0   hâvé6 dô un plocuso quo fonìonlâ unâ roúoiuclófl


Junla ccJn õt prosônl€ âviso ss ls âstá propôrdonândo un8 do¡ Progtânrã dð RåcolucJót1 do contlidos psra su levlßlôn. sl un
â¡p¡rûnl€ a un ¡rrtet(o de !fabÀJô no âcusâ rac¡bo y nö sslá d0 åcuordo (Ðn ol PlÒfJfânìË. no sêtá sorìsldorado pâta €l
omploo- so lo pinprclono osto fonilulârlodg scilso do rogbo d0 qsto nolllicacion æfl fðspéc(o âl Progtamâ do r0soluciórl
do oonlllctot parâ qu0 ugtsd lo firms en u¡nforrnidacl a crxlt¡nalaLiÔ¡|.

3.   so ms ha porn{tldo tovisot       ol ProgrÐm,r dg Rssolüción de    conlliclos de Nebo!8

4    Cot) rni firr(a a ruiltinuación, acuso rscibo ds ls hformâclén ântofìolmontg m0oclónâdâ y q)frìprgndo quo i0 tilo
     r€rluioro {:umplít con 8l ProÍrâmâ ds Rosoluc¡ón do Conlllctos y 3u requisllo rl0 sün€lor lülos {os f solerrp8 a ün
     nrocuro ou¡ ;luodo lnclulf riledlación v/o ûrbltrDlo, f6mhlôn comprondo quô lo prosÈnloolón d0 ml sollcìltll Pnrî
     ilmptao æn lai Compsnflr or¡nstl(lly€ nriBcof)tâddn do los lórntloos d0 ostodh¡nslclón m¡n) ttnâ crrlrdiclón parû 0êr
     üìrsidof ado pelâ el ânlploo.




                                                                                            Frma   cfsr   AgPrfanrs



                             firbäa




                                                                                                                                        IrR- 106
                                                        ¡'M PLOYND ACKNOW I,ED G UÌ\'I]IN"I'
                                coN c Ejll-l         tN   G N Aß()RS DISI U:rlt Il F] S O LU'JT Û N PIISG I{Àn{

I have tcccÍr'ed a copy olllrc Nabors [)isptrte i{esoiutiolt Prograln,

I ackrx¡rllerlge th*l rh¿ Err:ptoycc Dispute Rcsr:lutic:r lrogranr is r':of a conlr¡tç! of ent¡rloyrrreni b¡twcon 'lirr:   ll¿
Coçrparry nnC ,,1* l'or. nuy ipocific titnc pcriod altl tlocs oÕ{ ,tlicr the ct:i¡loytrent-at will lcìiltionship'
cmployment relaìiorrship bctwoe.n the Cotnpally nrrd all en:pioyecs is hasctl on tì1r:tuel c*n.qerl a¡t:j Èâlì bs tèrmirìîlcúi
                                                                          jrcnìe'lt c¡f catlsc'
:tl any litnc, either by ln¡rss¡¡.t,t. Ocrlpany, wilhout notioe (rr reqìj

I unde:starrri lhrt notl)ing csåtâìr¡cd itr thc lìnr¡;loyec Dísprrle iì.csolutiotl Prr;¡ririiritliù¡r I

{he tenlls             olthis provisiun         as a contìilictlt   olnty      enlpioylllLr¡ìi   ijr crjrlfilrltcttscl¡iirìl;ento nìultlo y pt¡c(iÙ
{ìtiedar cosartc cl1 ciraìc¡uiei'tì1or]1ctrro, y¿ì sea pof tRi ¡rr:'lo r¡ Por l)tr(c de Ìa OOtnprrilia, sil: avisO ¡rtcvil:
                                                                                                                                t;
prcsen{ación              d   e c¿rr¡sn.

yo conrp'e:rdr; r¡rre rt)nguria                   ¡rar1c Cel ccnlcltirJo cicl Ptograinn r¡:rt::t
de         viol¿io linrí!ar. los cictochos de los crlpioados gär'ilrrlizados por-el es{ldo o lirr lcy+s íi                                           l¡a
                                                        r
                                               I$ Iha
                                            fl po¡tjoß d vrlû!om
                                                                                                                                                                                                                    R.víed ApdI 20'.3
                                                                          INIÊRNANONAL ÂSSOCIATIOTI OF DRILLIT¡G COilTRACÎORS
                                                                                         DR¡LLING 8ID PROPOSAL
                                                                                                  AND
                                                                                     DAYWORK DR]LLING CONTRAGT - U.S.

lOl

Phr¡c &brr{t bb s hh ¡dlh{                        frd           bm        }ot   Èdlmloe          tlÉ   so* 4üiû!d     belw. upo¡ lha       lãru ,'ìd lF      lho   ø¡itcoüon       æt ftflh. wlh         llE $dèñláatnq {ìål
¡r lhg þld ie åccsd.d by

thl.ln¡nmty,ilæ^suuruocm¡rr*trc.nucvou.tu¡¡owb.måf¡dôfd€llged¡ol|stFlh9n-P.l¡6-'20-.
to thô lollüiûg åddw:                       .




                                                 THIS CONTRAGT TONTAINS PROVISIONS RELATING TO INOEIIINIT'I,
                                                        RELEA9E OF Ll,ABlLlTY, At'lD ATLOCATION OF RISK                                                                           -
                                                            SËE PARAGRAFH$ 4,0,6'3(c!' 10,12, ANO 14
lhb       Cônt-rct ls ffidà         rld ûtsr€d          tnb    o     tle drtc horêrn¡fþr æt hdi bt â¡d belñfi be pstþs haroln dq!¡0Eted sr 'Opâot1' 8rd 'îÆnlrudq.'
          OPÊRAÎORl                  údñ uñlñ|. dll                      è.- tÞ
          Addd!:
                                     Hô6teî,Ì.!rr 7t02: .                                                                                       _                        .-
          COI¡l¡lACtOR!              NÁÈôRSDRILIIIIOUSÂLP ..
          AddËr:                     5!3W. Odnr Ro$, Suh¡ 1000
                                     Hoüraor,T!ru1706?
lN COHSIDÊRÀltOit of                   tF nuturlpronh€, øtdidm anl rgffib                 lmh wúrl¡rd erd tlE !!!dßø{onr erd Fp¡cl.l prôr¡tkh¡ aôt lorlh ln ÊJôbr't'A'lnd áûiÙ¡t
.8. aïac¡od hâßlo and                 md!        ¿   p.rt   hmot (tç 'Cmfacf), OprrBtø eígao8 Cdtrôstor ¡¡ en lnd€pffdfil æðtredd lo ddl li€ ,ûolmñer ú€¡ttn.tod wll ü wdlE lo
ôagÉà ol oilorgâÀ on a Oaymd(                         8æ8.


f6 purpo& mræt, lhr lem .O¡tw.t(' or'Darrcú B¡úr'æ¡nl Cqiâcbl üìEll fumþh equÞmn¡. bbc. ånd Pérfr.[ ÉNffi æ hüah prdhad, l$ f r9êtáed em
p.r dry lndq l¡9 dißdon, ¡up.nirloô and @ntrd ol Opqâtcr (¡ndü¡ìva ql r¡y .trdolæ, ¡gfft. wtlôil q skshaôld dgsged by OÉråtor t¡t d¡Ël drìÍ¡fE
oper.t¡or!). ilrr¡$ oþñtúng oÕ d D.twù at ts, Coilttc¡ú that! bô lulty pt i ,l lh. .rÚlsb|É ñls ot plJmFt .rd ßw5               only lh. oâilÙ,dôÊ tøú

Itbtl,il* Ea]asd hq.lo, Êxc.p? !o1 6uch obtgc¡(aft ,ßd tleblrrl¡et a¡*ifiøtl! sstwed by îortutclot, Op..ålû. t rdl ô¿ soLJy 6pqtrúlô/s rnd &t4mt
                                                                                                                                           q
llahlttl lor àlt cont.qMcñ ôl ormtlo¡s ôy òóft pdly'Ú whila û t tayffid( g.sk, locludlng r.úlb.id tll olh.t dâha Ot llrb¡llil.ilncØtd h lmldfra lo
6uêh        oþtniot.
1.        LoCÀllOt{        OP       WÊl¡r
          We(       Nâm
          ðód ìtumb€n
          Pârfa$l
            CqhVi                                                                        gb¡s Texag                                       N¡m:
          Wsll                                                                                                                                                      -
          lâ¡d
            1,1    Addl0oisl W.ll Loc¡tlon¡                 orAF.!i
                                           øta                                                                                                                                   a Propar luNcy          g
þaNt.

                                                                                                                  lc{ [lß   drilíg   oa   úþ   rcll btlùs
ç
                                                                                                                                                CoItfaôt                                                           Contlâctot
                                                                                                                                                                                                                   torm¡nãtes, the
                                                                                                                                                  efocl¡on,                                                         Sub-paragrâph


     t,l lr/ell Oôpür Thr w6ll(.) rhe¡¡ ¡ê tlrfl!{ le ¡ d€pltr ol âpprujmtely                                                      10,q00'          Fæt,ç{ql¡€
fetñ€doÈsvÈ¡oås#fcdælø, Ui th6 Colll¡æþr ¡n.[ rct ba requtld huffndc¡ lo                                                       drjq ls¡d   Ëil(r) bßlw s (stmn                depth o¡                                       l¡ó[ 0nhs3
Cmf¡cþi¡¡dOp.Flømw¡lly¡grdtoddttlgagfüúrdðti.                                                            -ìlottos¡c{dcrfåcltynl¡le                  ¡adÉ¿rlHoolhcrlglnvdiort¡tl*ñ.dlrnln,
1,          ÞAYWORXRAfEgT
            Contractô¡ ùbrll bo osld             !l ltþ lo{lqlng             ,slæ   ld   thô    mr¡ æffomad hotundc..
            ,1,1   t¿loblll¡rttqDr Op€Étor ahâ|,                                         ôfrbiti¡sl,Òslæ4¡                                                        s r ñüli.Étlor      dût       ñb q{¡               1s.000.
                  thls en          b! duê ànd                            hllllêt                          ¡i r€ted    up or   08ll¡snd 6t ÙÊ relì âilq €dy lo ¡pud. Mqbil¡¿ôlm ¡llðl lllr¡u¡Ji.



            4.2    ô.@Ulhrl¡ônr Op3ttlü                     rhël¡   F    y    CorlEcltr.{æùÍiúSoo.lcq{a'¡                                                                         6 r dwb¡lk¡ìþn             day   nþ d{d¡*L¡srsß¡t
¡                      19,000'                                per¿¡y,                          hffiv.r lòlt   rc deñoùl[¿tf6 lêo ¡håll bê pgysbþ ll thò Chlrâct ls tg¡mlmlâd dw lo lìE lolol                           lN   q dtrltudkn
    otlhâ dg, Dêtþbillzaüs shall ¡.dude:                                                                                             the
    rlg to lh€ noar€st
    *Plus âclual costs                                                   cÍan0Ð           t            pcrmits and $4,600 for man-llfl6, Itght towert and stdng down
    larulnas
                   Ue.d¡t1Ráì€gdü.áå{¡fi+ejeå                                                                                                                                                                         ?ôFa{leHå.|¡"q
Cs¡¡olcG${á4¡ _-
-4J                                                                             eaF+Hl¡¡ese{}l€u{3ìÞ
            a4 Opetadr|g Dry Rrt               ¡ fs FÀ              pcrfuocd por lvGnt/-lout (?4)               tur   doy   *ilh                    Ftvo (51                                mn cw         lhe lpeßüoo dÊy Ete   ¡hdl    ba:

                                Drpfh       l¡twal¡
                   Frtr                                                  lo                                           Wlthort Drlll Plpt                                                            Wû Dfll Pl9t
                                                            RIO Rêlêâs!                                   ¡              2,1,000                     pe. óay                          s__-_11û!9-ætd,y
                                                                                                          I                                                 dty                                                                dâv
                                                                                                          t                                                 ddl                       t                                     Fdry
    Uô¡ñ0    operâtors drir         ptÞo   f r¿l¿9gg_.                                   për   d!y.

    Tho   €tô will begtn wtÉn thê drllli¡g unlt i! íûgod op at thå ddflre lóc¡ùs, ü tBil¡arcd ovlr ùe loÈlio¡                                               dut¡Dg      mlìæ N¡!,         å^d   Hdy lo ønruG opaßôqn!;           e.ld   stl
    æssn     ll$n tf8     d0   ¡N   r4dy lo bà tþyed                od   $ô lqüqn-

                                                                         tuÊ.dWkWá'Pry1)                                                                                           Fm           povidod byFom! O4.A.D¡rk
                                           Coñ,n0nÉ2003 lnlmoìirn8¡ ANclsüm ol oílll¡g                                  Conlffi¡                                                  (2J4) 3,{04429 . FomsooÂDick.€m


                                                                                                       EXHIBIT                             ''I-8"
                                                                    o                                                                                   o
ll unds h. ohgvê 6lùM
                        ,wlúr Driil Pþe' m ðþs ¿ß ôpécjf êd. úrô Ël; ter trMüt.lour ter dry tlm dfill ,ipg ¡r ln {s ahðll b€ ù. applÈablð ota opedlcd ln fia

ÉiumÍ 'W¡thoú Þl( plpô,, p¡s æûpôn.útjon tof sny dr{ll ptto durlly uÐd ¡t lhê nlø rpôdfàd b9¡, ænpuled 6 Úß bààb ol lh€ m¡lnum drlll dp€ ln u$ rl ô¡y
¡ims   dlrl¡g êâch lËnv'loü¡ hel               dôy'
                                                                                        o'ln       prFE             pERt¡-r{ouR oAy
                                                                                                             "^fE                          olFg{ln¡lor
              gtnlghlHôþ                                          Sle                    ctú¡                                   unqorbollrÞ¡e    oo{rrd          Holç                       g¡10                  Gndt
     c__tl[_p*r                                             *"-                                                        s              "    N4                    r.,n
     ¡    N/A                           pcn.                                                                            ¡                  NIA               .   ærn
     s    NIA                           æ.í                                                                             ¡             ,.   NIA                   p¡¡tr.

olræt¡ütt          Or   !næ^ko{|ed dqi¡tod hob         Wiü bÊ   dæn.d t¡ êXhl vdtrn dÈyjstoñ ù@d.                                                d.l¡dl 4        Y¡hln l¡O chsnge      d ¡ôgþ sEed¡

dâgræ!        par   ore hund€{ tæì,
      Orilt plpe êh¡lt be sndéiåd in @ not pnty 9fþn j¡ rctwl us Þul slrô ú116 ll l¡ --
                                                                                      b€lñt plckcd up o.låld dm. WhEn d.lll pìpo 19 rlrndin0 i¡r úa dfllck, il ¡håll nol

b6 €n¡tds.d h !¡d, ptfrided, hffiw, th¿l ll Ciltrætôr lulithtr òpedðl slri¡ls ot ddll plpe, ddll ællrF. ¿[d hlr$lfô! lÐl¡ 13 ,úvit€d lor l^ E ilbil '4", thg sme 3htl
                                                                                                                                                      -
bs ñlidered lõ !¡c d sl¡ üm¡ {tìff fi bc¡ti6 q lnlit Eleu¡d by Op.btd, h þ av.¡{ Éhsll fflt¡s¡ olsî haf b€ ænt'dlßd ¡¡ Ç0ñÈUng ìtß ¡mnt ðf 0ru drill

!¡ps  ¡¡ 0!€ but !!dt t¡m 6h!ll þe Cmputôd to lhe ns6l hror. wlth lt1¡Íy minut¡s ( ffiô b€lig cNide¡td . lull h00f añd ¡iN lrr¡tr thftl mif,dre nol to bô @dod.
       ts

     +6 R.p¡tr Tlûo: h lhe.Snt h lr rcry              to $r¡t dûrn co¡ltsdo¡r rio tu reprit3, erdudhg fwlæ lh eryldño, cmttEcl4f shâu ba ¡lhwrd
ffipen¡rtio¡.ttheãpÞt¡clblor¡têføut¡Mld6¡nltm?upbrrorlß¡mof                      ll¡hl18| houÊloranyo¡€ri¡rat€lt¡ob,bljtrottoexæod@!ÈLtiltrligltþls                                                                                 I
olsu.àffipôBrislot!.ry€l€td¡rrc^th lhdê¿RÊr.Chlrådo.sh¡ilueøp¡¡saledrtsrÁleol$------åtgl8l-p€rtwlly-ftur(2'l)touldôy.Rddtßtig                                                                                                       I

iwldrg.hall lrldùdô, bvt Nt bt llñllcd lo, cuR¡¡g snd íþpiñ9 dritling lI¡â,.¡rðnflîg pom, s sìecl rxp!ñd¡Us. l¡¡ltn! BOÞ ¡guipûËnl. llff¡ætln€ fig' aod
þmt dr              mhrryr¡nc¡. . yvhsr          trellt      nud ÞûdrÞt rrt-ßûllrd to b. 6od ¡lmdbmourþ, thô tlñlJrmil ch¡n¡lm ddiltúlrh                                                           4m ilr{r .ll|[        not   b.   I

        a.O       3t¡ndby T¡m.         R¡tr ¡___¿_-__l                  ps-hú;ty{d(2{) d¡y. Ståndnr uñ ¡lull                         Þa    dûfi0ld lo lídud!     ltu    wh$ tho   l¡   ¡r   dul dM úD{{¡ì         ln   mdlË         |
-t
lo bêlin    d ælufr opadlíons !(lf Cóù.Ú ir @ititg 0¡ ordetr of OpGr¡tor or o$ mt¡trls, !ÊNk¡! 6 oltrs it ru þ bo tum¡EtÉd by Opt..q.
        ,l,t DtllÙng Flqld R.tu! Whe¡ drñllng llqid! ot r typc rnd d16üc|rtutlc lhd íntaÉsô ooîfôqol,¡ @51 ol þdomne h€rcund€r. lnclüd;n!,                                                                 but nol     lhút¡d tô,
oÈ.basd @d ot pot¿id(ñ d¡loiltê, se in                      rs,   Otêrator 3Àtll       pay   Cñlllrtø        ln ¡ddh¡on     b   thô ot€aâÙñg rde rpedd.d ¡bovo:

           (s) t---lo-             pa hrn prt dry fo, ConÍæIt's fo-Ete p6ñml.                                                                                                                                                       I
                      lfo
                    1b) t          por dôy sóditþrþl oF?rrlínf rs{el rnd                                                                                                                                                            I
           {c} Cost ol âll labot, ruhírl ¡nd $M8i þlu!                               hürr oF€råÙnt t¡l€ lo clen dg ûd Ghl6d ôqui¡môL                                                                                                I
                                    lütll ollhr oprnllng D¡yfflon,y.r*,
     d8 torc! ü¡Joud R.t6' r                                             Fa) lo" d¡ttd.nt 6tin@ú p.íod ti.tndrut of¿nüffi rr w¡pq¿¡ qønmt ¡c
                                                            ---lM!0bElø&lruI-                                                                                                                                                       I

dñí.d d dug þ ændillffÈ oa Fo@ ¡rtaþó .s &f¡ed ìn Pa@gr.sh l? h.ræt lt as, hmwr, lndeFtûod th¡( 4t¡€ct to EubÍs€gr¡Þh !.3 ÙÇlor, opgålq
øn relrs¡d tE rlO In a@rl¡nÉ wilh Oprß(ol6 rlght lo d¡úcì ¡lopp¡lr ot thôwrt, ¡fs{iw 6cô @¡dilhdr will Þ¡t¡lüE ri¡ ùc ù¡ ñry€d lm $.lo@llm.
     4,9 Rclmbsntbla cótbr opmtd $s¡l re¡ñblru ôont¿cþ, tq ft€ slG ol mtqù|. tqu¡pmt, qdk d ws¡ st¡ìd' ¡E lo br fmithod ¡y ope6t0l 8¡
proyldodtulh6Glnbuuhìûlôf@nwnþnceæatullytunllhedÐCùf¡dorrtOpoûtodgroqmd,plw*--l¡0Jlgl-pdæntffl¡uc1¡soslothridktg.Wltr,                                                                                                              I
.t Opgñtü't nquql ând W, ¿aûtador'c agrÉmon1 (hø Conhtl'r leilsùqs .r Súù.aña..ôk aot aruln fiñß ot aøalêôs ||'¡.¡ên OPø(or ta Rgutr.d hñln
to p.ovt.to, lor pw?aer ol tta hdqrlty àîó ô!úçr NavLlon ol t¡1,tt Cøfrrcl sld ltrt¡ or srt cs rlral, úa dMad lo þ. oFñq {wr¡ltrd /lqr¡ ¿r
6.Nt&5. Any êubcgnlncton 6i Nftd shall ba úwød lo la Ora'f¡çb coot¡€clor, úd opú.tat gh.tl to, be ßllç1.ó o( 4ry ôl ltÍ ¡¡obtlld.t ln frat&öú
tùürvlilr, Noarvllhsadnd/þd th¿ lorago[îg Contrt bt sh¿tl nol bc ôbttûcd to pwhts. tny ta.m, at bah.il ol Opñrü,                                                                                                                        I

        4.lo RrvlllonlnRdf¡:'n¡Þril€se[dotpâyreñl6hminsetlorlhdütoConir.clqlMOpcråløihtlù?Hiledbcíetlhoch¡n0ain6¡r¡lltÉ@Gola0y
ol!hélmherairutlorlillÊdrhat¡Erybymor6ûân ætol                                                    pøæntfaffithaæstslhôrsf6thsdåtóollhigconhetofbythesmper¡nlqnslhedâleol                                                                I
sr? rûvl¡loo gueu.rt !q lhlr gubp¡FgÞphi
                    (.)     L¡bor @!l!, læludin! .ll Þónelf li. ôf cqr¿aols pc¡dndt
                    ib)     CølIqcloi'r cod ol ¡nw6n6 prsduft:
                    (c)     ContEclgr'3ø.tofluel,lndudingolll¡re¡{ndtesllh.æ!tÞor¡61þn¡MCFbehSl                                                 t¡rA             lOptràtù¡h¡llplöYld..llfu.l.
                    tdt     CohlEdø's @sl oløledno. qhen rpÞli€blo;




                    {gùf0   U   lnil   b sny ttr.ñge   kr               or   ngulðtìñ¡ ln the ¡@ in                                                     ot othar unloroH0, unu¡!ât éÉnt lùrl               slld¡ Cøttrbd{
                            tlnsndrl    bwds,
õ.      fltrE       ÕF PAYI¡iEU'

            Pryænl is due lry OpÊrolqr tq CarlEclq s!                lollfi'
            ü.1   Pr}lKt lff ffi:l¡¡aim,           ddlÈr4    .nd 0ü6r    hrk          p.lorñÉd el opplisblg ,âl€s. ord Bll ôltEr rppl¡{rblr ú[QÊr ¡h9f bc dre, upoû Fg9ãbdon þl lnvolæ
lh€Eld, upotr @mphdoo of ñdfrl¡on, dômtilt¡ãhi,                              rig [elûo¡e ar ål          tL   oìd ot   th¿   ú$th h    whKñ      ¡uci   {q*   wes   pölûrìêd o. olhd c¡¿n¿! aß l¡sQd,                   tìi.ìry6
fholt   ft¡l qur. A¡            ldvolocF náy be    Nlted lo Op€rôtd st tha eddegr hcG|mbow                            rhM,       unLæ OpoEþt dæ9 hqÇby de!¡Onólêlhãt auch                          inwlq   dÌslì ba     mil€{ g¡
lÒlbw¡:

            5.2   Dl¡pltrd lñorcË.nd LrS PaÍm$t Op€r¡to..ñ¡llÞ.y.ll ¡rc¡@!                                     R;ürh              lr¡rtv   ltoì d¡tt ¡nt         re@ipt    evÞl lhtt if Opqe         lor ditpùt   .    5n {nþi@

or êny       p.ri thqrool Opcñbr rh.ll. w'¡t¡Ìñ Íieen döyr gnc.                   r$þt       od   thr   tnvo¡oa,                                 16
                                                                                                                          ß¡rm thdeld. !ñd pâyræ.n of thâ
                                                                                                                   noltt Codhúr ol ûe                  däput€d, tp6cl.,yno lhg

dbputrd ltm ßy b¡ w{t!¡atd unül ætüemqìt ol lhå dkputÊ. b{t t¡trtr|y pÐrffiô( 3h{ b{ oÞdc ol rny !ñdl:tuled po¡iio¡ A¡y eñ! (¡îclud¡og .msntt ultlmlgly p¡id
Rilhr6lpsdtórd¡lpútdlorcþs¡noipâ¡dúhhtmåbo€sprdfedds'ãrbs¡l¡ø.lnl&ôstrtlherålóol                            1ln        psæ¡t or thê firúwn h€hl rel.,
wfibh@r b lg!r, per æ¡$ ,rèm thô d@ dôte unltl påid ll Opeñt( dG et páf oilí3M€d llms wfthl¡ lhè abK Etal€d dG, Co¡lr.dû wy $llpeûd oÍaraüm q
 bñim(e           th¡t Cofìt6cl    4    Ëpêc¡fed !^der SeÞprog¡¡pb           6.   3

6.          ÎERMI
        õ.1 Oúddoñ ol CoñËcti lhb Coñ16c1 sh.ll r6mrìn lf, tuÍ ldc a¡d sffocl uül dr¡tinq op.rôtio¡¡ rê @mplêlÊd @ hc þll s-€l¡€ s9€clrl.d lf, P¿69@pñ
 I¿lÞv0.artorilo{fioa--@ênd¡g                              onlho d¡lt !þoc[þd ¡n Pâtrgñph2 aborg
        ¡,1 Ë¡ds¡lñr¡om+€tstlêæy+¡dqodabc.¡sæA!'hçskæl¡F                       -----------{Í{*}4{.++fÉ{¡C{|-.."...-.,..-
by r¡\,i.râ ndræ lôOert ador 6l l€alt ---------dút€f¡¡0.{a{npL{s{r-$ssL1ùÕ+àalr¡OÈd{€d         or+ {ol u¡Þd.                               ,
                                                                                                                            ---_--
        Ê.t Ê¡rlyTcmft¡llon¡
        lrl gy Ellhor Prrty: ùpø givlnq ol wdltê¡ ìqnæ, o¡lhsr p.fty my l¡ñ¡ælê lh¡. Cølr¡d ffi lohl los ot doÀhrÇllon ol lhê r¡9, o¡ ¡ djd b@kdM Hh
l0defñìlB Eprlr           llmên¡Brh¡le         ¡þÞt)¡ng     opôeüfr! hgdndcr,


                                                             lu.S   Uv&cûñd-Pry2)
                                        Cøyrlthl C 2003 l¡lq¡Êli@¡l A5¡d¡tb^ ol Orillinû C6t6ótors                                                                        ¿ixl"3xf#s         :lj,îiËftt-'J[                lo
       lb)      By
                                                                         oo
              ôp€.rtoi NótÊtth¡ùrndl¡¡ lira ploy¡¡lðÉ ot ?¡nðEph 3 tlth 6Êct ic fþ d6þah to br drilþd, opffðþtr llâll
                                                                                     deplh, snd sve lh0Ù9h cslmctor
                                                                                                                       ha* lhâ rhñt lo dlËd tñf rtoppoec 0¿ lfte
                                                                                                                    hâÊ mådt no dôl¡u( htwnd¡l ln sch 4ênl'
                                                                                                                                                                                                         fiù/¡'(t^Pd    ffi

woft lo bô pellomd Þy cmtrrta. ¡gl€wÉ.r .l Àñy l¡m     pdof lo Ésch¡¡g thê ¡pocll'Éd

Opgâ(Éi .h¡ll nimùurs Co¡l¡rdd rt æl b.lh ¡¡l Subp¿rôt€ph I { h8.eol
        (c)8ycont6cto.;Notwilh¡hd}{lhoploÌl.lwolP..á!óphsúh'e6pæltoÛFdÉF&lobtó'ilÔd.lntit.ütQpoctùrlulbgdlnldvdt,qbi
adlñtBled ú ban|(Ngr q lile.                 by   My     ol Þgtiltor or         ðn!w,     a drbþr,6 p€Ûllon    q ollpr         dâãdino    r4Ling ôdjstñq¡l ol opemtor'É debt'. ufldtl rny tahklgpEï d dob{Ólr

                                                                                ¡ô lb¡t ¡gatñt opf,êtgr, d h             €s r Mlv6r     bG rpptlñl€d ol op€Þld q oÞeratols propôrty, ol ány Ðtt üareðl' d
Èñól tåN3       ¡w     o,   hêr.¡ttrr ptsv.Í¡m. or          ¡t âny autù

opdåts,s åfrìrs b€ plaed                ¡n   lhe no^da of e crcdltó¿t Conn¡tlæ, or. ,olld|hq                         lhú       buCÉtr diyr prir wriltt¡ ñ!i¡Ê to Opã¡tor If Opåàlor dë! lot Þây Canlñdd
                                                                         ul{lspJltd lt€rs due and fr1n0, Çodod9a trgy, ¡t lt! ôpils, {1) €lê'l to bmln¡te tuft1
                                                                                                                                                                p€rlorffiÞ of uy Krt lnds
withln ûæ tfmè ipêcìfêd             h SlbpsÉgnth               5.2 åll
                                                                                                In svbpargoEÊh û.4 tt.læí. s (4 s6pèrld ÕtetaÙslg t*{¡ oâyffil ¡s mã(þ by o¡rÉtr
                                                                                                                                                                                   ¡¡ vùk ¡
tN. Cñtr¡d           Ênd    coôlGcþig.hil          ùo   empeû!¡üø lh0fi be N æl lo¡lh
avqt ùE ltandry trffi Î¡te mlâinert lô su@ðÉgßph 4,6 $âü âppu wtll Êaimt                                                  ¡E   mde ry otdslor lod opemlone åß Ésmed. t¡ tddi,ol tÚ coîlaffil' dîltL

to surpqd            ôpeâalonô      or tffittnaao ptúotû.ncé                    ¿Dd3r   frút Pl@göp t|, oPRlü h{a6y                 qlrctgt fgfæt to ø9lccf, lctqd and tfttffinlly coûrrä,gtot lrcm aîd
 ôgrtoil¡ aûy cl.¡ms,      døtn6. .nd ç.ysæ pt..lloìt r,ratudïng ótl corú¡ of dk,sra tntev ol oqñto', oîfllqb @vffi,@,                                                            ergd             ed/¡/¡'t ffitÀr t
 any o¡hv         pttilæ altrítg ltd ôl anf &llllog cofrmtlnaols a' obtlg¿tlafrô Mlrtaod tn Úl lsto' l'nod tgl,tr4' at o'hÚ                                                                   wl'lch      iltf b"lh#
                                                                                                                                                                               "ffiït'
by suçh ,utpattìøn ol op.ñltòñ u                            a.ñ¡fr(lü            ol PadomqÃc.          hqaEda.
         6.a      Ëttly     Ìmln¡flo[ cmFÉdþn:
         (61        Pr¡or   to comncntffi.nti tn tlË .E¡t                       Oporl'or    tsñ{nârs hlÀ cñltffi               Pllor lo   ffm¡c¿mént     ol oPelgtlor3   hrüqdsr' oparsbr      rhÊtl Páy       C$lGdt         ¡N

lhuidalø dimae6dnd rctá¡ !                        PânEltY
                                                                                                                                                                                 tunrp   sm   ðl   l-J!t         ¡qq-.             I

         (b¡        Értor to Str¡ddlng: ll         scô l¿qdor[on EUF                    al\Þr   øw|lm¡(             of   opcntrfia bU ghr b lh3 ôtudd,¡g 0l th9 well, OpeËlø ¡tEl P¡y              to    Conlfadr ìha    ea
ol ¡hêfdlortrE: (t¡ €ltc¡pénær ÞõsmrL{ynnd nlGsadlyloryrrad                                  d# þ bt i¡cur.d ry Cmù8dd rylôM ol lhe Cüfac{¿0d ry Éâfi o?ÚË tromâlulelg0lmlim
ot lhe   ffift,      todudino lhe    flpoM          ot dr$I¡g      ü     ols ffi        mmMG ¿ßd ¡ùlsision dkactly oÉrfg*d lo tàs tie; (2¡ ls pe rcsd (10%, ol lhè tmut d s{¡ci relfÍbuftãblB
                                                                           lptn w'ld Co0lrådq æñffi otly opcølio4t hôÊndq dff to sh dtlr
           13) I sum dtcule{d ¡l t}E ¿bMby {iE råh tq llt ürc fph the d¡to
s¡pßnrôs; snd
¡Ut's€q4nttolhódðGolrrniß{úr3wi¡lalodconhðddt€â8m¡bl.l|îÉiôdl6mntþitEngandrquipW¡l@
lh*æ t¿.|¡ ø l9l * P¡l¡c€ 9f tit¡c' O,sþ.-tào¡¡ p¡r'4slrdtrr.]å-€{d¿lh-+¡¡ô{ùo'c-iåèfâF l¡rr*¡o-ßâlô'Jst{"t"sd*ffiLbq'Þefrrhãl4d¡


       {¡t sublcqsnt to apûddln9; It rùah lrmh¡lþn @rs .ll.r lhe sFJddidq o! lno Kll oprsbr ôh'll p'v Cont'¿ciot (1} t}é amou¡t lor 3¡l ¡Pplbtblô
 ôter lnd el ottFt   f¡årlg ¡¡d oimbue|Îfit8 óus !¡ CoñlEcloc btli in ú ffi¡l lhsll ¡udr gm. ê¡doliw of r€lebuffits duê, bg l4! lh3n would luæ
 bæ¡ ¿¡mâd lot-.lfltÊ.1ÞL_-                     ttåy} ð1UÞ lppilsu€ Ele avìthout ôrill Flpô" ond lhe acluãl âñunl dú9 lor dr¡l plpc ùtod lñ a@ldaM wlû tha abcre                                                                       |
 r.tes: q {2} et ih€ óþction al Coðtr|clff rnd ¡n l¡ry of thg lqeedng, ÉÞdEld lh¡¡l pry ôoñtrøtor lor lll orQon6É ßltmbly .[d Hsriv               ìmu¡€d â¡ú lo

 boÌnd{ôdbyf6!soollh¡sconldl¡ndbyfôâgo'3uc¡prerut(Útefl*€lionpl6,gkæ$n9'¡Æ|
 Js-tqr.lm-dtrlhs+ès¡{q-ts-+tqied4r-tihq-êporst+{åË{,îåÉ,SoikÞl&Êl}.¡lúIrû{ñHÙlr{.n¡¡*Oa.lr0fôi¡*S¡¡a                                         |Hy.¡¡{wÌ
                                                                                                                                                                                                                                       I
 t ¡d.toæ$¡¡e{r ¡¡.to|r&{Od{rd*lt!asd4ç{ra.taF+ tr l¡dld¡ll,{ düqEÞ üd M ú doltv. ¡ lüññ ¡tn aourl :ô tUr 16l d.ñ d rhó rotrdGd Ìlm R.4-                                                                                               |



 ?.      cAslNG         pRttoR lr
     Opd¡tor shsff háw üæ rhht to d€tgnâþ ttu Þrtrtó ¡t whlch dtng *ill bê pt ed llþ qamer ot slirtg, cñt¡$ig ánd tÉl/ng OpcñÎo¡ my ûodlly lno
 ør¡ôg p.o0dñ. ttrv.r, sny ¡uch modi[øUü wftldr mler¡sty lndeß€ô Cmtú¡odi hå4lds of æsb ø¡ 6ty Þå ñrd€ t4f mulEl cdsnl ol Opsat( and
 ConlÉctor and úpæ                Egrffim         æ    l' ó!    .ddllloÉlæmpeoelloñ lo b. pafil C6lEd6 at ! Érullllìeræl
 8,      oRlLLlfG tilEltloo9 AtlÞ PR^CnCã8r
         !,,!        Contador úhâll      mhhln          F[      enlrd cquipml              ln ooôd    ørÈlüq    et   sí &mr srd 6ñsll u.e .ll l€asmbþ ruanr h              Fesl    ¡nd mnlrd       fGr ¡nd bl$Dut lnd

 1o   prolêc{   ùo hole,
                                       ônd ¡l Opc6lo¡'r Gl, âr ál¡ ùru¡ dudr{ tbö dllhl oa lh! srll, OperâW $dl hlw lhe tqhl þ mltol ü. mod
                                                   t€@l                                                                                            prc!äm,
         S.I         Eublecl tô thð     tðms
 rnd th6 dd'thg Íu¡d               ¡ tna rrd havc cb¡r¡d¡ristlcg rnd ho mâtnirlEd Þy Conlñdor ,n t6fdanÉ wiü the ßpdlwri shdn ln Erhl¡it "A'
                                   Ml        b€   ol
      gj €rch p.r1, hsroto â9Éa6 þ $ñtiy wllh áll hsÉ, ruh€, ald roguldt'on! 0l ¡rry lâdeÈ|. sla¡o d lÉl tovdnmmtal ,vtbsity wlthh as nffi Û my
 ¡ê@me åppt¡€blr to ûr¡t partyb opø¡lm wcd by q åùino ùI ot lhe p€íomgË of t¡h Coûlna¡ Wtþ¡ Gqul.d þy lfl.
                                                                                                                               ltE lffi ol Ëxhlblt "S"
                                                                                                                                                       'ha¡
 rÞpt tq tht! Côñlôci tn thâ M{ any ÞqiÍø of thtr Contrad h l#rlrbnl wilh or anlÉry 19 o^y lrpll4bh frd3ral' dde Ùr hqd ¡e, tulô d .c¡u¡'liltî,
 sotd pftvtston 3heil b¿ d¡cn€ú to ba nodlfed þ the oftil .squiFd lo æmÞry wilh lold ltr r!¡c o¡ rßgulât¡q. ênd .s
                                                                                                                   p mdifred laid D@kfm lnd üb CtrlEtt
 lhalløl¡næh                fu{   føæ ¡¡d l[ðd.
       6¿ Cmlr.dd !há[ kæp 6ñd tur¡¡6h 10 Op.r¡tor ¡¡ ôm@te Éæld ol 8E w¡ p..¡o.@d Bìd ttrul'wô drillêd ôn lhe no0{Fl D¡ity OrtíÍlo R'port Fm
 or ol¡s lm ecdplrblc lo Op€ntor. A bolbtô @p? of ¡sid lqm rhsi bè Íum¡*Pd b, cô[l6c!0r to Ops'lor

       !-6 tt iêque¡tod by OFôÉto( C$tår1û irslt tu6¡eh opf¡lol *t$ a @py o{ dglisty licÌib ðYe¡ng enf mlñql g {[dþâ Èov¡d€d by O0+¡ltu ând
 æiYed          b,   crnlrôcq,
 s,       tNGiÈ8S, EGRESS,               À1,10     LoC^nON:
          Op€6ld breÞt lsglg¡! to Cafllnrbr !l| 6øs9rty rlghE ol lnllcs and                                               sgdr     wlt¡ rsgæl t! ¡he lrËl oo wtrch thé        F[ lr lo be focdêd ld lho Þertoaroe
  by êonrr.ctor ot           ril @k øtsþtÊ(.o by thl¡ cútfâd shouB c4liacþ¡ b€                                            d€qied     tre âæ       to   l¡è læ{¡d ,or lny    ra$ ml rs¡mbly sJl¡ln co¡t¿cþat
  cmùot. ¡ny          t¡m    lost by   Co|Ìr¡dg. €g € 6ult ol guch de¡ial 6hafl ùê pskt lor ¿t lha 31¡îlby üm lgL, Op€r¡tor êûræ!                                        ¡l ¡ll tfr! to ñs¡ntain lhã ro¡d Úd l6liF
  tñ   ¡vñ      a    sdlh         th¡t wÍt !ilût fæ se.!! lnd ffimt         to ånd lrûn the dtìriñg !¡lð ln tn ddinatlty equlpped hi!¡hEy                                      tP!   vehhlô ll Conlacld is EquÉó

  to uso bvlldoætq ¡!çloq bu¡whæl drlv6 vêh¡da9. or ¡ry Þlhd lpoclrli2âd fànspoût¡on !q!ipm^l lor lhè ¡ffi¡{         ol nwry paEùnú ¡Éch¡rery,
  tr equipnEnl ovst ¡&69 rord¡ ot on ll$ ¡iritlm0 tMtiod, Op€dtr rhsll tum¡.h t¡s sm al lû ëæn!¡ ¡¡d wrllþut ærl üt Co¡!e1d. lhr åçtusl 6t of l€p¡ki
  10 any tßnlpôrt¡tion equ¡pmot ,uo¡lh€d uy cålÉfrr d is ,3lHæ¡ dtwgêd 3r r re¡llt ql hp.opêtt mÞi0lalmd àæeß ËdÁ d
                                                                                                                                lædiq wlll ÞË dt ry€d
  lo Opç¡ålq Opêr¡tqt lhrll rslnbqßo Crtr¡clor fs oÌl !mourì|5 æs!@bly ôrD!ñdcd by Cô.rtnc{q fq rôplirs tnd/or riìñldæffit at 6åd9. þdd{s
                                                                                                                                           dnd ¡elated

  or slftilâr lbclluer (publícand pdvt(o) rrqut..d                         !t   à dk€ct             oi s dg   ruw    Þtlüuanl lo      pelom¡@ h'rê!oós- Oporab rhlllb€ r€scNlble                   for         ærl3   ¡sqi'led
                                                                                           'a¡!lt                                                                                                        'oy
  úlh llvallnç tm           dg    ùaÇ¡ute    0f   l€tlo¡       6atl¡rlg.

  10.     souNo LoôÀlloH:
       Õpar¡ld !ha[ lrêpðÈ r ldnd ¡ocsltú 6deqûelc ¡n !i2a å¡d úp5blo ot pÞpsty ¡upgorlhg lh€ ddtlng th, ånd ¡hrll ¡S rè¡loô¡lb¡i ls a 6C¡g
                                                                                                                                             qnd srenl¡ôg

  pro!ßm adequ¡lè to prsfft rdl rfd s$dl msh dlt [ ¡s t.cDfn¡cd tlÊl Opclltor h$ epsir trcwlódgô ol th. lÞ00fl and æ          routs to üìe lGlþ[. md tr[lt


                                                                    /t/S &reûCoddc.Pæ3,1
                                        copydght {¡ 2rro3 lnt!ñ¡llonal                  A!*¡¡l¡on       ól Oriniog   C6t¡dqr                                             .ifr,ï#;3:rjiläårî:s@
            w tftôï¡ouoj                .   ð¿tô.orÈ {rl¡,                                      loþgtuol      ôüù18 lo   uqlÊ.æv ,ouolqrìul too¡ o ¡q8gldoS
              ttl{r.\Èuo rua:l     l{       Pt9$ôrd ú¡ol                                                           (,   úc¿'s!tq td.o   8 âl


 n q*p                                               útpolttæßtÞørrdæ!ßE{tÉq4o *¡iâl,'¡,/rt¿ðdo b'*ú!n^7xÃ                   þutt ato[Qp9õ.6q8þe4@9qn,
 é J¡rqfril. ltú ¡a to 41úìîúù t e añ F øw                   r)crtûdo ¿õ ffiÃotdÞ atqmdo to e^.t t4 tâInuat¡ ùalrryuô. ,t lvltpd 'rotu.d ¿o ¡luêd
 lu. lo gowÛIðtu ttlt þ løatll fitnaz ¿o .tnoz ?tt, ot ptaûq ttotßr.t ptta W4 |ittgla tât*ÁF ,Nè pM ÃN to ûÍrê /ô $ffi pts '¡p¡rrup 'Mt]tc ,e Ër-{t6¡
 p6 u&l mxya¡ 4J/,uwt4 Fw ptE/pp 7$¿tt t¡t                                                                      oo
                                                              orâtffiorw¡lodrmfidnt ü d dttk,añäø vót.nwty 8ffi1
'þngalopñlaty.oler#tttddffi$Ølrtt'bPnçi{¿,t',riôö*it¡8¡tñtrdf0lndùNlÚytAfillcptttlbtÅottlMñyþ',ffin'ftttht'dt'y
                pKErl{          PcÊgráp¡l
                                                                                                                       uü
                                                                                                                                                                                                   wë        Àqr,2W3


conlrrctor                 lÛ

                                                                 ty t'¡dÐtt' lþltfty lpsace' vøq u*¡ üê lâ'ffi lry no dgä sl
Súp.ã¡rlptt 1,1,9 M,1rn Coffiot drd Ôtrd¡lw ,dÊôy a!Ê                                    úa bq Ettplotlú dlhs
srôeúûrb¡.rqnrtdþbtffiñtørcfrrí*ltæfi'|¿túad, I.4¡tlotv/rml4Úcølt ¡t{rtüøaintadtt*tuqd"s¡plaÁhl!¿t'üttÛúgrlüd
tn     waîç. .¿qú[nn.nli oa l¡6eñnüæ atßtl øulomû:ß; tl! h. ,øffidÈl lô                               MlÔñ L           lhr    û.xtñM ñNat            ry t¡ñ'ls Fvmltla¡t uildêt âùch hw'

         ut',w û,rvtfldwdl:g'ôñiütutb.w.lord,ôcoslol¡r{Éilrgs¡tþrotil/údt{d,€ t{dls lotú4otffird{/stydrù'È*tdc€rdptoP"t
         t4,to
                                                                                                         Ú8 a!ffi o{ u1y ø4 lPñ
Mnedl&.t úó et',rù, tnd opølo¡ ¡r¡a¡ Éreå ,., PlolÑ, da(1¿ .nd lddomntÛ Contâe/.ot ü'a ö rll¡pl6 cÛtttdm
.nal   ¿g.f,ta.¡y lâbttfty lof tr.b êota.
        lut poíulod or coiLøln ltont ttofti,littrt¡tdrq .rytâ hg tô                                altc    ûömry coottd.ô tftn!û, *coþÍ                   aha   9þv!skn6 ol Pâãgn{ht l0 ¡nd                   t¿ ,l    ls

lnlq.lood tnd ilt.a.! by ind ùalffi con"tclv üd O¡¿fttôt lh't lrt ßFÑtlblry                                              tgt pothtllo' ot       conlàñln'llq thtll    lt ât ldlloß:
         (4 cû,tdote¡ stE¡t         ßone ,lt n¡potdli{À. l!., hcÍrd¡g                  cortq' Md      drc6'        et, tnrr   dú     ptotæl' tf{/'vø    ûl   htdt'wÉy   o't'lq   Itom      tñd              C cå'nq
                                                                                                                                                                                                 'lptEl
 Úffi&¿nd 8w ol                               úxsy        l¡ø(tüd¿ûsxrtf                       pgfl¡/do"    Ú ñílf/r¡gtontwìH' ÙtÈE'rs¡òo/' Íto ttr'àctc,ùÂtedúttáÊftfr                                        t#      ol
                                    'ûû                  ptffi,
                                                                               "rth''bd                                                              l.ñ øêil. ,lE, *úo'ly            Co'tutlt"s pogs*¡lm
 tttú, ttb,lilrÈ, nr'¡ot úa,prpr               dopq               sûJÊnß, ôdÞst ô&P           nd 6rtrç, .¡od @eJûbló                       poñdott
                                                                                                                                                                                 'n
,nd aoñtol .ûd dlÉdy rssocjtfod ¡ttlâ CtrlÆcr/ot\ .qdpñØt                                  ttcilt[*
                                                                                         âôd

      (Ò) Of.rror thú sñ¡g    Fpcr¡ñrry þr. fiør¡ørû                                       úrLíd tõd lttdt t*f Wactü rnd r¿\ lqptfss¡ cdÚdt6 &d
                                                                                  Êt¡to, úl tffif ol, ttt¡n4tp¡dr4
ttr',cøia.lw tt 6ny th, itw üd r!.ù¡'l dl c¡rne dqnradt, an6 âurF al .cllon ol çYaiy tl^d .¡d qrtúclø t¡rtitg drN,ty or kdl/tw hdt tll
                                                                                                                                             glh*
poilvloì ot ionltmlnsttú vhlclt ñty wn .tuthtg lô? gdlrd ór' op.nüfit hñwdar, þtttttltgt hú æf ,trtù.d lo, lh.l wlilch nzy tútl'M rtt] òloþ41
c.ttdjlÐ, ?*{pg\ vûy ûlç wtifiñ,dltw ol or, 0Éf, Ëô. øodtt Â3bñq É ${{ß lôt ø ø @or¡lott ol * ùfrrúfi/,d*hclut*tç' bJ¡ñlf''¡#Ñdlgt ù
?r.Átoe of ù6. r .rrdrk Ðtt' trÐfrd ù1fltg t tß, cw¡trnlr,fld 6rd¡8g r cagtlÚs' ,ùl C&rílÐúof, Itd tbt æYtty Dfwtlt sttd fnltdc Opdalol $rl !ð¡õa
 conuwlqa¡d tatstf.úß,        cúturffiúd.úrat lralúúl arylfu olnf ßrWWQâf&gútg
         (cl   tt fN wl ô tt,ld       codrrt u æt d rrf,&don r{fr¡r,t È¡n! ,ü pordd¡ ü câtøûffiü kt tlff, alË Car¡þaù, ü Orëãol' ¡9r ,ltm &ét
                                '|tly                                                                                             òa dÞ !m ü d fÐ
 Ft'(ú h pt¡fühn' wwl+ /r årad tú ¡'ç ,rlqfy Âþilq lha rcÐnrþ}fy',ry ûwlÞ¡ rrrJ, ôo sqH¡d64 s !.iær Cd¡ù¡tto. dd Crprdø, lo
 pñf ,ù wlrffi ha wd. w Nlqûê.t hsd gtþnú.ì lù! Ðo ¡¡d ¡rl ot ü,. d¡âtF¡'rri tr+ùithg rE&ûrt d.a@l, tu{.ttrúy âN [e'fÞalqt Ol Nto¡úl{lf
.nd t,¡,Mtt!, tr 6cl lotth ln (r, tnd lö,, aôovs¡ rà¡,¡ ià spæillc¿tly Dpp$ot'
       t1,12Cút1a@iál D€it gÉr gr4lrúl?oüdrl{üdlen cli¡gthrrúvtlroí5 o¡îfle,nû*irtgarylhó                                                       rã(
ol te, f,ãe e'd lndtft,//49'lgrrtr &rdoòûü|goôr lrlÍtr¡rL{, s.rrprí)'sâri r, ¡r ôln.6 ò. ßpù¡ólr þr r¡td hold htlî18 úd ùrdrûn//fÛæ Otü pztl løørd
t&tst l* w ageßi. ftdrsct or @r.qrrürdt, drßllr. ùd ôt ,üdas ô9ü lü rpaoþ4 hdnc{ ø cfltlqFdal dmrçr sôdl âc obr*(l lo lhcrt dt' rilâo.t
 l¡nwot\ thclc'tþvríDt lgs ol Ptoît q Nüûì côr.l ¡ñd lxpolw Ëúit g lr9ñ U!åte, lol¡il{,llús; læ ol I d&v h Prcú'cdôri læa û rgntga b lte
                                                                                                                                                                                              'I
 igiráor4 ,Gþ oltrd.trt ,¡                 ¡fùSt.q( ol w t8. oI Bs afp¡apf0,. tql¡4Êætt ,nd..t {t ¡rld 5svt66, ¡&Úrütg ryùþd ,'dúdø ôôte ãglldrdò/
                                          dtffirrg   q   dpc¡¿dig

 cù¡ræaoF rq¡s@'lir¡ ffi ot Mry dq x W l'trú¡Úüo Opaw s}{,ttrf úæ ¡éæpõ¡ålglrùrdrrordlffil¡s trdlldsntly cd,fðdor mdAb sf¡lha¡,
 coróîcloÉ àrdìr¡ôfrîÞC oE ot Myús lnn ûrt               ctá!îtq.tqnüxû úü qw d úiØ ol wy rù14 end cl$Ñ h comæfÍot dú r¡¡dr3!.rår' ttdÑcl
                                              'g¡irÉ,,.#
 ø corr6g@d.¡ dr¡ft!ß srlþrrdôy Op..¡tof'6 @üp¡, Þw*l¡ll elú4¡oar ftøq¡, tlrrc, ptt m qítffioæ,
         1a,13    tnd.ñntty Obilgtllóû: E côÞt àa olhrr*ltc uþnstly rrnhad tn                              ¡htÉ   Codrð.( ,f ,5      1ñe   ,¡lÊ¡, 9¡ Pt¡llú ltcûao ahsl tll   ñrÉ¡lq ttdffirry              oùlr0l¡lonr

 andtor ltahltftlM essüned òy 6rcòprtí6 !¿& t lans ol lttts Co¡ñ.t, thtudlny, víhoul tlñtlàtiû, ScbpantßPhs 1,9 and 6,3(a), Pâãgnptu l0 nd l7' otd
 Suôp¡dgãp¡9 11.1 làþugh 14.12 hêñí ba ttthosl ,lf,¡t and wtlioú ngtr.t to tht crr. o¡ .tßß ah(el, loclud¡ng, bul ûol llmftad ao' NHxl.a,¡.g
 Gondtatons, d.L.l ot ruta ol F¡çfrls$ ü .qo¡pffi¿ te,cl ,&,iüfy, lrll/tk¡tsry or.ttlg/,êrl lhhlry. qñdtcß ll¡bill¡í, ùN.h oî repnsúlM I Ã@ly

 (exlry ot lñpl¡aóì, þNch d ú¡ny Wüfr àtufotl,curú.ÊüI g olffi{) r¡y tttryglfarl ù.urt ùl6affil,'r,olalhertdlgr@ol.ttr úggBvêrtßçl,
 lm.d'\aK o, *túlñù! och nl{,,,gaèè b æfa, Johí d ggfrd4 raüô, pr€srE 9t 9ñl d ú, mrff q FatlÐ, k,ctAngfÉ þúty r..lúlg lta öa,td¡lÓlôlt rl¡all'

 ,frkro¡r         o{   sûòprag¡lp      h6 a,o          10, 12 8d 14 tlâU he lO dF ôflalË ôl t¡t , È rt!ú, lh.,Jt cçra!tußH, çç18s..\ )Ôlñl oÑø, lhol
                                                 ûd At a¿ Pn$l',b,
 poMt          ltoldlag                  .td h. oâlca¡¡, d/hsotoË, tfætlrôdar* pt tfr¡s, ørmgß, æpßJm(tttuôs. ffiPIoIw' eoÐvll,nþ' ,!61t,
                          sûd ¿ítlttad wp¿ol6
 sMial .¡d /ñsaa., ot æctr, Eñcpl a¡ oÞRl3 . pþvltgd h$atn, ,æ1, l^llmrltcrllon ând asrffi,l,ús oI l|,bltlq $ùaI îol h. de@od ti ctah atty t gltl'
                                                                                                                                  o, hdfrf,ily Ùtlßq
 aa tnímnlûcrfan tn any peßo¡ or ttftay nøl t qar1], lô íÌ. caùlñc| ønhq I . lhtrd Ptrty b$ilclary ar iy .Âtøi al.ny agre@ñl

 on. ol lhô p..l!.t hrnlo .nú .ñth.r pam@ o( 4W aat t Pttt! lo thlt C@ln6ú
 15.      AUDIÍ
          I    ã¡y psymml põvidÉd lor hçrænd6 l¡ mda m llrc bqi¡ ql Ciltr4dof3                                    6ls, Opê€tg 6h€tl hdvt th¡ righl lô auðlt ConlÉclol'r bd¡$ 3nd Hdd! rol€lin!
 (o    0K¡ 61.. Co¡Fãctd .græ!                   (o   üi¡la¡n !!û ùækt          ârld   ffide    fo.   r   Dùtod ot   te (2) 1316 fm tË d.b ludl 6i! we lffißEd rnd to D.tÊ ôGh bod¡
 ¡rd ærds          raådift rv¡tÉbl€       t    Opstâtor ôt âny     r6¿MåÞþ {m d l¡me wilùln lhö pcdod.
 tS.      HOWAIVER EXCEPTI¡IWRITINE
          ü t! futV uôtódtoad             Þil ,gßed ùat ñonè ol lhå æq\iromb ol th¡! CøH âhüf br dt¡dild æ wryed bry.ilhs p¡rÍv unþ¡! lh.                                                               r¡m l!   don. ir

 trit¡0. ¡ûd hrn mly            by tlìÐ   pereN ax@äB th¡¡ Cq¡tråd, d olh€r duly authd¡¿ed 4onl ü ðÞß!e¡bü6 ol tht pt¡ty.
 I7.      FORCÊMAJEURE
          E æpl rs povided in thlr Ps6gÉph I 7 lnd qíthoul pré)r¡diÉ to tha ùrh of     lø¡, ol€æ lr¡d ¡iltoúnlty obfg¡üo¡s qlds lhls Conlñd, êã{rr p{rly & lt.¡t Ca¡lr¿d
 ihð0 bo excurtd           cmplyi¡¡ wilh tha bm! ot frÈ Cont@! ù4pt fo. $o plymnl ol mni8 ùltc¡ du.. ¡f ond t{ s þ¡O a! wå ænPl¡ôn@ í! hlndeôd Û
                          tM
 pr€yônl€d ùy à tom trlajðlra Éyonl. Ar usód in lhis Cónlñd, "Fæ Mslilr. Ev30f hcllder lqB ol God. etjm !l the el€æri{!, 6.¡ (ded.red t uldedâlêd)'
                                                                                                                                                                lâd€hl d
 lnlufieci¡gn, rôvolutifi. råb6Í¡ônr or clvll sftilô, Érgsy. dvtl w¡r d ho¡liló ¡Clø, lsEisl ad6, rtol¡, 8bftet, litgßÞs wô wkß. ecÙ oÌ !ubl¡. !ôqlt$.
                                                                                                                                         grtup, qoônlt¡lþn s ¡nføml
 $trt6 tM, .da!, r.Cutqli6. úl¡posilh¡! or ødd¡ ol any gowr¡menùåì authort$€¡ hsvl¡g lùñqt€lion h the p'rúis* il ol lny oÙs
 6!!æ¡åtifi        (Wheth$      q   no{   trru[y      r9@gnlzrd     s o Qoyommîl]. lFhlfty to p@r. @tdt¡|, .qu¡pmñl lßt of n$.sry l¡bq ln th6 opÐ @Åd, .culo ónd u4wu¡l
 tabôr    ø     rutedât, êquipmenl þr le€t ¡ho.trûÊt,              q my oüÉr øus (g)opt fÈmid) kyûrd üro ø¡t ol ot è¡lhet pärty, NeitH Op€ntd û Cql.ádq                be æqute¿
                                                                                                                                                                "ltalt
 âeäìnlt       ite tiil to ¡djust srv taÞor ø simlL.           disputes erupì iû rødsnæ rilh 0pÞlkåbla lfl. ln the eYenl üEt e¡lhd pârt hsßlo it ,.nd","d uaH",   lly d h Þ¡Í' by
                                                                                                                                                                                                   ",t
 rny ol       LB* 6uss lo €ny oul its obt¡g6ùo                    und6r {hlÉ   ChL.rl,   it   k ¡grsd      ft¡r.d      Þå.{y !lÉ11 ghæ       æll€ ¡tú d€blla     of Fo@ M¡þure ln triütlo          lO   thr glhd psrty      !s

 øwpÍy ¡s p65iuô                ânÊr   ìb     sçûtotø        kr su.r!   øs,    lhr obliFlbN     ot lho p¡rq Oiri¡C lhe         ællF rha¡       þc   sqp.ndcd dun'q the   wlinlgrc          of my ínÉUl¡ty      !o susad

  ox€pt lñet Oprrgtqr shall            bo Þbllottðd      þ   Þsy ID   Q6tqcto{ ttÞ Fq€ iþleur€ Rots Þrrylded lor                lÂ   SubprsErtth '(.8     !b4
  ,ll.    cÖvER¡llNG L^Wi
          fhb Cdrtr.çt ¡h¡l b¡ cffitlnd, loffitd, lnf¡{prùd, 6lôrÉaa rd                                    li¡grtad,   Hd ü¡. ñldoË tütÐ€n ${ Fdk¡ d¡bmlnod                           In   s$tdilqo !¡äl         lñe


                                                               lU S   et@¡ cottu. åt¡ õ,                                                                          Fom provid€d by Fqft On{'Olsk
                                       CoÞyrtght€ 200:         rntoßitma¡¡sspdeton ø órill¡n9              cmtrækys                                              (214) 340'g¡129' FtrßOnADkk.m
                                                             o                                                                                    o
19. lt{loiHÄl¡OtlcoNFloEllllÂlr
    Upon rrldôn æquær ry opcr.lq, i[lomrlon ôbhl¡åd bt Coiletø h ùr ffidrc{ ol dr¡lliô! opcBllmg q lhÈ wll ¡Mqdhg. bûi nol llmiled lo, dep$,

famrlþ¡! p.ßt€tpd, lhô HUn¡ ol 6nôç, lsl¡.|g üd wrÏirE, sh¡ll be ü¡ldtrÊd mñdenl¡rl rnd rh6ll not be dhrul06d ry Conltelot d il¡ mproyeo¡, tô
¡ny   p€fen. ñro, d ærÞô.tllon olhtf thrn opdltoi¡ dell!tu|Ëd faç(ü€nàlib.
20.     SUSCONÍRACISI
        Elttro¡   pa'g firy cmpldy õüìd    dtreCfi       b   Ëíoh       8ny of lhê op€raüffi          ff *dleô o        be goqdod or        petturñd Ð lt åæodlnt to Er¡Ul "A".
¡.r.    ÂÎToÞ¡rÊrs       FEÈ,S

        ll lhl3 CdlÞct ls plå€d h lig hand¡ ol 6n ,ttotrry lor coll€dlm of ¿¡l suß dffi hqolodH, q gull I! brollht on ere, ü                                                      em      dæ hetdndd     æ cdM€d
though b9l¡ruplcy       q árbitôUs p.wsdhq!,lh€n              tha prevdlilg err{y Eh3ti bê        áttlgd lo €cil6 ¡68.onÉUé stb.æys                         i6     ¡nd    stl
22.     CLAII.ì9Al'úOLlEllSt
        Conhacw       r0r*    lo p¡y âll q¡d da¡ru           tq    lsbor, ruþr¡91,     ¡ñirs.         rrd ô!pdþ8        10   bê fumi6¡ad by Conúæloi hæundsr, 8nd                         lgEs   {o   llftv       n0 ll€f,   bt
rsdl thlrd prfias !3     bG ñ¡èd   lpoî h!   l&.     ûþ rell,      d otÈr    prÞpiny    olfis opefilF        r   thâ   lâîó upør rlrþn saú        KI       ls   locrled
¡3.     AÉstsNftiE'tf:
        Ne¡thet    Þâly m8y â3rg¡ thls Oonf6cl with0ut hê prlor                     wi[s   æo!ônl ol lhe oúu, ãrìd pronpt Hlhæ ol er* ruch lnlrnl lo                                   ss0,   3hsll be   gl€n to lh?
othsr   p9r1y.    ln lhs *eDt ol    s¡á    Nsignñanl. llE gsìg¡irg p¡rty shall               cma        ¡lsbls lo 0F olhe. p¡rt â! s g6únlo{ 9f lhr palqmã@ bt he ssigÈr ol tþ
10tfr. ol hlã Cðlõct. ll àny ðsignm€ril lÊ úad! lh¡t natdj¡lly ell@ Contåclo/s                                     ln¡Ml bhr€[. Cøb3do/r þmpaslirn $.ll be ådjGlsd l0 llvÊ âñtc¡
lo   tûy¡nqe8F ôr dH€a¡ú hcqntÉclo/s opcfâlino æ{r,
24.     l{OnCE3Á]róPLACEOFFÂYhlEillr
        Notlr¡, ßpfits. ¡nd ollìlr ðnmunlc¡rions                  r€qulred   tr    p.ml(ed þt lhh Cortt€cl             10 Þë    givfl d st         by   sê        p¿dï    1o   ûÞ ol,rô. 5à8¡l ba dôliwrd b, ht¡d,
@i¡.d, dlgilalt klr¡mltted or lelr#Flêd to ths           åddñ         h€rêh¡bovâ       thffi.   All   rlmr    poyabls harevnd€r       þ CónlÉdor 0¡!l¡ te påy¡bþ .l lb rddH h€ml¡¡iovo                                0lw
lnlèñ cüEñl{ rprc¡lild h@lc
2¡.     COffT¡NUrÙßOSU6Â¡ONS:
        Notsihd¡¡dlm lrE bmirutþr ot thls CnlÕct ûo Þartiö! åb¡ll fftrnua                               tÒ b¿    bs¡d ty lhe Fovirhô¡ ol {i¡3 CorlÉ.t üul .çámbty                             Ég¡dro   ffi€ sion q
lorù4ãrlfm åtlôr ¡udt      lûrlrìdin.
¿',     EM¡REAOREEilÊT¡T;
      fhì8 Cüllact ønrl[lü6 lhe tul cnddtâ¡dlng ot lrÞ pa.tú, ¡nd a Mptcte EDd erdurr¡w Stdomt of lhê t¿m ol lhdr a!@trKrt ¡nd $âí e¡clurlvcly
mlrol snd gffin rìl rcd pdlomct hùendd- Al Ep,€$ñl¡tbn!, of€r!, ¡Ìrd undeirli,ros sf lhc prili! madn ilor¡ ltE slhçlw úst¿ h€üt, wtÊttv onl
gr iô witing, trc ñAel hpGlr, lnd m ottær çqlrætE, ¡qf6rent6 d wt oldæ, ereqlr( pr¡or þ ho sxq¡i6 ol th¡! Ca0tÉd, ôhall l¡ åny Hy madlt,
añond, ãllof0rölungs any ol lhs iôrß q €nd¡üûm rêl od br.ein-
27.     sPECfÀLPRoVtSlOt{Br

11   .r ENblt"Ô"-ggûl¡âñllEjlntghleE{Elq!!                          l¡ rthhod h.nto.nft rudo. p¡¡t¡ôef.
17.¿ t¡ th€ dedt ot tny dlrNto rrtl|m wt ot ù nhlar, to thlr Contãc¿ tlta *llr mðc thrt lorl¡dlcllan wlll Ù| arclu.lv.ly wlth alr rFto úd bdrðl qourll
     lo Ho6lon, RrÍli Courly, ÎâxË; Op.rtor.offi ¡nú cmlant¡ lö llsìul.Clcúifr gllh¡ ¡t b ¡nd t dnl sdl¡ ln Hôu¡ton, H¡ry{r Cqnty, f!nt, .nd
     mþár any obþctlotr lh¡t.úch coual¡ aõ .r lirpropar d lrffiv$lml vahw orfoeñ lor ¡uch dl¡pul¡t.
27,J Fot Érrldô ot ¡t l¡y durlî! rl! mov6, cåuæd by clßun.brcð þaydrd cqttrld't conùol, lmludlng, ù!t not llmh.d to, lrcl.ñmt wsrlhlt,                                                                               lNl     of
     rv¡lhtúllty ol Dad¡; læ.tloñ, lnr¡p.ñrlon.qulpn6nt or Þ.m¡¡E, Opêñtor rhrll ply Co¡lr..l¡r a dol¡y r¡to ol 119,000 Þef d¡y,
.'.4    Ep6h Wlll 99Mc!¡, lnç. ('Êpoch'l¡ ¡n rffllhlo !f Corlôctor, óháll lo!ôl& OplÊtor, lnd Opor¡tôr rh¡ll p.y Epæb t?00 p.. d.f lapud 10 Élçasl lot
        snlslof tho Epæñ Rlg Wrtch ¡ylbn,
        ThO EmGh Rlr Wltoh EFtm gûlltn¡nl lnclsfi¡ tho io¡lowlnot ÐdllolJt Èrl.l¡tþ{. Com!.nyñrn aoñF{Lr w.lrÙUoñ, f@lpqhft øhpotar
        múalll,oñ. {rilh/ùll lnc¡ln¡ rr¡þñ, hoot hrd,ùlt wdclt roüd 10ru, rol¡ry RpLl t6Iì DÌ{run tunÞ ltþlr cs¡lrlm (2 prnlp. lnc{udodl. plt
        volumr pÞbq¡ (a pmbu ltrcludll wllh oill.n toi 6 ¡ddl6r¡l ÞabìG), tilp tqrk vôlrñô pnb!. {l nmù¡ lñc¡udrd wlh opllfl lot I .ddlüo¡rl p.oöcl, and
        Ftm nw         prdúlr.




r!,     AccEpü,¡¡6EoFcoNlRACÌ
        Tha lotÒgg¡ng      Coîaø.4 laatqúag lho ptov¡r,lo^s rCtllng                      b løúmiily, t61ø..                  ot ll.bilry    trt   tlloc.liþn ol rlst ol Sobp.ãgûphs 19                        .id 8't(êì.
P.ñgnpht l0 rad'tz, tîúsubptrtgdph. t1,'llhñuPh r4.l2,ls rc*nØt.óg.d,tgntd tô tnó.ôdqpl.dåy Opdotúrt I 3 a"y ð' SgP                                                                                           .Z'JS

                                                             OPERÀÎOR:                                                                        \
                                                                             BÍi
                                                                        llüâ:


th.    loßgotog Co¡mc¡, iñludlîg ah. pfrelsløha                      ñlt{n,        to ,ñ.mr¡ry, rc/Ëat' ôl ilaßillty .!t            t .¡¡octlor ol rlal              st Ssùp&-¿ldrrrt a,9, 6.3lÊl'            Pøtnpnt
t0 and    rl      tndgubp¿ñg@Fh. t1.1thþpgtt 1a,'t2,lê ec*ûov,çdgad, ogr6d la tnd o.c.pttd by ÇNhac'lqlhlt                                                                           ol     S9plØbû ' 2i:&-
                                                                                                                                                            -&-day
*lttch la lho eí.ctÞo d€Ír o/tlrb CmlÊct,                rrölr.l lo      tlg      ¿wlt.tw tdttttrblt             aao   tll ot,lt   tm       rndrrov¡Érú!,        *ttt           íra ude6lrnúlôrlltl llvltl           Níia
blñdl¡g upon OF.ûtú              uiill   Oparâtü   htt   ûo¡rd Lt rcc.pttnc., tnd úah                  aha   luãhtr andstl¿tdlñt lhta wlcrr stld Cø@.1 ,s aâc ùecû.Ú bf                                             Orffir
w,fhln    ¿þ_âLIIL           dryt a,     lha .Dovc   .ldø Coa|.caof ,h.ll b. lñ ûo              ¡Mnù         b9uîd bl     ilt   tlgãâtufr   {t    r{l.0,


                                                         CONTNACIOR:



                                                                        llücl




                                                     lú.8, o.wä Cøkar¡ - Pry 6)                                                                                     Fm       p@it6d by Foms On,Â.0lsk
                                 CopyrlOht O 2Q03    l¡tÞtrEtionrl À$odsllm ol ÞrlilflQ               Cøhdh                                                        {21   {) 3,40.91æ. FomOrAOirk.Bm
                                                                          a                                                                                o                                                 8fil8t4ptt,?ûi

                                                                                                         EXH]BIT "A"
fo   üayrcrtr Contrsct dalêd
                                      ----3!d¡[¡!f3!-                          20
                                                                                    --01-
Oporald          t.ñr    Ul*l¿ló     âll I êr¡         IÞ                                                               Cs1.¡dq             f\¡eòoß               llgô tÞ

WÉll   l{ñd      rrid l¡unbtr          TÁ


                                                                                            spEcrFrcalro¡r8 aNo SPEcr^L PROV|glOlts

l, çasll{G       PRoGRÀ*l          lS.cPrr.gñsh                 7t

                                   llolt                              C.¡lng                           W.hh(                          6ñd.                       Arprollm¡l¡                         ¡rydt   orCeml
                                   S¡to                                sl¡e                                                                                  SlruD.dh                                        1o¡
  Cond!clor                                      ¡¡.                                  in                             tb9ß                                                            It                                     hE

  SuLca                                          ¡n.                                  lñ.                            lbôtì                                                           ß                                      hr¡

  Protdtlon                                      rl'1.                                io.                            lb.¿t{-                                                         ft,                                    lrE

                                                 ¡o.                                  lr,                            lbq/&                                                           f1.                                    hB

     Produ¿tlq                                   ln,                                  ln.                            lb{rlt                                                          Ir                                       tB
     Lln¡t     _                                 ln.                                  ¡¡,                            b6rn"                                                           fi.                                      Ìn
                                                 ln.                                  ln,                            lbdn                                                            tt                                       h6

2, MUD      cO¡ftROLPRÒORAltllgæ 6ubPrdgnph ¡.2)

                         tupli |rt.d.l
                                6)
                                                                                                                                lv¡lght                             \rhaorltt                            W!t( L6r
                                                                                                                               (lbùrgrll                             (sÉl                                         (æl
            Frm                                    1o                                       lyp! ü!d




Olhér nìdd       rp@i6lìw;




3. TNSURÂî{CE            l9.r P¡rrlnÞi l¡}
        f   .1   Adéquate      Wskêr6'CffiÊêñstlo¡ Inôw¡ne ffiprtlñg uifì Sbt                                   tM        6pplløbh    d Enploy6ß'     LlEt¡tty   lMur¡^Ð wiût lìdlb of     t---entl1l"4t!!!9L--_                         |

                                                  üÌfing 90der lhlr Cfflr¿ct.
                  Ðv€l¡¡g ¡llôf contragto/a mployrc!
        !,2       Cmffirctd (or Cmpch6Ntw) co¡sEl L¡lbility l6u€ncq indlding qt&clul çUlgr{¡oN â6 6ped! lbli Cületl rñd p&psr øÐ$                                                                                          lol sll
                  othd obtigEúms û.smcd ín hb Cqùac1. Iho t¡n*l ltuu ùo $----0!þjllt!0lllþE--   èrÈkþd lng¡€ llnll pq ffi   ld Bod¡V                                                                                    Iniorv8ñd        I

                  Propérly    Ð!mqe.
        3.1 AvlotrûtÍþPub{lou!ülwl6rmÉwiürüñi8ol¡-lutJll^0¡¡l!þ&--hrth¡d€llhorhluryolêgcipsrw!rÉt æl1lÛillloñ                                                                                                            JoræqÞ

        æijdt; 0nd Aulo@t¡l€ Publ¡c Ll¡b¡låy pþporty D.mCr hMá¡ð lil¡ ¡ml'ú ol t------9û!,¡1l4!l!þt- ltr aæh åËjdmr
        1.4 le-{he-.€6l{p{äfia¡rË-s.-trår'satari Êmlrtqlâr öl'8{ ðry ¡n {d(i$ø b üÉ
        tþU¡¡ysstq.ùÞf6g.l$ümCc+l|slr+lstr.ÊCdtr.Ð.tþi¡Ét¡i¿lrrd{ta{h&aA¡trt(t¡a4¡ûffktLdms4m{dh¡r$}¡a*3*,..#
        þ+.r.à-dslâq lrú4}. þ.Ð*ag{9d tL#
        3.6 Oüerl¡¡u€nç!: G:¡cú¡ tt¡hltllvlñtudn$Inlhr ¡mwnlot ll hlllla dotrû ßô.llÐJlottr.l, ¡,tril l.$


 4. eOUlPnENl¡     t ATERIALS ANo sEßVtcEs rO BÊ Ft RllllHEO lY CONIRTÀe'IOR!
       The reÀiNry, equìDmanl tôOti, MlÉråls, lupplie!, lrutrumnb, lwlcÊr a[d l¡bor hñlMltlr li3t€d, ¡ndudi¡C ¡tW lrtsporlillm,ðquißd                                                                                    f6       ¡qdl
 lÌËm¡, sh3ll !€ prw¡d.d sl tha þn l@gø ¡t thc ap.ße of Co¡letd unþ!Ë oìheftle ro{¡dby hb Cdlttoct
        4,t       Þñlllng     Rlg'Suùl.cttorfllllblllty
        Complèlô úÌlllo0 ri{¡.        d¡.lqn¡bd bt Cqlradd                     e    r its Rb    }io.            x¿i-             -   ltìa   nafx [eG ôl.qüiFenl b€¡nql
 DMks:             M?k€ a¡d        t'þdql        Pêr tlo             ldw¡lory âMchåd            lmlo    ¡nd 6¡da ¡       d'l blttoL                                                              .                                   .

 Êng,ffii M¡tê,li,lodêI, ónd H,P
             No ô¡       Rì0            -
                                             -
 PunF; flo, I           Mako. Sl¿o. ¿nd     Porcl
             No.2 Make. SLt,           rrd Pæ.
 Mûd    Mrlro Füñt: l¡rks. tl¿.. tnd                Pffi                                                                                              #



 ooihn: N!trÈ{., ltðka, H.F. lnd W P
 D€rlckor M6ì; Mske,s¡¡e, ¡ôd                Crpæily                                                        -   -
 sub6truçlurê:          S¡e rnd    cåprdv_                  -



 Robry      Orivg:      TÞa
 Þr{l Prpei Slzo                                         ln      elqht     ¡nil or¡dú .8           mcq¡td           lo lt-Elnûln lq0,9o0 lbo     oveûoll    fì I Sìzs:                      in                                i
                         --1ln:--                               qr dRlnart.lI.
 Dril, Col¡¿6:       NuilÞr rr¡d 6h¡               ttI




                                                                                                                                                                         -                       -
                                                  tU  hWú Wd
                                      Co9yrieàt O 2Co1 lñtãnrtlNl
                                                                 g                          -   A'. P.F l)
                                                                                                E\hü
                                                                                       Asloddio¡ ol Dl¡l¡.Ìg Coñlêctorl
                                                                                                                                                                             Fm     rrcvided by Fûro on'^'Disf
                                                                                                                                                                             (214) 3ao.t4?É' Fom¡OúD¡tl,Coft
                                                                                                                                                                                                                                  @
                                                                        I                                                                          o
8lo$uÌ PÞw¡le¡e:
            .      Sl!9                                                Seiler or   rdt   Ft.                                 Ir!¡k¡   I   llodrl                               l,¡umbs




 g.O.P. Clos¡ng Utrit1
 I   O.P,    A@m!lâ(or

       4,2 oôtricklimbêF.
       4.3 Nmâl .l¡1^gÊ of ddl plpô 9nd ddlf                         coll¿ñ   ¡0dñêd €b@.
       t,4      Conv6lÞôâl drií ind¡calgr.
       ¡.5      Clcul6tjn0 mud pfg
       4,8 Næsrráry !,pô rô*3 âõd riglln! up ñÊldíal-
       4,7 l¡ffiulô{cß9o¡0.{þd¡oéc}þn¡€{¡å
       4.6 shale Shak¿r,
       1,9
       4.'t0
       a:tt
       a.l?
       4,1t
       4,14
       ¿.tõ
       4.t6
       4,1?

5.   €qUIPiIEN', MAfERIÂL$ ÀND gÊRVICES IO 8E FURNIS¡IED                                             OPERAIOTI
                                                                                           'Y                                                                   rãnspôùtlón D{uiÉd lor !ud1 ¡bril¡,   $ltll
       l¡ê      macìhery, ogü¡pmeot                  l$k,    ffitêdât9. 3uppliæ,     lßûùms!, àediffi          and    labd hefeìnaner lislsd, ¡n Ilding   any                                                 bs

pp,iJBd rt       ttre   wll   lo61'þn et th¡         arçgffi    ol   Opd6br unlos        olhe   rÈ{s mled    by hte   Cont ct

       5,1 Fu{nirhrMroinhi[a&qu¡t€@dway.ndtqanBìtotøtir,rigtlt{f"my,i*l!dìn!d0hl6{l-myloriælandMtÈliM.riwrsorslngs,h¡ghl9?y
                cmsg.Rg, grles           ¿ßd     dìÙegusrda.
       f,2       Stake    lGtun.       cjo€a     snl OÉdc l@lÍon. snl ptovidé              lumeM,          ¡ncluding 9od6dn0    #*n n@sery
       t.9      Tsgt bnk.         wir.h plpô âôd [tün99,
       Si        Mud     loõ0e      l¿nlc!     wtlr plpo rnd     fltho..
       6,5       Sepårãtorwith plprând lîí¡ngs.
       5.6       [ob.r å.d frletilslo @n¡ed ¡tìddi¡&nreèthuC t¡nl. legt t¡nk. ànddd0ât æÞ¡.¿t r'
       6.7       L¡bor lo dircono.cland clê¡n þ¡tlÊntr rnd rud oes æparlq.
       5.a       olilling mud. c¡emiøl¡, lortcjrwlilbn matdlrl. gnd oÙìêråddill@.
       5,0       Pipé ånd qnecUon! îx oll cie¡â{ng llN.
       6.t0      Labor    h     lsy. bürÌ 9nd        lwdoilËÌrcllalino lìrp3
       6,11      DrilliñO b¡ls,    r€¿ñdt. eñrrdtteE, lhbii¿.ñ €rd ipaqrl                           ttls
       5.1? Cmtnd nsôÌnt tæl                     Hlc.3.nd
                                           loolÉmal
       5.13 WÞ línô cde þll!                 d
                                h€rdr, côß Þ¡ral8 and wiE lim arà                                  gldto6     It r€quircd.

       5.14 Convoñtroqãlcore b¡l$, wo ølÉh3rs and de b€reI¡,
       6.16 oiãmnd@ß Mrnl*llh hôsd.
       5.16 Carcnl.nd cimntlngsenitcr,
       6.1? EleghËl wlrslinê loogh8 wk3¡,
       ¡.1!      OiGdì6s1. eliper,              or   olhq specl¡l      affi
       6,19 Guñ oajel pêrjora(rlg *ûÈe!
       5,¿0 Erplsive! rnd shool¡1gdovl@r.
       5.21 Fmslim t6lrlg, l¡'dravlic tråc,turlnq, scidÞin0 snd o{fEr rol¡tad æNlæ!
       5.22 €qulpænt ld drill tem i€ting.
       6.2¡ t {d lffilng r€NiEg
       5,24 S¡rftâll d¡no ôêNþ.
        t.iõ     Wpìd¡^E        ætie     tor    rclding botlon lÖ¡n[ ol ËÊìn9. guds 6¡*, îoqt rhor. losl Þlhr ¡¡d In æ0K1im wilh ìnsbllitg ot                           Ef   he& equiÞúent ll feqeled.
        3.16 Caring. luÞiB.             lì¡s.      $regn, llæl æ¿hß, gulde á^d floÊt iho* and arw¡¡tod oqulpfidL
       ó.2t Csrng *fslcho.r and æ¡bôli¡ñ.
       !.20 Weilhlâdø¡èclonsardallequpdnllob€lnslâl¡eclinot*welloronlhsFêmg€8tsùseineúñsclioûwilhlêttin9.aú¡þlìonsfdoperslilnolw!ìl
        Ë19 Sp€cÌðl or 3ddèd ltoÍsCe lor mud and chêñÞ13.
        5.50 CðrinQh€sd, API ñe.ie3, Ìo øform þ thal Étú*n lû the blñd p6!il1éG sâsil¿d in Subgãñ9Éph 4                                               1 abovo.

        5,31 Blwoul pfèr€¡td l4tin0 9âckdf rnd tellinq 4iliæs
        ¡.12 Replâcofrntal sOF rubhß, ¿HHu and æ01ô,Ir€quhed. attsr inilbltesì
        9.33 Casin9'fhød Pro{ecloß€nd C$lng LublløñB
        ô.14 HrS lJ6in¡o0 érd .quiÉffil ât lEety 9r ¿r equred by þw.
        5,35 Sf6 s!ptrc ¡yi{rmt,
        5.16             ñlhh,^^       rrrÃi         dñ.¡i
        5.t7             ûlrd     dd      nô9 hd¡nd            rF¡c¡
        t,¡0
        5.t9
        6.40
        5.4{
        6,42
        5,a3
        É,14
        6.4G
        6-46
        5.ó7
        5.¡8
        5.a0
        6_50




                                                (U S. wN\ coùst - 'E 6u A'- P4. 4                                                                                Fdû Þrry¡¡Jed by Foms On.A.Olsk
                                       CwfiohlO200! lntmâlionðlArqirtiond D¡ill¡.Ê                            C6rdd¡                                            (2r41 3a0,t4æ . Fomoñ^Oitk     Fn
                                                                  o                                                                                           o
ô.   EO'UlPltEtü. láArERnLê Átlo sERvlcEs ToÐÉ FunllsHEo ðY DÉ$oìraTEo P¡'ñ1Y;
     Th.       mach¡nory,     €qû¡ptrnt. toolg. NtcdRls,3uptties, lnrh!renl!. srylctr. 9M latry lilled
                                                                                                       qÊ                                            $.    lotlow¡ng     ruñòer€tl ilenÉ, ìrcludi¡g åny banrpoft¿don

                                                                                                                 Nll loølhl          anó ¿( t}E   !xpe0* of lha     pdrty   hæ(o qs dBitnsred by ån x     mû   in tho
requk{d    lú Ewh lem¡ u¡¡â¡              ollF.*138 lpÊdiÊd, $ìell b¿ pmvidod ål ths

ðPFoPñgl€      @lùm
                                                                                                                                                                  -to  g. Ptovldod gY end
                                                                                                                                                                       N Ttto ErPómo Ol
                                                                      lom                                                                           Oporfor                                  Conl'elor
     6.1         Collåf a,ìd BUMYÉ......                                                                                                               X
     6,2         0itÉhei ånd s!üt3....-.. -..., ..... ,...
     6.1         Fuel (lffited                                                                                                                         x
                                                                                                                                                                                                  x
     6.{         Fuel Liñp6 (lonsih       ----¡L(q3!.[t---J
     6.5         Wale¡ rl @r@, lnciwing teqdrud Påmilð . . ..
     6,6         Wãl€rwll. i^ciud¡Á! FquìÊd pemlls
     6.t         Wfle, lite6, ¡ndrdl¡g l9qùèd Pm¡L
     6.ð         W.1er sìor¿g€ tôoks---            €psc¡tv lËct.lg       l¡wctó.yl " . . ...
     6.S         Pctr¡16{rþrrnú bôtllrdwder.---..--.....,..'..,......                                                                                  x
                                                                      qltl.
                                        Ëìl d {ålg              cw          . ,.. ,. ,.
                                                                                        ""- .,
     6.10        Lâbo¡ to rp€rgte raler            pumP  (Rlg                                  ..
                                                                                 '
     6.11        MaintsËnG of wêÎer w!¡. il requiñd..,                                                                                                 x
     6.12        Wålér ¡rúdp.,..,,-....,,.....                                                                                                         x
     6.J3
     5,11
                 Fuelbrwbr            pùmp,...,.
                 Mûtstorè¡ûines and üoil*¡ ot rFlors ¡nd ñrd pumpd...                                   ..-.-.   .   ,      ..".                          x
                                                                                                                                                                                     -,1L.-_
     €,16        T6¡!ponston ol çgnlEclof! prcperlYl
                 f\iove ìñ. ,...                                                                                                              sr    P¡nÊnph a.!
                                                                                                                                              sB P¡mÞoh           ¡1,2
                                                                                                                                                                                                  N'A
     6.16         ¡¡slériålrlqagrnt¡n"rlgsnddâtlck -                           ..
     6.lt                                                         ølla6
                  $Ftcr{
                        ñdral
                             ¡t¡klg¡ oli&ül plp€ ånd dtil¡                     86    lollMB:
                                                                                                                                                          x_
                  ^¡v
     6.ti
                  drìll p|po,.. ...-......-,.-..,..,
     G.1   3      D.ìll pip. proeídr lø Kdly þlrìt ild oôch lol¡t
                  sldri,l plpô run¡¡ng ¡¡sldootS0rtaG C.¡io9 oi requkcd,
                  tot u& wrh @mal ollmg¡ gl drill pipe... ,.,.,...,......
     6,20         Drilt p,ps !rc141N9 far K€llyþlrteid drill dP€ tùn0lng
                  lñideóf ptot€rli.tcríng,..,.,,..,-..,..,..",. .,-.. .,.,..
     0.2t         R¡le ol p9¡d6tþn reødi¡! devl6 {Époch .lxlront¿}. . ."'.',
                                                                                                                                                                                                   x
     G,22         Exfã l¿bor fd runni¡g and æMllnt 6¡[9 {Ca¡lng qfl¡}-,...--... ..-..'.. ...                                   .,.

     6.21         Ca¡ìrg tæìs..,".. .., ... ,...
     6,21         Ptrr tr5lng lfiqi,.,  .. . .
     6.16         LâydMsrldpickupmechìn€...., . ...,......                                                                                                t_
     6.2S         lubl¡g
     6.21
     8.28                                                                                                                                              ¡¿,4

     6.29         Sqrc        bûr!Ê..                                                                                                                  tfÀ                                         Ml
                                                                                                                                                          f{rA
     6.¡0
     ð.3t
     g.¡1         kuk        Hole ... ,.-...
                  Rôssflê Fils                                                                                                                             t_
     t,31
     6J1          Uppe. X¡lly Cæ|c.........,
                                                                                                                                                                                                      x"_
      8.35         Lffir     Kelly   Valvq.-...,...
      6.36         Drill Pipo Såf6tyV¿lve
                   lasldo   glowd       Fr¿ventêt.. ..,.,. ,-    ...,..   ..    ....                                                                                                                  x
      8,3?                                                                              ,


      6,Jr         D¡i{líng hole tor     ordlivi¡O lN conduddf p.Fe. ......                 ,


      0,39         cham6, æst ol boñd! lq publlc rosd!...,..                        .,., ....,.,- ..,

      õ,10         Porhblc Icilet-..
      ñ.at         Trosh    Ræphle.           ,..   ,    ..

      ß,a2         f]â*t       ôlþ+Shslê Shâkn (Pér              lg l¡wntdyl .                    ..
                                                                                                                                                                                                      x
      8_{3
      6.14
      6.ai
      8,¿6         De9ôd3r.,
                                                                                                                                                                                                      x
      6i7          Oe$ller,.. .,., ..,-....
      ß.¡0                                                                                                                                                    X

      0,{Ê         CenlrlLtq ,....,...-                                                                                                                       x
      0.60         Roteùng l,ltad
      ô.51         Rotabñ0 Heäd RubbeE
      3.S2         HydållióAdjusl¿br€ chokê., ,,..,,,, , , ...,...,
      6.5:         Pil Vaf   úm lotall¡sr.. . .
      ß.6{         Conmhieûû,rypô@-..
      6.66         Forklñ. Ép¡cjt
      6.õ8         CþG¡on Inhibit6 for frotÐtñg drillsltho-                                                                                                   x
      6.''
      a.õ8
      6.¡9
       8.60


                                                                                    --




                                                        tu.S.   g.frú CdM -'ÚtuÁ"ÆP                              9l                                                          Form pôvidgd by Fom On'A-Oì8k
                                      CofDriirhr Ô 200¡         l¡tsrdlon.l As5oclali6                  ol Ddliog        cmÍ¡cloE                                           (214) 1{0-929 . lom6onAÐìrk    @
                                             o                                      o                                  Rstñ      Aþril,   M3
7.   oI¡lERPROVlSlOt'¡St




                                 au   s oANû Ôoñâd.'E'hM    A'. àæ 4)                   Fm    øovíded     by   Fm!   On.A.Dlek
                       Copyloht C 2003   lnt€mtbnrl A3mâlloñ of Ddlling Conlft¡oñ       (211) 340-9423'    FomroñADlsk.m
                                                    o                                                                   o                            ,ifi/,,dApñ,tna
                                                                                      "ai
                                                                                  ErfltBlT

                                                                            {sèsùÞe$r.pñ          4.¡}

n" fol*f   n9   a*r-, **,   ÉqütÞd   þy ¡try.   m lospor¡led   ln   lh! Conüsåù, nlsr€na3ö        B   tulV   rt   out
{rl        n0    Eqúåt o¡porùnlty   clrM púqlÞ.d      l0 41 cf8lo-t.¡t,
(2,        na^ilmrlsAdþn Cl¡ur            pËßtÞ.d h 4l OFR 0l¡4!0.¡a noâtdlno st.nñt ündvaürî. ol{tq Vblnrm                 m.
(C¡        'nÞAfiìîûúôAßton olN¡r         tr    hlndb€p¡dmd(rfr pfl¡c'lboC h at CtR ¡&741,4.
lal        'nþ Ccrüûtatón ol Cánplh¡€ rþl Envlümnhl             lffi    Fil€acrl¡ed ln   {0 CFß I ù¿0,




                                     lu.a htruú ooürd.'€¡tô[ !". âø ,,,                                                       Fm ÊevlÒd bt Fm OnlFDlú
                          Copyrlghto 2ü'3 lñbmãüo¡d A¡lodrtof, ol Bdlüng            Co.rtfrþtr                               (,t¿l) 3a0.9l2e ' FomlonAlllt,m
                            a                     EXHIBIT'C:'
                                                                                 o
                                  CONTRACTORE SPECIAL PROVISIONS

,t,    Contråôtor 6hatl fumlsh iöitìal tested annulâr pßvorìlêr' elerrEnt. lf lh€ olement ls damsg€d dus to deslruct¡ve
       elomonts ìnlroducâd lô lh8 mud, gtrlpping, or excesslve lestlng, ths Opsrator agrees 10 fumith a new el6mênl.

2.     Chsmìæl Addltives to the mud for prevenllng oxldation ol ths drlll slring and hydrogen sullids scávâíg¡ng
       chsmicålô lo troat the mud of drllllng luid as necessery tô remôvâ âll traôes ot H28 and to Çonl¡ol orygon
       @rfos¡on to b6 fumished by lhe Operâlor.

3.     Opèråtor shall luftish all lâbor, 6qúipment ãnd malerials 10 c]een rlg ãier usê of oll bÈse mud and/or cômplsl¡on
       llu¡d.

4.     Ê)dra eesl to dg up for drllling with oll base mud hclud¡ng, but not lim¡te{f to, lh6 cost of p¡t covorg, glsam
       clêaners, driÞ pans, mud vsc6 snd cleÊn¡ng mâtorials shall be at Operalode expensa.

5.     ¡nft¡al Inspeclion of all Conlractôr's drill plpe, drill collaß, kelly, k€lly joìnts, valvos, ôubs and IIWDP ôhâll be al
       Contfsc,tofs êxp6nsè. All repairs, replacements and haulìng for rgpails will bs a1 Conlraclo/e 6xp€n6o. (Iï6
       lnspârt¡on will bè to T.H. Hill, DS1, CÊlègory 3 or lts €quiv€lent.)

5.     Subsequent inspecllono (lnclud¡ng the inspêcllon åt lh6 ond of the ¡ob) ol sll drill pipe, drlll collao, kélly, kelly
       Jôlnts, valvss, subs and l.lWOP shall be at th6 Operâtor's exp€nÊs. All repå¡rs, rsplac€ments and haullng for
       repain wlll be at öperelof s èxpense. (fhe inspeclion wlll bB to T,H. Hlll, DSl, Cálêgoty 3 or its equivâlenl.)

7.     OpôrstôrEhall furnìsh all 6c(e€ns for shâ19 $hsfters.

8.     opôrslör ohalf turnigh áll potab¡e wat€r lor Operalor snd Coolractor personn6l.

L      Opôrctof, Ope¡alor'e reprcsentalives ånd Ope¡atois sub'conlraclors shall suppoil Contrector's Sâfóty Polides
       ând Procôdur€s In genoral ând ¡n particular, will comply wlth all ConlrâctoCs pgr$onal protective squlpmënt
       requhÊments,

10.    Operslor will be r€sponôlblê for the provision Dnd maiúenance ol âoy sìt€ seplic systems.

¡ t.   Contfåô.|ôr w¡ll prov¡de only on€ size ol mud pump l¡ners. Any eddlìional sizes required          by Opôa€tor w¡l¡ be
       prov¡ded by Operatôrãt Operâtor's c!ôt.

12.    All thlrd party equipmônl requìred 10 ¡lipple up/n¡pple down BOP equlpmè¡t will be plovided ând paid for by
       Opsrûtof,

19,    Thå ratôs conlalnod in lhls Contracl âre b6sed on thB [¡g lnvenlory åtlached herelo. Any rnodifc6{on ot addltlofl
       lo the rig requested by OpeÉtor will be al Operalo/s exp€n8s.

14.    Qpenlor shall tesl 8óP êquipmsnt al inlorvå¡s as sp€cilìod in fedsrâ|, stâts or locål rsgulâliôn3, API
       R€commÖndêd Prâc'tìc€ or every twenty-one (21) dâys whichever intorval ì3 rnore slríngsrit. All lgstlng wlll bê
       perlonned by ôn ¡nd€psndenl lest¡ng company prcvldêd and pald fót by Opêralor.

15.    ln all cases whå¡e Conlraclof6 employeoÊ (includlng Contractor'â direct, borrowêd, 8pôc¡¡l or stâlutory
       employees) âr€ covêrcd by the Louisiana Worker's comp€nêdtion Ad, La. R, S. 23:1021 el ssq., OPerator and
       Coñtl?clor âgrèo that âll work ând op€¡ations perfoño€d by Contrédor and its employê€s purÉuanl lo (his
       agrêÊmênt are an inlegral pad of and srè €ssential to the âb¡l¡V of Operalor lo generale Operato/s goods,
       produols aod eervlcçe. Furlhemore, Operalor and Côntraclor ðg¡eè thât Oporator 16 å ststutory gmploy6r of
       Contraclor's employåes lor purpoÊes of Ls. R. S. 23:10ô1 (A) (3). Notw¡thstanding Opéralor's slalus a8 a
       stãtutory emplöye. or spèci6l employèr (ås delinod in La. R. S. 23:1031 (C)) of Canlrador's omployees,
       Conlråclor shall r€malh paimarlly rBspoñslble lo¡ the p8yment of Loulsiana Worker's Compensgtion bsoelìt6 lo ils
       eñployess, snd ôhall nol be ênìltlsd lo seek contribullon lof âny such paynrênlß fiôm Opsrator.

t6.    Opêrâtor, lts parênt, sübsidiary and affilialed corporations, âs woll as the êmployass, olücârs and direclors of
       each (colleÊlivêly, "OpÉratoi) is cognlzånt oftl€ Nabors Dispote Rssolutlon Program and wl8heê tô tteÇom€ ãn
       El€cllng Entlty, as deflnod ln thât Prógram. Accordingly, Opsralor âdd Nabor6 lndustries, lnc. CNabors") hêrsby
       agrêo lhat Operator is sn Electing Enl¡ty as to all Dìspules between Operator and thå paesenl and former
       Employees aÀd Applicants of Nabors pursuant to th6 Nabors Dlspute Resolution Progråm ss it cunently elists
       and as may be amðfrdsd fom timÉ to timo. ln ths êvenl tho Prográñ i3 âmendad, Nabore agæeo to provide â
       copy oflhe amsndment(s) to Operalor, Opêrâtor ñay w¡lhdrâw lhis êlectlon to paflÌcìpate ¡n hs Program al any
       timê by giving noticé of such wilhd.awal to Nabors, suqh revocallon to be gtlsdivo wilh respðcl lô any daims not
       yet ínstllúed es of the dâlô of revocatión. Ope¡atol undêrstands that it 16 bound by the lsrm6 of lhe Progrâm with
       tespôôt tó åll Disprrtos w¡th Nabors emptoyeos, regardless ofwhothqr such Dlspule l6 lnltlåtod by the ômployèê or
       by Opêrâtor. Opeälôr end Naboß ãcknowlðdgé thåt the Program does not appty lo dispuleó between Opêrálor
       ând Nabors and that lhs Program doos not alter lhe têms ol âny ¡ndomôiftcat¡orl agrBem€nt bBtwêsn them.

17     ln the event Opsrâtor elêcts to drill s substitate well it shall bs Operatods öbligalion to Edvlse Contraötor ¡n writing
       of such changs.      Noau/¡th8lênding Opêrator's tallure to nollfy Conuâclor of such cfisng€, lhe lerms ol ìhís
       côntracl 6hall apply lo €uch subslilule welt às if sudl subslilute wêll w€rê lhe well sp9ôtfied ln Pâragrâph I ol the
       Conkad,




                                                                                                 nxhibít_C_o
                                  I                                                t
                                  NABORS DRTLLING USA, LP
                                                 Rig l{o. 712
                                            Dlsr€l Electrlc tand Rlg

DRAWWORIGT¡        Mld - Conünent u7l2 F , w¡tfi añ Input raung of 1,000 horsepower, Eaylor 6032 Dyîâmauc brake'
                   crown-omaüc and Foster catìeads. Dnrm ls lebus grooved for a 1 114" drillhg line.

PRIMARY POWÊR:     Three Cåterplllar Þ399 engines rated at 1,215 horsepower ead1, drlving           $ree   KATO 1030     l(ì,
                   generators wlth a RoÊs H¡ll SCR system,

MASTr              Dreco 136' cântílever, 136'clear helght x 21'base at   floor.   API stôuc hmk loðd of 571,000 lbÊ.   w/   10
                   lines suung.

suaçTRucfrrRE:     Dreco'Sllngshof', wlth a 22'floor helght and 18'clear helght under the rotary beams, g¡bstucture is
                   deslgned for a 600,000 lbs. caslng load slmul'raneous with ð setbæ* load of 350,000 lbs.

MUÞ PUMPS:         Two Gardner Denver Pz-10 tsiplex mud pumps rated at 1,300 horsepower eãch, drlven bV one 1000
                   horsepower GE 752 motors eådl.

MUDTAI{T(S:        Two tank, 970 banel system wlth a 75 banel slugging compartment in the suct¡on tank' Mud sysæm is
                   equipped wlth sdrring guns and cleðn out gates. Mud mlxlng ånd 10 HP mud âgltators'

SOLIDS COHTROI.:   12 cone desllter.
                   2 cone desander,
                   Two linear motlon shale shakers.

WAIER SÍORAGE:     One 500 bðrrel tank,

FUEL STORAGE:      One 12,000 gallon bnk.

HOOK/BLOCK:        Bl 5350 Hook and Natonal 545G Bloclç both rated at 350 tons.

SWIVEL:            cE LB ¡100. 400 ton.

ROTARY:            GD27   112".

ÀCCUÞ|Ul¡ïOR!      Koomey, 180 gallon, eight stauon, wlth ¿n elecsic powered trlplex pump, two alr operated pumps,
                   regulaüng valves and e¡ght stadon remote control.

BTOWOUT            one 11'x 5,000 psl, Aflnular, H2S Trlm,
PREVENTÉRS¡        One 11" x 5,000 pg, Slngle ram, H25 Trim.
                   one 11" x 5,000 psl, Double ram, H2S Trlm.
                   One 3 1/8 x 5¿000 psi, cM(e mðnlfold, HzS Trlm,

DRILL PIPÊ!        As per consact

DRILL OOLI¡RS!     As per cofibact

M¡SC, EQUIPHENT:   Automaüc drlller                          One air holst
                   Wirellne unlt                             0-7 deqree drllf lndlcator
                   4 Pen drlll¡rE recorder                   Lôwer Kelly valve
                   Upper Kelly valve                         Inslde BOP
                   Full opening sðfety valve                 5 %" x 40' Hex Kelly
                   Vapor prcof llghting system               Kelly sp¡nner
                   Splnnlng wrendr
                             a                     E¡XtBÍ rc"
                                                                                 o
                                   GoNTRACTORS SPECTAL PROVTSIO{Ë

       Contrâclôr Ehall fumlEh initlal lesled ennulãr pr€vènlar élêmnt. ¡f lh6 element 19 damaged duo to d€.struct¡vs
       slêm€nts introduc€d lo lh6 ñud, 3tdpp¡ng, or excessivs to61ing, l¡rg Operâtor agrBes to fumi6h ã nêw elèmênl.

2,     Chemical Addilives lo the ¡nud for prevenüng oxidåtion of thå drill 6tdng ånd hydrogên sulfids åcåvenging
       chemlcâlô lo troil th6 mud of drllllng luld as necêssãry tó rBmov€ all bâôes of HzS and lo Çontrol oxygon
       conosion to bE fumished by lho Operålor.

3.     Opèralor 6hÊll furnísh ell làbô¡, equipmenl and mslerials to cleãn rlg añer uss ol oll base mud and/oÌ coÍlplål¡on
       f,uid.

4,     Exlra cost lo rig up for drilling with oll baso mud lncluding, but not lim¡ted to, lhê co$t of pit cov€rg, gteam
       clganers, dríÞ pans, mud vács and clêaning mâtêriåls shell bð åt Operator'â êxpeß6.

5.                   otsll Conlrâcto¡s dril¡ plpe, drill collars, kelly, kslly joints, valv€s, óubs Énd I-{WDP shâll b6 at
       lnlt¡sl lnspecl¡on
       Contradofs expense. All repairs, roplâÞemenls and hâuliôg lor repairs wlll Þe at çontEclois €xpon66. (Ih6
       lôspôólíÒn will be ló T.H, Hilf , ÐS1, Cátégory 3 or lls êquivalenl,)

6.     Subs€quBnl inspectlons (lncltding the lnspcellon åt lhô ônd ol the rob) ôf all drill pipê, dtilt collar5, kôlly, k€lly
       ,olnl6, valvðG, 6ubs and IIWOP shall be at lhB Operâto/s expenso. All repaks, replacements and haullng for
       repaín will be al oper¿lo/s oxponsã. [Iho ¡n6peclion will bâ to T.H, Hlll, ÞSl, Cat€Ðory 3 or ¡ts equìvaloñ|.]

7,     Op€ralôr sháll frJrnlsh all 6clê€ns tol shâle sh6ksas.

8.     Opôfâloa $hall lurn¡sh all potaÞle wat€f for Opsralor and Conlraclor personnel.

o      Opgrator, Operelods repÊsentalives €nd Opêråtois sub-contrâclors shsll suppofl Contraclo/t Safôly Pol¡ôtes
       and Procedur8s ln general and ln particulâr, w'lll comply wlth all Conlrâctor'B pgr8onsl protecliv€ oqulpmenl
       reguhÊmÊnlÈ,

lo.    Oporator will be rêspons¡blê for {he proviolon and mainlenance of any site sépl¡c systoms.

11,    Conlrac{or w¡ll provide o¡ly ons s¡ze of rnud pump liners. Any Eddilional sizës required by Op€ráfor will bo
       providad by Operator at Operâto,'s cosl.

12.    All thhd pâ.ty equipment réquirÊd to      n¡Þple up/nlppte down 8OP equipment will b€ provldsd ând paid for by
       Opêrâtor,

13.    Thè râl6e contalnod ln lhls Conlrect âre båsed ôn lhB rlg lnvðntôry åtlåchèd her€to. Any .rodil¡cation or addltiofl
       to tho r¡9 requesled by OperÊtof will bê åt Opsrâto/Ê expenss.

14.    Operðtor shall test BOP equ¡pment åt inlôrvåls as speclfed ln fed6ral, stÊtô ôr locål tegulslions, API
       Recomm€nded Prsctice qr svery twgnty4ne (21) dây6 t{h¡chever intervâl ¡s mora stringênt. All loãtlng wlll bo
       pBrformed by ån ¡odepgndent t€silng company ptov¡déd and pald for by Operalor,

J5.    ln all   cases $rh6rè Contrador's employoes (hcludlng ConlractolÊ d¡rect, borrowed, sp€4iâl                or slslulory
       employêes) ars covered by lhe Loulsiana Worke/s Comp€n€êlion Acl, La. R, S, 23:1021 €t ssq., Opêrslor ãnd
       Conl.aclor ågrêÊ lhåt åll work eíd oporûüonG perlorm€d by Contrsc{o. and its employoss putsuant to lhfg
       agr€rmênt arâ sn intogral part of ând ara o¡sential 10 lhè åb¡llty of Op€râlor to gsnsrale Operato/s goodg,
       prôduçls {nd serv¡cas. Furlhemorê, Operator and Contãctor €groe lhat Operalor i8 a stâlulÕry employar of
       Contradofs êmployaes for purposeô of Lo. R. S. 23:1061 (A) {3), Notw¡lhstanding Opsrotols stat$e as â
       ôtalulory omplóye. ôr spèciâl employer (âE dollnod ¡n Lâ. R. S. 23:1031 (C)) of Contrado/s employoes,
       Conùsclor shâll râmÊln pr¡marlly r6spôôslblg fof the paym€nt o{ LÞu¡siana Worke¡'6 Compensúlion bånêfilG to ils
       èmploy€es, ând shall nol be enlltlod lo saok co¡tributlon lor any such peymenls Éom Opôrálor.
.16.   Opsrâtor, ìts parent, subsidlary ând sfillâtéd corporål¡ons, âs well as lhê êmplôyeg6. olfcee and dksc{ors of
       each (collectively, 'Opsr€toö is cognlzánl of thê Nobors Dispute Rosolullûî Progßm aod wishô6 lo bgÇomo an
       Elocíng Enlity, as defin6d ln thàt Program. Aæo/d¡n0ly, Opsrstorsnd NaboG lndusltiss, lnq. fNabots) herðby
       agrs€ that Operator ¡B ån Elscl¡ng Entlty €s tó àll D¡sputos bûlwgðn Ôpgrålor and tho preggnl ¡nd formol
       Employess and Apf¡licånlg of Naþors pur6uËnl to lhB Nebo¡s oícprrto Rrrsolullon Frogmm es ¡1 curlónlly gxlsl6
       ând as may be amended from time to timo. lt th6 êvent tho Program b âmended, NaborÉ âgrees to provids a
       copy of the ãmêndmêna(6) lo Operåtor, Opôrator may w¡thdråw thiÊ êlecl¡on to psflìc¡pâle in the Plogrom ål any
       time by g¡vhg nótiôe of su€fi wlthdråwal lo Nabors,6uch rêvocstloll to bê slfscl¡vô wilh rc8pêc1 to sny clglms nol
       yet hslituléd as of lhe dâtê of revocåtion, Operstor undaßlênds lh¿t ll l€ bound by th{ l6mt of tho Pro0rem with
       iespoct to atl o¡sputeÉ wlh Nãbors omFlóysosl t?gârdles3 of wl¡€ther such Dispute i5 lrìlllated by lhe omployâo or
       þy oporatof, QpBratof aíd Nãbors ac*nowlsdgo lhül lhe progrãm doos not âpply lo dispulss betveen oportlor
       âod Nabors and that lhe Prpgram doos not alter lhe lems of âny ¡ndomn¡fc€tion agreement bôtwaên them.

17,    ln lhe evenl Opsrâtô. elècto to drlll s eubstitüts $/ell ll shall bo Opåralods obligatlon to advlse Contraclor ln wrltlng
       ol such ôhange,     Notwlthstandlng Oporalor'3 fâllure to nol¡ly Contrectôr of such drangè, lhe lerms ot lh¡s
       contrad Bhall âpply lo such subsütutê w€ll as il such sub$t¡ttnê wêll wers ttìe wêll 6peclfied ¡n Psragraph 1 ol lhe
       tonlrad,




                                                                                                                                   -^ ¡



                                        EXHIBIT IIITGII
i'IOTE: Thlr fqûr                 ¡¡¡
of ¡hs lom        or                         ol
ol ùts tglier ¡nd                       l¡w. Thß
lrm    u8ê ol   t¡û fûrm                ¡a{loß 0¡
                                                                                                                                                                                      Revlsed   Aþtl, 2003
                                                         INTERNATIONAL           ASSOCIATION OF DRILLING COI.¡TRÂCTORS
                                                                        DRILLING BID PROPOSAL
                                                                                 AND
                                                                   DAYWORK DRILLING TONTRACT. U.S.

TOI

plêAse Submìt bid On th¡3 drll|lno       ænt.Actfdn lor perfqming lhe wqk outìlned bolw, upo[ lhe lems aîd lor the snsidetallon sôt forlh, wllh lhð lnd€Etandl¡g lhat
        l¡ a@ptod by
lf th€ bld
{his   ¡¡slturuñl will æ¡glllute      a Conkâcl befwæo       !9   Your bid should b€ mqiled or d€liverod ôot lalot       than                     P.M on                                     ,2O   _           ,

                                                                                                                                        --

                                        THIS CONTRACT CONTAINS PROVISIONS REI-ATING TO INDËMN|rY,
                                               RELEASE OF LIABILITY, AND ALLOCATION OF RISK                                                            -
                                                   SEE PARAGR PHS 4.8, 6.3(cl' 10, 12' AND 14
Thh Contfæt¡s mâdo snd€nte€d lnto                  on the dete hereinafter    æl lolh   by and belween lh€ pãdles her€ln dÊsignsled            as'Opar¿tol.snd'Contraolor'
        OPERAÎOR:                               LLc
                             Pernvlr¡¡¡lr llc ÊorlÛy,                                                     -
        Addrô68;             110we!trt Sultrlooo                                                                                 -
                             f,{r.      ôtl¡hôñr t¿tt¡
         CONTRACTOR:         NABORS        DRITIIIO     I.JSÁ. LP
         Addro$:             Sllw.GH!ßqd,8últot000-                                                            _                                   J
                             Hôúrtôñ T.r¡r          ?7OO?

ll¡   CONSIOERATION          ol lha nqluâl promlse6, @nd¡tions ênd agr*meñts hereln æntalnad å¡d th€ sp€cll¡crt¡o¡! and spælal provlslon3 set forth ln Ëshlbll "^' end Exhlbll
'B'    åttâch€d horeto a¡d oeds å part heEol ({hô 'Conlr¿ct'), Operoto¡ en0¿ges Con(€ctor                 ¡s ¡n lndepgndent anlrælq lo drill lhe horslnsft€r deslgnôted woll o¡ rc¡15                         in

ge€rçh oloìl     orgs!on a Oslúork 8åt¡9.

Fq purp&s heræf, lh3 term'Dsywork'or'DêWork 8agls" msans ContÊctor shâll tumlsh equlpmanl, l9bor, and pêdom ôeMc€g 99h6ßh provldsd, lor slpecllled 8uñ
Þðr day undor thå dlrection, EvpeNlslon ¡nd $ntrot gf Op€ratqr (inclus¡vo ot any employæ, agent Ð¡eull¿nl or
                                                                                                             gubqlfsqlgr engaged by Oæßtor to direCi dlill¡nû
op€rat¡on9), lt¡Ìor aperel¡ng on . Døywotl< 6tsh, Conttaclor 6høtl bs lutly pøló al ahø .ppltcabla nlos gl paymønl Eld æ6ùaN onty lh¿ obilgallont and
t!¿bttlllß' atated henln, Excapa lor 6úch obttgâltoni and ttabl¡Itoi spectllcally âssuñèd by Cülncto4 Oquzlot .h.ll bo aololy r.rlontlhi' and tstunoø
 ilab!ilty lor atl conssquoncgs ol opaaltons by both pañtoa thtta on a Oayfrù Ûtsts, tncludtng ntullg anl ,11 other dskô ot l¡lU¡lllës lncwred t¡ ot lnctlslf ao
such oponaloos,
I.       LOCATIOTIOFWELL:
         Well N¡ru
         snd Numbetr       1o be advísed
                                                                                                    çt -soÉ                                  ¿ê-
         Psri€à/
         County:                                                    sþro: Oklahoma                        llare;
                                                                                               3o-              N-
         Ll    Addlllonal tToll   Lellö¡r     Þ¡    Ail¡:
                                                                                                                   m
le€sa.
2.       COÍTIMENCEMENTDAIE:
         ConlÊ6'tor                                                                                           lho w€lì   b#àô                           cây€f                                   .e0
q
                                                                                                                                                                                                      -
                                                                                        StandbY.                                                                          u¡tll tho                           ¡E

3.
                                                            sppro{m(€ly
         J.1 W6ll D€pth: lhewolt(s) shsllbe drilled Io a dêpth ol                   'f BA           Êæt, o¡{e{à€
loßatloHvhl€hs¡+0{sÊrr,             Coñt6clq shsll nol be requked hereund6r lo drill ûid rel¡fs} b€low a mxlmum deplh of
                                         bul lhe                                                                                                                                                 fe€1, ùnl€ot
conl.aclø and Op€rgtor mullatly ãgræ to ddll to a greâtêr deplh " l{ot to excegd cap{clly gl r¡g 8r daærlbsd on l¡r rlg lnvoñtory ¡tttchod ho6ln'
4.       DAYWORKRAlÉSr
         Cdtraclor6hall b€ påld at lhe lollowing ral€s lorlht wdk polomod hs6under.
         1.1   Moblllrdlg¡: Ope6tor ehsll psy Contr€ctgrã{oh¡faù4{s{t¡                                                                sarcbll¡atlonday€têor¡                          17,000"
       dey.                 tÞ dw sf,d         tn          lhar¡g ¡s rioged                  iññläõñ¡ãijñ6-wãiEi6ffidy                       to spùd. li,lobllíuallo¡ shall ¡nclu¿q




         4.2   Domoblllatlon: Op€Etor 6hail pay Conlractorri€mbll¡tf$¡ge{t¡                                                                         * a d¿rublli¡adon day Gle dsl¡g'{paFdwf
                   r7,000*                         perday, prcvkted horever thetno demobill¡etlqn læ          ehåll bq               lflhê Contract islemhSl6d dus tolhÊ tolsl lo58 o.doÐkucùon
of tbe    rig Dôtubiliæl¡on shalllncludeì
        to tho
                                                        cfanas                pêrm¡ts and                     for manl¡fts, light towers and str¡ng

*-.4¡lrwln¡.Rrllr0uhg+a¡irm.thÞ{t¡'l&lô+ðs{{o,rûR{drill¡fs'#!€bsnfira¡lo¡¡ffiHe{                                                                                                         repoHlo+ehaFpay
eoel€€¡*€+s{É$                            Fs+/e¡ryJecF{34tåecFdqÊ
    ,4.4 Op€rrung Dsy Râtê: Ftr w¡k perlormsd per tw€ntyJd, {21) hour day ør¡ FlVg (5)                                                                        me¡   sil   lhe ópõrollîû dey Élé shâll bo:
                           Þspth ln{eryå¡6
               Fron                                    To                                    Wlhoul Drill Plpô                                                       !ì¡lth Drlll Plpe
                0                             Rlg Release                         r-!!Q$l__eeroar                                                        $           20,000r.                   pet dày
                                                                                                                          porday                         $                                      p€rday
                                                                                                                          p{    d8y                                                             por day


Using opsrolor'¡ drlll p¡po       ¡           20,000*              pêr d€y,   'fbe   ôpemt¡¡g oây R¡te lnctudes r cånr¡g top dr¡ve.

The ratê wìff b€g¡o when the drilling un¡l ¡ô rioggd up a{ lhe dr¡'ling          l@tio¡, or pos¡t¡oned ove.      thg   l*llm    dudnq narjn€ wûk, ¡nd rcðdy lo            ænrenm opeBllms;                90d will

ceasg when lhe rlg is       Þddylo      bô mov€d     of lhô lMt¡oo.




                                                       (U   s,oaN¡Ncüræl-fr1o
                                  Copyrigh{ O 2003 lntmatlonal
                                                                                        1)
                                                                       Assìelion of Drilll¡g Contråcto6
                                                                                                                                                        Form prov¡dåd
                                                                                                                                                       (214¡ 340-942S     Hiläårnîå@
                                                                              EXHIBIT ''I-D''
                                                                                                                                                                                                    Ror*fld
                                                                                                                                                                                                            ^pd,2003
ll undo, lh€ sbovo rctuffi 1 t¡th Odll Plæ" ño Þte9 at€ gptr¡ned, ths rste pq¡ tv€nty-lour hour ø0y wiao dlll plpe                                           19   tn use 6htll b€ tho spplløble rato ôpñlliad ln tho

@lumn 'túV¡thout Dr¡ll P¡pe' pluô ænpensallon lor 6ny drlll p¡pe açlually usêd al lhe råles spoolñed                                   bêlw. æmpltod on lho baels of lhs úaxlmum drill pfpo in uôâ 8t ¿ny
      durlng eEch twenty'tou¡            hourday'
'ne                                                                                  DR.LL       prp. RA'E FER 2a.lrouR oAy
                                                                                                                                       Olualon!lot
             Sù!lghtHolo                                             stro              8râds                                                                                            Sho                            6r.do
      ¡- - -NIA -.. -pert.                                                                                             $-N4--p€rn.
      ¡     N/A m. n                                                                                                   ¡     N/A                             pÊr n.

      ¡     NIA ærn                                                                                                    ¡     NIA                              ærn.
Dl@itonator unæntrolled dovlaled hole                  w¡¡l   bed€êrud to 6xt6t wh&dovlalion               r¡eôdô-                            drgtce3 otwhen lhe c¡ange ol tngle €xæed8

dogræ! po.onc hundrcd               fst.
        Odll plpe rhElt be ænsid€r6d ln use not oñly when ¡n ac,lu€l                   69       but   ds   w¡lle lt   18   bõlng plcked úp orlsld dæn. When drill p¡pe ¡s rlandfng                 h üÉ   derrlc*, ll shall       rct
bs æng¡dgr9d ln            uþ,   provldsd,   hffivs.    thg! lf Conlrsclor lumlshêr spedôl stdngg ol ddl¡ plps, ddll c!¡18r5, and h¡ndllng tæ13 ag lrovldôd lol ln Ê¡hlbfl "A', tho 69me ¡hâll
                                                                                                                                                                        -
bs çg¡gldoæd          l¡   ug€ at ell tlmes whon on          lo€llon or !^ll¡ rgleased by OpêElar. ln rc oveîl õhall lrsçtians gf.n ltour be ænc¡dôrod iû æmput¡nÐ lhé smuot ot llme drill
plpe ¡s ¡n    ûe  su& l¡me ghgllbe æmputed tolhe regr€st hgur, wllh lh¡.ty minutes or mr6 bo¡¡g @n3¡dsred Ê fullhour snd lê89than th¡rty mlnotôs notlo
                   bùt

        ¡.6 Rop.rr Tlmo! ln lh! 6v€nl rl ls n@srary lo shùl (þwn
æmp€ns¡tlm dt th6 rppll€b¡o r¡lg lor suc¡ sñut down [me up
of such   ømÞen0at¡onfotanyæl{d¡.nonlh- Thorcañor. Cstrsclor€hallb€ mp€n$tsd sl
                                                                                    to a   max¡wm
                                                                                                     êxdud,ns roullno l! soNlclhg,
                                                                                                       "^ni:"Jitåf,.!:Þk5,
                                                                                                         ol':dgE]igLa hdts lor snyong lg repsirloq
                                                                                                                      a râte ol3----f!-fglol-
                                                                                                                                                                              bul not to
                                                                                                                                                                                            "-*å3r.HlE-lllïEt
                                                                                                                                                                                           exæd JbgH!Èlgå- houß
                                                                                                                                                                             psr twonty.lwr (2{} hour day. Rouü¡e
                                                                                                                                                                                                                 be   @lnted.




                                                                                                                                                                                                                                   rls
                                                                                                                                                                                                                                          ,t
                                                                                                                                                                                                                                          I

serulclng sh8ll lndude,             bul oot b€ llmfi€d lo, cuttlng snd sllpplßg ddlllf,g line. 6han0hg lump or sw¡vsl oxpeodablee,                         tsilm gOP equlpmnl, lubrløtlng ñ0, a¡d
            lø dflyô ü¡hr¡onlnco.
nomrl .ll tnd                         No t¡l ñùd       ôd Hulftd lo
                                                         l¡Vhon                    nuño¡                              hi dÊd      ilñuçtlñæu.le.lh¡ llma rdr( chrElno aþnd¡bþ ilmo 8tl¡ rhâll
*s.a==aéae___lø                   ¡
                                                                                                                                                                                                                                          I

                                                                                                                                                                                                                                          i
   ,.8 Abndby Tlm Rrt¡; l___l_______-__- pG¡rEõþ.fùr(2.)            tlre rftdlb! doltfid lo           doy. SEFdby                                   lßJvdo    tlrc      whsn lho d9   b ih[l    dM     slÛtough       i¡   rüdn6&         |

to bô€ln or rosumê opêElìon9 bul Co¡lrsc(or lr wqlll¡g on orden olOp€r¡tor oion malgdlle,                                      *NlæB orolher ll€ms lo             be   tuñlshed btOp€ralol

        4,? Drllllrg Flúld Râlgðr When drlllìng flulds ol s lype snd chår¡ct€rlrtlc thst ¡nqeãEeq Co¡lraclq's oæl of p€rtornsnæ he.etnd€r, lndudhg. but ûot llmfled to,
oil'base{ mld or pola3sllm drlorido, rre                i¡    u6e, Opeñlorshâll pay Conlraclor¡n addilion lo the 0p€6lin0 rale 6tæifêd 6bove:

               {s)                                     mn pil     dày lü Cor¡bûcbf! ¡19.¡llg pârsonneì.
               (ìr)                              ps,          oddlllonll apor¡ling rÍoi 8nd
               (cl                                                                                                              hoqG   oFEllng      r¿te to clean dg ând rol¿ted oqulpm€nt

        4.8 Fmû l¡!.laqö R.aa:                                                                                    hoúaday lor any æôllnugls pgriod (hst                  ¡omsl openllons a€ guspended or€nnot b€
@rled Òn dus to ændlllo¡s ol Foræ Majeure Ês dôlinêd ln PaEo.âph 17 heßol lt is. however, lndeGtood lhat ¡lbjecl to Subpe¡8gEph 0.3 b€{ow, OPor¡lol
sô    roléâse lhe dg ln          aqdanæ         wilh Opèralor's rlghlto dircctstoppâCè 9f lh€              rcrft, offôcllv€ when condlüonew¡ll lmltths.lg {o bo rcved ùom th. bc¡tlon,

        t.9     Rolmbu[¡ble Coat!: Ope6lor lhôll reimbuFo Contrôclor lo.                                thÊ   @sI! ot malorìal, Gquipmnl, wrk gr soryl@s whlch åre (o be tuülihed by Oper¡tq                                       sB

Þrov¡ded lor h€r€¡ñ bul whlcå for            6nv.nienæ 0r9 rduellyfumlshed                 by   Co¡t6ctor åt Op€rÊlo/o requqgl,            plus
                                                                                                                                                   ----Jü!!gojl!L            pe@nl lor such æst of handllng.                ¡tlârtr,      I
Ðl   Opanlotß req@ta aûd wllh 6oaañclor's sgt.ønenl,lho Conttacao,lwnlshes ot sohconþdc(slo. codâln l/                                                            me    ü sw/ces wirclt OpøEtor k roqulrod h*lô
lo prcv/d,., lot pwpæas of lho                   tndemn¡,y      ând.otdse povlrtons ol lhß Conurcl, s¿ld llemô ot ierylcæ                                shall         bo daÛilød lo ho Opñlor lumlahú ¡loms or
tcrylcct, A¡y .uùconßctoîs ço hhgd shâll be deMêrt                                 10 Áe   Opsrâtols cona@çtgr, and Opoßþr shall ¡ol hs ßl¡6vød gl any                                     oa   llõ llabllllla   h     çorîoçlton
ljlercvtlh. Nol¡*/thtttndtng lho lorsgolng, Coîanclo¡ sh¿tt etl he obtlgÂ.t lo putch¿66 any tløñs on bohail ol 0.'8nlü.                                                                                                                       I

      4.'10 Rovhlon ln ¡l!t{: Tho .6ls¡ 6nd/or pryGnt! hêrcln lgl lorlh du. lo ConÍacloÍ ftom OæElqr óhall bo rôvired lo renæl                                                   lhe dnñge         l¡ æ9{9   lf lhs   wtg    ol sny

ol lhe llems hore¡nollsr llsled shall v€ry by mor€ lhsn                                         p€@nl fom the              øsls lheEol   on lh€ dats of lhls Co¡tracl or by t¡E            sare ps€nl sller he date                 of        I
sny rovlslon pußuant             tot¡is Subp¿Ggraph:                        -¡g9l9l_
                           labor æsti, lnclud¡n! all b€nefit3, of Cont€clols peßonn€l:
                           ConlraclolS @rl ol insu.¡n6 prènlum8;
                           Contraclor's o6t of luol, l¡ctudl¡g all taxeõ aîd fæs; lhe øst psr gallo¡lMCf b€¡no l__l!¿A-;                                          OpåEtor rh¿ll prcv¡de ¡ll luel.
                                               @l€rlng. whe¡ eppll€blÉ;
                                               Conkaclor to ìnqeaôe ordocrcôæ the ¡ùmb€¡ 0f Õont@clor'g perunnel;




                {¡Ð(0      lflh€ß 16 any chsngg ¡n leoìslsl¡oû or .e0ulallons thê ar6å in wh¡qh Conlroctor                                rcrklng or olhar vofofoseon. unusual evenl lhat all€o Contwtol¡8
                           fnanciel burden.                                  'n
5.      IIMEOF PAYHENI
        Paym€nl lsdua by Operatorto Con¡€clor ås lollows:

        6,1 Psymfft           lq   mbllhallon, dr'll¡ng and olher rork peformôd at åppll€bfe ratss, ¿¡.t all olher ¿ppll€bls r¡slges shall be due, upon prê¡€nttllon of lnvo¡É
lhôrelot upon æmplEtlon otmoblli:âlion, d€fiob¡l¡zalion, fg Gl€ase oral tie €nd ollhe                                   mnft in which such work was pôrfolftd or othor d13Bca âfâ lnølad, wñlchevor
shall   f6t @ur.           All lnvolæs    ñ¡y   bg m6lled      l,o   Operalof 9t ths sddress h.Elnsbov6               6hil¡, unleôs O!€rðlordæs heFby daslonåle th.l such lovolø! thsll b€ malled 6c
r^'l^.-
        6,2 Dlrpttod lnvolræ rDC l.þ P.ym.nt: Opodlor ôhall pay¿tl Involæ6 dìhi¡ ______lÀ]4¡lgL days aner re€ipt sx@pt lh¡t lf Oporðlor d{!p!tè! r. ¡nvolæ
o. any    p¡n berêot, Operator 6hall, wllhln flteeñ dsys tie( Gæipl ot lho ¡nvoiæ, ¡ol¡ly Conlrætor of lhe itan dlspùled, spêclfylno lhe rergon therolor. snd p6yrent ol lhè
dispuled      ¡lsn may be wllhheld unl¡l ssttlem€¡t ol the disput€, but tirely payment shsll b€ msde ot rny und¡spuled poírm. Ary sums (irclud¡ng smountr u¡llmat€ly Atld
wlth reÐecl lo        I    disputed ¡nvolæ) 0ol psld wilh¡n lrì6 abovo 6pecifl€d dsys sh0llbe¡r lnlerÊst sl lhê rale                       ol                'l   {¡2         p€Ënt t lhs mx¡mum lsgal                            rale,

whichever is less, pef             lMlh    lmm lh€ due dsls unlil p¿id, ¡l Opeßto¡doês not psy und¡gputed llems                           w¡th¡n   lh€ qbov€ slalèd l¡ms. Contraclor nay suspend opsrat¡oîl o¡
lâmlnat€ lhlr Co¡tJ6c{             as sp€clfisd under Subparagroph8.3,

6,      TERII|
        6.1 Ou[tlon              ot cgn¡ruc(; This Conldct 6hsll Erulñ lh full foræ and êlecl unlil d,ill¡ng operailils ars ænplotcd on ths woll oR€{16 3poclñed ln Pgregrsph
1abové.€Ê{€æ.tmof_ræmm9nçlngoî!h9dalê9pæ¡fod¡nPåfa9r¿ph2abovô
        8.2 Ert.¡rþr{t{4.Ð:Opr¡krruf,qþ0d{þJ.læt{ßC0¡l6dld":s¡lal,ø-liri¡'p                                                                               @


        6.3     Er.ly                                                                  cl
        lê)     By Eltl¡or P!ñy:                                            rc[É. slhsr    party may       t€m¡[ale lhle Coo{Bct whon tolrl lo¡s q d6truclion of lhs fig, ot s mjor ¡EEkdm wilh
¡ndofnlle €palr time neæssitsle llopping oporsllons herounder.


                                                      (U.5. ùretk              cøte.
                                                                              Pâgo 2)                                                                                     Fom pþvìd# by Fo!ß Ona.Otor                       ,/\
                                     Copy.lght O 2003 lñtgrnallonal Aosoclatlon of Drll¡ing Cúlrâctorg                                                                   (2r4) 340.e42s . Fomõo*o"*.*'

                                                                                                                                                                                                                            [*OO
                                                                                                                                                                                                                            \
                                                                                                                                                                                                                           Rq;t é Apd,2n03
                       op¡rllofr                                      $t¡ proyt¡lons ôf Pamg€ph 3 wiìh r6ped                                th6 dspth      10 b¿   drill¿d, op€rå{or       th¡ll hav? lhe rl0ll b dlßcl the lloppoçe ol lho
        lbl      sy                     Notwithltândtnû                                                                                to

                                                                                                                                                     lnd    ivll       $ou!n cdilsctd hs8 mad¿ m æledi                           he   mndor            luch gvent'
wk      to bc   pedared          by   Cðt¡¡clq hoÊund6 ol goy uæ                            prtor   b raæÌld!            thê apælf€d d€plh,
                                                                                                                                                                                                                                                  'n
OÞôEIG ohåll roiûb{rrs Conlræhr                              s     æt ldth    }o   SlbpÐngrsph        B '{      ¡!r@l
                       Coñre:                                           t¡6 provttþd of psf¡gBph a tú0r Flp¡d                                10 thÞ daplh         lo be drilled, in lhô        ovðt op€cH                ¡h¿ll   b€Úo            inælv'ñt,   s    bi
        lc)      By                           Notwìthstâfld¡ig

edjodkåtBd a bgnkrupt, or                 fls,     by   Hy        of p€ìidon or      snrw,    9 dEblods polì{hñ                q   oah€r   derdinC æklrE âdjuôfmnl ot OPsBlo/õ doblr. unds                                     arry   brnkup{dtôr d6blor't

        t8€ nw         o.   hlrsllte. p@sillng, or llå¡y súc$ bs tilsd sgainGlop€råH, ø ln ere e                                                 @lvs       bê    ¡ppolnlec oloP€f¿ld            ø oPsmþre              ptDpe.ty. orâñy Þad             fifiæf' q
rc]þl
opse{o/s ofd'r¡ bô plÊed                      14   the ha¡d3 ol s crodltqis                commltæ, d, folldelng lhrs busires3 dôys prìq w¡n€n rclle to operålor                                               f   oporâls        d6g      nol pay cdtÍoc1of

within lhs t¡ùê 9p3¿itrd              t. subpsBgreph 5                 2 aìt uñd¡¡pjtod ¡t6ms             dø      and   fling, cmhôclor n!y. ¡t                 ¡l! qpBo¡, (1) olæt to      lffiiÉì6       ludh€r P€¡'otmrnæ 0i €ny                    wk     lnd€t

ihl3   Cfftrád ¿nd Cøratr/s rtoht                            to   ørs,ônstioo th.ltòo          s 6tfqth ln Subp6Eonptì 6.4 heffif. d (2) guspeild                                      op€ê1¡éû6 mtil      p¡rffiì        la   mdê by Ôp€råtc.ln wùlctr

ownt lh€ st¡ndry            Ìm     rstG    ænl¡lned ln SubÞstågrsph 4,6 shsf ,pply until psyffint                                     19   mds bl op€rôlor €nd opqslhtÊ âre l6umd ,¡ rddllro, io Con&teloa'3
                                                                                                                                                                                                                                                             'tghlè
to süþand opoö{ons                    q lfñtnìte gsrlm.îçø                            undal   lhlt Pâ6g6r¡t, Opwlot                        ho.oby   o\ptstty            tgfrGs   lo Prclc,'      dalç,nd añd        lndmntly çontnclgr                  lM è¡l
rgFnstrnyclormtdrø!ndsrndc.ltaaot&¡Ibn,lrcludlnçdltcosLotdalanta,lnløvotolOpqrtor,Opoñlor's6ûvonla/oE,co'lera*cióloln                                                                                                                                  offiffi'q
.îy other pôdl6 trßlng oul ol any dil¡ilag eomñnûútt ol o[tt',.íoÛa cqllstnod lo a.y têto1 ferúoltl ¿gr@mùlo..thor âg'ffiÖnl" wy'tlch mly be .lfæLd
by õæ1,       c6pM¡ror ot optnllonÊ or                              aa(mlnallon ot       ga'lùmûca iffilndsL
         6.4     Éañy       TóÌr¡lottlú Compen¡¡íoni
         fr)     Prtor lo        Cmncncom¡t: ln lh6 offit OpdElor                                   (€t   rlüt6         lñlt Õdt¡c1 Príd lo &mneiælMl ql opo€Ùmr hc@ñde¡' Oprûtot sfts{l pây ContÓctd                                                              ôs


l¡quldåled dâm406 snd                 f,otñã po¡ãlly                                                                                                                                             ¿ryr     s   á lump      ùun ol      ¡-----l4L!!û-.                    I

                                 splddhg¡ lt 3!cì tsml¡t{im                         eE               en@ffiml                     ol oporàüoN bul p'¡q                 ltþ rÈ'ddhg ol      thê   *rll'   op¿'atol rhgllpay to conlÉclol                     thê   lum
         lbl     Prlgr lo                                                                   ¿tlof                                                                 10


o¡ the    follding: (ll all éxÞf ñ06 rea8wbly ¿nd nffiárììy lndø€d ond to bô lrured                                                         by   confac|tr       by Éâ3on of       l¡9 Côntráct 9rd ry É¡son o' lht tsrfiatlG teÍilnaüqn

ot   llþ mrt, tNludiño úÞ                 6xp€ns€ of drit¡¡ng           tr    odm.    qw mn¡¿Ë                   ¡ñd rupeplfor diKtty issd¡nêd lo lhe dg;                        (2) lon p4ræif (10%) of tlc âM¡t of .ffih ßlrùußåblo

6rp¿¡s8i g0d (3)             r   rum      ølfllåt€d al thr              3t¡ndby       tìffi Þt3 lq tll l¡m Ím lhs dâlo lpon wh¡dl conlÉdor ffiffi6  ¿tly ÔÞoÉLoÑ herêundrr dom lo ruçh d¡tB

subsoqtmt lo thè date of                  tgn¡ßliim               as !.úll âñod Omlråclor rê¡¡onÀb¡ê        lim lq diwoÍe i{ô l9 aild equlpGnt?þvi@qs*+&¡+€or¡kæ{þfo{'3{9m{êrc
thon     m+v9*+Ê-lor.€,pqi.d{rH¡rkOForte.                                           ¡h.¡l pÛ cdhÊetq¡ h -dd¡tþê{e tha aMr.gÞ Fffi lÂri#-R¡l#ra}sy6wrfl9ùæÞþot4cþ
                                                                                                                                     *d ol thô{ô#  h¡h ¡. llâilh1d



         (c,      Sqb¡ocKnt to.p{ddlngì It                              rß¡        þml@ûon     @B allor llF spüddi^0 of lhe rell. Oporôlor $h¡ll pay ôqhôc{tr (l) lhs rruñt lor 6l gpdleblo
råle! eod 8[ ottrd rjur0æ ¡nd F¡mbu|ffint¡                                            de  to ctril¡.c1o[ hrl ¡n rc ownl rhall sùtf !uñ. exélusivê of reimbi¡ffinls dß, b€ l€59 lhån KUH haß
 b6en Eárn€d fot                                                                   d¡yr st lhÉ âpd¡câbÞ Etó T¡viúet OriÍ P¡pé" 6od lhe 6ctúsl .rut dE lor dnl¡ plp€ osed ln ðødaM v/ih ll¡s abm I
     q (2) a( lho éte.l|r ol cmtads and h lþù ol tho loßgolng, opmtor 5h8ll pdy contddq fû ôll spensg l4sôblf
 rôtes;                                                                                                                                                                                                                 snd    re$atily hÚrêd                 8nd to

 bêlncUfedbyf€agmollhI!cøroctåndbymsnotãuchpr6mth]t6i6mínqt¡mplUE'@d{¡tì9€scffl
 b-r{{-t*B-{r-trm-tb¡¡Hlç{ËrþFle¡f.rrøúC,Ímr4¡æto,{h¡{-lråf€sl,*1dr1.1{ddl¡l*lo-lÀa{à@}1lE-¡o*¡¡¡isß4.{r-l€-¡ry'{Í¡d!slt
 t¡bd{rør¡ó¡â{r+¡{dFûsl¡ofr s{HhôrÉd ltslds{a ¡¡ lla¡uldttrl drü¡tÉ trd not É olhrlo. r lgjto¡uoi ôo$l lqJrv.n l?l d¡t ¡l tht Strldhv ïlm


 7.       CASINS PROGRAI¡|

          Op€retor shsil          h¡w the.tghl !o dBe¡gn¡ls th.                          po¡nts     al which æ¡h9 wlll b!                   €t    and     l¡!   mrnnû ol letli.lg,         cw¡tng             and   tæling Operalor               ry       mdlly lhê

 6s¡ng pro{¡rân,            hffi6t,           aÂy       ¡uch rudlfiÉtlon whlch mt€riâlly                           lm¿.Ë           Cmlßc.tofs        hørds o. úslr øn oly bo rodo                              by rutuÊl          6n!ml          o, OÞ€rstor snd

 Cúlrðclor a¡d uæ¡ rgEomgnt                             il    tollþ sttdllþül ønponeum                          to bo plld CantEcìff 6s a aosÚlt                lir.æ¡.
 !.       ÞRILLING ¡IETHOOS                    AilD ÊRACfICEE:
          E.1 CaîlEclq                ihôil    rutrt¡in rcil snlrol eguiptrffit                 ¡n CoÖd           ænd¡tim â1rl liûôs ðnd shsll uss                     lll   r€ssnable æaos lo preYgnl r0d                 dtro¡       lir¿! ând       UmulS ¡nd

 lo Pfolecl l¡e holô,
               lo thà lðrw hsræf, a¡d at OpoElol,s 6st. at all tlm.s during lh6 driülno ol lhe Ell, Opeølt lhsll hâvo ùo dghl þ mlfd llþ ñud
                                                                                                                                             ptogfsm,
          d,2        SublÊct

 snd th6 ddlllng        b€ ot a ùpe snd h¡v€ çhaßç,1ôfisÛ6 ând ðg mal¡tslred by coûlÞclø ¡n a@rdanæ wilh lho sp*jÍ€tions shM itr Exhlüt "A',
                            flld úu.t
    t.3 EEct psrty hrreìo sgfæs to conpry wttt all ls*, rul€s. and rogùlalldÉ o, 8¡y ledoal. st¿ts q læl oovêlnmnlsi 8ltho.ity vób¡l 9€ w tr @y
 b€cm sppl¡6ue lo lhst p¡rt/6 opereÍo0g aver€O ty d arisin! wt ol lh€ p€dmn6 ol lhl! CooÍe{t When ßqulÊd b þw, t¡e lerms or Eltllbli "9" Eholl
 ¿ppty to lh¡! Conk&ì- lñ                     lx        ewtrt any prcvtston ot th¡¡ C$tJâct i3 lnrô¡ãlstñt wtth or øûtrâ.y lo åny ¡pplhâUe têdeßl slale
                                                                                                                                                                                                                         q b€l H.            rulê      q   rogu¡rü9n,

 sld     pfov¡8þn ôhsll b€ dæûod lo be modlfad                          þ lho €xtonl lcqulcd to qnt'y wth tsid l¡w, ruþ s t6gul¿t00' s'd ¿s ¡o mdlllod                                                                   ab Pt4i¡lq              6nd lh¡g    cstr¡ct
 shrl¡ænllnue in tulllorË snd gfæL
          0,{        Cøfåc¡or shdt kæp âñd tur¡l8h to OpeBtor ån                                      @6tè r@rd ol                   th¡    þik     porlomEd ånd ldmaÛ65 drl,lod oo lho IADC'API Då¡ly Dt¡lllño RePod Form

 or oihêr      lom aüplablé lo OporÊlor. A                           ls!Ít.   6py ol8¡d ldm shåll bè turnllhcd                        by    CoÑ¡ctd to OpÉr¿t t,
          g.6 f roqwted                   by Opsatff, Conù¡do. shsll tumbh Opcrotü                                           ttln r ðpt ot delìvcr),             lÊkels       ssing      Âny   mledâl ol suptlio¡ peldrd b, Opcotø snd

  lMrv€d        by    cølùâ(1ü,
  9,      tilGRESS, ECRESS, AñD LOCATIONT
          opefåtof h3reby a!910nô to conlraalq ail                                  î*ssry      ¡lghls ql l¡gross ¿nd                ègrês wtth ,63pect lo the v¿cl on vr¡lcb lhg wll                              16   to be    lgi€d      fof lhe pgrlormånø

  by Contßqiø ot             st þ¡k coolnoatatêd by this Cof,t¡acl.                             Should            Cøtrclor b€         ds0¡ed      lræ     æs            lÞ lh€ locålio¡     td ¡rìy      rq¡q           rcl r$o¡sbly *lìhlo qonuælol!
  qtrol.        añy   t¡m lGt         b   Cmlr¡clq a3 €                ßslt        ot such deolEl shãll bo               p¡d ld rt         tho stqndby     tire 8lê' opèElor ao.g El ðll li@ to ruhl'lln lhe toed 8¡d loqì¡on
  lr    9wà a cøditþn             tì¡l     will     sl'fl         træ s@ss rnd           mvmñl                  t0 s¡d       Ím    llF dillin!     sitB   i¡ ¿ñ ordins¡ily ?qu¡Ppêd hþhrry lyÞ€ vch¡c¡€ ll Contñdot ìr reqlired

  to    ùs      buildoars, tàcloE, lour.vhô€l driE vêhtctot, 0r any othe. rpôc¡åtÞed ldnsporlsUø oqu¡pmenl fo¡ th¡ mvffit ol lwBsry pssæl, noa¡lnery'
  d     eqr¡pmnl over     aGls iùd8 or on lh6 diÍlng lmt¡oo, operÂtôt rhsll lqrnìsh hê sñè ðt ¡t! oxÞóîæ ånd wilhou{ @l lo ConÛqclo., Tho ac{!ûl æôl ol t€pEiD
  lo any tanlporlston                 equ¡pmqDt lutn¡3hed by conlfôctot                         of        ¡15   pefsnndl d¡m¡ged as a relult ol ìmp.opedy ñsiôlêlnèd Eæla lÔ4d3                                                  ü    t@llon uilt bõ chs¡ggd

  ro OærBlor Op€.âlq Shall c{môuæ Cgqlddt for ¡ll ôrcunls reg3qæbft                                                                 qFidd
                                                                                                                                      b, Cdkáclor ld leÞâk¡ 8nd/d €lñlq€m'l ot l@d8' btldgo! a¡d r€laled
  or 6im¡lsr f6cililiè¡ (Fiblb ånd Ptiv.lo) rêqufed                                a! r dlrsl tesdl of            a rg mvô pÛlóuanÌ þ Pêlq@ne l€reundøL op'Elq rh¡ll b€ ßgpo¡ô¡bþ fq dny @ls ¡sodstcd

  úìth l€vel¡n€ lhe         ig bF¡üæ               (ú   l@lls¡ ættlhg
  10.     60uNo LocAllailì
          Op€Íllor shat pægrè                       ¡ end           tæt1¡M âdóqurlo ln slze                 ¡¡d øpabl€ ol            proporly supponino lhè drilling rig, ¿nd 6hrll                      æ r6pongiblo iÔ.              I   @r¡îg áM €@ol¡ng

  ÊrOgrûn adêqüole to                 prevfil soll gnd BUbs¡l w¿sh oúl lt                      i6    Gco{nl2od lhsl 0Þorå16 ha3 3uperior kmwl6doÉ of lho locstþn snd ¡c633 roúes                                                      b    lho   þ€1lo¡, gnd oust



                                            Cop/{ìghl
                                                                         lu   s    &Nr öffi                 -
                                                                  ô 2001 hle@tionslAsú6ieÙÐ otD¡lliñg C@tÉctoÉ
                                                                                                                P.06   3,,                                                                         Fffi
                                                                                                                                                                                                 {214}
                                                                                                                                                                                                           trov¡ded
                                                                                                                                                                                                          3{0-s29          :!trffiålifi'¿@
sdviao CônfÞoter               o, orìy ¡ublulêF 6nd¡llo¡s. o¡ oå¡trucliong (lncludl^g, bül øt                                             llm¡ted     tq,   ñns,    øvamô, rink hoþ., 6lfraN. pìpull*t.                        #*dlffi #É
conmunt*lion l¡res) whtfi CÆt¡åslq ñ¡ght                                    s@ntd           wh¡le en routs      þ   the    loÉtiñ        or duri¡g óp€r8Ùons h€ß'Jndgi                  tt   ahê   avut aúsuúsee tôndj,loß            øß0,
cnt tlng øt          êh¡lttng        al th. toüllan à!¡Isc., or tl tqbèd çendúoúi p.ôvø ûûalslacaory a0 PnParIY aulpon ltu dø dudil mtda. offi.Ioît h.nunÚat' ân¿
tnas    or .hñogg             to     tha ttg gt lk asocr.ted equtpûØ¡ rcutg thêæl9m, Opcfalgr châU,
                                                                                                         qtlhottl Ð$rd to a,het Pravblil. oI ¡hlt Conlæt lncttñlnt

Subptñgãpn                 t4i     hewr, nlnbÈaè Cantst/êw lot ttt tsch toæ ot d.naga Inclcdtng nnovêt ol doþdi tnd pøyñonl o!                                                                         Forca     lt{.u¡.    R.a. dudãg             nerft
ond/ú    d.ñobltlz.tloî ll rqptlètbla,
II.     EAUIFME'.¡TCAPACITY
        OpeEltons rhãll               rcl be sltsffplsd und$                 any   qldÌlÌøs úLñ æed                 lhð câpac,¡ty ol ltìs           equlgfrll| ¡p€dfi€d lo b€ u6ed hêÉundèr                 F{A€r¡{t¡}afrd¡a                       d€o{ts

                                                                                                                    Íêivd¡æ lo lhs Fqvhlons ol P¡ogrsPh                       14   hocûnftr, CstEsld ¡hgll hrs lhê rilht to rckô

thc Ínsl dscßk            ¡ ss tô wlFD          En   op€nt8 q suompld opcßti{h wuk, aræ€d                                 the   cåPrdu ol ¡peclÉd gqu¡pmot.

t¿.     TERMINAnON OF LOCAïOt{                               uAellAYì
          coltroclo( ùra coiltudod opontloñE et tbe ffitt tocatton, Opãnlo, shalt l}.eßl$. ba ltrb¡a lot úmagê lo pÛpuly' PoÊanrl l\Juty ot ddlh
        Whon
gI ohy Føßoa whtch orc¿rê,6 t ËsL q/ có ndlilOni ol ahs lo@tton .nd Coni¡tcTq .hatl bo ¡eilav& al such lhhltltti Nôv¡dad, hoßvti ll Conlnêlgt thtll
sublaquúltt rwtøt upon ll,e tÒâltor lor ant twon, Includ¡ng tØovtl ol lh. ttd, aly lqm ol th. Contrnaa nltfîg tg súh ßúíry acllt//ry t'tlr, ô€gñe
spplk.blè ludng seh larlod,
t1,     IN6URANCE

        Dsrhg the lits of thþ Cfilrâat, Cqkaûtq ôhâf ¿l tonl@tof$ dÞeo.ó mlnta¡n, wllh on ¡nsumm                                                                      mpony or mp¡nlæ rulhq¡¡od (o dô bugh€¡Ë ln                                      Uìô

stâtê sÌrers fh8 wod< ls ìo bê pglormed or thr@eh a                                        *lt¡nsuÞM pro06ø, in¡urå¡æ                        @ver€q€g ol tha khd and               l¡   thô amNnt      sf   lorlh   h   Erhlblt "Æ, lnsuing thð

thufit¡o¡ spæilìælty asuûÞd by                         Csl.tcþr h PaÉgDph t4 al thla                    Contr¿ct      Conlr¡rls slEll               prgß ftm       lh6 comp¡ny          ff æmFnle8 ültr4 sld lnsüónø                      a   e¡liløtô
or    @nifpds            0rát 3ald     ¡nstanæ ß lû tuÍ                lm          ând   6Íæ{ årid t €f the      !¡m        !hál{ rct be           €Ëþd q        mbdsly ch¡!{€d tithû¡l to^                 {10)    d¡tr   p.io¡    Hidm       ßdþ þ
OFoGIñ. Fq Û¡bilitss                  rsleEd           h€raundqf by Co¡rtrddor, ¡t.                in&6rc    shðlt be enlon¿d lo pm¡de lhåt lhè                     u¡deMitñmi€ lhof                  rìeht Ol   ÊUb¡þ!¡ü6         .!ßhd Ope6td
OpôËlw         w[,       e6   G[. @!s Ìl¡ tnrußr to Mlf                            lubÐgddon sg¡ìnlt         Cqhcw fd                  liåbrl¡ly   f *!ums       rnd shgll rulnb¡n, st Operotols 6xpooÞ,                     tr .lEtl      soll lnruF

insumnæ @y6mge ss rdt lonh ln Eú¡blt
                                                                     .A     of tho   stu     k¡fid and in thÊ   sfrê gmnt               Br ¡¡ roqulrad ol       cfilf¡Etö,   lnÊurlng thô       lhbl¡ltþs spæ¡rsly as¡umd                 by   opfôrq
     prmgràþh            14 of th¡s   Contracl opemtor lhðil                  pwuß         lrcm {ha empsny or Çompsnl6s wdllng ôa¡d                         ¡nrwam t æûrfpats ot elllt¿¿hå lhql ¡âld lnÊuren* I!                           ¡n lull   foræ
¡n

ånd sfhct ¡nd ìh6t ü!ô                lrre        shr[ ml      be    ø¡c¿led or m¡trrhlly drangÊd wifþsl len (10) days prkr çrjten mthe to CqùsË{or                                                opqslû ind Contracld ¡htll ousc lhclr
r6Þcc1¡vê        undâftrilffi b nsm lhô                   sthsa addt-Krully inguied but o¡ly lo                 tlÞ s¡leûd ol llìo Indomnil¡æfm obli0âUoN ¿sluncd herEin
ra.     RE      PONS|BIUYY FOR LOSS OR 5A[{AOS, lHDElr¡llTY, REI¡ASE OF LIAÅ|UW                                                                 ÀllD ALLOCAÍION OF RISKi
         l1,l cdíÌæ,9/êâsl*oÉf¡|ÞrÈtuclrtews¡yr'r,troþwilctdrslo¡Ûn0þf0ofdßl¡Ælof                                                                                                       (,cúttcþft$areof4{l,trs¡a,rÉ!ryd.$ot
when     ô. how ôuch                 damage Ð(          dñfiuctlon ówura, tnd cþnlâdot Eh.ll tètuse Openlol ol ânf ltahlllq lor rny 6uch lot9, aF+a ,o¡t or dtñfgc                                                                            tdol     tha

þrevlslôn. ol             Paãgnpi           't0   ot SubrtngâFl                11.3,

         t¡t   ¿ CortÉcrûrt ft+lo¡a ëg.irytvn, ggdaþ, ,hù                                      ñ|m      8.àr(y d .¡,|rfr* tbr.þûâ!É io ø daeûÆdry¡ ol Cotft fíoti fuhoL                                          qdpwrt,           hcktdttg,       bø nol
 llñil.d   ao,     d,tu plpq d.llt cd¡t.û,               úd     toot      !oí,tlt, tnd opetor shalt rêlñàußo conlt clor                               tù    lha valø ol tãy tsch             lo4 ot drfra$í       rùa wtu          lo   bt d.lffila¿d
 by.gMaorhúwetC4iateatot¿ñdöpñaútscuãÍanptlre.ßot--:!j4- qqcüaoleuilenlrHtop¡r]c.ñoûaìostolãoctt.l¡ttlñwldetlvü.d                                                                                                                                            I

fo    t¡o m¡l sll..
         11,3 CØ¡rtclot'a                Eqrlpnel . M.gnfratb,                            !@ q      ãarÞoEr Íof¡rrt             rúodnt lto p¡ûvldd, sl Subryagaqh L,l .ôovq' OpøfoÎ $tt ww ¡ütftY
ta Ct    ü¡ß        1ü úûrgâ           ao   {     dæþtçl/Ø s( Cq¡bûclo/s agúCtwt ñutÚng                                   fttr tt¡ ptsryo   ol¡l¡s, Cq ü oás cqts¡vo o¡mË thtl slu ¡hâ úIßù¡g ãdda lM
la¡t6wÉcr lvræt øñ ú,rÞ                           6¡    o, cffÈ5À¡c da*Ûúrdv!                 trr¡rdsôt ¡dtrtG ,,               artd   atgd¡g      ñttl(k
      t¿,a opaí¡r'e/sEqúpfiel/r:qr¡¿lb.dt¡¿ñmA.ôhryn¿lßJ¡MJûúntgþtootßntclúo/'Oryalolsøñ¡Þütûtãt',ctJss'uNûow'
 eqrtpûþq kotfitinf, bu¡ iût lñtø t t ct tñg, tublng, wlr hqd equlpmêú, 2îd ptâlon ll aprltcob¡a, reg.rdloss ol vh.n ot how Êlch úwge ot ltatku.úø
 oacuf., tn.t            opwaot ahrtl Élutô êoâløçlo1                              o¡   tny tltbll¡ly Ioî anl    auÊh      lcsa ot      ótffigp.
         ,t J            ffif ùa åolo ¡rþdd ôe ,'ort t dú.gsd, Ortalv slÈr, |E so¡ery ruporCöft fû¡ ¡Fâ úñt!Þ fo r foß d dtg h*, ,EtudÉ.'g Aþ @¡,A
                    ñE fo¡o; ., ttn                                                            o


rrrsE¡r' opfôto¡ ú¡[.rêrs cortuæ'lq Ú.t rlt 49p1[s* conûlcfoE úd eôcøta¿(ú6 0l ñy d{ ol üy b"llty /br dtt¡tt io Ú         ôt ûe ào¡E $d slÞl p'g{kt
                                                                                                                      'o{
 ditúd Mú hrtannfï Conlñctor and f, $4,ilür, aonûådñ erd lrÉca¡ Þclo5 ol $y dq hoû úú sgtlnl. any 3î.f âll cl.lñt, llahlry, .rd oxtütsa f€trl/îg ao
 rscl, drru!þ to or lor. of                     ü.ro   he|.,
      ia.6 Un&rgÛd fta$q.¡ Opq# dtl¡, ,üratso Cdfôclø ed ,ß süppltffr, cû@¡loß €aó suþtotttaclùs ol fiy ¡/g 0t oy flô¡lÛ h¡' llld slt¡t frqbql
 dHsd ad la.tqffilb Cdþa.{or úd lE .r4lpttat\ @ho(6 dd $¡åGd lñcloû ol aîf Oq îam qd rg*r¡l sy ¡¡¡d r{ da¿tt ,å¡¡ifry, std dpae s¡¡nttg lm
 o!æ¡rotu øff úrb c9ofa€t ú ecaúra of klsy þ, dash.Hlú ot, 6 tos e hnp¿,ûn@l ot âñy üwly ígll h qto oll, gø, ú 0Ûw ñte( stañea
                                                                                                                                  q w,ll r,
 thê   gffi ol      aJfr oct     q    oñts8tú ctß,'¡g               arc:h   Nøy, d.sl-u.dan, k,*t,        ü     tn4ñst(6ald¡üô9f.æa ,pdæl                            às      nd6od lo pô,ãûôlrN.ôt¡o4 tbove tß EÙlxq ol?he

 {n r, ed          fûr   ily þ$ FdrPúp                  lo                                                                       rur,lÊe ol a¡ô         *rlÀ,
     ta.f lñtp¿.¡lo¡ ol llaa¿¡laft Fwlthod hy OFaalo.: Canl¡tclot âgto¿t lO vttnlly tnËpotl all ñtl.,'.ls luml.ltod by Opøao, halote 6lng 4ña añd lo
 nof|,Wq o, úy ap4tqt ffis fÀ*d¿ CoffiGlor çIEl roa bø Pêble lú ily þûr s &¿¡rÊ ,ú4Ur'!l ,tø lrþ s qf t¡lïtat Îrtttth.4 V OÑgr' d
 Opuelo. th.lt pt*ê Coatfâcliq lrcm , tûd ahttt ptôlæl" d.lûó.n.! lndñnt y Qotvrclot lM dnl ¿g'lEt any t@h il.àlltly,
         td.d Cg¿tefws ,núênafîcllq ol Ops.br Aonûøtat sttrl .rdwá Oþq?flü ol úy tþ¡,I./f|, lú, antt ,tÐlt 9roa4 dafqd tttó            Wv                                                                                                          îrw dd
                                                                                                                            '¡,datnnÈy
                             6ûû ot.úon Ordqy *rûd qrd ch.ñdq, vflJþtta gtùlt d wl¡houaLlp.d fo úto øÆ ø e ß6,hqw1w !ñ rþglgffi
 ¡grrr¡t rf crCdg .ft,rúr &, dld                                                                                                                                                                                                              ol   úy ,'tg
 o¡ pdt6, rrtrf,rt rr õømlm lûtwìú Ir taw o! CØnedo¡t s¡plo¡€ ø Cdltrlsrt rsò@thrclús oltry ais (¡ocltâlw ol âü nqú ù cffilrú¡rf úln9ad ôy
 ñaclq) ú ,h* øpfdy*t g Øtþaclot t lrrrftc* d ¡ccgsrf ol þúy lrduy, d!úr ø *n¡oe ao Nopsly. &.røaqþÈ htdqlrtly 8úD¡ hÈ Patfr.tph
 r|t# tr. tflrtþü ñÉMt to !trd *dioíl rn/ ,ll¡a t9 contlbvllo, lßm ury trp@M o¡ffi,@d ôy Wv             pñ,Nr lo PrtÚt?þlt t3 # n b rudqå{y ó.ltõtflrd
 A6a úts Mtøitty tîtt¡s ot rnffi     æg|drEd lrwtdr. o, o, lhe }|dñnltlæ t¡olÐEdly ¡NMrrd Mtu Sunprlqdqh 11,8 (*Nrh eoúaclw ü¡l Oñdo. huany

 tgffi snl be suppor1cd clürs ôy ¡Êl¡r¡r9 rrrù#ty tnt6nc¿, tiÈt wtt*lh d¡6 ,ruß âôt ¡o rt!ûrl o/ s¿ô¡o¡plø rf!¡i5! t lo kt&lrtol¿ü, q vøl$brtly rCf'hr4"4
 fn pill       q              ñaxtM en[r pmrfdrd er(lca lppat ôre ,aw, i ¡gÞ6d rtd r€ld frffifta êqdrqffiF il lñdsflt¡üar 5rÞrl ,l¡lotBdcråt' ôr
                    útots) qeoqd lha
                                                                       'l
 tûcod.d      cônlØ la lhe ûtxtûw ñoùab¡y llñllÊ þetññú unaler 6æi tav-
                   1o

       tí.g cfeff/3 l,ú.illRatatoûl/Cortadq:Optts.orrturtr¡rc.ec.ãffirof útttullv¡or,edslþlNoL.1,.tëattdúttlottqm#ycMbælgthwqd
 rúÉrntr,, cr¿lú6, dérilnds, udq6É ofsdor¡ ol dvt klîd ûdçhâñf.n ${dtt¡dn¡fl/f rnd Þifrod¡o9t¡d (o úe ctwo t ct6.J lrtffi, of üo ffigllgec. ol any
  patty or pettlaq odt¡ng ln íonnætlo¡ hqstlh ln lavar ol OpeÈlo.'. tñployact ot OpoGlo-t ¿ffiloE o, srry aÌú (/'.r¡ltúfr d uty Egfll, øtttbfll 6

 síöco¡¡r¿'to/ øFCad þy ôpúlo1 qlhøkúdoyst or Opælo.! hytlñ, ofì{ ftrs f¡66 pe'li€s adü Eft.d h, Suòpangnph 11,0 ü ffiq¡lq' bodryWoy' M,
                                                                                                                                                q

                                                                          (U.5.    ærffi Cdrú - P8            4l                                                                              Fqm prflided by Fom On.A'oi¡l
                                            Copyd¡htO 2003 lntsmål¡onrl Assd¡slþD of                            Dr¡ll¡n9    Conlrtctoc                                                       (2t4) 3{0.e,a29 ' Fo¡ßOnADBk.æm


                                                                                                                                                                                                                                                     þ.È
                                                                                                                   F*¡d lPd, MJ
@nagþlop.opqfy. Op&¡qb,núúnttywdqthkPøg'âphttpltôs*lttfrtntr{irdtoûdvnþúarlddf             aocotí,lbtXtsthffiÛrykweil2lthh?dhy
Cuffiphryrt¡otår¡!ñp,¡t1g.lilakttdlüytF,#il/ridt,f/.rhoîffiú{ytíñl6ofrßffierrq.*tdiBhdi. úotslâhthtîtìßwlvÛly æûnodHdôr
s|åpeðsîprr ß,e þãlch cstt dú úd op*rlo¡ ,srô/ €æ ||$ bc tu,Fotld ühq ôy tlôrþ¡ro abô5ry lrtffiq nda( */aHt tß hßw lEt Ñ ,rgtrí ol
gù¡qpdo¡    .Cpmsf lp trdô.flÍfç, ü votùþttty s,t*vuú, h pad q *tufd üê6d tto ñülñw tldtf! pqnArrd wl* ¿Wda¡k þW fr ,¡ âFr.d ítl rd

lotwnæ ¡êqrLñMts ot tidúnlttæ ahall aúoñãtt..lly bâ.mûdñ lò è@loñ ao ahe ñailnun mil|y'.ôry llñt.' Panlãsl øttû svch law
     ll,to tJ.btw túauhawoll: oryrw.ilrù M þbt61ü dþ ôoat olrt4ttrkg cùv¡t 0I aùy qttd w4, ß wtdt ßlof Ma(/ @vd ol anyffith dtd òoâ ol ptplally
dffioñ rnd n¡10., 6øt , Nd Opentot chú retq!ê, proljoê¡q doþãd and lîúannlty êo Ût¿lof erú tß svqplats, cort cfw ¡nd É¡ôcorllficþÃ d any üg trcm
tl.t,gtln (.îy       l/trùlry lor sucb coat
                      o. coñt ñlat lon: Lot\rtth'llandtnl .nylht¡g lo the cona.trl .onLtne6 hqetn, èxG.Fa drc ptovLlw ol FaFlFpltt l0 sn19.                 coNÍtoEilllaL:
       ti¿FoRMAtlo¡'¡
                                                                                                                        ¡ôoludlrú, bqt rol lln{l4d to, drdlì,
          uiüon mqw¡t by Opeõto¡, tnlqqlion obtr¡ñôd by Cqntr.clor in l¡s øndud of drlllin0 oD€elhos on thls Nll,
       Upo¡
                                                                 6h6ll b€            ænldÊnü¡l snd B¡¡ll rct b€ d¡vülged by Cmtlæ1q o' &                   lo
torulloN  p€n6trÐlod, thê r9¡ultð ot @ring, t6¡üng and suNsylng,          côn6¡derod
                                                                                                                                               'mployss,
any psrø, fm, or qponlhn other thBn Ôpel¿lo/¡ d€¡¡qÉtèd rop{€senlSlivôl

20.    SUSCONIRACTSi
        E¡h.rpôfgmycmp¡oyolh6læ01ßc&ßtopglbmrnyolih.o9edtiffrorsM€!lobóp¡ött,ádÛpeldmedry¡lmdlngtoË¡hlbí,Æ'
2I.    AITORI¡Ê,YðFEE6
        ll thlô CstEd ¡r ptac€d ¡n lho handc ol an eltdnôy lo¡ cdtod¡on ol rny lum dË h!6qddot.
                                                                                                      q 8v¡l ¡! b.ouÛ¡l on €m, ol                                       t!tu   dÙe   lÞr.undq de Þ'lççled

lhrough bankruptçr er aóltrstþn   pr$rdiñgå, thsn lhð pEvailÌng party ¡h¡llbr ênl¡ll3d to rÞvtr.o¡sonåble altorn4¡ fds tnd ætt¡.
22.     CLAtfs!¡ ANO LlÊl,l$:

                                            ãl   vst¡d cldms fot lãbor, @terlå|, ûe¡doe!.         ,r{    3uppllF lo þê turnlshcd by           colEc|or      tÉGUnder, snd       slM        to ålla"r   rc lþ¡ bl
         contrælor atmor lo Þsy
6wh lhird psrl¡€s lo      ba   fxed spo.! $e þåæ, lte          Nll, d oltEr ptopsty   ol üE Ope€lot       q   ütè   k¡d   upon whbh    Þld wll   ls lomtêd

21.      ASSTGNXEñt:
         1{.1{het psrty   my        aÈgtgn thtc   Confrd silhoul lhe priot witton        øætl       Òt thê olhor, ähd prompl            not¡* ot ¡¡y sudl ¡nldnt lo .ssign thåll b! glvt lÔ thê
                                                                                                                                       !s .  guartnlo. of lhô pgrlofústraô by lìc âarlon* of th6
olh€r Þâ¡ù ln thÖ svart ot êrch r!âtgnmont. tño âóó¡gning pôÍy öhoÍ rðmâln l¡ãblo lo lhð oth€r tsfty
tEmi of thts ConkecL lf              Eny   sstgnmnt ¡¡ mãds lhat mâtðfrlly ¡lter! Co¡lrrotolr                    l¡n€nciál bordon,     Conlr¿ctór's ðmpêîsãtiq 6haf bc åqulled to glw elæt

lo ãhy   ¡wls      o.    ddd$         In conts¿c]ol,! oPar.ünq     6çt
24.      NOIICESAND PLACEOFPAYilËNI:
         Not¡æ3, repo.t!, ând olh€r           qÌrunhâtkN           Dqu¡red or Þermlttcd ry hì3 CsÛa¿t Io bâ g¡vsn { ssr{ by lne P'ry lo üìe oltEl ¡hål bo doüruÞd bv h¿nd'

ñå¡t€d. d¡0ttsly    L¡NmiÍod d tôto@pþd               (o tho   .ddr!¡ã hêrêinâbo$ !hü0. All BUmr payÊbt h.toundor lo Ctrl¡acfs shof¡ b€ PÊyâbl€ at ile tddËÉ haralÉbov' 6hm
unlo5s olheßl8ê 3pèdn€d ìoreln

2t.      coilr{Nutt{ooBLlGATloNs:
         t¡oMlhstaidinù thr reí¡¡ætlM of lhi5 cøúocf, lhe pårl¡es sh¡ll                  mtl¡uo         to b€   bqnd by thê pÉvieì$s ôl lñls eônlncl ttl3t raiaffibly 6quìre                    !¡m     8ct-pn   tr


16, FmRgAOn€EilE$f!
         lh¡¡                 be tull undoßtrndtn0 ot úE pånf6, rod s wpl€le snd €x.¡ullw olrtrre¡t of lhe lffi o{ thelf ¡glemêilt and ahrll oxdurlvê|,
                conkeç-t @nrlfluiee
                                                                                                            pliol to the llTætvd date h€lsl, whoth€. onl
ffilrd      lovôr¡ all wí( pólorn€d hdéunds All replôlantålion!, ofar!, snd urdorlâklngs ol üe Psrlið8 nsdo
           and
or in B11UnC, are rct€cd l*1610, añd ¡o ol¡gr qtrsci3, a06moþ o. wk ordeñ, g¡€culed paq to lhê ¿x4llìon ol thiB Cúlrâcl rholl ln sfry woy
                                                                                                                                                  ¡þdìfy,

smrd, ¡ller or chrnqo åÌy d lhe tamÊ q ætrd¡üon9 ¡6t ou{ hôrÉln,
 27.     sF€cTALPROV{SþI.¡8:

 2?.! Exhlblt ¡C" - ggledlefti$IgqlÂLE¡OÍEl9!! l. .uåohed ht¡{o tnd n¡do                                  e   p¡¡lh.Hr.

 '  '?   lt ll"",,ï:ll    ff:lîl 3|,f# îlill9 åi"",låltlil$i,,li'.g$lËiå'i[1î""iiåî;îtiålÏ:tgi.''"'"'å?iilJi""3i:iiì'J"']åS,T"ïi,?f,fcif,'#if"[:iH
       ürìi,ie mi'dúiiciioiri¡iäú* ôàu.tí àru'án äpoper'or *rcõnwni¡ntv¡inue or torom lor ôuõh dl.pu&r'
 27.¡   Fw p€íodr ol dohy durtng rtt mvcr, c¡û.d by clmm!trnc[ bryond Cml¡ldo/t canlPl, lnclud¡ng, but rct ilñlt.d 19, lnclemort                                                               mlthf,       l'ck gf
 -'à,iilftölirribrølüi,'dciuo-n,rí¡n¡poïåt¡mìiqn¡¡ífrñiqprrnltr-,óþroiorrtrritpryContr¡cto'rsd.lcyñt.ott'17'000ptd!v.
 t,                            t3""ll3,å?íåg¡li9;S,lå;1,                ¡t¡rhþ    or contr¡1or¡    th¡ll ìnwlc¡ oPoñtori rnd op.r.tor                       pev   c'nrls      3280   p*   d¡v (tpud to Gro¡!61
         Êi':lg3,1llinn                                            "n                                                                              'rr¡lr

         }åililg.                                           ,lFnÍÎ:'",#lii"liH '-ri'åFtl:i";iHlifål
                  i'l",iÅiÌ,.?*',1'f.,ffilri",iå*"iflf,oï ptob¡¡                                         ,ï#J$å*i"'iin#iJlflåå!Ìü'¡8#p'i
         volumrpm6$ praba      lü          lpbnt volumo
                                             l¡cltú¡ú}, t        (l probe lncludedl'.d r.tum fow p5ldlo'




 28.      ACCEPIAi|CÊ OFCONTRACT:

          me lopgolng Cqnt                 ct, IÍclu¡thg th. pøvlslons tø¡dalag         to   tndamîlty, Nla.s. ot ttrbíl?              .nd    ¿lloc.ügÍ     ol   rßtr         subqâdønq¡tr 1'9         sd    0'3(c),
                                                                                                                                                                        -ol                                             I
     parcgaphtlotnd12,.adseb!.agøphtt1,tthaugh11.12,ttÂEknow¡adgsdtagrc.tttoEîdëccøptedhyo$ntotthlÊØ-*t"                                                                                  fTÍ'ZOJê                    ' '

                                                                  OPãRATORI
                                                                                                                                                                                             /"¿
                                                                            srt
                                                                          1l0s:



  fho lorcgorhg Cgñtñc1 Inctud¡ng                   aho pfo|/êrona      qlêilfrg to tntþûntty,      rtlqt       o1 iltþlltay   .n.l   atlo.alloñ ol ,l6k ol      S¿ùptt¡tEÞt! a'9, 6,t(c), F.d',npht

     loondt2,rÍdsuþpañgrtlltôla,tlhroughla,lz,lsacknovladËd,.gúdletødecc.ptèdbyCgnlrrelorthla f                          - deyot---Åttíøþg--mJtr
     whlch k the odactúe dtae oI lhts coîaøç|, ,ublscl to tlg ovetltblw, aní tubJæi ñ .il ô, ns
                                                                                                /tatffi and prcvktont, wtll, lho undqaLal¡,g ¡t¡.t fi will æf ôe

     hlnótûg opon ot6ao, uatt OpeätoÍ Itæ noLd L. .ccaptancè, and wilh lh. lutlhat undqalandlng làsl ùlfe¡s ed cortr¿çl
                                                                                                                                   ,¡ lrtus dtÚ,td ô/ opoElor

  vllhta                                   ol ahe.bovo dêtê ConÙtclor thatl bç lû ôo m.nno¡ bouid by l¡t slgnalua tharcto'
            -St!g!!Ld.yt
                                                               COttTRÀCTORT

                                                                             Eyl

                                                                           lltla:




                                                          (u.s   Dáfrúhffi.PryG)                                                                            FmprovldedbyFm""^'",*                            l'ì
                                                            l^þmlìmÍ     Assodaüo0 ol Drillin9 Conlradø8                                                    (2t4)3{0-e{2e.FrymsorìAoGk.m
                                      Copyr¡ght O 2003
                                                                                                                                                                                                             Y_             /
                                                                                                                                                                                                        RoMApt,zæ1

                                                                                              EXHIBIT                "4"
To    D6tffift tmrøctdaled                                           20lg-
                                    -_-9.$!t0!gri!-
Oprnlor         P6r Mñlnl¡         MC ËneüY, LLC                                                              tunlñ.lot           x¡inn lìrllllno IISÂ-         LP

                                      To he 6rlvlgsd

                                                                                  gFECtFtCÂllOt¡S AND SPECIAL Þ'ROVISIONs

l.   CAEIi{G PROGRAT¿ì (Eæ            Prr¡oEpb ?)

                                  Hoþ                     c¡¡lng                          wCgha                             Ohdo                        Arptoxlnrle                               Wrlt on    Crmnt
                                  SL¡                      8lr€                                                                                         Sctthg D{rdt                                   tlm.
     Cooductor                                ln.                          tn.                            lbsrn                                                                                                      hrg

                                                                           i¡,                                                                                                 ñ.                                    hrÊ
     Surtrc!                                  h                                                           lbrrll
     Prctecl¡ol                               ln.                          Ìð.                            rbttr.                                                               fi                                     h19


                                              tn                            tt.                           tþan                                                                 tt.                                    h6
     PoducUoî                                 l¡                            a                             1b9.,f1,                                                              n.                                    hE

     Lln.t                                                                  in.                           lhÍll.                                                                R                                     hB

                                              in.                           in.                           rþsñ.                                                                                                       hG

2. ftluD CONTROL PROGRAI'I
                                                  -
                                           (Sq6 Sebplngnth           8.21

                       oepth lnlary6l
                            (n)                     -
                                                                                                                          W.lght                            Vl¡c6lty                                 Wlt     rLñ
                                                                                                                      (lb¡Jgel,)                             16.csl                                       le)
             Fton                              ¡o                                 lype $ud




oth6 mud $êclløllons:




î.    INSURANCE        (Sú P¡ËgFplr          ltl
         ¡,1    Adeqelê      Wof   k*'    Con$en¡s{¡on lns!ßnæ æmply¡¡g with                 StStå   Lsw ëpplhrble or Êmployers Lisbil¡t l.ruÊnæ wtfi l¡rits of 3                                 ôÈ¿ll
                óv.riog qllolCon(nclofr anployæs HrtlrÐ ur&r l!¡! Cmlrrcl,
         3.¿     Coûmarqiat {or Comprohongtvo} Ger€nl Llsb¡lity lrguráË, hcludi^g @nlðctutl obl¡t.l¡ont 9s ßrÉ€cb lhb Cst.¡çt and props 6v€Þ!e fd åll
                 ollÉ. ôllgålþns .suñod ln ü¡s Co¡tred. tha l¡m[ lh¿ll bê S----!¡S.]UI"0¡¡II9J¡-*."'-    øUned 3¡ngìr llñlt psr elro@ ls 3od¡V lnlury
                                                                                                                                                                                                                        'nd
                 Propeít ogmoa
         3.3     tu(ombrtr Fobtic Llebllity InsursM úilh lirils                         tqw
                                                                                  ol9-øe.jlL0!ll¡l¡,-                lor üô donlh q,njury o¡         oâ.¡           rnd   t              ono   ltl mlllloî         -tfi.å(*r
         aEJdont: snd                                                           mllllor
                           Au(oruule Publþ Llsbility Pop¡rty Dtmg. lnwEf,ñ r,{th lknlte ot s
                                                                                          , fø e+ch sccltenl.                     om (1ì
         3.4 kÌ.thù{ffit4pe.¡tþ¡r.@lo.1h€-Sþlulo4-Wq*oB$mps$¡lþe-{Mn6.{6Cc*eM{û-mlFg
         lia$ì{y vndsihô @lhn                         A6¡¡âd+¡ff¡l¡rDÐ¡¡¡bill+¡
         B{sdstbd]4{ry{ewp€r6.îdl
         3,5     Cdìor¡nruran6ì           lrs¡tthbtllty¡nñ.¡nûlñtlotmo{rilot3,.mllllondoltrñlh.r¿sol¡.1.t-t¡Íd1.¡}.Oqoôtorwlllourchu.lilël^wn[æ


 {. ÊûUIPMÊNI, MAfERIALS AXD SERVICEE fO 9Ë FUFiIIOIiËO gYOOITRACTOR'
                                                         inrltumnts, 6!ry,e3 orÉ l6bor herolnáflel l¡stsd. íncluding ony bånsporlaUon t3qu¡ód lor ¡ucft
                                                -J€Hñyffi¡tqtl,
      The @chiniry, cqulpßnt, t&t¡. rutatiârg, sspp¡i.!,
 iteñs, ehall be p&vldêd st         thg   wdl krcâtiq ¡l   thè   6rps3o ol cfilrælq           unls        othaÌwsê nôbd          by lh¡g   Cmhct.
         4.1     Ortlll¡g Rlg '3ublæl to ¡Y.llalrlUty
         Coñploto d.ìlling r¡g, doórgmþd by             Ce¡ùedù Er its Rþ           No.                                    üle   N¡q       ¡êm6 ot   equlÛtul beim:
 DEWíg:           Måka     rrd   Alod€l
 Engìnor: Mrko, Model, .nd            ll.P                       -                        -E¿!:--.
               No.on   8ìg
 Puepsj No I Måk€, 6¡re. snd               PM.
               t{o.2 M.ke, SÈe. md         Pmr
 Mud M¡xlog PusÞ:          t .k6, s¡4.8nd     Pm.--_.--*.-
 Boiloñi Nwber, tlake. H,P. end              W.P.                      .

 Oeri:k dMast M¡ko, Size.6¡d Capôcitt
                                                           -
 stbslruduß: Slæ 8nd             Copac¡ty-                                                                                                                  .       -
                     Îþc   _                                                                                         .-                                                              -   "--_'.-.-
 Rolêry      Þ.iwi                                                                                                                                             -
 DrillPÌper Sile                                    ¡¡.                                                                                               ft;Slz!:
                                                                                                                                                               --                           ln. -__-lL

 Drnl
                       --E:--
        Coll¡Gì l{unbq snd

                                                                                                                      -

                                                                                                                                                                                                                   /--\
                                                    lus                                                                                                         Fom           pr¡ded       þyFmo'ÈA'olrt/ i\'J'                \
                                    Copyright O 2003
                                                                                                     1)
                                                                                                          Cútradoð                                              12r4) 310-94æ
                                                                                                                                                                                           .F0mon^oitr\j1"
Elmul     Pnygnlèæ:

                 Sl¡e                                   farl'B   or   loll   Pr,                               illkå a ilod€l                                   tlqnb€.




 g.O.P-  Clo!¡¡t Un¡l:
 B,O   P Aæuñulåtor;

       12 OÈrhh l¡mboÉ.
       .t.3 Nmål¡tings ol drillp¡pa r¡d díll cdlãß 6pælfed ¿bow.
       4.4 Cøvs[lionel drìlt ¡rdiÞ|tr
       ¿.i Cir@lðU¡g ñud p¡t9.
       4.0 Næ¡¡sry pips 6.ks and rÌggiô0 !p mt€del.
       ¡l.t !,lorml 6tora€€{ùr{¡{d{ad{rßñ¡si$
       4.É      shâlô sh¿ksf.
       4.9
       4.{0
       1.11
       1,17
       4,1t
       1.11
       ¡1.14

       1.13
       a.1t

5.   EqulPMel{f,      lll   TES|ALS ANO SÉRVICES TO gE FURilISHEb åY OPERÀTORi

       Thc m¡chlnery, eQuìprre^t. tools,      elsi¿|3,     sùp¡r1¡ôs,   ¡nsuùmtr, æßi{ær          ônd 16ò0r   hd€lraftd   ¡igtód. ¡¡ç¡qd¡ô0 sny trânsportaÙm rcqulted lor   ruch   ¡hm.   shål¡ bq

prov¡dèdåt the     Hll locátkn   8t lhe   oxpo¡É of opêrãlorunl8s olh€qi3e notêd bylhls Cçnt€ct

       6.1      Fwtsh6ndmEÌd¡inodrqurtga@dw.y?¡d/otdnrilolmtloß,dghl{f-wsy,indudlnsr¡ghl6.of.wãytorfutlêfidwrlsllnoB,dvËtfrr¡ìD0r'hlohw¡y
                desrhgs. galðs sidetlro 8ugdr.
       6,2      St¿k.l@lÍon, dear 8nd glado b€tion. on¡l pÉvld€ lumo$d. ircluding sule¡ng whon nGÞsry.
       5.i      fsålt¿îkr wlh ftPe Þ¡dftÍng!.
       ¡.¡a     Mud sb.gs tantêw¡lh dpG Bñd fitllñge
       6.1      Sepârálgrvfh pìp€ snd ftlthgs-
       5.Ë Leh.andetodslrloæônedánddlræ¡noclmudlåîlr,torll¿nk,andmud0â8æplnioi
       õ.t      Laborlod¡gæn¡eçl 9nd deán tÉt tankr and mud ga€ 6paral$
       3.8      Orilt(ñg mud, clEmiælr, ìollclrculatloô ffitefiå|g ånd oûe.¡ddìtivs.
       6.9   ?¡p6 lnd únætlong lø olld.cuhting linEs,
       S,iû lsbor to lcy, bu.y s¡d rægvor.ll circul6ün0 ¡¡net.
       6,t l 9rilìhg blts reEmF, DðreÎetlec. sia¡fl¡¿qs srd lpêc¡rl læl¡.
       5,12 Cslac,l ffshlag tslSêd165 tnd lælfoñt¡l,
       õ,'ll Wm llnê æ.o tÍb q hôsd¡, ør barelÉ ãñdriÉ lìne Þlþ Elctffi lf ßquiEd.
       õ.1¡l ôonvenf¡on¡l @rê bll8. qs ølcheñ and €Þ b¿rôl¡.
       5.{6 Dlrm.d @€ ba.f€l wllh hêgd
       6.'18 C€mnt ônd æmtjn! ærvic€.
       5.17 Elcclñelwíßllôe logghg w¡ø.
       5.18 Direc{ional, ølipei. orothq6pd¡61 r9rvkês
       6.19 Gun øþt p€doEthg æfl'@!.
        5.t0    Explogìvss snd shwuno d€v¡@r.
        E.2l Fornpllon tes¡¡ng, hydfåùlic fßduri¡g, scldl¡irg å^d qthêr r€lated senlës.
        6.¡2 Ëqulltmt for ddll st€û tgstng.
        t.2!    Mud loggiñg     sNM
        ö,26 Wôldlnq so¡æ lor weldirg botlffi Johb ol €¡¡09. gu-Éo ¡hæ. l6t ¡hoo, lþál collrr ônd i¡ ænnscllon rilh lßlðtlino olEll hud equ¡pffit ll requ¡Éd.
        6.¡G Csrlng. túbiñç, li¡eG, ågæn, noat æ,¡6rs, ¡uld6 snd ñorl ¡hæÊ s¡d Bsso¿iåt8d oqui¡.En{
        6.2t C¡slm ss¿lclìers snd æntsh¡eÉ
        5,26 Wçil heed @nñeqtion! ¡[d llt cq(¡pr¡9n( b þ€ lñSlalìad lñ or oo wll of or lhe plwdt6lor u!ð In ønnøt]m wllh l6sÙng, ømplotlm qnd ôpdâtlØ of rcll
        5.29 6ps¡sl or ãdded storôoo lof nud ând ch€m¡cåls
        õ.30 Caiîohead, APIæriß, to 6lom ¡ofhêt 5hilo lo¡lrìe blMot pEv€nteß sp¡clrÉd h subpatsgEph 4-l abovo
        i.3l Blo@t prgvenler leôtif,g pâtlolE¡d l68li¡g sodj@r,
        5,¡2 Replræ¡ffit olBoP r!bbsr.. €lem¡ts lnd *alÊ, ilæquìrçd, qltBr l¡îiallerl
        t,Jt Ca¡lng fh,.¿d Prct.dm and Câting Lubdc€¡lr.
        6.34 ll?S !åln¡n9 and êqu¡pffilas nwssry o.ar requißd byl¡*.

        6.i6          Dlbhlñô   âroud 4q ¡hd lældon,
        6.¡7          Yhl.d þrrtv BOP t6tl¡¡ .¡djce.
        5,16
        5,39
        6.10
        5.{t
        5.11
        5.{3
        5.11
        õ.¡lt
        5.¿€
        5,17
        5.d8
        6,49
        5,60




                                              tU   S   ù||ú bmd . 'úW              A'. Pq.   2)                                                 Fom pþvkt ó    by   Forfls Oná'DlÊk
                                copyfight Q 2003       liltq¡¡lioÉl Aseþt¡on ol odll¡.g Co¡t.ætqr                                              (214) 540-8,12S '   FofilsoMoisl øm

                                                                                                                                                                                          Q-''ù
                                                                                                                                                                                                       Fedø Apù, N3
T,   EqUIPHEttl, MAIERIALS ÀNO SEñVICES IO 8E FURNISHEO SY OÊSIßI'¡ATËO PARTYI
     The nlrcli¡ery, equípmenl, laote, msi€rists. suÞpt¡ss, ¡fislru@ls, advìc66, and tåbor listed as                                                  fte ldlwìng       ñumbered   lteru. lndldihg t¡y t.ansÞort¡ils

rquiÞd lor 6!c¡ it€m unÞss olhûse ôpæitcd. shsl tE pfoviiêd                                   at th9      wl l€lis                     ênd sl the exFen8¿ ol t¡è parfy hor€lo ss dctignrtêd þy      s x @fk l¡ {h€
ôpproÞriale   cduñû.
                                                                                                                                                                  To Bo Prevldod BY snd
                                                                                                                                                                    Al Ìho ExPcnio Ol
                                                                     Itom                                                                            Opsrrtor
     6.1       Câllar and Ru¡wåyr ....,.                                                                                                                x
     6.2       Dllches ¡nd 9ump8 ... ...
     6.3
     6,4
               Fwl (loëå{od
               Full li¡€e (lenqth,-9llalg9!U_.-_l
                                                                                                                                                        x

                                                                                                                                                        x
                                                                                                                                                                                                 ,_
     6.6       Wst6r al Effe. ¡ndüding l€quírd p€mils,..-
     s.3       Wate¡ trll, i¡cl0d¡ñg reqúìtd permls ..-...,... ... ,..
     3.7       Waterlims, lncludt00reqqired perBils
      6.4      Wals ålo.s06 fsnks _-_                 cpacìty (Por rlg ¡nvônto.y), . . .
      6.t      Pslãb,6 Mld.nd bonhd w¡l¡¡....,., . ....                                                                                                 x
               Lrbq tç op€rgle mlsr well or waler pump (8lg crew onlyl . , . ... . . -. ..-,..                                                                                                    x
     0.10
     6.1t      Mêtñténa^e ol ffilar wll, ¡l requìrêd.                                                                                                   x
     6.12
     6.r¡      Fùel   lqwgìo¡ tump.......
     6.14      MsF ld e^ti¡es ¡rìd bqlers, q ñ10ß s¡d oud pumps..                             ... ...   ..,-. , .   ...   .   .    .


     e,tõ      Trsnspotulion olConl.qctô/s ploper\':
                                                                                                                                                sæ P¡rlc0plr      4r!
               Move oul.,..                                                                                                                     Se
                                                                                                                                                        t{,Ä                                     l¡rÁ
     6.16      M€l€ñãls lar "boxing jô" .ig snd deÍlck. .....
     6,'!?     St 6rsl sklngeof drillÞip€ ãrd lnllællal6 âs                  lôlfd9i



     6.18      X6lV iolnts, rubs, él€wlorô, tono6, õlipr ând BOP rsm3                   ll     ße wlÙ lpeciql
               drillpipe,, .,                                                                                                                            x
     e,1B       O¡jll plp€ prof,.ctd3 forkellylôìnl and €acåioiñt
               ofdr¡ll {rip€ ruûn¡ng inside ol 6urteÉ Ca6¡ng as róquircd,
               lor u¡e wilh nomd skiNs ol drll F p€ -
     õ,20      Dr¡ll ÉÌpe prol6toß lo¡ Këllyþnt Ê.d drill p¡Þô tunn¡íg
               ing'd€ ol P'oleclro¡ Cãcog
      0.21     Rale ot pêMl€0on reødiñ0 der¡æ (C.¡rig r|ôot@lc)-..... ..,...., .,,.. . ... ...
      â,22      ç(É    l€bq   lq   tunnúQ ênd          (ænlrng Ésìû9         (Ca3i¡0   @8),.... ...-..,. .                        ..

      0.2s                                                                                                                                               x
      e.24      Pdtr*5ltgfôngs. ..,.,,..                                                                                                                 x
      6.25      tgydñô     and p,ckup ruchina....-, ,,'...,...,...,' , ..,'
      €.26      Tubl¡g t@|s,.       ,                                                                                                                    x
                PMr lubiñq         bng                                                                                                                   x
      3.2[      C¡s g&b.                                                                                                                                ti,A
      €.2¡                                                                                                                                              N/A
                                                                                                                                                        NIA                                       N/A
      0.t0      Sêüæ llg Boål ,... ...                .,.,,
      8.1t
      6,12
      €.t!      ReôervÊ P¡ls......, ,.         ,.

      5,54      Uppcr Kelly   C6k
      G.3ó      Lowt Kellyvãlv€-..-.
      G.16      D¡l P¡po Soletyvalve . .                                                                                                                                                              x
      6,J7      lnridg Bl()wt Prevanlgr.                      , .

      G.38      Drjllino holê tor ordddng lor 6nduôlor rlpe
      6.s9      ChErges.   øil ot bond! lor publìc toads..
      3.10      Poíåble foilel... ....       -.,,..
      €.,1t     Tralh RæplåcTe
      õ,12      ll$r{¡el¡slshô16 Slekcr                   {Pot rlg   l¡v¡nloryl -.... .. .,    .   ..

      0.4r      Shale Shaker søærs
      6.44      Mqd Cleân€r.,....        .


      6,4¡      Mudlcas Sepã¡¡lo.-
      6,48
                                                                                                                                                                                                      1(
      6.47
      s,48                                                                                                                                                                                            It_
      6.{9                                                                                                                                                   ,(
      6.60
      6.61       Rotsling Hæd Rutlbers -........ ,...
      6,62       Hydrãullc Adiustab¡ê Cboke.                   .                                                                                             I'
      6,63       P¡l Voluma Tolali?et -         .'-                                                                                                          x
      0.54       Cgmnuniø[oñ, lyfE
      6.55       aqftllll,


       6.56      Cqr$lo0 ln¡rÞitor fry prote{lrñg drillgldnq
       6.67
       6.66
       0.é9
       6.60




                                               w S @ñß Añlú ''E Nbr A' '                                                                                                   Form p¡ovrdd bt   Fqru Ôr'A-Drs\
                                   copyright O 2003 !.lmaùoßlAssj¡lion of Drtl¡n9                              gútrå.los                                                  (?r1l   g0-042t   Fórñ!OnAoisk    @t..
                                                                                                                                                                                                               \
                                                                                                           r¡rfid¡¡¿ e9
?,   oTHERPBOV|JON!¡




                                                                                                                      -\
                            lu.s ¿¡}m.r øñÈrc - r¡hatlA"    "   P4   at            rm ¡þrllôdÐFom o,-*D¡* /                J
                  C¡¡t'þhtl¡ 2mt lf{afúloml                o¡   ûlgnq Cont 0Cor3   er.) Eao.s{æ.   FÊrÌÍl4tÙ!,ræ4 ... ¿¿
                                              ^$adrüoñ
                                                                                                                           )
                                                                                                                                                                   R.1û Asl, ú03
                                                                              EXlllBlT     *a

                                                                         ls{r SsbÞlE¡[oh         0.31


TlË thaþïlîo   úrs.   üùtl    GÇ¡t€d nt     ltr æ     iwPontôd h $. odrtNt   by    lrlhonôÜ   ü tr lïlll €t   {i:
(fl       î!rË{!rloppstrilycl¡mpcsnb*h{lOFßôo.1.4,
{21       Ii!                Actott cl6uþ pns{bËd ln 1l CFR ô0'26o'a Egddln0            n1lår8 ÛÚ þlttlnt       of   hc VlslËm   il'
                ^fimutË                                      wlln                  {t
Ol        tho Afimalr!.ô Af,bn 6l&rô i¡r ¡$dkspprd                  pro.|l¡oit h        CFR 80-741.4

(11       Iìs   Crdiñtâlþn    d Corp{t¡Ë       wlÜl   EMmsüsl Lilr pnroi¡.d        ln 10 CFR t5'20.




                                                         tda   - '€¡rrba å.' âtr tl                                                    Fm    prwtd€d        Fm!   Ôn+"Dhk
                                                                                                                                                                            t.
                                            ItJ.s,                                                                                                     by
                             Copyrlttrt         '.r*
                                          3 200¡ hlun:|,þorl A.iocLlhô o, Dl¡kÞ Cot       ¡dm                                          {2|t, C40¡42{ ' Fm¡OriAltlrk   m
                                                                                                                                                                            \-
                                                EXHIBIT "C"

                               CONTRACTORS SPECIAL PROVISIONS

l.    CÒntr€clor shâll fumísh in¡tial l8ßÞd annulãr preventeÍ element. lf th6 êlement ls damaged du€ to dsstructivê
      êtåmenls Inlroducêd to thê mud, glr¡pping, or 6xc¿sslve l€st¡ng, lhe Oporator åglees to fulnish I new êlemsnl.

2.    Chemicål Add¡tìves to th6 mud for prevenl¡ng oxidation of the drlll strlng end hydrÞg€n sulf¡d€ scaYeng¡ng
      chem¡cåls to lraat the mud or drilling lluid as neceseary [o remove all lraæs ol H¡S and lo conkol orygen
      cûrro$ìon to bâ furn¡6hed by th€ Opôrålor.

3,    Opèrslor shall fumish all labor, squipmeít and måteriäls to clean f¡g aftêr us€ otail basê mud ånd/or complellon
      fluid.

1,    Ëxtrs cosl ta rig !p lor drill¡ng with oil þåse mud ¡nclud¡ng, but oot lim¡tod to, the coel ol pll aoveG, åleam
      cleeners, drip pane, mud vacs and clean¡ng materltls shall be at Oporâtor'6 èxp€nse.

5,    ln¡lisl insp€cl¡ón of âll Contrscloi€ drill pipe, dr¡ll 6ollars, kelly, kellyìoinlê, vålve3, sub3 €nd I-IWDP ehâlt þe at
      Contrac,tófB ôxpenEo. All rspålra, replaô€ñênts rnd hruling tor repáirs will be at göntrsclofs expensê. (Thè
      inspoG,lion w¡ll þe (o T.H. Hill, DS1, Cstegory 3 or ¡ts equivalent).

ô.    Subsequent tnspe€tions (lncludlng thê insp6ctìon el lhê end of the .lob) of åll d.lll plpè, drÍll cgllãÉ, kelly, kelly
      jolnts, vâlvos, suÞc ond HWoP âhall be at lhe Operstor's expêûse. All rePslõ. replâc€me¡l8 snd haullng for
      repair€ wlll be at Opsrator's oxpensô. (Tle ¡nspect¡on vrill b€ to T.H. þllll, 061, Category 3 0r ns squlvalent).

7.    opsrålor shall fumish ell screens for ¡hale ghakeË.

8.    Opârolor sh8ll fumi5h all polablê wãtðr for ÔpeËtor aûd Contr¿c1or personnel,

L     Op€rator, Operatois reprÞ9entåt¡v6s snd Opsråtor's suÞoontrâ61ôr6 Êhâll supporl Côntrqcíol3 s€faty Policiss
      ånd Pröædures ln general and ¡n part¡culâr, w¡ll cômply vrílh âll Conhddofs p8$oñal Protecllgs oqu¡pmenl
      requllemênt6.

10.   Operalor w¡ll b6 respons¡ble tor tho prov¡slon and ma¡rilenonce 0f aßy sile s€ptlc syslems.

11.   Contrôslor will provide only one size of mud pump liners- Any addltionål sizèg ßqulr6d by OpåËtor will be
      provlded by Op€tâþr al Opereto/s æst,

12,   Alì third pårty êqü¡pñånt rÊqulrgd to nipple upln¡ppl8 dowo BOP êqu¡pneil will bå proY¡ded and pald lor by
      OpeElor.

13,   Thê lâte6 contaiô€d in this Contract are bassd on lhe rig lnvenlory sttached hereto. Any modlficslion ol sdd¡tion
      lo lhe fig râquestêd by op€rator will b€ ål Op€relor'â expensê.

14.   Operator shsll test BOP equlpmênt ât inlervå|3 âô sp6c¡f¡€d in fôdê¡a¡, stat€ or loc¿l rBgulatia¡e, API
      Recommended Pract¡cè or every twenty-ône (21) dayswhi¿håv6¡ Inl€ry¿l ¡s more string€nt. All testing will be
      pêrfômed by ân ¡ndep€ndeni lesling compsny pmvldêd ðnd ps¡d for þy Operator.

16.   ln åll oatós whôÞ Conhåctor's employeès (includ¡ng Contrâclôlß dir€ct, bonow6d, specjal or gtatutory
      employrèa) sro cov6rad by the Lou¡slana worke/o ComF€nsat¡on Acl, la. R. S. 23:1021 el soq., Oporålo¡ 6nd
      Coniiliat$ 0gr€g thåt åll work and operâtìonô peloûned by CoiltlÉctor snd its erhployôes pursuant to thìs
      agrþ€ment ste an ¡ntegrål part of and are .ssônt¡al tô lhe abillty o¡ opètátd to genôrsto Operatoie g0od3,
      produôts and serv¡ces- Fu¡lhermoß, Operalor ônd Contrac{or ågreé lhål Op€ralor i3 a slslutory employer of
      Conlräctor'á employees for purposes ot La. R, S, 23:lml (A) (3), NotwÍthstaôd¡ng Opðlsto/c stãtus as E
      8lêtutory ornploy€r o¡ sÞeôisl employer (as defined in L¿, R. S. 23:1031 (C)) of Contraclor's employæs'
      Conttâctor 6hall rernain primariiy responslble lor ths paymeot of Lou¡sianâ Wort€/s Comp€n6allon benBfls lo
      its employeÊs, and shall not b€ êntitled to seek contr¡but¡oí for âny Eüch payments from opêlator.

16.   Opolâtof, itr pårerìi, s0bsidlary and sí¡l¡åtrid corporatlons, a! $,¡sll s3 lhä employegs, oflcßl8 8¡d dhèclor¡ of
      ßsctr (cõllsoi¡úely, "ÕperEtof , is óogn¡ilnl ôl tl¡o Nåttore Dlspule R€bðlullon Prölr¡ñ and WÀh!8 lo b€coms an
      Etsc't¡ru Ent¡ty, ás deliildd ¡n th¿t Program, AccordlnglT, Ope$tü or¡d Nsbors lndurtrig6, lnc. ('NaboIs') hsroby
      agree thal Oþrator is ¡ô Elecling Entity ao lo åtl Dìr$lês betì,ve6n Opor€tor 8nd lhê prcaßnt and tormar
      Employoas ånd Appllmnts ol Nabor¡ purâuml lo ths Nabm Þrspute R8elutloñ Pmgrsm D0 il outranlly exlðt¡
      ônd dt may be smênded from l¡me to lime, ln th8 event lh€ Prog¡am ls amendod, Nãbors agrees lo provide a
      copy óf lhs amendmênt{s} lo Opefâtor. Opêrâtor may w¡lhdrew this Blåclion to participatB ìn lhe Prôgrsrn ât any
      time by giv¡ng not¡ce ol 6uch wlthdrawâl to Ndbofs, such revoælion to be eflective w¡th respÉd to any cl6ims nol
      yet ¡nst¡luted ås of the dålo of revocation. Oporator undeßtands thal it is bound by lhe terms of thè Program
      w¡lh fèsp€ct to âll Dieputes with Nabors employess, regardleso of wh€thet Euch Oìsputê is initiated by lhe
      employ6o or by Operalor. Operator and Nâþars ¿cknowledg€ thãl ths Plogrâm doêg not aPply lo dlsputes
      b€twssn Operator ând Nabor8 and thåt ths Ptqgrâm dæs nol alter thê leÍns of any lndêmnificàt¡on agrgemenl
      bêlwæn them.

'17   lñ thè êv€nt Op€r€tor slecls to drlll å ¡ubsl¡tutè w€ll lt shall bê Ope¡âtorb obl¡gation tó sdvlso Qoniråclor ln
      wr¡ting of suóh change. Notwllhstand¡ng Operålor'å fållure to nollfy Contrgctor ôf such change, the terms of thle
      conkact shall apply to such subslitote well as if guch substìtul€ well werè the wêll 6pecit¡ed in Påregraph I oflhs
      Corìtra?t.




                                                                                         Exh¡bit_C_O l_oklahoma_Mây04
                                         NABORS DRILITNG USA, LP

                                               PACE 15OO               -   RIG F26

                              Programmable AC Electric 1500 HP Rig
DRÂWWORNS:            1,500 horsepower AC drawworks featu¡¡ng regeneratlve AC b¡aklng. Dlawworks ls drlven by two (2)
                      800 horsepowe¡ Ac motors. Autodrill functlonality u$l¡zing AC motor.

POWER GEilERATIO'{:   Thre€ (3) - caterpillar 35128 engines rated at 1'476 horsepower each, driving one (1) lGto 1365 tM
                      gene.ator¡ for a totâl of 4,428 horsepower. AC power generatlon, Variable Frequenry Drlve (VFD) and
                      MCC unltlzêd in a s¡ngle house,

MAST:                 Pyrarnld Fa* Movlng Land Rlg 152'three sectlon mast manufactured to API'¡+F speclflc¡tlon. Statlc
                      hook loâd of 1,000,000 lbs. on 12 llnes. Mast ls rälsed and loì,vered uullzlng hydraulic cyllnders, Mast
                      has lnþgrated top drlve r¿lls (enables top drlve to travel ln mast durlng rig move).

SUBSTRUCTUREI         Py.amld hydraulically elevated $bstructure wlth 30'floor helght and 26'clear he¡ght unde¡ robry
                      beômt, Sub*ructure ls rated for 1,00Û,000 lbs rotary load simultaneous wlth a 600,000 lbs setback
                      load.

DRTLLER,S COIITROL;   Cllmate controlled drlller's cabin prov¡des lntegrated Joystict control utlllzlng PLC technôlogy. Touch
                      screen controls provide ståte-of-the-art monltoring, control of rlg equipment and drllllng pal"meters'

IIIUD PUMPS¡          Two (2) 1,600 horsepower mud pumps. Each powered by one (1) 1600 horsepo/rer AC rîotor, pumps
                      are egu¡pped w¡th hydraullc liner retentlon and pump rod sys,tems,

MUDIAHKS:             Three (3) tank system total côpådty app¡'oximately 1,500 BBL; four (4) 6"                     x 8" centrlfugðl   pumps
                      powered by 100 horsepower electric motors, 100 8BL tr¡p tânk.

SOLIDS COI{TROLI      Thrce (3) Swaco Mongoose shale shakers
                      one (l) swa@ mud cleåner with desander               /   desllter.

WATER STORAGE:        One     (l)   500 BBL water tânk,

fUELSTORAGE:          one     (l) 20,0æ gallon dlesel     fuel tank,

TRAVEUIIG BTOCK       500 ton trâvellng block, grooved for        I 3/$' dr¡ll l¡ne,
TOP DR¡VE             Canrlg 1250 AC, 500 ton lntegrally mounted top drlve system,

ROTARYI               37-L12" rotâry tÀble, lndependently drlven by AC motor.

ACCUMT'LATOR!         Slx (6) statlon accumulator unlt wlth one (1) electric Blplex and tlvo (2) a¡r operated pumps. Unlt wlll be
                      designed ¡n accordance wlth APt 16D. Remote panel wìll be mounted at drill floor'

BLOWOUT               Annulðr:    13-5/8" x 5000 psl.
PRËVENTERST           Double Ramr 13-5/8" x 10,000 psl.
                      Shgle Ram: 13-5/8"x 10,000 psl.
                      Manltuld:                                                EXHIBIT
                                                          (C'

                               CONTRACTORS SPECIAL PROVISIONS

1.    Coilråctor åha¡l lum¡sh iôit¡Bl lestêd ennuls. prevanter €lernent. It thê olemenl lÊ damaged duE to destruslive
      ålêm€nts lntroduæd to ìhe mud, strlppinç, or êxceås¡ve tssl¡ng, lhe Operatot agre€s to iurnish s new êlåm€nt

2,    Chom¡oat Addll¡ves to thâ mud for preve.ìling axidat¡on ôf the drlll sklng €nd hydrog€n sulflde scavengíng
      ch8miæls to trsst the mud or driÍl¡ng fluid as necssBary to r€mové ãll tlsæs of HzS and lo conlrol oxygen
      coÍoslon to b€ furñiôhed Þy the operàlor.

3,    Operåtor shall lurn¡sh all labor, equipment and materials lo cleân rig ellet usê oi o¡l bâsg mgd and/or complel¡on
      ñu¡d.

1,    Exta cgat to rìg up ior dltling with o¡l baså mud ¡n6lud¡ng, but not l¡m¡têd to, the co8t of plt goverE, rteam
      cleaners, drip pans, mud   vac   snd clean¡ng malgrlå19 shall bB at Op€ratol's sxpense.

5,    ln¡tiel ¡nspoô{¡on o, ált conträdofs drill pipe, drill collars, kelly, kelly jointê, valv6s, subê and l-lwDP shall b6 at
      Conlaãctò¡'Ê 6xpen9ô. All rgp¿¡rÉ, replaceñèr(6 and håullng for rêpa¡ß w¡ll be at Contiactol'8 oxpen6ê- (Ths
      inspe6tion w¡ll bå to T.H. H¡ll, OSt, Calegory 3 or lls equivâlenl).

Þ.    subsoqueñt lnspeclions (lncludlng the in6pection ât lie end of the JoÞ) of ãll d¡lll plpe, dril aoll8I8. kelly, kelly
      lolilÊ, vâlv6s, subê ¿nd
      'reps¡rg                HWDF shãll bs at lhè Operãtôl's 6xpénôâ. All rePairt. rûplâün€ñts snd houl¡ng lor
            wlll bê ãl Operotor'$ expÊnse. {The iñspecilon wlll b€ to T.H. lllll, 0S1, Cstegory 3 ot lls oqulvaìent)

7,    Operator shall lum¡sh sll scr€ens for Ehsle shakèß.

L     Op6rótor €hall tumiôh all polablo water for Operator and Coñtrsclor persönnel.

L     0p€rolar, Op€r8lor'g fepr€sentÁtives €nd Operâtods âuÞcontrac{ôf3 Êhell âupport Contractods SafÊty Pol¡oles
      and Proædures in gen€ral ûnd ¡n parliculâr, w¡ll comply with afl CÖntrsclo/s p€rsonal prolecllve equ¡Pment
      .equ¡rem6nlé,

10.   Opêrâlor w¡ll be fesponsiblè lor lhe prov¡slon añd måintenånæ of any sita 8€ptic sy8l€ms.

11.   conträctor w¡ll prov¡de only ons s¡zs of mud pump l¡ners. Any addiÌ¡onel si¡es r€quirêd by Opêmtor wilf bê
      provided by op€fa{or at operato/s cosl.

12.   All thkd party equipm6ôl requked to nipplè upiûlppl€ down BoP €quipment w¡ll bâ prôvídêd and pai{, fôr by
      Operâlor.

13.   The ratos contsined in th¡s Coßtract are bssed on the r¡g invsnìory altsched hereto. Any modllioation or addlt¡on
      'lo lhê rlg iôquestéd by Opêrâtor w¡ll bå at op€rstods sxpeñse.

14.   Op€.ator Êhåll tsst BOP equlpment al inlervalg aE sp€cilled in federal, ôtâte or loc€l rþgulitlons, API
      Recomfnended Predics ôr êvely twênly-one (21) days whichêvår ¡nlefltl is more stringánl. All leBl¡ng ì,rill b6
      performed by an ¡ndrpe¡denl lesllíg comp0ny provld€d ånd ps¡d lor by Operator.

15.   ln all cgses wheË Conlmclor'ô employees (¡ncluding Contrâctof6 dir€ct, borÕw6d, sp€ciâl ot åtálutory
      €mploy6€s) am covsrêd by lhe Louislóna Workg/s Comp€nsâtfoo Acl, La, R. S. 23:1021 o¿ soq., Operato¡ ånd
      Gonlrãc1ôr agree lhat ð11 wolk and operations pedoínêd by Contrâôtor snd íta êmployôâê purÊuânt to this
      agreemÊnl sre an inlegral parl ol ând afe essêntial to thê abllity of Operå(or to gen€rstè Operåtofs goo&,
                                                                                                     I
      pioduclg and eerv¡cê$. Furthemore, Operalor and Contrac{or ågreo thal Operator is slålulory employor ol
      Contractor's employæs for purposes ol Lã. R. 6. 23:1061 (A) (3), Notw¡thstand¡ng Op€fålo/6 slatus ag ¡
      Blstutory êmployer or spêc¡al smploysr (as defined ¡n La. R, S. 23:1031 (C)) of Corìtractor's employæs,
      Contractor shâll'rêmain prímarily æEponslbls for lhe paymenf of Lou¡s¡6ns Work€/s Corflp€nsstion benellts lo
      its êmployeos, and 6hall not b6 sntllled io seek conlribul¡on for any 6uclì payrnBnls trom Opêratol,

10,   OpÕrôtor, ¡ls psranl, sub$ßlary a¡d stûllslod ctnorallonr, as w6ll Ér ths smployêèå. ofl¡@r8 6nd dlructorð ol
      Ê¡ch (c{lléËtlv€ly. "Oporslo'.} ¡r cú0ni¡ãnl of lhå Naborr D¡sÞuto flsßolrrüon Prggrsm 8nd wlsñ68 lo boþooe an
      Elèdtlng.Ënlly, i9 dqfinsd h ifrst Piog¡am. A0çordlngly, Opor0lor ¿nd Nåbors lndustllo¡, lno, fNabors") lËraby
      agreo that O'por¡toi lÊ arì El€qting Enl¡ly ôr tô Êll Ci¡$putås betwoân Opsralor end lhó p€sênt snd loriï¿r
      Emptoy6e0 gnd Appticgnlc of Nslroß pursusnl to lhs Nalrors Diopüle Ro8ottJtlon ProgÍåm !s ll ænsnlly exi¡lt
      and ao may be amôodðd fiom lirng la timo. ltì the evertt the Frogrüm lÊ amåndôd, Nabora ogreoa to provido ê
      copy ol tht ãmôndmoflt{a) to Opomtor. Opsr8tor ñay withdr€w this sloclion lo psrlicipålÊ ¡n the Progfsrn ål 8ny
      t¡me by glvlng nollÇe ol such wilhdrawal tÒ l{åboß, FUch r€vocåtion lo bs ðtlocllve wlth rtsPsc,l to any clâlm6 not
      yel InatitutÉd os of lhg date of revocstion. Oporútor urdontsnds thâl lt ls bound by lh€ lorms of th8 Progrom
      i,v¡lh respect lo €ll Dispules with Nabors GmployßBs, r€gardloss ol whsthsr suoh Oi$pulg ls lñlüÊlod lry lhð
      employee or by Operstor. Operalor and l\laborE 6êkûôì¡rltdgo th¡t.thê P.ogfam doos nôt âf¡ttly lo dlßWlee
      b€tw€€n Operator and Nabors and that thé Progråm dgct nôt âltår lhâ leñir ol any tndâmðlncäÛon iqrþontonl
      bå{wæn thèrn.

 1t   ln the ev€nl Operator åtsë.tr to dflll a súÞrtlluls wrll lt ehsll bs Operatol€ obllgãtion to sdvlsÊ Contraclor ln
      writlng of such change. Noiwlllsl,ôndlng Oporaþfr fâlluro tg notlfy Conlr€ëlor of sugh chånge, the l3rms ot this
      ConlrEst 6hall apply to slrch ¡ubsl¡tutô wôll a6 il BUc,h substiluls well weÊ the wêll specilîed tn Pårågrsph 1 ol lhg
      Õonlract.




                                                                                         Exhibir-c-01-oklahoma-Ma¡o4
                                    EXHIBIT"I-E"
         {lll)                                  APPLICATION FOR HOURLY ANÚ DAILY EMPLOVIiIHT



                                         icant fljlust Read And Veri    W¡th           re
 ldeclare that lho slatomonls oontalned ln lhls appllcatlon are correcl and undsrstand lhqt wllhholdlng lnformallon
 ol makhg a falsa statement ln this appllcatlon and lnformatlon submltted thsrewlth or at any tim-o during the
 appllcallon .and pre-employmonl proooss wlll bs the basis lor my appilcation not lo bo consldered añd/or
 dlgmlssal. I aulhorize all employers, educatore and othe¡ flrms or person namod hsreln to provlde lhe Company
 wllh lnlormatlon regardlng my educallon, employmont arrd medlial hialory and relaaeo dll such lndlvlduals 0r
 en$leg.Jrom        all   llabllily   lot any damages lhat may reeult from luinlshfng lnformetlon rogardlng me,
/;,(¿/4                    - lNlTlALS

 I undsrstand thât this appllcatlon dÕos not obllgÊte the company to offer me employment or to hlre me, I further
 undersland that     ll I am ernployed by the Company, my employment   will be on an "at will' basis and may be
 termlnatod by the Company at any llma wllh ot wlthout causo or notlce, ll I am employed I understand that lwlll
 woar the presorlbed pereonal          equípm              ablde by all Federal, Stato and Company proceduros
 and regulatlons whlle worklng  the                                 .INITIALS

 I acknowledge lhâl a oopy ol lho Company'c Dlspute Resolutlon Program was availabls for my review ql the
locatlon whoro I eubmlttsd thlË appllcatlon. I acknowlodgo and undsrdtand lhat t sm requlred ló adhsre lo th6
Dlspute Reeolul¡on Program and'its requkemsnÞ lor sriumlsslon of all olalms to a proäess that may include
mediatlon and/or arblüatlon ünd lhat ll I rsfuso to slgn below that my appllcallon wllt not be conslilarsd for
omploymenl. I furlher undo¡sland thal rny employment appllcation subfilsslon wfih the Company constltutÊs my
accgpjg4ço ol the terms ol lhls provision ag a oondltlon ol employment coneldoratton.
      ,.   i .''




c\l
         {ll)                                  APPLTCAT¡ON FOR HOURLY AND DAILY EMPLOVTI;#T




                                  Applicant Must Read And Vetif w¡rh sl
I   doclare that the sfatements conlalnsd in lhis application a¡,e cor¡ecl and understand that withholding lnlormalion
or making a lalse slalemenl in this application and lnlolmation submilled therowilh or aJ any líme dullng tho
applicatloìr and pre-employrnent procêês wlll be the basle for my applicallon nol lo be considered and/or
dismlssal, I authorize all omployers, educators and othsr firms or person named h6reln to provlde the Company
w1h lnlormãtlon ragardlng my ilducation, employment and medlcal history and release all such individuals or
                       *,   fi!,|I,,T,Åi, any damases thal may resull rrom furnishins informalíon resardins         me.
"lgärå"-
                         'employeddoes not obligale the
I understand that this appl¡cation                      company lq oller mo employment         ql]g   hirg me.. I lunhor
understand thaì if I ani            by the Company, rny employment will be on an "al will" basls and may be
terrninaledbytheCompany'atâny'tiñrewithorwithoutcauseotnolice. lf lamemployed.l underslandthat,lwill
wear thç preäcrlbed pel'sorial protective equipment arldrwill abide by all Federal, Slate and Company procedures
and rogulations while working for the Company                             - INITIALS
                                                      - A.i Y -
I acknowledgo lhål â copy of the Cornpany's Dls¡:ulo Resolution Frograrr was avallablE lor my rovlaw at th€
locátton wnsie I suþmiltdd lhis application,' t acknowladgs and undorstand that I am roquired t0 adhsro lo lho
Dlsputo Reeolutlon Program and'ils roquirenìents
                                          'l          lôl eubmiesiolt ol all olalms fo a process that may inch¡cle
rneãlation and/or afi¡[rãtlon and thal lf toluse to sign bolol lhat my applicatìon wlll not bo oonsidsrsd for
employmont. I furthsr undêt6tand thal my omplgyment appllcallon eubmlsslon wllh ths Company conslitutes my
acdenía¡ce of tho torms ol thls provisiorl as a Condlllon of employmont conslderatlon,
    Aà\ \q                  -tNrrrALs
         J
ll I am  hlred, I hereby agrÊe to parliclpate in thê Cômpany's Payroll Direct Deposit System lor payrnonl of
salaried/hourly employees and complRlq lho Payroll Direcl Deposit Authorization Form to implemsnl the PaYroll
Direct Deposit System lor my pay,         _Hd\Íl    ,INITIALS

This applícation will be considered active for thirty (30) days,
                                                                           !       t'1

      o4Í:M",k;h.äþr                                                  l"lt¿- \5
                                                                               Date




Hñ.l0s    (01/07/11)




                                               EXHIBIT ''I.G''
                                       NOTI.CE TO ÁPPLTC,{NTS REçARD-INC
                                         DìSpulltl ÅI:SÖLU1 IÕN PROGRAM
                                                                                                                     ând oficlent
êppl¡cants crr omplôYeos snd lhe Compâny. this
                                                                                                            tho oafliosl posslbl6
mó6n¡ ol rssolvlng sny dlsPlJtos thoy may hâvo
q:porlunlty.

Acopyolrh6Dlrpt(0RogolL(ionProçf8m¡sl]elngpfov¡dodlÔryourrsvl6w,.lfånyEppflcântlsllslo-åc.kltowl€dg6Dfìdsgl.so
i"ìñäîiogiim, tiroy w¡t not ¡" mnsiioiòd ràr otå¡iroymer,t. ì li6 âcknowlodgonioni ìs provlded þelo ¡ lor your slgnRlura.
I    lÌtâv€ !€âr| âliowof.l thsopËrtunitytÊfsviov{lie Nshols oisFUto Rssolt¡líon Progratrt.
                                                                                                                          Fro9râm
2.
                                                                                                                                lurlhðl
                                                                                                                              laftns of



                                              ay     r"Q

                             _\J
                              .-1
                                                                    Xik¿å"                            L¿- G C,.(

                                                                                                                  oJ .t             ti r'{
rlylå@,ulM¡lJ¡.Iilttis                               f)ïl coNFI-IC',¡'()S
                                                                                                                          :   t:l



     llt
                                                           prqrrsûÞ¡ l0 pfopor(¡ona s         Àil10 s  omploâdos Êl mod¡{) rnér
                                                 i   L'to quêpudioraf I [6n8r R kavós do un prouuso ilu lcllrlonto uf¡â fo[oluclón


                                                                                                                                    Si un
.trrntncc,noltroßorìloâvl*o8olonnlántrrtrc¡rdr¡rerrrtc¡uilf¡dolPfo0rârrtsdoRÐgôluclÓ|1dsConflicto$psrÊsu.rov¡ßlÓn
;ilì;i,ü;Ë'.*,*;;i;ä iil;i"-ìü            åìäà io"¡¡o y no n'ln do ãcuorco cDn ol Prq,râms, no sorå consl'lortdo pâr$ €l
ãli"iüljlisü ö;ìiiñ;ãtö""oïo ioiirrtiiuäã,:oìer6ddo roeil,crd0 os1û notilloaclón coä respecto al Prc,graÍ¡s do rosoluc¡ón
d0 bnlllcloú p'orr,'cluo uslod lQ f|tttlo oll sJrÍilril'Jflfl $ L\{ìtin(li¡cion

3.   Se m0 h¿ potmltldo rov¡ctr sl Pro{}l8rnll ({o Roâolución do conll¡ctÕs rJs Nollor3'

 4   Ccil rnl lirfilÍ   Ir



      {xa$hlst Bdg             6nplog,




                     NÕmÞre o9l A9Plfalì(9                                              llrma gslAaPlm¡r€



                               Fèêhá




                                                                                                                                             t.rR- 106
                          EMPLOYEE ÄCKNOTVLpDGEMENT
                 coNcERNINGNÁ39ß,SDISPUTE,RESO.L.pTIONEROCRAM
I haw received   ¿   copy of the Nabors Dispute Resolution Program'

I acknowledge lhat the Employee Dispute Resolution Program is not n conb¡ct of employment between the
Cornpany    *ä   mc for    *y þ."in. time period ond does not alts¡ the employmcnt-at-will reldionship, The
ornflãymentrelationship bãtwoen the Company and all cmptoyeeg is based on mututt oonsent snd oan bc tsrminated
at any time, either by myself or the conrpany, wilhout notico or rcquirentent of cause.

I understand that nothing contained     in the Enrployee Dispute Rosolution llogram is intonded to violate or restrict
any rights ofemployees grraranbed      þ   stalc or federal laws.

By my signohle below, I acknowledgo and wrderst¿nd that           I am required fo adhere to the Dispute lìosoh¡tion
p-grã*    alndits re quircment for submiision of disputes to a procoss that may include mediation ¡nd/or atbitt¿tion, I
flúÍer undershnd Urut my crnployrnent or continusd êmploymcnt with tha Company constitutcs nìy ocoeptance of
the terms of this provision as a condi{ion of my employment or oontinucd €rnp¡oyment'


,áì,4*2,Æ^.,
ffirne  õf Bm-pioyce (Print)                                                   Employc*


    /--7-/3
Dats

            FORMULARTO ACUSANDO RECIBO POR PARTE DEL EMPLEADO



Por la presento declaro que ho rooibido r.rna copia del texto del kograma de Resoluoión de Disputas de Nabors.

Yo eotiendo que el Programa de Resolución de Disputas de Nabots no representa rxr contråto de entploo enke la
Compaf,ir y mi persona por un periodo dc tiempo ospec{fioo y no modihca Io relación de empleo a voluntad. La
relación de cmpleo enüe la Compafrla y todos los ompleados está basod¡ e¡¡ un consentimicnto mutuo y pwde
qucdar cesørte en cualquier momento, ya Beâ por mi parte o por pûrte do la Compafflû, sin ûviso prev¡o o
prosentaoiónde causa.

Yo comprendo que ninguna parte dol contenido del Prograrua de Rcsoluoión de Dispulas tiene la intención expresa
de violar o limitn¡ los derechos de los cmpleados garantizados por cl cstado o las loycs foderales.

Con mi fitma reoonozco y ontiendo que se requiore que yo curnplo oon el Prograrna de Resolución dc Disputas y el
requisito de someter cualquíc,r disputa a un proooso quo pudieta inclui¡ lo mediación y/o el arbikaje.
Adioionalmonte, comprendo que mi ønpleo prcsearte o futruo con la Compafüa rep,rcsenta mi ¡eaonooimiento
expreso de los términos de esta disposición conro condioión de rni empleo pfesente o fi¡turo,




Nombre del Empleado (Leba do ImpreotaÀ{olde)                        Firnra del Empleodo



Fecha
                                            IFGTA¡N ¡N Eù,ÍPLOYEE SERVTCE FILEì

                        TESTE   FORMULARIO DBBF,RÁ, SER COLOCADO tsN EL ARCHWOÐET, EMPLEADOI




                                                 EXHIBIT            "l-H"
                            I)MPI.O YEE ACKNO WLEI) G DMlrlNT
                  CONCEIINING NABORS DISP UTIT IIES OLU]'ION PRQGI{ÅI\4
I havo recejved o copy of tho Nabors I)isputc Resolutiolr Prugraln,

I  acknowledge thst ¡hc Ernp{oy*c Dispu(e Rcsolution l\'ogranr is nof a cÕntr$cl of cmplayntenl betwcen the
                                                                                                                  'fhc
Compa¡y     on-,1 ,n" for auy rpuoiRr iimc pcriotl arlr] does not flller the cnrployrnent-flt-will rclationsltip,
employment relationshi¡r bclwcen the Comptny rurd all øntployccs is b*sed on ntutual crlnsenl a¡rd oan hc termiuatetl
at âny lilne! eílhcr by rnyselfor the Conrpany, wilhout noiioe or tequircnretrl ôfcâulic.

Iu¡rderstand lhal nollting conl¿rined ín the ìi.nr¡;l                                      CAUSE NO. 2014,42519

ALFREDO DE LA GARZA,                                  $            IN THE DISTRICT COURT OF
INDIVIDUALLY ANd AS NEXT FRIEND                       s
FOR                                                   $
                                  minors              $
                                                      $
v.                                                    s               HARRIS COUNTY, TEXAS
                                                      $
PENN VIRGINIA OIL & GAS, L.P.,                        $
PENN VIRGINIA OIL & GAS GP, LLC,                      $
MIKE FERGUSON, TRIFECÏA                               $
OILFIELD SERVICES, LLC, CUDD                          $
PRESSURE CONTROL, INC.,                               ô
ROYWELL SERVICES,INC. and OAKS                        $
PERSONNEL SERVICES, INC. d/b/a                        $
THE OAKS GROUP                                        $               281ST   ruDICIAL DISTRICT


                             AFFIDAVTT OF KATI-IERiNE RYAN

STATE OF TEXA.S               $
                              $
COUNTY OX'HARRIS              $

         Before me, the undersignecl notary, on this day personally appearecl Katherine Ryan,lhe
affiant, a porson whose identity is knovr'n to me. After I adrninisterecl an oath to affiant, the
affiant testified:

i      "My   name is Katheline Ryan.   I am over 18 yeats of age; of sound rnincl, and capable of
       making this affidavit. The facts statecl in this affidavit are within nry pelsonal knowledge
       and are true and coilect.

2.     I am an in house attorney for Penn Virginia Corporatìon, Penn Vilginia Cotporation is
       the palent colnpany to Penn Virginia Oil & Gas, L.P. and Penn Virginia Oil & Gas GP,
       LLC (collectively, "Penn Virginia").

J      In my capacity as in house attonrey,       Iam familial with Penn Virginia's corporate
       structurc and the relationship of its vatious subsidiaries and affiliatecl companies. I am
       also farniliar with the Nabors Dispute Resolution Program ("DRP").

4.      As evidence of Pem Virginia's intent that it participate in the DRP, on September 23,
        2008, Perur Virginìa Oil & Gas, L.P., on behalf of itselt its patent, subsidiary, an     Exhibit.l-8. Tlre Contractors Special Plovisions portion has been pulled out for'refelence
     and is attached as Exhibit 1-C.

5    As furtlier evidence of Penn Virginia's intent that it participate in tlre DRP, on September
     8, 2010, Penn Virginia MC Energ¡ LLC, on behalf of itself, its parcnt, subsidiary, and
     affiliated corpomtions agreed to be bound by the DRP as an "Electing Entity" pursuant to
     the "Contractors Special Provisions" contaitted in the International Association of
     Dritling Contractors ("IADC') Drillirig Contract between it ancl Nabors Drilling USA LP.
     A true and correct copy of the IADC Contract is attached in its entirety !o my afficlavit as
     Exhibit I -D. Tlie Contractors Special Provisiotts portion has been pulled out for referetrce
     ancl is attached as Exhibit 1-E.


6.   As an "Electing Entity," Penu Virginia is recluired to resolve disputes rvitir any past or
     present ernployee(s) or applicant(s) of Nabors Indnstries, Ins. or its subsidiaries in
     accotclance \4,itli the DR-P,

7    At all times relçvant to this matter, Penn Virginia was engaged in interstate conlmel'ce as
     it is irr the business of producing oil and gas lesources in both Texas and other states of
     the United States.o'



                                                 FURTHER AFFIANT SAYETH NOT



                                                 Katheline




     Swom to ancl subscribed before me by Katherine Ryan on the            ll                                           CAUSE NO. 2014-42519

ALFREDO DE LA GARZA,                                  $             IN THE DISTRICT COURT OF
INDIVIDUALLY ANd AS NEXT FRIEND                       $
FoR                                                   $
                                 ,   minors           $
                                                      $
v                                                     $                HARRIS COUNTY, TEXAS
                                                      $
PENN VIRGINIA OIL & GAS, L.P.,                        $
PENN VIRGTNIA OIL & GAS GP, LLC,                      $
MIKE FERGUSON, TRIFECTA                               $
OILFIELD SERVICES, LLC, CUDD                          $
PRESSURE CONTROL, INC.,                               $
ROYWELL SERVICES,INC. and OAKS                        $
PERSONNEL SERVICES, INC. d/b/A                        $
THE OAKS GROUP                                        $                28IST JUDICIAL DISTRICT



ORDER ON DEFENDANTS, PENN VIRGINIA OIL & GAS, L.P. AND PENN VIRGINIA
  OIL & GAS GP. LLC'S MOTION TO COMPEL ARBITRATION AND TO ABATE

       On   the       day   of                        2015, the Court considered Defendants Penn

Virginia Oil & Gas, L.P. and Penn Virginia Oil & Gas GP, LLC's Motion to Compel Arbitration

and to Abate, pending such arbitration. After considering the motion, the Court GRANTS

Defendants Penn Virginia     Oil & Gas, L.P. and Penn Virginia Oil & Gas GP, LLC's Motion to

Compel Arbitration and to Abate.

       Therefore, Plaintiffl Alfredo "Freddie" De La Garza,Individually and as Next Friend        of

                                                          and Intervenor, John Paul "J.P." Adame,

Individually and as Next Friend of

                  , are ORDERED to arbitrate their claims against Penn Virginia Oil    &   Gas, L.P.

and Penn Virginia    Oil &   Gas GP,      LLC in   accordance   with the Nabors Dispute Resolution

Program.
        It is further ORDERED   that this case shall be ABATED until the resolution of such

arbitration.


                                                 PRESIDING ruDGE
                                                                                                                   f-l
                                                                                                                    tPt¿o
                                                                                                                     /)ßß
                                              cAusE No.2014-42519                                                                ü

        ALFREDO DE LA GARZA,                                            s          IN TI{E DISTRICT COURT OF
        INDMDUALLY and AS ¡IEXT FRIEND                                  $
        F'OR                                                            $
                                            mlnors                      $
                                                                        s
        v                                                               $           HÅRRIS
                                                                        $
        PEh¡NVIRGINIA OIL & GAS, L.P., PENN                             $
        VIRGINTA OIL & GAS GP LLC,                                      $
        MIKE FERGUSON, TRrI'ECTA OILFTELI)                              $
        SERVICES,LLC, CUDD PRESSURE                                     $
        C0NTROL,INC., ROYWELL                                           $                               DISTRICT
        SERVICES, INC.' and OAKS PERSONF{EL                             $
        SERVICES,INC. d/b/a TIIE OAKS GROUP                             $



            ORDER DET\TYING DEF.ENDA}ITS, PENN                                          oIL & GAS,L.P. AND PEI\N
            VIRGIMA OIL & GAS GP LLC'S MOTION                                               ARBITRATION A}ID TO




                 on t#  J       day   ofS                         2015, came to be considered Defendants, Penn

        Virginia OiI & Gas, L.P. and                       Oil & Gas GP LLC's Motion to Compel Arbitration

        and to Abate.   After                             and hearing the arguments of counsel, this Court is             of

        the opinion that the                  beDENIED,




            F'HU,           Ð                                     Vt-
               Chrís Daniel              SIGNED this                         day   of                    2015
               District Clerk

EÞ             SEP I
ÉE
EÉo
d Q'ó                                                       H.
HåË                                               TUDGE,      2   1   5T¡{   DISTRICT COURT
E.a 9
oËg
B Ee
ãEã
fiE
ÉÈ
        Order Denying Defendants, Penn Virginia Oil   & Gas, L,P.     a¡ld Penn    Virginia Oil & Gas GP LLC's   Page   I of I
        Motion to Compel Arbitration and to Abate

                                                      EXHIBIT ''B''
  NABORS DISPUTE RESOLUTION
      PROGRAM ând RULES




Copies af this pamphlet are atailable ìn Spanísh, upon
    r e que s t, .fi'o nt a ny N ab or s s u b s idiary' s Huntan
                       Re s ource s DePartm'e nl.


Capías de este folleto eslãn disponible en españal con
   solo requerirlas al Deparlamento de Recursos
    tr,,ú4^v^. ã- ^.,^l-"'iâ- ^",L"i'l:^-ì^ ,l^
                                                ^l^l^^-"


                   EXHIBIT "C"
 THE    i     BORS DISPUTE RESOLUTION              P]    GRAM

1.   Purpose and Construction

     The Program is designed to plovide a mçans for the qnick,
     fair, accessible, and inexpensive resolutipn of Disputes
     between        the    Company      and the        Company's
     present and fonner Employees and Applicants for
     employment, reiated to or arising out of a çurrent, former
     or potential employment relationship with the Company.
     The Program is intended to create an exslusive procedural
     mechanism for the final resolution of all Disputes failing
     within its terms. It is not intended sither to abridge or
     enlarge substantive rights available ünder applicable law.
     The Progran: contactually modifies the "at-will" ernploy-
     mefi felationship   between- *re eompany -and its
     Employeeso but only to the extent expressly stated in the
     Program. The Progum should be interpreted irr accor-
     dance with these purposes.

2,   Definitions

     A, "AAA'' ftleans the American Arbiuation Association.
     B.     '{JAlvfS" rneans Judicial Arbitration and Mediation
            Services.

     C, The 'oAct" means the Federal Arbitration              Act,
            9 U.S.C.$1, ct seq., as amended from time to fime.

     D.     "Company" means Sponsor and every direct or
            indirecl subsidiary (whether a corporation, limited
            liability company, company partnership or other legal
            entity) of Sponsor, any Electing Entity, any entity or
            person alleged to have joint and several liability
            concerning any Dispute, and all of their directors,
            officers, employees, and agents, every plan ofbene-
            fits, whether or not tax-exempt, established or main'
            tained by any such entity, the fiduciaries, agents and
            employees ofall such p1ans, and the successors and
            assígns ofall such entities, plans and persons; provid-
            ed, lrowever, that in the case of an Electing Entity,
            "Company" shall include the Electing Entity only to
            the extent provided in the Electing Entity's agreement
            to be bound by the Program.

     E.     "Dispute" means all legal and equitable claims,
            denunds, and coñroversies, of q'hatever nature ot
            kind, whether in contract, tort, under statute or regu-
            lation, ôr some other law, between persons bound by
            the Program or by an agreement to resolve Disputes
        jer the Prograrn, or between a person i :rd by the
     Program and a person or entity otherwise entitled 1o
     its benefits, includi¡:g, but not limited to,          any
     matters with respect tor

     1.   this Program;

     2.   the employrnent or potential reernployment of an
          Employee, including {he terms, conditions, or
          termination     of   such employment with         the
          Company;

     3.   employee benefïts     or incidents of employment
          with the Company;

     4:   any oûrer matter related -to or conceïling-the
          relationship between the Employee and the
          Company including, by way of example and
          without limitation, allegations of; discrimination
          based on race, sex, religion, national origin, age,
          vçteran status or disability; sexual or other kinds
          of harassmenf; workers' compensalion retalia-
          tiorr; defamation; infliction of emotiorral distress,
          antiilust claim conceming wages or otherwise, or
          status, claim or membership with regard      to   any
          employee benefit plan;

     5,   an Applicant's application for employment and
          the Company's aetions and decisions regarding
          sucli application; and

     6.   any personal injury allegedly incuned in or about
          a Conrpany workplace or in the courss and scope
          of   an Employee's employment,


     "Dispute" includcs all such matters regardless of
     when the events on which they are based occuned,
     including nrallers based on events occurring before
     the Employee becarne subject to this Program (so
     long as such disputes were not previously asserted in
     a judicial forum) or after termination of the employ-
     ment relationship.

F-. "Electing Entity" means any legal entity that           has
     agreed to be bound by the Program as provided herein.

G.   "Employee" means any person who is or has been in
     the employment of the Company on or after the effec-
     tive date of this Frograrn, whethcr or not etnployed at
     the time a claim is brought with respect to a Dispute,
     residing in the United States, or othçnryise subject to
          :                                          :
              1a\4/s ofthe United States or any state,  ricipality,
          or other political subdivision of the Uniteo States'

     H. "Appiicant"     nreans any person who is seeking or has
          sought employment wilh the Company after the effec-
          tive date of this Progam.

     i.   "Party" nleans, with respect to a particular Dispute,
          afieoted persons and/or entities bound by this
          Program,

     J.   '?rogramo' means this Nabors Dispute Resolution
          Program, as amended from time to time.

          ooRules"
     K.             means the Nabors Dispute Resolution Rules,
     .    ,as.amended from fime to linre, which- are applicable tp
           rnediation and arbitration,

     L.   'osponsor" means Nabors Induslries, lno., a Delaware
          corporation.

3.   Nameo Application and Coverage

     A.   The Progmm slrall be refened to as fhe "Nabors
          Dispuie Resolution Prograrn." Alternatively, it may
          be refened to as the "Dispute Resolution Prbgram,"

     B.   Unlil revoked by Sponsor pr¡rsuanl to this Program,
          this Program applies to and binds the Company, each
          Employee and Applicanl and the heirs, beneficiaries
          and assigns of arry such person or entity; provided,
          however, that this Program shall not apply to aly
          Ernployee in a unit of Employees represented by a
          labor organization, or to fhe Cornpany with respect to
          such employees, except to the extent permitted in an
          applicable collective bargaining agreement or lawfully
          imposed by the Company when no collective bargain-
          ing agreement is in effeci.

     C. Except as provided for herein, this Program applies to
          any Dispute.

     D.   Notwithstanding anything to the toûtraxy in this
          Progrârn, the Program does not apply to claims for
          workers' conrpensation benefits or unemployment
          compensation benefits.

     E.   Mediation and arbitration are only available for
          Disputes involving legally þr'otected rights.
     F        twithsta¡ding any other provision 'eof, any
           court with jurisdiction over the Parties may issue any
           injunctive orders (including prelinrinary iqiunctions)
           if the necessary legal and equitable requirements
           rxrder applicable iaw are met pending the institution
           of proceedings under the Program. Furlhermore, an
           aotion under The Limitation of Ship Owners Liability
           Act,46 U.S^C. $$181-189, shall not be subject to this
           Program.

4.   Resolution of Disputcs

     All Disputes not otherwise settled by the Pafies shall be
     finally and conclusively resolved under this Program and
     the Rules,

5.   No Retaliation

     No employee shall be subject to any form of discipline or
     retaliation for initiating or participating in good faith in
     any procsss or proceeding under this Program.

6,   Amendment

     A.    This Program may be amended by Sponsor at any
           time by giving at least 10 days' notice to cuffent
           Employees. I{owever, no amendment shall apply to a
           Dispute fbr which a proceeding has been initiated
           pursuant to the Rules, unless otherwise agreed.

     B.    Sporrsor may arnend the Rules at any tirne by serving
           notice   of the   amendments on   AAA alrd       JAMS.
           However, no amendment of the Rules shall apply to a
           Dispute for which a proceeding has been initiated
           pursuant to the Rules unless otherwise agreed.

7.   Termination

     This Program may be terminated by Sporrsor at any tirne
     by giving at least 10 days'notice of termination to current
     Ëmployees, However, tennination shall no1 be effective
     as to Disputes for which a proceeding has been initiæed
     pursuant to the Rules prior to the date ôf termination
     unless o{herwise agreed.

8.   Àpplicable Law

     A.    The Act shall apply to this Program, the Rules, and
           any proceedings under the Program or the Rules,
           including any actions to oompelo enf.orce, vacate or
           confirrn proceedings, awards, orders of an arbitrator,
           or settlements under the Progtam or the Rules.
     B.   ,  ì arbitrations held pursuant to this Pro¡ n shall be
          convened as near as possible to the worksite where
          the events in dispute occurred if Nabors contínues to
          perform work at that location. Otherwise the
          albitration will occur at the place most convenient for
          the majority of the wituresses.

     C.   Other than as expressly provided herein, or in the
          Rules, the substantive legal rights, remedies, and
          defenses of all Parties are preserved, In the case of
          arbitration, the arbitrator shall have the authority to
          determine the applícable law and to order any and all
          reliet legal or equitable, which a Party could obtain
          from a court ofcompetentjuiisdiction on the basis of
          the claims made in the proceeding.

     D.   Other than as expressly provided herein, or in the
          Rules, the Program shall not be construed to grant
          additional substantive, legal, or contactual rights,
          remedies or defenses which would not be applied by
          a court of competent jurisdiction in the absence of the
          Program.

     E.   Notwithstanding the provisions of the preceding sub-
          section, in any proceeding before an arbitrator, the
          arbitrator, in his or her discretion, may allow a
          prevailing Empioyee or Applicant a reasonable
          attomey's fee as part of the award. The discreti10.   Exq ive Rcmedy
      Proceedings under the Program shall be the exclusive,
      final and binding method by which Disputes are resolved'

11. Electing Entities

      A.   Corporations   or other legal entitiesn not otherwise
           Parties,   may elect to be bound by this Program by
           wriften agreenent with Sponsor.

      B.   Election may be made only as        to   some types   of
           Disputes, or only as to some persons, in the discretion
           of Electing Entity.

12, Effegtivg D.{e

      The Effective Date of this Program shall be April          15,
      240r.

13. Severability

      The terms of this Program and the Rules are severable.
      The invalidity or unenforceability of any provision there'
      in shall not affect the application of any other provision.
      'Where possible, consistent with the purposes of the
      Progran¡ any otherwise invalid provision of the Program
      or the Rules may be reformed and, as refomed, eflforced.

14.   ,A,ssenf


      Ëmployment or continued employment after the Eff'eotive
      Date of this Program constitutes consent by both llre
      Ernployee and the Company to be bound by this Program,
      both duling the employment and after tennination of
      employment. Submission of an application, regaldless of
      forn, for employrnent oonstitutes consent by both the
      Applicant and the Company to be bound by this Program'

     NABORS DISPUTE RESOLUTION RULES

l.    Definitions

      All definitions
                    inoluded in the Nabors Dispute Resolulion
      Program apply to lhese Rules.

Z.    Application

      A. If dif,ferent rules are applicable to a specific class of
           Disputes, and have been adopted by Sponsor and
           served on AAA or JAMS, these Rules shall not apply
           to such class of Ðisputes.
      B. :        rse Rules apply     in the form existingt the time
               proceedings are initiated under them.

      C. To the extent consistent with                 these Rules, the
               Employmenf Dispute Resolution Rules of AAA or
               JAMS also apply to ail proceedings govemed by these
               Rules.

3.    Initíation of fhe Process

      A.       A Party may initiate proceedings under these Rules at
               any time, subject to any defenses including those
               applicable to the timeliness of the claim, including
               limitations aud laches,

 -   *ts
           ;   A Party may initiate proceedings'by serving a -written
               requgst to initiate proceedings on AAAor JAMS, and
               tendering the appropriate administrative fee.

      C,       Copies of the request shall be served on all other
               Parties to the Dispute by AAAor JAMS. The request
               shall describe the nafure of the Dispute, the amount
               involved, if any, the remedy sought, and the proceeding
               locale requested.

      D.       Proceedings may also be iniriated by an Employee or
               Applicant by serving a wittcn request to initiate pro-
               ceedings on the Companyns Dispute Resolution
               Program Administrator, In such a case, the Company
               shall promptly forward any properiy served request it
               has received 1o AAA or JAMS.

      E, Parlies          against whom a claim is assertêd shall file an
               answering statement within 2l days of receiving
               notice of intent to arbitrate or a specification of
               claims, s'hich shall include any counterclaims and
               any rcquest that the arbitrator (if any) prepare a state-
               ment of reasons for the award.

4.    Administrative Conference

      AAA or JAMS shall convene an administrative confelence
      as soon as possible after receipt of the answering state-
      ment or after expiration of the time for filing an answering
      statement      if   one has not been   filed.   The conference may
      be held in person or by telepho:re. At the conference,
      AAA or JAMS will detelmine whether the Parties are in
      agreenent on a mefhod to resolve the f)ispute. If the
      Parlies are in agreement, AAA or JAMS will implerneut
      the procedure in accordance with their rules upon payment
      of any applicable fee, If the Parties cannot agree, or if the
     Par,   have previously attempted and failed i :solve the
     Dispute by mediation or anothet nonbinding mechanism,
     the Dispute shall be a¡bitrated under these Rules.

5.   Appointment of Arbitrator

     Immediately after ¡rayrnerrt of the a¡bit¡ation fee, AAA or
     JAMS shall simultaneously send each Party an identical
     list of names of persons chosen û'om a panel of qualified
     arbitrators which AAAor JAMS shall select and maintain.
     Êacl: Party to the Dispute shall have fourteen (14) days
     ñ'om thc transmittal date to strike any names objeoted to,
     nunber the remaitríng names iu order of preference, and
     return the list to AAAor JAMS. If a Party'does not retutn
     the list within the tirne specified, all persons therein shall
     be deemed acceptable; .-lil'om'anlotrg the ¡:emons who
     have been approved on both lists, and in accordance with
     the order of mutual preference, AAAor JAMS shall invite
     the acceptance ofthe a¡bitrator or arbitrators to serve. In
     those cases where more than $2,0û0,000 is ilt controversy,
     either Party shall have the right to require that the
     arbitration proceed before a three member panel rather
     ûran a sirrgle arbitralor. The Party who elects for a panel
     in these circumstances shall notiff the other Parties during
     the administrative conference desuibed in Section 4 of
     the Program. Any Party sliall have the right to strike one
     list of arbitrators in its entirety, When a Party exercises
     this right, AAA or JAMS shall issue a new list of
     a¡'bitrators consistent with the above procedures.

6.   Qualifications of the Arbitrator

     No person shall serve as an arbitrator in any matter in
     which that person has any linancial or personal interest.
     Prìor to accepting appointment, the prospective arbitrator
     shall disclose any circumstanoe likely to prevent a prompt
     hearing or creale a presumption of bias. Upon receipt of
     such infomration fronr the arbitrator or any othel'source,
     AAA or JAMS will either replace thât person          or
     communicate the information to the Parties for comnrent.
     Thereafter, AAÂor JAMS may disqualify that person, and
     its decision shall be conclusive.

7,   Vacancies

     If a vacancy occurs for any reason or if an appointed
     arbitrator is ulable to serve promptly, the appoùrtment
     procedure in Section 5 shall apply to the selection of a
     subslitute atbitratol,
8. Dai      Iime and Place of Hearings

     A.   The arbitrator shall set the date, tirne and place of any
          proceeding pursuant to the requirements of Section
          88 of the Program.

     B.   Notice of aay hearing shall be given at least ten (10)
          days in advance, unless the arbitrator determines or
          the Parties agree that a shorter time is necessâry,

     C. The arbitrator shall make every effort, without undu-
          ly incurring expensg to acc¿mmodate the Employee
          or Applicant in the selection of a proceeding location.

9.   Conferences

     At the request of AAA or JAMS, or of a Party or on lte
     initiative of the a¡bitratot, the arbitrator or AAA or JAMS
     may notice and hold conferences for the discussion and
     determination of any rnatter which will expedite the
     proceeding, including:

     A.   venue,

     B.   clarification of issues,

     C, determination of preliminary issues, including        sum-
          mary determination of dispositive legal issues,

     D.   discovery,

     E.   thc time and location of proceedings or confetences,

     F. interim legal or equitable relief authorized by applica-
          ble law,

     G.   pre- or post-hearittg memoranda,

     H.   stipulations; and/or

     I.   any other matter of substance or procedure'

10. Mode of Hearings and Confersnces

     In the discretion of the a¡bitrator or by agreement of the
     Parties, conferences and hearings may be conducfed by
     telephone or by written submission, as well as in person.
11.   Pre:    aring Discovery

      A. On any schedule determined by the albitrator, each
           Party shall submit in advance the names and address-
           es of the witnesses it intends to produce and any doc-
           uments it intends to present,

      B.   The arbitrator shall have discretion to determine the
           fom, amount and frequency of discovery by the
           Parties.

      C. Discovery may      take any form perrnitted by the
           Federal Rules of Civil Procedure, as amended from
           time to time, subject to any restrictions imposed by
           the arbitrator.

12. Representation

      Any Party may be represented by counsel or by any other
      authorized representative,

13. Attendance at Hearings

      The arbitrator shall rnaintain the privacy of the proceedings
      to the extent permitted by law Any person having a direct
      interest in the n:atter is entitled to attend the proceedings.

      The arbitrator shall otherwise have tlre power to exclude
      any witness, other than a Party or other essential petson,
      during the testimony of any othel witness. The arbitrator
      shall determine whether any other person may attend the
      proceeding. Upon the request of any Party, the arbitrator
      shall exclude any wihess during the testimony of any
      other wibress.

14. Postponement

      A.   The arbitrator, for good cause shown by a Party, or on
           agreement of the Parties, may postpone any proceed-
           ing or conference.

      B.   The pendency of court proceedings related to the
           same matter is not good cause for posþonement.

15. Oaths

      Before proceeding with tlie first hearing, each arbitrator
      may take an oath of office and, if required by law, shall do
      so. The arti.trator nray require witnesses to testifu under
      oath administered by any duly qualified person and, if
      required by law or requested by arry Païty, shall do so.
16.   Ret        I of Proceedings

      There shall be no stenographic, audio, or video record of
      the proceedings unless either requested by one of the
      Parties or specifîed by the arbitrator The Party requesting
      the record shall bear the entire cost of producing the same.
      Copies ofthe record shall be fu¡nished to all other Parties
      upon request and upon paymerf of the cost of reproduc-
      tion.

17. Procedure

      The proceedings shall be conducted by the arbitrator in
      whateve¡ order and manner will rnost expeditiously
      permit full presentation of the evidence and arguments of
"     ihe Pa(ies,

18. Arbitration in the Àbsence of a Party

      The arbitrator may proceed in the absence of Parties or
      reptesentatives who, after due notice, fail to be present or
      fail to obtain a postponement. Al award shall not be made
      solely on the default of a Party. The arbihalor shall
      require any Party who is plesent to submit such evidence
      as the arbitrator may require for the making of an award'


19. Evidcncc

      A.      The mbitrator shall be the sole judge of the relevancy,
              materiality, and admissibility of evidence offered.
              Conformity to legal rules of evidence shall not be
              necessary.

      B,      The a¡bitrator may subpoena wibresses or documents
              at the request of a Party or on the arbitrator's own
              initiative.

      C.      The arbilrator may corxider the evidence of witnesses.
              by affidavit or declaration, but shali give it only such
              weight as the arbitrator deems appropriate after con-
              sideration of any objection made to its admission'

20. Post-Hearing Subnrissions

      All documentary evidence to be considered by the albitrator
      shall be filed atthe hearing uuless the arbitrator finds.good
      cause to pen:rit a post-hearing submission. All Parties
      shall be afforded an oppoúunify to examine and comment
      on any post-hearing evidence. The arbitrator.shall pennit
      the filing of post-hearing brieß at ùe request of a Party
      and shall detemine the procedue and tirning of such filings.
     21.   Clc    g and Rcopening of Proccedings

           ,,1. When the a¡bitrator is satisfied that the record is
                complete, including the submission of any post-hezuing
                briefs or documents pennitted by the arbitrator, the
                arbitrator shall declare the proceeding closed,

           B.   The proceeding may be reopened on the arbitrator's
                initiafive or upon application of a Party at any tirne
                before the award is made.

     22. Waiver of Procedurcs

           Aary Party who fails to object in wliting, after knowledge
           thaf any provision or requiremenfs of these procedures and
..   -     Rules have not-.been -complied with, shall.be cleemed. to
           have waived the riglrt to object.

     23. Service of Noticss and PaPers

           Any papers, notices, or process necessary or pt:oper for the
           initiation or continuation of any proceeding urrder these
           Rules (including the award of the arbitrator, any court
           action in comrection therewith, or the entry of judgment
           on an award made under these procedures) may be served
           on a Party by mail addressed to the Party or his or her
           representative at the last known address or by personal
           service. AAA, JAMS, the Parties, and the æbittator may
           also use facsimile transnission, telex, telegram, or other
           written forurs of elecüonic cornmunication to give any
           noticcs required bY these Rules.

     24. Communications with the            À{r{' JAMS' and the
     Company

           A. Any    Party may notice, serve or communicate with
                AAAby contaoting:

                         Regional Administrator
                         American Arbihation Association
                         1001 Fannin St., Suite 1005
                         Houston" Texas77002
                         {713) 739-t302
                         Fax (713) 739'1742
           B, Any Parfy may notice, serve or communicate with
                JAMS by contacting:

                         JAMS
                         345 Park Avenue, 8th Floor
                         NewYork,NY 10154
                         (2t2)7s1-2704
                         Fax: (212) 751-4099
    C       y
            notice, seruice or communicati( with the
        Company will be to:

                  Legal Deparbnent
                  Nabors Industries, Inc.
                  515 West Greens Roâd, Suite 1200
                  Houston, Texas 7 7 067 -4525
                  (281) 874-0035
                  Fax: (281) 775-8431

25. Communication with the Arbitrator

    There shall l¡e no communication between the Parties and
    the arbitrator olher than.at any oral hearings or confer-
    ences. Any other oral or written communications from the
    parties to rhe,.arbiüator shall.be directed to the.AAA or-
    JAMS (and copied to the Parties) for transmission to the
    arbitrator, unless the Parties and the arbitrator agree other-
    wise.

26. TÍme of ,{ward

   The award shall bc promptly made by the arbftrator,
   rmless otherwise agreed by the Parties or specified by
   applicable law, no later than thitly (30) days from the date
   of the closing of the proceeding or, if applicable, the
   closing ofa reopened proceeding.

27. Eorm of Award

   the award shall be in writing and shall be signed by the
   arbitrator. The arbitrafor shail write a statement of reasons
   for the award    if requested to do so in the request to
   initiate proceedings or in the answering statement. The
   award shall be executed in aly manner required by appli-
   cable law.

28. Modification of Award

   On order of a court of competent jurisdiction, or on agree-
   rnent ofthe Parties, the arbitrafor shall modify any award.
   The albitrator rnay modify an award on fhe motion of a
   Party if the albihator finds that tire award, as rendered, is
   ambiguous or defective in form, or if the award requires
   an illegal or irnpossible act. These are the only circtu:r-
   stances under which an arbitrator shall have jurisdiction to
   witlrdraw or modify an award.
29.   Set'     nent

      If the Parties se11le their Dispute during the course of the
      arbitration, the arbitrator may set out the terms of tlie
      settiement in a consent   avt   ard.

30. Scope of ,4.rbitrator's Authorify

       The arbitrator's authorily shall be limited to the resolution
      of legal Disputes      between the Panies, As such, the
       arbitrator shail be bound by and shall apply applicable law,
       including that related to the allocation of the bwden of
       proof, as well as substantive law. The albihator shall not
       have the authority either to abridge or enlarge substantive
       rights availabie under applicable law. The arbitrator may
      'also'grant elnergency-or temporaf,)¡ relief that is or would
      be autirorized by applicable law. The arbitrator shall be
       bound by and shall comply with ihe provisions of the
       Program and Rules.

31. Judicial Proceedings snd Exclusion of Liabilify

      A.   Neilher AAA, JAMS, nor any arbitrator is a necessary
           Party in anyjudiciai proceedings relating to proceed-
           ings under these Rules,

      B.   Neither AAA, JAMS, nor any a¡bitrator shall be liable
           to any Party for any act or omission in connection
           with any proceedings within the scope of these Rules.

      C. Arry    court with jurisdiction over the Parties may
           cornpel a Parfy to proceed under these Rules at any
           place and may enforce any award made.

      D. Parties to these Rules shall be deerned to have
           consented that judgment upon the award             of the
           arbitrator may be entered and enforoed in any federal
           or state court having jurisdiction of the Parties.

      E, Initiation of, participation in, or removal   of a legal
           proceeding shall tot constitute waiver of the right to
           proceed u¡rder these Rules.

      F.   Any court with jurisdiction over the ParJies may issue
           any injunctive otders (including preliminary injunc-
           tions) if the necessary legal and equitable rcquire-
           rnents unde¡ applicable law are met, pending the
           institution of proceedings under these Rules,
32.   Fee'    rd Expenses

      A. The expenses of witnesses    shail be bon:e by the Party
           producing sush wifiesses' exoept as otheru'ise
           provided by law or in the award of the atbitrator.

      B, All   attorneys' fecs shall be bome by the Parly
           incuuing thern except as otherwise provided by law,
           by the Prcgramo or in the award of the arbitrator'

      C.   Discovery costs (e.g,, court leporter fees for original
           kanscripts) shall be borne by the Party initiating the
           discovery. The cost of copies of depositiorr transcrþts
           or ofher discovery shall be borne by the Party ordering
           the copy.

      D.   'lhe fees and expenses of experts, consultants and oth'
           ers retained or consulted by a Parly shall be borne by
           the Party utilizing those services.

      E.   The Employee or Applicant shall pay a $t50 fee if he
           or she initiates arbitration or mediation. Otherwise,
           Ernployee/Applicant Parties shall not be responsible
           for payment of fees and expenses of proceedings
           under these Rules, including required havel of an
           albitrator or a mediator, expenses of an arbittator,
           rnediator, AAA or JAMS, and the cost of any proof
           produoed at the discretion ofan arbitrator.

      F. lf the demand for mediation or arbitation       is initiated
           by   the Company, such fees     will be paid by the
           Company.

      G.   Except as otherwise provided by law or in the award
           ofthe arbitrator, all other expenses, fees and costs of
           proceedings under these Rules shall be borne equally
           by the Parlies who are not EmployeeslApplicants.

33. Interpretation and Application of These Rules

      f'he albitrator shall interpret and apply these Rules insofar
      as tliey relate to the arbitrator's powers and duties. All
      other rules shall be in inferpreted and applied by the AAA
      or JAMS.

34. Äpplicable Law

      A. Proceedings     under these Rules and any judicial
           review of awards shall be governed by the Act.
    B.   ¡  cept where otherwise expressly prov I in these
         Kules, the substantive law applied shall be state or
         federal substantive law which would be applied by a
         United States District Court sitting at the place of the
         proceeding.

35. Medi¡tion

    At any time before the proceeding is closed, the Parties
    may agtee to mediate their dispute by noti$ing A¡tA or
    JAMS. AAA or JAMS shall determine'ilhåt procedures
    apply to any such mediation.

36. Spanislt

---*copy"    of-t$is- Program.is-sv*ilat   le-in'$panish
Nabors lndustries, lnc.
     April 2001
4ll)
        January 17,2007

        TO: All Employees ofNabors Indusfies,Inc, and Subsidiaries
        RE: Nabors Dispute Resolution Program
        DearEmployee:

        Fe"!n* rea (10) days after thc date of this'notice, pursuant to Section 6 of the Nabors Díspuûo
        Rcsolutíot Progrær:, Nabors Industuies, Inc. (Nabors') and its subsidiaries are amending tne
        Nabors Dispute Resolution'Program and Rules for the determinatiou                           of all dispütes betiveen
        employees and Nabors or ano of its subiidiario¡.

       The amendments tg the Program and Rules are enclosed on fåe back of ttris page. Nabors is
                 one (1) section of fhe Nabors Dispute Resolution Program and one il)-seotion of the
       -amending
       fabors Ðispute  Resolution Rules. You should already have a copy of the         Program and
                  thgV maY    be found   on fhe Nabors  Inhanet  undei  policy "u"runt ZOõ.gO.t at
                                                                               number
       $uleg,-or
       hüo.¡//sharonoint.naboJs.    csn/. ÇL0/Human%?0Resourcesldefault-. ASpi,

       As before, the Nabors Dispute Rosolutioo Program, as amended, gives you tåe most effective
        and effrcient meân$ of'resolving auy disputes you may have through a proc€ss which encourages
       resolution at the earliest opportunity. Employees do not waive auy subìtantive legal rights uuãor
        the Program- Rathø, lire Pmgram, æ ømended, prnvidcs that any subsÞntive lãgal iìsues you
       may have will be re¡olved on an individual basis in mediation är befors u u*old arbiniør,
       whose decision will be final and bintling on you ancl the Company. Under the ftográm, us
       auneudcdr_howevcr' yot¡ waive any proceduralrigbu you nny have to bring a court actiJn, on an
       individu¿l or on.q,o,lats, c               Amendment to THE NABORS DISPUTE RESOLUTION PROGRAM¡

4,   Resolution of Disputes

     â.. All   Disputes not olherwise settled by the Pa¡ties shall be finally and conclusively resolved undcr
          this Program and tbe Rules. Tbe Parties forogo any right either may bave to a jury trial on claims
          relating in any way to any Dispute.

     B.   Each Dispute shall be arbitratod on an individual basis, The Parlies forego and waive any right to
          join çr  consolid¿te claims in arbihation with others or to mâke claims in a¡bihatiou as a
          representative or as a member of a class or in a privaûe attomey genoral or sirnilar capacity, unless
          zuch procedures ar-e agreed to by all Padies. Neither tho Company tror aûJ Employee or
          Appücant may pìlxsue any Dispute on a c1as8 action, collective action oi cousolidated basis or in a
          representative capacity on bebalf of other pe$ons or entities who are olaimed to be similarly
          si{uatéd, br piutieiþatç æ e dafs rnsihböf"iä suôh a proceeding. Thõ-arbihätor iä anf pn:0eédiD$'_"----"   -
          under fhis Program shall have no autlority to conduct tho mafier as a consolidated, olãss,
          collective or representative action.

     C. If    the procedural limit¿tion in Paragraph B of this Section is held unenforceable by a court ia a
          proceerli¡g in which a party seeks to pursue a consolidated, class or colleotive aotion or otherwise
          act in a ropresentative capacity, then this Program shall apply to such prqceedilg ouly to the
          following extont. The court will decide whether the Dispute should prooeed on a consolidated,
          class, colloctive or otåer reprosentat¡ve basis and" if so, wílI defi¡e the scope of the class. Nonc
          of the foregoing determinations shalt be submiued to tåe arbitator, and in no ovent shall the
          arbitator have the power to detenniue class, collective or representative action certifïc¿tion The
        . court's decisions will be subject to appeal pursuant to the applicable rules ofpmcedure. Ifthe
          cou¡t certifTes a class, aollootive or other representrative actíon, then all otåer determinations in or
          related to the Dispute shall be made by the arbihator, The arbitrator shall deter¡nine questions of
          liability to or of the clæs as a whole and rcmedies available t¡o or from the class as a whole. The
          arb¡tr¿tor shall also decide the relie{ if any, ùo which a parly or class ¡rreriber may be entitled
          individually. If tåe court, however, ultinrateiy denies a party's request to proceed on a
          co¡rsolidated, class, collective or represenf¿tive basis, then tåat partyos individual claim(s) shall
          still be subject to this Program and referable to arbitratiou pursuanf to its terms.


                    Amendment to NÁBORS DISPUTE RESOLUTION RULES:

30. Scope of Arbifrator's Aufhorlty

     A. Tte a¡bihator's    authority shall bo limited to the rssolution of legal Disputes betweeü the Parties.
          As sucb, the arbitator shall be bound by and slall appiy applicable iaw, including that related to
          the allocation of the burden ofproof, as well as substantive law. Thc arbitrator shall not have the
          authority either to abridge or enlarge substantive rights available uuder applicable law. The
          arbihator may also $ant emergency or tempomry relief that is or would be authorized by
          applioable law. The arbitrator shall be bormd by and shall compiy witb the provisious of the
          Program and Rules.

   B.     The arbitator shall uot have tbe power to hear auy claims in arbihation as a class or collective
          actiou, or in aprivate attomey general or similar capacity, or on any other representative capacþ
          basis, or, absent tåe consetrt of all parties, on a consolidaúed basis. The a¡bitraüor shall be
          autåorized to decide only tbe disputed claims betwepu the individual parties.
                                      irt


                                                                                                                                                                                                                R.v¡8d ABIiI a$ag
                                                                IHIERNATIOT{ÂL ÀSSOCIAÍ Oil OF DRILLINC CONIRÁCTOR3
                                                                              ORILLIfIIG BID PROPOSAL
                                                                                         ANO
                                                                          DAYWORK DRILLIN6 SONTRACT - U.S.

TOI

Plô¡¡s     {bfül    bH   6    thh   dri{r{    trtlct    fom ror       pfilmlnl     th6   wol} 4üinçd bolry. ulon tlé               lrrN ,'ld ld       lhÉ      s!ùtffibn {t         hdh. s¡l¡   ts       rrìdônlûxfte håt
f lho þld k åc¡oflêd bf
lhl. ín¡nlmt wil ønstilulo. Conlßcl                    ffiæn          ur Yólr   bìd ¡hculd bo mll€d ôtd€¡¡\eÊd nol                 l¡tq   tÀon                        P.M @                                               ,20_           ,
to tha   ldlwi¡g ¡ddG:


                                             THIS CONTRACÎ CONTAINS PROVISIONS RELATING TO NOEÍIiNITY,
                                                   RELEÂSE OF LIABILIü AND ALLOCATION OF RISK-
                                                       SEE PARAGRAPH$ 4,8, ö.3(cl, 10, 12, ANO 14
lhb      Gônt'áct ls mdt sôd slbrad lnic               ñ   be drla hrêin'îþr          It   lûltì b, rrd b€tñs be pårth! h.eln d6i0Eled rs'Otaolor'rtÈ 'Conlmdd.'
         OPËRAÎÔR:
         Àddil!:                9{0€¡r.ñ!:n!trd,gu¡lôô00_                                                                                             .-
                                Hôwbr,l¡u¡ It021                                                                                     -                           _
         col¡tRAcloRt NAEtn_s D.RtLUflg USÄ      LP                                                    ..   ,.                                                                                                                   .      _
         AddH.:                 5l! w        our¡      Rold, suft¡ 1000
                                llourao¡,      &u       17067
lN COHSIDERÀÌ|ON of                 tF   mì¡turl prombs,        ørd'dm          an¡   ,gffits        tsliì wÈlnrd end lho lp.d0cát¡om rrË Ep€¿l¡l ¡roe¡åk[ô sl lodh ln Ê¡ñlbft'A'!¡d áôibìt
'8'sü¡chod hrlfr and mrfÊ û t l hmf                         (0re      'CqtþaôÕ, Opsrsltr          eig¡96 CúlracH Ë 9n l¡dop€ôdsl Fnlrgctfi lo ddllilE ¡ótslmñer d6dtn¡lsd Kìl q wdlr l¡
ôaE tà gl oìlo. gáô or ã O¿)Mrk BæLr.


fü    purpaþr l|€ral, lhê hrm 'Û¡tm¡k' or "Dalryr* Bsi¡'æ¡nt Cûh¿ctôt dEll tuml¡h equlprE¡1. hbfi. ånd p.fom ryflb{ tt hüa¡ p.ûthed, l0{ ê lgrdfu em
par  dry u.rdèr th! d¡ç.!bn, ¡vplnirloo rnd @ffio¡ o{ Opgator (ndù3lvô qt rry .fidolóe, r0fft. MUIóñI q sbcïf¡ôlor ø¡¡!€d bt OtfltÒr lo rriscìl drìúrB
operålhr¡). Wâ4 oFøUñg Ø t o.rwû Atrl'" Cqlnçlû tía,l ha luly parú .l lhÇ tqÚlctblc naß aî F ûÃl qd sw.                       oily lhc ôôl¡ddód5 ¡¡d
¡ltbütí* E.'lød hq.lo, Êxc.pl lot swh oiløafani rnd li]hlttilët ap*ll¡E{tl9 tstw.4 byt Cô,tLtclot, Op.ãlôr rrn¿ âô rorlty spø6rôlo end &r(ns
llablßly lor âll eont.q@çñororÞlfo¡s by¡ðtr pút8 vklaØ t D.yfrt t 8,üla,loçlúdlag r.Eut.¡.nl a¡l olh.t.[âta 6t tlablllilas lncuiltd Ii q lÉldatlo
tuêh opffillota
t.       LocAltoNoPwElrr
         WÊ{     Nem
         ¡ÑNumuc. To bo advfsod by OÞor¡tor
         ffi,        ¿"n"ooi--                                             un,".      ,"r".                               Ïfl1-
         l#ffi'lll r" ¡" u¿"¡*"4 ¡l op.
         1,1    Addl8o¡qlW.l| Loc¡tlonð orA$li NOnO,
Lmfo¡o delcrlM lbqÈ            ði¿ lor rell oDd CqlÉcl ldó¡tlfülion øV ¡nd Cqk¡dd                                    sumr            rc   l¡rblllty   ïì¡llwr        lûi   I   propar   iuN.y   t    106ùü ôtakè         ú   Opêrrlor'6
þae,
2.       COtilME}{cEtrl€Hf DAIEI
         Coôf&lgr                                                                                      lb{ fro drilir0   oa   ùE   rellE{ùo                                                                               r90




                                                                tobot                                                                                                          provls¡on6

         DEPÏH:
         3.lf¡ôllOâpúriThGwill(¡)sh.lbedllrdþrrl€plholalp¡qißtely __l!é3[_r*1,                          c{ùlå€
feãCþ&{}Jiåo#+{eld,         brrt lhc Co¡tñdor lhsll ¡ot bo rèqukéd hqil dêr {o drilì !¡ld Ëll(!) bcld e                                                                                                                              uhhs!
Cmtr*þr ¡nd Op.o(q mfrdly ¿9.r        to drill 19 a ¡r$hr d@tb, - Not to rr!ild crFc¡ly ol rlg ¡a d6¿rlM qn th€ rlg lnvdtory.tl#h.d hlfrlo.
1,       Þ^YWOiX RÂ1Ê3!
         Contrâcto. tàrll !ó p€ld !t ltË loll¡dng ,¡t6 ld iñ! þ.1 prúomgd hotundêr,
         ¡1.1   ¡robllll¡qo: oÊmtü            É¡alt psy cm{rådor          kul¡4d{hJoð{r-t                                                             s r mdlhat¡o¡ dry nþ ol¡              10.000.
                   &m           bs   d!6                   ln   tul                      rio ¡!   €û.d ,ñ¡ñäiããäffi                                   Edy ro rpur. Meb¡t¡¿ôt¡ú ¡há[ ]tlud!:


         ¡.2    ôffiull2.t¡ôr:        Opefatq ¡hrl, try Contßctq               ¡Jafrà¡l¡Ðl¡oo{q}otl _                  _                                                   r   ! dmb¡tl¡¡tbn          dây   ÞÞ       c{dßí{a:Ht*Hl
i                   19,000'                     perdry, !6vijsd                hffivâ. ttot * a"',ootn añããäillffiffiðñEor                                   lN q dc¡ùud¡oob l€rmlmtrd dw           {o   tiE tolst
0tlh..is. Deiþbiilzaím ¡hâÍ ¡rdulo: R¡q,down qnd.removo                                                 riqjlfom tho linel well locst¡on ind. it appllcåbJo, movê tho
tig to th€ noar€st sultâble stack out location-
'Plus actuãl co6ts of truck8, craneg and permits and $¡1,500 for mãn-llft                                                                                  r   llght lowel6 and slrlng down
serulcas-
                                                                                                                                                                                                                 úpffiþ€ààl¡".y
Cs*¡{br+$,ÉKll                                                   priâßt1es{â+àq¡.iEf
         {4     Opérâdng Ory R¡tlr Fø rcrk Frrtüord par lwFnt}alour (?4)                           her dry wilh                           Flvê (51                                  mn    cw    th¿      gpeßüig dty rglè ¡hå¡l b!:
                               ---
                             Drplh    lils.l¡
                From                                       To                                               Wlholl Ddll PlPt                                                               wlttt orlllplpt
                 0                               Rlo Rêlêâsð                               r-!!¡!!!-øóar                                                                                    21.000                        pet dsy
                                                                                           t                                                     day                                                                      P.r   d¡t
                                                                                                                                            !.1 dây                                                                       pq dry

UôiñO    Oæràtq'È ddlt plpð          ¡ +3!q9L-                           p€r    dry.                                                                                                                                                         I

TlÉ 6h will beglo wtÉn lhg ddll¡n! lnll                Ìs rlggod op      st (ho driilno læslÌs,        q polillolcd      oval ho     lo€lìo¡      dur¡Dg       mrìæ mlt., and gdy lo            @nffie               opqtlion!; årld wtl
æ¡i6 wion tt€         dg ¡¡   rsdy    to bð   fþvêd ofl lb6 lwtìon-

                                                     lU S. uyt           th&d,Pry                 1)                                                                           Fm    pôvidod byFom! OñA.Dirk
                                     Copyrighl O 2003 lnlsnalþf,al              Aw.lsüØ ol Oñll¡np           Coîttu¡                                                       (2J4)    3{041æ . Foms(hÂDi!& om

                                                                                           EXH¡BIT ''D"
                                                                            O                                                                                 o
f   uf,ds th. obove         6¡um 'lvlül              Orjl¡ P,Þ{¡     m ðÞs ¿F Ëp¿c¡ied. $e 6þ per þáty.lôur bt r däy wiØ dlill 0ipo                                 ¡3 rn   u*   ahtll bo ìhâ      rppli€bl¡ 6{e 8l)dfird lî l¡ê
atumr 'WÍthout ÞrÍl             Plpô" plo¡ ænÞcn.áìon                  lorory drlll ptr{ dlrlv ust åttr É(ø lFdlôd brjw¿, amputed                                   ñ    ÚE bù¡ts of the       rurlmon        ddll dp€ ln      us tl ô¡y
lims dulng êâch          iËnv.lûur ¡Nr day.
                                                                                           ORITI PIfE RAÍE PER               Z¡{OTIR DAY
                                                                                                                                               OlEcdon!l      ot
               g0¡lsht Holo                                               SlÉ               Crldg                                                                                                  Sl¡O                        Gnd.
     r                NIA                 ps ft                                                                                            N/A                      pcr

     ¡                N'A                 p.ri,                                                                                            N/A                  .   ær
     T                N,A                 pef lt.                                                                            ,           . ,l{lA                    p¡r

Okecltdrt        or   vnæ^lrollcd dw¡têd               ho¡c    wi[   bn   dtrmd 6 e¡lll   '.dEn dr,|etón      r¡øds                                 dqysü 4          wtEn thç chBoge          d    sôgl€   sÉ€di
de8,æt pèrore hcndßltæ1.
         Orill plp€    6hrll   ba   Ð¡sl€rèdin s nol o¡V !¡fÊn iÍ õc'tül uss bul sl!ô sil6 Il l¡ bôlr¡p plckod !p o.l¡ld dM. \rlh¡n drlll pilo ¡9 s[lrd¡ng ¡.ú'e denlck, il lhåll l\,l

b€   6n¡idtred h u¡é, Frwited,           hffiw, lhrt ll Cmlrætôrturú¡þ¡ Àpêd¿l ilrirEs ol drillp¡pe, dñllællrs. ¿nd hr¡dlln9 lúlr rs pFvhed l0r Edt¡bll "A', lh€ sms shtl                             14


b¿   dr¡derod          lñ !!c si tll ürc9 strff 6 þgù6 tr unlil Eles.d by Op.htd, h rc d.nÌ     -' shrll ft*tiú¡ of ån h@t Þ øt''d3ßd h cmÈlhg ttB aM!ìl          - ôl ljru drlf
nlpe ls in 0!o bul such          liÞ      shlll bc Cmpüicd lo lh€ ñaÉsl h@r, wllh Ì¡¡dy mlnut¡r ff                         ffiè    þ€,rE      cflidêcd    â   lsll hN.áñd le¡! l¡rtr         lhw njndos            noi to br   qnlod.
         {6 ñrp{lr                    il h tæsry to ¡lìú dm Co¡lmdqat rìg ltx repâi.s, erdldin! rwiæ lil sûldr{, Cüttacl4. ittsl ba do$d
                            T'6€: ln ¡he .wnt
ffipene¡tlon ãt tho 6pdirblo rrb ld *lr rhùl døen llmô w 10 å mx¡em of lloht f3! horE lù any 0nÉ d! ir?€k ¡ob. tut rcl tô o¡æod !ëlo!Èlqlüjizll houÞ
ol BUdr wpôür1Ð lor lry elc¡d€r m6lh. Thr¿âîsr, ChuÊêtor rÞll æ (ffipún3¡led ¡l a 16þ of S__-___å&l0L- Êqr twrly{er (2¡) houl déy, RoltÉ riÍ
3w¡dtrg .håll iôdudô, bvt ñt bt llmltcd lo, cun¡ng üd !lþp¡r9 d/ìtlinq Mô, Cunglog ¡ùñp ff sieo{ cxp.¡d¡ù{s. b¡lirg BöP lquiÈæ0|. lub,;eÙry ,ig, ¡0d



         ¡.ú St ntüt tlm.            ¡tls                                                                   Sl¡ndby t¡ûìû        ¡t¡,|   bô   dcfi¡cd lo lrldud! lkm wh& lh!            l¡    ¡¡   írul diltr rl0$9ìr inMdlÉà
lo bêg¡n    fr   Fwft       tfr Cet.tr ¡t ø¡liôg qn qden olopGråt o¡ o0 rubtãls, rèNiê! tr olÀs ¡t d þ bs tumìrh€d by Õp.r.fr.
                            opoõüons
     ¡.? D¡ll¡ng Flqld R¡trlr Vthetr dr{llng llu¡d! ol o VÞð ond c¡oilclâ.i¡llc lh¿t iuaÉsr6 OonlrÊdor'â @rl ol Þtrlomñø tÞreu¡dcr, l¡clúding, blt                                                                        no{   lldt¡t{ b,
oilba$d rud ot pofadun Cfrortdê, srq in re, Ope.atot ,hâll Þay Cmt[Dùr Jn ¡dd¡ton þ thê oÊndry rtle Ðedlird aloelr
                 (å) t_lL-                             pa m€n p.r dty lor Corvæ¡û'! do.!¡te               pmsret.                                                                                                                            I
                 (b) i lto                            ø       d¡y sdd¡0að!¡ oFa.rting ratei      rnd                                                                                                                                         I
                 (c)     coet    0r åfl      l¡bü,   rigf                                                                          hù'c       op€.åÙno         to   cJ*¡ ñ!      snd   chréd       åquip@n,
         4.8 FoGéf|teudRrtor!,
                                                                    åi,:ffifr""trrr¡¡-slnl'l9xtl¡lL                '8re
                                                                     "''-F''""r-"iìiiu¡ry¡*r(u¡]¡o-d¡]tqrntøüo@úpedodfi.t¡drulqpè..tffircw¡mdo¿øenmtbc                                                                                       I

                                                                                                                                                                                                                                             I
áÍi.d Ð    d!9 to hldifms ol Fo@ Maþ.. .s dêli^ed ln Paõ¡r¡ph l? hGrsl ll is, hmEr, und€Ftåsd Lh¡{ 4bFc,t lo SubF{øgrsÞh !.3 DÇIfr, Opqôtù
sn relrarÉ tl¡! tlg ¡n a@dtnÉ silh Opo¡lof6 rtoht lo di6ct lto¡page ot lhe wrl, ¡fælìw úr.n ændhs will pe df I üþ r¡O ùc br nr€d ffi thå loøllm,
         4,9     Rglmhob.blt Côlb: Opqtts raìall rêlmbud¿ Coñtæþ. fû 0rs ærlr ol mtàl¡|, rquipmt, wgt dwer úridì rE t! bD lmlrhid b!. Operâlcr âò
provk{od       br hrÈllt bu whlû ld @nvênÞñcÉ @ .ctwlly tunlrhed                        plw    by    br ll0ì Þtædt lü su.l¡ corl ot h¡ndkp lt¡/tæ,
                                                                                                    óùt¿Ètor    f    O!€ntolr roqw{,                                                                                                         I
.l Opgntdl r.qusl lnd wtlh CaÍl6dót'c agtÈmôr(, atro Corhler ¡Mlthst or suù.antt¿fi aor drp a¡irrr or sùllè.s vhlchop+ôaat t6 ß9ul.od hñlo
to p.ovlrt', lor ptwotès 0l ßa tñúøñLy .dó ñta$. þ¿àvltton! ol /hls Cont¡¿¿ p¡d ltfi, at ..Nk* .hdil ba dffiad ao b. Opñq lwnt.h.d llãn6 oî
savlæ6, Any êlb.9LôctÒft 6o ltlftd eha0 b. lwod to ie Opa6tûls coîbtclot and Apûrtpr sh.tl nol Þa rctrta.d ol ?ry ol lls uobilíla. lo ñnneöN
theöwllt , No¡vtlhsarndlng lhë lorggatng, Conk¿¿bÌ shall nol bc oMlgcd to pæh.# ,Dy Løs o4 beh.lt Ol Ope¡rþ¿                                                                                                                                 I

         4.10    R.vlrlorlnRat6:fÌìÞr.lÉsândorpayænl6hæìnsstlorthdwþCql¡rcldlMOpcràiørtEllùEHiledtoEtlælltrochshlo¡nÞC!ilttaG$olãnt
ot lhe   lm       herâimfior lilled 5¡ãllwry                  by    mqo $ar     --_-:Ê!!llL_        pdæol    lrffi   lhç    æ913   lhssf ø l¡¡           dtte ol l¡¡s ConFel or          by   lhê   sm p€ffi| û$d thc däþ ol                 I

rnyFviqlon puEu¡ñtla llrlr tubp¡ñgñphi

                         l¡boræ!ls,lrcludine .ll b€neñl¡. of Co¡ttrd. prúdîô¡:
                         öôolrqcLi's co¡l ol¡¡wÉnÉ priñlum;
                         ContEclpr'sært0tfuel,fnç.ludingollb$r¡ndts;lhsøittôr¿allon,t4cFt{hSt                                                      N/A              lOptrrlwrhslf pror¡de.llfuql.
                                     øsl ôl
                                                                          Í8


                 {9}{0 ll  thm B ãny úange                     kr                                                                                          or qth.Í      lrloÉHn,       lnuruar êÉn( lh¡t âlle.¡ Cmlrs€1oa{
                         lhandll bsds.
¡.       'rrr¡E oF FÀYt¡ÊÌ¡f

         Payftnt is due         by   OperottrlgCoolEç16¡3 bllw¡:
         6,1   P8lrHl ftr fi&¡li¡atm,                   dr'll¡¡g âr¡d olhßr @rk        p.lomc., al oppl¡Etts ral.¡, e¡d ¡ll .úû rûd¡:.bla ó.r!as 5h¡[ ba dE, ups Fee6bûon gl hvoloe
lh€Eld, upotr 6mpl+lhr                  ot   muldih,               dôtutilúdìñ, i9    relnô¡€ or ål      itr. ¡lld ol thê mûrth h whlô rKh               wfi       wes   psfdrEd or olhd ch¿4ór dß hør!d,                       *t Êlrds
éholl fir6ì    wur. AI         lnvÕ166 may be            Nllod lo Opor.lø.t t¡q eddEg! hcÉlÉbôw !hM, unla¡8 Opontor dæ9                                            hÊrabt   dg¡!ôálèüråt ¡uch hwl@ ¡h¡ll b9 ßí1618¡
lolltwsl

         5.2   Dlrpllld ltrVokÉ.¡d Llþ P¡fmst:                              Oper¿to..h¿ll p.y ¿ll   arc¡Þ!     wilhÖ                               d¡yi    ¡ft{     Gc€i9t       eep!    thtt il Opqolor dispuloa               il   lnwì€
or êny     p.rl t¡q¡eof. OPefåbr 8hell, {Ìlhln illcel d6ys ðfrcr mlpt                          o'l ù1é   hyo¡€, .o{tfy CoôtFdor ol thè             hfl    dhp0ted, 3pocfyrg lho              rssld lhdeld. rñd            pâyrrent   olllÞ
                                                                                                                        -g{lul¡u¡_
dlspulsd       ltm ffiy     tlo wlt{ttrald unül         æltl€mÐl of lhå displlß,          þt   llntcly p¡}rrBnl      rh¡l   b€ trEdü of åñy lndlstutêd              pô{io¡ Añy sm¡ (¡ndudhg                   ¡mlnü ullln.lsv p¿id
$Jlhr6.pédtôâd¡spdrdl¡rclcc)notpð¡d{ithhlm¿bo€spldt¡eddsysðhå¡lO€rtntqestailtErålsc,                                                                                11n             psænt or the               ñriimm k€el rôt.,
wfi¡chwr ß lesó, pc. mnlh lrqm thô dæ dâle unlll påìd ll Opsn{ú                                     dG ñt      páy    údl3Èld llffis            9¡lthlñ lhè   ahw        6l¡t€d dru, Conl.adû              my ¡u.æ¡d oporsåN q
lêñim(è        fhiS   ConlEcl       a   Êp6clûed under SÞbprE rdt'h 6.3

6.       TERM:
     0.1 D{ñdon ot Conlñct lhls Cont6ct lh¡ll rémsln h tul lr4 rnd êffel unl¡l drill¡ro opârâ!õns ¡Ë empletêd d (hê mlls-*o¡h.p€cilìed h Ps6geph
I 0lþ6.{rtg+lsf,Ê-::'@ñendng                       o¡thè dil.'É€cftôd in Pâlt0FphZ ¡bryg
     e.l 6¡ce¡¡1Mt¡.mråp4rd@f3xlqôd]ùols@€fi1û çslræl'{ -------{¡{6rq{eÈå48{¡cd.+- .--
by @ioil¡dnploli6{r"låosL{h.e{dr¡Él¡€d                                                     orl¡'!
                                                                                                                      -
         Ë.3     E.rly 1              & I¡towouej                .   6Zß1111ÞrZ,                                                            rþFrr¡çc            ôu||¡!¡o     1o   uqte,æv Flofirúqut                    cmz o ìqdpifdoc
              relo'\¡u0 !ffiJ,ft             p.pield    uol                                                                                     It   td        .   ÞùÉô9     vde      S    rl

¡tnI þ.Ê 'uocmt åq o $lno, ffi     pllr uô{ât eq| þ âôpqrwï ,o!¡adm Ént Joìsrodo Ìã¡} pu$6@rr 6J ll 1Þ r¡s l-sQm PUs lto¡ l$Æ¡d                                                                                        oì c¡Ènbap8     uttord
EuluilÐ p!Ë 5!FF 6 ¡o¡ elqlluodsE¡ 9q ,lsw pus 6.r lulHlp etu 6t{¡¡ddns f|t€dsd lo qqrds poB aß u! Ðlenbepe @ll&q p!ñl s dd.d                                                                                           ll?qe   {le,do
                                                                                                                                                                                                                  ¡r{ot-lvgor   oNnos '0r
                                                                                                                                                                                       '¡qt¡9e r&il¡Íll0 ¡sn€5åq Á! ¡e 6ul.^et qrs
p€lÞlc€sF   rtro f0a &¡ slqtru¡kâ¡ ôq üs{r )q€rodô Fpu¡lrãq nswo¡Jod ol ¡uengnd ilru Õfl s ¡o }lnie¡ t'sjtp Ð ta p¿Jlnbar (e)E^t/d pÜR ôitqñd) [ãDlll9l Jelulâ                                                                                ¡o

                           ¡o lwæelup¡ lo/p!€ srÞde, ßt bÞrl¡¡ec r{q papúa(to ¡n¿ffied qÙnou9 ìts þ¡ lopt46t €lnqüF¡ tl¡ll¡ rtìÊ¡ôdo ÑlE¡tdo
                     ,6pea                                                                                                                                                                                                                    ol
Þâl¡ìâl p¡Já ËÛoqq
pgdJap 9q tì|A etsJq & s9s $0* pdletùrsu ¡prdordq É ìû!e, r il pa6tusp tp6rod rl! þ ¡oÞalbJ ¡A pô¡l¡ruo, torudlnb¡ uollflod¡0"4 fu!                                                                                                           sl
BrlEdêJ lo t@ l!^ì¡e qr 'qæA!o9 o¡ ltø lnd$û P!? 6.u.dþ ql U ilñ ol¡ q¡lurl¡ lÌáìF slsBdo 'uo$@l ôullìpp
                                                                                                                    q{ uo ,o 8Þdõ¡ ôPót lâ^o luãldlðbô                                                                                        ¡9
.Álælrpru
                l¡uwsrd                         þ ¡usM                   €q¡    ,o, luüdmba uo!ìwodsurn po4lep€di                                   rì¡p       ¡{us      lo '6op!€^       o^lrp læUô{nol         'solsul gezopfnl sn          ol
                       ^¡ffiu                  d¡¡     ¡cÃ¡iô|q OâddFb ¡&su'prc uB ul âIB 8llrgp âql                                      uó{             ol       ¡woÐ   Þul ltEs¡ æ4 æll¡ 1116 lwl !qlp& 9 wñ. ul
Þltnbe¡ q sþgluoC ll tl]!r¡å^                                                                                                                      puÈ

uo-.ìþt pæ prot ct{t !!¡l!!ea O¡               ¡ilt     lts la   ¡s¡Be Jo¡srôdo 'rFt run &tu€19               €r¡t te ro¡ p!Éd 4                          lleqs tBluop qtn! þ ùnÐ ð ôE Jc{¡r¡poo ,q lsol u!¡ ,{ú! lo4m
r.jq9e4¡roC      rtq!{ ¡F@¡w, tN Wa/ iu!                           ,0,        wñ*l       ?r¡¡    $q ær} 9ðt!9t €q Þþ?4wC ãnoUS þer¡@? elql ¡14 FIRûDI@ t/s f€ ,o rolrøtuoC
                                                                                                ol                                                                                                                                            ¡q

ailF¡l*           o$ ¡0, pe)@l ¡q ot q            ns      o{{    qãñ          uo   ¡81    Ð¡ll o} l.otu r¡la rÈô8 9!B slrûU Jo qqô! dlc6sñs l{¡ Jqaoìw5 ol ¡uõt6st ¡qila{ þJøedO

                                                                                                                                                                                           :NOUvao1o¡rv'ss3uÐ3'ssltoNt'6
                                                                                                                                                                                                                      'EÞeIl!ùC ¡k     PÐÆ
pUð ,O¡e¡dO         ¡q Þ?r!¡ôrd wtÉdG             I úlflru           lùÉ ôul¡a^@                c.tc!      Ire4lsÞ )o ¡dæ           !
                                                                                                                                  fÉlt.ûbô¡ I 9.e
                                                                                                                                          q|A ,oteþdo q€turu ilñ{r þ}?84þa 1ol&¡do                                &
                                                     rq!¡€do o¡ Jolrsllo3 ¡q prìitun¡ eq üsqÈ uro¡ pttB ¡o fdó eg¡Éot V eld¡dÒ ol qqÉìdÐrt @¡ €t0o ro
@J ìþd9a oi¡l¡lrð fl!?o tdÞcou €qt uo Þêlìlp loolltrq piÁ pâlsr¡r'd tM tìì to pffi 9)sH9 Ù¡ JolÞr.do ol qrprr! puB dæl llgqt epltl@c l/9
                                                                                                                        tsll¡ pue ær, ìltl bl súllm lPqs
t*.qþ9            wE qd plrr g¡ltpil æ st poe'stletn6ei ¡o qð) 'Ñl gsr q¡[,(¡duæ ot Þdlnbô¡ ¡wlle oqì ol Pa|,lpou eq ol rÊoegp aq ll8tl8 uolsl^od Plsç
              ¡lr$ pue
,w!ttnôc,     qry ,rct Fcot ro .Fp 'tÉtopq cqætúda Â!s oì ,tstùe ,o qla tuqll.wl q w4uot str¡l lo þÞleid ¡us llæ .r.ll ut þ¿luo3 fl'.ll ôì ,qddr
                s
                             .Mi & po¡¡b¡l uelM .ì*tuo3 tí\q .lo wluq¡red 6r¡l tq tm d!!fì¡ç þ & pg,€@ ¡@flc4do q&Ed lsltl ol elqælldds ¡ü@oq
åãr¡ .8. u.¡lQ(] ,o t@¡ dn
¡{tu a M ¡r rþl!il ,!MqÞB tqwqwÀ06 tht e ol¿ls lgepg¡ /t¡rE ,o Áuoiìqoôd pùe '991tu '*9t il? t¡t}s ,ldr@ q 5Êq6s q¡ei6q f¡i8d l€¡3 t'0
.iY,,
      IAqr¡ ul uml|3 rlqe{Fods €ttì $$ mu€+¡@3 ut ¡qp{¡UOC rq ÞfllEl¡lFU aq pu¡ Eq¡slJlÞl¡Bq! 0 ¿q pu. 9df¡ ! jo sq Fru Ên,J ûÙlll[p eq] puú
¡uiríoJd pou ar4 lo4w o¡ ¡qBJ âq¡                       il$l     lÉrt!    aE¡ödo         îm       au      p ôullp       a¡lì   t   t¡np     3il!     [9 ì?         'tS   ¡,JolgFdo    lr   p!9 '¡@sl 5uÞ¡ eul o¡          pehns z t
                                                                                                                                                                                                                          'êpq eq Þ.lord oì

Fut    ¡¡16¡!rl     pùE   ¡ùU p4u@ pu€ ¡wÀed ot ¡uÞru                         qqwree,           ilE   t¡n ileqt 9uo iq¡,!t         ¡ls la   &¡$u@ poo6 ullwdlnb¡ Flluælls ùlql{Ê0 lltlle roÞu4loo                                      t'¡
                                                                                                                                                                                       :89CUJYUd             ollv SOOÈ1ãl'l   SñrTlluo        '8
                                                                                                'l€¡3llll¡ra I       st   åÞ4443 prtd.q                   o¡   vql6uÐduæ lño'tlppt                il¡   ot   s ll.W¡ãa ødt      Þu¿   roþeluo3

0!9 å¡SsdO ¡0 ¡U$Ëa t6þU ,q A9!U Þ4 ¡tUO vÞ {16 rO lglEBq l/OÞe4WC 9¡tçffiq ¡fslrqru rgqø ßíÞUrpd! trn¡ ¡ut 1eÁ&dl Ùø0ord ô{!læ
dul ¡¡Ìpor ¡4 Jots¡€do ô(nþl p!9 ¡vsurw. 'õ{!¡}tr ¡o râÞru au} tE tã tQ btô tl43á ¡r 9¡upd qì ¡llu8Fp ol ttltp al¡} m?¡r Ísqs lolË4do                 'l¡lw
                                                                                                                                                                                                                  llvuûold 9NtËv3             '¿


                                                                                     fwl ¡{fttË}q1l,ilm$ttqqù¡ltt, qoPqqat¡oN ¡oqot
 ,t6Dffirú|mfqsg{riolrft^sôJ-q}rbelH{-ot-1r0tflteltrfi0Êrtroåñttd.ntq*{t€¡edeÉült        ro-!€!ô'Þ*PÞttsffirtÞFiäneÉrot{l
 ffi,dfi*q6¡mdüo{&¡|uàl9¡lruãdq?ls¡oþæ,/.lq&¡Þ¿¡¡uocr¡qlpessÙ^qp€!mu9q
 gt pup pg!^!t ApBðs pue ,{lqMrw ÉsuÉùe tlE Jo/ ]oìæIuo3 ¡d lp¡lr þtEdo '¡üpBÐþ] 0t1l Jo ñn v! 9ul {lrt lFlr ,o uostEe 6q! lE (¿) þ :sálÉr
 iloqg   ôr¿   i0D   ñep¡@u         ulgorn       ed¡d   tpp    ro, onp        ¡un@s tënÞr ¡q¡ puBÍedu llpo l¡oqllrr,|"                        ¡le    olqElldd. an ¡o 6,(w                                                         peaiå uÉq

 uâl     pt¡9h uû.¡t      rsl    oq 'l^9       ãtffin{úti¡,o ùllnprt 'uË çfl!                                  ì¡rt¡     Ftc d q ¡nq roÞs¡uoJ                             o1   9¡p que¡|8îqq!Ð pÐ€ rôûlg{t rÞqo Il8                   il}r 8s
 ánrqúdr Ís          Jo¡ Nnows      t{l       (!) Jope4uoC Ápd lt9q9 ,qsFdo ilH                               9q¡   p    ¡llppidÉ         r{l   $¡rE 3rf@ uqlBUldral qÞm ¡t :ôulppxdr ol ¡uo¡br¡qns f.}
                                                                                                                                                                                     -Jltõ¡lf-*lo¡


 oWlufudmb9'ueEü!¡90uru9Fo¡4!l|eH!69sâ¡Fpcjt!o3pJo¡¡6||itlÊW|¡Ñ!UE}Joc¡€psqlo|ìusbá8qns
 sl¡p qs ol wp ¡epuþBl ¡fqloado ¡u3 tæu@ æl5g¡u03 F$¡ ødn glB! eq¡ uo, uq Ì. sl *P, a4t ,kFrqß d¡¡ lB pelqnelæ wn8 s (Ê, pùs iiecucdrÞ
 rß|8¡Jnfrrlâ, qtls ¡o lunrur au ¡o {%0r} }nrd wt i¿) :q, eqì o¡ pilEt3ie ¡*s4p uo!Êþrdõi püe trquil Æ s¡o æ 6uijDl to st€dþ a$ 6ulpnÞq 'ìr* aql ¡o
 uot¡ruÍJ¡rfl ôtnlBuo¡d el{ to wn Á4 pu? ¡tor¡kc ârll ¡o w9, ¡{ sþ€4@c l{ planru! 9q Q ÞE pgrrmol ¡lÞt.ø¡u pus ¡FÉ68cd ¡suådrâ lF {t) :60!troltôl iql ¡o
 uß¡tl¡8þ{Jtuo}otfedlqlgþ¡aâdo'lrfle¡01ôtvprodreqto¡Jqrdnqiú0if¡dorolu]¡Rru@r¿¡¡r$flmlo¡¡tll[Þlr'.ßfìôulpFtdso¡]oyd                     lq)
 .-¡ñçf*i            ta ún6 d¡¡nl e ,rêlÉÊ:,apoíe¿$ot{s¡dêrtärdqælqelq#qÞ6pe*St6åùm.$lBurd                         ¡ sE ¡a 9!¡ eôBwep FtEpl.ql
 ôr trÞolwc ¡ed flrqr ¡qû5do )opleil ¡lq¡a]adô lo ¡u¡o¡.uqw ol roild Þ€4ba rl\.1¡ ælw¡urí JqaFdÕ usÞ *¡t {i ì¡ueÞ.!¡uto3 o¡ )o!¿ (e}
                                                                                                       ruq{lsdtdMg lo[rùlwl 4/.r ]'9
                                                                        'npw&q.ruëwouîú lo uoltulw.r¿o wa¡ts.úg to uo!úadtne u2ns Áq
 pc¡n1¿t ag Í.g tlrlrlf fut,@)ßc Ðq)o )o )ß@6) ,ûoúttt 'atæt lw q þey|ld],w t!øIÚíqo to aro¿utløßoo Bql¡ltþ ¡pa lç tùo 6vrue ælptd 4uþ tue
                                                                                                                              ¿Eulrþ Ãue tstl.Se
           ¡lrq¡FF mF s ,9JM¡F¡æ q, hteóO 'hrwdc lo m¡¡¡ ut l¡er¡p ro g¡ot ttê 6ûtÞ¡Þút                to {s^rt ,u. ,Pu|øP
                                                                                               tuolrn2
 Æ î¡w

 puê wo¿l lorte]4uo)            ll:f,uuagq pua p@lap 1¡rtol./ ù) ¡Él6d 4stolde tqtntl þrwdo 'trdgãa?¿ flqt tapun âTtr|uo¡Jtd ÒrÔu[@, )n t!øltÐèd' þßdthþ ot
                                  uol¡ppr 4 peüßs qB moÍår¡do poB lets¡ôdo /q aÞru q tw¡rd Nun ¡tddo llgllf 9't            ul påurttw çta rurl &PWls sqì ¡h¡Þ
 i40p t¿eÐoltoC             ot
                                                                                                                                                                                '{d86üÉ{qôS
 rÞlqs   u!   ,otpedo iq ¡pdu       9t       t94úed Éú ¡!o{e,odo p(Þdsr                         i¿)   þ    læ¡cr¡   Þ0   ldElt¡edqns vt qlol læ                      se 9q     lÉllt lqleeÈduæ q Nql llt¡auluot pu6 pslw9 ¡ltll
         l|Js ¡mJû @ruro}ädrn{J.Uolltlqel                                     þ€ir {f}'@tdo           rU   ¡B'Áru roþwtuoC'ôule                    puB    e¡p      dlql   pelrdrlpun     ¡13 Z'9 qdvõssdgts ut
                                                                                                                                                                                                               ptullrd¡ gul qS ultl¡lÂ
 sp.rn                                                                   o¡

 ,Fe¡¡oc ¡¿d lou Ëæ, JolsEdo ll þlpEdo ol Ð]ou u4¡!¡a sld e¡rp ¡!ilF¡e 8u ùllñllo, l! '*l¡luwa) 3Ællporc e ,o
                                                                                                                               gous'{ aqì u! Þæ8F eq .¡lEl¡E s,¡olepdo

                                             studoro    p.ìqoddr 9qlg^ìe    r Ë€  q þ rroti¡do lalett Þð¡! €q uon¡ &B ¡lJo'6{¡lll.^&d r¡Ù.ÐrÐl¡ Jomu ¡ùq ¡cìlu
 F'¡srü$wd.{w rô'&rdod         sJotÞt¡do  æ
                                                                                               g,rdq¡P a 'giuE l0 u!ìlìd þ ,(ø 14 ¿lu F }drulu€q e pãlFlFfp¿
                                                  lo ¡loutslpr ðu!{És 6!!p8qd Jallo þ uoÍ¡lrd
                                 ,qqap ¡,¡ol?¡?do
 6,rcH9p S ¡bldrrìvEq ¡uF J!Þìrn

 .q þ l$^þrut ¡úóÉq l6|t æìÐdo ¡H¡ O'r^q q 'Þalv9 rq oì t$deF q{ o} ìædrg¡ $s e qdaô€¡td ,o rulrhqJd oql ô'rtPBlqlsoil lloltÈlÙoc
                                                                                                                                                         f€ fcl
                                                                                          'per8{ t g qdarqrdgf,s v! qlra+ lü ¡€ ,ËÈfluoc h¡nqÛlal lllt{t þ}Eedo

                                              to!¡BtøC q6noq¡ w^à pl8 'r¡ld¡F pilp.dr år¡¡ Erlqte! o¡ Jol(l rul /tvB ]3 ,¡'¡¡lìoþV ,ôlte¡¡sJ iq
                                                                                                                                                  püs,ltd oq ol )t]0ñ
  ,¡u?F   qcft ùl lopuæ¡q Ìnstgt * 9pM sEr¡




                                                                              oo
  oQ      rlrddolB q¡t Frrlp o¡ Ntl, 3ut ürq tFqr ,4eÈdo 'Þqlup ff¡ el qÉop                                         t¡     ol   prdg         q${ c qdeôersd ¡o Nolll^ojd aql õqPuq¡q|sloN :¡oP¡sdo
                                                                                                                                                                                                                                 '(E
                                                                                                                                                                                                                                        (qt
  ffi 'oldvp¡+*c
advi¡6 CqtE{iq þf ¡ry llbôutaF sndttqa,
                                                                  oo
                                               d gbru!álN (hdudhg, ùü ffot lffit¿d þ, tdÉq àwlrs. lnl ho¡ct, at¡Çrü, fip6lñe' pffi Èis 3rÉ
wunþatû llM) wilch cslGctor mlghl ffiuntd whlþ s rculg lq üts lúlJm 0 dw¡ng op¿Ëtþ¡! h.tsûdd. ,t lào ryt4n soò¡ut b.l þndlltona c.oal a
                                                                                                                                                                                                 R.ñApã,2Øt



cdtêttdg oî thttdng ol îha toca¡¡ü ,!,k., o( ll sqh.ó con¿tilút pN6 sß.tlò//taortt to PtÒþ.tly súppotl lhô tlg dwlnl dtth oPñ,îÑ hqçuder, ¡ld
tort ot dtñut lo tt a ,tg ot ,t üaoctLcd .gtltl&tl ß!tl, lhgly'/amt oqtrlgt t!¡ttt wilhoql ngs'd lo olhs PrwldÓn' o1 lhl' conlîc{'
                                                                                                                                     /øclttd'tg

Síðp¿ngdFl 11,1 hml, rclñbuÞ. Cþntöl/¡or lat all tu¡t lüs or dem.go lnclvdlnt nñovat ol ú.àds àtd ptyøÙ'Íol Forca M.lautt R.L dtilrg np¡r
.ndlû d.mobilltÛlloi ll sppllctu¿
1r,     EqulP¡,i€r¡1 cÀPAClly
        oÉeraümB      rh6Í nd t8 t(èmpl€d un.fir                ôny   (mdilms   whlch onsod the       øpæily ot lhê eqllpftnl JpedÍtd tq bê u!.d hqeundg                      s¡¡åg.esrtssta.¡sflåa
ælæm             o{:                                                 :r€ót' Wüüt FeJudic! þ thô trovi¡¡Fr o' PÚ¿¡EDh I llsôurd(. Coôfocþr ¡h¡¡l    1                                htr $F dltrt to útkc
dìô lioðl   dælrlø    eÈ    b   vrh€n    ¡n oÞr6t¡n d.lütlpisrt op.aati¡ wkt êr$d th! c¡p¡rlv ol rpadlted equlpffil
r2.     ftRtttlNArloll          OF IOCÀlìON LIABILnY:

        Whil     Canat      dw        çmelÍdrd op$ttoru at llta *dt taeltonl Opuâ1or thsll th.¡ül!$ þ4 tltblè lü daûga la Frcpatitt QøØ.| lalwy ot dç¿6t
                                      lrzo

oI any      pñii    *ùfôD oc6ur, &s       ! r4 !il ôl EoùdtilonÉ ql ll,e teqttoi ud Contacþt ,ñrlt ha ¡{/hv.d o¡ twh lt.bltllr¡ PßYtdod,        t¡ C6ãttilç1ot Eh.!t
                                                                                                                                         ^owaw,
tubtag&n{y         t.úl6i        upor lh. loa¿ttoa Iq.Fy ,wt, ¡nclud/ffl Movrl ol tha tN, tnylgm ol lh. Caîtec,l ßteÚne ,o t@i nqry oAtuW ti.U beom
eppttc.bl. dudùg 3æh p.dod,
r3.     tñgURA¡tCË
        ouñm     tÞ          cú|.ãcl, cfftr!.1Dr óhell át cÐMol3 e¡pms mÊl¡laln, wilh en lniurgn@ anP.fiy or soñpa¡hr ¡vütt¿od b do bt{1ffi in lho
                       llle ol lÀt¡
!¡.1ê   øFrô llE      b tc bô p€lormd q thr@gh É tdf intù'6¡@ plogEn hluBÞ ævcø9c6 Ôl üt khd r/Ë h ltÞ lmuût let lmh i4 Extittt "A'' imdn! tho
                      ffi
frb¡n¡êt 6pecitl6tly åsrutrÞd q Conradot h PrEgÉph 14 Ol ltlii Cmkscl- Chlnclot ¡halt púE tron lhl ffipany I ælpañie6 wrtlin0 4ld lnlutg@ r ..rlilìqtt
q    æ.tiflcâiec iÀôt ¡ald ln3ùr6@ ¡9                 h lull tôü sM ¡,tcct      and   üal lhe aB@ ¡¡gll nol bê Hoqêled ol Nlorl¿lly (JÞr{€d wttrorrt                    {s   (tol då}4 ¡tlü       rräfi ñll€            l0

Op€r.loi For [ablläer            ¡sded         hæund.r ry Cont!Étq, ltr ¡nsumM shrlt             b€   ffitmôd   lo p,ovldo lhåtth€        udeMild      waiE th¡¡r riohl olsbroo¡lhn ôg¡ilsl Oporslg

OpoEþr w;il,       s wlt. æus                ¡{r ln6uü to w¡tre       lubÈfrllpo   â0â¡nat Conlrsclü    tû l¡ailily   N   ¡33ws ¡[d llìåll         mlnl¿in, aÌ OpçFlo/q expan$.              d   ôh¡¡l    ell hgs,
inswânæ co4ÞgÉ              Ë    3et torth ln E¡htb¡l'A' ot üÞ     sm t¡nd ând in th6 en6 âmun( as lr roqulr€d ol ContJrclq. ¡n3qiog th¿ ile b¡f Íe                          6!êcjôcglv â$úæd             by   Operrs
iß   PåF    rêph 14 ol $|¡¡      co¡md.        opêf¿t4r      üdl Ê6r. lññ $e ffipgny ü ømprnlé witng sl¡f lnurãæ r erlitQlê q æ¡lift€lèå                                     thât   !âir   lNuaû     ,¡   h    full   lire
r¡d   ë{les{   .rd thst {hr Emt õlsll            nol ba     äncltçd or mledally aà¡nged wtthoul fw llo) ðsy! priq wift¿n                 tutit   tô Cmûæ{ol. OpÊlátor åÓd            Cútaclor thåll øuæ tlFlr
mÞfttks u[dàMitsfs               lo   Mñ       lho   ofþr rddllb¡sllf anrvrpd blt o^ly lo lhs o¡têôd ol the lndmif6ðüon ouEariont                  asrud    hareiô

I4.     RESFON8IEIIITY FOR LOSS OR DAI'AOE, I{OE'S¡ITY, RE'.E¡SE                                 OF    LIÀAll"lÌY AfiO ATLOCAIIOIi OF RISKi

        ta.l Coñracta/EStt''û894,ñJAc4}¡ú'{lúahtf¡treIrô*ry.lcldfre¡lúútîagnlovñ1Jat6dCqnlrscl9/trqtee!'l/r'lqrgd,.!Ér9¡t¡6ôo,
                                         ûd Cottu¿caoì thtlt ß¡ata Oqqalqr ú ñy il.bltlu lot .ny Ewh tøst, qc.Fl to* ôt útfiga lidt lh.
wttaî o¡ hov auch laÚgê or dúatuclto. @curq
FñvttlØs ol Poñgßph t0 or            t1.a.
                          'úb,.ngaph                                                                                                                   curñt'0lúèGr4q*rl
    ta.2 Cüìrrclor\ bÈHiraEq.nÐBqt:Wv snú ¡s@e ¡&ùllfyrtolüru                                                lb¡ûrs!            fo   ødåsÛl¡cûø øl                                               ìnclvdlrE,but nol

llû¡tad 1o, ttdtt ptpe, dtitl iotlaß,                tñd   atot Jolalí, on¿ Opcnaor    slnl nlf,bu¡*      co¡:r',tuto.    ttr   tho   vsr& of    .Íy 54â lñ   oa   dtwgaí (te vtlü la h. dalgû\,ñ
ùyrrtrq.msfôelFerC}ntâclarandÛþetottacuñtÞpslrþtlsot,----1g)-                                                         pqêqlolcwaqwtl{,ltcøtrlco5loa¡lcâôgdqneldrrtusd                                                        I

Io ahcwlt sttê,
      tL8 CortrctÞr'¡ Eqttpffi . Ér!ùomÈ.Èl ¿ñ q o'É!Ë lroÀnUÉ¡odng dr Fovklo* o, s¡6Þ¡.r9aÊt¡ ,1,1 .boq Otrtalvr $al ¡s.æ årrrfÌ)'
tl a$ thîa tú údÛga þ q óqûlcloa ú Cñ¿t1r/a l4ullnøt ætJßry tan ûb p.6ù6 olÍrs, COr t dÞ ørq$Æ .krrfi{t lfu qriá tú dtltíng ¡lk8 ltuú
rlb¡face toñnadono ù dþ ßê olæ¡r{ì'! darÛI€rtr or¡ûd¡. rffiìõ ¡4lr¡r ùflhg f,t&',
      11,1 OþoìáO/, E4rlq'vtlt Or{r{o. rtEf M  ¡¡¡tHt i rP üË br dnl!! ar f dg¡ût E Áti ol øsrrtb t lA Þv@ími øt*'     ü tolÍî ffi'
 qlptnqt ht         tdúig, btt @t lûnfir'l            ao,   ctdng, tubtag, N)t hsd êqulpñØt, aad pl.tlÐñ ll âpprlêàble Ng¡a|dle$ o¡                        *l¡il   g,   hü leh d.ffi'.             or tþ.ÙuaUøì

@cuE,    .¡ó opotatü thail lrl&at çonlnclor o, tay llâbltfty ¡or W tlctr ,oee or dto¡ge,
       11,5 îta tlold h rh. qd¡l dra noå ¡rrolid ô6 lod q d.rraFd. QF|,'io. !ñ¿d tÇ lot lI/ ,spoo¡ä. d rÉâ &dr.!Þ b d f$t ol ùé HG ttdtútg tlÞ qthg
t¡.rrr, Opaãfa, çrr.t.!têrs C@ürû sdrù ..4p1çF, cøôrcloa Ðd r¡ócor¡ùæforb ot It nto, *ü n tPV lot ûm9CD le ø b$ /û. noáq ¡¡tdlrt¡dpl#l
.tâttr.t üd tñd.ñnlty Cffidø .rld â¡ adrlrr6, cfficlñ ed nb@41ñcþß ot fiy lü *ñ &d ¿g.lnst àny tñtt Ail ctãlñ1 iltúÊv, tnó .xptnra rolalhg ta
aßh ûtrnaaaro w lotr al ,h. lritL,
        11.6 UúdçtgoØd   Owgoi øølw rrref æ¡*e Cqfrsclú Md lß .afploi, m.æfgã qDd ruöcontuûõ þl ùtf lK ol ,ny þtäV foQ xtd .t , poalcl
 dóørd      úd         Coffiû sd âr ütpp¿e.r, co¿h(rO.s üd ¡üôCort-acløt ol dy k ¡nn ù.J âfá*Ft ttty úrd d¡ çLlß, MW úd âtp.n¡. ru¡r{dttÍ ftlh
                 lr¡.t¿rnlly
gp¡r¡t¡m9 wd!.frÈ Õortect q ñql0lWryl4dëbrrcltq, at,qtwqløü!ffiúttyFqu$ngilttú,oú,98,                          wsúqnþ6)!¡¡ül!ilËül{f*r' ¡f ü
the ?hre al thê ad ot ñrsdú cadng atcñ WFy, úe.drg¡rott r6q ø ¡rrp¡tnü(, sfdcùósr6 ñadro( bfl? æd¡rêd le ptuðktl pôt¡Ërrorl t¡oË dra s{frcs ot¿¡t

s,l4 ãrd lq fry trg 9r drmge lo el h,frtttoî, ¡fd!t, o¡ aertt ôe)cdr lê ãsbco at tha Qil\
      t¿-7 tnôþe(ôù ot ,talë1fle Fuñlthú b! ogfrlor: cúlrtclor agÊs ta ya¡€ry ltltpæt ¡¡, rulstðlt lúûltlrèd bl oþ.ìalôt bûloe utÙr' ffi   úd ,o
oallly ôpdttøt ol .ay .?paúl daft.t dr.¡*r. Co¡tætgr 6ôt, ,rgt ôe ,irå€ td e¡y ,qÉ tr d..Fge ñr¡lôhg tuñ dú 6l ol n'lu*f6 hñßlrlú bf Op6r8, arlú
OpaËlorsâdl, ¡"ráosô Can1Ùaclq tw, dnó.h¿tl pmaæí dcl.nd .n l thd.ñalIy Conlffio¡ Løñ ôidtg¿lnsl,.ny.eb |lahlÌlly,
      l¿t Coffioá lidàrr¡¿fc¡do, oC Opf¡ro¿ Co.rf8cfw dEg ¡dß Wq d uV ,Ét,/clly loL .nú thûl ,roaÊt de¡Íd std ¿¡dtñ¡dy OPætu f¡o.t qd
qÐi¡Jft¡lct nqdérm¡da,andøGoaædonot.ey^ih¡ldtdcfttltr,vlìdþú¡trÍ¡ndwiùffírlgardblhe6@øüÆrhctúqtha,¡rtlrgwr'oV,9tg
ø prrûbg ¡d$rg cøpacdor h'wltt ht lM o( Codþtriol¡ úrPlolñ ø co.rdúr'g ¡irtc¡ílråcþrr ol ñy d.. (ùnhßlw ol úy.gtrt u .ülrt¡d sr¡üLd !y
               '¡¡
W          v aôdt  q¡p¡o]ær, d Cddaclo.t frylt?È ø Mú ¿t }4dlrt ttwl, erùüt o¡ ùttcgp to Qrop.,ly, cønæ'ao¡1' Ltdçnîhy tttds íf! Fstf,tplt
fr., to sn¡od rlgrd tþ úd *ltt$¿ ety,tgtr', þ ætrtlbttdú lam.ny l,ffi   ñ'd6þìüt þy Ag,r'.'ôt ÞuM to hrldñplt tl I E ,¡lud(J¡py dl/.qibtú
ù1d ût ñúaAry ltilrt ot iNffio dq!y'tid ,i*ød!r ø ol là! ¡?órnîãói voleøry Fùt.d urdq S¡/tp.6!rtpb tl¡ lhtúcr¡ Cúl¡ú.cþ/ ud OPñùr ¡t!ôr,

 e!æ   $,d, ôê fa/ppotftd erutr ¡y mÞâþ ftôey t¡rMrdriltÛi
ëonf;t tlü
               ß    pfrgêrly.
                    gMit þ
                                qpmþrr f¡d.¡Fry 0 ù.¡ tlú Prugttf,à qN
                                     paâgñú            ß   n fi&
                                                                          ao
                                                                    þtücwdalMfi€d úErúa rMrüy M6
                                                                                                        ôó    t   .irnt ôiltd
                                                                                                                                  o!
                                                                                                                                       a0   !¿d sürota Ùtl tlgttl & cdfrlùd}tt
                                                                                                                                          pmtú wdq
                                                                                                                                       þt{ffi.          rþq¡*d   lffiødôrø      ol   dto
                                                                                                                                                                                              llq Åy tuÑt
                                                                                                                                                                                           lrt¿bßltütô   vôtüârty
                                                                                                                                                                                                                     Nfrdlørr.zw3
                                                                                                                                                                                                                          n*ltihËt          hy


                                                                                                                             ltÐ tnltn la ao dgn d
suóp¡ra¡opr¡ g,e þl'{j4 cuú.c1or ,frt opcr¡fw t dFåy ,!Ê ¡.if ôö r¡4porlld ddêt ùy tuld|ölo fåufty t|F¡mæ, utdot Úlrlçh
3.ô60ünv ,g€àrtl lþ htúerfrúç, tr ft¡t dûet r.rÁfñr@¡d ¡¿ pt l 6 úorC Ka,l            d,úM t¡nla patûha ø* epmAh þ*' Il ß tÛd gr( âkt
                                                                                   "u
tn uranco rcqul1û.o¡a or tiíenildÉ atßll .tJtgm.llcttly hô ¿Dñdôd 16 Mlôn lo tht Nxlñm nüeltry ltñlls AqñNott uñd$ atëh tâw.
      11,10 ¿.ÈUW f,lV'ûRWb¡l: OFa.¡lA.dr.{ öC Àhå,r lo t tþ ce ot Etfrtg s¡gql ot dyvùt rff..F wt'll s tor ôdqo, ffifl|ol4y
                                                                                                                               lÈùflt l¿d c€r dr.tpft

¡w¡qúdtq, ,od ñt      ilû, r¡d Opsñor ¡¡a¿ rsre¡ ,., Pnlñ, û(âd .nd laÈtmntll Conña.løt úd þ tl,¡plß ry,ÛttfE t'ú l4rfov4ú(iûtt ot Ûty íq Íßñ
.nd tp.tñ51 ¿¡y tlâhttry lol tuch aoal,
         tít         poløfod or Cont û!îrtton. ¡Vofrattptan¡|nt .nyah hg                            aô ûú conmry c.naa¡ñú tta.alß, ücoþl aho 9þvl6loti ol F.agôfin l0 tn¿                                                          lZ lt    ls

ùnt{ld]ood Dñú ,pt.ad by red                          iatwÃ         Conadc:tü aðl       Olanlot lhst úr nalñslhltlty lot polhilol ot cgîi4ñttlallØ ahrll ¿! ás tolroKi
         l4l Crrrñdo¡ slr¡n           æü|re    ,, rÉpon¡ftãry lor, ,¡.i¡rdftg gffùeJ dd Ëtrvtf d, .rd d,glt ptoø, Ôelan                                                                     a                                                                                  o
tt.      tNfoRt{ÁTrot¡ co}¡FrDEl¡ftAl:
         Upon       wriild¡ tegoær bt Op.!.tff, iifomarior obblnâd                            4   Cmháttd    h   rhå   Hdkl          ol drillìng ôlcmüss       s      ihi. wll, hdvdh8, hJl nol llmiled lo, depti,
fmltion! pißlråled, ttþ tåuns o| slrtr, tasl¡¡f sd ffiolir{, shâll bs srldtrÈd mñdenì¡rl ¡nd lhsll                                                       nôt b6 dtw¡0od by Cnntt*1or                       d   ¡l¡ mplorço¡, tû
ant¡ p€mn, llro, q orldållon olhaf thro ôpdâtôt'! derl0eléd rc0tü€îbliEs.

20. suBcoNlßAcls:
         Elthor     pEft mry rm¡ldt           õtr   @trôCt& b        pêlm        siy o¡ tlê opelafñ¡ ff BNlsô O                 b€   t@üded ot pottam.d bt it           wd¡n!          to E dllbh   'A'.
2I.      ATTôRHËTSFEÈS
         ¡l   lhi! CqtÞct ls pla6d lr lhe hðnd8 ól ¿ß attotnry lor ú¡l€dim of åny                             ruß      dffi hcrs!¡dq. q wll I! bfg(ghl on 8are, ø                      &ru dß         herdndol     æ          cdbcl€d

though b€rlrup|ry            d rròikstø p,wsdhg!, iBn ihr prevrl¡q Êrfv                            shef be   átH       to ÈCùv6       rttrüåUâ sltotæfs        ¡#       ônd    6tt
¡r.      cLAtr¡$ar{o LtENsl
         ÖontraÞlfl â0/æs lo psy âll                wfd dlim         lq   ,ðÞor,      ryþr¡ql,    ôfürF,     sr4 tupplþs lo bé tum¡Bhoó by Confðþi hâûundst and                                   rgEs     to   llso ¡o tFr ry
¡sdì hlri praü.r to           Þe   ûè¿ lpon      ü. lGM.    ûE    tr{¡, d ofË. Þropaíy 0l1iô openltr                *   t¡â    ¡end updì    ullBh sàd   HI    ls    loc¡l€rl
¡3.      ASSr6NhEr'lr:
         Ne¡hça tÉrty         nsy ârlqn $ls çonf.d wlthost $e plor trittm ænlrnt ot the othu, ånd pomÞt ftthæ of rny such intrnl to B¡lgn ¡hell be glwn to lh?
ohår psrty- ln ü0 deot of            s¡ Nsþnmlrl. ttE gslgññg psrv sh¡¡l ßruh ¡lsbls lo lhê ,thq p¡rty es r 96[ntor ol lhé palomåw bf ûts rs''gH ol llÞ
tetfri ol fils Cü(dç't. lt åny a¡signñlt t¡ m.de th¡t ma(dålty !ll@ Conuåclo/s                                            lh.MI         hhton. cqbsctoló ømpaslion 3l.ll be ådjGßd l0 9ìvt âíÊ¿t
lo åûy    lndeEa or du€âsð               ln   cútÉÉlols   operalino       615,
2ó.      NONCES AND PI-ACE OF PAYI|IEilT:

         ñotûs, ßpqls, ¡nd othlr ðmnunhåtþr8 Gquked                                     q     pim¡rted Þy lhlr Conlrad lo Þe           givfl d ffit     by   úê       pårty    ta tlþ ofìår cà8¡l bå dâliw¡ld by h!nd,
üil€d,        dlg¡lâlfy   fr[emllted or lêLroFlsd lo tio sddN h¿Eln¡bos shffi, All !!mr                                Þáyablê hóreutrder 1o     CónlÉdor          ôi6l te     pryabl€ 8t lb      rdd$¡        hoEhrôds               ûìm
unfôô!        drBMs        tpac¡lìld   heÉit
1¡.      CorfflNutHßoaucÀtloNs:
         Notwihd¡¡d¡¡0 lhq t€mlrulor ot t¡¡s Cfftñcl ülo p6rtiG! rh¡ll                               øtiiúc      lo bo bdjnd by ttre p.ovi!þ0s ol            lìlt    Conlmcl     ûut   .srwbly           êq¡dro   ffis don q
loÈ?årom            it{r Mr}       !ôfl|¡rdbn.
¡t,      Eúl¡EÉAOR€EfrìEillr
          c6k.cl @n¡lhÌs lhê tû¡ sndsdôñdlng ol ltÉ pordú, ¡nd ¡ Mpte{ô eDd €rctue¡w 3tãtômt of lhê t¿m ollhd. åleffiû 9rø !hâ[ oxclu¡lvrl/
         Tii6
mlral      oMn lll rcû pülomêd hddndd. A¡l EÞrÊsrl.tlonr, ofêr!, ¿id uñdqt¡X¡mi ol lnr prrlin mâda lrþr þ llE ofh{ûw úrþ lpËt, e/tBflr oral
              snd
aa ¡n wiU¡g, tæ ßrgd ieGlr, rod m olhpr €qir*lr, ¡0raÉrert6 d ffil odort, wt$d prk¡r 5 úo orwù6 ol th¡s ç{¡lÉd, rhrll ln €ny hy modlt,
añðnd, ¿lltrôrctungE               €îyollh6lêrß oÞnd¡tlônr                sêt   od hlroln,
27.      SPECIALFRO\4SIONS:

lt.r E hlblt rt'- 9!ù11&Êl!Ejl!rshlE@Eh¡! I¡ rtt chod h.rch ¡nó mlde ! prrt hrrcf
¡7.2 lo tho d{nt ol rny dlrHto .rlilM dt ol d ohl6rt to rtlr CoilrrcL llr w{ð r!ör lhd lqírdkllotr Í¡lt lla üclu.tv.ly wlth alr ll¡lo úd fldañl qourL
     ln Ho6ton, Hrrrli coúnty, loxF: opfftör romr .ûd cfftant¡ lò llß)lftrdldlÐ ol lh.iulr ud trdnl cwÉr ln Hóu.lon, H¡ttl! cgúnty, foEt, tnd
     mþ.a ily obþcüonlh¡t !uch court¡ qð ar lnrproFf,, orlñffivmlml vmßorfooñ lqr.uch dlrpulaa,
2t.t     Fot Dgrlcdâ gt d¡hy dudng lg ñov6. càusd ìry clrcun¡bnCö boydrd cffmtø'r cûtrÞ|, iæludlne, Þut nót tlmll¡d to, lncl.nmt                                                                                wsdhlt, Iæl ol
         rvrlfrtÉllty ot rcrd., læ.t¡o-h,lnn¡Fûilon.qul¡iî.nt o¡Þañhô, Oti(€lorrhtll É.y cô¡tr¡clrrt dtloy ðlô ol ¡19¡00 perdry,
27.{ Epfth Woll 9oñ'lr!¡, lnG. ("epoch'l¡                       ¡¡   rfflllrto ol Coñloctor,6b.ll lîvolæ OpGnlor, lnd Oponlô. rh¡ll pry Ëpoch ¡100 par d.Y llpud to etCrs) lot
     Gntrlolth. Epdù Rlg Wrtch¡yJbm,
         ï[       emõh Rl{ W¡tôh               8Flffi    EoulEñat¡l        lndurks úo tolldlnûr Dalll¡l,¡ ftit(¡t¡tlos, Conmnym¡¡ coDpl¡hf wdrÛüoñ, fslpohft @mÞotaf
         mrllrldoñ.           dõDûvùlt tn¿klno          r[bñ.        hoot lordlùtt w.lqh¿ .otlð lolw. rot¡ry RPI¿I dwrD öniura, MD llro¡ç c$lf,t {2 gunlÞ. l¡dudtd). Plú
         volumr       pöÈ{¡ þ FÞùh lnclu-úril wllli ofllon lor                  6 .dd¡üõ¡ì þabi¡), tiip i¡nl vbluñô piob!'¡ ll       ¡ncl{d.d w¡th oplþr lot I ¡ddlüoñrl !.obcl' and
         ßtum       llff    p¡dúlr.                                                                                            ''ñùo



,!,      ACCEpI^I{CEOFCONInACT;

         lh.îôt           golng ton¿.lcL )actadlag llto ptoeltio¡a fal.ilng                         þ tndñnlq, ¡.1ø3. al tttblt9                 ¡ñd rrþ.ãl¡o¡ ol rlôl al søhpoñgûpht Lg .nd A.t(c),
P.ñgÊph, lO ra.t t2,.n rgubpzøgdplr.                             11.'l   thtuug¡t 14.12,lt.cr¡ut              dg.d,.gt .d        ta   âãd.ccqplêd ôyOtff.fotdr,"                  ? I      a"y    ø SeP                  .   2t1)$

                                                                      OPERÀTOR:                                                                     c
                                                                                       Sfl
                                                                                     llüô:


th. loß¡otng               Conþtc¡, lrcltldlng th. p¡ovls!ôñt ñltltng tø htd.mn¡,yt                          ntutç .l ilúil¡ty           ¿ûó altocâalon ol          .ta| ct S0ùp¡ãgl9rtr a,g, 6.lltl, Pmtnp,'t
tl    anú 17,       tød Subpúñg@ph.             11.1   dtþsgtt 1a.12, l. .ôknortledgrd, tgræd lo ¡nd gcctplrd òy Cø fætw nta                                                               ol        geølqhù                  -   20.:E-
                                                                                                                                                         -n!*ttay
*á,I,èh       la tha eí.ct vo       ht    o¡ lhls Cortacl. stúl.tl              10   ,íg rwl!.büqt tnrl túùlæa            ao   .lt ol ltt   tffi r¡d provlrrøs, vilh                 aàa   uò.Éltnllîg lltl         Il       wy'¡ll   Nt   ha

blãdlng vpot              OF¿ñtú       ûIil    OþêfrÍaf   htt    no'Êú     ,f¡ récaptrnc¿ trtt v/'h aù. Ittlh.r ondstlâtdlñÍ thtl unîesr strd Cø@r¿                                          as   att6   .xtd.ú bl Op.úor
vtlhln              seÒn     nt     dryr ol lha.boy6.trt6 Corlnclor shtll                       be Jn na   M^nù    ùounú by          tlt tlgnâluþ ¡ñqâo,

                                                                 col¡TRAcfoR:



                                                                                     Tfrr.:




                                                           fut o¡rcr            cfttå.1 - Pry       6J                                                                  Fm       p@it6d ùy Fomr On.^"Dl3k
                                       Cogy.bhtê 2{03 l¡t€ftuthnsl Àssod¡llm ol Diìlrrl                      Cmtr¿d6                                                   (2la) 340.$42S. FomonAoisk.Þm
                                                                         a                                                                                o                                                    Fà{..d¡prf,      ?00J


                                                                                                       EXHIBIT'A''
To    Dâymtk Co¡lr¡tl dald                                                   20
                                                                                  --!l-
Op€Eld          !¡ñå    ú¡*¡.¡Á            -:l!cþO!!¡-?!--
                                          âll Ã ¿r.
                                                  IÞ                                                               C6l6dd              N.h^Rñllll^âllqÁ                   lP

Well   l{m !tr         tlumbff              TÃ ha       àddúd hv ôBñl^r

                                                                                          BpECtF¡c¡f tot{s Alro SPEcraL pRovlSlottg

í.   qASlNo P¡oGRAtt                lS.. Pa[lnch t]
                                     Hotr                          C.¡lng                           W.lgha                        GEd.                      Aptrol'm¡tr                                l{|lt   ó¡   Gcmt
                                     Slrs                             3f¿o                                                                                 s.ülng D.p{h                                        1ña
     Condtclor                                        in.                           ln                          tNJÍ.                                                                                                           htr
                                                                                                                                                                                                                                h¡l
     Sul¡co                                                                         ¡î.                         lbarlt                                _-L
     Protsllon                                                                      iô.                         lb.¿tl                                                                 n.                                       hts
                                                      '1.
                                                      in.                           ln.                         lbqrtr                                                                 t.                                       htr
     Prodüc{ff                                        ¡o,                           lÍ.                         lb{rI                                                                  IL                                       lb
     Lln.r
                             -ir                      ln.                           in,                         bÈrn.                                 -lL                              n.                                       h6
                                                      l¡.                           ln,                         lbr/n                                                                  fl                                       lt€

¡. nUÞ coNtnol PRooRA¡l 18m 6lbprFgnph a,r)

                        D¡Flh       hl.nd
                                   (fl)
                                                                                                                            Wrlght                              vl.¿o3¡1,                                   W!t( Lür
                                                                                                                           {lbù,g¡ll                              l9*¡)                                             tæl
          FM                                            to                                ryp. üud




Olher    nrdd:peif6liw;




3, II¡SUR-AICE (3¿ê            P.r¡gBpù            ll)
        ¡.1      Aúqùqte Wqtec'Coûpenstlon                             l¡.ursnÞ Mpltlng riÚl Slatâ             LM    óppløbL      t    ÉnployéÉ' Lilulty     tMùß.ø            wilh l¡rì¡b ot   ¡----8$j11.!!!!!!90--_
                 mv€r¡ng Âll of Contr¡cloc¡                 mploye0! Nrking u0der lhl¡ Côûlñct.
         ¡,1 Cmmrdrl (q                      CmpnhsNlw) cô¡rnl                      L¡ãÌ,¡llV   lß!E@,     indudin¡ wfeh4t               qbtþtlioN    &     r6pe.a. thlr CsFgol áñd prepor                          ø@dè     lor qll
                 otha obrigEt¡ms            sHdËd           ¡ô   ñb Cqùet.        Thà tindl llEU þs    $-leflLl1l¡0lllb¡--                                @trûlrEd        9¡ngls   llnit    p{ ffi             lq   Bod¡V ln¡urv 8nd

                 Properly     OrmtO.
         s.3     AvlorÈtiþ          Fub{rc    u!ùrv lúlBffi              $¡ül liîrits of   ¡--t{tll1!illl$¡t-*            hr lhc ddlh ot hlury ol êocn        parw         ånd     i--g¡!lllltdl!&0                        -l0r æ€h

         *idnl:        6ñd   A¡do@bþ Publlc Ll¡biy¡fy Pþpsrty DÉm!ô lnMa¡4 wiü ¡mlb ol ,--------9¡¡llld!!þ!................_ ts râ('r ¡djdñL
         1.1 lq.{hs..€sl-op.l$9ñ1.{c+o..rvdc..--€s¡É€lHhdr.€gi8.{d{¡t*{s-rhè
         $¡t¡t¡ty{fltq.UÞtfig.ñtrrd!åås!ü{r,JslFCåonp.Ðôt¡cñ{¡lq4lrrðtna{¡i¿{rytrdl¡d¡4slfll.{üêsd{|{{[lñS]rl¡"æ
         toør.à4ea¡c lrvdfle.æ+{&Fðnd¡                                     lú tFf m 9q€id.11
         3.6 Olherlnru€nçoi                                                                afc$fôJ?.r.!,1r0d¡,sÌ
         |n tn rmdñr rotlr¡! fh.4l]l9 mllllqlêdl¡n ln¡udtrq lh.ll¡h{llth.J.r!ñrd bf l¡r Onfliót un tu,lili CoõttæL                                                                                                               .



 4. EQUTPLENI, UAIERTÁIS ¡NO SERV'CEA                                    fO SE FURHISHEÛ lY Coll$lÂeloRr
         The nücñircry, ÈqulÞmrnt la6a!, ffilêrlah, ruptlhs,                                    lütwnlg, rwle.nd                  l¡bor hslÉñôr lì3ted, ¡îdüdin0 .ny lru¡Porl¡tlM..qulBd                                   lù       6udl

 llrmc, sh¡ll bo prwirod sl thó                  rc¡ kHlþn ¡t         lh6 aPôDÉ ol Conl.ætd unlô3! oìheß{æ rclEd                      }y hi3 Ödtrct
         ,l,t    Dillfng Rl¡ ¡S{ùl.Dt{orwll¡billly
         compleþ drfljnc i{¡, do.lt¡õÞd bt                       cmt   dtr    e! ¡ß Rþ }lo.                   la2.               û9 n.Jq    Ís    ol.qúiFtunt b€l¡gi
 ôrurG:           Mak€       r¡d   Madal              Pêr rJtr lnvf    lllwl][lc¡od hmto             rtrd   ñ.{tr ¡ dtt   htmL                                                         -                                               '
 Eôg¡mr: ¡¡akê, l¡od¿I, ánd H,F,                   *-
            No ôn       Rìg                                                                                                 ,,
 PunË: flo, I          Mðks. SJzô,         ã¡d Porei
              ¡,1o, 2 MaNe.    sltè, ¡îd          Pmr
 Modld¡lô0Plnt:l¡tls.sl:..rndFw                                                                                                               -
 8c'ih[: Numbir, ¡raka, ll,P. ¡nd l¡, P
 oetrlclorMst           Måkô,Sizs, 8nd             Ctp.dty-
                                                                                                                                                                                                        -
 Sub6ltudüra Sia             end Cåp¡cfÙ
                                                   --........---_
 Robry Drivlr      Type                                                                                                                               ,


 Or{    Prpe: S¡æ                                            ln                                                                                           fì I SÞ€:                              in
                                                                                                                                                                                                      -*.'-                     í
                       ---JU¡¡l--
 DnI    0oi¡6:    Number rr¡d             slla

                                                                                                                                                  -
                                                                                                                                                                      -
                                                     (U.9 D.twt         -E   MdA'- P¿F l)
                                          Co9ydeht O 20q3 lôlãnttkrul Àssodrüþ¡ ol Drifjr{
                                                                                                M
                                                                                                                Corhclort
                                                                                                                                                                          Fm       provìd€d by Forru On.A.Disl
                                                                                                                                                                          (rl,l) 3aùt421. FomsoûD¡tt,ffi
                                                                                                                                                                                                                                @
6lOWl PEwnlerrì
                                                                         I                                                                o
                .          Slte                                         Sede¡ ot   16¡ Pt                            ¡l¡k. ù liod.l                                        t¡umber




     g.û,P. CloJnO tJnii:
     I   O.P.       A@mulator

          1,2           o.ri.¡( limkß.
          4.3           ¡¡omâl elrlr€ê of d¡il plpô aod        drlll   t4¡¡ôñ ðledñêd €b@s.
          4.{
          4.S           CÍculôtj¡! nud pf!.
          +a            Næsisery ¡lpê        râdt ¡ñd d![¡nl uÊ hÊldal.
          4.f           l¡súl         ô¡s¡¡ts¡oG{þd¡¡d{lþmbde
          4.8           Shaþ Sh.ke..
          4,9
          4.10
          a-'lt
          a,,z
          4.1       I
          4.a4
          ¡.f6
          4,t0
          4,1?

5.   €qUlPtdgt{Í, M IERIALS AllÞ $ËRVICES                                TO AÉ FURiIISHEO BY OPERATOEj

          l¡e           n8clhBry. Gguipmen!            lels. mlerlols.    âuppl¡æ,    lmtruME, ¿qNiS     ând labø hereinatter ¡lslod, ¡n ¡rrding ãny   lrá¡spôlállo¡ ÞquiÞd lor stldl              3lÞll be
                                                                                                                                                                                          'bffi,
pMldsd sl                lt¡e   w¡l lel-þn     3t   fh rxp9M    ol     ópd€b unlos olh€rs{æ tuled b,     ülls   Conkd
           5.1 Fu(nirhsMtulnkifladoqs¡l¿mrt*¡y.nd¿ryæûgltoføti&,ri0hlsl.Ry,iñludiî!rlghtGçl-mylorfÌælandmltlíM.iwrtro8sìngs,i¡l¡hway
               Ê85¡ñgg, çrlo3 Bld dtdô grcú.
           5,2 st¡k€ lGlk¡n, c¡t¡ sõ oóde l@ttn. sûd providå turuend, rncild¡¡g surf€cing ql*n
                                                                                                                              ^@!ary
           5.1          Te3t Gnkc wi{h plpê âM litlinlg.
           3,            Mud a(oõoe lônlce wlh plp. rod           fûìgÂ.
           5,6           Sep3.ãlorwilñ plpa ônd lî10n05.
           5.6           Labðr ãrd   N(elåfB 1o ønnd .nd d¡¡enæôt mlC Lnli, l$t l¡nk. and rud                    g¡! 4pór¿þi
           5.7           L¡tnrlÒ dþconnectånd clean Lltlânti rnd ffúd oas sepaåld,
           5.8           orilliñt nrd. chêm'ffili, lo.tcLú14þ¡ maldlsl. â¡d otÉrãddilB.
           t,0           P¡p€ ånd       øngc1bn. fx oll ci@låüi! llN,
           6.10 Labor             tt             HwqoilEJrcuþlno l¡tpi
                                       lðy. b{ry ord
           6,11 ûrillìñg b¡10, reåm.r!. eælrdtt6ß, lbbik.Ã o¡d lpacillbls
           5.12 Cst¡acl îsôing tæl ærykeô i¡d lqolæi(.l
           5.1, WlÞ liné cqe lrlls ø h€adr, cw bsFol¡ ¡¡d wiÉ l¡o€ æ¡ô êldr€6 f roqlkcd,
           5-14 Convêñlionnl æro b¡ts, 6ü9 gtcù3ts ånd                        ße     b€re|¡.
           û,r5 ÞiâÞ¡d@¡e bst¡¡lwllh hê6d.
           5.16 ¿3ftnt lnd c6æn(¡Oîêdlca.
           6. 7 EþçtrËl wlreìi¡e lo0g¡¡g ffiko.,
                1


           S,l! Diediúsl. Élipd. or oths rpeclâl                        !Wç
           6,'19 G!ñ             oa   jel pedorâ{irB   *ûÈe!
           i.20 E¡pl6ives ¡[d shoolhgd6!¡È¡.
           S,2l Fm¡lim terùng, f4ldrsulic tåcturlh!,                      åcìdÞing snd ott!€r   rolåM Fry¡F¡
           5.2¡ EqulpræÀl ld drill teo t6frng,
           6.21 ¡¡(ld lørlnc !eß¡@s.
           n,24 Sidtr.ll @lng 6eto¡44
           5.26 Welding eillæ tor *Hing bollom lólnrr ot æ¡ing.9vde 6hf, îoat ¡lw. fo¡t                            ø|h..¡d    t¡   øoßírx $lh inrbllirF      ot   wll   heða equipóeit ll feqelGd.
           5.a6 Casing. lu¡riq. li¡eü, gêon, llml æ¡166, guldÈ.¡d lìost shoæ eod sssl¿tod                           oqulmdL
           5.27 Csmg stålchor¡ ðnd ænLali¡ñ.
           5.28 Wellh€ådønèclþnraôdôlleqüiFNnllrbhslâi¡€dino.mwel¡oronthsFr€mgs!tüurelnqún€donwilhlêsling.æmFþlìonañoærsürnorwall
           5:9 Sfclal or ¡ddèd ltorãge lor hld oÂd !h!mç¡19
           5.J0 Cêsrnghêad. API scrie!, lo ølo{fr lô ìhrl ÉlE{ñ ld l¡e blñut pc!Ðle6 sp€'ñed in SubpðãgÉph 4 1 ¡bov€.
           5.3t 8løùl p¡evo¡la tslng pácko{f an6 te.tnq qfli@s
           ¡.!2 Aeptac€ftñtot a0P rubbeß, oþruû dnd eol6, ilrEquied, áltôr anìlbl{e¡l
           t.33 C¡singfhød Prol€rtoß å¡d Cå3hû Llbr¡dnB
           6.!4 H?S IrsÌ¡ìn0 srd.quiÉrKlâtlwMry or ¡s requlred by låil.
           5,35 Slla slpt¡c ¡)s(an¡,
           5.t6                  ñlk¡lÁÀ     róilñd    dõlnd   k.ltôó
           5.lt
           8,16
           5.¡3
           5,lo
           5,41
           6.42
           5.43
           3.14
           6.46
           5.{S
           s.1t
           5.48
           5.a0
           3.50




                                                        aU S 4ñd    Cod{¡ - 'E ôU ¡' . Þgs 4                                                            Füû þ¡wìded b| Foms On.A.Bsr
                                             Copylght O 2Ò03 lntmâl¡onÞl Aesislion of Oritlino         Cülractdr                                       (214) 310-942e .     FomoúOirk æñ
                                                                              o                                                                                          o
    ¡.   EOUIP¡¡ENI, IIIA]ER¡ALS A¡{Ò SEÊVICES TÔ 8€ FUR¡IISHEO                                                          DESIðNATED PÂRÎYI
                                                                     'Y                                                                                        $!    lollowlng ¡urùered ileñÉ, ¡rcludiñg ãry t'¡nlportâdon
         TIE mec+lin€ry, óqu¡pmnl. tools. mledatr. 3uÞttie5, lntfrumnlt, ærulcæ. eø lâbd lillêd sr
,   requirêC   tg   Ewh     i€mt un¡sr otËwks                      spGdñêd.         sh.ll b? provllâd              â1   ths   rell   lo@l¡¡m ánd âl ItE   spsô$         ot lha Petlt heæb rs d6iqnôled   U   å^ X   mrt   in   l¡€
    sPproÞdnl€      ølùm
                                                                                                                                                                            To B. Plovldod Bt ond
                                                                                                                                                                              ,U lbo Ëx¡.do Ol
                                                                                   lloñ                                                                       ororlor                               Co[trtctor
         6.t         Qôl¡rrônd RuMy3.,,,...                                                                                                                     x
         6,2         OitchBs ånd sùtr9:. ..-,. -
         4.1
         6.4         Fuél U¡N6 (l€nof'        ____jllihj4u-)                                                                                                                                             x
         9.6         Wãl€r Ðl  waÉ.l4ciud;nt rsqulrd påfiils                                      . .                                                           x
         9,5         Wal€rNll. irKlud¡rn Hûìcd æhils                                                                                                            x
         6.7         Wáler lide6, i¡rdÍdl¡g rgqrired pfm¡ls                                                                                                     t
         G.t         Wôlersto¡ag.       bnl€-                                       spsc¡ly lPêt dg ¡nwfitoryl ,,..                      -   .....
         6.t         PéuÞ,û  wrhr $d iðlt¡ed rd{r,.,-.. ...,......,.........,
         6,r0        läbor 10 op€rale walerwll d sålg pump {Rlg c@ sly). .,.,,.,,......,,...                                                 ..   ..                                                     x
         6,,t1       Móiñt€En6 o'qalerwell. itrequißd..,. ....
         612         Waler P!ilp,...-.....-....,.
         0.14        Fú¿l for Mbr pùmp,....,,
         6.11        Mãtslor€ngines and bq¡lef!.qt rÉlo€ ên{tftud punps-., -..,-                                              -.      .,....."       ,

         8.lõ        T€nipo(Átlon ol Conlfætgf! gopedyj
                     lrt]ve ¡d.-..... . ..                                                                                                               sæ   Prmnoh        l.l
                                                                                                                                                         SB P¡mnÞh          ,1.2

         6.16                                        rio ¡nddornck                  ,..,..                                                                      NIA                                      N'A
         6.lt
                                                                                                                                                                 x

         6.lt        Ke¡lyjginfs. sùb!, elevaloß, 10196,                      rlip! and 8OP ÉnE                   lgr!*hfü         9þ61ôl
                     dill                                                                                                                                        x
         6.13        0dÍ        p(o&1ø! re Kally þlr{ s( c¿clr Jo¡¡t
                                        lnslde ol s!.laæ Csrlo0 a¡ reqolrcd,
                                               !ldngô qî drilì Fpê.,-                   '.   .,
                                                                                                  ",...
         6,20        û¡ill plpq 9rc1æld1 lol K€llyþl¡t ¡rd dr¡'l gp6 runîlno
                     iñidÊ ól Prc'lÊ.lior crr¡ng_..,, .,..,. ...,... ..,.,. ,
         6,21        F¿leo{pe¡dotonrecddingd€vlæ{EpôchrlÉkonl¿l.,...,...-.,.,......,....,.,..                                                                                                             x
         Ê,22        ËxÍs labor       fd ruñniîo ând €Mll¡g @¡rÍ (C8¡l¡g ffffr)                                         ..,.,-....,.-..-.. .... ..,
         ß.23        Cê!¡ng t@|s..,.
         6,21                                                                                                                                                       t
         ç.26
         6.2s        fúblñ0                                                                                                                                         x
         6.21
         6.ZS                                                                                                                                                   ¡¡ra                                     t{/A
         6.2Ò        Sq@ åo¡le..                                                                                                                                $tA                                      N,À

         6.¡0        Sêryr* 1üt Bdl                                                                                                                             MA
         6.31
         E.¡?        Mous Hole
         g^¡3        Rêsqde     Pilt...,..,...
         63{         UDpe. Xolly Cæk...........           .   .   ..   .


         6.¡5        Lffir    Kelly   Val€..-...,    ..                                                                                                                                                      x
         t.36        Drill Pìpe SalôtyVolvê-.                                                                                                                                                                x
         8,3?        lnrrdo   gtqþd      Êrev¡ñtêr,, ...               . ,,,......,.,                                                                                                                        x
         5.Jt        Dril¡in0 hole loa    ü   drivino         fq condúdor úpe,...-..,.                    .                                                         x
         0.3¡        ôhàr06.     æst ol bondâ lctr publlc roadl,.-.-. ,,,, .... ,,.                                                                                 )(
         5.{0        Porbþlêltlel.,. .,
          6.41       Trash Ræphlo. ....,., .. ,..
          6,a2       l+*t¿hlþrs[ofê shâk8 (Per                               r1g   lnwntol]] . .              .

          8_¿3       Shâl! Sh¡kq Scren3,.                 ,


          6.14       Mud Çle8ne.. .....
          t.G        Mu{rca5 s€p€rator.....                                                                                                                         x
          â.¿6
          e.47                                                                                                                                                                                               x
          0-¡0                                                                                                                                                      X
          0.40        Cçnfrlu¡€ ,...,.        ....                                                                                                                  X
          8.ãd        Rolåling Hred
          6.91        RolstjñO He¡d Rubb€m ---,.,..
          6.52        hydn0ricAdjullabÞchokþ.,,...,..,.,.,......,
          6.5r        PitVcluû Toblilsr
          3,õ.1       Conmmi€lioh, lyoô@....,                                                                                                                                                                x
          6.66        Forkm.€paclly-                                                                                                         ..
          6.ó8        Cr¡Nio¡ l^hibjlø         lor   ratet.E                drillskìno-
          6,t1
          ã.58
          0.G9
          8.60




                                                              lu,S         O.fre Ce.ñ -'útutr' Bø 9l                                                                                Foro prcvídgd b'y FoN On.A-Dl8k
                                       CoF/yrirhr    ô        2003         lñlgrdlonol A5s¡ôliæ o{od[ng cs(rlclo6                                                                  {21{) t4&929 . Fam6O[ÁOhk tr
                                           O                                     o                           Røúd     AgX,   M3
7.   OTHERPROVISIONS:




                                  lu.ö O¿Wú C!ñâü -'Ethlú A'. PrF 4)                  FmøqYided by Fm¡ On.A.Dlsk
                    Copyilghl Q   2003lnt€mtÉn¿lA3s6otlon ôf Or¡lllng CsrÊclañ       {214) 340.9423, FoñsOñA0l¡k.@m
                                          o                                                     o                            tùt&td¡¿ril. â00¡

                                                                          lxlllDlT"a'
                                                                    (8ö   Subp¡n0ra¡lr €3)

*a   t*,* **,    *     fqt¡rÉd br lûs. æ lìcofpmlê{r    0r Cohtrttiùy rel€ûþ3 ð tf li¡lv rrt olÁ:
                                                       ln

(,ll     rÌeEqullotpôlturltycl.Hrrl.{rl¡.dlfi41cfR00.t.a,
(21      n Ailml¡I. Ac$or Clrw prelbrd ln 41 CFR B{t¿õo.a nordlm 6lanú ánd Ë'çrn. 0t ürq l/lrln¡m æ.
(tl      'lì. Alfnndve ¡¡{on Clil¡r til hlndlu!?€d vrórt É pllrc'l!ôC h lt CFR 80-7a1.4.
la'      ths Ccr{ícaüon olo0mpl¡ån6*hh Enrlrümsnhl          lM   pr€acrlb.d   l¡40 CFR lú.20,




                                lü.ô ô¡tættoo,û!d.'Êrlfdr9'-að. r,
                     Coptl¡hl ê 200li lî¡m¡ionC Aqôdrtlotr el Orfi0ng Conürdo6
                                                                                                      Fm glvld.d by Fmoi{.ûlú
                                                                                                    (f 14) 1a0.9a20' Fom.On^Dldicoor
                                                                                                                                           @
                            a                     EXHIBII'C3
                                                                                  o
                                   CONTRACTORS SPECIAL PROVISIONS

1.     Conlrsctôr 6hall fumish inilÌal tesled ennulár pßvor,tlèr elerËnt. lf lhê olêment is damsg€d due io dç61ß¡ct¡ve
       elemsntÊ ¡ntroduc€d lo thB rnud, gftipp¡¡g, or êxcessiv€ lesting, lhe OpeËlor âgre€s lo fumish a nerv elemðnl.

2.     Chemicsl Addltives to the mud for prevenling ox¡dalion of ths drlll slring and hydrogen sullids âcåvôûg¡ng
       cfiêmlcålô lo trodt lho mud of drllllng lluid as necessary to remove ell taaôes of H2S and lo conlrol o)rygsn
       @ûosion to bs lumished by lhe Oper¿lor.

3.     Operator sh6ll lurnish a{l làbor, oquipment ãnd mslerials to c]eãfl rig ¿ffer use of oll båÊê mud and/or cômplâl¡on
       fluld.

4,     Extrå cost to rlg up to¡ drlll¡ng with oll base mud lncluding, Þut nol limited to, (hâ togt of pit covsrg, slaam
       clêaners, driÞ p9ns, mud vacs and cleân¡ng matoriaìs shall b6 ât Operâlods expens6.

ã.     lnftiql lnspeclion of âll eon{râctols drill plpe, drill collars, kelly, kelly ioints, valvÈs, ßubg and IIWDP Éltäll be al
       Contractor's e)çense. All repair¡, roplacemeñt3 ãnd hauling for ropaiß w¡ll be ãt Contraclo/s expen6o. (fh6
       lnsp€ôlion will bè lo T.H. Hill, DS1, Cålegory 3 or lts €qutvslenl.)

6,     Subsequent inspec't¡ons (¡ôcluding the ¡nsp€ctlon at lhô ond of the job) of all drill plpe, drlll collao, kelly, kelly
       Jolnts, vålvðs, 6ubs and IIWOP shall be al tho Opêrâtot's expen6e. All repairs, rgplâcements ând hâullng for
       repairs wlll be rt Operelofs ðxpenss. lïìe lnðpeclion w¡ll bÊ to T.H, Hill, DSl, Câlègory 3 or ils equ¡valent,)

7.     Opðrslorshall furnish all sc¡ê€ns for shâle shskers.

L      Opårelôa shall lurnish sll potable wat€r lor Opêrator snd Co{llractor personnâ|.

L      Ôporåtôr, Ope¡alor'e repmsentalives ând Ope.a{o/s sub-conhaetors shall úuppol Cont¡aclo¡'s Salety Polides
       âôd ProædurBs ln general end ln particular, will comply wlth all Conlraclor'8 pgrsonêl prolective equipmenl
       requlrcments,

10.    Operslor will bo r€spon6ible lor fhs provìsion snd malntenance ol âny      sì16   seplic syster¡s.

11,    Cont€clor w¡ll provlde only ón€ s¡ze of mud pump l¡nBrs, Any addilional s¡zes required by Opôrstor will bB
       p¡ovìded by Operalor åt Operâtor's cost.

12.    All thlrd party equipmont required 10 nipple up/nlpple down 8OP equlpment will bô pjovided ând pald fÖr by
       Oparator.

13,    Thâ lâtBs contaln€d in lhls contrâct âre bssed oñ the rig lnv€ntory attached hereto. Any modifcation or additlon
       to the rlg requêgiêd by Op€rstor w¡ll be â( Oporalo/s expens6.

14.    Operator shall lðsl BóP âqu¡pmðnt al inlsrvâls as specìfìed ¡n lederel, stâts or locål rsgulâlions, API
       R€commended Practice or every tw6nly-one (21) dâys whichevea int€rvâl is more slríngÊnt. Al¡ tostlng wlll bd
       pârtormôd by ån ¡ndependenl lesiing company prov¡dêd and påld for by Oporator.

15.    ln all cases whåre Conlracloas employeêG (includlng Contractor'â d¡rect, borrowêd, speciâl or stålulory
       employoes) ârs covered by the LouisiÊna Wôrker'B comp€nsdlion Acl, La. R, S. 23:1021 et Esq., Öperator and
       Coñtraclor ãgreâ lhåt âfl work aûd operal¡ons perfor¡n€d by Contrãdor ând ¡ls emplôy6ês pur6uant to fhls
       agreemenl are sn inleg€l pårl of and Êrê essentlel to the ab¡liv of Operalor to gen€rale Operðtods goods,
       prôduct8 and service8, Furlhemore, Operator ånd Côntã61or ðgreè lhâl Opgralor 16 å stslulory €mploysr of
       Contractols €mployoçs lor purposes of La. R. S. 23:1061 (A) (3). NolwilhstandÌng Opsrator's slatus as a
       ststutory smployè¡ o¡ 6pêô¡âl employsr (âs delìnod in La. R. S. 23:1031 (C)) ol Canlradols €mÞloyÞès,
       contrastor shell remelh pr¡marlly respôñslbls lor the payment ol Loulsiana Worko/s Gompensation benêlìt6 to its
       employoos, arìd shall nol be entitlsd to seek contributlon fóf åny such paymenls lrom Oparator.

'16.   opeÍâtor, its parent, subsldlary ãnd ãflliâted corporalions, as well as the emplôyese, offcors and dhêotors of
       each (ællectively, "OpBratof) is côgnlzånt of t¡þ Nabors D¡spute R€solutlon Program 8nd w¡shs6 tô become an
       Eloclirìg Entily, a6 deflnod in thâl Program. Actordingly, Op€ralor edd Naþors lnduslries, Inc. (Nsbors.) h€reby
       agr€e thål Operetor ¡s ân Elect¡ng Enlity as to all Olspules bolween Operator and thå plesent and former
       Employees ând Applicants of Näbors pursuant to the Nabors Olspute Resólution Progrgm as it curently exists
       and âs may be amÞnded from time to tlmê, ln th€ 6venl thÊ Progrâm ¡o alnend6d, Nabora egreea to provide â
       copy oflhe amendmen(s¡ to Operator, Opsrâtor may w¡lhdraw this sleclion ¡o panìcipâle in ths Progrårn tt any
       time Þy g¡v¡ng notice of such wilhdrâwaf lo Nabors, sucb revocãt¡on to be efedive wilh respoÇl to any claims nôt
       yêt ¡nslllutéd as of lhe dale of revocatión. Operator unds¡stånds that ¡t 16 bound by the tsmô of lhe Progråm with
       respôôt tó âll D¡sprrtâs wllh Naboro employoes, fegardle$s ofwholh€r such Oisputê lô lnlt¡åtod by lhe âmployê€ or
       by OpÊrstôf, Oporalor and Naboß acknoulodgê lhat the Progrem does not apply to digpuleá between Opêrátor
       and Nabors ond that lhe Program dogs not ãlter lhê teme of ãny ¡ndêmnllcâtioô agreemont b€fween lhem.

17.    ln the evenl Opêrâtor êlêcts to dritl â subrtitute well il 6hall be Operato/s obligation to advlse Cont.a6lor ¡n wdtlñg
       ôf 3uch chângê, NotwÌthslanding Operator's tallure to nolily Conlñclor ôl such cheng€, the terms of lhís
       Contrecl shall apply lo €uch subsliluta woll Ès if sud¡ subsl¡trrlè $rell w€r€ the wêll spêômd in Påmgraph I ol the
       Conlrad.




                                                                                                    E¡hibit_C_0
                                     ¡o
                                      NABORS DRILLING USA, LP
                                                     Rig No.712
                                                Dle*l Electrlcland      Rlg

DRAWWORKS¡          Mld - conunent u7l2 FJ|., wlth an lnput ratlng of 1,000 horsepower, Baylor 6032 Dynamaüc bfake,
                    crown-ùmaüc and Fogter câÚìeads. Drum ls lebus grooved for a I 1/4" drillhg line.

PRITTIARY POWER:    Three Cåterplllat Þ399 englnes rated         at   11215 horsepower eacrl, drlving    three KATO 1030          l(W
                    generators wlth ð Ross Hlll SCR system,

MASTI               Dreco 136' cantílever, 136'clear helght x 21'bas€ ât      floof.   API stàtic hook load of 571,000 lbÉ.   v    10
                    lines süung.

SUÀçTRUCÍUNG:       Drcco'Sllngshof', wlth a 22'f,oor helght and 18'clear height under the rotary beams, Subsbucture ls
                    deslgned   foi   a 600,000 lbs. caslng load slmulÞneous wlth a setb¿ck load of 350,000 lbs'

MUD PUMPS!          Tlvo Gardn€r Deñver PZ-10 triplex mud pumps rated ãt 1,300 horcepower each, drlven by one 1000
                    horsepower GE 752 motors eadl.

MUDTANI6:           TWo tanlÇ 970 banel system wlth a 75 banel slugging compartment in the sucüon taok. Mud sysGm ls
                    equipped wlth strring guns and clean out gåtes. Mud mlxlng ànd 10 HP rnud agltators'

SOL¡DS CONTROLI     12 cone desllter.
                    2 cone desander,
                    Two linear motlon sh¿le shakers.

WÀTGR SÍORÂGE:      One 500 barrel tank,

FUELSTORAGE:        One 12,000 gallon bnk.

HOOK/BTOGK:         BJ 5350 Hook ånd Naüonal 545G Block, both rated at 350 tons'

SWnlELT             cE L8 400. 400 ton,

ROTARY¡             GD27 U2'.

ACCUMtII-ATOR!      Koomey, 180 gallon, eight staüon, wlth ðn elecsic powered trlplex pump, two alr operated pumps,
                    regulaüng valves ând e¡ght staüon remote conhol,

BLOWOUI             One   11'x   5,000 psl, Annular, H2S Trlm,
PRE\IENTERS¡        one 11" x 5,000 psl, Shgle ram, H2S Trim,
                    One 11" x 5,000 pd, Double ram, H2S Trlm'
                    one 3 1/8 x 5,000 psl, chol(e manlfold, H2S Trim,

DRILL PTPË!         As per conbact

DRILL COLI.âRS:     As per conbact

M¡SC, EQUIP}IENT!   AutomãUc    drlller                            One alr holst
                    Wírellne  unlt                                 0-7 degee dñll lndlcator
                    4 Pen drllling recorder                        tower Kelly valve
                    Upper Kelly vâlve                              Inslde BOP
                    h.rll opening safety valve                     5 %" x 40' Hex Kelly
                    vapor proofllghting system                     Kelly spinner
                    Splnnlng wrendì
                             a                    EXHIgIT'C:
                                                                                 o
                                   CONTRACTOR9 SPECIAL PROV¡SIONS

1.    Con1mctor shall fumlsh if,itiãl teEted ennulår pßv€ntor êlemnt. ll lh€ elen¡ent is dsmsg€d du€ lo dç6truct¡vå
      elem€ntË introducêd lô lhs nud, Stripp¡¡g, or excesslv€ testing, lhê Opsrutor agfæs lo fumish s new elodonl.

2.    Chõm¡cål Addlt¡ves to lhc mud for prevenllng oxldatlon of lhe drlll slring and hydrogen sulfidå 6c¡rvêng¡ng
      €fiemielð lo tÞal lhe mud or drllllng lluld as neæEsøry lô removs all traôes ot H2S and to control oxygen
      coÍos¡on to b6 fumished by th€ Operâlor.

3.    Operålor sh8ll lumish âll lsbor, equipnenl ãnd materials to cleån rig sfrer !s€ of oil bÊÊê mud âÍd/or cûmplêl¡sn
      lîuld.

4.    Extrs æst lo dg up tor drìll¡ng wilh oll base mud lnclud¡ng, but rot limited to, th6 co$l of pit ævaß, gtsam
      clâanerg, drip pans, mud vaß snd cleân¡ng mator¡alê 6hall bs at Oper€lods exp€ns3.

5.    lnitiål ln8pection of all Conlrâctôas drill plpe, ddll coll¿c, kelly, kolly¡ohls, valvs, Èubt Ênd HWÐP ôhall þ€ ql
      Conttedofs Éxpsnse. Al rep6ias, replaæmenb Bnd haul¡ng lor Fpairô will bð â1 Contraclor's 6xp€n6e. (Ihs
      ¡nspscl¡on will bê lo T.H, Hil¡, Dsr, cølègory 3 or ltê équiv€lent.)

6,    Subsequent lnrpê61lon0 (iôcluding lhe in€Þecllon at lhô snd ol lhe ,0b) of sll drill p¡pê, ddll collaß, kdly, kelly
      ¡o¡nk, valvB6, subs €nd IIWDP shâll be at lhâ óporalois expome. All repa¡r8, replâc¿ments and haullng lor
      repaiß wtll be åt Operatofs 6xpensè. (Îho ín6peclion wlll bê to l.l-1, Hlil, OS1, Cátegory 3 or its equlvâlenl.)

7,    Op€rÊlorshall furnish âll sãèens tor shâlB shsk6rs.

L     Oprråtðr sh6lf fumßh åll potable wal€r lor Operetorånd Cmlraclor peßonnê|.

9,    OpsratÒr, Opslator'g r€pÉsenlaliveE Ênd Opeðto/s sub-conlrclors shall suppon Cont€cto/s Sâf6ty Pol¡cieg
      and Proædurss ln gensrål ånd ¡n particular, will comply w¡th all Contråctor's poroonã¡ proleclivs €quiprcnl
      requlEñen16.

10.   Operstor w¡ll bg r€sponsiblâ for lhê provislon and maintenancê of âny sll€ 6eptic systems.

11,   Contráôlôr w¡ll prov¡de onþ ono size of müd pump l¡neß. Any addllìonãl s¡¿ôs rsqu¡rèd by Operalôr will be
      providèd by Operator ãt Ope6lor's cosl.

12.   All lh¡rd party €quipmênl rèquìred lo nipple up/nipple down BOP equlpmênt will bå prcvíded âñd pald lor by
      op€tator.

13,   Thâ lâtes antdn€d in thls ContEct àre b€sed on thÊ r¡g i¡v€ntory atlached herôlo. Añy rnodifætíon or additim
      to thê rig requosted by OpÉr6tor will b6 st Oporälo/6 sxp€n8e.

14,   OpeEtor shall lest BOP èqu¡pmenl sl ìnlBNals as spæilÌèd ln fedsral, ltâlê or loel rågul¡¡liôns, API
      Rsæmmended Piecl¡æ or every tw8nly{ne (21) dâys whichev€r ¡nlsNâl ¡s mre str¡ngont. All t€sling wlll b€
      pertomed by 6n ¡ndepsndenl têsting æmpany prcvidêd sîd pâld fôf by OpÊrator,

15.   ln all æses whsre Conlectofs eop!öyeeÊ (tncludlng Contractor'Ê direct, borrowed, spec¡ôl or slålulory
      employe€3) år€ covered by the Lou¡slane Worker's ComÞsnÊôtion Act, La. R, S. 23:1021 el ssq., Opemlor åod
      Conlmçlor ågræ thâl all work and opsÉtims perfomd by ContødoÍ and its enploy€€s putÉuail to (hls
      agreement ar€ an inlegral psrt of end årê €ssentlal lo the âb¡l¡ty of Opåråtor lô g€ñeEle Operatgr's goede,
      prÒductê ånd servlce6. Fu(hemore, OpeEtor snd Côntractor dgrce thât OpqËtor ië a slâlotory €mployÊr of
      Çonlr8cter'B €mployæs lor purposes ol La. R. S.23:1061 (A) (3). Notwithsland¡ng OpêÉlor's slalus €9 a
      stãtutory smplóyer or $pecial employsr (âs d€nn6d in La. R. S. 23:1C31 (C)) ot Conlrâdols €mployÞès,
      Conlractot shall Í€maln pdñar¡fy r€sponslbls lor the påymont of Loulsisna Worke/s Compensalion bonelìti to its
      employsos, a|ld ghall not b€ entlllsd lo seek contrlbullon tor any such paymânlt from Operaloa.

16.   Opêrâtor, its parsnt, $r¡b8ldìary ånd sflìlioted corporåt¡ons, âs wsll as lhê €mplóyo€s, officôrs and diractors ol
      éaoh (wllec¡ivsly, 'OÞÈratol) is cognlzânt ofthó Nabors Dlspute R€solut¡on Progrôm and w¡rhes tô b€coma an
      Elðctlng Enllly, å8 dènnðd ln fhål Pró98m. Acf,ordingly, Op€rålor end Nsboß lnduslries, l¡c. CNEboß') h€reby
      agr€o that Operåtor ls ån Electing Enllty a6 lo all Dlsputes botween Operalor and thê present end former
      Émptoyees ônd ApÞlicanls of Nåbors puGuanl to the NaboF Dl8pute ResÒlullon Program as it curently exisls
      and Es may b€ âmended from t¡m€ (o tims. ln the evenl ths Progtêm ¡s slnend€d, Nâbors êgree3 lo provide a
      copy oflhe amendmenl(s) to Op€lator. OpêÞtor may w¡lhdraw this elec'tlon lo psrl¡cipâte ¡n fte Program âl ãny
      timé by o¡v¡ng notìcs of such withd.awal to N€borã, such reÞætlon lo be gfbdive wilh respocl te any c.laims not
      yet ¡nstflúed es of the datê óf revæation. Operator undèßtsnds that ¡l 16 bsund by the l6m6 of lhe PfogBm with
      resÞêcl to âll Oísprrtês wllh Nebors employeeô, regârdlss ofwhath€r such Dlspute i6 lnltlatEd by thê ômployæ or
      by Opsfatof, OpeEtor snd NEboß acknowledgp thst lhe Program doos nol apply to dlspulès betwæn Opêrátof
      âñd Nãbo6 end that lhe Program dos6 not aller lhe lems ôf âny ¡ndemnlliøt¡ôn agreem€nt b8tweerì lhem.

17.   ln thê evênt   OpåÉlor elects to drill á suþFtitute u,ell lt shall b€ OForâtois obligat¡on to ãdvlse ContEclor in wfiting
      ol such change. Notwìth$landing Operalor'G tallure to notify Conlråclôr ol such cñáng€, lhe lerms ot lhls
      ContÞd shall âpply to 6uch substitule w¿ll âs il such subsl¡tule wêil w€re the wêll Êpeclfied in PBEgÉph I ollhs
      ContÞd,




                                                                                                Exhibit   c ol   r**-t3)

                                   EXHIBIT "1D-1"
NOIE1      ïtir fqs                ¡¡                                               us d      Urh
                           ol                                                    Àm
                                                 'ltE
                                         po.tlüü or                                   Cohpuls
                                                                                                                                                                                                Revlsed Aøi¿ 2(103
                                                               INIERNATIONAL ASSOCIATION OF DRILLING COÍ'ITRACTORS
                                                                                DRILLING BID PROPOSAL
                                                                                          AND
                                                                            DAYWORK DRILLING CONTRACT - U,S.

TOi                                        LÞ


Pleâsesúbm¡l bld on lhls dr¡llino         æntüclfqn            lor pe¡fomlno t¡e wryÌ outll0ed               belfl,   upo¡ the lems and for lheænsidemtlon sol forlh, wllh tho undsÉtandlñg thal
ll{he bid is a@ptod by
this   lnstrunr¡t witl ængtllute I Co¡trac1 betwsn us YouÍ bld should                            be mailsd o¡ dsliverod    ¡ot lalo¡   than                   P.M     ô¡                               , 20         ,


lo {hð aollowlñg addÉgsl
                                                                                                                                                                                                              -
                                         THIS CONTRACT CONTAINS PROVISIONS REIåTING TO INDEMNITY,                                                                                          -
                                                RELEASE OF LIABILITY, AND ALLOCATION OF RISK                                                                        -
                                                    SEE PARAGRAPHS 4,9,6.3(c!, l0¡ t2, AND'14
Thh Contret¡s mâdô snd enter€d lnlo                    on the dete     herojnaftgrst lodh            by and between th8 padles hereln         dssl0¡åled as'Operôtoiand'Co0tr80lor,'
         OPERATORT              Pennv¡rdñl! ttc Êmr0y.LLC                                                                   -
         Add.o66i               llowe'trl Sultä1000                                                                                          "         .
                                fdil, Oklshomô t,ltl9                                                                                                                                      _
         CONIRACTOR: þÀÈôÞt nex                    I    ttrê ltsÂ      r   Þ
         Addrols:               tttw.Cffitnqd,gull0j9"W--                                                                         __ -                                        _....
                                            Iexs¡       77007

lN CONSIoERATION a! lhÊ nulual promlBês, ændìtions ê¡d åoræmeñls herel¡ æhl¿lnèd and the spêclfEt¡on! .nd 6pælal provlglan3 3ol lo¡tb ln                                                       E$lblt 'N 8nd E¡hlblt
'B' otlacfud hgr€to snd mado r part herêol (lhe 'Co¡lrdcf), Opei¿tor enoogês Cqlßctor as an l¡d€pendent con(ræ|tr                                              {o drlll   ft€ ho.€¡naft€. doslgnal€d woll or rells l¡
soarch ofoìl orgås on a D8W!.k Beslg.


Fq pu.poæs heræl lhe term 'Dswork'ot 'Dsywgrk Bgsls' msens Co¡lmclor shâll tumlsh equipmenl, lsbq, sßd pelom gery¡cEs rs hoBln govldsd, lor 6 lpêcllled lum
psr day lnder thg direcl¡on, superyl6lon 8nd €nlrol gf Op€.atgr {inclus¡vo of any employæ, 8gent, ænsullsnl or subqlråctqr engaged by Oæmtor to direc,t drillinû
op€râllongl. ,Vl9¡ opênllñg on . DøWot* 8tslsl Contnctot ahatt ba lutly paló ta aho âppl¡cabta nlú oa pãynønl ¿nú úsúmæ on¡y lho úllg.llont 6nd
 llsbltltleÊ statad heftln, Excêpl tot 8[êh obtlga{ons anó ilahillt¡os              t6sumè.1 by Coûaâctor, Oponlor ôhall bo aololy f.rÞontlhlo tnd ætun*
                                                                        'p.êítcaily
ll¿blw lot til conôsqueîcøs ol opanltons by bottt ¡¿rltoE whilo on a Dayvêù gagls, lncludlng ntuns and all oahet ì1616 at tlsblllllos lncurcd tn ot lnatd.dl 1o
sùch     opoñllús.
I.       LOCATION OF WELL:
         Woll Nam
         and Numberl
                                                                                                                      çt -got+                             ¿ê-
         P€{¡€lì/
         Cou¡tyi                                                               sraro: Oklahoma
         W€¡l
         l¡lrl                    To be advleed                                                                3è-

lesse.
2.       CO¡{MENCEfiiÉNfÞAlËr
         Conl€qtq¡ agrges lo uF GBB@¿ble eflofu to                         æmrere                       fqr lhe drill¡no ol lho well   bHàe


                                                                                                                                                                                       untll ths locst¡ón         lr

         3.lwsllDopthlThowoIl(6}shallbedrillsdloâdspholspproflmtelyTBAFæI.*b*E-
þffitt9q.{þl€às€++Ê¡90p€r,                Þu(   t¡e Contractd ¡iâll nol             be r€quired hereunder to ddll        sld wll(s)    b€low 3 mxlmum depl¡ of                                           [eel, unleõ¡
Cgnlraettr and Op€retor muf uÐlly ag.æ to drlll to ð Eeâtêr                        d€plh     "    Not   þ   êxcood capôclty ot rlg     ar dosf lbgd on tÀo lg lovontory ôtt¡ohod henln,
4.       DÂYWORKRAIES:
         Cmlråclo¡Êhal¡ þe påld atlhe lollow¡ng râlês lorlhô                       rcrf   polom€d hdeünder.
         1. I   lrlobll¡rdloni Opèrâtor ghsll pey Contr.Çtgrm¡bi{*úmlç¡f{                                                                         s â mblllatlon day Þts or s
       dey.                                                    lull   rt         l¡M tho,ig      is riggod   u-õäFäGñããTäñãiËiiììF                                                     -----M991-
                                                                                                                                                 ready to sp!d. li,tobttt¿stron strat¡lñõtu¿e




         4.2    Damobltl4tlon: Op€Etor Ehall pay Coîlrðctor.¡€æb$þ!@¡ee{f5                                                                                       q     ä dôrcblll¿süon day rate dshg.{g¡FdwHf
¡                   {   7r000t                     per day, provkted horever th8t no denoblllzåtlon                      læ sholl b€ paysblo ll th€ Conlract     ¡s   lemlnôlèd dlo lo lhe lolal losr or d€slrucùon
ort¡q¡s          Duffit,'ær¡on. e, !þ                            down ând fomove f¡g f¡orn the flnal woll loçåt¡on end, lf appllcablÊ. movo the
¡g to the nearest su¡table
'Plua actual costs of trucks, cranss and permits and $4,500 for manlifts, light towers and strlng                                                                                               dFh
rs¡v¡cos.
---"í¡l¡o$îg*ât ÈDrrl¡ûi{*tkm{ì¡r¡üi&lflmnþorlmå6drtilG+b6¡flH{,¡!!¡${,ffiffigs                                                                                                                    reFoBl€+€års".y
Cel€€le€.s4¡                     Fs.¡sph¡¡,lesl34)àocr-Cs*
         4.4 ôporuUng DÀy R¡te: For        rc¡k perldmod                   per   lwentyldr       (24) hour dsy w¡lh                    Flvs      (51                       man   gfl   the op€r6ünû dgy ml€ shãll b6:
                           D€pth    lntoml6
                Flom                                      To                                                 W¡ûout Drill Plpo                                                    Wth 0rlll Plpr
                 0                               Rlo Release                                  t_þp!!l_nerdar                                                                      20,000r'              pet dày
                                                                                                                                        per day                                                         par day

                                                                                                                                        Pq   dâY                                                        por day


Using Operolq'¡ dr¡ll pipo         S             20,000*                    p€r dÉy.   "1he OFñünq D¡y R¡to lhclldoe ¡ cân.¡g top dr¡vo.
The rats wl{ bêg¡n whsn lhe drilling unlt is rigggd up at lhe dr¡,ling                       l@lion, or poslt¡onod over the l@l¡m durlng mârin€               wk.       ¡nd rcady lo æmrenæ operallong; and will
ceaso whrn lhe r¡g        18   roadylo   bo mgv6d       of !h6lMt¡on.




                                                           (U.5,
                                   Copydghl O 2003 lntmãllonal
                                                                   DàtrÀ          Conk¿d -   ñsa I I
                                                                                 AsslaUon ol D¡llllng ContracloÉ
                                                                                                                                                                  Form proY¡d6d
                                                                                                                                                                 (214) 340-842S        :ffiffiäåffi",@
                                                                                             EXHIBIT ''E"
                                                                                                                                                                                                                 Rørltod Apd, 2003

ll lnd€r lh€ sbovg ælúffi 1¡r[¡ Drlll P¡p€- no Þle! are spq.il]ed, tho râte ¡et twgnty.loqr hoúr d¡y vri.o d¡lll plp€                                            19   h   ugo shóll bo lho spplløble ralê            spsllisd ln lh€

@|!mn.rJ¡lithout          Oriìl P¡pe, plu6 ømponsatìon lor ¿ny drlll prpe AClually                  lr€d sl the tål6s sp€clÍed b€lw. @mp!l8d on l¡6 basls of lh6 môxlmum ddll plpa                                     ¡n u60 at any

       dur¡ng €qch tw6nty'lou' hou¡                 dôy
'me                                                                                        DR.LL prFE    R   'tE FER 24+rouR oAy
                                                                                                                                      OlHllon!l or
                Str.lght   Hoto                                       sl¡s                  Gndo                               Uncont olllblg o.vlalgd               Holo                      6lze                       Gr¡do

      ¡             NIA                                                                                                                    NlA                   perfl,

      s   -, IVA                            pe,n.                                                                                          N'A                   per n.

      ¡      N/A                            per n                                                                                          N'A                   p€r lt.

Dlrctional or unæotrolled d€vlaled hofe wlll                   be dosmed to exl3t whsn dovlelioñ ôxæ€ds                                          d¿g¡cgs ol when the chsnge ol                 trglg oxæed8
dogræ! t€r onc hundrcd fêal.
          Ddll plpq lhait be æn3¡dôrôd ln use              ¡ol only when ln aclugl sE bul slso wh,lo ll                lË   behg plcked ùp or l0ld dwn. When drill p¡pê                    i8 ståndlng ln lh€   dotrlc¡, ll shall   rcl
be   @nsldqed In uæ, provld€d,                  hMvf,     lhât   ¡f   Cffil€clor lumlshes rpedel etings ol             ddlì plpe, drlll col¡åß, aûd handltn0             tæls   as prov¡d€d fot ln     E¡hlb[ "Æ, lho 58re ôhsll

                                                                                                                   - õhall frgçlign9 af sn h@r be @ns¡dor6d in æmpulin0 ths ¿munt ôl tlmo drlll                  -
bo çgngld!red           ln uqe et sll llmes whon on lo@l¡on or unll¡ relersed                by    OpeElor, ln ¡o evenl
pipe    ¡e ¡n   use bl.{ such l¡m€ shsll be          ærpuled     ts the æerBst hour, wllh lhirty m¡nstes or               rcr6 b6ing Ðnsid€rsd         8 full hour end lsss than lhlrty mìnutes             notto b€ @!nted.
          ¿r.6   Rop¡rr rlmol ln liE ev€nl                 Il ls      næessary     lo shll dwn                         sorulclng,.-t"Í3'.lrHlF.tlnlit)
                                                                      "^rjjlj;llâf,,!:Þú6,hets lorany one dg rep8irlob. but not to çxed
@mp€ns.tlm rt th6 rpprlqblÞ rål€lor suc¡ sh0tdowû 0n€ up lo a max¡mum ot'ji¡ltEilL:
ot such omÞenÊâtìon lot âny qlmdsr monlh. ThôGaftôr, C6trsslor 6hatl be mp€nÉtod s¡ ð rale ot ¡------lljq19l-
                                                                                                                                                 exdudirE,ouljne ils

                                                                                                                                         -!¡lEgutlllt- houts
                                                                                                                       per tw6nty.fdr (24) hoür day. Rouüno rl0
                                                                                                                                                                                                                                             b
eeN¡c¡¡g lhall lndudo, bul nol be fimltsd to,                          cullru end    ellpplng drilling lìn€, chan0l0g pump       or sw¡vot oxpeodabl€s. tsllog BOP equlpmnt, lsbl€tlño rig, 8nd
nor[r¡l .lo tnd          te    dr¡vrJilflntonlnêo- Whon tso fll md õsño¡                          ¡n ffiulnd      ìo   br dôd qlñutLmturlv- lh.llm. !mñt chrfilno ûrmnd¡bþ wñö Hrtl !h0ll
EE**acsE:mraüitutrirnrö¡v¡ñi                                                                                                                                                                                                                 I

                                                                                                                                                                                                                                             i
          4.6    Et¡¡dby      llnt    ñrtr: f____l________-l_ pairmñly.f@rtz4j dsy                       Sundby         ilm llB¡l b! dqßEd           lo lndudo    tlm       wtwñ lho do     b shul    dM   slÛweh in         rudn8e          I

to b€gln or rô6ume opeBl¡ong bul çanlraclor ls wqltl¡g on ordeßotOpsåtor                                o.on maledÞls, sN¡æB or otherllemr lo bâtuml8hed                              by   Op€ralor

          4.? Drllllng Fluld Råt¡s: Wheo dr¡llir{ flutds ol s type and cha¡€otedsllc lhãt inæases Co¡iEclu'ð o@l of perlonanæ he¡eùnd€r, lndudhg. but not llmlled lo,

oil'besêd húd orpotãrsium drloride, are¡n u6e, OpeËtor shâll påt Co¡lrsclor in addil¡on lo lhê ôp€Ét¡n0 Fte Apæilisd abovg:

              (ol û----¡0-         p$mn pí daÍ fs Cortuof! rlg-¡lts pârsonnol                                                                                                                                                                I
              (ù) ¡_ll[-           Þor l3y rddähnd aporalhg rfu o¡d                                                                                                                                                                          I
              (c) C6l ol¡U l¡Þol, rubml¡nd Effl6! þlur           lwmlv'lour l2¡ll      houG op€rallno r6le to cleån rlg and .ol¡ted equlÞm€nt                                                                                                I
                                    100% ql lh¡ opcr¡tìns õìfm---                                                                                                                                                                            I
          a.8 Fmô l¡tqru[ Rrbr ¡-J------::__:--              pr hrs[VJoú (24] hour d¡y lor any @nllnuous poriod lh¡l ¡omol ope€tlons aß suspended                                                                       or   ennot      b€   |

qrled on duo to øndlllons ol                        Foræ Majeure Ês dolinêd ln PaÞlroph 17 hGreot                            lt is. howsvor, undeEtood lh¡l ¡lbject lo SubparagÞph 0.3 b€lo{,                                 OP€rstor

€.     teleâge lhe dg ln a@sdanæ wilh Opêrâtd's r¡ghno dir.ctstoppåoê of lhe                              wk,       olf6cllve when cond¡tions w¡lt         pmll th. rlg           lo b€   mved lrm lh.,oc¿llon.
          4.t     Rolmburabtc Cottai Ope6tor lhall reihbuF€ Contfaclof lor l¡e @sls of mstüial, oquipmnl, wgrk gr eoryi@s                                                         tilch    arê to b€ lsmìghed by Ope¡gtq 9s

prov¡ded for horoin           bulwhlch fo¡ ønvanÍe¡æ g¡o gctuellylumlshed byContÉdorat Op€r€tof8 {éq!€st,                                     plug
                                                                                                                                                     ----.1!Ë9@jll!L æ@nl                     lor åuch øôt of handllng.          wl¡.o,      I
6l Opeñlot's requo9a ând wllh Conañclor's tg.o.moñi, lho Codlraclot lurnlshgs 9t Éøbcontaclt íot cetlâln llêmê ot                                                               swlcos rt     rrcrt   OpoEtorls togu¡rodh*ln
to pftvld., lor putpæ.s ol lha Índonnry aûd.oros€ prcvlrrons ol ah¡s Conl¡acl, sald 6efr6 ot sarylcF shall bo dsoilod lo bo Opñlor                                                                           luñltiú          llañ6 o,
.ed¡cet, Any tubconvaato.ô so h¡red shtlt bê dwêú                                     10   þo OpøÉto¿s aoøtßçtgr, .nd Opanlar shall nol bø Êl¡øvod gl any of ltô Uabll¡læ lo cgnnaçllon
thèrev¡lh, Nolg/lhttandlng                    ah6   longalng, Conlñclo. ahall øol bo obllgÃd lo purch¿iø aûy tGûâ on bohaí oI                                    Opønlot                                                                     I

          4.10 Rovlrlon h R6tsi Thê ßlo¡ and/or p¡ymnt! h6É¡n lel fo.th dug                                to   Confaclor trom Opê¡.tqr 6hall b3 ¡ovi6ed to rellæt tho dts¡ge ln æslg                            lf tho   wts    ol sny

of lh6 liems hore¡nEfter llll€d sh8tl vary by nore than                                            p€Enl fom lhe @sls lh€reof on lh€ dalÊ ol {hls Contract or by tho                              lsm !€r6nt ¿lter           t¡e date   of   I
3ny rovls,on       puÉlsnt      to   thb Subpë60¡åph:                        -¡!tglgl-
                  (å¡      Labo. @st6, lnclud¡¡o all b€nenb, of Conhaclor'6 per6onßli
                  (b)      Contôdor'8 @¡l of insuEnæ prènlumB;
                           Co¡keclor'g @st of fuol, hcludlng all tgx€s and fæs; the æ3t por                       gâllo¡lMcf       b€¡no   ¡_l!¿&-;                   OpsEaor lholl prcv¡d9 8ll lusl.
                           Contaâclo/s ært              whe¡
                                                           to lngeâ86                                                     Conlnc-loig peËonnel;



                  (gX0 ll th€Ê         16                 in                 ot                        afea ¡n               C0nlr3ç10r      rcr*l¡g    gr olhsr vnforoseon, unugusl evenl lhåt Ell€É                     Conttrtor'è
                           fnarc¡61                                                           'n

6.        ¡II/IE OF PAYÍ|IENI
          Pðymônt lsdue by Operalor to Conlmctorag lollows:

          õ,1 Psymfll tor mblllËllon, drill¡ng and olher work pgfform€d at spd¡æble Flss, and all olher åpplloblo c¡areæ shall b€ dug, upg¡ pre6ant¡l¡ol of l¡vo¡æ
lh3.€for, upon @rpl€l¡on o¡mobllÞâtion, demobllkaliF, rig Elee¡ô or El lhe ef,d ol lhe                                      mnth   ¡n   whlcb 6uch worlf w¡s          poíorffid or olhsrdlargca âtc lnqflêd, whlchev€r
!h6ll     f.rt @u.. All lnvolæs trEy bo ñrlled lo Operattr                        gl (hå address hsÞinsbovô            !hwn, unl€ls        Oporålor    dæ¡ hereby dêslgnâle thEl suc¡ lnvolø! rh6ll b€ môlled ô3
r'tl^*
          6.¡ ol.pul9d         lnvolcð !¡d          Làtg Prymonti Op€€tôt 6hs,lpsyallltrvo¡æswlthin                       ____J¡j4¡lqLdays               sner re€¡pl            orept thål lf Oporrlor dl!P!l.! tn ¡nvolæ
or   aiy parl lhêr€ol Op¡rata¡ ghell, wlftln fttæn days ofer rêælpl of tho lîvo¡æ,                               notiry     Co¡lrsclor ot lhe ilsn dlsputed, spæl¡ylog the reåson therofor. and psyænt al lhè
d¡spuled itôm           roy   be withheld urtll ættlemenì ol lhe dispi¡te, but               lirely p¡ym.nl shsll bo måde ol tny und¡sputed portid, Any 3um9 i¡ncludin0 smounts u¡llmatoly psld
with respecl l0 a dlspul€d lnrclæ) nol pald wllhln lhe EbovÊ spedned dsye shall be¡¡ ¡ntere!! at the rste ol                                                     I    1t2          perenl or lho mximum lsgôl rale,                              I

whichever ¡s [es6, p6r           mølh f.om the dus dals unl¡l pa¡d- ll OpeElor does nol pãy undbpubd ilems wllhln llF sbove slaled llmo. Conlractor mây esp€¡d operations or
tomln¡to thl¡ Conlt¡d                â6 ôpeclfiod    lnder Subpsragroph 6.3.
6,        TERTI:

       6.f Dur¡tlo¡ ol Contöêti Thlç Co¡tEct sh¡ll ßruln in tull lore ard efecl unl¡l dd¡l¡ng ope6ti6s ars ømpbt€d o¡ ths w6ll s4€{lc                                                                      speciñed ln P9rEgreph

t    âbor€.€FleF{es+f-+mñondng                         0n th? dåto spsif ed ¡n Pêrôgr¿ph 2 above

       8.2 ErlütalorÐr-Itm+OpËeld{Ét'€rl$d.UþLmd-l¡¡bçølhd]0çær'Nnq01fi&a€tqiodqæ


           -
          ô.3     Êrrly    feml¡.tlonl                                                     otC                                                                               îc
          (.1     gy Eltåor Prrtt!                                                   ellh6r pdrty may (€min¿le thls Coñtrac{ when tolrl loss                         q    dsslruotlon ol lhs 10, or       s miot breskdM wilh
ind€li¡lle Ep€|. lìmê neæs¡1416 Blopp¡ng oporgllons heruunder


                                                               (U.5,   Wretk      Mtd.      Pqs2)                                                                            Fom prcvidsd by Forms on¡A.Dltk



                                                                                                                                                                                                                               @
                                       Copyrlghl O 2003 l¡ternsllonal Asroclatlon ol D¡llling Conlråc{ors                                                                   (2t4) 340-0429 , Fm6onADlsk.ðn
                                                                                                                                                                                        Rùì.rë       m03
                                                                                                   f                                                                                           ^td,ol ho
                                                                                                       wilh ræped lo tho dðplh lo bô d¡iltêd, Opêrâtor thall hqv? lh6 rlght to dksîl lhe ¡loppr€e
        lbl     ay Opiratof: Notdithlt¡ndhq thÞ provtrtons of Parå0cph
&rk þ     be   p.rlgred       by    Cstr¡cls hoÞundcr             0t ëny   ¡@   pdor    b reæhlñt       the   aÞe¡tu       d€plh,   lnd .v.n thou{h Cslt6cld ha¡                 mâdô   Þ&lddl kN¡dát                In .uch êvent.

OÞôñtG 6holl         roiûÐ.e        Conlræ¡or       I    ætlûlh    kl SúborBgrsph €.1 hör@í.

        {c}    Conr¡{# Nolsìh*ñd¡rE l¡á prqvhþm of Pår¡oðph 3 wJl¡ Ërpèd to ihe dopl¡ lo be d¡illed, Ín lhc .v6l opercB shsll b@ts inrol$nt' q bô
                By
                             by ffiy o{ p€n'totr or ¡n.w, s d¡blods p€lìlþn ø o{h€r pleodilo ælhg âduÍwnt ot oP€mþ/s dobla. !¡dd ¡rry
adjud¡€t€d s bÊnkept, o. ûþ,                                                                                                               bôntuuþtclôl dåblor'6
                                                                                                                                  pfDpefly, ot àny Þañ th{æf' q
etþt t9w ¡owor hdrôrtlor pmslllng, ot lt êny 3uó Þs filÊd a0aln¡l opor6w, d ln €ee s @lvs b6 åppol¡led oloP€fslüq oPsEbrs
Opsêlo/g alåirô bc ptrçod l¡ the hsnds ol å Cr0dltgis Commlltæ, q, lollq¡lng thræ b!!im33 dãy! plt wlltlðn rcllæ lo OPeralor I
                                                                                                                                 Op¡ralq d6t nôl pny Cøtfôclor
                                                                                                                                   p€'fqmânæ 0l ¡ô) wft und€t
within tho t¡@ !ËdfÉd ln SubÞsBotaph 5.2 alt u¡d¡r¡rted lt6oB d6 6nd ilhg, Cmhælor m!y. ¡t it! option. (t¡ ol€ct to lmìMls f!ñher

thf3 c6trad 3nd cdtr¡æis tlght lo c4rpúnsl¡m ôhâlt öo s st fqlh ln subpãr¡cEph 8.4 hseof.
                                                                                               q {2} rvspefid op€rsl¡onÊ slil p¡tMl la rEÚ6 by Ôpôtåt{ in whlctt
ownt lhg rt¡ndry           lm      .dlo æntalnêd ln SubÞgregrrph 4.6 ¡bail rpply untll p3yffint ¡s                        mdo ry opßratq 8¡d opsaþns â.0 l6umd lt addldot lo Conll.clg/s tlghlt
ta süpúó o¡4ntton|                  oa   laølneþ ga¡fotu           aco     undg thls Paûgr.pht op.ñ,ot hotêby üpßrJy agfrcs                    ao Frc/¡ca, daland and lndñ,íly Conhc¡o. (M .4ú

tgslnil sty c¡.tn6t dañrfd6 ¿trd c.usos ot ,c,¡ø , tætud|f,A alt cosl. ol út' nta, ln tsvøt ol OPqslo., OPoñlot's cùvÒn¡üoÞ, dûlN.ù t¿dJolt, offiffi'
                                                                                                                                                      q
.ny o¡hø. padts tÌlfttaa oú ol any d.ilttnt coññltûett or ollgÐllant cçtlatn d tÍ añy í6so. larûoú døræmùt o. othü agt.Madl' çhlCh ,nÀy be 8í4i.d
by 5@h tuspMAloû                  ol opantlônÆ          ,r   aa,ûln llon ol PotfDmanco
                                                                                                  ^ñunóøL
         6.4    õañt lmlnrtlon Comgen¡¡lloni
    {q) Prlor to Cmnoncrm[t: l¡ lh6 owt OpoElor teÍrl¡rts th¡r Cdlrscl priw 1o dilñ€iæ¡Ml ol opo6Ùs¡ hcturder, Opôñtor thsll páy CorlÓcld ôs
tlqUidôleddâm¡06gndnolôs'p!¡ãlry@EpÞ4å}{or¿!'riodd_--dTítgålvmprumaf'....ll0¡@-.
    lbl p.lor to Spqddhg: tf suÇl ùômin¡liq @ß Etter Ðm@¡ffisl of op.ralioor bul pfiq to lh€ sMdhg of the wall, OPrråtof iholl pny b Conldc{or th6 !!m
of the   foldirg:      (11   å[   ëxp9$6 feaswuy ¡nd n€$¡rity tndtrgd                            afid fo   b.lrutred ry co¡trôcls            by    €a3qn ol t¡9 contrácl9¡d ry              Fsþn    ol lhc   pr¡fi.tuG lêmingüo¡

ot ¡he   rcrt, irck     diôg lhð oxp6ß6 of driltíng             tr oüìq qw mnb€n                snd rlpèN¡Con         diKtly issl¡nêd            (o lhé r¡g; (Z)   fon   p€enl   {lÓ%} ol ül€       ,M¡t     E   t[h    E¡mb{Erblo

orp€nÉsi ô¡d           {O)   ð rum    Fldlåled et lha slåndbt tkñ nte lq ã[ t¡m lm l]F dáte rpoo rh¡ó Conk¡dor mm8         åny ôÞeål¡ons hel€u¡dal (huíl lo lud¡ datg

subrequqi lo t¡ô dsto              óf gdtm(ion as wtü aísd Offtractor fea6on¡bl6 fim lo dimnlle ¡ts tig snd eqllpGrl+6v¡#ffiÉìt{}¡i$ax{rs¿¡ô        fq'€{ôñ{Íffi
lhån    æj€lFoê{9t{'ptas''ol{m.-@r                                                                                                      $þ Fffi
3¡b.e{61.Þlerninâlþr,0lgðidrhÞ9mlra¡rst99mqþl¡á-d¡¡flsì{l4flat¡¡                                              ¡.ld.q{t!ôu{${l tE sd of.t}Ê{oæ                               bnß ¡r lldtrhtd


      (cl Sub¡oqwnt to ¡puddlñp: tt !ßt isml@Uon @B ål(q lho spuddltrg ol lhc rell. Op€rôlor she¡l pay Cmbrctl (1) Íìo rrunt lar 8l¡ apdleble
rrte! arÈ dl othtr ç¡sr0s rnd ß¡mbuffint¡ dw to cf,l¡.doi bül i¡ no oEn{ shãll sudì rof,, exciusive ol reimbuffinÌr dÚe, b€ þõ4 lhan KUH haw
wn       €ernd       lor             r9v¿n    Itl                     dayr   ¡t lhÉ âpdicâb¡ô ñtó           \/vitel       trill Pip6" ¡nd lho      dcl0sl¡ruÌdw             lo. dnt¡ plp€ qsed ln      áødeM           wiù lhs   s!@      |

rates; or (2) a{ lho          ale(iin of Cñtrarid and ln lleo ol tho foÞgol¡g, OpsElor shålì pðy ConlËdq tor sll spen*s l?¡gol$bly 8nd @sgdly l¡ilrcd and                                                                           to

be¡ng!tredt,yfeâsonolthIrcqtlactsndbymænofsuehF6nâfu'ôl€mjnaliilphs,'.¡d€sc¡€l
t   læ.tfÉ-d{!m-tb{¡Bþr¡ii¡l{,-lô.-¡-p.rrçóC{¡mr49æto.{}€¡l-pq/-çsl¡+$q-i.t{dd¡¡osbfAc.b4ÞUþ+€{S¡riwe-flif{-bð{flf{¡ñ.rÈadtt
þhor*sLsdrþal.tsr¡¡.l.rhe6sHhô{¡a$ S*}lorñ+. r¡   llnÍld.ill¡ld rt¡ñÂo* !ñd not$ oon¡llv. ! lmp¡um oo!¡l lô ¡lvtn {7} d¡t ll lhl gt¡ldhv f¡tr
Þ¡t.


7.       CÂS|ñG PROORAftt
         OÞorelor      shril h¿w ths rhht ¡o dæ¡gnrlo th¿ po¡nls                        ¡l   w¡ich     q¡lng will br       st   and   lñ¡ ñ¡¡no. of setling, cwoliDo                   and {æìíng. Opsatoa          my     modlly lb€

*ehg        pogrâm,        hMv.., ânt 6!ch md¡ñÉllm                        wlìlch rot€riâlly      lma¡s            Cúlßctôt's hu€rds or Ðôh øn                      ffly   bo mdo by mtu8l ænlml o, Op€€tq snd
cmlr.clor and upon rgrrofiênt Ð toüì€ sddllþml 4npsnuÙo¡ to bó ptld ConlDçlff !s I mlua b¡@1.
I.       ORILLING¡'ETHODSÀNO FRACIICE9:
         6.1        Co¡{tsclq shðil mlDl¡¡n             rc{ *nt¡d €qui!|wt           in 0ood     Editim       al olt timos snd sholl uso          ¡ll r¿89nqbl9 æôos lo           preY6nt     ð¡d   øl.ot    fr¿6 åôd   Umub       and

ìo   prolsl l¡e holô.
     8.2 Subl¿cl to lhà terru hsræf, and st OpFlols øi(, st .tl t{mis dud¡O lhe ddÛng ol the wll, Õperâlq ¡h¡ll haw tha .lght to ffillol ltE frud progtâm,
snd ihs dilting luld fiurl bô ol a type ånd hðv€ çhargdorisl¡B 6nd bs mghlalred by CorlFçtø ¡n e@rd8¡æ wllh th€ ßpæ¡ñ€tion8 lhM in Exhlbd "A'
     8.1 Esrù ps¡ty hereto ogræs to ænply wt01 all 19ß. rules. ând ,o{ul¿llùF ol aûy lêdenl. ¡{â1Ê d l*l 0ovêlnmnlål Sultqity v.n¡çh 9€ w 6 roy
b3qm apptiÉd€ to that Þ.rf/6 oFetstio0s wetsd                                   by     ã  dt ot lh€ podffin6 ot lhl! Coolract Whefl ßqllEd bf låw, lhe terñt þf Ëlh¡bil "8" Eh¡ll
                                                                                            ar¡si¡!
appty tô tì6 Contret. lñ lhe ewnt r¡y prcvlàþÍ ol                               th¡6         lnü¡lslsl rilh o.6nttâry lO lny aPPlkâUo têdeGl, Shle q b(ål låw. rul€ q rsgulalÐn,
                                                                                       CfilraCl ß
 Fd      proviston rha¡t h€         dæfiad to bc ¡rgdifad            tO thå €xtgnl rcqui.É tO æùlly wìth la¡d hW, rule s rggulalron, ånd ¿s $o modifiôd Ri, prwi¡ls 6nd thìs CtrÍ8c¡



         8,4 Cørðcþr               ¡hålt kelp ônd tur¡ish to Opemto. ar                    sø€tè r@d           of llìg    @rk psrlomÞd ånd fdm.tl6s ddfod o. lho IADC.API Oáily Or¡lllng RePo'l Form
 or olh¿r fom a@ptôbl6 lo Oparalor. A ló{¡blô                      epy ol e¡d ldm stull bê tutnlthcd                 by   Conlrsctq    t3   Op6rålq,

         8.6 I rôq6lêd               by    Op*ata, Conùacio. lh¡ll tuntlh Opcrdtû wlltr                         I   epy of deliviry l¡ctets             ffiino       8ny   ßtsìal or gùpþl¡¡rô pffilded ry Opcrrts                 end

 @reed         by   Co¡ìrâdd.
 9.      INGRESS, E6RESS, AT1D IOCAT¡ON:

         opefator hgßby qsÉion¡ to contraalg                      a[ næssry            rights ot h9te98 ånd         ê0ro$ Íl1h rêspe¿t (o the vacl on whloh lhg                      frll   ls to b€   lml€d     for ìh9   p€lofne¡ø
 by    conl€clq ol sll            trù    cootlnplalêd by 1¡is canttacl shoúld cñlt¡clot tE den¡gd lræ                                 .iøs         lo lh€ loc¡lb¡ ld ¡ny ¡eàM rcl rso¡¡bly {llhh Çonuælo¡'g
 Mttot.       ôny    üm tG{ bt Cmlr¡c1q 6s ¡ Gsn ot ¿úcl                        denlsl shEll bo pr¡J          lr    9( lh€ standby     l¡re ßl€.        Op€mlor      âOl8 ät.il fffi           tO   trhLln    lhe rÓêd Eñd       þstion
 lñ sudt a condttjotr !1rl wil¡ ållry fræ a@ss 6nd                           oovilñl          lo á¡d     ftm   th€ díllino s¡te in          s¡   ord¡na¡ily equ¡ppod       highEy tyPa vehldo It Contrddot ¡r reqsked

 to    ùs     bülldo4rs. kactoD, lou..vhôol dr¡Ê våhlckt- or âny othe. 6p€cjslÞld aranspo,bt¡t equiDmeot                                                      ls    lh€    mvffil           ol lrgs$ry pssnel, nec.¡hery,
 d     equ¡prent over         å@¡s r@ds or on ìha driÍino lGügn,                           Operalor rhgìt futnì6h         ûe sans ¡t        ¡ls €xpcnæ      a¡d wilho!( @l lo Coôt¡aclor, Tho åtlusl æsl ol rgpsiõ
 la âny tltnlporlatþn equ¡pfig¡t lurnished by Co¡lraclor or ib persnnel d¡m!0ðd cs e rcóult ol ìmÞropefy msiil?hed Ees lo¡ds
                                                                                                                                      q lqtion will bð.h¿l09d
 ro Op€.slor ôÞêótw stìail ßfmôuæ Conl6ctd for rll lmunlå ßasombv 6¡pended by CØl6clor fq rcÊair¡ 8nd/d ß¡ñldsmnt ol ,ød8, btldge! and lelãled
 of 5¡nitsr hcit¡lÈ. (púbtia ¡nd privatè) fequtred as á dl.ed resun o¡ 9 d9 @Þ poûuanl to p6lldrun€ lEß!ðdøÍ. opGElq ¡hell bÞ ßspo¡s¡blG fqrdy @b å$od¡tcd
 with leveling lhe rig        bgreqf lÉlion ænllnE
 10,     60uN0 LoeAllol'lr
         Opqrstor shaÍ pæpãrè 6           gnd þcâtiØ odoqlrlr lo slzê ånd øpablâ of propcrfy supærtiû8 lhÞ drìlling rig, €nd 6h!ll Þ! ræpontiblo lóa ô tr3¡ng 6nd æmot¡lg
 þroçr¡n adeq0õle            10   prev6t 3oll Þnd subsìl w6!h @t lt is ßcoon¡zod thal Oporstd ltss sùpêùr kmwi6doo o{ lho þcotþñ ¡nd rcæg¡ roulee þ lh€ loqtion, snd mß[

                                                               lq S úþP, Cffi    . P.¿. 3,1                                                                                  Fffi                      Fmj
                                         copt.iohl      o 2ô0: hl€mtio¡el As¿qjqtþo ol Onlling Cskâclfr                                                                     (21,r)
odv¡¡g conlÞotor           ot €ñy !uþ!utå6 onddlons. or ob¡tructi{r¡3 (hcluding. ù!l æt liûlled to. (tns, 4vèlng, 6ink hoþt, 318€hr. prp.ri*, ffiff#    #i
commuôl€iìm lireË)            wht* CstrâÇ1g ñ¡ght eowntd wh¡lo en toule lo the lmt¡oî or dur¡¡g op8taÙonô hoFurdgt It lrlr lvø¡ 8¡/ôeutfo¿e tônd/llÓß eso 3
cm.dñg       ü      ah¡lilñg ol th. locatlot Êu¡læc, or ll    çlndilIont pûvø un6atslaàlory lo Pñpt ty auqFon lht ttg dwlag mtft¡, opeÌalon9 Àanuùtkt' oîd
                                                                        '{bed
lots ot .ttn.g. to ttg ot ,tr 6ocr.(ed êqulpmØl Nu¡Ê lh6æl¡om, Opfiaþr ôhatt, ellhout ngatd la olhet PQvttlØ. a¡ thlt Contet' lûchñlng
                             thg

Subptfrgapn u.1 hewt, ¡alnhurôè conkt,ëtoa tot alt arch !o6e o( d.ñrg¿ lnclcllry rcmov¡¡ ol daÞds tnd tr|yfrgnl ol Forcè lrl{turd R6ai ú!,tø9 ßcal(
ândlú d.mobllhtloî ll appllc.bl6.
.!r.    ÊoutFME{.ll        cAPAclw
        Operaìions shãll     ml be elldnpl€d und€r              any   ø¡ditiñs         wtìlctl   æed      lh¡ épàclty ol lhs equ¡prmnt ¡p€dtisd tq b3 u¡ed heÈundèr                        e{ls**¡fó*4å{S                     d6¡Û8

        o*.                                                      ,,----                          wtü@t la¡udid to lìs provtslons of Par¡g¡sph                  14 hefeúnds(       cdtß¿1tr shtll haË              Bté   iilht to rukÞ
"dn                 "t
th6 finôl de&ìon 6s        b wlEn    sn   opêratq q a[smp(ed oFcËtkn þvld axæçd                             tbe   *pêdlf    ol ¡pocifted    equitmnt.
12.     fERMItt^ïOH OF LOCAIlON LlAslLnYi
                                            ot tho ffitt toc¿tton, Opantor thall aherâ¡l¡. bô tlrbla lot damage la Pñquly, Pø6oîrl l4ltxy ot dÃlh
        Wnon Contoctor ¡.aa conctilded opantloñl
9I   aö! Feaon wùlçh o.cÚß  a Égll ol .ondUon6 ol lhs la@.toî dnd conlñclo.
                                          aÉ                                          b3 .a$aYad ol sucl' ltah¡W; pÌovldþd, hoßv||, tl con.nctol th'tl
                                                                               'à.,il
subshquútly wtêt lron l¡te loãltor tonny tßon, t^clud¡ng tØoval ol lh. .tg, tny tvÃ o, th. Conbõca nlìÜng to sßtt ßú1ry acüvtly ttrr, ôffof,.
spþlk.blè dwlng sßh p.îled,
13,     INSURANCE

        Oûrl¡g ths lit€ ol lh¡¡      Cgrl.â¿ Cqtracls âhtl ol Conl@lols e¡p63ô mln{û¡n,                                     wl{h    €¡ ¡nruEM mpony oÍ trponlB tulhq¡¡od to dô blgne¡Ê ln lhô
ståto wlrcre tho work ìs to b€ pedod¡t€d or thr@gh Ê                       æll,¡ilsuÉre pro0mfr, iñsurdnæ æv6r¿0€s ol (h€ k¡¡d and l¡ tho amdnl æt lorlh in Exhlblt'Æ, hsqfng tl¡E
l¡aulilios   ¡psill@lty €s¡uûEd by Cüùac{or h PaÉgEph                         14 of thís         Co¡trsct Conl¡rclü slÉll        prd6 tm tho cmpaoy q ampsnhÊ wdü¡g sld lnsußnæ a 6rlJføtô
û diflcd*            ùãt æld ¡nsranæ is ln tuf                lm      ând €ffæl ånd thal the          3åffi ¡háll mt       be   sÊÞd q mbriátY chsnoôd tjthdl tan í0) d¡yr p.i{. witlcn müo þ
opo6t {. Fc liåbltit¡ôs rs!ffilod hqr€und{t by Conarâãor, lt! in&rsre shãll                                be éndarqed lõ       pwlde     tàðt lñê    lndêMilæ w9¡* ttÉ¡l           dohl   Ol   ¡ub{p!BÙ6 89616l Otehtd.

O!ôøfq u[,           96   Ëll, @us ltr hsEr              lo   MIE     !ùbrÞ06ìJon åoainlt           Cøu¡ctor fd l¡sbr¡ly ¡t        üs!fr3        ¡nd rhsll mlntain, st Oper€t¡c/r oxponÉ, tr €hall r€ìl ln¡uD'
inlunn€ @ysÉgê             ås É6t lorlh ln     E¡h¡ill.ñ      of the   Bm    klnd ¿nd ¡ñ th6          sme årun1 ¡s ìr loqulr.d             of   cqfÊcls, l^tufing        tha ltsblllbe0    spællislly sstu@d by opâ{ålq

i¡   psmgaàph 14 of th¡s Conkoçl Ope6lor lhal¡                     pwurð lþm tha þmpany or cômpsnlec wrlllng                       8øid   ¡nt{râm I ëírl¡câtq            or   æñlnéals lhal ¡a¡d ¡n6utg[6 f¡ ln lull lôræ
ándsflsl sfld ìhst ülo !!re ¡hðI ml b€ ø¡cél€d or m.tlridly dr¿¡ged wifþll lfi (lol dáys Fltr wfiten ôotkæ lq ôwÙðctor Opê{alú ¡nd Contrãcld rhtll óusê lielr
fspæiiyo unelemilm b nsm thå oth€r addtkrylly lnsured bgl gnly lg lhe çxtsd ol !hê lndõm¡if Élim obloêtloß ssrurEd h€rsin
ta.     REEPOa{S|StUlY FOR LOSS OR OAìIAOE, ll{DEl{¡¡lfY, RÈLÉÄSE OF llAÊ¡UW Àl{D ALLOCAtIOII                                                             OF     RlsK:

     l1,t cwtreiols Sqf6a É(l{llawll cwoew st¡¡rr rl$o rñôltt|al ¡t thq /b¡ ûñt0É ro ot datlrulloð d c$t 4þrr Ãttkt ¡q4prffit récsrlc{ !l
uhen ú hov ôuch damagø or dætuucllor oæw& and can1dôdot shatl ¡øl6se oqatølÈ ol an, tlsblllly    toy 6Ú4,l to99 órcepl ot &ñ29ê frdat t¡.to
                                           gubp.ñ!âlh                                                                                                      'ot                                   'os
 prevlslons oî Paâgßph t0 ot                                       11,ã'

        14.2 Cofilãcto¡t¿}+ioþEq{d!{a¿ttôpasl@slü!ñlfr¿Lð¡fiyrlôrdnætqdaß99laqd6tMcrtqo/Coññot+LtholÔqtlenqÉ,rrcktdttg;þglnel
                               ûd tool lolnL, ,nó ppnlor shell ralñùuËo Conlnctol tff irr à valw ol qay tsch lôa ot dtñtgti fle frlu6 aú b. d.ffilûed
 Itñflod tø, d¿¡l ptpe, ddlt aôil.6,
by øgMoôt hetwæú cotateatof ¿id Ôpñtot.s c!ññt nprk co.ß ot                     pac.na ol nùtènl ,N toPk.c.ñqnl ìoit ol 6tct ûqul¡ilúl d.ltvsod
                                                                     --:!!!_
lD lrro mrr!rí..

        11,3 Cqtrrela Eqlfpnqt . trfi/.løttâb] Ls q Oatp€É.. ¡Voùdrtrúddtnt dþ prwßfút It Sl¡ôps¡âúEptl 1l,l abwq OFAû ûú NW lúW
    tkñ lo¡ tut cgß to ú dçt/.eiø gl Cq¡tuoft f{¡ttpûMl Éut¡!îg lrñ lâd prwæs olH¡S,
rt Cl                                                                                                                                           COr   t   olte                  c¡strfü lM âls th. ùIW nd& lM
                                                                                                                                                                  "trw¡vo
ruóswÉco,brudgß qdre ßr otcm¡/Fr d.attrüvo ff¿Ddsre¡ddlvc it ltÉ ùUIngñttt,'
         |a.a     (WsÉqq)wttqteEþr¡rþ4a@,ilô,tÌyrtrJntt6/fuútatgþ¡ootßnhdüolôratl.þ/sø¡ú¡otttqicÞJss'ø.ro¿tloffi'
 ll|'tl/pt¡w]4 hglqttng, bul rol          ltûtú    lo,   cßtîg, tùbtnù wl¡ hqd equlprenl, aûd plâ{om tl apqltcohla, ægttdlott ol wheî of llow tuçh ûúaEê oî aiËtl¡ucllø
o..w6,       an.l    Opwlot shtil ralueë Conlß.¡or 0l .ny iltblllly tor oi!                           6uÊh lost at       dlffige.
         11.5 fhe Høk; þt          tt Mî t        q ,lo,á ¡rþUld ôe ,,Or|      O   t    dffiagqd, Opqatq eìþl öc ro¡ery rupo¿stlrß l.* ¡scrl da,elE lo w                             þú d       ahQ   hglo,   t   ctudøg    íþ wlîC
ftÊi.fr, gpetgrdÉf .rrê.$ CØaaatØü.tíssûpp{sa¿onltstl@. douàñtu..ûolúyt!ùolúyb.H*tyl(tùmgtaoØ rq{otÛ"e ,tore, sdsr¡¡,prpltl
Húd sd hdúnfty Corhclor trd lþ &ppilrl cortrclm ¡rd lrÉcon Aaly(oÊ ol W úer ,aw úd ngtlnl. any artd all ct.lùlí, llahilltÍ, and o$qst êrrf/¡g lo

         ía.ê Uidçrgwd oê!É!Ê¡ Opøtr srr¡,        de¡$ Cúl!âstú úd ta supflq!' aøÞûtloß ttd saùtØttcf*s ol üy l/* ol fty llô{ttr lbr, rnd s¡¡t FrÚÊc{
 aMqd        sd     lade,frlù Corffiôt ûd           @hc(6 üd ruàc@t ¡clgE of .ny ls ltú $d aE lh¡r dy ¡ad t{ d6ett ¡þtt¡lÛ, q¡t üpctæ ærtthg lm
                                                    tús   c¡pptkrt
 op€¡rôM ø# d¡r6 Cqffi( ú ftCùql ot tãluy !o, dít tæUM o!, ú to* ü h¡tprlûøl ô1¿ny pryty rlgtñ h wto oll, gø\ ú olh{ ñlt&l.øbffi. ù w' ll tl
 ttúgm ol ttfr ñ q oñLs¡rd ø¡!r¡9rust¡ htry. .tüûl¡rcnon,lo8,ú,ûNffis'r't¡åJd¡uôrôæa rodæf ,s ædæod(o ph,ãr6.lp$eþ4 ,boveito tuleøollho
 o'rú, ed br Ðy rûs tr dfipf! f0 ¡ry,børdo4 útÉ, øMolt ôðotdt lrr !{rttaa ot ate edì,
       u.f ,nsp¿c¡tcî ol úttqlals Fumk]hld hy OFUaton Contrac1¡or egr0* lo vrrnrly tnrposf slt dâlal.t. fufltt.hod by O|atlq, halota ualîg {ne aâd lo
  noþ Wq o, úy ¡{lpr.d d.!bct! twsrn Coffi¿fr. gtÐl to(bø tàble ld qy bs q&tsoû Errü¡E tw tpÆgtttùf¡!& funlôhúüe!þlopF¡sfy, O!$¡oftlndrftnuyw.lqthkP.ñgrâdt.tÊtths\,1öþ/' ,qedlãn(twãtoú.tldglÍlocaúfiú,,{th".*ryk*råT#Æîiy
C!øû.#p.hHtb p.ä¡ñph tt t,ißltdde,yttdrÈ¡t*t&t//f/.tlnmacatytinlÛof¡drffioóg.*rdáBþdi¡                                   ûotoß/f¡jhtEld6eolutwfiy aorodødar
SrËpañtñpn ç3 þilch Cdffi6 ûd Op*.íø ,rdrò,, ftæ ||(t be ,ueîìrlod ttw þy .neåro tbôlfù ,tffi.,                              Øú. *t Nt tß ¡¡sffi ttr! ß ttÛl o,
rrrårÞlrfo.r .fÉrr6l rÉ ,rdànDús, ú wlq*ny s*+suú¿ h ¡Ert û *lnle) üclx,l tu hâx!ñø lkit8 rsûråtd trd.l lprf€öL þH n ,¡ ê!'t d dttl Þad
lotunhcc requlaañMaa or tôdØnl¡!æ th¿ll .úôñat)c.ìly b6 .mMdod la cúioû ao lhè ñtxlûun nþalary thntls P.mlãod halû tuch taw.
      ,1.10 U.hll¿fy lü tflÍd Wú: Oròa¡tø rà.,,1 ôo ,hà16 fd t¡g God of ,rûrr¿trl 6ü lþf o¡ ttty *ltd Ftt, ß Q!,l s lot Ma ú @ve ú ¡ttl drútÈ dld God ot gp€rlt

õtrd|fri           ¡nC   Glorr       6øû    Nd Opqrtw s¡d/l rafr!ó, protrc( dc'!/¡d ,n¡t lodannlty Co¡l¡¡clof od                                                 ,1,   Ji.,pptàr+   corr.do¡s .nd eócotrülcþE             o1   tny al$ lrem
tntt.ga},ta iny           lhillv      {ot such coae
       l1,ll       Poltttllon    o. Co¡Eñlø.llod:                         Nol:É1,thstândlng.ñylhl¡g             la    lhe æal.try coûtrlnoú hqêló, ôxe.Pa                      ltþ ptovlalñ ol           PaøFf,rlpttt    l0 .n1C.    I¡¿FOR"ATON CONFIOENTAL:
     Upon ui(q nqw¡t by OpeBtq. tntqm{bq obtr¡nôd by CqntrðClor in l¡s colducl of drlllhg op€øttør on thls wÌ, ìôdudlôo, blt rol llrflÞd to, d!91t,
fomllonN ponltrstsd. the rcrulls ol æri0g, t€Bllno and suNsyjng, ôhàìl b€ ¿onaldsrsd @Dndsntfsl snd rhall nol be d¡voþed by CffiVsC{q Or n¡ !mdoy@' lo
sny peMn,      fm,      or   qpoElhn         olher thBn Oparol¡/¡ dss¡s@lèd atp¡€snlótivô8.

20. su8coNtRÀcf8:
         Eith.r psrty     Ey      emptqt o$er    ænlocb.r lo pedom sry ot lhð opoßli$ü or sMs3 to b€ p¡diJd s têld¡Ed ry ìl reIding to Erhlbn                                  ".
2I.    AITORNEYSFEE6
         ll thtè cstÞd ¡s ptsæd ¡n lh9 hs¡dr ol sn Sllqn6y lor ællsctlo¡ of ¡ny sum dG hEoqndor,                               d   sull ¡s b¡oughl on   Éru,   ot ôum dug lE.Gufide¡ rr9 æiþt1êd

through ba¡kruplcl of             aó[r¡tþn pæêdífilô, lhen ihð pnvallln0 påfty Ëhallb. enl¡llld lo rsvs¡ res¡qnsue slto.nEl8iæs ond ætls.
2¡.      CLAltl¡tANOLlEttSl
         Conù¡dor sgreôr to            Þy 6{    v¿¡d c.¡ôlms for låbol rot€íå|, servlæ, añ sulplì¡F 10 þe turnlshd by Cnt6r{ot tFGunder, and                                  ¡lË     to qllon m lþ¡ bl

s[h    third p8r1þs lo b€ f¡xed upoo           üp þåæ, ttE Fll, q olh€. property olüÊ Opeolq q l¡è knd upor whbh nid Kl¡ 13 løt¿d.
2I.      A9SIGNMËNI:
         Nrithet psrty mgy €Bsl0n thtç Contt€d silhoul lhe prior wrilte¡                  øænl      ol lhe othsf, ând 9ñmPl notæ ol ¡ny sudr ¡nhnt {o assign Jhåll bt givo l0 lbg
othâ. pâtv.     14   th6 evádt ot ôrch ¿¡¡qññânt.             s0 96óìgnfn!       pârty 6hðll romdn l¡au6   lo {hé othrr psfty as s guafsnlo. of (hô tþflormanc€ by {ìô ¡ælentr 0f lho
tEms of thts ConÍecl tf Eny sstenm.nt                     i¡ md€ thrt m¡tslllv         âllerr CoDtrsdolr l¡nåf,c¡sl borde¡, Cml¡sc,tó/s æmpênsâtim B¡all br 8qu!þd lo gìw eñæt
lo 6ny    ¡M.8       o,   d@os l¡ Cfft?clor'!           opit¡Uñg   6ft
24.      Ì{OTlceS ANo PI"AGE OË PAYI¡€NTI
         Ho!@!, rapo.b, tñd oth€r               ffirunhál¡N       ðqu¡red or gormìttÇd by üi3 C@lracl lo bê gifin d g€nl ry o¡e p¡rfy to hB otho¡ ¡håf bo dolþtßd by haôd.
ma¡þd, d¡Oit€ty l¡rNmfllod             d   tôl€@plod {o tho   .ddrols hsre¡nâboW ¡hfrn. All ¡umú pay6b!ó h.roundsr lo Cqfacls rh€fl bo PayâÞþ ¡l ilr 9ddË0 haËlßbov¡ 6hd.
u¡lôss olhêNkÊ 3p€cllì€d lìoÉln
2õ.      CONT{¡IUINOOBLlcATlOilSr
         Notwilhstafitirû thå         t6íriÞllü     ol this Cøûad, lh€ parlirT shõll      mtlnlo    to b€ bq¡nd þy thê púv¡eþne o{ lnf8           Coilncl thål r€ãsmbly æqui6             m      ecllon   ø
rdbaåi¡M rtrr             rûfJr   ttrn{ulidr
18. HfiRgAOßEËlt'lMi:
      Thl6 Controç{ @nslfuter he lull u¡doßtándlñg ot fre p€rll6, ðnd s mpl€le a¡d €K¡udw ôt¡tcmnl of ll1ê tffi ol (helr 8gtæmenl ond ahrll ordus¡vely
øntrot 6nd !oy6t¡ stì wrt{ pêlornèd tÈóunds All ßprê8onùÊtioñ!, odrr!, 8rìd undedÂklngg ol $¡ pql¡ss nsds plhr lo thé.íectivÊ d¡þ lElæl whôlhÉr onl
or ¡ñ f,l1Íno, ðre ru.gnd t*cln, 9nd no oll6r qlr¡ct!. rgHffint! ar wl ødeÊ, e¡ecuted lxiq 10 lhe ¿xæll¡on ol this C61r¡cl !h9ll ln ¡rry woy ÌNdify,
src¡d, aller or changd otry d lh8 tem6 q ænatilion! lot out hoæln.
2r.      SPECTALpROV|S|ONS:


27.1 Exhlblt 'C¡ -           g!¡l4gQl!:l¡lgthlfloúd9!! l.                .tl,¡chêd hne(o tnd nrdo å      p¡¡1hoHr.

-
¿7,2     lnlhãevrntot¡nydtrput.rtrhgoutotorntltdteUrl¡Cdtñct.tlopañls!.9ó01ù¡tJud¡dlctionwllllhotclullvtlywlthtù0.tâtoondfqt.nlcourtr
         ¡; alãurio;- |iårií coúntv. texr¡l oæiaGr ¡iËoinã !ìnisn¡G it¡ãluil¡¿iotlin of tho'rtâte end lode¡ol courlt ln Hôutton,                                              Hirll   County,   Toxrl,.nd
         w!1v9. rny obléctlön lh¿l'iuch courti am an lrñpbpd or l¡conwnhnt voîuó or lôrum tol ôuch dlaPubc'
2?.¡ Fot mrfodù of dold dutlnq rlo mvot. c¡6od bv clrcunll-ncã btvond csÙldot't Gml@|, lnclultlns, but nol llnntd to' lnclêmonl werthf, l'ct of
     rv!,hôlltty ol ro¡d.;bc¡t¡oi, tän¡ærtåtlq qulpiMt d p{mttl, Opo6tor !hrll p¡y Contr.ctor å d€lry ñtc of ¡17,000 per dty.
27.4 cr¡rls Ddïnsereoh¡iåTírbÍû[3;üjl;], .r åaillrle of corlræto., rholl lnwlÞ¡ oF€ñtor' .nd opor¡(o. rh¡ll pev crnrlo sæÛ p.r d¡v (6pûd ta nro¡!61

         Th. Cthrlr Rlù W¡(.h 8v¡Lm EoulDmonl lrctud.. lhl follo'¡dnqr Drllld'r wrk.artlon, Comrnym¡n æhpr¡ts workltÂdor, Tælpuah0r.comPutsr
         wrtrtrtloñ, díottl¡bll l¡¡cr¡tnO ¡y¡lqri¡, hook lotdlù¡t sçlgh! rct rt lorquo, rct¡ry RPM, pump p!!sur€, pump ttoko øunt6 (2 pumP¡ lftlud#), pn
         volumr ffobor ll, prcbi lnclsdld), t¡lp tnl volume ptob$ {'l probo lncluded}, ril r.tum nowp¡ddle




2t,      Asc€PTAilçEOFCoNIRACI¡
          l¡hg toagôlng Canlt cl, tnctudlng l¡la prcvlslonc talàalng aa lndøñn¡ty: fr¡¡ar.                          .(   tl.bÍlitt, lnú atlac.üon af rlsl( ot Su¡podtnrht 1,9                   gd   0.3(cL   I

 patg6phttOrndt2t.ndsobpangmphtll,lthmughl4,l2,tta¿lnow¡odged,agro.dlotnds.c.ptadhyOþ.6tÒtthlÊ.îfr*r*                                                                               lTÍ.2OJq'I

                                                                OPEfìATOÊl
                                                                                                                                                                                       /-¿
                                                                              st:
                                                                           th¡cl


 fh6 torcEôlbg Contñca tnctu.ilng lho ptovti,ß,na rclùilng to lnli!¡mÍW, úlaata 0l tttþiltty tnd tllocrlloù ot ¡lôk ol súbp.ttgdqha 1,9. 6,1(c)' P.ilCûpht
 loândt2.çndSubl¿Egôphsu.lthtorghlt,tzttsachniwlörtgrd,rg$úlorndocc.pledbyConlrtclotlhtt                                                            f , - d?yor--:;tÛDlgrlþj',--zt.:l!-
 wâlctr ar t    ¡r olfoot yo d! ls ot thls Contlc¡,           ¡ltbloc1r ao   t¡g âvatltbtlry, .f,a! tub¡oôl   b .lt ol   ¡tE   aumi and ppvlttoat, wtÙt lha !îdq9aildang lñr1 ,f w'f ml ôs

 hhtdlûg upon         Opñtot          ñilt    Apentor Itæ ûot d na accapaancê, amt wlth lho letlhor undqslandlnt lhel urleos                        6ld    Conar¿   cl   tt   lhus qættlød by Opwlol

 vlthln                                    or aôê ¡ôovo   dêft Coùlrrôlot thatl b¿ lâ ôè m.inú þound by llt slgñâlunthatdo.
           -tt!Su[!L.lrys
                                                              cOilTRÀcTonl
                                                                               Byr

                                                                             Tllìe:




                                                    tÚ.s Oãyúùde.Pæ61
                                      CepyrthtQ 2003 lntemalì@lAseodtlþl of D.llling              tonkÈdts                                          ,:tr','."-$Í#        :liîHg*-"*
                                                                                                                                                                                                     r:\
                                                                                                                                                                                                     ç
                                                                                                                                                                                                       t,
                                                                                                                   ËXHIBIT "A"
1o   D!þþ.k Cørøct           dated
                                          -___grü!s!cJ.jL*
                                                                                  20   lg-
OpeEtor         Psr Mftlnl¡               MC   E¡.mr. LLC                                                                      Co¡trfftol        u'å.Ê      ndlllñd llCÁ I P

Wçll    t¿sw    ûnd    Nil6l¡ã              1^ h- .ârl.ôd               hu


                                                                                               gpgcrFrcATlo¡¿s ANo sPECùAL Þhovl5¡ON8

L    CASING PROGRAIJI (6æ                   F.tðgnpb 7)

                                     Hotr                             Cl¡lng                            Wilght                               ðãdã                    ÂpÞrÕdmrle                           W¡h o¡   comnt
                                     SÞ€                                8l¿s                                                                                        3{lih0     D€prù                          Tlfre

    Cooductur                                                                            r¡.                               t¡s,llt                                                     n              _hrs
    8u't!co                                                                             ir.                                lbs./ll                                                     ñ.                                   hrê

    Pñt ct¡ô¡1                                                                          l[.                                rbttt.                                                      fi                                   hra

                                                                                         h.                                tbín.                                                       tt.                                  h6
    P@duGllgn
                            -h.                                  -                       h.                                þs/i.                                                       n                                    hß
    Lln.t                   -rÍ                                                          h.                                lhrn,                                                       R                                    hB
                  -ln         ¡n.                                                        ¡n.                               rbrfr.                                                      n,                                   hr6
                  -ln
2. ttluD COIITROL PROGRAÍ {9.ô Subplngnph                                         8.2}
                  -ln
                Oeplh lîl!rul
                                   (fr)
                                                                                                                                          we¡9ht                        Vhc6lty                             W!t!r    L{
                                                                                                                                         (lbrJgal.)                       {!trô!}                                  (6)
            Fþn                                            ¡o                                  Type    ¡lud




olhs ñud !pe.¡l6lbô61




3. INSURÂNC€ (Sæ               Prñ¡6fù 1ll
        3.1 AdeqqleWork*'Carpen¡ôliolìnluEnëemply¡newithSaateLsffiêpollcâbleorEmplo,ye.6'Liôbililyl¡luÊnæwlthl¡trilsofl----¡t!.11¡.Olll!9l[---
                 óv.rlnt     all    d Conlrrclalt eñployæs rcúlng lnd€r lhlt Cffir8cl,
        3.2      Coûm¡rqlát (9r Cofipßtunslvó) Gôô6ñì Llô¡ility                                       t0gulåffi, hc¡udìng çorlactu¿l obh0.l¡onr a! rsÉêcì! lhk Cslmct snd protq ævwgp fø åll
                 othlr ôll!åltons           ðsorþd          ln thi6    C¡f,hd.     Thô limrt ibôll bó      ¡----!E-f!.L0.¡lllQ¡__-               øl¡¡trcd 6lnol€ llf,tl per @ßo@ lot Badit hlùry {¡d
                 Proæíy      tsroo€
        3,1 tutombi¡rPqbl¡cLloutityhsur¡mÞllhliIilsOfS. onâlllmllllon                                                                torheds¡l¡q¡njuryolsec¡pqm.ndt onoll¡mllllôn                                         J*oödl
        EeldonllandAulgmulsP!il¡ofleþililyPorsrgOärm€slnußnævdlhlknltsofS                                                                  om{11ñllllon .,, ,.føe¡chaccdenl
        3,4      k|.                                                                                                                        .lhô Sþlutory   Wqkon' gmpgrr¡l¡en           lnË!raÂðr{4d*¡*$-sd¡e
        liôbi¡¡ty vndåÉlhó         L@liô{                                                                           Ad{€d{rltìrD.{
        þsh   del¡lsiF¡¡q¡{e @ 9íæn ¡nd I  =*---J€€tT*s¡dgil,
         3,6 Ohor¡nr!rsræ:-gxe¡lJh¡4lryrnB,.flcrlntlì.m@tilot¡¡amlflordolhr¡llîúrúßot¡.l.t.t¡ndàl!.qmntorelltórlrç¡llrplËlntünnæ
        ti ¡ñ.ñâr¡Ár        ñd h.              ¡h.r   t{ñ nlltl^n        lãllr¡        l¡¡rdåñ    th    llrhll&h



{. ÊQUIFMÊ}¡Í, MA'ERIALS ÀNO SERVIçEE IO 6E FUÊI,IISIIËO BYOOIIRACTOR;
         Ihe ruchi¡cry, oqulrmrt, tæts, mta¡arr,                                       Bcpp¡i.r. Jnr(tumnts,               Elplæ¡ åñd löbor her€h¿ner illlod. ¡ncluding sñy lÊn¡podaÙon r.quléd lor luch
ìteñr, shall     be    peddôd at thswoll               kË(s           st lhè 6xpss€ ol Conlrectq                   lnlso   oth€rwi66 ñôtod by thls Cmùâct.
        {-l      O.llllog Rlg        'Subldl          to   â{¡l¡¡blllty
        Complote drìtlirig rig,           dêr¡0ót{d by Ca¡ùâdq                    ôs   itr Rþ    No"                                        $e mid    ¡lcm6 qt   equlÊruñl    þ€¡ng:

OÞwrl€:           i¡ekÉ rnd lrodal             --,-.]P!l-tld ¡ryeñoil ttt¡ched                   h.ñ      ¡rd m¡dr ¡           4il hwl.
Enoinê!: Mrko,Modsl, ¡nd                   H.P .,*                                                     -Ël!:*-.                      -
              No. on     Rig                                                                                                                  --.-
Pumpsi No I            M¿kE, 6¡¡€. gnd           Prel
              ilo.2 M.ke    , Si¿e. Bnd          PMr
Mud Mixlng FuñÞ: M¡kG, siæ. Énd                            PM¡                                                ..

A8lffivt     PñyonlêEi

                  Sho                                   E   l$orloltPr.                                       fllk6   &   ¡lodel                                       Nunbc.




 g.O.P. Clo¡¡ng Uñil:
 B,O    P Aæumulator:

       ¡:       DðfihkliñbeË.
       4,3 Imâl9u¡ngs             of drill plp€ ,ñddrillcollåß tpæ¡ned     6¡ow-
       ¡1.4 Cdv€¡ijonsldriltì.rdkÞld
       4.t      C¡rcul¿ùngmudÊt5.
       ¡1.8 ñæ6¡åry         pip€ mckiând rlggiûg up rutodâ|.
       4.7 l¡qmldof¡g€Joâ0¡d¡krd$$¡{L
       ¡{.S ôhâl.       Shskor.
       1.9
       4.aa
       1.11
       4.17
       4,'13
       a.l{
       4,1õ
       4.tc
       1.11

5.   EqUlPMet¡t, ¡¡lAlËÉûÀLêAtlo SERvlcEs To BE FURNISHEþ gY OPERÀÌðRi
       Tho mâÇhlngry, eeuìpm^1. l@le.           elsiúI3,    s!ptrlids,   l0suumts, æûiær o¡d lobdbgglnaig                  1i9tå'd, ùrçl(¡ding   sôy   tr¡nspol¡lim rêqulld lor suci ltËru, sh¿l ba
prov¡ded st the    mlll$âtkh       åt lhe oxpoflÞof    operatoru¡la$ olh€D¡se noled ¡ythlâ Cortå¿t

       5.1      Furnleh ond m8irlr¡n ãdôqusl€ rqclw.y          ?nd/otËnållo                   rlghl{lwey,lndudln0     r¡0h16-of.My tE.f!8¡ând w6lü llnÊr,         rlvorm¡¡¡ood, hlohwly
                cra93hl8. galôs ondqtl¡€ gugd¡.                                '@lìm,
       6.2      Strko   lffillon, dea¡¿nd   grâdo    l€tlo¡.   ond    provld6lùMßuìd. ìtrclud¡n¡ ôútlæ¡ng wtdn ne¡æry.
       6.3      Têât laflk8 wth ÞrÞe snd ftûngs.
       ô.¡a     Mrd slorogþ lankr w¡llì pila sld fltinge
       6,5      Sepårâþraöh pip€ s¡d ñtl¡¡gs
       6.6      Lrh.and trlorirl8      lo Çônnedând dbcoonocl nüd Þ¡k, le¡t l¿nk. and mud û6.                 æpanloi
       5.?
       5.t      orfil¡g m!d, ciEmiülr, losl¿kcuhtlon mtèrið|, ând olher addil¡v*.
       6.S      Pip€ lnd ønæÍqn! ld olldrculálng line!,
       5,t0 L¡borlo lsy. bu.y r¡d        reow.    eil drcuJÊünt l¡nèt.
       6.t{ orill¡ûg b{s rerftõ. nrmr@lter3, ¡tattlÞss s.rd 8pe4¡rl tæh.
       5.12     Cfflel    nsh¡09leì 9rrylws rnd l@l         r€ñtEl.
       6.1t WE lhe@ro tiþ q hôsd¡, se b¡rê¡6 and wie       ær.                       øLl6lf        Þqu¡red.
                                                     'i¡e
       6.14 Goñenl¡oñ¡l@rê bll8, cdo øtche6 and øF b¿rrlt.
       6.{6 Dlsmnd @ barèl*tlh hê€d
       6.16 Ç9Õenl ond        æmün!        ærvic..


       S,l0 Dirætìoml. elip€î. oro&lrqcp€.i¡l r?rhôs
       6.'19 cun dJer p€domllng sryhor.
       5.20 ãpþ9¡vg3 snd shmuoo d€v¡@!,
       t.?l     Fornêlì.n testing, hydråúllc f€cludng, aaldi!¡ng å^d olher rel¡ted servl68.
       6,22 Equlpænl for drlll lfsm tesüng.
       ü.2t Mld      logqinosêN¡ca8
       5,L Sldiloìlcüilg    æry14.
       5,25 Wddirg seryþe lor weHing hottm joht! ol €sing, luld€ shæ, ñæt 6hoo, lþ€l calhr ród i¡ ðnrecl¡on with lßlãllìng ol Fll hqd eqûipmt ll requ¡ed.
       6.26 Cai¡Dg. lubln!. li4e6. sqæn, nôal qrllErs, guldB sñd lìo¡t shæs $d aswíâ(ed Equirrænt
       5,27 c€slm ssål.16rs and 6ntrålteÉ
       5,2i Wclt hsÞd @nnætionr s¡d ¡lt i{lipnsnt trc Þe hsþlbd tñ or d well o. qo {tæ pDnlrË lor u!6 ln ønnælþn wilJì l€sÙ¡g, æmplstir and opdâtlo{ ol ml
       5.28 Spæ¡sl or add€d slora!ô lor nud and cheñ¡cåls
       6.30     Cæinohead,APlsr¡sg,lo6lomlothotShw[forthêHmutpGv€nþß8p€cmôd¡nsubpañgBph4.labovô.
       ö.31     Blo@t preveoler teoting pâclol¡nd tB¡t¡no s6ri6¡.
       9,32     RÞplðæffi|o¡8OP rúbbar¡, €l€mn{3 9nd *e16, ¡f æqciqd. after iniliÊltost
       !,3S     Casing Th,c¿d Prct.clæ gnd Côo¡n0 lubric€ots.
       6.t4     H¡S k¿¡dng aod      êqlipffit   ðr   nw8sry      or âB raquifÉd by     l¡*,
       5,15 slG &ptlc       ¡y6tem,
       6.!6
       6.¡7         fhlrd oåtu ÊOP ló.tlñd..ñlCe.
       s,¡8
        6,39
        5,do
       6.11
       5.{¿
        6.¡¡3
        5.U
        ó.45
        õ.¿€
       6,17
       5.r8
       6,49
       5.60




                                             tu s ÞaFø         b*e .'úd         A' .   Pqo    2)                                                        Fw pþv¡drd by Fgrfr6 Oná'ôlôk
                                  CopyrighlQ 2003lñlÞr¡ålþMf          Ass¡âllon ol Orì¡l¡og Cont æid¡                                                  t2t4) S{G8429' Fomso^Aoisk øm

                                                                                                                                                                                           Q*^
                                                                                                                                                                                                            R.víd A!il, m3
8,   EAUIP}IEiIT, MA¡ERIALê ANO SEAVICÉS IO AE FURNISHEO SY OESIG'{A'€O PARTY;
     Ttìe dlåchi¡ery, sq!¡pmenl, tqols. mltsri¿ls. suppliss, ¡nslrure¡ls, sryìcês, a¡d låbÒr                                                    listed as lhe lolfming humbered lteru,        ¡ndud¡no âñy    Íanspolrlltr
fequicd lor ôuct, ilsm unb39 olÌÉNisê ôp6irßd. shs[ be ptovifqd ál thg w€]l                                               lslkx            and al lhe exÞe.te af   tia patfy hofslo   Es   d.sþnllèd by ân x    ßrk   ln lhê

âpp.oÞ(iålê golunn.
                                                                                                                                                                     Tq Bo Prevlded    BY.nd
                                                                                                                                                                          At'lhr Expons' ol
                                                                                Itofr                                                                  Opsrrtor                                  Gootr¿otor
     6.1       Côll¡r and Rdrwàys ....                                                                                                                   ,(
     6.2       D¡lçh€e 8nd rumpr,.......                                                                                                                   x
     6.1       F6l   (bc¿tod ðt                                                                                                                            x
     5.4       F@ltines [enqth
     6,6       Wllôr al aúr@, indodiog loqúlâd p€mi13....                                                                                                  x
     8.6       Walerrell,rncludrng,ôquúdp€rmls.      ...                                         ..
     ß1        Wãter 1ire9, indudrng requìrcd p€rfiits-..- ....-.,.., ..
     6.8       Watôr ôtoßgêtðnks                        Épac¡ty (Por tlg lnvênlary). . .-.,                               .
     6.0                                    ---_
               Pohblâ wtá and bottlod w¡t.r......,                                                                                                         x
     0.10      !9bq lq operale Ftsr wEll or walor pump lRig crew only) ., .,,...,...... .,..                                       .


     6.lt      Ma¡ntenânæ of         Ét¡rFll,                ìl rgqui.ed.. -....        .                                                                  l
     6.12      Wåt6 Plmp,.,..
     6,1¡      FuBl lqwat€r pump....                .,

     5.14      M€ts lcr engines and Þole¡s. d mlo6 å0d frud                                      puûp9.. ..,..,..,...,.. ....                              x
     6,1õ      Tránsponaüon 9t cotrodðar propefty.
                                                                                                                                                   sF Prr¡onplt     4,1
                                                                                                                                                                    ¿.2
     6,16      Mst€dals lor"boxiru          id'.iç snd denlck.                    ..                                                                                                                 t{rA
     6.11      Sp6ta{slrinosof d.illpip€ ând dñllællar6 âs                                  lollmli
                                                                                                                                                           x


     6,10      KBlly ¡olnts, 3ùbs, é16B10rô, to¡96,                           llipg 8nd 9OP råmt lø v9ê wlù rpeqql
                                                                                                                                                            x
     a,l9                           for KetlyJoìnl sñd eac}rjoint
                                    inride ol Srrlðæ Ca8ìnq es ráquied,
                                    sklno6 ol díill fip€, .-.
     6,?0      Orill pipe prolælord lo. Xe{ltþnt and drill pip6 rùnñlrE
               inld€ o, Proleclio¡
     6.2t      Rele ol FGMIÞtìon           retdin0               dêviæ         {C.nd0 e}ð!(rcn¡c}....., ...,,, , .,,,. . ... . -..
     8,22      €xt€ t¿bq lq Môrñg                   ¿nd      (æntng ærì¡q                   (Casin0      @3)., ..,.....,...     ...-   .                    x
     9.23                                                                                                                                                   )(
     e   .24   Pdtr&iing           longg                                                                                                                    x
     8.25                                                                                                                                                   x
     s.2ô      Tublrc leols                                                                                                                                 x
               PMr       lubino !o0O . .,.                                                                                                                  x
     6.2t      Crd g@ls,                                                                                                                                   N'A
     F.2t                                                                                                                                                  NIA
     0.¡0      Seryæ TW ßoâl ,..,. ...                   .   ., ,.,       ,                                                                                ñtA                                        i,¡/A

     3.r.t     R6t Hol€ -........,,.....,,...-...........             .

     6,32      Moùæ Hole
     6.tr      Reôêrve P¡ì$......,....
     6.!a      Upp€r Kel¡y Cæk                                                                                                                                                                         x
     6.36      Lowt      KellyV"tve-.,...                                                                                                                                                              X
     6.30      Orií P¡!€ SslelyValve                                                                                                                                                                   x
     6,3?       lnsid6   Bl()wtPre€ñ10
     e.38       Ddllino hole lor or driving lor ænduclor Þ|pe                               .   ..,.. . .,..,,,.
     6.30      Chsrges.   øil ol bonds lor publìc roads .-
     0.10       Pod¿ble     T.ilel...
     6.,11     fralh R$pt6cfe.
     5,12      l¡{þ}+¡o¡}*Shol€ Sh.kor                          (Por rlg        l¡vonto.yl.                                                                                                            x
     8.¿t      Shgle Shake. ssænr
     6.44       Mqd Cl€aner,.        .-    ..                                                                                                                  x
     6.45       Mùdlc¿s Sepðrator-              -

     6.,16                                                                                                                                                                                              x
     0,47
     0,48                                                                                                                                                                                               I
     6.{t       Ceótr¡luge. -... ....,.,
     8.50       Rolåtíñ0 l-loåd .....-                                                                                                                         x
     6.6{       Rol¡ting    Hsd      Rql¡bers            .

     ô,62       Hydrevlb Adjusiâblo choke                                                                                                                      x
     6,53                                                                                                                                                      x
     0.6r       ôgmqu.løüoñ, lyæ                             lcellulrr ohont for rlq ulo on¡vl                             ,........,.-.                                                                X
     6.56       Forklii,   Épacily@
                JLG Gt066A {10.000 llt llll glth ôutrlooe6} wüh å Sbr lndugtrles Q¡lcft.T¡ch
                Tru3a booh f,todol l]02-JLG                                                                                                                    x
      6.66      Cqro!¡oo hnib(gr           fq       pro{e(lrôg drill Éldng.
      6,67
      6,66
      6.69
      0.60




                                             (0 S &ñß Øñlrd - 'f.ùbú A' . PaF 3l                                                                                              Form p.ovided Þt túru Or.A-Dlsç
                                 copyrighl o 2m3 lntmaùoNlAswiãlifi qf Dûl¡ing                                        Cúlrèclo6                                              (?11) M0-9128 . Forñ!Odoilk @'t.-
                                                                                                                rh,ardáfr,   fi9
t,   oYt{ERIROVIåION8!




                              lu.A    4tfrÌ   Csrhd   . Ìgr¡rÕra   Æ-    P.r. f,               rm¡wlrôdÐFomo-*0"-/ \r'
                   Copytlght C 2003   lr{añelodl Ataodrt¡oo              Oilllîg CO¡rl¡aCOr   (2r1)   FirfnoñAffifp,rl.'.
                                                                                                 f1l':t{20.
                                                                    oa
                                                                                                                             .."   }
                                                                                                                                                                      ¿001t
                                                                                                                                                         ^íkd^rl,
                                                                                 Ex)flãll'8
                                                                        {Sü Subp¡rur4h o.¡ì

Thô   tublrho   dru6, ïtÉo rw¡nd   bt   ltr m lEpoîrtôrt    h   l¡! ostt   ct   !y   FhoÉ     s! ll lï¡iy €t   qi;
({}         Iho Ëgud oppdùrfiy Clsm pGstbilf      ¡n   4'l CFß ôû1.¡.
{2}         Th!             Àc[s cbüþ prnslbðd ln 4t Cti 60.260,4 n¡ddl¡g Ft(anr r¡d rctøo!                      ol he Vlelntm   d
                 ^ltimtfut
                 Añmalrla Âdh Clu!ô ¡or hrñdløpprd wlt€ proædùcd i¡,1! GFR ôû?4t.,0
l¡t         Ths

(al         'lto Ctdt'lcâudr dco[plr¡6wl'l ErModltrol¡lldl pnst¡.d h {0 CFR 15.20.




                                    (!.3 ù!e, Cûú -'Þ.1üa t' ?.9a t t                                                                 Fm pÈvlrod by Fmr OF¡Éob*
                                                                                                                                                            m
                         copyigil c 20ll¡ htrnrlronrl A.¡oddloñ ð, ¡'tlhe            coil.¡dm                                        (21{, 340¡4¡ú. FmsOriAOhú
                                                                                                                                                                  \'
                                                                                                                                                                  t

                                                                                                                                                                  \_
                                               EXHIBIT "C"

                               coNlRAtroR6         SPEClAL PROVISIO¡lS

1.    Conlractor shall furn¡sh initial t€sted annulãr preventeÍ el8mênt. lf lha ê16¡nent is dãmag€d du€ to d8struclivs
                                                                                                              glemsnt.
      ètêmsnts fntroduced to thé mud, €(r¡ppîng, or oxcess¡ve lssling, the Op6rålor sgle€s to fufniSh å no!ry

2,    Chemicâl Addltives to (he mud for prevenl¡ng orìdât¡on of lhe dlll strlng end hydrogan sulf¡d€ scavengfng
      ohemioalÊ lo l¡âåt thê mud or drill¡ng lluid as nooessary to romove sll traces o¡ HzS End lo côntrol oxygen
      sorosion lô Þe lu¡n¡Ëhed by lh€ opêrâtor

3.    Opénlor shallfumish all labor, squ¡pm€nt ãnd mater¡al8 to alean rig after use ôf oil baso mud aM/or éompletlon
      lu¡d.

4.    Ëxtra co6l to r¡g up lor dr¡ll¡ñg with oil þase mud includ¡ng, but ¡ot llmitod lo, tho coöt o, pll coveE, åteam
      ôlesners, drip pan8, mud vacs ¿nd cleaning materials shall be at Operator's exPensô.

5.    ¡ô¡tial lnsp€cl¡ôn of all Contractols drill pipe, drill Õollårs, kôlly, kellyjôints, velvås, subs 8nd IWDP shsll þ€ at
      ConlradófB oxpengo. All rspalrs, ¡€placemênls ând haul¡ng for repa¡rs wìll bê at Cont.âclods expense. (fhe
      lnsp€díon w¡ll þa to T.H. Hill, DS1, Category 3 or its equ¡valent).

0.    Subsequent inspec{ione (lnclud¡ng thê ¡nspÉclìoñ at lhê end of the lob) óf all dr¡ll plpo, dd{ cóll¿.â, kelly, kelly
      ¡olnts, valves, su¡s snd HWDP shall be €t the operalofs expênsê. All r€Palr', ßplscamonts snd hsuling fof
      iopairs wlll be at OpeÊtor's ôxpsnse. (ThÊ insPecllon çill bo lo T.H. l'llll, 0S1, Catogory 3 or il8 equlvalent).

7.    Opsrator shall fum¡sh all ¡creens for ¡h¿le shakeß.

8.    Operator shsll fuml6h sll polable watsr for Op€rátor and Conlraclor peñ¡onnel.

t.    Op6rator, Op6ratolg repr€gêntstives snd Operatofs suÞconlractors âhâll supporl Contrector'3 sãfèty Pollci€s
      snd Prõædurss ln geno¡al and ¡n parliculár, w¡ll comply wílh all Conhsdofs personsl p¡olectlve oqü¡pment
      r€qulæm6nt6.

10.   Operalor w¡ll be responsible lor th€ provb¡on snd mâ¡ñtenance of åny sile sêptlc systems.

11.   Controqtor will provide only one size of mud pump llners. Any addlt¡onsl sizes rcquimd by Oparator w¡ll be
      provlded by OÞ€rator ål Operato/s cost,

12,   All third parly egu¡pmðnl requirod to n¡pple up/fl¡pplB down BoP êquiprnent w¡ll b€ prov¡dôd ând pald lor by
      Opereior.

13,   Thè late6 c¡ntain€d in this Contract are t ãõ€d on the r¡9 lnventory atlached hereto. Any ûìod¡licat¡on or sdd¡tion
      lo lhê rig requeEted by Op€rätor will be âl op€rulor'6 expensê.

14.   Operstor shsll tôst BOP equlpment ât inlervals as 6p66¡ll€d in fôdeta¡, ôtslo   ot loc¿l Fgulatlons, API
      ßeçpmmênded Prâóticê ôr evéry twônty-óns {21) days rvhìchêvsr int€rusl ¡s more âtring6nt All testing will be
      performed by en ¡ndêp€ndênt têsung compsny ptovlded and ps¡d for by Operåtor.

15.   ln 6ll oåsês whers Conlraclor'g employeès (i¡cluding Côntrâctór's dirðcl, borowêd, specisl or glÊtulary
      añploycot) ¡¡f0 covertd by lhe Lou¡sl8na Worfiecs Comp8nsal¡on Acl, La. R. S. 23:1021 e¡ sê9., Op€rato¡ and
      Coñltdctor ögm6 lhåt oll Úork and operâtìon8 perlorÌl1sd by Conlrsctor snd its êilployoes pursuant to th¡s
      agra€menl are an lntegral pãrt of and ár€ lssont¡al to the âbillly ol operâtor to genofetð Opsratols goods,
      producle ¡nd serviaes. FurlherÍ|oß, Operalor and Cgntador agrês lhet Op€rato¡ ¡s s slalutory 6mployôr of
      Conlractoiã omployees for p!Þo$es of Ls. R. S, 23:1061 {A} (3), Nolwithstand¡ng Opôf¿to¡". status as É
      ot€tutory ômployer or speciâl employ6r (ås defined ¡n L¿, R. S. 23:1031 {C)) of Contraç{or's employêe$,
      Contractor shell ¡ernain primarily respons¡blê for lhe paymeot ol Lou¡siana Worke/s ComP€n881¡on benefils 10
      its employeas, and shall ñot be sntitled to seok oontr¡but¡on forany such paynenls from Opelotor.

te,   OÞølâtof, ilå p8rsñi, sûbsidlåry ond'tfl¡lbldd corpoÈllon3, a3 $ell sr lhe eñploy69s, olûcoru snd dhêcio¡s ol
      asch (õôllóoltv6lyi 'OpèratÕl"l ls óogni?onl ôt lho N8bçr3 0¡0pulð Rô¡ölutlon Prögr'¿rñ rnd wiBhrs to bsc/cma an
      Elåctlng Entlty, as dóllil€d h thåt Paogram. Aoco|Úlngl!, Operótor r¡d Nrbors lnduslr{os. lnû ('Nabors-) horoby
      sgrÊe lh¡t Cù,€ralor i¡ sô Elécl¡ng Enlity ol lo rll DìspúéE bÊtsrÊôn Opsrator ând lhÊ pmÊånt and tôrñ6r
      Employeea ånd Appllcânls of N¡bor¡ puúuanl lo lho Nabm Dispule Resolutlon Progrstn aû it o0rËntly èxlBlr
      snd ås may be amanded from t¡m€ lo lime. ln the event lhe Progrsm ¡s smendod, Nãbors ågrees to Provids a
      copy ol lñe omendmont(s) to Operator, Opsrator mãy w¡thdrâw lh¡s õlêction to parlicipats ìn thê ProgrârTl at sny
      t¡me by giving nolice ol such wÍthdrawal to Naborê, such r€vocåliôn to be etfêclive w¡th rê8p€d to a¡y clsims nol
      yet init¡iutêd ãs of ths dats of revocation. Operator understands that il is bound by the terms of the Program
      wlth respect to all Disputes ú,¡lh Nâbors emp¡oyêes, r€gardlose of whether suoh Disputs is lnil¡ated by the
      €mployee or by Operalor. Operstor and Nábor6 actnowledge that (he Progrâm does nôt apply to dlsputes
      belween OpeÞtor and NaÞür6 ând lhat thð Plogrâm doeâ not alt€r lhê leÍììB of any indeñrt¡fcstion åqr9€ñent
      bólwæn thm.

17    ln tho èv€nt OperÊtor 6lêcls to drill å 6ubsl¡tute w€lt lt shall bê Operâtois obl¡gatlon to ådv¡ss Conlrâctor ln
      wr¡t¡ng of such change. Notw¡thstand¡ng Operäloað fållure lo notlfy Contractor of such chångo, the tsrms of thls
      Conkacl shall epply to such subetitute well as if êuch subslitute well weÞ the wêl¡ spec¡tìed h Pårågráph 1 ofthô
      Conlrác{.




                                                                                        Exl¡ibit_C_0   I   _Oklahoma_May04
                                           NABORS DRILLING USA, LP

                                                 PACE ISOO          -   RIG F26
                                Programmable AC Electr¡c 15O0llP Rig
DRAWWORKST              11500 horsepower AC drawworks featur¡ng regenerative AC btak¡ng. Drawworlcs ls drlven by two (2)
                        800 horsepower AC motors. Autodrlll functlonality utll¡zlng AC motor'

P1OWER   GEilERATION:   Three (3) - Caterpillar 35128 engines råted at 1.476 hors€power each, driving one (l) lGto 1365 KW
                        generâtor, for a total of 4,428 horsepower, AC power generatlon, Variable Frequency Drlve (VFD) and
                        MCC unit¡zed in a single house,

¡{Asfl                  Pyrarnld F¿* Movlng Lãnd Rlg 152'three sectlon måst mðnufactured b API'¡IF specincatlon. Statlc
                        hook load of 1,000,000 lbs. on 12 llnes' Mast ls ralsed and lowered uHllzlng hydrâulic cyllnders' Mast
                        has lntegrated top drlve ralls (enables top drlvê to travel ¡n mast dudng rig move)'

SUBSTRUCTURE:           Pyramld hydr¿ullc¿lly elevated substructure w¡th 30' Roor helght and 26' cleðr height under robry
                        beäms, Sub*ructure is rated for 1,000,000 lbs rotary load slmultaneous wlth a 600,000 lbs setback
                        load.

DRILLER,S COI{TROL:     Cllmate controlled drlller's cåbin provides htegr¿ted ,oystick control utlllzlng PLC technology. Touch
                        screen contrcls provlde state-of-the-art monitoríng, contl0l of rlg equipment and drllllng pâramet€rs.

l.lUD PUMPS¡            Two (2) 1,600 horsepower mud pumps. Each powered by one (1) 1600 horsepower AC notor' pumps
                        are equipped w¡th hydråullc llner retenuon and pump rod systems,

MUDIAHI(S:              Three (3) tânk system total capadty ôpproximately 1,500 BBL; four (4) 6"                 x 8" centrlfugal   pumPs
                        powered by 100 horsepower electric motors. 100 BBI trip tank.

SOUDS CoilTRoLl         Threc (3) Swaco Mongoose shale shakers
                        onê (l) swaco mud cleaner wlth desander         /   desllter,

WATER STORAGE:          one     (l)   500 BBL water tank,

FUEL STORAGE¡           One (1) 20,000 gâllon dlesel fuel tank,

TRAVEUNG 3LOCK          500 ton travellng block, grooved for 1 3/8" drlll l¡ne.

TOP DRIVE               Canrig 1250 AC, 500 ton integrally mounted top dr¡ve system.

ROTARY!                 37-L12" rctâry tÀble, lndep€ndenuy drlven by AC motor.

ACCUtrlUl¡TORr          slx (6) statlon accumulator unlt wlth one (1) electric trlplex and two (2) air operated pumps. Unlt wlll be
                        des¡gned ¡n accordance wlth API 160. Remote panel wlll be mounted ðt drlll floor'

BLOWOUT                 Annular:             13-5/8" x 5000 psl.
PREVENTERS¡:            Double Ram:          13-5/8" x 10,000 psl.
                        Slngle Ram:          13-5/8"x 10,000 psl.
                        Manltuld:            4-U 16' x 3-1116" t0.000 psl.

DRILL PIPE:             As per contract,

DRILL COLI¡RS!          As per contrôct,

AOD. EQUIPMËilT!        Oedlcated man-¡lder wlnch                                       Automated catwalk / plpe handllng system
                        Varco ST-80 lron Roughneck                                      Two (2) âir operated holsls
                        BOP Handling system                                             Alr operated sllps
                        Rotating mousehole                                              Camera slstem
                        lntercom system                                                 Våcuum degasser




Revlslon 0                                                                                                              August
                                                                                                                                    tu
                                                      EXHlBlr    "c"
                                       CONTRACTORS SPECIAL PROVISIONS

       CÒn16cto/ âhâll lurnish ¡nìtial lested ânnulsr nrovsnt€l atsmsnl. lf th€ slemEnl lF demsged due lo deslruolivo
       ôlèmsnls inllodu€d to lh8 mud, 0klÞplnç, or;xFô8lv€ tssl¡ng, lhc OPorator sgfèoE tô furnlrh ¡ nsw 9l€ment'

2,     Chom¡câl AddltlveB lo lhâ mud for prsvent¡ng okÌd9oon ol thc drlll 8lrlno ond hydrog€n sullld€ :T""n€]!q
       chsmlæ16 lo trost lhe mod ot drí¡lin'g llüid 8s n€ø0s¡fy lo rol¡av€ sll lraæa ol HzS and l0 control oxyoên
       corrocì0n lo bs lurnlshed Þy lhe opêrslor.

3.     Operalor shðll furnlsh all lsbor, squlpment snd mtl€luls lo clâen dg qltef uso Ofoll båss m0d ándtol oompletlon
       llu¡d.

4,     Éxlra coot to tio up lor drllling wilh oll bEôa mud includln0, but not llml{ðd to, th€       ç¡¡t 9l plt covorE' âte8m
       claanera, drip pane, mud vqæ ¡¡nd cleenlng mslerlslc shBll ba Et OPðrôlo¡'o
                                                                                    gxpgnsa'

6.     h¡t¡sl hsp€cltón of slt Oontraotor'B dr¡ll plpo, dr¡ll c¿lbF, killy, kålly Johl6, valves, subr ¡nd IiWOP ôh¡¡ll b€.åt
       Conkactór,e oxpanso. Alt ropsks, rspËæmen(6 ònd h'ullné lor rãpglþ wlll bs st Oonlpclo/ð oxpon3ê. {Thg
       hepâotion will bÊ to T.H, Hill, DSI, Cat6g0ry 3 or lts equlvsl€nt).

6,     Subssquefit ln6pec'ttohg (lncludlng lha lñopocllon 9l lho qnd of lhs ¡oÞ) of sll drill l)1P0. úllll cltlrs[. kelly, ke]ly
       Jolnt¡, ürlvcs, t¡bo ånd ÈWDP s-h¡ll ba á lhê Operatofs sxp€nËâ. A1l r6pn¡rs, rùplô..onnnt¡ ilrìd houl¡no lor
       'ropatô
                wg    ti
                       at Operoto¡s expsnse. (Ths inspeclton wlll b6 tû T.H. ¡llll, 0S1. Cålqqry I or il6 ¡{¡ulvåleßt)

       OpErator rhall fumlóh sll Ecro8ns for shsle        sh¡keß.

8.     Opôrôtor 0h8ll lumlih rll polsblB w8ter lôr Op€rEtor snd ConttEclor pgtsonnel'

g.     Opsrolgr, Op€r¡to/r tepmoenl¡tives Bnd Op€ralo/â âub-conlrac{otg shàll supporl Contraclofô Sslely Poll0l63
       qi¿ pro¿ådi,ros ln genirat and in psrtlùlar, wlll comply with Âll Conlldclo/s porsonsl prol6cllvs equlFment
       requlrgmont6,

10,    Opcrstor    r,\,ill   bê rsspons¡¡ls lor lhe prwlslon   tñd mslnteisnæ olåny s¡ts sopllo syttoml

11.    corìlreator wlll prov¡d€ on¡y ong slzE !f mud pumF llrêrs' Any sddllionBl sl!ê¡ Pqulrsd by op6rstot will bÊ
       próvlded by Opéråtor sl Op€/atôr's æst

12.    All thlrd pãny êqu¡pmónt requlred to nipple upinlpple down BOP oquipmBnt wil¡ bâ Þlovldrd ånd Pald for by
       OÞÊrâtor.

13,    The ¡a{o! oonlâlnãd In thls conlract sro basod on lhs rlg Invðnlory otlsched herolo, Any modlflcation or 6ddltian
       to the rlg rsquôr{ed by Õperator w¡ll bo nl Opðr€tor'8 oxpensê

 11,    op€ßlor 6hsll l€Bt BOP    equlpment ¿t inlervslg ss 6poclÌ6d ln lodgral' 6late or locâl teguletlo¡ô, API
        ñàcommended PractlB ot êi€ry tui€nty{ns (21 ) dgys wh¡chcvsr inl€rv8| ¡å morô sklnoånt All tlsl¡ng will bô
        prrformod by an ¡ndrpendsnt teqllng æmp¡ny pÎôvldôd 6nd p¡ld fgr þy Opèrålor.

 15,    ln ¡ll o¡!€r who¡Ë cantfúçtor,d omploy€€¡ (lrcludìng contf¡cto/r dhûcl, borrowgd, ¡pc!¡â1,0r ltâlutory
        mofov""ii ¡m mv"la¿ ¡v t¡e l-outstina'WOnòf¡ Com-psn¡¡llon Áct. La. R. S.23rt02l sf soq, Opolslot ünd
        Coiìtnícrot'sOteol¡ui ¡lt'wo* sø opereUont perlormàd by Contractpr nr16 lt¡ smployóos Punuent to Ûìl¡
        sgrosiltont s;o sn lnt0iret pan ol ani sm Ndnlirl lo lhs ót llltt ol Oæfrlor lo genêf¡tô OÞtr¡toir.goott!,
        pãodUclt anO rorulo¡,- Fuà¡6moË, Opârstor snd Conk¡dor sgrÉ6 thôl Opamtqr lú 0 ðtålúott omplgy¡r ol
        ôonlrnclo/s 6mployo¡! tûr purpo¡ês ol L¡. R. lS 23;1001 (A) L3),_N,olwlhslindiñ0^OeJn!{! !q!.1 1¡ t
        otátutory omÞloiol-ot sÞðdàl àmploysr (¡ú dolln.d ln L¡ R, 8 23:1031 lC)l of contrsotorl Ç.mpbIæ:'
        õi^h.À,jioiilìiit'roniln-i¡r*¡aiity råspbroiirts for th. pEymsnl ot Loulslns Worltsr'! OofiPðnuüon bsnllil¡ lo
        lle âr¡p¡oyeot, rnd thûll-nöl bå áñ|ruód lo ßâ€k oonlr¡buthn lor sny tucå poyrnolìtu fÛm opot¡toa,

 10,    Qxôlôlor' rlü P¡mhl- flilbðlÍÍÚrv nnd õll'liutol' üftuntlDns' $3 mll !n llnl (olgloy(oÉ' olllmt¡ lnrj dkætqt ol
        qKh lc00cctrúoty. ,Ol¡ilutor'l i! cog{rro¡t ôf ltn Nnlrotn l¡lolttrtt l{e}rrr¡[U'ì l,to{¡råfñ tül *'l$hiñ ló bffixrs fiil
        Etocthrg f.rrltly, ir rtci¡nud lil irnt Piooronr             Opornltr ôrú N¡t örr lflúuftlc¡. Inc ('N¡bors'l tu.otry
        u¡ioc ärur Oiùiifoifr ðil t¡hclil' Ënhy ÐÈ         t0 nlt piwriloe .lotwoon Oporslot¡nd lhô P/Gsrnl onÍ
                                                         ^6ddlûgly.
        l:-m¡toyê{! rnrl /\l}û[çoItr uf Nelror: p,liunnt lo llru Nqtrm Dr0f¡ulg fìo8ol'dlon PRglurn o¡ ll cvilonlly '9rft?r
                                                                                                                          ûxi¡l¡
        orxi r¿ muv t¡ omòndort kr*¡ lrrm to'llnlo llì lh! ûvonl tho Pro¡ront lt o^ìondtd' NülPl¡ 40réur lo ptovld0 ß
        ætty jl ttr,iomendnlonù¡l to Opofttor Otlurotor nr¡t mllrdnlw llìir îloclron lO pntlislrôln i[ lho l'lo0rom Ûl ûny
        tlmd bv olvlno nollco ol ¡uch wlthdraw¡l lo Nobor6, ¡iloll rûeoc¡tlon lo u€ g[06llvc wlth mBp€cl lÔ ony cloiltl nol
        yct tníttiuredos oi i¡o dals of Îtvocsllon' Ôpurutor und0lElûocb lhtl ll ls l)otlnd by.-tllo lonnr 0l.tlÞ Pro0rím
        i¡tn r¡¡mct to rll Ulôputor wilh Nàborå urri¡rloyrruu, rügutdluÉB ol wlsllrol tl,ch O¡iPut¡ l¡ ldllrUd,lry lhù
        rmploys; or by Ot¡or¡ior. Oporotor ûod t'lnlrori oclrnffilodoo lhôl lho l)ro¡rom doDt ñgl-cl)dt l0 dlsputos
        utimón Operjtor ind NaÞDfj ¡oú thâl th0 Pru.Jrùnr doçr noiôì16r llH lerrù¡ Þl dny irìdqornificol¡on ôflÈ0nÉnl
        bålwe€n thm,

 1l                                                                                                   ãdvl8B conkadof. ln
        ln tlìô evsnl Opef¡tot tlo(tÉ t(, dllll t¡ ü[t]llll¡¡1o úâ¡l ll Êlì¡ll bå operåtols oblìg€tlon to
        wr¡ilng of suoh òhângÉ. l.totsttt6lñelJno ü¡arrlûl¡ t¡lluro to nollly Conlroctqr ol ough chqngo, lh6 foms of-thls
        ôonkÉct ehall ¡pplyio 0!u¡r ¡lb¡tìluta Þ;tt ús lrurh auttsl'lurE we[ !rcro thÊ wól¡ 6peollìed ln På6gråph I ol lhs
        Contrrct.




                                           EXHIBtT "IE-{"                                    Ex}ribi¡-c-0l-okl¡honrâ-Mâvo4
                                       CAUSE NO. 2014-42519

ALFREDO DE LA GARZA,                                   $             IN THE DISTRICT COURT OF
INDIVTDUALLY ANd AS NEXT FRIEND                        $
FOR                                                    $
                                     mtnors            $
                                                       $
                                                       $                HARzuS COUNTY, TEXAS
                                                       $
PENN VTRGINIA OIL & GAS, LP,                           $
PENN VIRGINIA OIL & GAS GP, LLC,                       $
MIKE FERGUSON, TRIFECTA                                 $
OILFIELD SERVICES, LLC, CUDD                            $
PRESSURE CONTROL, INC.,                                 $
ROYWELL SERVICES,INC. and OAKS                          $
PERSONNEL SERVICES, INC. dIbIA                          $
                                                                                 ST
THE OAKS GROUP                                          $               28   1        JUDICIAL DISTRICT


                               AFFIDAVIT OF ËRNEST V/, NELSON

STATE OFTEXAS                    $
                                 $
COTINTY OF TIARRIS               $


         Before me, the undersigned notary, on this day personally appeared Ernest W. Nelson, the
affiant, a person whose identity is known to me. After I adrninisterod an oath to affiant, the affiant
testified:

i.     ',My name is Ernest W. Nclson, I        am over 18 years of age, ofsound nrind, and capable   of
       *uking this affidavit.    The facts stated in this affidavit ate within my personal knowledge
       and are true and correct'

2.     I   am the   vice President-contracts for Nabors corporate services, Inc.

3.      In my capacity as Vice President-Contracts, I am required to be familiar with Nabors
        Industries, Inc.'s corporate structure and its various subsidiaries and affiliated companies.

4,      Nabors Industries, Inc, is a holding company that does not produce any goods or provide
        any services. Nabors Industries, Inc. also does not have any employees, nor did it have
        any employees in 2008 or 2010.

5.      During the entirety of its existsnce, Nabors Compleiion and Production Services Co. was
        a subsidiary of Nabors Industries, Inc.

6.      It was the intent of Nabors Drilling USA, LP (as a subsidiary of Nabors Industries, Inc.,
        which is the Sponsor of the Employèe Dispute Resolution Program) that the Electing Entity




                                              EXHIBIT "F''
Agreements attached hereto as Ëxhibits A and B extend to all current and hrturç Disputes
be-tween Electing Entities and present and former employees of Nabors Drilling USA, LP.
It was also the intent of Nabors Industries, Inc. that the Electing Entity Agreements
attached hereto as Exhibits A and B extend to all cunent and future Disputes between
Electing Entities and present and former employees of Nabors Industries, Inc,'s
subsidiaries. The term "present and former employees" ref'erences the employment status
of the Employee at the time of the Dispute and not at the time the Electing Entity
Agreemenfwas entered. It was never the intent that the Electing Entity Agreements only
co-ver employees currently empioyed on the date of the execution of the Electing Bntity
Agreement."

                                     FURTHERA                      YETHNOT,



                                                                    pf
                                                                    - day of October, 2015.
Sworn to and subscribed before me by Ernest W. Nelson on the I


                                     Notary           and for                          Texas
                                     My Commission expires:

                                                        GA¡L K.
                                                        tofÂiY ?lfrJc IIAIE 0¡ rEÍ48
                                                             omllgill¡
                                                         .,2-a1-2l'1            6
                                        CAUSE NO.2014-42519


ALFREDO DE LA GARZA,                                 $              IN THE DISTRICT COURT OF
INDIVIDUALLY and AS NEXT FRIEND                      $
FoR                                                  $
                                  , minors           $
                                                     $
v                                                    $                HARRIS COUNTY, TEXAS
                                                     $
PENN VIRGINIA OIL & GAS, LP,                         $
PENN VIRGTNIA OIL & GAS GP, LLC,                     $
MIKE FERGUSON, TRIFECTA                              $
OILFIELD SERVICES, LLC, CUDD                         $
PRESSURE CONTROL, INIC.,                             $
ROYWELL SERVICES, INC. and OAKS                      $
PERSONNEL SERVICES, INC. d/b/A                       $
THE OAKS GROUP                                       $                2l5th JUDICIAL DISTRICT

      ORDER GRANTING DEFENDANTS, PENN VIRGINIA OIL & GAS, L.P. ANI)
    PBNN VIRGINIA OIL & GAS GP LLC'S MOTION FOR RECONSIDERATION OF
        DENIAL OF MOTION TO           , ARRITRATION AND TO ARATX],


       The Court has considered Defendants, PENN VIRGINIA OIL            &   GAS, L.P. and PENN

VIRGINIA OIL & GAS GP LLC's (collectively, "Penn Virginia") Motion for Reconsideration of

the Order denying Penn Virginia's Motion to Compel Arbitration and Abate, the response, and

the arguments of counsel,   if   any, and finds that the Motion should be GRANTED.

       Signed this   _       day   of                       2015.




                                                         PRESIDING JTIDGE




                                             EXHIB¡T ''G''
                                                                                            10151201ã 12222:25 PM
                                                                                            Chris Dan¡el - District Clerk
                                                                                            Harras County
                                                                                            Envelope Nol 7226643
                                                                                            ByI SPENCER, JÊANETTA
                                                                                            Filed: l0/51201 5 12;22:25 PM
                                                                                                                            Pgs-1
                                               CAUSE NO.2014-42519
                                                                                                                            RECSY
      ALFREDO DE LA GARZA,                                      $        IN THE DISTRICT COURT OF
      INDIVIDT]ALLY   AS NEXT FRIEND                            $
      FOR                                                       $
                                          mtnors                $
                                                                $
                                                                $        T{ARRIS COUNTY, TEXAS
                                                                $
      PENN VIRGINIA OIL & GAS, L.P.,                            $
      PENN VIRGINIA OIL & G,AS GP LLC,                          $
      and MIKE FERGUSON                                         $        21sth   JUDICIAL DISTRICT


            ORDER DET\TYING DEFENDâ,NTS, PENN VIRGINIA OIL & GAS' L.P. AND
                          PENN VTRGINIA OIL & GAS GP LLC'S
          MOTION FOR R.ECONSIDERA,TION OF ORDER DEI.IYING MOTION TO COMPEL
                                                    ARBITRATION


              On this the   _    day of October, 2015, came to be heard and considered Defendants, Pelur

      Virginia Oil & Gas, L.P. and Penn Virginia Oil & Gas GP LLC's Motion for Reconsideration of

      Order Denying Motion to Cornpel Arbitration in the above-styled and nuurbered cause, and the

      Court having considered said motion and response is of thc opiuion that the motion should be               i¡   all

      things DENIED.

              It is therefore ORDERED, ADJI.IDGED and DECREED that Defendants, Penn Virginia Oil

      &   Gas, L.P. and Penn Virginia Oil     &   Gas GP LLC's Motion for Reconsideration of Order Denying

      Motion to Cornpel Arbitration is DENIED.
o
o
              It is further ordered that the statements in the Affidavit of Emest \il. Nelson regarding intent
bo
d
 I    be stricken in their entirety.
N
N
æ
*r                       SIGNED AND ORDERED this the                _   day of October,20'15.

i-i
o                                                                   Signed:
ts                                                             1011212015
z                                                                JUDGE PRESIDING
o
É


A     Ordcr Denying Defendants, Pcnn Virginia Oil & Gas, I".P. and Penn Virginia Oil & Gas GP LLC's      Page   I of I
o     Motion for Reconsíde¡atior: ol Order Denying Motion to Courpel Arbitlation
ù
U




                                                  EXHIBIT ''D''
                                *f




     I, Chris Daniel, District Clerk of Haris
     County, Texas certify that this is a true and
     correct copy ofthe original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this October 13, 2015

     CertifiedDocumentNumber: 6740842?T_otal_Ppges: I




     t^Lør¿
     Chris Daniel, DISTzuCT CLERK
     HARRIS COI.'NTY, TEXAS




fn accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of thÍs document and or seal
please e-mail support@hcdistrictclerk.com
                                                                                                  1011312015 3:56:25 PM
                                                                               Chris Daniel - District Clerk Harris County
                                                                                                   Envelope No. 7357398
                                                                                                          By: lrma Medina
                                                                                           Filed: 10/13/2015 3:56:25 PM

                                    CAUSE NO.20t4-425t9

ALFREDO DE LA GARZA,                               $             IN THE DISTRICT COURT OF
INDIVIDUALLY and AS NEXT FRIEND                    $
FOR                                                $
                               , minors            $
                                                   $
V                                                  $                HARRIS COUNTY, TEXAS
                                                   $
PENN VIRGINIA OIL        & GAS, LP,                $
PENN VIRGTNIA OIL        & GAS GP, LLC,            $
MIKE FERGUSON, TRIFECTA                            $
OILFIELD SERVICES, LLC, CUDD                       $
PRESSURE CONTROL, TNC.,                            $
ROYWELL SERVICES, INC. and OAKS                    $
PERSONNEL SERVICES, INC. d/b/A                     $
THE OAKS GROUP                                     $                215th JUDICIAL DISTRICT

    PENN VIRGINIA OIL        & GAS, L.P. AND PENN VIRGINIA OIL & GAS GP LLC'S
                                     NOTICE OF APPBAL

       Pursuant to Texas Rule of Appellate Procedure 25, Defendants, Penn Virginia Oil          &   Gas

GP, LLC and Penn Virginia     Oil & Gas, L.P. (collectively "Penn Virginia"), file their Notice of

Appeal of this Court's appealable Order on Penn Virginia's Motion to Compel Arbitration and to

Abate, which was signed by the Honorable Elaine H. Palmer on September 11, 2015 (Exhibit

"1"), and the   appealable Order on Penn Virginia's Motion     for Reconsideration of the Order

Denying the Motion to Compel Arbitration, which was signed by the Honorable Elaine H.

Palmer on October    t2, 2015 (Exhibit *2"). In supporl of this Notice of Appeal,    Penn Virginia

respectfully would show the following:

       1.       This case is pending in the 215th Judicial District Court of Haris County, Texas
                under Cause Number 2014-42519;

       2.       The Order denying Penn Virginia's Motion to Compel Arbitration was signed on
                September l l, 2015. The Order denying Penn Virginia's Motion for
                Reconsideration of the Order Denying the Motion to Compel Arbitration was
                signed on October 12,2015;

       3.       Penn Virginia desires to appeal from the referenced Orders;




                                          EXHIBIT ''E"
       4       Penn Virginia appeals    to the First or Fourteenth Court of Appeals,       Houston,
               Texas;

       5       Penn Virginia   Oil & Gas GP, LLC and Penn Virginia Oil &         Gas, L.P. are   filing
               this notice;

       6.      This is an accelerated appeal pursuant to Texas Rule of Appellate Procedure 28.

       Penn Virginia respectfully requests that this Court take notice of Penn Virginia's desire

and intention to appeal. Penn Virginia further requests that this notice be forwarded to the First

or Fourteenth Court of Appeals as required by the rules and/or local procedure so that Penn

Virginia may tender the appropriate fee to the appellate clerk and proceed with its appeal.

                                                     Respectfully submitted,

                                                     /s/
                                                     Thomas J. Smith
                                                       State Bar No. 00788934
                                                       tsmith@gallowayj ohnson. com
                                                     Kelly C. Hartmann
                                                      State Bar No. 24055631
                                                       khartmann@gallowayj ohnson. com
                                                     Alexis B. Hester
                                                       State Bar No. 24072807
                                                       ahester @gallowayj ohns on. com
                                                     GaLLowaY, JoHNsoN, TouprrNs
                                                       Bunn& Surrn
                                                     1301 McKinney, Suite 1400
                                                     Houston, Texas 77010
                                                     (713) see-0700
                                                     (713) 599-0777   -   facsimile

                                                     Arronxnvs FoR DEFENDANTS, PENN
                                                     Vrncrnrr Ou, & Gas GPo LLC ¡nn PnNN
                                                     VrRcrNrA Orr, & Gaso L.P
                               CERTIT'ICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing document has been served
electronically, by and through the Court approved electronic filing manager, to participating
parties on this 13th day of October 2015, as follows:

John David Hart                                  J. Javier Gutierrez
Law Ornrcns OF JonN Dtvrn      Hlnr              Ana Laura Gutierrez
rWells Fargo Tower                               Tnn GurrrnnnzLlw Frnvro INc.
201 Main Street, Suite 1720                      700 East Third Street
Fort V/orth, T exas 7 6102                       Alice, Texas 78332
Phone 817-870-2102                               Phone 361-664-7377
Fax     817-332-5858                             Fax       361-664-7245
Counselfor Plaintiffi                            Counselfor fntewenor,
                                                 John PsuI Adame
Benjamin A. Escobar, Jr.
Brit T. Brown                                    J. J.   Knauff
BETRNE, MAYNARD    & P.a.nsoN, L.L.P.            The Miller Law Firm
1300 Post Oak Blvd., Suite 2500                  Turtle Creek Centre
Houston, Texas 77056                             3811 Turtle Creek Blvd., Suite 1950
Phone 713-623-0887                               Dallas, Texas 75219
Fax 713-960-1527                                 Phone 469-916-2552
Counsel  for Defendønt, Cudd Pressure            Fax 469-916-2555
Control, Inc.                                    Counselfor Defendant,
                                                 Penn Vírginia MC Energ¡ LLC


                                                    /s/ Kellv C. Hartmann
                                                    Kelly C. Hartmann
                                                                                                                     p-l
                                                                                                                     ' tP,ro'/    ,



                                                   CAUSE NO.2014-42519
                                                                                                                          îemy

            ALI'REDO DE LA GARZA,                                         $          IN TIÍE I}ISTRICT COURT OF'
            INDIVIDUALLY and AS IYEXT FRIEND                              $
                                                                          $
                                                mlnors                    $
                                                                          $
            v                                                             $          HARRIS COT.INTY, TEXAS
                                                                          $
            PEI\N VIRGINIA OIL & GAS, L.P., PENN                          $
            VIRGINIA OIL & GAS GP LLC,                                    $
            MrKE X'nRGUSON, TRTTECTA OILFTELI)                            $
            SERVICES, LLC, CUDD PRESSURE                                  $
            CoNTROL,INC., ROYWELL                                         $          215th   JT]DICIAL DISTRICT
            SERVICES, fNC., and OAKS PERSOMEL                             $
            SERVICES,      NC.      d/b/a   TIIE OAKS GROUP               $



                ORDER DEI{YING DEX'ENDANTS, PENN VIRGINIA OIL & GAS, L.P. AND PENN
                VIRGIMA OIL & GAS GP LLC'S MOTION TO COMPEL ARBITRATION AND 1O
                                                                 ABATE



                    on     l   lT    day    of Syt^l               ,   20L5, came        to be considered Defendants,   Penn

            Virginia Oil & Gas, L.P. and Penn Virginia Oil & Gas GP.LLC's Motion to Compel Arbitration

            and to Abate. After considering the motion and hearing the arguments of counsel, this Court is                  of

            the opinion that the Motion should be       DENIE}

            Ser€usep "nd l-ìefendant Oak.o
                                           pæ$o¡ìñel Serv'eeq           lre    ,l/hln The    Oa@
   o                                                .
   o
   Þo
  d
  Pr
   !

  ¡-
  ô\
                F'Hg,HÐ                                                -V{-
  $
  ol
                  Chris Daniel
                  Ðietrict Glerk
                                               SIGNED thiS                    day   of                     201,5

  \ô
 ãå              SEP I
 æ
 æP
  Ëç'õ,                                                           H.
  s¿ä F
  fLE È                                                 JUDGE. 215TI{ DISTRICT COURT
  ftsË
  HEE
' äg
  cl.: ìd
  HË                                                      &   Gas, L.P. and Penn    VirginÍa Oil & Gas GP LLC's           I ofl
            Order Denying Defendants, Penn Virginia Oil                                                            Page
  'E
   o        Motion to Compel Arbitation and to Abat€

                                                          EXHIBIT "1''
                 0f
           (J
                               {
                               f

                      *

    I, Chris Daniel, District Clerk of Hanis
    County, Texas certi$ that this is a truc and
    correct copy ofthe original record {ïled and or
    recorded in my office, electronically or hard
                                      '
    copy, as it appears on this date.
    Witness my official hand and seal of office
    this   October 13.2015


    Certified   DocumentNumber:       66994917 Tqtal Pages:   1




     &r,LØ^¿
     Chris Daniel, DISTRICT CLERK
     HARRIS COUNTY,TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valÍd. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                                                                 1U5/241512:22:25 PM
                                                                                                 Chr¡s Dan¡el - District Clerk
                                                                                                 Harris County
                                                                                                 Envelope No:7226643
                                                                                                 By: SPENCER, JEANETTA
                                                                                                 Filed: I 0/5/2015 12:22:25 PM
                                                                                                                              Pgs-1
                                                    CAUSE NO. 2014-42519
                                                                                                                              RECSY
         ALFREDO DE L.A, GARZA,                                      $       IN THE DISTRICT COURT OF
         INDT\¡IDUALLY     AS NEXT F"RIEND                           $
         FOR                                                         $
                                                                     $
                                                                     $
         v                                                           $       }IARRIS COUNTY, TEXAS
                                                                     $
         PENN VIRGINIÄ OIL & GAS, L.P.,                              $
         PENN VIRGINIA OTL & GÄS GP LLC,                             $
         and   MIKE FERGUSON                                         $       215th   JUDICIAL DISTRICT


                  ORDER DENTYING DEFENDANTS, PENN VIRGINIA OIL & GAS, L.P. AND
                            PENNVIRGINIA OIL & GAS GP LLC'S
             MOTION FOR RECONSIÐERATION OF ORDER DEhTYING MOTION TO COMPEL
                                                        ARBITR.A.TION


                 On this the          day of October, 2015, came to be heard and considered Defendants, Penn
                                -_
         Virginia Oil & Gas, L.P, and Penn Virginia Oil & Gas GP LLC's Motion for Reconsideration of

         Order Denying Motion to Compel Arbitration              in the above-styled and nunbered          cause, ¿nd the

         Court having eonsidered said motion and response is of the opinion that the motion should be in all

         things DENIED.

                 It is therefore ORDERED, ADJUDGED and DECREED that Defendants, Penn Viryinia Oil

         & Gas, L.P. and Penn Virginia Oil &          Gas GP   LLC's Motion for Reconsideration of Order Denying

         Motion to Conrpel Arbitration is DENIED.

 o
                 Ii is fi.¡rther ordered that   the statenlents in the Affidavit of Emest W. Nelson rcgiuding intent
 bo
(!
Ai
     I   be stricken in their entirety.
c.¡
ôt
st
æ
O
r!.                           SIGNED AND ORDERED this             the_day       of October,20l5.
r\o
                                                                         Signed:
€o                                                                  10/1212A15
 E
z                                                                    JUDGEPRESIDING
 o
 É
 R
â        C)rdcr l)crrying Dcfendants, PcnnVirginia Oil & Gas, I-.P. and Penn Virginia Oil & Gas GP LLC's      Page   I of I
 o       Motion lor Recorrsideration ol Order l)eirying Motion to Courpel Arbitlation
 o
fl


                                                       EXHIBIT "2"
                               *f
                               f

                     *

     I, Chris Daniel, District Clerk of Haris
     County, Texas certify that this is a true and
     correct copy ofthe original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this   October 13.2015


     CertifiedDocumentNunrber: 67408422TotplPages: I




     t^Lør¿
     Ch¡is Daniel, DISTRICT CLERK
     HARRIS COLNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please c-mail support@hcdistrictclerk.com
                                                                                            ACCEPTED
                                                                                        01-15-00867-CV
                                                                             FIRST COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                 10/29/2015 11:29:28 AM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK

                              NO. 01-15-00867-CV



                         FIRST COURT OF APPEALS
                              HOUSTON, TEXAS


 PENN VIRGINIA OIL & GAS GP, L.L.C. & PENN VIRGINIA OIL AND
                             GAS L.P., Appellants.
                                        V.
ALFREDO DE LA GARZA, INDIVIDUALLY AND AS NEXT OF FRIEND
   FOR XXXXXX XX XX XXXXX AND XXXXXXXX XX XX XXXXX,
                        MINORS
                           &
JOHN PAUL ADAME, INDIVIDUALLY AND AS NEXT OF FRIEND OF
  XXXXXXXXX XXXXXX XXXXX, XXXX XXXX XXXXX, XXX, AND
            XXXX XXXXXXXX XXXXX, MINORS,
                        Appellees.


              On Appeal from the 215TH Judicial District Court,
                           Harris County, Texas
                           Cause No. 2014-42519


  APPELLANTS’ REPLY TO APPELLEES’ RESPONSES TO MOTION FOR EXTENSION OF
                      TIME TO FILE NOTICE OF APPEAL


To the Honorable Justices of the First Court of Appeals:

      Appellants, Penn Virginia Oil & Gas GP, LLC and Penn Virginia Oil & Gas,

L.P. (collectively “Penn Virginia”) file this Reply to Appellees’ Responses to Penn

Virginia’s Motion for Extension of Time to File Notice of Appeal pursuant to




                                 EXHIBIT "B"
Rules 26.3 and 10.5(b)(2). In support thereof, Penn Virginia would respectfully

show this Honorable Court as follows:

I.    The facts set forth in Penn Virginia’s Motion for Extension reasonably
      explain its need for an extension.
      1.     In Appellees’ Responses to Penn Virginia’s Motion for Extension,

Appellees refer to two Notices of Appeal, one of which was filed in 2010 by Mr.

Thomas J. Smith, the other of which was filed in 2011 by the same three attorneys

listed on the present matter. The 2010 filing was dismissed for want of jurisdiction

because it was untimely filed while the 2011 Notice of Appeal was filed timely.

      2.     Counsel would show that these examples provide further evidence

that the failure to timely file in this instance was exactly as counsel described in the

Motion for Extension: a mistake. Mr. Kelly Hartmann and Ms. Alexis Hester have

not appeared as counsel on a Notice of Appeal since the 2011 filing and have not

had occasion to familiarize themselves with the Texas Rules of Appellate

Procedure or work with the Texas Rules of Appellate Procedure since that time.

Four years later, counsel cannot attest with any certainty that the 2011 Notice of

Appeal was filed with objective awareness of the twenty day deadline, or that the

Notice of Appeal was timely filed simply by chance.

      3.     While the 2011 filing noted that the appeal was an Accelerated

Appeal, counsel failed to refresh their memories and review Texas Rule of

Appellate Procedure 28.1(a) when the Order denying Penn Virginia’s Motion to
Compel Arbitration was issued on September 11, 2015. In error and due to a lack

of familiarity with the Texas Rules of Appellate Procedure, counsel believed Texas

Rule of Appellate Procedure 26.1 applied.

      4.     The “credible facts” explaining the need for the extension are,

painfully, quite simple: counsel committed an oversight and believed that the

deadline was thirty days and not twenty days. Counsel committed an unfortunate

human error while practicing in an area of law and dealing with a set of procedures

that are otherwise foreign to it. Counsel was focused on preparing its Motion for

Reconsideration during that period and was making all efforts to address the latent

ambiguities identified by the Court with regard to the contracts between Penn

Virginia and Nabors, as they related to the Nabors Dispute Resolution Agreement.

As a result and unknowingly, Counsel filed the Motion for Reconsideration on the

very deadline to file the Notice of Appeal.

      5.     With regard to Appellees’ argument at paragraph 11 that “[Penn

Virginia’s] counsel failed to file the notice of appeal even within the thirty days

they aver they believed was the deadline,” counsel would show that it did not

realize the error until after the actual, twenty day deadline had passed. As soon as

counsel discovered that the Texas Rules of Appellate Procedure allowed for a

fifteen day extension, counsel filed Penn Virginia’s Notice of Appeal and the

Motion for Extension followed soon thereafter. The Notice of Appeal, which was
filed only one day after what counsel had originally believed was a thirty day

deadline, was filed as soon as practicable upon realizing that an extension was

possible. Penn Virginia would show that, fortunately, the fifteen days had not

expired by the time the Notice of Appeal was filed.1

       6.     Moreover, Texas Courts have held that such error and mistake is

sufficient basis for granting an extension of time. In particular, the Texas Supreme

Court has stated that “‘any plausible statement of circumstances indicating that

failure to file ... was not deliberate or intentional, but was the result of

inadvertence, mistake, or mischance” is a reasonable explanation, “even though

counsel or his secretary may appear to have been lacking in that degree of

diligence which careful practitioners normally exercise.’” Dimotsis v. Lloyds, 966
S.W.2d 657, 657 (Tex. App.—San Antonio, 1998) (quoting Garcia v. Kastner

Farms, Inc., 774 S.W.2d 668, 670 (Tex. 1989) (emphasis added)). “In other words,

this standard “encompasses the negligence of counsel as a reasonable explanation.”

Dimotsis, 966 S.W.2d at 657.

       7.      In Dimotsis v. Lloyds, a 1998 case out of the San Antonio Court of

Appeals, the attorney seeking the deadline filed a verified statement in which he

explained that he “erroneously calculated the perfection deadline by adding thirty

1
  The deadline for Penn Virginia to file its Notice of Appeal fell on October 1, 2015, which was
twenty days after the September 11, 2015 Order denying the Motion to Compel Arbitration was
issued. Fifteen days from October 1, 2015 was October 16, 2015. Penn Virginia filed its Notice
of Appeal on October 13, 2015 and filed its Motion to Extend on October 14, 2015.
days to the date the trial court overruled [Appellant’s] motion for new trial.” Id. at

657-58. The Court held that Appellant’s late filing “was not intentional or

deliberate, but was due to her attorney's misunderstanding of the law” and held that

“the explanation offered is a reasonable one.” Id. at 658.

      8.     The Houston First Court of Appeals has accepted similar explanations

as reasonable and has granted an extension when a party’s attorney miscalculated

the deadline to perfect an appeal, but that such error was the result of human error

and a mistake. Hernandez v. Lopez, 288 S.W.3d 180, 184 (Tex. App.—Houston

[1st Dist.] 2009, no pet.) (“Because George has also filed a factual explanation

indicating that he, in good faith, believed that he filed on time and had

inadvertently miscalculated the dates, we imply an extension of time, and we

conclude that George's notice of appeal was timely filed.”).

      9.     Texas Rule of Appellate Procedure 10.5(b) permits an extension of

time so the Texas Appellate Courts are not immediately divested of jurisdiction

when unintentional errors are made, and so that the substance of appellate issues

may be evaluated and reviewed by the intermediary courts. The Texas Supreme

Court has articulated the proper standard for a “reasonable explanation” and

counsel has sworn that its own mistake was the basis for its failure to timely file.

Counsel who prepared the Notice of Appeal and Motion for Reconsideration had
not reviewed the Texas Rules of Appellate Procedure since 2011 and was

unfamiliar with the applicable timeline for filing.

II.    Granting an Extension does not cause Prejudice to Appellees

       10.   Finally, Penn Virginia would show that permitting this extension and

allowing the fifteen day extension to file does not prejudice Appellees in any

manner whatsoever. The original deadline for Penn Virginia to file its Notice of

Appeal fell on October 1, 2015. If a fifteen day extension is granted, the deadline

extends to October 16, 2015. Penn Virginia filed its Notice of Appeal on October

13, 2015 and filed its Motion to Extend on October 14, 2015. Penn Virginia’s two

week delay in filing from October 1, 2015 to October 13, 2015 does not cause any

prejudice or hardship to Appellees.

III.   Penn Virginia should not be punished for the error of counsel

       11.   Penn Virginia would urge this Court to exercise its discretionary

authority and extend jurisdiction over this matter. Penn Virginia filed its Notice of

Appeal within fifteen days after the October 1, 2015 deadline. Penn Virginia did

not deliberately, strategically, or intentionally delay in filing its Notice of Appeal

in an effort to subvert the Texas Rules of Appellate Procedure or engage in any

gamesmanship with the trial court or Appellees. Prior to learning of its error,

counsel for Penn Virginia believed that, with the thirty-day deadline, it would have

the opportunity to address the trial court’s specific concerns as to a particular and
nuanced ambiguity in the contracts between Penn Virginia and Nabors. Penn

Virginia should not be penalized for the errors made by its counsel and would

request the opportunity to litigate the issues set forth in its Motion to Compel

Arbitration, particularly the application of the arbitration provisions set forth in the

Nabors Dispute Resolution Program.

                                       PRAYER

      Accordingly, Appellants, Penn Virginia Oil & Gas GP, LLC and Penn

Virginia Oil & Gas, L.P. pray that this Court grant this Motion to Extend the

Deadline to File a Notice of Appeal and permit Penn Virginia to present to this Court

its arguments and authorities in support of arbitration. Penn Virginia further prays for

such other and further relief, both special and general, at law and in equity, to which it

may be justly entitled.
Respectfully submitted,

/s/ Thomas J. Smith
Thomas J. Smith
  State Bar No. 00788934
  tsmith@gallowayjohnson.com
Kelly C. Hartmann
  State Bar No. 24055631
  khartmann@gallowayjohnson.com
Alexis B. Hester
  State Bar No. 24072807
  ahester@gallowayjohnson.com
GALLOWAY, JOHNSON, TOMPKINS
  BURR & SMITH
1301 McKinney, Suite 1400
Houston, Texas 77010
(713) 599-0700
(713) 599-0777 – facsimile

ATTORNEYS FOR APPELLANTS, PENN
VIRGINIA OIL & GAS GP, LLC AND
PENN VIRGINIA OIL & GAS, L.P.
                        CERTIFICATE OF SERVICE

       I hereby certify that, in accordance with Rule 9.5 of the Texas Rules of
Appellate Procedure, I have served the foregoing document upon the following
attorneys by electronic service, personal mail, by commercial delivery service or
by fax on October 29th, 2015:

John David Hart                         J. Javier Gutierrez
LAW OFFICES OF JOHN DAVID HART          Ana Laura Gutierrez
Wells Fargo Tower                       THE GUTIERREZ LAW FIRM, INC.
201 Main Street, Suite 1720             700 East Third Street
Fort Worth, Texas 76102                 Alice, Texas 78332
Phone       817-870-2102                Phone 361-664-7377
Fax 817-332-5858                        Fax 361-664-7245
Counsel for Appellee, Alfredo           Counsel for Appellee, John Paul
De La Garza and his minor children      Adame and his minor children,
                                        and Intervenor, Ernesto Gonzalez, Jr.




                                           /s/ Kelly C. Hartmann
                                           Kelly C. Hartmann
                                  r{o. 01-15-00867-CV


                            FIRST COURT OF'APPEALS
                                  HOUSTON, TEXAS


 PENN VIRGINIA OIL & GAS GP, L.L.C. & PENN VIRGINIA OIL AND
                                 GAS L.P., Appellants.
                                             V.
ALFREDO DE LA GARZA, INDIVIDUALLY AND AS I{EXT OF'F'RIEND
  FOR XXXXXX XX XX XXXXX AND XXXXXXXX XX XX XXXXX,
                        MII{ORS
                                              &
 JOHI{ PAUL ADAME, INDIVIDUALLY AI{D AS NEXT OF'FRIEND OF'
  XXXXXXXXX XXXXXX XXXXX, XXXX XXXX XXXXX, XXX, AND
              XXXX XXXXXXXX XXXXX, MINORS,
                                         Appellees.


                On Appeal from the 215rH Judicial District Court,
                             Harris County, Texas
                             Cause No. 2014-42519


                       Vnnrnrc¡,TloN oF KELLy C. H¡,nrprlxN



STATE OF TEXAS               $
                             $
COUNTY OF HARRIS             $


       BEFORE ME, the undersigned authority on this day personally appeared Kelly C.

Hartmann, who after being duly sworn upon his oath stated as follows:
       1.      "My name is Kelly C. Hartmann. I am over twenty-one (21) years of age. I am of

sound mind and in all ways competent to make this affidavit and verification.

       2.      I am one of the attorneys of record for Defendants,    Penn   Virginia Oil & Gas, L.P.

and Penn Virginia    Oil & Gas GP, LLC. I have personal knowledge of the facts stated in this

affidavit and those facts are true and correct.

       3.      I   have reviewed Appellant's Motion for Extension of Time to File Notice of

Appeal and Appellant's Reply to Appellees' Response to the Motion for Extension of Time to

File Notice of Appeal, In my personal knowledge, the Motion truly and correctly recites the

factual allegations set forth in the pleading."




                                                                C.



                                                          mea        public, which witness my hand
and



                                                          Notary      in and for the         Texas

                              ROBYN S. MORGAN
                          Nolory Public, Sloie of lexos
                            My Commission Expites
                                 July 30, 2018